     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1 of 1082




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

COUNTY OF NASSAU, COUNTY OF
ALLEGANY, COUNTY OF CLINTON,
COUNTY OF CORTLAND, COUNTY OF
FRANKLIN, COUNTY OF FULTON,
COUNTY OF GREENE, COUNTY OF
HERKIMER, COUNTY OF LEWIS,
COUNTY OF MADISON, COUNTY OF                  Case No. 2:20-cv-00065
MONTGOMERY, COUNTY OF
NIAGARA, COUNTY OF OSWEGO,
COUNTY OF SCHENECTADY, and                    Second Amended Complaint
COUNTY OF STEUBEN,

Plaintiffs,
                                              JURY TRIAL DEMANDED

v.

ACTAVIS HOLDCO US, INC.;
ACTAVIS ELIZABETH LLC;
ACTAVIS PHARMA, INC.;
ALVOGEN INC.;
AMNEAL PHARMACEUTICALS, INC.;
AMNEAL PHARMACEUTICALS, LLC;
APOTEX CORP.;
AUROBINDO PHARMA USA, INC.;
BAUSCH HEALTH AMERICAS, INC.;
BAUSCH HEALTH US INC.;
BARR PHARMACEUTICALS, LLC;
BRECKENRIDGE PHARMACEUTICAL,
INC.;
CAMBER PHARMACEUTICALS, INC.;
CARACO PHARMACEUTICAL
LABORATORIES LTD.;
  Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 2 of 1082




CITRON PHARMA LLC;
DAVA PHARMACEUTICALS, LLC;
DR. REDDY’S LABORATORIES, INC.;
ENDO INTERNATIONAL PLC;
FOUGERA PHARMACEUTICALS INC.;
G & W LABORATORIES;
GENERICS BIDCO I, LLC;
GLENMARK PHARMACEUTICALS,
INC.;
GREENSTONE LLC;
HERITAGE PHARMACEUTICALS, INC.;
HIKMA LABS, INC.,
HIKMA PHARMACEUTICALS, USA,
INC.,
IMPAX LABORATORIES, INC.;
JUBILANT CADISTA
PHARMCETUICALS, INC.;
LANNETT COMPANY, INC.;
LUPIN PHARMACEUTICALS, INC.;
MAYNE PHARMA USA INC.;
MORTON GROVE
PHARMACEUTICALS, INC.,
MUTUAL PHARMACEUTICAL CO.,
INC.;
MYLAN INC.;
MYLAN PHARMACEUTICALS, INC.;
MYLAN N.V.;
OCEANSIDE PHARMACEUTICALS,
INC.;
PAR PHARMACEUTICAL, INC.;
PERRIGO NEW YORK, INC.;
PFIZER, INC.;
SANDOZ, INC.;



                                  2
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 3 of 1082




SUN PHARMACEUTICAL INDUSTRIES,
INC.;
TARO PHARMACEUTICALS USA, INC.;
TELIGENT INC.,
TEVA PHARMACEUTICALS USA, INC.;
TORRENT PHARMA INC.,
UDL LABORATORIES, INC.,
UPSHER-SMITH LABORATORIES, LLC;
URL PHARMA, INC.;
VALEANT PHARMACEUTICALS
NORTH AMERICA, LLC;
VALEANT PHARMACEUTICALS
INTERNATIONAL, INC.;
VERSAPHARM, INC;
WEST-WARD COLUMBUS, INC.,
WEST-WARD PHARMACEUTICALS
CORP.;
WOCKHARDT USA LLC; and
ZYDUS PHARMACEUTICALS (USA),
INC.,

Defendants.



          Second Amended Complaint and Demand for Jury Trial




                                   3
       Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 4 of 1082




                                                TABLE OF CONTENTS

I.      NATURE OF THE ACTION .................................................................. 11
II.     STATE AND FEDERAL INVESTIGATIONS .................................... 221
III.    JURISDICTION AND VENUE ............................................................ 299
IV.     PLAINTIFFS ............................................................................................ 31
        Nassau County .........................................................................................................................31
        Allegany County .......................................................................................................................31
        Clinton County ...................................................................................................................... 333
        Cortland County ...................................................................................................................... 34
        Franklin County ...................................................................................................................... 35
        Fulton County.......................................................................................................................... 36
        Greene County ......................................................................................................................... 38
        Herkimer County .................................................................................................................... 39
        Lewis County ........................................................................................................................... 40
        Madison County .......................................................................................................................41
        Montgomery County ............................................................................................................... 42
        Oswego County ....................................................................................................................... 44
        Niagara County ....................................................................................................................... 45
        Schenectady County ................................................................................................................ 46
        Steuben County ....................................................................................................................... 47

V.      DEFENDANTS ........................................................................................ 48
        Actavis ..................................................................................................................................... 49
        Alvogen .................................................................................................................................... 50
        Amneal......................................................................................................................................51
        Apotex...................................................................................................................................... 52
        Aurobindo ................................................................................................................................ 52
        Bausch Health/Valeant .......................................................................................................... 53
        Breckenridge Pharmaceutical, Inc. ......................................................................................... 54
        Camber .................................................................................................................................... 55
        Citron ....................................................................................................................................... 55
        Dr. Reddy’s Laboratories, Inc. ................................................................................................ 56
        Fougera.................................................................................................................................... 56
        G & W Laboratories ................................................................................................................ 57
        Glenmark Pharmaceuticals, Inc., USA.................................................................................... 57
        Greenstone, LLC ..................................................................................................................... 58
        Heritage Pharmaceuticals, Inc................................................................................................ 65
        Hikma Labs, Inc. .................................................................................................................... 66
        Impax Laboratories, Inc. ......................................................................................................... 67
        Jubilant Cadista Pharmacaueticals, Inc. ................................................................................. 67
        Lannett Company, Inc. ........................................................................................................... 68



                                                                         4
      Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 5 of 1082



       Lupin Pharmaceuticals, Inc. ................................................................................................... 68
       Mayne Pharma USA, Inc. ........................................................................................................ 69
       Morton Grove Pharmaceuticals Inc., ...................................................................................... 69
       Mylan ....................................................................................................................................... 69
       Par.............................................................................................................................................71
       Perrigo ..................................................................................................................................... 72
       Pfizer........................................................................................................................................ 72
       Sandoz ..................................................................................................................................... 73
       Sun/Mutual/Caraco................................................................................................................ 74
       Teligant Inc. ............................................................................................................................ 75
       Teva ......................................................................................................................................... 76
       Torrent Pharma Inc. ................................................................................................................ 77
       UDL Laboratories, Inc. ........................................................................................................... 77
       Upsher ..................................................................................................................................... 78
       West-Ward Pharmaceuticals Corp. ......................................................................................... 78
       Wockhardt USA LLC............................................................................................................... 79
       Zydus Pharmaceuticals (USA), Inc. ..................................................................................... 79

VI.    CO-CONSPIRATORS .............................................................................. 80
       Ascend ..................................................................................................................................... 80
       Unknown Co-Conspirators...................................................................................................... 80

VII. INTERSTATE AND INTRASTATE TRADE AND COMMERCE .... 81
VIII. THE GENERIC DRUG INDUSTRY ..................................................... 82
       A. Generic Drugs Are Commodity Products .......................................................................... 82
       B. Defendants’ Cartel Agreement Includes All Generic Products ......................................... 86
       C. Pricing in the U.S. Prescription Drug Industry ................................................................. 92

IX.     DEFENDANTS’ CARTEL & OVERARCHING CONSPIRACY........ 96
       A. The Co-Operative Principle of “Fair Share” Governed Defendants’ Cartel ..................... 106
       B. Sales Managers Played a Key Role in Implementing the Conspiracy .............................. 112
       C. Defendants Frequently Communicated Directly and Privately ....................................... 115

X.     ADDITIONAL DETAILS AND EXAMPLES OF, AS PART OF THEIR
       CARTEL, DEFENDANTS CONTINUING TO CONSPIRE TO FIX
       PRICES, ALLOCATE MARKETS, AND/OR RIG BIDS FOR THE
       DRUGS AT ISSUE.................................................................................. 132
       A. Nystatin............................................................................................................................. 147
       B. Perphenazine Tablets ........................................................................................................ 165
       C. Pentoxifylline Tablets ..................................................................................................... 167
       D. Hydroxyurea Capsules ................................................................................................. 170
       E. Imiquimod Cream ........................................................................................................... 173
       F. Adapalene Cream ............................................................................................................. 187
       G. Desonide Lotion .......................................................................................................... 197



                                                                         5
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 6 of 1082



    H. Permethrin........................................................................................................................ 201
    I. Potassium Chloride ER Tablets ....................................................................................... 204
    J. Triamcinolone Acetonide Cream and Ointment .............................................................. 208
    K. Atropine Sulfate Tablets ................................................................................................... 211
    L. Oxycodone HCL Tablets & Oral Solution ....................................................................... 212
    M. Betamethasone Dipropionate, Betamethasone Dipropionate Augmented,
    Betamethasone Dipropionate Clotrimazole, Betamethasone Valerate, and
    Hydrocortisone Valerate ........................................................................................................ 214
    N. Clindamycin .................................................................................................................... 244
    O. Methylprednisolone Tablets............................................................................................ 263
    P. Lidocaine-Prilocaine ........................................................................................................ 266
    Q. Amantadine HCL ............................................................................................................ 272
    R. Fluocinonide Solution...................................................................................................... 274
    S. Erythromycin Base/Ethyl Alcohol Solution .................................................................... 279
    T. Calcipotriene Solution ..................................................................................................... 288
    U. Amiloride HCL/HCTZ tabs, Cimetidine Tabs, Diltiazem HCL Tabs, Disopyramide
Phosphate Caps, Doxazosin Mesylate Tabs, Estradiol Tabs, Flurbiprofen Tabs, Ketorolac
Tromethamine Tabs, Ketoprofen Caps, Hydroxyzine Pamoate Caps, Methotrexate HCL Tabs,
Nadolol Tabs, Prazosin Caps, and Tolmetin Sodium Caps ........................................................... 291
    V. Ciclopirox Cream .............................................................................................................. 304
    W. Metronidazole .75% Gel ................................................................................................... 314
    X. Metronidazole Cream and Lotion..................................................................................... 321
    Y. Chlorpromazine HCL Tablets ......................................................................................... 327
    Z. Triamterene HCTZ.......................................................................................................... 330
    AA. Lidocaine Ointment ...................................................................................................... 333
    AB. Clonidine TTS Patch and Doxazosin Mesylate ........................................................... 341
    AC. Fluocinolone Acetonide Cream, Ointment, and Solution ............................................. 350
    AD. Irbesartan ...................................................................................................................... 355
    AE. Isosorbide Dinitrate Tablets ......................................................................................... 357
    AF. Amphetamine Salts ........................................................................................................ 360
    AG. Lamivudine/Zidovudine Tablets ................................................................................. 365
    AH. Latanoprost Drops ........................................................................................................ 368
    AI. Ethosuximide Capsules and Oral Solution .................................................................... 375
    AJ. Levonorgestrel/EE......................................................................................................... 379
    AK. Balsalazide Disodium Capsules .................................................................................... 382
    AL. Dextroamphetamine Sulphate ....................................................................................... 385
    AM. Halobestasol Propionate Cream and Ointment ........................................................... 390
    AN. Nimodipine................................................................................................................... 402
    AO. Cyproheptadine HCL ................................................................................................... 409
    AP. Ciclopirox Shampoo ....................................................................................................... 413
    AQ. Desoximetasone Ointment ............................................................................................ 416
    AR. Fluticasone Propionate Lotion ...................................................................................... 424
    AS. Valsartan HCTZ ............................................................................................................ 433
    AT. Buspirone, Estradiol, Labetalol, Loperamide, Mimvey (Estradiol/Norethindrone),
    Nadolol, Levothyroxine, Nitrofurantoin MAC, Tamoxifen Citrate, Clarithomycin, and



                                                                   6
      Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 7 of 1082



        Estazolam .............................................................................................................................. 438
        AU. Promethazine HCL Suppositories ................................................................................ 455
        AV. Nystatin Triamcinolone ................................................................................................ 465
        AW. Doxycycline Hyclate..................................................................................................... 475
        AX. Ethambutol HCL Tablets ............................................................................................. 486
        AY. Oxacillin Sodium and Nafcillin Sodium Injectable Vials ............................................. 492
        AZ. Doxycycline Monohydrate ........................................................................................... 496
        BA. Ciclopirox Solution ........................................................................................................ 504
        BB. Prochlorperazine Maleate Suppositories....................................................................... 509
        BC. Spironolactone HCTZ Tablets....................................................................................... 513
        BD. Zoledronic Acid ............................................................................................................. 516
        BE. Cefpodoxime Proxetil ................................................................................................... 523
        BF. Budesonide Inhalation Suspension ............................................................................... 527
        BG. Methylphenidate HCL Tablets and Methylphenidate HCL ........................................ 532
        BH. Pioglitazone HCL Metformin HCL Tablets ................................................................ 538
        BI. Tizanidine ...................................................................................................................... 544
        BJ. Oxaprozin Tablets ......................................................................................................... 547
        BK. Meprobamate ................................................................................................................ 555
        BL. Bromocriptine Mesylate ................................................................................................ 560
        BM. Isotretinoin Capsules.................................................................................................... 567
        BN. Medroxyprogesterone Tablet ....................................................................................... 568
        BO. Cefaclor Tabs, Cefaclor ER Tabs, Cefadroxil Tabs, Cefdinir, Cefprozil Tabs, Cephalexin
Tabs, Cimetidine Tabs, Fluocinonide, Fluconazole Tabs, Isoniazid, Methotrexate Tabs, Moexipril
HCL Tabs, Moexipril HCL/HCTZ Tabs, Nabumetone Tabs, Nadolol Tabs, Ondansetron,
Oxybutynin CL Tabs, Pravastatin, Prazosin HCL Caps, Ranitidine HCL Tabs, and Adapalene Gel
........................................................................................................................................................ 570
        BP. Cholestyramine Oral Powder and Oral Solid ................................................................ 600
        BQ. Drospirenone/EE ......................................................................................................... 603
        BR. Lamotrigine ER Tablets ............................................................................................... 609
        BS. Acetazolamide ................................................................................................................. 611
        BT. Alclometasone Dipropionate Cream & Ointment ........................................................ 620
        BU. Clomipramine HCL Capsules ...................................................................................... 625
        BV. Desonide Ointment and Cream .................................................................................... 632
        BW. Mometasone Furoate.................................................................................................... 636
        BX. Amiloride HCL/HCTZ Tabs, Benazepril HCTZ, Bupropion HCL, Cimetidine,
Clomipramine, Diclofenac Tabs, Diltiazem HCL, Doxazosin Mesylate Tabs, Enalapril Tabs,
Fluoxetine, Haloperidol, Ketoprofen, Keterolac, Levothyroxine, Loperamide, Metoprolol, Nadolol,
Nystatin, Perphenazine, Pravastatin, Prazosin, Sotalol, Tizanidine, Tolmetin Tabs, Trifluoperazine
HCL, and Verapamil ....................................................................................................................... 641
        BY. Captopril ........................................................................................................................ 652
        BZ. Tizanidine HCL Tablets ............................................................................................... 655
        CA. Prednisone Tablets ........................................................................................................ 658
        CB. Prednisolone Acetate ...................................................................................................... 661
        CC. Temozolomide .............................................................................................................. 664
        CD. Benazepril HCTZ and Bumetanide Tablets ................................................................ 667



                                                                           7
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 8 of 1082



      CE. Divalproex ER ............................................................................................................... 672
      CF. Enalapril Maleate .......................................................................................................... 677
      CG. Etodolac and Etodolac ER ........................................................................................... 688
      CH. Amiloride HCL/HCTZ Tabs, Clemastine Fumarate Oral Liquids, Clemastine Fumarate
Tablets, Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin Mesylate Tabs, Etodolac Tabs,
Etodolac ER Tabs, Ketoprofen Caps, Ketorolac Tabs, Pravastatin Tabs, and Tolmetin Sodium Caps
– “Round 2” ................................................................................................................................... 702
      CI. Hydrocortisone Acetate Suppositories (Anucort HC) Tablets ....................................... 710
      CJ. Oxycodone/Acetaminophen ........................................................................................... 716
      CK. Griseofulvin Microsize Tablets ...................................................................................... 718
      CL. Econazole Topical ........................................................................................................ 726
      CM. Azithromycin Suspension and Oral Suspension, Bumetanide Tabs, Cephalexin
Suspension, Clarithromycin ER Tabs, Cyproheptadine HCL Tabs, Dicloxacillin Sodium Caps,
Diflunisal Tabs, Estazolam Tabs, Ethosuximide Caps and Oral Suspension, Hydroxyzine Pamoate
Caps, Keto-conazole (Cream and Tablets), Medroxyprogesterone Tabs, Mimvey
(Estradiol/Norethindrone Acetate Tabs), Nystatin Oral Tabs, Pentoxifylline Tabs, Tamoxifen
Citrate Tabs, and Theophylline ER Tabs ...................................................................................... 735
      CN. Digoxin ......................................................................................................................... 746
      CO. Triamcinoline Acetonide Paste .................................................................................... 752
      CP. Azithromycin Suspension .............................................................................................. 754
      CQ. Nortriptyline HCL ........................................................................................................ 757
      CR. Propranolol .................................................................................................................... 762
      CS. Cefuroxime Axetil .......................................................................................................... 775
      CT. Timolol Maleate Ophthalmic Gel Forming Solution .................................................... 778
      CU. Butorphanol Tartrate ..................................................................................................... 781
      CV. Carisoprodol Tablets ..................................................................................................... 784
      CW. Tolterodine ER ........................................................................................................... 785
      CX. Tolterodine Tartrate ....................................................................................................... 791
      CY. Metoprolol Succinate ER .............................................................................................. 796
      CZ. Norethindrone/EE ....................................................................................................... 798
      DA. Capecitabine ................................................................................................................. 800
      DB. Dexmethylphenidate HCL Extended Release ............................................................. 803
      DC. Pilocarpine HCL Tablets .............................................................................................. 808
      DD. Piroxicam....................................................................................................................... 810
      DE. Niacin ER ...................................................................................................................... 814
      DF. Baclofen......................................................................................................................... 822
      DG. Fosinopril-HCTZ ......................................................................................................... 827
      DH. Glipizide-Metformin .................................................................................................... 835
      DI. Glyburide........................................................................................................................ 839
      DJ. Glyburide-Metformin ..................................................................................................... 845
      DK. Leflunomide .................................................................................................................. 849
      DL. Paromomycin ................................................................................................................ 853
      DM. Theophylline Extended Release .................................................................................. 856
      DN. Verapamil HCL ............................................................................................................ 859
      DO. Fenofibrate ................................................................................................................... 864



                                                                      8
      Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 9 of 1082



     DP. Diflunisal and Hydroxyzine Pamoate ........................................................................... 875
     DQ. Ketoconazole ................................................................................................................ 879
     DR. Calcipotriene Betamethasone Dipropionate Ointment................................................ 883
     DS. Modafinil ........................................................................................................................ 891
     DT. Diphenoxylate Atropine HCL Tablets ......................................................................... 893
     DU. Methazolamide Tablets ................................................................................................ 896
     DV. Paricalcitol .................................................................................................................... 900
     DW. Phenytoin Sodium Capsules ........................................................................................ 909
     DX. Budesonide DR.............................................................................................................. 913
     DY. Dicloxacillin Sodium...................................................................................................... 916
     DZ. Fluvastatin Sodium Capsules......................................................................................... 917
     EA. Phenytoin Sodium ER Capsules .................................................................................... 919
     EB. Topiramate Sprinkle Capsules ...................................................................................... 924
     EC. Fluocinonide ................................................................................................................. 926
     ED. Desogestrel and Ethinyl Estradiol................................................................................ 934
     EE. Warfarin, Carbamazepine, and Clotrimazole................................................................ 936
     EF. Allopurinol ..................................................................................................................... 944
     EG. Eplerenone Tablets ....................................................................................................... 947
     EH. Atenolol Chlorthalidone ............................................................................................... 949
     EI. Prochlorperazine Tablets ................................................................................................ 951
     EJ. Ursodiol .......................................................................................................................... 953
     EK. Clobetasol ...................................................................................................................... 957
     EL. Fluoxetine HCL Tablets ............................................................................................... 966
     EM. Methadone HCL Tablets ............................................................................................. 968
     EN. Omega-3 Acid Ethyl Esters ........................................................................................... 971
     EO. Econazole Nitrate Cream ............................................................................................ 973
     EP. Tobramycin ................................................................................................................... 977
     EQ. Disulfiram Tablets ........................................................................................................ 980
     ER. Glimepiride .................................................................................................................... 981
     ES. Metronidazole 1% Gel .................................................................................................... 983
     ET. Amikacin Injection........................................................................................................ 987
     EU. Amoxicillin/Clavulanate Chewable Tablets, Amiloride HCL/HCTZ Tabs,
Carbamazepine Chewable Tabs, Cimetidine Tabs, Clemastine Fumarate Tabs, Clotrimazole
Topical Solution, Desmopressin Acetate Tabs, Diclofenac Potassium Tablets, Disopyramide
Phosphate Caps, Enalapril Maleate Tabs, Epitol Tabs, Flurbiprofen Tabs, Flutamide Caps,
Fluvastatin Sodium Caps, Hydroxyurea Caps, Loperamide HCL Caps, Penicillin VK Tablets,
Prazosin HCL Caps, Prochlorperazine Tabs, Topiramate Sprinkle Caps, and Warfarin Sodium
Tabletse .......................................................................................................................................... 990
     EV. January 28, 2015 Price Increases: Bethanechol Chloride Tablets, Ciprofloxacin HCL
Tablets, Diltiazem HCL Tablets, Estradiol Tablets, Fluoxetine HCL Tablets, Glimepiride Tablets,
Griseofulvin Suspension, Isoniazid, Ketoprofen Capsules, Ketorolac Tromethamine Tablets,
Nortriptyline HCL Capsules, and Propranolol ............................................................................. 1012
     EW. Ciprofloxacin HCL Tablets ......................................................................................... 1016
     EX. Flutamide Capsules...................................................................................................... 1019
     EY. Hydralazine HCL Tablets............................................................................................ 1020



                                                                        9
      Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 10 of 1082



       EZ. Tacrolimus Ointment ................................................................................................... 1023
       FA. Griseofulvin................................................................................................................... 1026
       FB. Norethindrone Acetate Tablets .................................................................................... 1028
       FC. Raloxifene HCL Tablets .............................................................................................. 1030
       FD. Gabapentin ................................................................................................................... 1034
       FE. Celecoxib ...................................................................................................................... 1036
       FF. Cabergoline ................................................................................................................... 1038
       FG. Bethanechol HCL ........................................................................................................ 1043
       FH. Valganciclovir .............................................................................................................. 1045
       FI. Clotrimazole 1% Cream .................................................................................................. 1048
       FJ. Naproxen Sodium Tablets............................................................................................. 1051
       FK. Metformin ER (F) ........................................................................................................ 1054
       FL. Buprenophine Tablets .................................................................................................. 1056

XI.    GENERIC PHARMACEUTICAL MARKETS’ HIGH SUSCEP-
       TIBILITY TO COLLUSION AND DEFENDANTS’ CARTEL ...... 1057
       A. Fungible Products........................................................................................................... 1058
       B. Inter-Competitor Contacts and Communications .......................................................... 1059

XII. FACTS RELATING TO STATUTES OF LIMITATION .................. 1061
XIII. CONTINUING VIOLATION ............................................................. 1068
XIV. DEFENDANTS’ ANTITRUST VIOLATIONS ................................. 1069
XV. CAUSES OF ACTION .......................................................................... 1071
       FIRST COUNT.................................................................................................................... 1072
       SECOND COUNT .............................................................................................................. 1074
       THIRD COUNT.................................................................................................................. 1076

XVI. PRAYER FOR RELIEF ....................................................................... 1080
XVII. JURY DEMAND ................................................................................ 1082




                                                                    10
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 11 of 1082




                       I.     NATURE OF THE ACTION

      1.     This suit is brought by the Counties of Nassau, Allegany, Clinton,

Cortland, Franklin, Fulton, Greene, Herkimer, Lewis, Madison, Montgomery,

Niagara, Oswego, Schenectady, and Steuben (collectively, “Plaintiffs” or “Counties”),

which are Direct Purchasers of generic pharmaceutical drugs and/or End-Payer

Purchasers of generic pharmaceutical drugs, against Defendants Actavis Holdco US,

Inc.; Actavis Elizabeth LLC; Actavis Pharma, Inc.; Alvogen, Inc.; Amneal

Pharmaceuticals, Inc.; Amneal Pharmaceuticals, LLC; Apotex Corp.; Aurobindo

Pharma USA, Inc.; Bausch Health Americas, Inc.; Bausch Health US Inc.; Barr

Pharmaceuticals, LLC; Breckenridge Pharmaceutical, Inc.; Camber Pharmaceuticals,

Inc; Caraco Pharmaceutical Laboratories Ltd.; Citron Pharma LLC; Dava

Pharmaceuticals, LLC; Dr. Reddy’s Laboratories, Inc.; Endo International PLC;

Fougera Pharmaceuticals Inc.; G & W Laboratories; Generics Bidco I, LLC;

Glenmark Pharmaceuticals, Inc.; Pfizer, Inc. and its alter ego, Greenstone LLC;

Heritage Pharmaceuticals, Inc.; Hikma Labs, Inc.; Hikma Pharmaceuticals, USA, Inc.;

Impax Laboratories, Inc.; Jubilant Cadista Pharmaceuticals, Inc.; Lannett Co., Inc.;

Lupin Pharmaceuticals, Inc.; Mayne Pharma USA Inc.; Morton Grove

Pharmaceuticals, Inc.; Mutual Pharmaceutical Co., Inc.; Mylan Inc.; Mylan

Pharmaceuticals, Inc.; Mylan N.V.; Oceanside Pharmaceuticals, Inc.; Par

Pharmaceutical, Inc.; Perrigo New York, Inc.; Sandoz, Inc.; Sun Pharmaceutical

Industries, Inc.; Taro Pharmaceuticals USA, Inc.; Teligent Inc.; Teva Pharmaceuticals

                                          11
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 12 of 1082




USA, Inc.; Torrent Pharma Inc.; UDL Laboratories, Inc., Upsher-Smith Laboratories,

LLC; URL Pharma, Inc.; Valeant Pharmaceuticals North America, LLC; Valeant

Pharmaceuticals International, Inc.; Versapharm, Inc.; West-Ward Pharmaceuticals

Corp.; West-Ward Columbus. Inc.; Wockhardt USA LLC; and Zydus Pharmaceuticals

(USA), Inc. (collectively, “Defendants”), for violating the antitrust laws of New York

State and the United States, as set forth infra.

       2.     Unless expressly stated otherwise, all allegations herein are made upon

information and belief, including the fact that some Defendants have pled guilty to

criminal charges alleging some of the conduct alleged herein, as to which conduct the

Court should take judicial notice against those pleading-guilty Defendants.

       3.     Plaintiffs seek injunctive relief, damages, and relief from harms that

resulted from an unlawful agreement among Defendants to allocate customers, rig

bids, and fix, raise, maintain, and/or stabilize the prices of all of their generic

pharmaceutical products, which are referred to collectively herein as the “Drugs at

Issue” or “Price-Fixed Generic Drugs.”

       4.     Defendants organized and directed an overarching conspiracy, also

referred to herein as a cartel, to raise prices and minimize competition in the generic

drug industry. This cartel encompassed an agreement amongst all Defendants, which

covered all generic drugs that were manufactured and/or sold by Defendants at all

times relevant to this Complaint. (the “Relevant Period”)




                                             12
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 13 of 1082




      5.     This cartel extended to all of Defendants’ products because it meant

they did not face competition, and did not need to worry about competition, because

they knew their erstwhile competitors would co-operate in raising prices, rather than

competing to gain market share.

      6.     Because Defendants were skilled manufacturers, able to get licenses

under existing ANDA’s and file new ones when necessary, they were constantly

entering, exiting, and re-entering markets, but not because of competitive pressures,

which were removed by their cartel.

      7.     As a result, even in markets for drugs where only one Defendant was the

manufacturer, Defendants were still able to – and, in fact, did, and will continue to do

so indefinitely into the future unless enjoined from doing so by this Court – keep

those prices above the competitive level because they knew that even if another

Defendant were to enter the market, it would do so co-operatively at supra-

competitive prices.

      8.     And it is for this reason that there are examples throughout this

Complaint of Defendants’ routine practice of communicating about drugs that they

do not make or sell – asking for pricing information, providing pricing information,

and acting as middlemen to pass that information among Defendants – which are all

overt acts in furtherance of their cartel’s goal of achieving and maintaining

supracompetitive prices on all of its members’ products.




                                           13
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 14 of 1082




       9.      This cartel agreement further included multiple subsidiary agreements

among certain Defendants, relating to individual Drugs at Issue.

       10.    Defendants’ conspiratorial conduct was widespread and has had a huge

effect on the marketplace. Indeed, numerous lawsuits alleging conspiratorial conduct

involving many of these same Defendants are currently pending.

       11.    In a competitive marketplace, each generic drug manufacturer prices its

drug competitively relative to other manufacturers. Accordingly, if any one company

decided to raise prices, it would do so at the risk of losing customers and sales to its

rivals with more competitive prices. But, beginning at least as early as 2010, the

generic pharmaceutical market throughout the United States, including within this

District and within Plaintiffs’ borders, has lacked such competition.

       12.    Defendants engaged in pervasive conspiratorial conduct intended to, and

which in fact did, maintain inflated prices and avoid competition with each other.

Defendants’ illegal agreements raised prices, maintained artificially inflated prices, and

thwarted Congress’s goal of lowering drug prices.

       13.    Throughout the conspiracy, Defendants communicated with each other

to determine and agree on the amount of market share each competitor would be

allocated. These shares were determined by the timing of each Defendant’s entry into

the market, with early entrants entitled to a larger share than later entrants.

       14.    The purpose of Defendants’ unlawful “fair share” allocation was to fix,

maintain and stabilize prices; some of the sub-parts of the conspiracy related to just

                                            14
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 15 of 1082




one particular generic drug, while other parts were related to multiple generic drugs,

but each entrant benefited from this co-ordination as a whole, even if a manufacturer

did not seek express agreement on market allocation for a particular drug.

       15.    Defendants all participated in a mutually-established conspiracy that was

intentionally developed to allow generic drug manufacturers to curtail or eliminate

free and fair competition – and thus artificially maintain and inflate – generic drug

prices. Plaintiffs seek relief in this action because, inter alia, they have been forced to

pay, and continue to pay, supracompetitive prices for the Drugs at Issue, including

when Plaintiffs purchase these drugs to dispense at their own hospitals and jails.

       16.    A key component of Defendants’ cartel was the “fair share” agreement

among them all (which they sometimes abbreviated “FS”), which meant that

Defendants would allocate customers among cartel members, jointly set prices, and

co-ordinate bids by refusing to bid for a particular customer or by providing a sham

bid high enough that Defendants knew it would not be successful, such that a

different cartel member would get the business.

       17.    Additionally, in conjunction with their market allocation agreement,

Defendants also agreed to raise prices for the Drugs at Issue. Defendants were able

to raise, maintain, fix, and/or slow the decline of prices, which prices would have

been lower in the absence of their conspiratorial agreements.

       18.    Through this industry-wide market allocation agreement, Defendants

implemented substantial price increases on a number of additional generic drugs.

                                             15
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 16 of 1082




Generic drugs are pharmaceutically equivalent (“AB-rated”) to the referenced brand

name drug in dosage, form, route of administration, strength or concentration, and

amount of active pharmaceutical ingredient. (“API”)

      19.    Many health insurers and other third-party payors have adopted policies

to encourage the substitution of AB-rated generic drugs for their brand name

counterparts. For example, many third-party payors implement a tiering system that

places certain drugs on different benefit tiers. A drug that is placed on one tier may

receive only partial reimbursement, while a drug placed on another tier may receive

full reimbursement. Typically, branded drugs are usually placed on a different tier

than their corresponding generic. Branded drugs with a generic equivalent are usually

subject to smaller reimbursements or higher co-pays, while generic drugs will be given

total (or near total) reimbursement with limited or no co-pay.

      20.    As a result, generic drugs can save (and have saved) consumers, other

purchasers of drugs, and taxpayers billions of dollars annually – because generic drugs

are a lower-priced alternative to brand name drugs. When the manufacturer of a

branded drug loses the Exclusivity Period that comes with patent rights, generic drugs

offer lower prices and greater access to healthcare for all consumers in the United

States through genuine competition. A consumer with a prescription can fill that

prescription not only with the brand name drug, but also with a generic version of

that drug. The laws of many States require pharmacists to fill prescriptions with

generic versions of the drug, which should represent great savings to those who bear

                                           16
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 17 of 1082




the economic costs of these drugs. This is a crucial part of Congress’s patent-antitrust

balance, allowing the public and taxpayers, including Plaintiffs here, to have a low-cost

alternative to branded drugs. Defendants’ cartel denied that low-cost alternative, at

great fiscal cost, to Plaintiffs and their taxpayers..

       21.    For example, during the conspiracy, Defendants’ price increases included

increases on: (1) acetazolamide of approximately 75%; (2) amitriptyline of more than

900%; (3) baclofen of more than 400%; (4) benazepril HCTZ of more than 300%; (6)

clobetasol of more than 800%; (7) clomipramine of more than 2,700%; (8) desonide

of more than 140%; (9) digoxin of more than 630%; (10) divalproex ER by as much

as 361%; (11) econazole of more than 600%; (12) fluocinonide of more than 200%;

(13) fosinopril HCTZ of approximately 200%; (14) levothyroxine of as much as

120%; (15) nystatin of approximately 100%; (16) paromomycin of approximately

100%; (17) pravastatin of more than 100%; (18) propranolol of more than 1700%;

(19) theophylline ER of approximately 150%; and (20) ursodiol of more than 560%.

All of these price increases were collusive, and nearly all of these abrupt and

substantial price increases were carried out by two or more Defendants that are the

subject of the pending state and federal actions.

       22.    The generic drug pricing described in this Complaint cannot be explained

by changes in supply, the costs of production, or demand, or any other competitive

market feature. Instead, the price levels were the result of an illegal agreement among




                                              17
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 18 of 1082




Defendants to fix the prices of the Drugs at Issue and not the result of free and fair

market competition.

       23.      The generic pharmaceutical industry has a number of features that make

it highly susceptible to collusion:

             • the markets for the Drugs at Issue were controlled by Defendants;

             • these markets are subject to high barriers to entry, including substantial

                manufacturing costs and regulatory requirements;

             • each generic drug in Defendants’ cartel is a commodity product, for which

                demand is highly inelastic, because Federal regulations require generic

                products to contain the same type and amount of active pharmaceutical

                ingredient and to be therapeutically equivalent to one another; and

             • interchangeability of one generic form of a drug with another of the same

                drug facilitates collusion, as cartel members can easily monitor and detect

                deviations from a price-fixing or market allocation agreement.

       24.      Because purchasers choose which generic pharmaceutical product to buy

based primarily on price, and unilateral price increases generally result in loss of market

share, it would have been economically irrational for any one Defendant to raise its

prices without assurance that its competitors either would also increase prices or at least

not compete on pricing.




                                             18
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 19 of 1082




      25.    Moreover, due to the regulated nature of the industry, generic pharma-

ceutical manufacturers are typically able to determine in advance which manufacturers

are coming in and out of the market for a particular generic drug. Armed with that

knowledge, Defendants were able to reach a common understanding that each

competitor would be entitled to a “fair share,” meaning that each Defendant would be

entitled to a percentage of the market for each generic drug that it manufactures.

      26.    Defendants’ attendance at trade association meetings, conferences, and

workshops provided ample opportunity to agree on drug prices and allocate markets

and customers.

      27.    As alleged in greater detail below, the sheer volume of industry meetings

provided repeated opportunity for Defendants to implement and maintain their

conspiracy, and evidence uncovered in the pending governmental investigations

described below confirms that Defendants availed themselves of this opportunity.

      28.    Defendants implemented their conspiracy through meetings and

communications between and among their representatives, including at industry

events such as the Generic Pharmaceutical Association (“GPhA”) (now Association

for Accessible Medicines), National Association of Chain Drug Stores (“NACDS”),

Healthcare Distribution Management Association (“HDMA”) (now Healthcare

Distribution Alliance) (“HDA”), Efficient Collaborative Retail Marketing (“ECRM”),

and Minnesota Multistate Contracting Alliance for Pharmacy (“MMCAP”).




                                          19
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 20 of 1082




       29.    These examples and others of this type of routine, in-person meeting

facilitated Defendants’ ability to reach agreement on their “fair shares” of the market

for any given drug and to limit the electronic evidence of the agreement and its terms.

       30.    As just one example, zoledronic acid was the part of the price-fixing

scheme between Heritage and Dr. Reddy’s.

       31.    Heritage was the first generic manufacturer of the drug and entered the

market in the spring of 2013, but Dr. Reddy’s was close behind. Executives at the

companies cut deals so each got a “fair share” of the market, while also fixing an

inflated price. Dr. Reddy’s wound up with about 60 percent of the market and

Heritage got 40 percent.

       32.    Evidence demonstrates that Heritage and Dr. Reddy’s executives knew

they were acting illegally. For example, as the discussions with Dr. Reddy’s took place,

a Heritage executive “sent a text message to his entire sales team reminding them not

to put their pricing discussions with competitors in writing.”1

       33.    Extreme and unprecedented price increases in the generic drug industry

have prompted close scrutiny of the industry by the U.S. Congress, federal and state

enforcement agencies, and private litigants, such as Plaintiffs.




1
 Thomas Sullivan, “300 Drugs Now Under Investigation in ‘Generic Drug Cartel,’” February 11,
2019, https://www.policymed.com/2019/02/300-drugs-now-under-investigation-in-generic-drug-
cartel.html.


                                             20
        Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 21 of 1082




          34.    The “Relevant Period” referred to throughout this Complaint is

approximately 2011 continuing through the present.


                  II.     STATE AND FEDERAL INVESTIGATIONS

          35.    The Office of the Attorney General for the State of Connecticut

(“Connecticut AG”) has been leading a multi-state attorney general investigation of

the generic drug industry in parallel to that of DOJ and confirms there is “compelling

evidence of collusion and anticompetitive conduct across many companies that

manufacture and market generic drugs in the United States….[and] evidence of

widespread participation in illegal conspiracies across the generic drug industry.”2

          36.    The Connecticut AG began an investigation in July of 2014 into generic

drugs’ dramatic price increases. This has now been joined by the AG’s of 45 states,

Puerto Rico and the District of Columbia.

          37.    In 2018, the Connecticut AG filed a Consolidated Amended Complaint

(“2018 State AG Complaint”) in the U.S. District Court for the Eastern District of

Pennsylvania alleging price-fixing and customer allocation.3

          38.    The State AG Complaint describes the defendants’ participation “in an

overarching conspiracy, the effect of which was to minimize if not thwart competition

across the generic drug industry.”4


2
    Press Release (Dec. 15, 2016), http://portal.ct.gov/AG/Press- Releases/2016-Press-Releases.
3
    Case 2:17-cv-03768-CMR, ECF 15.
4
    State AG Complaint ¶ 2.


                                                  21
        Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 22 of 1082




         39.     The 2017 State AG Complaint focuses on the following generic drugs:

Acetazolamide, Doxycycline Hyclate Delayed Release, Doxycycline Monohydrate,

Fosinopril-Hydrochlorothiazide, Glipizide-Metformin, Glyburide, Glyburide-

Metformin, Leflunomide, Meprobamate, Nimodipine, Nystatin, Paromomycin,

Theophylline, Verapamil, and Zoledronic Acid.5

         40.     More recently, the Connecticut AG noted the States’ investigation has

“exploded into wide-ranging conduct in all areas of the generic drug industry,” the

existing litigation “is essentially dwarfed by the conduct we’re seeing in the rest of our

investigation.”

         41.     Indeed, on May 10, 2019, a total of 43 states (including New York State),

led by Connecticut Attorney General William Tong, brought a lawsuit against Teva

Pharmaceuticals and 19 of the nation’s largest generic drug manufacturers, alleging a

broad conspiracy to artificially inflate and manipulate prices, reduce competition, and

unreasonably restrain trade for more than 100 different generic drugs (the “2019 State

AG Complaint”). The drugs at issue account for billions of dollars of sales in the

United States. The States allege that the Defendants’ conduct artificially increased

prices to health insurers, taxpayer-funded healthcare programs like Medicare and

Medicaid, and individuals who paid and continue to pay inflated prices for their

prescription drugs.


5
    State AG Complaint ¶ 1.


                                             22
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 23 of 1082




      42.    The 2019 State AG Complaint alleges that Teva, Sandoz, Mylan, Pfizer

and 16 other generic drug manufacturers engaged in a broad, co-ordinated, and

systematic conspiracy to fix prices, allocate markets, and rig bids for more than 100

different generic drugs. The drugs span all types, including, for example, tablets

(“tabs”), capsules (“caps”), suspensions, creams, gels, and ointments; and classes,

including, for example, statins, Angiotensin-Converting Enzyme (“ACE”) inhibitors,

beta-blockers, antibiotics, anti-depressants, contraceptives, and non-steroidal anti-

inflammatory drugs. They treat a range of diseases and conditions from basic

infections to diabetes, cancer, epilepsy, multiple sclerosis, HIV, ADHD, and more. In

some instances, the co-ordinated price increases were over 1,000 percent.

      43.    There is an interconnected web of industry executives where these

competitors who met with each other during industry dinners, lunches, cocktail

parties, golf outings and communicated via frequent telephone calls, e-mails, and text

messages, initiating their illegal agreements. The allegations in this Complaint are

based on, and supported by, information and evidence gleaned from, inter

alia,documents produced by dozens of companies and individuals throughout the

genericpharmaceutical industry and extracted information from an industry-wide

phone call database consisting of more than 11 million phone call records from

hundreds of individuals at various levels of the Defendant companies and other

generic manufacturers.




                                           23
        Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 24 of 1082




          44.    In this internal correspondence, Defendants used terms such as “fair

share,” “playing nice in the sandbox,” “rules of the road,” “responsible competitor,”

and “High Quality Competitor” to describe how they unlawfully eliminated

competition, raised prices, and enforced and reinforced their collusive agreement.

          45.    In addition, an ongoing criminal investigation by the Antitrust Division

of the U.S. Department of Justice (“DOJ”) has, to date, resulted in price-fixing guilty

pleas from two senior executives at Defendant Heritage relating to the sale of

Glyburide and Doxycycline Hyclate. DOJ has made clear that its “investigation is

ongoing”6 and that the evidence uncovered during the course of its investigation into

those drugs also “implicates…a significant number of the Defendants…[and] a

significant number of the drugs at issue” in the Multidistrict Litigation pending in the

Eastern District of Pennsylvania.7 In late April, 2018, Bloomberg reported that at

least two companies were expected to be indicted, and that another company could

plead guilty before then.8

          46.    The DOJ convened a grand jury to investigate a number of the

Defendants identified in this Complaint. To empanel a grand jury, DOJ’s Guidelines


6
 DOJ, Division Update Spring 2017 (Mar. 28, 2017), https://www.justice.gov/atr/division-
operations/division-update-spring-2017/division-secures- individual-and-corporate-guilty-pleas-
collusion-industries-where-products.
7
    Intervenor United States’ Motion to Stay Discovery at 1-2 (May 1, 2017) (ECF No. 279).
8
 David McLaughlin & Drew Armstrong, Generic-Drug Companies to Face First Charges in U.S. Probe,
BLOOMBERG (Apr. 24, 2018), available at https://www.bloomberg.com/news/articles/2018-04-
24/generic-drug-companies-said-to-face- first-charges-in-u-s-probe.


                                                  24
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 25 of 1082




require senior executives in the Antitrust Division to conclude that sufficient credible

evidence of collusion exists. Nearly all of the Defendants identified in this Complaint

were served with grand jury subpoenas. Indeed, the following companies have

publicly acknowledged receiving the grand jury subpoenas: Mylan, Teva, Actavis, the

Sandoz Defendants, Endo, Par, Sun, Impax, Lannett, Mayne, Dr. Reddy’s, Sandoz,

Aurobindo, and Taro. Privately-held companies are under no obligation to make this

disclosure.).

       47.      DOJ also executed search warrants at the corporate offices of Perrigo,

Mylan, and ACETO (which purchased Citron in 2016). For this to occur, DOJ had

to persuade a federal judge that there was probable cause to believe that one or more

antitrust violations had occurred, and that evidence of these violations would be

found at the corporate offices of Mylan, Perrigo, and ACETO.

       48.      DOJ has granted conditional amnesty to one of the Defendants in this

case. Under DOJ Guidelines, for DOJ to grant a company conditional amnesty, the

company had to confess to criminal violations of U.S. antitrust laws and inform upon

its co-conspirators, based on information known to the amnesty applicant. As

explained on the DOJ’s website, an applicant for amnesty “must admit its

participation in a criminal antitrust violation involving price fixing, bid rigging,

capacity restriction, or allocation of markets, customers, or sales or production

volumes, before it will receive a conditional leniency letter.” The applicant must also




                                             25
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 26 of 1082




establish that “[t]he confession of wrongdoing is truly a corporate act, as opposed to

isolated confessions of individual executives or officials.”9

        49.     Now in its sixth year, the federal criminal investigation into generic drug

price-fixing has begun to bear fruit. On December 12 and 13, 2016, DOJ filed

criminal informations accusing Heritage executives of conspiring with unidentified co-

conspirators who “knowingly entered into and engaged in a combination and

conspiracy with other persons and entities engaged in the production and sale of

generic pharmaceutical products . . . the primary purpose of which was to allocate

customers, rig bids, and fix and maintain prices of doxycycline hyclate sold in the

United States.”10

        50.     On January 9, 2017, Heritage Chief Executive Officer (“CEO”) Jeffrey

Glazer (“Glazer”) and President Jason Malek (“Malek”) pled guilty to felony charges

that they conspired with competitors to manipulate prices and allocate customers for

Doxycycline Hyclate and Glyburide;11 Malek admitted substantially the same facts.12




9
 DOJ, Frequently Asked Questions About the Antitrust Division’s Leniency Program (updated Jan.
26, 2017), available at https://www.justice.gov/atr/page/file/926521/download.
10
   Information ¶ 6, United States v. Glazer, No. 2:16-cr-00506-RBS (E.D. Pa. Dec. 12, 2016) (ECF
No. 1); Information ¶ 6, United States v. Malek, No. 2:16-cr-00508-RBS (E.D. Pa. Dec. 13, 2016)
(ECF No. 1).
11
   Tr. of Plea Hearing at 19:16-20:4, United States v. Glazer, No. 2:16-cr-00506-RBS (E.D. Pa. Jan. 9,
2017) (ECF No. 24); see also id. at 22:4-11 (admitting facts).
12
  Tr. of Plea Hearing at 19:12-20:1, United States v. Malek, No. 2:16-cr-00508-RBS (E.D. Pa. Jan. 9,
2017) (ECF No. 24); see also id. at 21:23-22:6 (admitting facts).



                                                  26
        Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 27 of 1082




          51.     As they awaited sentencing, Glazer and Malek co-operated with DOJ’s

investigation. Moreover, according to Richard Vanderford in Generic Pharma

Investigation Still Broad, Prosecutor Says, mLex (Feb. 21, 2017), as a further indication

of criminal price-fixing in the generic drug industry, “It is understood that Heritage is

co-operating with prosecutors in exchange for amnesty from criminal prosecution

under the DOJ’s leniency program[.].” More criminal charges and guilty pleas are

expected to follow.13

          52.     Press reports indicate that “[t]he Department of Justice believes price-

fixing between makers of generic pharmaceuticals is widespread.”14 DOJ and a

federal grand jury in this District have focused on at least 18 pharmaceutical

companies, including at least 15 of the Defendants here.

          53.     On May 31, 2019, DOJ announced that Heritage Pharmaceuticals agreed

to plead guilty to a single felony charge alleging that from about April of 2014 until at

least December of 2015, Heritage participated in a criminal antitrust conspiracy with

other companies and individuals engaged in the production and sale of generic

pharmaceuticals, one purpose of which was to fix prices, rig bids, and allocate

customers for glyburide, a medicine used to treat diabetes. Heritage also agreed to

pay $7.1 million to resolve allegations under the False Claims Act related to the price-

13
     See, e.g., fn. 14, David McLaughlin & Drew Armstrong, supra.
14
  PaRR Report, DoJ Believes Collusion over Generic Drug Prices Widespread (June 26, 2015)
(“PaRR Report”), http://www.mergermarket.com/pdf/DoJ-Collusion-Generic-Drug- Prices-
2015.pdf.


                                                   27
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 28 of 1082




fixing conspiracy. The government alleged that between 2012 and 2015, Heritage

paid and received remuneration through arrangements on price, supply, and allocation

of customers with other pharmaceutical manufacturers for certain generic drugs in

violation of the Anti-Kickback Statute, and that its sale of such drugs resulted in

claims submitted to or purchases by federal healthcare programs. The drugs allegedly

implicated in this scheme address a wide variety of health conditions, and include

hydralazine, used to treat high blood pressure, theophylline, used to treat asthma and

other respiratory problems, and glyburide. As part of this settlement, Heritage agreed

to co-operate fully in the criminal investigation of other generic pharmaceutical

manufacturers, including most or all of the Defendants to this Complaint.

      54.    Further, on March 2nd, 2020, Defendant Sandoz agreed to pay $195

million to get a deferred prosecution agreement from the United States Department

of Justice regarding an indictment for bid rigging and price-fixing of over $500 million

of generic drugs from 2013-15, including benazepril HCTZ, clobetasol, desonide, and

tobramycin inhalation solution – all Drugs at Issue in this case.

      55.    Based on all of these numerous investigations, allegations, guilty pleas,

and other evidence, as well as their own experience with the Drugs at Issue, the

Plaintiff Counties bring their present Complaint. The allegations herein are based on

Plaintiffs’ knowledge as to their own acts and on information and belief as to all other

matters, such information and belief having been informed by investigation by and

under the supervision of Plaintiffs’ counsel, as well as the investigations conducted

                                           28
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 29 of 1082




by other parties, as outlined above. Plaintiffs believe substantial additional evidentiary

support exists for the allegations set forth herein and will be found in discovery.


                       III.   JURISDICTION AND VENUE

      56.    Plaintiffs bring this action under §1 of the Sherman Act, 15 U.S.C. § 1,

and for treble damages and injunctive relief pursuant to §§4 and 16 of the Clayton

Act, 15 U.S.C. §§ 15(a) and 26, and for costs of suit, including reasonable attorneys’

fees, against Defendants for the injuries sustained by Plaintiffs herein by reason of the

violations of §§1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3).

      57.    Plaintiffs also bring this action pursuant to New York State’s antitrust

statute, the Donnelly Act, GBL § 340, and pursuant to common law.

      58.    This action arises from Defendants’ conduct in the State of New York

or aimed at the State of New York, and caused Plaintiff’s damages in the State of New

York, and in the case of Plaintiff County of Nassau (“Nassau County” or “Nassau”),

in Nassau County. During the Relevant Period, Defendants resided, transacted

business, were found, or had agents in New York State and Nassau County.

      59.    Venue is also proper in this court because a substantial part of the events

or omissions giving rise to the claims asserted in this action occurred in Nassau

County, a substantial portion of the affected interstate trade and commerce described

below has been carried out in Nassau County, and resultant harm and damages were

suffered in Nassau County.



                                            29
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 30 of 1082




       60.    This Court has personal jurisdiction over each Defendant because, inter

alia, each Defendant: (a) transacted business throughout the United States, including

in Nassau County; (b) sold generic drugs throughout the United States, including in

Nassau; (c) had substantial contacts with the United States, including in Nassau; (d)

was engaged in an illegal scheme and nationwide price-fixing conspiracy that was

directed at, had the intended effect of causing injury to, and did cause injury to

persons residing in, located in, or doing business throughout the United States,

including in Plaintiff Counties; and/or (e) took overt action in furtherance of the

conspiracy in Nassau or conspired with someone who did, and by doing so could

reasonably have expected to be sued in Nassau. In addition, nationwide personal

jurisdiction was authorized by Congress pursuant to the Clayton Act.


                                  IV.    PLAINTIFFS

Nassau County

       61.    The County of Nassau (“Nassau” or “Nassau County”) is a County of

the State of New York, located on the western portion of Long Island. As of the

2010 census, the population of Nassau was in excess of 1.3 million.

       62.    Nassau County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

       63.    In addition, Nassau County provides medical and pharmaceutical

benefits to the inmates of its county jails, at significant cost to Nassau.



                                             30
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 31 of 1082




      64.    Nassau County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered

injury or condition, Nassau County reimburses qualified medical costs, including

pharmaceutical costs.

      65.    In sum, from 2010 through the present, Nassau County, directly and/or

indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants. For example, as a result of Defendants’ conspiracy,

between 2013 and 2014, the price of a bottle of doxycycline shot up 8, 281% – from

$20 to more than $1,800 per bottle, significantly damaging Plaintiffs.

      66.    From 2010 through the present, and continuing into the future until this

court enjoins the conduct at issue, Nassau County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

stabilize prices and allocate markets and customers for those products. As a result of

Defendants’ conspiracy, Nassau County was injured in its business or property by

reason of the violations of law alleged herein.

Allegany County

      67.    The County of Allegany (“Allegany” or “Allegany County”) is a County

of the State of New York, located on the western portion of the State and bordered to

the south by Pennsylvania. As of the 2010 census, the population of Allegany was in

excess of 46,000.

                                           31
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 32 of 1082




      68.    Allegany County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

      69.    In addition, Allegany County provides medical and pharmaceutical

benefits to the inmates of its county jails. Allegany County directly purchases such

pharmaceuticals and provides them to inmates.

      70.    Allegany County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered

injury or condition, Allegany County reimburses qualified medical costs, including

pharmaceutical costs

      71.    In sum, from 2010 through the present, Allegany County, directly

and/or indirectly, purchased and paid some or all of the purchase price for Drugs at

Issue manufactured by Defendants.

      72.    From 2010 through the present, and continuing into the future until this

court enjoins the conduct at issue, Allegany County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

stabilize prices and allocate markets and customers for those products. As a result of

Defendants’ conspiracy, Allegany County was injured in its business or property by

reason of the violations of law alleged herein.




                                            32
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 33 of 1082




Clinton County

      73.    The County of Clinton (“Clinton” or “Clinton County”) is a County of

the State of New York, located on the northern portion of the State and bordered to

the north by Canada. As of the 2010 census, the population of Clinton was in excess

of 82,000.

      74.    Clinton County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

      75.    In addition, Clinton County provides medical and pharmaceutical

benefits to the inmates of its county jails. Clinton County purchases such

pharmaceuticals and provides them to inmates.

      76.    Clinton County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered

injury or condition, Clinton County reimburses qualified medical costs, including

pharmaceutical costs.

      77.    In sum, from 2010 through the present, Clinton County, directly and/or

indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

      78.    From 2010 through the present, and continuing into the future until this

court enjoins the conduct at issue, Clinton County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

                                            33
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 34 of 1082




stabilize prices and allocate markets and customers for those products. As a result of

Defendants’ conspiracy, Clinton County was injured in its business or property by

reason of the violations of law alleged herein.

Cortland County

       79.    The County of Cortland (“Cortland” or “Cortland County”) is a County

of the State of New York, located south of Syracuse. As of 2018, the population of

Cortland was in excess of 47,000.

       80.    Cortland County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

       81.    In addition, Cortland County provides medical and pharmaceutical

benefits to the inmates of its county jails, at significant cost to Cortland.

       82.    Cortland County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered

injury or condition, Cortland County reimburses qualified medical costs, including

pharmaceutical costs.

       83.    In sum, from 2010 through the present, Cortland County, directly

and/or indirectly, purchased and paid some or all of the purchase price for Drugs at

Issue manufactured by Defendants.

       84.    From 2010 through the present, and continuing into the future until this

court enjoins the conduct at issue, Cortland County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

                                             34
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 35 of 1082




absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

stabilize prices and allocate markets and customers for those products. As a result of

Defendants’ conspiracy, Cortland County was injured in its business or property by

reason of the violations of law alleged herein.

Franklin County

      85.    The County of Franklin (“Franklin” or “Franklin County”) is also a

County of the State of New York, bordering the Canadian Provinces of Quebec and

Ontario. As of the 2010 census, the county population was in excess of 51,000.

      86.    Franklin County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents. Franklin County

provides medical benefits through a third-party provider, Excellus BlueCross

BlueShield (“Excellus”), and provides pharmaceutical benefits through ProAct, Inc.

(“ProAct”), a pharmacy benefit manager. (“PBM”)

      87.    Pursuant to Franklin County’s contract with Excellus, Franklin pays

both an administrative fee for each covered member, and separately pays for health

benefits provided by Excellus to covered members on a weekly basis.

      88.    Pursuant to Franklin County’s contract with ProAct, Franklin likewise

pays an administrative fee for each covered member, and also pays for the costs of

any pharmaceuticals dispensed to covered members above the designated co-pay.

      89.    In addition, Franklin County provides medical and pharmaceutical

benefits to the inmates of its county jails. Franklin directly purchases such

                                           35
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 36 of 1082




pharmaceuticals and provides them to its inmates.

      90.    Franklin County also provides workers’ compensation, including

pharmaceutical benefits. to its employees. Where an employee suffers a covered

injury or condition, Franklin County reimburses qualified medical costs, including

pharmaceutical costs.

      91.    In sum, from 2010 through the present, Franklin County, directly and/or

indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

      92.    Throughout the Relevant Period through the present, and continuing

into the future until this court enjoins the conduct at issue, Franklin County has paid

and reimbursed, and will continue to pay and reimburse, more for these products than

it would have in the absence of Defendants’ anticompetitive conduct to fix, raise,

maintain, and/or stabilize prices and allocate markets and customers for those

products. As a result of Defendants’ conspiracy, Franklin County was injured in its

business or property by reason of the violations of law alleged herein.

      93.    From 2010 to the present, the amount that Franklin County has paid for

Drugs at Issue would have been substantially less but for the wrongdoing by

Defendants alleged in this complaint.

Fulton County




                                           36
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 37 of 1082




      94.    The County of Fulton (“Fulton” or “Fulton County”) is a County of the

State of New York, located in the central portion of the State just north of Albany. As

of the 2010 census, the population of Fulton was in excess of 55,000.

      95.    Fulton County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

      96.    In addition, Fulton County provides medical and pharmaceutical benefits

to the inmates of its county jails.          Fulton County directly purchases such

pharmaceuticals and provides them to inmates.

      97.    Fulton County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered injury

or condition, Fulton County reimburses qualified medical costs, including

pharmaceutical costs.

      98.    In sum, from 2010 through the present, Fulton County, directly and/or

indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

      99.    From 2010 through the present, and continuing into the future until this

court enjoins the conduct at issue, Fulton County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

stabilize prices and allocate markets and customers for those products. As a result of




                                            37
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 38 of 1082




Defendants’ conspiracy, Fulton County was injured in its business or property by

reason of the violations of law alleged herein.

Greene County

      100. The County of Greene (“Greene” or “Greene County”) is a County of

the State of New York, located on the eastern portion of the State, just south of

Albany. As of the 2010 census, the population of Greene was 49,000.

      101. Greene County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

      102. In addition, Greene County provides medical and pharmaceutical

benefits to the inmates of its county jails. Greene County directly purchases such

pharmaceuticals and provides them to inmates.

      103. Greene County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered

injury or condition, Greene County reimburses qualified medical costs, including

pharmaceutical costs.

      104. In sum, from 2010 through the present, Greene County, directly and/or

indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

      105. From 2010 through the present, and continuing into the future until this

court enjoins the conduct at issue, Greene County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

                                            38
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 39 of 1082




absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

stabilize prices and allocate markets and customers for those products. As a result of

Defendants’ conspiracy, Greene County was injured in its business or property by

reason of the violations of law alleged herein.

Herkimer County

       106. The County of Herkimer (“Herkimer” or “Herkimer County”) is a

County of the State of New York, located between the two major New York cities of

Syracuse and Albany. As of the 2010 census, the County population was 64,500.

       107. Herkimer County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

       108. In addition, Herkimer County provides medical and pharmaceutical

benefits to the inmates of its county jails, at significant cost to Herkimer.

       109. Herkimer County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered

injury or condition, Herkimer County reimburses qualified medical costs, including

pharmaceutical costs.

       110. In sum, from 2010 through the present, Herkimer County, directly

and/or indirectly, purchased and paid some or all of the purchase price for Drugs at

Issue manufactured by Defendants. For example, as a result of Defendants’

conspiracy, between 2013 and 2014, the price of a bottle of doxycycline shot up 8,

281% – from $20 to more than $1,800 per bottle, significantly damaging Plaintiffs.

                                            39
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 40 of 1082




      111. From 2010 through the present, and continuing into the future until this

court enjoins the conduct at issue, Herkimer County has paid and reimbursed, and

will continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

stabilize prices and allocate markets and customers for those products. As a result of

Defendants’ conspiracy, Herkimer County was injured in its business or property by

reason of the violations of law alleged herein.

Lewis County

      112. The County of Lewis (“Lewis” or “Lewis County”) is a County of the

State of New York, located on the western portion of the State and north of Syracuse.

As of the 2010 census, the population of Lewis was in excess of 27,000.

      113. Lewis County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

      114. In addition, Lewis County provides medical and pharmaceutical benefits

to the inmates of its county jails. Lewis County directly purchases such

pharmaceuticals and provides them to inmates.

      115. Lewis County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered

injury or condition, Lewis County reimburses qualified medical costs, including

pharmaceutical costs.




                                            40
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 41 of 1082




       116. In sum, from 2010 through the present, Lewis County, directly and/or

indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

       117. From 2010 through the present, and continuing into the future until this

court enjoins the conduct at issue, Lewis County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

stabilize prices and allocate markets and customers for those products. As a result of

Defendants’ conspiracy, Lewis County was injured in its business or property by

reason of the violations of law alleged herein.

Madison County

       118. The County of Madison (“Madison” or “Madison County”) is a County

of the State of New York, located in the central portion of the State and in the

Syracuse metropolitan statistical area. As of 2018, the population of Madison was in

excess of 70,000.

       119. Madison County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

       120. In addition, Madison County provides medical and pharmaceutical

benefits to the inmates of its county jails, at significant cost to Madison.

       121. Madison County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered

                                            41
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 42 of 1082




injury or condition, Madison County reimburses qualified medical costs, including

pharmaceutical costs.

       122. In sum, from 2010 through the present, Madison County, directly

and/or indirectly, purchased and paid some or all of the purchase price for Drugs at

Issue manufactured by Defendants.

       123. From 2010 through the present, and continuing into the future until this

court enjoins the conduct at issue, Madison County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

stabilize prices and allocate markets and customers for those products. As a result of

Defendants’ conspiracy, Madison County was injured in its business or property by

reason of the violations of law alleged herein.




Montgomery County

       124. The County of Montgomery (“Montgomery” or “Montgomery County”)

is a County of the State of New York, located on the central portion of the State and

west of Albany. As of the 2010 census, the population of Montgomery was in excess

of 50,000.

       125. Montgomery County provides medical benefits, including pharma-

ceutical benefits, to its full-time employees, retirees, and their dependents.

                                            42
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 43 of 1082




      126. In addition, Montgomery County provides medical and pharmaceutical

benefits to the inmates of its county jails. Montgomery County directly purchases

such pharmaceuticals and provides them to inmates.

      127. Montgomery County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered

injury or condition, Montgomery County reimburses qualified medical costs, including

pharmaceutical costs.

      128. In sum, from 2010 through the present, Montgomery County, directly

and/or indirectly, purchased and paid some or all of the purchase price for Drugs at

Issue manufactured by Defendants.

      129. From 2010 through the present, and continuing into the future until this

court enjoins the conduct at issue, Montgomery County has paid and reimbursed, and

will continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

stabilize prices and allocate markets and customers for those products. As a result of

Defendants’ conspiracy, Montgomery County was injured in its business or property

by reason of the violations of law alleged herein.

Oswego County

      130. The County of Oswego (“Oswego” or “Oswego County”) is a County

of the State of New York, located on the northern portion of the State and bordered




                                           43
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 44 of 1082




to the north by Lake Ontario. As of the 2010 census, the population of Oswego was

in excess of 122,100.

      131. Oswego County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

      132. In addition, Oswego County provides medical and pharmaceutical

benefits to the inmates of its county jails. Oswego County directly purchases such

pharmaceuticals and provides them to inmates.

      133. Oswego County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered

injury or condition, Oswego County reimburses qualified medical costs, including

pharmaceutical costs.

      134. In sum, from 2010 through the present, Oswego County, directly and/or

indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

      135. From 2010 through the present, and continuing into the future until this

court enjoins the conduct at issue, Oswego County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

stabilize prices and allocate markets and customers for those products. As a result of

Defendants’ conspiracy, Oswego County was injured in its business or property by

reason of the violations of law alleged herein.

                                            44
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 45 of 1082




Niagara County

      136. The County of Niagara (“Niagara” or “Niagara County”) is a County of

the State of New York, located on the northern portion of the State and bordered to

the north by Lake Ontario. As of the 2010 census, the population of Niagara was in

excess of 216,000.

      137. Niagara County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

      138. In addition, Niagara County provides medical and pharmaceutical

benefits to the inmates of its county jails. Niagara County directly purchases such

pharmaceuticals and provides them to inmates.

      139. Niagara County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered

injury or condition, Niagara County reimburses qualified medical costs, including

pharmaceutical costs.

      140. In sum, from 2010 through the present, Niagara County, directly and/or

indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

      141. From 2010 through the present, and continuing into the future until this

court enjoins the conduct at issue, Niagara County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

                                            45
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 46 of 1082




stabilize prices and allocate markets and customers for those products. As a result of

Defendants’ conspiracy, Niagara County was injured in its business or property by

reason of the violations of law alleged herein.

Schenectady County:

       142. The County of Schenectady (“Schenectady” or “Schenectady County”) is

a County of the State of New York, located northwest of Albany. As of the 2010

census, the county population was in excess of 154,000.

       143. Schenectady County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents. Schenectady

County provides medical benefits through a third-party provider, Empire Blue Cross

(“Empire”) and MVP Healthcare (“MVP”), and provides pharmaceutical benefits

through ProAct, Inc. (“ProAct”), a pharmacy benefit manager.

       144. In addition, Schenectady County provides medical and pharmaceutical

benefits to the inmates of its county jails, at significant cost to Schenectady.

       145. Schenectady County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered

injury or condition, Schenectady County reimburses qualified medical costs, including

pharmaceutical costs.

       146. In sum, from 2010 through the present, Schenectady County, directly

and/or indirectly, purchased and paid some or all of the purchase price for Drugs at

Issue manufactured by Defendants.

                                            46
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 47 of 1082




      147. From 2010 through the present, and continuing into the future until this

court enjoins the conduct at issue, Schenectady County has paid and reimbursed, and

will continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

stabilize prices and allocate markets and customers for those products. As a result of

Defendants’ conspiracy, Schenectady County was injured in its business or property

by reason of the violations of law alleged herein.

Steuben County

      148. The County of Steuben (“Steuben” or “Steuben County”) is a County of

the State of New York, located on the western portion of the State and bordered to

the south by Pennsylvania. As of the 2010 census, the population of Steuben was in

excess of 98,000.

      149. Steuben County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

      150. In addition, Steuben County provides medical and pharmaceutical

benefits to the inmates of its county jails. Steuben County directly purchases such

pharmaceuticals and provides them to inmates.

      151. Steuben County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered

injury or condition, Steuben County reimburses qualified medical costs, including

pharmaceutical costs.

                                            47
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 48 of 1082




      152. In sum, from 2010 through the present, Steuben County, directly and/or

indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

      153. From 2010 through the present, and continuing into the future until this

court enjoins the conduct at issue, Steuben County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

stabilize prices and allocate markets and customers for those products. As a result of

Defendants’ conspiracy, Steuben County was injured in its business or property by

reason of the violations of law alleged herein.


                               V.     DEFENDANTS

      154. All of Defendants’ actions described in this Complaint are part of, and in

furtherance of, Defendants’ anticompetitive cartel and unlawful conduct alleged

herein, and were authorized, ordered, and/or done by Defendants’ various officers,

agents, employees, or other representatives while actively engaged in the management

of Defendants’ affairs (or that of their predecessors-in-interest) within the course and

scope of their duties and employment, or with Defendants’ actual, apparent, or

ostensible authority.

Actavis




                                           48
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 49 of 1082




      155. In or about October, 2012, Watson Pharmaceuticals, Inc. (“Watson”),

acquired Actavis, Inc. The two companies operated as a single entity, albeit under

separate names, until January of 2013, when Watson announced that it had adopted

Actavis, Inc. as its new global name.

      156. Defendant Actavis Holdco U.S., Inc. (“Actavis Holdco”) is a Delaware

corporation with its principal place of business in Parsippany, New Jersey. In March,

2015, Actavis, plc (the parent company of Actavis, Inc.) merged with Allergan, plc

(“Allergan”) and adopted Allergan’s name.

      157. In August, 2016, Defendant Teva Pharmaceuticals USA, Inc. purchased

Actavis’s generics business, which included Actavis Inc., Actavis Elizabeth Inc., and

Actavis Pharma Inc. from Allergan, plc. All the assets of the entities were then

transferred to the newly formed Actavis Holdco. The acquisition cost Teva USA

$33.43 billion in cash and approximately 100 million shares of Teva securities.

      158. Defendant Actavis Pharma, Inc. (“Actavis Pharma”) is also a Delaware

corporation with its principal place of business in Parsippany, New Jersey. Actavis

Pharma is, however, a wholly-owned subsidiary of Actavis Holdco and is now a

principal operating company in the U.S. for Teva’s generic product lines acquired

from Allergan plc.

      159. Actavis Elizabeth LLC (“Actavis Elizabeth”) is also a Delaware limited

liability company based in New Jersey, but its principal place of business is in




                                           49
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 50 of 1082




Elizabeth. It is a wholly-owned subsidiary of Actavis Holdco and is a research,

development and manufacturing entity for Actavis’s generic operations.

       160. Actavis Holdco (and its predecessors, including Watson and Allergan),

Actavis Pharma, and Actavis Elizabeth are collectively referred to herein as “Actavis.”

Actavis is further defined to include its managers, officers, employees, and agents

acting on its behalf.

       161. Throughout the Relevant Period, Actavis directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs throughout New York State and the United

States, knowingly received conspiracy proceeds, and engaged in the unlawful conduct

alleged in this Complaint, including price-fixing, for at least the following drugs:

clobetasol propionate, desonide, doxy hyclate, fluocinonide, glyburide-metformin,

propranolol, verapamil, and ursodiol.

Alvogen

       162.   Defendant Alvogen, Inc. (“Alvogen”) is a Delaware corporation with its

princidpal place of business in Pine Brook, New Jersey. It is a privately held company

that was founded in 2009 by a former CEO of Defendant Actavis. Alvogen is defined

to include its managers, officers, employees, and agents acting on its behalf

       163. Through the Relevant Period, Alovogen directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and through the New

                                            50
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 51 of 1082




York State and the United States, knowingly received conspiracy proceeds, and

engaged in the unlawful conduct alleged in this Complaint, including price fixing, for

at least one of the following drugs.

Amneal

      164. Defendant Amneal Pharmaceuticals LLC (“Amneal LLC”) is another

Delaware corporation with its principal place of business in Bridgewater, NJ.

      165. Defendant Amneal Pharmaceuticals, Inc. is another Delaware

corporation with its principal place of business located in Bridgewater, New Jersey.

The company was formed for the purpose of facilitating the merger between Amneal

Pharmaceuticals LLC (also a Delaware limited liability company with its principal

place of business located in Bridgewater, New Jersey) and Defendant Impax (defined

below). Accordingly, Amneal Pharmaceuticals Inc., is the predecessor in interest to

Amneal Pharmaceuticals LLC, and both companies will be collectively referenced in

this Complaint as “Amneal.” Amneal is defined to include its managers, officers,

employees, and agents acting on its behalf.

      166. Throughout the Relevant Period, Amneal directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing.

Apotex

                                          51
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 52 of 1082




       167. Defendant Defendant Apotex Corp. (“Apotex”) is a Florida corporation

with its principal place of business in Weston, Florida. Apotex is defined to include

its managers, officers, employees, and agents acting on its behalf.

       168. Throughout the Relevant Period, Apotex directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least the

following drugs: leflunomide and pravastatin.

Aurobindo

       169. Defendant Aurobindo Pharma USA, Inc. (“Aurobindo”) is another

Delaware corporation with its principal place of business in New Jersey, but

Aurobindo’s principal place of business is in Dayton, New Jersey. Aurobindo is a

subsidiary of Aurobindo Pharma Limited, a corporation based in Hyderabad, India.

Aurobindo is defined to include its managers, officers, employees, and agents acting

on its behalf.

       170. Throughout the Relevant Period, Aurobindo directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in




                                           52
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 53 of 1082




the unlawful conduct alleged in this Complaint, including price-fixing, for at least the

following drugs: fosinopril HCTZ, glyburide, and glyburide-metformin.

Bausch Health/Valeant

      171. Defendant Bausch Health Americas, Inc. (formerly Valeant

Pharmaceuticals International, Inc.) is a Delaware corporation with its US

headquarters located in Bridgewater, New Jersey. Defendant Bausch Health US, LLC

(formerly Valeant Pharmaceuticals Nother America LLC) is a Delaware limited

liability company with its principal place of business in Bridgewater, New Jersey.

Bausch Health US, LLC is registered with the Pennsylvania Department of State as a

foreign corporation and maintains a registered agent in Pennsylvania.

      172. Defendant Oceanside Pharmaceuticals, Inc. (“Oceanside”) is a

whollyowned subsidiary of Bausch Health Americas, Inc. It is a Delware cproraiton

with its principal place of business in Bridgewater, new Jersey. Unless addresseed

individually, Bausch Health Americas, Inc., Bausch Health USA, LLC, Oceanside,

Valeant Pharmaceuticals International, Inc., and Valeant Pharmaceuticals North

America LLC are collectively referred to as “Bausch Health” or “Valeant.”

      173. Through the Relevant Period, Bausch Health directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in




                                           53
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 54 of 1082




the unlawful conduct alleged in this Complaint, including price-fixing, for at least the

following drugs

Breckenridge Pharmaceutical, Inc.

      174. Defendant Breckenridge Pharmaceutical, Inc. (“Breckenridge”) is yet

another Delaware corporation with its principal place of business in New Jersey, but

Breckenridge’s principal place of business is in Fairfield, New Jersey. Breckenridge is

defined to include its managers, officers, employees, and agents acting on its behalf.

Breckenridge is wholly-owned by Pensa Pharma S.A.

      175. Throughout the Relevant Period, Breckenridge directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

propranolol.



Camber

      176. Camber Pharmaceuticals, Inc., (“Camber”) is a Delaware corporation

with its principal place of business in Piscataway, New Jersey. Camber is a wholly-

owned subsidiary of Hetero Drugs, an Indian pharmaceutical company.

      177. Through the Relevant Period, Camber directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

                                           54
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 55 of 1082




Price-Fixed Generic Drugs throughout New York State and the United States,

knowingly received conspiracy proceeds, and engaged in the unlawful conduct alleged

in this Complaint, including price-fixing, for at least propranolol.

Citron

      178. Defendant Defendant Citron Pharma, LLC (“Citron”) is yet another

Delaware limited liability company with its principal place of business in New Jersey,

but Citron’s principal place of business is in East Brunswick. Citron is defined to

include its managers, officers, employees, and agents acting on its behalf.

      179. Throughout the Relevant Period, Citron directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

fosinopril HCTZ and glyburide.



Dr. Reddy’s Laboratories, Inc.

      180. Defendant Dr. Reddy’s Laboratories, Inc. (“Dr. Reddy’s”) is yet another

Delaware corporation with its principal place of business in New Jersey, but Dr.

Reddy’s principal place of business is in Princeton. Dr. Reddy’s is defined to include

its managers, officers, employees, and agents acting on its behalf.




                                            55
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 56 of 1082




      181. Throughout the Relevant Period, Dr. Reddy’s directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least the

following drugs: divalproex ER, meprobamate, and zoledronic acid.

Fougera

      182. Defendant Fougera Pharmaceuticals, Inc. (“Fougera”) is a New York

corporation with its principal place of business in Melville, New York. In 2012,

Novartis International AG acquired Fougera. Fougera is defined to include its

managers, officers, employees, and agents acting on its behalf.

      183. Throughout the Relevant Period, Fougera directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least the

following drugs: clobetasol propionate, desonide, econazole, and lidocaine-prilocaine.

G & W Labortories

      184.    Defendant G & W Laboratories, Inc. (“G&W”) is a New Jersey

corporation with its principal place of business in South Plainfield, New Jersey.




                                           56
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 57 of 1082




      185. Throughout the Relevant Period, Glenmark directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing.

Glenmark Pharmaceuticals, Inc., USA

      186. Defendant Glenmark Pharmaceuticals, Inc., USA (“Glenmark”) is yet

another Delaware corporation with its principal place of business in New Jersey, but

Glenmark’s principal place of business is in Mahwah. Glenmark is defined to include

its managers, officers, employees, and agents acting on its behalf.

      187. Throughout the Relevant Period, Glenmark directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

fosinopril HCTZ and pravastatin.

“Greenstone” Equals Pfizer

      188. Defendant Greenstone LLC (“Greenstone”) is a limited liability

corporation, whose principal place of business is Pfizer’s New Jersey campus at 100

Route 206, in North Peapack. Greenstone is a wholly-owned subsidiary of Defendant

Pfizer Inc. (“Pfizer,” described in more detail below), and has at all relevant times

                                           57
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 58 of 1082




operated as the generic drug division of Pfizer. Pfizer/Greenstone is defined to

include the managers, officers, employees, and agents acting on its behalf.

      189. Greenstone operates as an alter ego of Pfizer: as set forth in more detail

below, Pfizer directly controls the operations of its wholly-owned subsidiary, which

takes no significant action without the approval of Pfizer (including, for example, as

also set forth in more detail below, increasing the price of the Azithromycin

antibiotic) – an alter ego relationship that makes the two companies indistinguishable.

      190. There are other ways in which the operations of Pfizer and Greenstone

are mixed, commingled, and in which Greenstone’s lack of independence

characterizes an alter ego relationship: most of Greenstone’s workers are actually

employed by Pfizer’s Essential Health Division, including Greenstone’s General

Manager. (as explained infra, and unlike Pfizer, “Greenstone” lacks a President)

      191. Throughout this Complaint, all references to Defendant Greenstone

apply equally to Defendant Pfizer. Indeed, the two companies operate as a single

functioning entity, without regard to corporate formalities. Pfizer is the sole owner

and shareholder of Greenstone, but treats Greenstone as its generics division or an

internal business unit rather than as a separate and independent entity, controlling and

directing Greenstone’s business activities, including Greenstone’s marketing and sale

of generic drugs.




                                           58
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 59 of 1082




       192. Both companies share the same office space at Pfizer’s Peapack, New

Jersey campus. They also share common officers, managerial and supervisory

personnel, and other employees.

       193. Pfizer also performs many of the important business functions of

Greenstone that an independent corporate entity would typically perform on its own,

including but not limited to: (1) financial and sales analysis, (2) business technology,

(3) customer service, (4) legal, (5) intellectual property, (6) supply chain, (7) human

resources and (8) employee benefits.

       194. “Greenstone” – which as of 2017 was the 15th largest generic

manufacturer in the country with annual gross sales of over a billion dollars – does

not have its own Finance Department, Accounting Department, Legal Department,

Customer Services Department, Human Resources Department, Operations

Department or Information Technology Department, even though those are all

essential functions for a legitimate business, particularly one of “Greenstone’s” size

and complexity. Instead, all of those functions are performed by the real entity in

charge: Pfizer. After all, if those Departments functioned separately – even under

Pfizer’s ultimate control – there would be a much greater risk of them taking actions

that contradicted Pfizer’s. So rather than risk that happening, Pfizer simply

performed those functions for its puppet.

       195. Through at least 2016, Greenstone has not had its own President, Chief

Executive Officer, Chief Operating Officer, Chief Financial Officer, Chief

                                            59
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 60 of 1082




Commercial Officer or any Vice Presidents. The highest-ranking position at

Greenstone has been the General Manager, a position held by a Pfizer employee who

reports directly to other, higher-level executives at Pfizer.

       196. Throughout the Relevant Period, Pfizer has operated with multiple

business units, one of which was always responsible for overseeing the marketing and

sale of “established” products, including the generic drugs sold by Greenstone. The

name of this business unit has changed over time. As of 2014, it was called the

Global Established Pharmaceuticals Division. (“GEP”) Today, it is referred to as

“Pfizer Essential Health” (“PEH”).

       197. Within Pfizer, Greenstone has operated as part of GEP and/or PEH,

and Greenstone “employees” were all included in Pfizer’s organizational charts,

further illustrating that Greenstone was acting as an internal division within Pfizer,

rather than as a separate company.

       198. Indeed, most – if not all – of Greenstone’s workers are actually

employed by Pfizer. For example, the two primary individuals identified throughout

this Complaint as having conspired with competitors on behalf of Greenstone – Jill

Nailor and Robin Hatosy – are Pfizer employees. They are paid directly by Pfizer,

and Pfizer is listed as their employer in W-2 Wage and Tax Statements submitted to

the United States government. In their communications internally and with

customers, co-conspirators, and competitors, both Nailor and Hatosy regularly used

e-mail addresses that ended with Pfizer’s e-mail domain: “@pfizer.com.”

                                            60
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 61 of 1082




      199. This is the case for most, if not all, of Greenstone’s workers. Further,

Plaintiffs are aware of no evidence to suggest that Pfizer is compensated by

Greenstone for the services of these Pfizer employees. Instead, Nailor and Hatosy

also both received shares of Pfizer stock as compensation for their work, in addition

to their Pfizer-paid salaries. They were reimbursed and/or compensated by Pfizer

through its accounts payable system for membership in industry trade associations;

they used Pfizer cell phones and/or iPads for their work at “Greenstone”; and they

used Pfizer teleconference and webex services to conduct their work. Likewise –

because “Greenstone” lacks an HR Department – Hatosy and Nailor received regular

performance evaluations directly from Pfizer.

      200. Similarly, as of 2017, Nailor and other Greenstone executives were

prominently identified as PEH employees in certain Pfizer organizational charts .

      201. Likewise, as of 2014, these same people were considered part of GEP.

In a presentation to “Greenstone” customers at the NACDS Annual Conference in

Scottsdale, Arizona, in April of 2014, Jill Nailor gave a presentation where she

discussed the new streamlined organization of Pfizer and Greenstone. Nailor told

customers that the General Manager of Greenstone – Jim Cannon – was now only a

few levels away from the CEO of Pfizer, within Pfizer’s overall corporate

structure. She showed customers the organizational structure of Pfizer, which

included both Jim Cannon (General Manager of Greenstone) and herself as reports

within the Pfizer corporate structure.

                                           61
        Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 62 of 1082




          202. Further, at least as recently as the States’ 2020 Complaint, Greenstone

also promoted itself publicly as a marketing or distribution wing of Pfizer, specifically

adopting the Pfizer logo in its marketing materials. For example, at that time,

Greenstone touted on its website that the authorized generic drugs it sells “are

manufactured to the same standards and at the same facilities as Pfizer brand-name

drugs” and that they “carry the legacy of the brand-name products’ years of clinical

research, data and patient and physician experience.” Greenstone has consistently

advertised its connection with Pfizer in order to strategically capitalize on Pfizer’s

brand recognition and respect, for purposes of increasing its own sales.

          203. In addition, while Pfizer appears to have removed some of that language

after it featured in the States’ Complaint (it cannot have been a decision by

Greenstone’s Legal Department, since it does not have one), what remains (and what

remains absent) is, in many ways, even more damning. Pfizer’s website has a

“Careers” section15; Greenstone’s does not – because it has no careers. Instead, most

or all of its workers are employed by Pfizer. Pfizer’s website has a “Leadership”

section16; Greenstones does not – because it is led by Pfizer employees.

          204. Likewise, the “News” section of Pfizer’s website blares “PFIZER’S

GREENSTONE AND DIGITAL MEN’S HEALTH CLINIC ROMAN

COLLABORATE TO OFFER PATIENTS REMOTE ACCESS TO THE ONLY


15
     https://careers.pfizer.com/en, last visited November 19, 2020.
16
     https://www.pfizer.com/people/leadership, last visited November 19, 2020.


                                                 62
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 63 of 1082




FDA-APPROVED AUTHORIZED GENERIC VERSION OF VIAGRA®

(SILDENAFIL CITRATE)”.17 Greenstone didn’t report that “News” on its own

website because there is no “News” section on Greenstone’s website; instead, Pfizer

announces any Greenstone news.

       205. Likewise, Greenstone cannot even announce its own product launches;

instead, “PFIZER ANNOUNCES LAUNCH OF GENERIC AMLODIPINE

BESYLATE PRODUCT BY GREENSTONE.” That article on Pfizer’s website also

notes that “In response to an announcement today by Mylan Laboratories that it has

launched a generic competitor to Norvasc, Pfizer said it is making available its own

generic amlodipine besylate product immediately through the company’s Greenstone

subsidiary. Norvasc also will remain available to patients.” (emphasis added)18 It is

entirely accurate for Pfizer to refer to Greenstone’s products as belonging directly to

Pfizer – because “Greenstone” is Pfizer.

       206. Throughout the Relevant Period – at the direction and under the control

of Pfizer, and acting as its alter ego – Greenstone directly participated in the conspiracy

alleged in this Complaint, manufactured, produced, marketed, and/or sold Price-

Fixed Generic Drugs throughout New York State and the United States, knowingly



17
 https://www.pfizer.com/news/press-release/press-release-detail/pfizers-greenstone-and-digital-
mens-health-clinic-roman, last visited November 19, 2020.
18
  https://www.pfizer.com/news/press-release/press-release-
detail/pfizer_announces_launch_of_generic_amlodipine_besylate_product_by_greenstone, last
visited November 19, 2020.


                                               63
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 64 of 1082




received conspiracy proceeds, and engaged in the unlawful conduct alleged in this

Complaint, including price-fixing, for at least azithromycin, cabergoline, celecoxib,

diclofenac, disopyramide phosphate, doxazosin mesyltate, ethosuximide, fluconazole,

gabapentin, medroxyprogesterone, nadolol, piroxicam, and tolterodine tartrate.

      207. Further, because Greenstone operates as part of Pfizer, Pfizer is directly

involved in the generics business and extensively evaluates generic competitors, price

erosion in the generic industry, and other strategic issues affecting

Pfizer/Greenstone’s generic business. Greenstone and Pfizer management regularly

co-ordinate on strategy, and communicated regularly about concepts such as “fair

share,” “responsible pricing” and following the price increases of fellow cartel

members in particular generic drug markets.

      208. Pfizer employees also work directly with the FDA to obtain approval for

the drugs that Greenstone sells. There is no need for “Greenstone” to have the

ability to communicate with the FDA, because “Greenstone” is Pfizer.

      209. Likewise, Pfizer dictates cost and pricing strategy to “Greenstone.” For

new products, Pfizer’s Global Supply unit (“PGS”) makes the budget, defines the

costs of goods sold, and then conveys that information to Greenstone without

significant feedback. PGS is also heavily involved in deciding which new molecules

will be produced and/or sold by Greenstone. Pfizer performs all financial analyses,

sales reports, revenue projections, and other finance functions for Greenstone. There




                                            64
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 65 of 1082




is no need for “Greenstone” to have the ability to make pricing, budget, or other

financial decisions, because “Greenstone” is Pfizer.

      210. In every important respect, including financially, Pfizer directly controls

the decision-making of “Greenstone.” “Greenstone” does not even have the

authority to implement its own price increases without first obtaining the approval of

Pfizer. This includes the price increases discussed in this Complaint. Not only does

Pfizer have to approve Greenstone’s price increases, but it also directs Greenstone’s

strategy regarding the increases, and Greenstone always acts at the direction of Pfizer,

including at least as recently as a presentation to the President of PEH in May, 2017.

Heritage Pharmaceuticals, Inc.

      211. Defendant Heritage Pharmaceuticals, Inc. (“Heritage”) is another

Delaware corporation with its principal place of business in Mahwah, New Jersey.

Heritage is defined to include its managers, officers, employees, and agents acting on

its behalf. In April of 2011, Emcure (a pharmaceutical company based in India)

acquired Heritage.

      212. Throughout the Relevant Period, Heritage directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

Price-Fixed Generic Drugs throughout New York State and the United States,

knowingly received conspiracy proceeds, and engaged in the unlawful conduct alleged

in this Complaint, including price-fixing, for at least the following drugs:

acetazolamide, doxy DR, fosinopril HCTZ, glipizide, glyburide, glyburide-metformin,

                                            65
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 66 of 1082




leflunomide, meprobamate, nimodipine, nystatin, paromomycin, propranolol,

theophylline ER, verapamil, and zoledronic acid.

Hikma Labs, Inc.

      213.    Defendant Hikma Labs Inc. (formerly known as Roxane Laboratories,

Inc.) (“Roxane”) is a Nevada corporation with its principal place of business in the

same Eatontown, New Jersey office as West-Ward Pharmaceuticals Corp., and West-

Ward Columbus Inc. Each of the three companies is a wholly-owned subsidiary of

Hikma Pharmaceuticals plc, a multinational pharmaceutical company founded in

Amman, Jordan and headquartered in London. Hikma Labs Inc., West-Ward

Pharmaceuticals Corp., and West-Ward Columbus Inc. are collectively referred to in

this Complaint as “West-Ward” for the period beginning March 2, 2016.

      214. Throughout the Relevant Period, West-Ward directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs throughout New York State and the United

States, knowingly received conspiracy proceeds, and engaged in the unlawful conduct

alleged in this Complaint, including price-fixing..

Impax Laboratories, Inc.

      215. Defendant Impax Laboratories, Inc. (“Impax”) is a Delaware

corporation with its principal place of business located in Philadelphia, Pennsylvania.




                                            66
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 67 of 1082




Impax is defined to include its managers, officers, employees, and agents acting on its

behalf.

       216. Throughout the Relevant Period, Impax directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs throughout New York State and the United

States, knowingly received conspiracy proceeds, and engaged in the unlawful conduct

alleged in this Complaint, including price-fixing. As noted above, Defendant Amneal

acquired Impax in October, 2017.

Jubilant Cadista Pharmaceuticals, Inc.,

       217. Defendant Jubilant Cadista Pharmaceuticals, Inc. (“Cadista”) is a

Delaware corporation with its principal place of business in Salisbury, Maryland.

Defendant Cadista is defined to include its managers, officers, employees, and agents

acting on its behalf.

       218. Throughout the Relevant Period, Cadista directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs throughout New York State and the United

States, knowingly received conspiracy proceeds, and engaged in the unlawful conduct

alleged in this Complaint, including price-fixing.

Lannett Company, Inc.




                                           67
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 68 of 1082




       219. Defendant Lannett Company, Inc. (“Lannett”) is another Delaware

corporation, but its principal place of business is in Philadelphia, Pennsylvania.

Lannett is defined to include its managers, officers, employees, and agents acting on

its behalf.

       220. Throughout the Relevant Period, Lannett directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs throughout New York State and the United

States, knowingly received conspiracy proceeds, and engaged in the unlawful conduct

alleged in this Complaint, including price-fixing, for at least the following drugs:

baclofen, digoxin, doxycycline, levothyroxine, and ursodiol.

Lupin Pharmaceuticals, Inc.

       221. Defendant Lupin Pharmaceuticals, Inc. (“Lupin”) is another Delaware

corporation, but its principal place of business is in Baltimore, Maryland. Lupin is

defined to include its managers, officers, employees, and agents acting on its behalf.

       222. Throughout the Relevant Period, Lupin directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

at least one Price-Fixed Generic Drug throughout New York State and the United

States, knowingly received conspiracy proceeds, and engaged in the unlawful conduct

alleged in this Complaint, including price-fixing, for at least pravastatin.

Mayne Pharma USA, Inc.




                                             68
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 69 of 1082




      223. Defendant Mayne Pharma USA, Inc. (“Mayne”) is yet another Delaware

corporation with its principal place of business in New Jersey, but Mayne’s principal

place of business is in Paramus. Mayne is defined to include its managers, officers,

employees, and agents acting on its behalf.

      224. Throughout the Relevant Period, Mayne directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

at least one Price-Fixed Generic Drug throughout New York State and the United

States, knowingly received conspiracy proceeds, and engaged in the unlawful conduct

alleged in this Complaint, including price-fixing, for at least doxy hyclate DR.

Morton Grove Pharmaceuticals Inc.,

      225. Defendant Morton Grove Pharmaceuticals, Inc. (“Morton Grove”) is a

Delaware corporation with its principal place of business located in Morton Grove,

Illinois. Wockhardt, Ltd., an Indian company, is the parent company of Morton

Grove. Defendant Morton Grove is defined to include its managers, officers,

employees, and agents acting on its behalf.

      226. Throughout the Relevant Period, Morton Grove directly participated in

the conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or

sold one or more Price-Fixed Generic Drugs throughout New York State and the

United States, knowingly received conspiracy proceeds, and engaged in the unlawful

conduct alleged in this Complaint, including price-fixing

Mylan

                                           69
      Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 70 of 1082




       227. Defendant Mylan Inc. is a Pennsylvania corporation with its principal

place of business in Canonsburg, Pennsylvania. Defendant Mylan Pharmaceuticals,

Inc. is a West Virginia corporation with its principal place of business in Morgantown,

West Virginia. It is a subsidiary of Mylan Inc. Mylan Pharmaceuticals, Inc. is

registered with the Pennsylvania Department of State as a foreign corporation and

maintains a registered agent in Pennsylvania.

       228. Mylan Inc. and Mylan Pharmaceuticals, Inc. are wholly-owned

subsidiaries of Mylan N.V., a Dutch pharmaceutical company. Unless addressed

individually, Mylan Inc. and Mylan Pharmaceuticals, Inc. are collectively referred to

herein as “Mylan.” Mylan is defined to include its managers, officers, employees, and

agents acting on its behalf.

       229. Throughout the Relevant Period, Mylan directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs throughout New York State and the United

States, knowingly received conspiracy proceeds, and engaged in the unlawful conduct

alleged in this Complaint, including price-fixing, further including, for example, at

least the following: amitriptyline, benazepril HCTZ, clomipramine, digoxin,

divalproex ER, doxy hyclate, doxy DR, glipizide, levothyroxine, propranolol, and

verapamil.

Par




                                           70
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 71 of 1082




      230. Defendant Par Pharmaceutical, Inc. (“PPI”) is a New York corporation

with its principal place of business in Chestnut Ridge, New York.

      231. Defendant Generics Bidco I, LLC (“Generics Bidco”) is a Delaware

company with its principal place of business in Huntsville, Alabama. Generics Bidco

formerly conducted business as Qualitest Pharmaceuticals (“Qualitest”).

      232. Defendant DAVA Pharmaceuticals, LLC (“DAVA”) is yet another

Delaware corporation with its principal place of business in New Jersey, but DAVA’s

principal place of business is in Fort Lee.

      233. PPI, Generics Bidco and DAVA are wholly-owned subsidiaries of Endo

International plc (“Endo”), an Irish corporation with its principal place of business

located in Dublin, Ireland, and its U.S. headquarters located in Malvern, Pennsylvania.

      234. PPI, Generics Bidco and DAVA collectively do business as Par

Pharmaceutical. Unless addressed individually, Endo, PPI, Generics Bidco, DAVA

and Qualitest are collectively referred to herein as “Par.” Par is defined to include its

managers, officers, employees, and agents acting on its behalf.

      235. Throughout the Relevant Period, Par directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, further




                                              71
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 72 of 1082




including, for example, at least the following drugs: amitriptyline, baclofen, digoxin,

divalproex ER, doxy hyclate, and propranolol.

Perrigo

         236. Defendant Perrigo New York, Inc. (“Perrigo”) is another Delaware

corporation, but its executive offices are in Allegan, Michigan, and its primary business

location is in the Bronx, NY. Perrigo is a subsidiary of Perrigo Company, plc, an Irish

company. Perrigo is defined to include its managers, officers, employees, and agents

acting on its behalf.

         237. Throughout the Relevant Period, Perrigo directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

at least one Price-Fixed Generic Drug in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

clobetasol propionate, desonide, and econazole nitrate.

Pfizer

         238. Defendant Pfizer, Inc. (“Pfizer”) is another Delaware corporation, with

its with its principal place of business at 235 East 42nd Street in New York, New

York, and as described above, is the corporate parent of its wholly-owned subsidiary

and alter ego, Greenstone, whose activities it directs. Pfizer is defined to include its

managers, officers, employees, and agents acting on its behalf.




                                            72
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 73 of 1082




      239. Throughout the Relevant Period, Pfizer directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

Price-Fixed Generic Drugs throughout New York State and the United States,

knowingly received conspiracy proceeds, and engaged in the unlawful conduct alleged

in this Complaint, including price-fixing, for at least azithromycin and fluconazole.

Sandoz

      240. Defendant Sandoz, Inc. is a Colorado corporation with its principal

place of business in Princeton, New Jersey. Sandoz, Inc. distributes the drugs that its

parent, Sandoz Germany, develops and manufacturers. In 2012, Sandoz, Inc.

acquired and integrated Fougera into its US-based generic pharmaceutical business

and Novartis International AG, based in Basel, Switzerland, acquired Sandoz, Inc. and

Sandoz Germany. Unless referred to individually, Fougera, Sandoz Inc., and Sandoz

Germany are collectively referred to herein as “Sandoz.” Sandoz is further defined to

include its managers, officers, employees, and agents acting on its behalf.

      241. Throughout the Relevant Period, Sandoz directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

Price-Fixed Generic Drugs throughout New York State and the United States,

knowingly received conspiracy proceeds, and engaged in the unlawful conduct alleged

in this Complaint, including price-fixing, including, for example, at least the following:

amitriptyline, benazepril HCTZ, clobetasol propionate, clomipramine, desonide,




                                            73
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 74 of 1082




fosinopril-hydrochlorothiazide, lidocaine-prilocaine, levothyroxine sodium, and

pravastatin.

Sun/Mutual/Caraco

      242. Defendant Sun Pharmaceutical Industries, Inc. (“SPII”) is a Michigan

corporation with its principal place of business in Cranbury, New Jersey. SPII is a

wholly-owned subsidiary of Sun Pharmaceutical Industries Ltd. (“Sun Pharma”), an

Indian corporation, which also owns a majority stake in Taro Pharmaceutical

Industries, Ltd., and its subsidiary, Taro Pharmaceutical USA, Inc.

      243. Beginning in 1997, Sun Pharma began a series of investments in Caraco

Pharmaceutical Laboratories Ltd. (“Caraco”) and in 2013 acquired 100% of Caraco

and merged it into SPII to become Sun Pharma’s U.S. operations for generic

pharmaceutical products.

      244. In 2012, SPII acquired URL Pharma, Inc. (“URL”) and its subsidiary,

Mutual Pharmaceutical Company, Inc. (“Mutual”), both of which have their principal

place of business in Philadelphia. Until at least June of 2016, URL and Mutual

operated a pharmaceutical manufacturing facility in Philadelphia. On or about April

28, 2015, URL was merged with Mutual.

      245. Defendant Mutual is a Delaware corporation with its principal place of

business located in Philadelphia, PA. It is a wholly-owned subsidiary of SPII. Many

of the pharmaceutical products sold and distributed throughout the United States




                                          74
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 75 of 1082




during the Relevant Period by SPII, URL and Mutual were marked with the trade

name “MUTUAL” on the pill or capsule.

       246. Defendant Taro Pharmaceuticals U.S.A., Inc. (“Taro”) is a New York

corporation with its principal place of business in Hawthorne, New York. Taro is a

wholly-owned subsidiary of Taro Pharmaceutical Industries, Ltd., an Israeli entity,

which in turn is majority-owned by Sun Pharma. Unless referred to individually,

Taro, SPII, URL, and Mutual are collectively referred to herein as “Sun.” Sun is

defined to include its managers, officers, employees, and agents acting on its behalf.

       247. Throughout the Relevant Period, Sun directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least the

following: digoxin, doxy hyclate, nimodipine, nystatin, and paromomycin.

Teligent Inc.

       248. Defendant Teligent, Inc. (f/k/a IGI Laboratories, Inc.) (“Teligent”) is a

Delaware corporation with its principal place of business located in Buena, New

Jersey. Teligent is defined to include its managers, officers, employees, and agents

acting on its behalf.

       249. Throughout the Relevant Period, Teligent directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

                                           75
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 76 of 1082




one or more Price-Fixed Generic Drugs throughout New York State and the United

States, knowingly received conspiracy proceeds, and engaged in the unlawful conduct

alleged in this Complaint, including price-fixing.

Teva

          250. Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is another

Delaware corporation, with its principal place of business in North Wales,

Pennsylvania. It is a subsidiary of Teva Pharmaceutical Industries Ltd., an Israeli

entity.

          251. Defendant Barr Pharmaceuticals, LLC (“Barr”) is a Delaware limited

liability company with its principal place of business in North Wales, Pennsylvania.

Barr is a wholly-owned subsidiary of Teva USA, which acquired Barr (then called Barr

Pharmaceuticals, Inc.) in 2008.. Prior to its acquisition by Teva Industries, Barr was a

holding company that operated through its principal subisidiaries: Barr Labortories

and Inc., Duramed Pharmaceuticals, Inc.

          252. PLIVA, Inc. is a New Jersey corporation with its principal place of

business in East Hanover, New Jersey. PLIVA is a wholly owned subsidiary of Teva

USA, which acquired the PLIVA assets as part of the Barr acquisition. Unless

referred to individually, Teva USA and Barr are collectively referred to herein as

“Teva.” Teva is further defined to include its managers, officers, employees, and

agents acting on its behalf.

          253. Throughout the Relevant Period, Teva directly participated in the

                                            76
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 77 of 1082




conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

Price-Fixed Generic Drugs throughout New York State and the United States,

knowingly received conspiracy proceeds, and engaged in the unlawful conduct alleged

in this Complaint, including price-fixing, for at least : acetazolamide, baclofen,

fluocinonide, glipizide, glyburide, glyburide-metformin, leflunomide, nystatin,

pravastatin, propranolol, and theophylline ER.

Torrent Pharma Inc.

       254. Defendant Torrent Pharma Inc. (“Torrent”) is a Delaware corporation

with its principal place of business in Basking Ridge, New Jersey. Torrent is defined to

include its managers, officers, employees, and agents acting on its behalf.

       255. Throughout the Relevant Period, Torrent directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs throughout New York State and the United

States, knowingly received conspiracy proceeds, and engaged in the unlawful conduct

alleged in this Complaint, including price-fixing

UDL Laboratories, Inc.

       256. Defendant UDL Laboratories, Inc. (“UDL”) is an Illinois corporation

with its principal place of business in Rockford, Illinois. UDL, n/k/a Mylan

Institutional Inc., is a subsidiary of Defendant Mylan Inc. UDL is defined to include

its managers, officers, employees, and agents acting on its behalf.

       257. Throughout the Relevant Period, UDL directly participated in the

                                            77
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 78 of 1082




conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs throughout New York State and the United

States, knowingly received conspiracy proceeds, and engaged in the unlawful conduct

alleged in this Complaint, including price-fixing

Upsher

      258. Defendant Upsher-Smith Laboratories, LLC (f/k/a Upsher-Smith

Laboratories, Inc.) (“Upsher-Smith” or “Upsher”) is a Minnesota limited liability

company with its principal place of business in Maple Grove, Minnesota. Upsher is

defined to include its managers, officers, employees, and agents acting on its behalf.

      259. Throughout the Relevant Period, Upsher directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

Price-Fixed Generic Drugs throughout New York State and the United States,

knowingly received conspiracy proceeds, and engaged in the unlawful conduct alleged

in this Complaint, including price-fixing, for at least baclofen and propranolol.

West-Ward Pharmaceuticals Corp.

      260. Defendant West-Ward Pharmaceuticals Corp. (“West-Ward”) (now

known as Pharmaceuticals USA, Inc.) is yet another Delaware corporation with its

principal place of business in New Jersey, but West-Ward’s principal place of business

is in Eatontown. West-Ward is defined to include its managers, officers, employees,

and agents acting on its behalf.




                                           78
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 79 of 1082




      261. Throughout the Relevant Period, West-Ward directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

at least one Price-Fixed Generic Drug in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

digoxin and doxy hyclate.

Wockhardt USA LLC

      262. Like Actavis, Defendant Wockhardt USA LLC (“Wockhardt”) is a

Delaware limited liability company with its principal place of business in Parsippany,

New Jersey, at 20 Waterview Boulevard. Wockhardt is further defined to include its

managers, officers, employees, and agents acting on its behalf.

      263. Throughout the Relevant Period, Wockhardt directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

at least one Price-Fixed Generic Drug in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

clobetasol and enalapril maleate.

Zydus Pharmaceuticals (USA), Inc.

      264. Defendant Zydus Pharmaceuticals (USA), Inc. (“Zydus”) is a New Jersey

corporation with its principal place of business in Pennington, NJ. Zydus is defined

to include its managers, officers, employees, and agents acting on its behalf.

                                           79
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 80 of 1082




      265. Throughout the Relevant Period, Zydus directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

at least one Price-Fixed Generic Drug in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

acetazolamide, divalproex ER, and pravastatin.


                            VI.    CO-CONSPIRATORS

Ascend

      266. Ascend Laboratories, LLC (“Ascend”) is a New Jersey limited liability

company with its principal place of business, like Defendants Actavis and

Wockhardt, in Parsippany, New Jersey. During the Relevant period, Ascend marketed

and sold generic pharmaceuticals in this District and throughout the United States.

Unknown Co-Conspirators

      267. Various other persons, firms, corporations, and entities have participated

as co-conspirators with Defendants in the violations and conspiracy alleged herein. In

order to engage in the violations alleged herein, these co-conspirators have performed

acts and made statements in furtherance of the antitrust violations and conspiracies

alleged herein. Plaintiffs reserve all of their rights to amend this Complaint, including

naming additional co-conspirators and adding additional allegations regarding them as

they are discovered.



                                           80
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 81 of 1082




            VII. INTERSTATE AND INTRASTATE TRADE AND
                              COMMERCE

       268. During the Relevant Period, Defendants sold and distributed generic

drugs in a continuous and uninterrupted flow of interstate commerce to customers

throughout the United States, throughout New York State and the United States.

       269. Defendants’ and their co-conspirators’ conduct, including the marketing

and sale of generic drugs, took place within the United States and has had, and was

intended to have, a direct, substantial, and reasonably foreseeable anticompetitive

effect upon interstate commerce within the United States, and in particular between

New York State, including the Plaintiff Counties, and other States.

       270. Defendants’ anticompetitive conduct occurred in part in trade and

commerce as set forth herein, and also had substantial intrastate effects in that, inter

alia, retailers within New York State and Plaintiff Counties were foreclosed from

offering less expensive generic drugs to Plaintiffs. The foreclosure of these less-

expensive generic products directly impacted and disrupted commerce for Plaintiffs

within New York and forced Plaintiffs to pay supra-competitive prices.


                    VIII. THE GENERIC DRUG INDUSTRY

       A.     Generic Drugs Are Commodity Products
       271. While its filler(s) and other inactive ingredients may vary, a generic drug

has the identical active pharmaceutical ingredient (“API”) molecule as the equivalent




                                            81
           Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 82 of 1082




brand name drug, and thus is “the same as a brand name drug in dosage, safety,

strength, how it is taken, quality, performance, and intended use.”19

            272. Once the FDA approves a generic drug as “therapeutically equivalent”

to a brand drug, the generic version “can be expected to have equal effect and no

difference when substituted for the brand name product.”20 Thus, one generic

version of a given drug can readily be substituted for another generic version, making

the generic pharmaceutical markets very price-sensitive – in the absence of collusion.

            273. As a result, in a competitive market, generic drugs cost much less than

branded drugs. The U.S. Congressional Budget Office (“CBO”) estimates that, “[o]n

average, the retail price of a generic drug is 75 percent lower than the retail price of a

brand-name counterpart.”21 And that is a conservative estimate – according to the

Federal Trade Commission (“FTC”), in a “mature generic market, generic prices are,

on average, 85% lower than the pre-entry branded drug price.”22

            274. Mature generic markets typically have several manufacturers that

compete for sales, which – especially since their products are legally required to be




19
     FDA Website, http://www.fda.gov/Drugs/InformationOnDrugs/ucm079436.htm#G.
20
     Id.
21
  CBO, Effects of Using Generic Drugs on Medicare’s Prescription Drug Spending (Sep. 15, 2010), available at
https://www.cbo.gov/publication/21800.
22
  FTC, Pay-For-Delay: How Drug Company Pay-offs Cost Consumers Billions (Jan. 2010), available at
http://www.ftc.gov/os/2010/01/100112payfordelayrpt.pdf.


                                                     82
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 83 of 1082




interchangeable with those of their competitors – keeps prices down to the

competitive level.

       275. In 2015, generic drug sales in the United States were approximately

$74.5 billion; approximately 88% of all pharmaceutical prescriptions in the United

States are filled with a generic drug.

       276. Generic drug price competition should provide, and in the past has

provided, enormous savings in this enormous market to Plaintiffs, as well as to

consumers, pharmacies, other drug purchasers, and state Medicaid programs.

       277. The significant cost savings provided by generic drugs motivated

Congress to enact the Drug Price Competition and Patent Term Restoration Act of

1984, commonly known as the “Hatch-Waxman Act,” Pub. L. No. 98-417, 98 Stat.

1585. The Hatch-Waxman Act streamlines the regulatory hurdles that generic drug

makers must clear prior to marketing and selling generic drugs. Generic drug

manufacturers may obtain FDA approval in an expedited fashion through the filing of

an Abbreviated New Drug Application (“ANDA”) that establishes that its product is

bioequivalent to the branded counterpart.

       278. Since passage of the Hatch-Waxman Act, every state has adopted

substitution laws requiring or permitting pharmacies to substitute generic drug

equivalents for branded drug prescriptions unless the prescribing physician orders

otherwise by writing “dispense as written” or similar words on the prescription.




                                            83
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 84 of 1082




        279. Generic drugs are commodity products; each generic is required by law

to be substitutable for another generic version of the same drug; each generic version

of a given drug has a molecularly identical API.

        280. As a result of this legally-mandated fungibility, pricing is the main

differentiating feature. As recognized by the FTC, “generic drugs are commodity

products” and, as a consequence of that, are marketed “primarily on the basis of

price.”23 In a competitive market, generic manufacturers cannot significantly increase

prices (or maintain high prices in the face of a competitor’s lower price) without

losing a significant volume of sales.

        281. It is well-established that competition among generic manufacturers

drives down prices. Before generic drugs enter a market, the brand drug has a

monopoly and captures 100% of sales. When lower-priced generics become available,

the brand drug quickly loses market share as purchasers switch to the less expensive

alternatives. As the number of manufacturers increases, the price of a generic drug

approaches the manufacturers’ marginal cost.

        282. As illustrated in the following chart, the price of a generic drug tends to

decrease as more generic drug manufacturers enter the market:




23
  FTC, Authorized Generic Drugs: Short-Term Effects and Long-Term Impact (Aug. 2011), available at
http://www.ftc.gov/os/2011/08/2011genericdrugreport.pdf.


                                                   84
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 85 of 1082




       283. When new entrants join a competitive generic market, they typically will

price their product below the prevailing market price in order to gain market share.

       284. A recent government report confirmed this phenomenon in interviews

with generic manufacturers: “manufacturers said that if a company is bringing a

generic drug into an established drug market, it typically offers a price that is lower

than the current market price in order to build its customer base. Manufacturers also

said that as each new manufacturer enters an established generic drug market the price

of that generic will fall, with one manufacturer noting that it is typically a 20 percent

price decline per entrant.”24

       285. When there are multiple generic manufacturers in an established generic

market, prices should remain low and stable, and should not increase absent a market



24
  U.S. Government Accountability Office Report: Generic Drugs Under Medicare
(“GAO Report”) at 23, (August 2016), available at https://www.gao.gov/assets/680/679022.pdf


                                              85
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 86 of 1082




disruption. That, however, is not what has been happening in the United States,

including within Plaintiff Counties, since at least 2010, because of the actions of

Defendants’ cartel for generic pharmaceuticals.

      B.     Defendants’ Cartel Agreement Includes All Generic
             Products
      286. As discussed supra, and unlike their branded counterparts, generic drugs

are commodities. As a result, generic manufacturers – including Defendants here –

are constantly making decisions leave and re-enter existing markets and to enter new

markets.

      287. In Defendants’ cartel, these decisions are based in large part on who the

competitors are and how co-operative these companies are with their co-conspirators.

      288. Because of this overarching agreement, all Defendants are co-

conspirators with each other for every generic product that any one or more of

them made or sold, these products are referred to herein as the “Drugs at Issue.”

      289. At all relevant times, Defendants had substantial market power with

respect to the Drugs at Issue. Defendants exercised this power to maintain

supracompetitive prices for these drugs without losing so many sales as to make the

elevated price unprofitable.

      290. Defendants sold the Drugs at Issue at prices in excess of marginal costs,

in excess of a competitive price, and as a result, enjoyed high profit margins on them.




                                           86
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 87 of 1082




      291. The products identified by name in this Complaint are merely exemplars

of the products that are at issue in this Complaint; the full scope of Defendants’ anti-

competitive conspiracy includes every generic product that was manufactured by any

Defendant and purchased or reimbursed by any Plaintiff during the Relevant Period.

      292. For example, in July of 2013, Defendant Sandoz was looking to

implement a strategy that involved temporarily delisting (i.e., to stop producing and

selling) ten products that they overlapped on with Defendant Taro. Their strategy

was for Taro to raise price on these products while Sandoz was out of the market, and

then Sandoz could re-enter later at the higher price – a win-win for the supposed

competitors, but a lose-lose for Plaintiffs and their taxpayers.

      293. Another example is that, in August of 2015, Defendant Taro declined to

bid on Etodolac Extended Release (ER) Tablets at a large supermarket chain where

Defendant Zydus was the incumbent because, as Taro voiced internally, competing

would have violated the rules of Defendants’ cartel about “playing nice in the

sandbox,” so Zydus would likely retaliate and take share (i.e., actually compete on

price, albeit only temporarily and as a form of communication and punishment, in

furtherance of Defendants’ over-arching conspiracy) from them on another product,

such as what C.L., an analyst at Taro, identified as Warfarin Sodium Tablets.

      294. In addition, this pricing instability would spread to other products. As

C.L. explained in an internal e-mail, Zydus “could hit us [Taro] on Warfarin. Not

worth a fight in the sandbox over 300 annual units for Etodolac.”

                                            87
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 88 of 1082




       295. As discussed more fully below, both Etodolac ER and Warfarin were

drugs where Taro had previously agreed with its competitors, including Teva and

Zydus, to fix prices and allocate customers.

       296. As these examples illustrate, the inter-dependence among generic

manufacturers transcends product markets, as these companies make decisions based

not only on what impact their actions will have in a given product market, but also on

how those actions will impact other product markets where the competitors overlap.

       297. As a result of the actions by Defendants’ cartel, for example, between

July, 2013, and July, 2014, the prices of more than 1,200 generic medications increased

an average of 448 percent. A separate analysis conducted by Defendant Sandoz

showed that during the calendar years 2013 and 2014, there were almost 1,500

examples of generic WAC prices more than doubling in that time, of which 178

increased by more than ten-fold. During the year ending June 30, 2014, more than

$500 million of Medicaid drug reimbursements were for generic drugs whose prices

had increased by over 100% during that time – all of which were due to the actions of

Defendants. The cost of their cartel to American society, and particularly to Plaintiffs

and Plaintiffs’ taxpayers, is staggering.

       298. As described below, far more Defendants had the right (i.e., regulatory

approval) to sell the Drugs at Issue than actually did so during the Relevant period.

And all Defendants could have obtained approval or otherwise acquired rights (by,

e.g., licensing) to sell the Drugs at Issue, if they had chosen to do so.

                                            88
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 89 of 1082




      299. Although the process for obtaining approval to sell a generic drug can be

long, every Defendant possesses expertise in this area and has been through this

process, successfully, multiple times. Indeed, the core function of Defendants’

businesses is to market and sell generic pharmaceuticals and, accordingly, Defendants

are highly adept at obtaining access to the markets for generic pharmaceuticals,

including acquiring regulatory approval and further including for the Drugs at Issue.

      300. Defendants gain access to generic pharmaceutical markets through at

least three methods, all of which were employed by Defendants during the Relevant

Period:

      First, Defendants can go through the ANDA process to obtain approval from

the FDA to sell a specific drug. Heritage and Dr. Reddy’s, for example, applied for

ANDA’s relating to Zoledronic Acid (and, as described below, co-ordinated with each

other while their applications were pending, to ensure that each would obtain a “fair

share” of the market once the ANDA’s were approved).

      Secondly, Defendants can obtain existing ANDA’s by purchasing them from

companies that have ANDA’s, or by acquiring the company that owns them. For

example, in 2008, Teva acquired Barr, which had an ANDA for Acetazolamide

capsules.

      Thirdly, Defendants can license the use of an ANDA held by someone else.

For example, during the Relevant Period, neither Glenmark nor Citron owned




                                          89
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 90 of 1082




outright an ANDA for any Drug at Issue, yet both were able to obtain rights to

market Drugs at Issue via licensing arrangements.

       301. Table 2 shows some of the ANDA’s owned or licensed by Defendants

for some of the Drugs at Issue:

                        Table 1: Some of Defendants’ ANDA’s

                  Capsules   Heritage, Teva, Zydus
  Acetazolamide
                  Tablets    Actavis*, Heritage, Lannett, Sun, Taro, Teva*
                  Regular
                             Actavis, Citron, Mylan, Par, Sun, Teva*, West-Ward, Zydus
  Doxycycline     Release
  Hyclate         Delayed
                             Actavis, Heritage, Mayne, Mylan
                  Release
  Doxycycline
                             Heritage, Lannett, Mylan, Par, Sandoz*, Sun, Zydus
  Monohydrate
  Fosinopril-                Actavis*, Aurobindo, Citron, Glenmark, Heritage, Mylan*,
  HCTZ                       Sandoz, Sun*, Teva*
  Glipizide
                             Heritage, Mylan, Sun, Teva, Zydus
  Metformin
  Glyburide                  Actavis, Aurobindo, Citron, Heritage, Teva, Zydus
  Glyburide
                             Actavis, Aurobindo, Citron, Dr. Reddy’s, Heritage, Teva*, Zydus
  Metformin
  Leflunomide                Apotex, Heritage, Sandoz*, Teva
                             Actavis, Dr. Reddy’s, Heritage, Lannett*, Mylan*, Perrigo*,
  Meprobamate
                             Sandoz*, Sun*, Taro, Teva*, West-Ward*
  Nimodipine                 Heritage, Sun
                  Tablets    Actavis*, Heritage, Sandoz*, Sun, Teva
  Nystatin        Ointment   Actavis, Perrigo, Sandoz
                  Cream      Actavis, Par, Perrigo, Sandoz, Taro
  Paromomycin                Heritage, Sun
  Theophylline               Actavis*, Heritage, Teva
  Verapamil                  Actavis, Heritage, Mylan, Sun*, Teva*
  Zoledronic                 Actavis, Apotex, Aurobindo, Dr. Reddy’s, Heritage, Mylan, Par,
  Acid                       Sun, Teva, West-Ward




                                              90
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 91 of 1082



                           *    = Discontinued
                           Bold = Drug-specific agreement (see above Table 1)
Note that Table 2 includes “discontinued” ANDA’s, which can be re-activated with

relative ease.

       302. Table 2 shows some of the extent to which these Defendants can and do

access the markets for Drugs at Issue. Defendants listed in bold type were the primary

manufacturers during the Relevant period, but many more Defendants had or later

obtained ANDA’s for Drugs at Issue. The competitive overlap of these Defendants

is indisputable, examples of which are mapped below:




                                            91
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 92 of 1082




As in the preceding figure of example agreements and communications, this figure

understates relationships between the Defendants in a number of ways:

       First, the relationship map shows a single line between Defendants regardless

of how many drugs for which they have common ANDA’s. For example, Par, Mylan

and Sun have overlapping ANDA’s for at least 3 formulations of Drugs at Issue

(Doxycycline Hyclate, Doxycycline Monohydrate, and Zoledronic Acid) but the

graphic shows only a single line between each of them; Mylan and Heritage

have overlapping ANDA’s for at least 7 formulations of Drugs at Issue, though the

graphic shows only a single line between them;

       Secondly, the graphic above is limited to ANDA’s for formulations of just

some of the Drugs at Issue. If it were expanded to include all of the drugs in the

conspiracy, which is virtually all drugs in Defendants’ portfolios of generic

pharmaceuticals, the web of competitive overlap would be even denser.

       Thirdly, the graphic does not capture Defendants’ ability to seek out and

license ANDA’s, which essentially provides every Defendant with access to the

markets for every generic drug for sale in the United States, including every Drug at

Issue in this case.

       C.     Pricing in the U.S. Prescription Drug Industry
       303. In essence, the generic pharmaceutical supply chain is as follows:

Manufacturers sell drugs to wholesalers. Wholesalers – including certain Defendants

– sell drugs to pharmacies or to entities like Plaintiffs, who in turn dispense the drugs


                                            92
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 93 of 1082




to end users. Plaintiffs are thus both direct and indirect purchasers from wholesalers:

Plaintiffs purchase drugs directly from wholesalers and dispense them to their

prisoners, and Plaintiffs also reimburse purchases from Plaintiffs’ beneficiaries, such

as employees, retirees, and Plaintiffs’ Medicaid beneficiaries.

       304. Sometimes, large corporations and/or government entities, such as

Plaintiff Franklin, have their agreements and payments arranged and intermediated by

middlemen known as Pharmacy Benefit Managers (“PBM’s”) – Plaintiff Franklin’s

PBM is ProAct, described above. In those cases, Plaintiffs still bear the economic loss

of higher generic pharmaceutical prices resulting from the illegal conduct alleged

herein.

       305. Because the prices paid by purchasers of generic drugs differ at different

levels of the market and most of the transactions occur between private parties

according to terms that are not publicly disclosed, the price of a given drug is not

always obvious. Market-wide pricing for a given drug, however, may be observed

through the Centers for Medicare & Medicaid Services (“CMS”) survey of National

Average Drug Acquisition Cost (“NADAC”). NADAC was “designed to create a

national benchmark that is reflective of the prices paid by retail community

pharmacies to acquire prescription . . . drugs.”25



25
  CMS, Methodology for Calculating the National Average Drug Acquisition Cost (NADAC) for Medicaid
Covered Outpatient Drugs at 5, available at https://www.medicaid.gov/medicaid-chip-program-
information/by-topics/prescription-drugs/ful-nadac-downloads/nadacmethodology.pdf


                                                  93
           Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 94 of 1082




            306. NADAC is an average of the drug acquisition costs submitted by retail

community pharmacies.”26 In effect, NADAC is “a single national average.”27 Thus,

NADAC is a reliable way to track general price trends in the marketplace.

            307. Other reports are more easily manipulated by manufacturers to mislead

purchasers and reimbursors who bear the ultimate economic burden of higher drug

prices, such as Plaintiffs. Drug manufacturers report benchmarks—such as

Wholesale Acquisition Cost (“WAC”), Actual Wholesale Price (“AWP”), and

(“NSP”)—for their drugs, which are then published in compendia used by

participants in the pharmaceutical industry. But despite the implications of their

names, these price-points are not actual transaction costs; rather, they are the

manufacturer’s nominal sticker or “list” price, which does not take into account

discounts that are almost invariably provided, and thus are sometimes an imperfect

measure of the true economic cost of purchase to purchasers, such as Plaintiffs.

Nevertheless, these benchmarks are directly related to the underlying net, “market,”

or “contract” price, and function as a good approximation thereof. .

            308. In addition, QuintilesIMS sells a measure of manufacturer-specific

pricing, which it calls “National Sales Perspectives (“NSP’s”). IMS’s NSP data




26
     Id. at 15.
27
     Id.


                                              94
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 95 of 1082




captures sales at nominal transaction prices and includes sales by manufacturers into

various outlets.

       309. The amount that an end-payer, also such as Plaintiffs, will pay for a

generic drug is typically determined with reference to a list price, such as WAC. The

end-payer pays an amount based on the manufacturer’s list price for the drug, plus a

mark-up or dispensing fee. While these other benchmarks are not a perfect measure

of true economic cost of these drugs, they are nevertheless a good proxy for that true

economic cost and move in the same direction, providing additional useful evidence

of collusion and its anticompetitive effects.

       310. Nevertheless, over time, third-party payers and PBM’s have learned that

these list prices can be substantially higher than the actual economic cost incurred to

acquire the drugs, which meant that end-payers were paying more than simply the

acquisition cost plus a small amount.

       311. To combat this, some third-party payers and PBM’s have implemented

their own proprietary benchmark prices—Maximum Allowable Costs (“MAC’s”)—

that set the amounts they will pay pharmacies for some generic drugs. An MAC caps

the amount that an end-payer will pay a pharmacy for a given strength and dosage of a

generic drug, regardless of the pharmacy’s acquisition costs.

       312. Third-party payers (“TPP’s”) and PBM’s set the MAC of a drug based

on several factors, one of which is believed to be the lowest actual cost of acquisition

in the market for that generic drug. So if, for example, there are three manufacturers

                                            95
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 96 of 1082




offering the same generic drug at three different prices, a PBM or third-party payer

might set the MAC price at or near the lowest of the three prices.

       313. A pharmacy could elect to buy from a manufacturer with a higher price,

but upon resale to a customer of the PBM or third-party payer, the pharmacy would

only be paid the MAC price.

       314. Those who bear an economic cost of a purchase, such as Plaintiffs, have

an incentive to buy the least expensive available drug. MAC prices should incentivize

middlemen, such as PBM’s and pharmacies, to choose the lowest priced option, so a

generic manufacturer that increases its price for a drug should expect to lose sales to a

competitor with a lower price – especially since, as described infra, generic drugs are

commodity products and highly fungible.

       315. Consequently, in the absence of co-ordinated pricing activity among

generic manufacturers, an individual manufacturer would not be able to significantly

increase its price (or maintain a higher price in the face of a competitor’s lower price)

without incurring the loss of a significant volume of sales. A manufacturer can

successfully raise prices only if it knows its competitors will raise their prices, too – as

happened here, where they were and are co-conspirators.


           IX.     DEFENDANTS’ CARTEL AND OVERARCHING
                               CONSPIRACY

       316. Defendants have participated in a long-running conspiracy to allocate

market shares and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

                                             96
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 97 of 1082




Issue. As detailed below, Defendants facilitated their conspiracy through personal

connections formed through frequent movement within the industry, through

frequent in-person meetings at various happy hours, dinners, lunches, golf outings,

trade shows, and industry conferences (facilitated in part through most of the

conspirators’ location in or near New York, Philadelphia, and the parts of New Jersey

and eastern Pennsylvania that are between them), and through frequent direct

communications in person, via chat and e-mail, and on the telephone (voice and text).

      317. During the Relevant Period, inter-defendant communications were

commonplace in the industry, and started at least as far back as 2006. By at least

2010, if not before, every Defendant implemented anti-competitive agreements to

increase prices and allocate the markets of the Drugs at Issue.

      318. The foundational agreement among all Defendants was premised on the

understanding that they are current or future competitors with each other across

numerous markets for generic drugs. All Defendants market and sell multiple

products, and they all understood that – especially because their agreements were

illegal, and therefore unenforceable in court and enforceable only by using actual

competition as a means of maintaining pricing discipline within Defendants’ cartel –

the effectiveness of an agreement on any one drug would be limited and less stable

without a broader agreement that also encompassed all other drugs, as well.

      319. For example, an agreement between two Defendants to raise prices or to

allocate market share on one drug might not hold if those same two Defendants were

                                           97
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 98 of 1082




engaged in vigorous price competition on another drug, or a third manufacturer –

not party to that agreement – entered the market with an intent and ability to compete

on price, since the two conspiring manufacturers’ higher prices would simply have the

effect of shifting most or all market share to the third manufacturer, with the

competitive price. Defendants understood that in order to be at its most effective,

their agreement needed to extend to multiple manufacturers and all of their drugs –

and it did.

       320. In addition, Defendants would sometimes swap one market (or a share of

one market) in return for another (or a share in another), but always under the terms of

the conspiracy set forth herein.

       321. In furtherance of their objective, Defendants developed the concept and

language of “fair share” and – without any apparent sense of irony – being a

“responsible competitor” who would “play nice[ly] in the sandbox,” in which each

market participant (within and across multiple drugs) was able to obtain an allocated

share of market sales without resorting to, or experiencing, price competition.

       322. Besides using the “playing nice in the sandbox” phrasing, Defendants

often referred to complying with their cartel’s rules as being a “responsible” or

“rational” competitor. For instance, in May, 2013, R.T., a senior sales and marketing

executive at Sandoz, sent an e-mail to Jeff George, Sandoz’s then-CEO, stating: “My

sense is that Sandoz is viewed by customers and competition as a respectful/

responsible player in the market, which we should be proud of and has taken years to

                                           98
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 99 of 1082




develop. I would be very careful [not] to destroy this through behavior that is too

aggressive or desperation.”

       323. This language was so pervasive – and the terms of Defendants’ anti-

competitive conspiracy so deeply ingrained into the minds of its participants – that

Defendants occasionally even used it in public to opaquely refer to their anti-

competitive conduct and agreements.

       324. For example, the CEO of one Defendant, Lannett, used it publically, on

a September 10, 2013, earnings call with Wall Street analysts, noting that “I’m always

grateful to see responsible generic drug companies realize that our cost of doing

business is going up as well… So whenever [they] start acting responsibly and

raise prices, as opposed to the typical spiral down of generic drug prices, I’m grateful

. . . .” (emphasis added).

       325. However, such public lapeses were rare. Because Defendants’ cartel and

anticompetitive conduct are illegal, they typically took steps to avoid leaving

permanent electronic records of what they said to each other.

       326. For example, in May, 2014, a large customer received a bid on

Betamethasone Dipropionate Lotion (discussed in more detail, infra) and gave Taro an

opportunity to bid to keep the account. A.L., a pricing executive at Taro, sent an

internal e-mail stating: “FS ok, will not protect.” E.G., a Taro sales executive,

responded, “explain FS, (Fair Share)?” Ara Aprahamian replied, “No emails please.

Phone call. . . . let’s discuss.” Ara Aprahamian (“Aprahamian”) worked at Defendant

                                           99
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 100 of 1082




Actavis as Director of Pricing and Contracts from August, 2010 – March, 2013.

From March, 2013 – August, 2018, Aprahamian was Vice President of Sales and

Marketing at Defendant Taro Pharmaceuticals USA, Inc.

      327. Because Defendants are repeat players who routinely enter new markets

but face the same ostensible competitors. As a result, they developed a cartel to work

together co-operatively to allocate customers and set high prices, rather than

unrestrained competition with each other.

      328. And as a result of their cartel agreement, Defendants would generally

seek only approximately a pro rata share of the relevant market for each Drug at Issue,

generally with a small increase in market share for being first entrant to a given market

(where applicable) and some tendency towards leaving market shares where they were

when Defendants started their cartel, so, e.g., Actavis sometimes had a smaller-than-

strictly pro rata share, while Teva and Mylan often had larger ones.

      329. Defendants often referred to this allocation as each Defendant getting its

so-called “Fair Share” of the market, and would voluntarily cede customers to their

co-conspirators (or present sham overbids to customers) to achieve Defendants’

agreed distribution of market share.

      330. This pattern is typically followed even in the absence of explicit or direct

communication among cartel members, demonstrating both the broad reach of

Defendants’ cartel agreement and the fact that explicit textual discussions of terms

were not always necessary.

                                           100
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 101 of 1082




       331. Further, this understanding was so deeply ingrained that Defendant Taro

went so far as to create a chart illustrating typical share amounts:




       332. Likewise, in July, 2013, L.J., a senior marketing executive at Sandoz, sent

an internal e-mail identifying 47 products where Sandoz did not have its so-called

“fair share” of the market. After some back-and-forth comments among Sandoz

executives, the response of Sandoz’s Director of Pricing and Contracts, Armando

Kellum (“Kellum”), emphasized the industry-wide nature of Defendants’ cartel, with

the rallying cry, “Fair Share for all!!!” – including three exclamation marks.

       333. This also illustrates the fungible, commoditized nature of the markets for

generic pharmaceuticals: every generic product is (by FDA regulation) so

interchangeable that the cartel members did not generally expect much more (or less)

than a pro rata share of each market. As alleged supra, these rules were also sometimes

called the “rules of the road” for Defendants’ cartel, “being responsible,” and, without

limitation, doing so (and/or “playing nice”) “in the sandbox.”

                                           101
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 102 of 1082




      334. As also alleged supra, Defendants’ cartel extended to all products that

they manufactured or sold: among many examples, in October, 2013, a senior pricing

executive at Sandoz who will be referred to herein as SW-1, sent an internal e-mail,

including to Kellum, stating that Sandoz had decided not to bid at a large retail

customer on two products on which it overlapped with Mylan. SW-1 explained his

reasoning thusly: “We have been running up against Mylan a lot lately (Nadolol/

Benaz/Hctz) and fear blowback if we take any more products at this moment. Trying

to be responsible in the sandbox.”

      335. Further, the following year, in June, 2014, Sandoz again chose not to bid

on a product at a Mylan customer out of concern that Mylan would retaliate. As SW-

1 explained, “I do not want to pursue, I believe this is due to a Mylan increase. We

have a lot of products crossing over with Mylan right now, I do not want to ruffle any

feathers.”

      336. As described more fully below, Defendants’ decisions whether and when

to enter a market, how to price their drugs, and which customers to target, were made

in accordance with their unlawful cartel agreement, and with the safety for high prices

that that agreement provided, firmly in mind.

      337. From this broad agreement among all Defendants (to market and sell the

Drugs at Issue under this “fair share” understanding) sprang multiple subsidiary

agreements among individual Defendants relating to each of the Drugs at Issue. The

higher prices and overcharges for the Drugs at Issue resulted from Defendants’ anti-

                                          102
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 103 of 1082




competitive conduct and are directly traceable through the pharmaceutical distribution

chain to end-payers, such as Plaintiffs.

      338. Table 1 lists a few examples of Defendants’ very much larger universe of

drug-specific agreements:

                 Table 2: Selected Examples of Defendants’ Unlawful
                              Drug-Specific Agreements

                              Capsules                Heritage, Teva, Zydus
    Acetazolamide
                              Tablets                 Lannett, Taro
                              Regular Release         Actavis, Mylan, Par, Sun, West-Ward
    Doxycycline Hyclate
                              Delayed Release         Heritage, Mayne, Mylan
    Doxycycline Monohydrate                           Heritage, Lannett, Mylan, Par
    Fosinopril-HCTZ                                   Aurobindo, Citron, Glenmark, Heritage, Sandoz
    Glipizide Metformin                               Heritage, Mylan, Teva
    Glyburide                                         Aurobindo, Citron, Heritage, Teva
    Glyburide Metformin                               Actavis, Aurobindo, Citron, Heritage, Teva
    Leflunomide                                       Apotex, Heritage, Teva
    Meprobamate                                       Dr. Reddy’s, Heritage
    Nimodipine                                        Heritage, Sun
                              Tablets                 Heritage, Sun, Teva
    Nystatin                  Ointment                Actavis, Perrigo, Sandoz
                              Cream                   Actavis, Par, Perrigo, Sandoz, Taro
    Paromomycin                                       Heritage, Sun
    Theophylline                                      Heritage, Teva
    Verapamil                                         Actavis, Heritage, Mylan
    Zoledronic Acid                                   Dr. Reddy’s, Heritage, Par



      339. Each Defendant, including the Defendants who did not manufacture the

particular drug involved in each drug-specific sub-part of the conspiracy, was a party

to the broad, overarching conspiracy to abide by the “fair share” agreement, which


                                                103
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 104 of 1082




covered all Drugs at Issue. The purpose and effect of these agreements was to lessen

competition in the markets for each and all of the Drugs at Issue.

      340. The figure below shows some communications used to facilitate this

conspiracy, illustrating its complex but integrated form:




      341. This graphic actually understates the web of communications that

facilitated Defendants’ overarching conspiracy by showing a single line between

Defendants, regardless of how many communications or drug-specific agreements

they have. For example, Aurobindo and Citron entered into at least three drug-




                                          104
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 105 of 1082




specific agreements (relating to Fosinopril-HCTZ, Glyburide, and Glyburide

Metformin) but there is only a single line between them.

       342. Similarly, although Teva and Glenmark communicated at least 94 times

in a 13-month period (Table 4, infra), this is depicted as a single dotted line in the

graphic. Teva and Zydus communicated at least 638 times in a 13-month period

(Table 4, infra), but there is no indication of this in the graphic, which instead shows a

single solid line for the agreement between them relating to Acetazolamide.

       343. Moreover, the communications included here are likely incomplete;

Plaintiffs do not yet have full access to discovery materials, which will likely reveal

additional illegal conduct and communications in furtherance of the unlawful

conspiracy.

       344. These communications (for example, between Teva and each of Dr.

Reddy’s, Glenmark, Lannett, Mayne, Par and Sandoz) underscore the overarching

nature of the conspiracy: even Defendants that were not selling the same Drugs at

Issue were communicating in furtherance of the conspiracy in order to lessen

competition in the markets for all Drugs at Issue.

       345. Both the “fair share” agreement and the drug-specific agreements

created a web of relationships and understandings among and between all Defendants

that had the purpose and effect of lessening competition among Defendants for all

the Drugs at Issue.




                                            105
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 106 of 1082




      A.     The Co-Operative Principle of “Fair Share” Governed
             Defendants’ Cartel
      346. In a competitive generic drug market, new drug providers normally price

their product below the incumbents’ price, in order to gain market share. As a result,

each subsequent entry into a generic market decreases prices as manufacturers

compete for market share. As discussed in detail below, this did not happen for the

Drugs at Issue because of Defendants’ illegal conspiracy, including using their cartel’s

so-called “fair share” agreement to co-ordinate market share and pricing.

      347. Because entry into a generic market is ultimately a public process (i.e.,

FDA notifies the public of successful ANDA applications), Defendants knew which

manufacturers had approval to manufacture every generic drug sold. This, in turn,

enabled the cartel to monitor compliance with its terms and to punish defectors – just

as the cartel was cheating Plaintiffs, so even the most co-operative cartel member

faced the constant temptation to cheat its compares by grabbing market share at the

expense of the cartel’s pricing arrangement.

      348. In addition, with each of the Drugs at Issue, Defendants knew

approximately when each of them would enter the market. This created an incentive

and opportunity to co-ordinate pricing and allocate these markets among themselves in

order to raise or maintain prices and maximize profits, at the expense of Plaintiffs.

      349. The practice of contacting competitors to determine their market

intentions (via in-person meetings, telephone communications, and/or other



                                           106
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 107 of 1082




interactions) dates back to at least 2006. For example, when Glazer began working at

Heritage in early 2006, the then-head of sales, Konstantine Ostaficiuk, taught him the

importance of speaking to competitors in order to figure out pricing and how to

secure adequate customer volume without depressing prices market-wide.

      350. Since approximately 2010, all Defendants understood – and engaged in –

the practice of contacting their competitors when they were preparing to enter a

particular generic market so that they could allocate the market according to their “fair

share” agreement. Reaching out to competitors was part of the “tool kit” used in

manufacturer Defendants’ ordinary course of business.

      351. The cartel’s co-operation was not limited to pricing. Going back to at

least 2010, Defendants co-ordinated on all aspects of the marketplace. For example,

on August 4, 2010, SW-6 at Fougera (later Sandoz) conducted a round-robin of calls

among several cartel members, as set forth in the chart below:




                                          107
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 108 of 1082




      352. That evening, after the last call had been completed, SW-6 e-mailed his

boss at Fougera, Walter Kaczmarek (“Kaczmarek”), with extremely competitively

sensitive information from each co-conspirator to whom he had just spoken.

      353. “Fair shares” were allocated to manufacturer Defendants within a

particular drug market generally based upon the number of competitors in the market

and the timing of their entry into the market, although there were occasional

deviations from this distribution. Traditionally, the first manufacturer to enter a

market received the largest share of the market, and each subsequent manufacturer

entrant received a progressively smaller share. This system aimed to allocate to each

manufacturer Defendant a “fair share” of the market without depressing prices. As

detailed below, through this overarching conspiracy, Defendants were able to raise

prices and/or enter the market at elevated prices.

      354. The “fair share” agreement was so ingrained that some of Defendants’

account managers and sales teams viewed contacting their counterparts at other

companies—including discussing market allocation and/or price increases—as part of

the normal course of business.

      355. Defendants understood and agreed to the “rules of the road” and that

they needed to “play nice in the sandbox” to participate in, maintain, and enforce the

continued participation of others in their cartel. This understanding meant that

Defendants did not compete with each other on price and did not take advantage of

another Defendant’s price increase by providing a lower bid to “steal” the customer.

                                           108
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 109 of 1082




      356. Defendants often referred to their participation in this scheme, and

keeping prices elevated, as “playing nice in the sandbox.” For example – as discussed

more fully below – in December of 2014, Defendant Teva was approached by a large

retail customer on behalf of Defendant Greenstone. The customer indicated that

Greenstone was entering the market for Cabergoline and was seeking to target

specific customers. The customer specifically requested that Teva give up a large

customer to the new entrant and indicated that “Greenstone has promised to play

nice in the sandbox.” After discussing the matter internally, a Teva representative

responded to the customer: “[t]ell Greenstone we are playing nice in the sandbox and

we will let them have [the targeted customer.].”

      357. The concept of “fair share” was not limited to a specific drug. Rather,

the concept of “fair share” extended across the Drugs at Issue. Defendants who

“played fair” and maintained a “fair share” would benefit from the overarching

conspiracy as a whole, even if an individual Defendant would lose market share on

one specific drug. Customers in one generic drug market were sometimes traded for

customers in a different generic drug market, so that fair shares could be allocated

across the larger market of generic competition generally. Even though market share

on any particular drug might have been less for a particular Defendant, where that

Defendant was a market leader who voluntarily ceded customers and market share to

its co-conspirators, the dollar value to every Defendant of its drug portfolio as a

whole was much, much higher.

                                           109
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 110 of 1082




       358. In many instances, competitors would support a price increase for one

drug with the understanding that their competitors would support a price increase for

a different drug. Defendants who undercut other Defendants’ prices were seen as

“not playing fair” and “punishing” a competitor – something that Defendants would

deliberately do when they perceived that a competitor was taking more than its so-

called “fair share.”

       359. For instance, among the many examples discussed in this Complaint,

and as discussed in more detail below, Defendant Sandoz’s ongoing understanding

with Defendants Taro and Perrigo that they would follow each other’s price increases

was predicated on the agreement that the follower would not poach the price-leader’s

customers after the increase.

       360. Aprahamian at Taro often spoke with SW-3 at Sandoz about co-

ordinating price increases between the two companies. Aprahamian routinely

concluded the conversations with phrases like “don’t take my fucking customers,”

“don’t take my business,” or “don’t be stupid,” which was an explicit statement of

some of the principals of Defendants’ cartel agreement.

       361. Defendants routinely and readily agreed to follow or not to compete on

price increases for a number of generic drugs. Generic drug manufacturers could not

always follow a fellow cartel-member’s price increase quickly. Various business

reasons – including contractual price protection terms with certain customers that

would have resulted in the payment of significant penalties – could cause such delays.

                                         110
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 111 of 1082




In those instances when a co-conspirator manufacturer delayed following a price

increase, the cartel’s so-called “fair share” principles operated to ensure that a lagging

member would not seek to take advantage of the leader’s price increase by taking

market share.

       362. Additionally, when customers requested new bids in response to price

increases instituted from other Defendants, the Defendants involved communicated

each other and devised strategies for responding without undermining pricing.

Consequently, consistent with the interests of Defendants’ cartel and in furtherance of

its unlawful conspiracy, Defendants sometimes refused to bid or provided a cover bid

that allowed a competitor’s price increase to succeed, injuring Plaintiffs by forcing

them to pay significantly more for the Drugs at Issue than they would have in the

absence of the conspiracy.

       363. Further, because of this “fair share” understanding, it was not essential

for cartel members to communicate with each other in advance of a price increase,

although they often did, anyway. So long as a cartel member knew (or found out,

often from a co-conspirator) that the reason for the solicitation was due to a price

increase by the incumbent supplier, the cartel member knew not to take the business;

supply disruptions were a different situation, where taking the affected business was

allowed by the cartel – but not, of course, cutting prices.

       B.     Sales Managers Played a Key Role in Implementing the
              Conspiracy


                                            111
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 112 of 1082




      364. National Account Managers (“NAM’s”) direct the sales force within the

generic pharmaceutical industry. Although Defendants’ NAM’s supposedly competed

for the same customers, they also developed close relationships with each other.

Defendants’ NAM’s frequently met with each other in various social settings, which

made it easy to exchange competitive information.

      365. Moreover, many of the NAM’s and other marketing and sales personnel

employed by Defendants worked at multiple companies—including other

Defendants—during their careers. These employees maintained contact with people

at their prior employers, which facilitated the conspiratorial agreements.

      366. For example, Susan Knoblauch worked at Defendant Sun for nearly a

decade before moving to a different sales position at Defendant Citron. Beth

Hamilton worked at Defendant Apotex before moving to Defendant Mayne.

Heritage’s Daniel Lukasiewicz began his career at Defendant Aurobindo, moved to

Defendant Zydus and then to Defendant Heritage.

      367. This familiarity encouraged further collusion. For example, as discussed

below, in the spring and summer of 2014, Heritage’s Lukasiewicz—at the direction of

CEO Glazer—reached out to Aurobindo, his former place of employment, to co-

ordinate pricing on Glyburide, Glyburide-Metformin and Fosinopril-HCTZ.

      368. Similarly, Teva’s Director of Strategic Customer Marketing, Nisha Patel

(“Patel”), met Heritage’s then-Sr. Vice President Malek when she worked at

Amerisource Bergen, which was a Heritage customer whom Malek managed.

                                          112
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 113 of 1082




      369. When Patel moved to Defendant Teva in April of 2013, she contacted

Malek to determine which generic drug products Teva sold that overlapped with

generic drugs sold by Heritage so that they could co-ordinate pricing. As detailed

below, Malek and Patel used their relationship to orchestrate a number of price

increases throughout the Relevant Period – some led by Teva, others led by Heritage.

      370. Malek and Patel’s communications were valued and accepted by Malek’s

supervisors. For example, in April of 2014, Malek and Glazer met with the CEO

(Satish Mehta) and President Vikas Thapar) of Emcure, Heritage’s parent, to discuss

potential price increases for several drugs. During that meeting, Heritage’s Malek told

Emcure’s Mehta and Thapar about his contact at Teva, Nisha Patel. Malek, who

already had been discussing price increases for Nystatin with Patel since mid-2013,

told them that Patel could be a vehicle for communicating with Teva about price

increases and customer allocation. Mehta and Thapar approved of Malek’s strategy to

co-ordinate prices and allocate customers with Teva.

      371. Defendants’ geographic proximity to each other – at least 41 different

generic drug manufacturers are concentrated along the so-called “Acela Corridor”

(named after Amtrak’s express passenger train) between the New York City and

Philadelphia metropolitan areas, including Defendants Actavis, Aurobindo, Citron,

Dr. Reddy’s, Glenmark, Greenstone/Pfizer, Heritage, Lannett, Par, Perrigo, Sandoz,

Sun, Taro, Teva, West-Ward, Zydus and co-conspirator Ascend – facilitated




                                          113
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 114 of 1082




Defendants’ frequent in-person meetings at “industry dinners” and other social

events. These events provided Defendants with additional opportunities to collude.

       372. Just as Scottish professor and economist Adam Smith commented was

inevitable over 200 years ago,28 Defendants took advantage almost constant

opportunities to interact with each other at trade shows and conferences to further

their illegal conspiracy. These contacts were at the behest of Defendants’

management. For example, Heritage’s Malek expressly directed Heritage’s NAM’s to

have pricing communications with competitors at trade association meetings.

       373. Trade shows and customer conferences were so abundant within the

industry that during a 41-week period between February 20, 2013 and December 20,

2013, there were 44 different trade shows where Defendants had the opportunity to

meet and collude with each other. See Exhibit 1 (Trade Association Attendance).

       374. Trade shows were not the only place where Defendant’s personnel

communicated with one another. Defendants also had their own events and activities

that presented numerous opportunities for sharing competitive information. For

instance, certain sales representatives, including those employed by Defendants,

regularly met for what was referred to as “Girls Night Out” (“GNO”) or “Women in

the Industry” meetings or dinners which were used as a place to meet with



28
  “People of the same trade seldom meet together, even for merriment and diversion but the
conversation ends in a conspiracy against the public, or in some contrivance to raise prices.” Adam
Smith, An Inquiry into the Nature and Causes of the Wealth of Nations. London, 1776.


                                                114
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 115 of 1082




competitors and discuss competitively sensitive information. Some of these meetings

were organized by Anne Sather, a Heritage NAM who resides in Minnesota. While

GNO participants were largely salespeople residing in the area, sales representatives

from out of the area also were aware of these dinners and were included in GNO

when they were in the area.

      375. The types of inter-competitor contacts that transpired at GNO’s were

consistent with the types of contacts salespeople at Defendants were expected to

have. For instance, since at least 2012, Heritage’s Malek frequently instructed his

NAM’s to contact competitors to find out what they were doing. This conduct was

so common in the industry that Malek did not view inter-competitor communications

as unusual.

      376. In addition to their regular meetings in person, Defendants used text

messages, phone calls, and messages passed through third-party services such as

LinkedIn to facilitate their conspiratorial communications.

      C.      Defendants Frequently Communicated Directly and
              Privately
      377. Between July 1, 2013 and July 30, 2014, senior sales executives and other

individuals with pricing authority at Heritage and at Teva spoke with sales

representatives of nearly every other U.S.-based corporate Defendant by telephone

and/or text message on multiple occasions.




                                          115
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 116 of 1082




      378. During a one-year period, Heritage had at least 513 contacts with

personnel at Actavis, Apotex, Ascend, Aurobindo, Citron, Dr. Reddy’s, Glenmark,

Lannett, Mayne, Par, Sandoz, Teva, and Zydus.

      379. During that same one-year time period, Teva had at least 1,501 contacts

with personnel at Actavis, Apotex, Ascend, Aurobindo, Citron, Dr. Reddy’s,

Glenmark, Lannett, Mayne, Par, Sandoz, Teva, and Zydus. Tables 3 and 4, below,

tally some examples of these communications:

                    Table 3: Heritage Phone/Text Conspiracy
                    Communications July 1, 2013 - July 30, 2014

              July Aug Sep     Oct Nov Dec Jan Feb Mar Apr May Jun Jul               Year
              2013 2013 2013   2013 2013 2013 2014 2014 2014 2014 2014 2014 2014    TOTAL
    Actavis                                                     2                      2
   Apotex                                                            17   2    1      20
   Ascend                                                       1                      1
  Aurobindo                          1    1           1         5    2    1    3      14
   Citron                       6    1    12          7    1         2    29   52    110
    DRL        1    6    3      2                          1    5    3                21
  Glenmark                                                 1                   3       4
   Lannett          35         27                21   8         3    3    14   2      113
   Mayne                                         1         2    7    3                13
    Mylan      3    1                1           1         2    8         2           18
     Par                                                             3    6            9
   Sandoz                                                            4    3            7
     Sun       1    2           1                     3         3    10   32   7      59
    Teva       7    9                                 5    5    3         1    5      35
    Zydus           61   19     6                                              1      87
                                                                                      513



                     Table 4: Teva Phone/Text Conspiracy
                    Communications July 1, 2013-July 30, 2014

              July Aug Sep     Oct Nov Dec Jan Feb Mar Apr May Jun Jul               Year
              2013 2013 2013   2013 2013 2013 2014 2014 2014 2014 2014 2014 2014    TOTAL
    Actavis         11   16    37    11   35     25   14   36   30   63   13   43    334
    Apotex     3    4                                                                 7
    Ascend          3                                                                 3


                                           116
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 117 of 1082



  Aurobindo   17    5   3    15    8    10     7    7    6    6              5       89
    Citron                   3     3    3           1         1         1            12
    DRL        2                                              2    1    3    6       14
  Glenmark     7   8    1    17    18   21     5    4    2         3         8       94
   Heritage    7   10                               5    5    3         1    5       36
   Lannett                                               16   13        1    13      43
   Mayne      2         2    1     1    2      4    5                   7            24
    Mylan     28   22   2    7          12     6    1    1    1    7    1            88
     Par                4    4     3    16     1    18   6    9    11   14   3       89
   Sandoz      3    5   3                      7         2    3         1            24
     Sun                      2         1                     1              2        6
    Zydus     75   29   25   203   43   48     20   39   46   35   41   14   20     638
                                                                                    1,501



      380. These numbers are not, of course, the total volume of contacts between

these Defendants during this period because they include only phone and text

message records from some of Defendants’ executives and salespeople. It is clear,

however, from the limited information adduced to date, that there was a widespread

pattern of communications occurring simultaneously between Defendants that

marketed and sold the Drugs at Issue.

      381. For example, and as detailed below, while Heritage’s Associate Director

of National Accounts Neal O’Mara was discussing pricing and market share of

Zoledronic Acid with Vice President (“VP”) of Sales and Marketing John Adams at

Dr. Reddy’s, O’Mara and Heritage’s Sr. NAM Matthew Edelson were also discussing

pricing for Meprobamate with Dr. Reddy’s. At the same time, Heritage’s Sather was

speaking with Director of National Accounts Tracy Sullivan at Lannett about pricing

for Doxycycline Monohydrate (“Doxy Mono”). A month later, in April of 2013, Sun,

Heritage, and Teva began discussing pricing for Nystatin. Similarly, in May 2013,



                                         117
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 118 of 1082




Malek, with the assistance of Emcure CEO Mehta, began talking about the pricing for

Doxycycline DR (“Doxy DR”) with Defendant Rajiv Malik, President of Mylan.

      382. Throughout the Relevant period, Defendants conspired to raise prices.

For instance, among the many, many examples set forth in this Complaint, in the

spring and summer of 2011, Defendants Taro and Perrigo imposed abrupt, large and

nearly identical price increases for Nystatin external cream. Par joined the price

increase by late summer. By October of that year, Actavis also joined the price

increase. These Defendants maintained elevated prices thereafter. When Sandoz

ramped up production two years later, in the summer of 2013, it imposed nearly

identical prices for Nystatin cream.

      383. Not long after the price increases for Nystatin cream in the summer of

2011, Actavis, Perrigo and Sandoz began to impose similar increases to Nystatin

ointment. The price increases were large, abrupt and nearly identical, but staggered by

approximately 6-month increments.

      384. While the Nystatin cream and ointment increases were occurring,

Defendants had the opportunity to meet and discuss pricing at the ECRM Retail

Pharmaceutical Conferences and NACDS Annual Meetings in 2011 and 2012. All

four of these meetings were attended by at least Actavis, Par, Perrigo, Sandoz and

Taro. See Exhibit 1.




                                          118
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 119 of 1082




      385. In the spring of 2012, Defendants Taro and Lannett tested the waters

with a relatively small price increase for their Acetazolamide tablets. The increases

were nearly simultaneous and nearly identical.

      386. In the summer of 2012, Heritage and Sun were discussing price increases

for at least two more drugs: Nimodipine and Paromomycin. Heritage and Sun were

able to reach agreements through multiple emails, text messages and in-person

communication at trade events, including at the 2012 ECRM Retail Pharmaceutical

Conference and the HDMA Business Leadership Conference. See Exhibit 1. Actavis

and West-Ward also attended 2012 conferences with Sun and Heritage, and in the

following months joined Sun in dramatic Doxycycline Hyclate price increases.

      387. Heritage and Sun, as well as Actavis, Apotex, Aurobindo, Dr. Reddy’s,

Glenmark, Lannett, Mylan, Par, Perrigo, Sandoz, Taro, Teva, and Zydus, had the

opportunity to discuss pricing and market share and otherwise further the conspiracy

while attending the October 2012 GPhA meeting.

      388. By late 2012 and into early 2013, Sun increased list prices for

Paromomycin consistent with Heritage’s pricing, and Sun, Actavis and West-Ward all

dramatically increased prices for regular release Doxycycline Hyclate. Mylan increased

prices for Verapamil tablets and allowed Heritage—a relative newcomer to the

market—to gain market share. By March 1, 2013, Heritage had increased its

Nimodipine list prices consistent with its agreement with Sun.




                                           119
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 120 of 1082




      389. Between January and March of 2013, representatives from Heritage and

Dr. Reddy’s spoke or texted multiple times, and representatives of all U.S. Defendants

except Citron had attended at least one trade association meeting where Defendants

had the opportunity to meet and discuss pricing and market allocation of multiple

generic drugs. See Exhibit 1. During at least one of those trade association meetings,

Dr. Reddy’s Adams and Heritage’s O’Mara discussed the pricing of at least

Zoledronic Acid.

      390. On the heels of these communications and meetings, by April of 2013,

Defendants had increased the prices of three additional Drugs at Issue: Meprobamate

(Dr. Reddy’s, Heritage), Nystatin tablets (Heritage, Sun), and Zoledronic Acid (Dr.

Reddy’s, Heritage).

      391. Sun implemented price increases for Nystatin tablets in order to facilitate

Heritage obtaining a “fair share” of the market, just as Mylan had raised prices on

Verapamil tablets to allow Heritage to gain share. Defendants also raised prices on an

additional Doxycycline Hyclate regular release product (Actavis, Sun, West-Ward).

      392. During this time-frame, Defendants also increased the prices of other

drugs as part of their overarching conspiracy, including, for example, Desonide

(Actavis, Sandoz, Perrigo, Taro), and Propranolol capsules (Actavis, Breckenridge,

and Upsher).

      393. Notably, even if a particular manufacturer was not directly involved in a

price increase, it nonetheless monitored the increases carefully. For example, even

                                          120
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 121 of 1082




though Heritage did not increase its price for Nystatin tablets in April 2013, it

maintained close contact with Sun in the lead up to and following Sun’s price increase.

For example, the day after Sun increased its Nystatin prices, representatives for the

two companies spoke for nearly 40 minutes.

      394. Defendants’ pattern of conspiratorial communications continued

through April and June of 2013 and beyond. During April-June, 2013, Heritage spoke

with at least Mylan, Teva, Sun, Dr. Reddy’s and Lannett. After a series of

communications with Sun, Heritage doubled the price of Nimodipine. Lannett and

Par also independently spoke with each other. Every U.S. Defendant except Mayne

also attended at least one trade association meeting where Defendants had the

opportunity to meet and discuss market share and pricing. See Exhibit 1.

      395. Electronic contacts between Defendants increased dramatically starting

in July of 2013. Between July and September of 2013, Teva and Heritage contacted

their competitors via text or phone call hundreds of times. See Tables 3 & 4, supra.

      396. Teva had at least 144 separate contacts with nine Defendants in July,

2013; at least 97 contacts with nine Defendants that August; and at least 56 different

contacts with eight Defendants that September. These discussions involved at least

Doxycycline Hyclate, Doxycycline Monohydrate, and Nystatin tablets.

      397. Further, in addition to their phone and text contacts, between July and

September of 2013, representatives from every U.S. Defendant (except Mayne)

attended at least a second trade association meeting (besides at least one in April-June)

                                           121
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 122 of 1082




where Defendants had the opportunity to discuss pricing and market allocation. See

Exhibit 1.

      398. At least one of these meetings, the NACDS Total Store Expo, was

attended by a number of individuals that are directly implicated in anticompetitive

communications, including: Heritage’s Glazer, Malek, O’Mara, Sather and Edelson;

Lannett’s Sullivan; Mylan’s VP of Sales, James Nesta (“Nesta” or “Jim Nesta”) and

Michael Aigner (Director, National Accounts); Sun’s Susan Knoblauch (Sr. Manager

of Sales); Aurobindo’s Robert Cunard (CEO); and Apotex’s Beth Hamilton (VP of

Marketing). Daniel Lukasiewicz, then employed by Zydus (and who would later join

Heritage and assist in orchestrating various pricing agreements there), also attended.

Sales representatives from Actavis, Dr. Reddy’s, Glenmark, Par, Perrigo, Sandoz,

Taro, Teva and West-Ward also attended the Expo. As discussed below, at least

Sather used this meeting as an opportunity to solidify agreements on pricing for

multiple drugs.

      399. As was the case in prior months, price increases accompanied these

inter-Defendant contacts. By the end of the summer of 2013, Defendants Actavis

and Mylan began to implement price increases for Verapamil capsules. Defendants

Heritage, Lannett, Mylan and Par were in frequent contact with each other and

increased their Doxycycline Monohydrate prices. During the same period, Heritage

and Mylan were frequently communicating in order to work out agreements relating

to customers and pricing for Doxycycline Hyclate delayed release.

                                          122
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 123 of 1082




       400. During this time frame Defendants also increased the prices of various

other drugs: Clomipramine (Mylan, Sandoz, Taro); Divalproex (Dr. Reddy’s, Mylan,

Par, Zydus); Levothyroxine (Lannett, Mylan, Sandoz); and Pravastatin (Apotex,

Glenmark, Sandoz, Teva, Zydus and MDL Defendant Lupin). Concurrent with these

price increases, Actavis entered the Desonide cream market at the same elevated

prices that had already been implemented by Taro and Perrigo. Actavis, Taro and

Perrigo maintained their elevated prices of Nystatin cream and ointment during the

period, as well.

       401. Defendants remained in frequent contact between October and

December of 2013. In that three-month period, Teva and Heritage exchanged 582

text messages or phone calls with other Defendants. See Tables 3 & 4. Additionally,

all but two Defendants attended at least one trade association meeting in the last

quarter of 2013 and thus had ample opportunity to further their conspiratorial plans

in person, without leaving an electronic footprint. See Exhibit 1.

       402. Following these communications, Defendants implemented another

price increase: Acetazolamide tablets (Taro, Lannett). Shortly after meeting at the

GPhA Fall Technical Conference at the end of October, Taro and Lannett

implemented large, nearly identical and nearly simultaneous price increases for

Acetazolamide tablets.

       403. Defendants also raised the prices of two additional drugs: Benazepril

(Mylan, Sandoz) and Digoxin (Lannett, Mylan, Par, West-Ward, and Impax).

                                          123
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 124 of 1082




      404. Continuing their conspiracy, Teva and Heritage contacted other

Defendants by phone or text at least 348 times during the first quarter of 2014. Teva

was involved in the majority of the contacts. See Tables 3 & 4.

      405. These communications were accompanied by many opportunities for

Defendants to meet in person and thereby exchange information without leaving

electronic footprints. Representatives from every U.S. Defendant (except Glenmark)

attended at least one trade association meeting during the first quarter of 2014,

including the ECRM Retail Pharmacy Conference, which was attended by a number

of Defendant personnel directly implicated in anticompetitive communications, from

Heritage, Sun, and Apotex. Representatives from Defendants Actavis, Citron, Dr.

Reddy’s, Lannett, Mayne, Par, Perrigo, Sandoz, Taro, Teva, West-Ward and Zydus

also attended the conference. See Exhibit 1.

      406. Following the price increases at the end of 2013, in January 2014, at least

thirteen high-ranking male executives, including CEOs, Presidents, and Senior Vice

Presidents of various generic drug manufacturers, met at a steakhouse in Bridgewater,

New Jersey. Executives from Defendants Actavis, Aurobindo, Dr. Reddy’s, Lannett

and Sun, among others, attended.

      407. During this time frame (around the first quarter of 2014), Par also joined

the Digoxin price and Sandoz joined the Desonide price increase, while Defendants

Lannett, Par, Teva and Upsher-Smith imposed another price increase for Baclofen.




                                          124
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 125 of 1082




Teva and Par’s increases for Baclofen occurred after Teva and Par communicated at

least 34 times during January and February.

      408. Between April and July of 2014, Teva and Heritage had 639 different

phone or text contacts with their co-conspirators. See Tables 3 & 4. Teva, Actavis

and Zydus were involved in almost half of those interactions—speaking or texting

259 times over the course of four months. See Table 4. And as Citron prepared to

enter the market for numerous drugs, its contacts with Heritage greatly increased. See

Table 3. As discussed below, Heritage’s communications involved at least 14 Drugs

at Issue: Acetazolamide, Doxycycline Hyclate, Doxycycline Monohydrate, Fosinopril-

HCTZ, Glipizide-Metformin, Glyburide, Glyburide-Metformin, Leflunomide,

Meprobamate, Nimodipine, Nystatin, Paromomycin, Theophylline, and Verapamil.

      409. Defendants likewise advanced their conspiracy through attendance at (at

least) four trade association meetings between April and July. See Exhibit 1. Several

of Defendants’ personnel directly implicated in anticompetitive communications

attended at least one of these meetings, including: Heritage’s Glazer, Sather and

O’Mara; Mylan’s Nesta, Aigner and Jan Bell (Director National Accounts); Lannett’s

Sullivan; Sun’s Knoblauch; Teva’s Patel; Apotex’s Hamilton; and Aurobindo’s

Cunard. Id. As discussed below, Heritage’s Sather used the May, 2014, MMCAP

National Member Conference as an opportunity to confirm personally agreements on

pricing for Drugs at Issue with Aurobindo (Fosinopril/HCTZ, Glyburide and

Glyburide/Metformin), Sandoz (Fosinopril-HCTZ), and Lannett (Doxy Mono). Also

                                          125
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 126 of 1082




during this time, Heritage, Mylan and Mayne co-ordinated Mayne’s entry into the

market for Doxycycline Hyclate (delayed release) so as not to erode pricing.

      410. On June 1-4, 2014, Heritage’s O’Mara and Sather, Teva’s Patel, Mylan’s

Aigner, and Lannett’s Sullivan all attended the HDMA Business and Leadership

Conference. Nearly every Defendant had representatives attending this conference.

See Exhibit 1. On June 3, while at the conference, Heritage’s Sather had dinner and

drinks with a number of Heritage’s competitors at the Sandbar Restaurant, including

personnel from Sandoz, Par, and Lannett—likely Tracy Sullivan. In advance of the

dinner, one of the attendees, likely Sather, exchanged text messages with someone at

Sandoz, who also was attending the meeting, and invited him to the dinner.

      411. Following these trade association meetings, discussions among

competitors picked up. Between June 3 and 10, 2014, an Aurobindo employee had

three phone calls with a Sandoz employee and five phone calls and multiple text

messages with Glenmark, likely to discuss pricing on Fosinopril-HCTZ.

      412. On June 16, 2014, a different Glenmark employee called a different

Aurobindo employee and they spoke for approximately 20 minutes. As discussed

below, these discussions involved pricing agreements for generic drugs.

      413. On August 20, 2014, a Heritage employee exchanged text messages with

a Sun employee, which described the pricing agreements reached with Actavis for

Glyburide-Metformin and Verapamil. Notably, Sun did not market or sell either drug

at the time of this communication, thus highlighting the industry-wide nature of

                                         126
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 127 of 1082




Defendants’ conspiracy, regardless of whether a given Defendant was actually

engaged in the manufacture or sale of a particular drug at issue, in this case,

Glyburide-Metformin and Verapamil. Sun needed to be kept apprised of drug-

specific agreements between other Defendant co-conspirators—even for drugs Sun

did not sell—because the efforts of all Defendants to inflate the prices of all Drugs at

Issue were inter-related.

      414. Days later, the 2014 NACDS Total Store Expo, which was held in

Boston from August 23-26, was attended by representatives from every U.S.

Defendant. A number of individuals directly implicated in anticompetitive

communications attended, including from Heritage (Glazer, Malek, O’Mara, Edelson

and Sather), Lannett (Sullivan), Mylan (Aigner and Nesta), Sun (Knoblauch), Teva

(Patel), Apotex (Hamilton), Aurobindo (Cunard) and Mayne (Gloria Peluso-Schmid).

      415. Following these meetings and communications, Heritage began to

announce price increases. By July, Heritage had announced increases for Fosinopril-

HCTZ, Glyburide, Acetazolamide (capsules), Glipizide-Metformin, Glyburide-

Metformin, Leflunomide, Nystatin (tablets), Paromomycin, Theophylline and

Verapamil (tablets).

      416. Thereafter, multiple Defendants either led or followed price increases

for at least five Drugs at Issue: Fosinopril-HCTZ (Aurobindo, Citron, Heritage,

Glenmark, Sandoz); Leflunomide (Apotex, Heritage, Teva); Nystatin tablets (Heritage,

Sun); Paromomycin (Heritage, Sun); and Theophylline (Heritage, Teva). Sandoz re-

                                           127
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 128 of 1082




joined the Nystatin cream market at the elevated prices that already had been imposed

by Actavis, Par, Perrigo, and Taro.

      417. In furtherance of their conspiracy, Defendants also increased the prices

of other Drugs at Issue during this time frame, including, for example: Amitriptyline

(Mylan, Par, Sandoz); Clobetasol (Actavis, Perrigo, Sandoz, Taro and Wockhardt);

Econazole (Perrigo, Taro); Fluocinonide (Actavis, Teva, and Taro); Lidocaine-

Prilocaine (Sandoz); and Ursodiol (Actavis, Lannett). In addition, Lannett joined the

Baclofen price increase during this period.

      418. For example, the market for Amitriptyline is mature. It is not an

innovative product and has been commercially available in this country since 1961.

Further, Amitriptiline has been commercially available in the United States in a

generic form for decades.

      419. Throughout 2013 and most of the first half of 2014, Amitriptyline

tablets sold for pennies per 100 count package – for example, the price of a 100 count

package of 100 mg pills was approximately ten cents per pill. In approximately mid-

2014, Mylan, Par, and Sandoz co-ordinated on a price increase, jointly raising the price

to over $1 for the same pills, an increase of approximately 1,000%. Similarly, the list

price for a 1,000 count package of 50 mg pills was approximately five cents per pill,

and also went up ten-fold in price, to approximately 50 cents per pill.

      420. Sandoz’s date of increase was May 23, 2014; Myalan’s was 16 July, 2014;

and Par’s was September 26, 2014.

                                          128
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 129 of 1082




         421. No product shortages or other market changes can explain Defendants’

abrupt and nearly identical price increases.

         422. The elevated prices of Amitriptyline that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

         423. The unlawful agreement between Mylan, Par, and Sandoz regarding

Amitriptyline was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         424. Further, the specific drug agreements almost always involved

overlapping sets of Defendants in communication with each other, all following their

agreed-upon “fair share” rules of their cartel.

         425. To pick just a few examples from the interlocking, overlapping web of

collusion formed by Defendants: Teva, Taro and Wockhardt discussed amongst

themselves the allocation of the Enalapril Maleate market; Teva and Taro

communicated with Sandoz concerning the prices for Ketoconazole Cream; Sandoz

worked with Mylan to allocate the market for Valsartan HCTZ; and Teva, Mylan and

Par all communicated with each other in the spring of 2014 concerning the market for

Budesonide DR Capsules.

                                            129
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 130 of 1082




         426. These were not isolated, one-off agreements, but rather demonstrate the

ongoing, sprawling nature of Defendants’ cartel.

         427. Further, Defendants communicated not only verbally, but also non-

verbally, through, for example, drug prices, similar to bidding systems in card games

such as Bridge.29 Particularly because of the typically mature and highly price-sensitive

nature of the commoditized markets for generic pharmaceuticals, every time

Defendants charged a customer an elevated contract price based on this overarching

conspiracy, they were signalling to their co-conspirators their own commitment to

abiding by the rules of the conspiracy.

         428. Thus, overt acts in furtherance of Defendants’ cartel continue through

the present day, and will continue into the future indefinitely unless enjoined by this

Court.

         429. As discussed in context infra, in the allegations focusing on, inter alia,

Haloperidol and Trifluoperazine, there is an explicit, textual example of Defendants’

recognition of the signalling aspect of sales prices was given by O.K., a senior

executive responsible for business planning at Sandoz. In an e-mail sent on October

15, 2013, he noted “We might be sending the wrong signal to Mylan by not following

promptly [on price increases] . . .” O.K. wrote this because Defendants regularly

transmitted sensitive pricing information to each other and used it as a means of


29
  See generally, e.g., Max Hardy, Standard Bridge Bidding for the 21st Century, MCA Netpub, Inc. (Oct.,
2001).


                                                   130
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 131 of 1082




signalling their commitment to maintain cartel pricing, rather than cheating on price

to try to gain market share.

      430. While it may be that not every Defendant had an explicitly verbal, textual

statement of this understanding of pricing as a means of communication – which is an

extraordinary concession in light of the illegal conduct being undertaken – every

member of Defendants’ cartel shared that same understanding.

      431. Defendants’ frequent contacts and price increases continued in 2015.

Defendants implemented additional price increases for Leflunomide and Verapamil

capsules. Defendants also increased the prices of Propranolol tablets. Prices for the

Drugs at Issue remained elevated above competitive levels thereafter.

      432. The price increases implemented by Defendants during the Relevant

Period were not the result of a free market. Rather, these price increases occurred

because Defendants engaged in an overarching conspiracy to fix, raise, maintain,

and/or stabilize prices of the Drugs at Issue. As a result of Defendants’ conspiracy,

Plaintiffs paid more for Drugs at Issue than they otherwise would have and were

harmed by Defendants’ anticompetitive conduct.




                                          131
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 132 of 1082




      X.      ADDITIONAL DETAILS AND EXAMPLES OF, AS PART
              OF THEIR CARTEL, DEFENDANTS CONTINUING
              CONSPIRACY TO FIX PRICES, ALLOCATE MARKETS,
              AND/OR RIG BIDS FOR THE DRUGS AT ISSUE


      433. From at least as early as 2011 until the present, Defendants unlawfully

agreed to raise, stabilize, and/or maintain the prices of – and allocate customers and

markets for – the Drugs at Issue, which includes all generic drugs made or sold by all

Defendants.

      434. Illustrative examples of Defendants’ illegal conspiracy includes all

formulations and doses of at least the following drugs, many of which have further

details set forth elsewhere in this Complaint:

      Acetazolamide ER capsules (“caps”)

      Acetazolamide tablets (“tabs”)

      Acyclovir tabs

      Adapalene Cream

      Adapalene Gel

      Albuterol

      Alclomestasone Dipropionate Cream

      Alclomestasone Dipropionate Ointment

      Allopurinol tabs

      Amantadine HCL



                                           132
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 133 of 1082




  Amikacin injection

  Amiloride hydrochloride (“HCL”)/hydrochlorothiazide (“HCTZ”) tabs

  Amitriptyline tabs

  Ammonium Lactate Cream

  Ammonium Lactate Lotion

  Amoxicillin-Clavulanate potassium chew tabs

  Amphetamine-Dextroamphetamine ER caps

  Amphetamine-Dextroamphetamine IR caps

  Atenolol Chlorthalidone

  Atrophine Sulphate

  Azithromycin suspension

  Azithromycin oral suspension

  Baclofen tabs

  Balsalazide Disodium

  Benazepril-HCTZ tabs

  Betamethasone dipropionate augmented lotion

  Betamethasone dipropionate-Clotrimazole cream

  Betamethasone dipropionate-Clotrimazole lotion

  Betamethasone dipropionate cream

  Betamethasone dipropionate lotion

  Betamethasone dipropionate ointment

                                   133
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 134 of 1082




  Betamethasone valerate cream

  Betamethasone valerate lotion

  Betamethasone valerate ointment

  Bethanechol chloride (“CL”) tabs

  Bromocriptine Mesylate Tablets

  Budesonide DR caps

  Budesonide inhalation suspension

  Bumetanide tabs

  Buprenorphine Naloxone

  Buprenorphine sublingual tabs

  Bupropion HCL tabs

  Buspirone HCL tabs

  Cabergoline tabs

  Calcipotriene Betamethasone Dipropionate Ointment

  Calcipotriene Solution

  Capecitabine tabs

  Captopril

  Carbamazepine tabs

  Carbamazepine chewable tabs

  Carbamazepine ER tabs  Ex. A

  Carbidopa/Levodopa tabs  Ex. A

                                     134
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 135 of 1082




  Carisoprodol tabs (350 mg)  Par letter

  Cefaclor ER tabs

  Cefadroxil Tabs

  Cefdinir caps

  Cefdinir oral suspension

  Cefpodoxime Proxetil Oral Suspension

  Cefpodoxime Proxetil Tablets

  Cefprozil tabs

  Cefurozime Axetil

  Celecoxib caps

  Cephalexin oral suspension

  Cephalexin Tablets

  Chlorpromazine HCL Tablets

  Cholestyramine powder

  Cholestyramine oral solid



  Ciclopirox Cream

  Ciclopirox Shampoo

  Ciclopirox Solution

  Cimetidine tabs

  Ciprofloxacin HCL tabs

                                   135
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 136 of 1082




  Clarithromycin ER tabs

  Clemastine fumarate tabs

  Clindamycin Phosphate Cream

  Clindamycin Phosphate Gel

  Clindamycin Phosphate Lotion

  Clindamycin Phosphate Solution

  Clobetasol Propionate cream

  Clobetasol Propionate emollient cream

  Clobetasol Propionate gel

  Clobetasol Propionate ointment

  Clobetasol Propionate topical solution

  Clomipramine caps

  Clonidine-TTS patch

  Clotrimazole topical solution

  Clotrimazole 1% Cream

  Cyproheptadine HCL tabs

  Danazol caps  Ex. A

  Desmopressin acetate tabs

  Desogestrel-Ethinylestradiol tabs

  Desonide cream

  Desonide lotion

                                      136
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 137 of 1082




  Desonide ointment

  Desoximestasone ointment

  Dexmethylphenidate HCL ER caps

  Dextroamphetamine sulphate caps

  Dextroamphetamine sulphate tabs

  Dextroamphetamine-amphetimine caps

  Dextroamphetamine-amphetimine tabs

  Diclofenac potassium tabs

  Dicloxacillin sodium caps

  Diflunisal tabs

  Digoxin tabs

  Diltiazem HCL tabs

  Diphenoxylate Atropine Tablets

  Diphenoxylate Atropine HCL

  Disopyramide phosphate caps

  Disulfiram tabs

  Divalproex ER tabs

  Doxazosin mesylate tabs

  Doxycycline hyclate caps

  Doxycycline hyclate tabs

  Doxycycline hyclate DR tabs

                                    137
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 138 of 1082




  Doxycycline monohydrate tabs

  Drospirenone/ethinyl estradiol tabs

  Econazole Topical

  Econazole Nitrate cream

  Enalapril maleate tabs

  Entecavir tabs

  Epitol tabs

  Eplerenone tabs

  Erythromycin Base/Ethyl Alcohol Solution

  Estazolam tabs

  Estradiol tabs

  Eszopiclone tabs

  Ethambutol HCL Tablets

  Ethinyl estradiol/levonorgestrel tabs

  Ethosuximide caps

  Ethosuximide oral solution

  Etodolac Capsules

  Etodolac tabs

  Etodolac ER tabs

  Exemestane

  Fenofibrate tabs

                                     138
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 139 of 1082




  Fluconazole tabs

  Fluocinolone acetonide cream

  Fluocinolone acetonide ointment

  Fluocinolone acetonide solution

  Fluocinonide 1% Cream

  Fluocinonide Acetonide Solution

  Fluocinonide cream

  Fluocinonide emollient cream

  Fluocinonide ointment

  Fluocinonide gel

  Fluoxetine HCL tabs

  Flurbiprofen tabs

  Flutamide caps

  Fluticasone Propionate Lotion

  Fluvastatin sodium caps

  Fosinopril-HCTZ tabs

  Gabapentin tabs

  Glimepiride tabs

  Glipizide-metformin tabs

  Glyburide tabs

  Glyburide-metformin tabs

                                    139
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 140 of 1082




  Griseofulvin Mircrosize tablets

  Griseofulvin suspension

  Halobetasol Propionate Cream

  Halobetasol Propionate Ointment

  Haloperidol tabs

  Hydralazine

  Hydrocodone-acetominophen tabs (5-325mg & 10-325 mg)

  Hydrocodone-acetaminophen Suppositories

  Hydrocortisone Acetate Suppositories

  Hydrocortisone valerate cream

  Hydroxyurea caps

  Hydroxyzine caps

  Hydroxyzine pamoate caps

  Imiquimod cream

  Irbesartan tabs

  Isoniazid tabs

  Isosorbide dinitrate tabs (5, 10, 20, 30 mg)

  Isosorbide mononitrate IR tabs (30, 120 mg)

  Isotretinoin caps

  Ketoconazole cream

  Ketoconazole tabs

                                      140
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 141 of 1082




  Ketoprofen caps

  Ketorolac tromethamine tabs

  Labetalol HCL tabs

  Lamivudine/Zidovudine (generic Combivir) tabs

  Lamotrigine ER tabs

  Latanoprost ophthalic liquid eye

  Leflunomide tabs

  Levothyroxine tabs

  Lidocaine HCL ointment

  Lidocaine-Prilocaine cream

  Loperamide HCL caps

  Medroxyprogesterone tabs

  Meprobamate tabs

  Metformin (f) ER

  Methadone HCL

  Methazolamide Tablets

  Methimazole tabs (5, 10 mg)

  Methotrexate sodium tabs

  Methyldopa tabs

  Methylphenidate

  Methylphenidate HCL Tablets

                                     141
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 142 of 1082




  Methylphenidate HCL ER Tablets

  Methylprednisolone tabs (4 mg)

  Metoprolol succinate ER tabs

  Metronidazole .75%

  Metronidazole 1% Gel

  Metronidazole Cream and Lotion

  Modafinil tabs

  Moexipril HCL tabs

  Moexipril HCL/HCTZ tabs

  Mometasone Furoate Cream

  Mometasone Furoate Ointment

  Mometasone Furoate Solution

  Montelukast oral granules

  Nabumetone tabs

  Nadolol tabs

  Nafcillin Injectable Vials

  Naproxen Sodium

  Neomycin-polymixin-hydrocortisone solution

  Niacin ER tabs

  Nimodipine caps

  Nitrofurantoin macrocrystal caps

                                     142
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 143 of 1082




  Norethindrone acetate tabs

  Norethindrone acetate/ethinyl estradiol tabs

  Norethindrone/ethinyl estradiol tabs

  Nortriptyline HCL caps

  Nystatin cream

  Nystatin ointment

  Nystatin tabs

  Nystatin-triamcinolone cream

  Nystatin-triamcinolone ointment

  Omega-3 Acid Ethyl Esters caps

  Omeprazole-sodium bicarbonate caps

  Ondansetron

  Oxacillin Sodium (& Nafcillin Injectable Vials, also above)

  Oxaprozin tabs

  Oxybutynin CL tabs

  Oxycodone-acetominophen tabs (5-325, 7.5-325, & 10-325 mg)

  Oxycodone HCL tabs (15 mg & 30 mg)

  Oxycodone HCL oral solution

  Paricalcitol caps

  Paricalcitol tabs

  Paromomycin caps

                                     143
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 144 of 1082




  Penicillin V potassium tabs

  Penicillin V potassium solution

  Pentoxifylline tabs

  Permethrin

  Perphenazine tabs (5-325, 7.5-325 & 10-325 mg)

  Phenytoin Sodium ER Capsules

  Pilocarpine HCL

  Pioglitazone-Metformin tabs

  Piroxicam caps

  Potassium chloride tabs

  Pravastatin tabs

  Prazosin HCL caps

  Prednisolone Acetate

  Prednisone tabs

  Prochlorperazine tabs

  Prochlorperazine Maleate Suppositories

  Progesterone tabs

  Promethazine HCL Suppositories

  Propranolol tabs

  Raloxifene HCL tabs

  Ranitidine HCL tabs

                                    144
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 145 of 1082




  Spironolactone HCTZ

  Silver Sulfadiazine

  Sotalol HCL tabs

  Sumatriptan autoinjector

  Tacrolimus Ointment

  Tamoxifen citrate tabs

  Temozolomide caps

  Terconazole Cream

  Theophylline ER tabs

  Timolol maleate ophthalmic gel-forming solution

  Tizanidine HCL tabs

  Tobramycin inhalation solution

  Tobramycin dexamethasone ophthalmic liquid

  Tolmetin sodium caps

  Tolterodine ER caps

  Tolterodine tartrate caps

  Topiramate sprinkle caps

  Trazodone HCL tabs

  Triamcinolone acetonide cream

  Triamcinolone acetonide ointment

  Triamcinolone Acetonide Paste

                                     145
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 146 of 1082




      Triamterene HCTZ

      Trifluoperazine HCL tabs

      Ursodiol HCL caps

      Valganciclovir tabs

      Valganciclovir tablets

      Valsartan-HCTZ tabs

      Vancomycin HCL caps

      Verapamil HCL tabs

      Verapamil DR caps

      Verapamil ER caps

      Warfarin sodium tabs

      Zoledronic Acid injection

      435. Additional details relating to some of the Drugs at Issue follows. While

every effort has been made to discuss Defendants products separately, the

overlapping web of relationships among drugs and cartel members in this case make

that impossible. As a result, a number of drugs are discussed in more than one part of

the complaint, as they were part of conspiratorial discussions among different

Defendants.




                                         146
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 147 of 1082




       A.     Nystatin
       436. Nystatin, also known by the brand name Mycostatin®, inter alia, is a

medication used to fight fungal infections. It is produced in multiple formulations,

including an external cream, an external ointment, and a tablet.

       437. Nystatin was first isolated from the Streptomyces noursei bacterium by by

Elizabeth Lee Hazen and Rachel Fuller Brown in 1950 and named by its discoverers

for the New York State Department of Health.

       438. The market for generic Nystatin is mature. Nystatin has been

commercially available in the United States in a generic form for decades.

       439. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Nystatin

at least as follows:

       440. During the Relevant Period, Defendants Actavis, Par, Perrigo, Sandoz

and Taro dominated the market for Nystatin external cream, while Defendants

Actavis, Perrigo and Sandoz dominated the market for Nystatin ointment, and Teva,

Heritage, and Sun (through Mutual) dominated the market for Nystatin tablets.

              1.       Nystatin External Cream
       441. In the second half of 2011, Taro, Perrigo, Par, and Actavis all raised the

list prices of Nystatin cream. Taro and Perrigo increased their prices in very close

succession in the late spring of 2011. Par and Actavis followed the price increase in




                                           147
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 148 of 1082




August and November of that year, respectively. Sandoz joined the price increase

when it re-entered the market in 2013.

      442. As late as 2009, Sandoz enjoyed approximately a 50% market share for

Nystatin cream; but by the following summer (of 2010), Sandoz was effectively out of

the market, and Taro was left with almost the entire market. In 2009, Taro had

approximately 40%, Perrigo had approximately 7% and Par and Actavis shared the

remaining 3%. Sandoz’s market share declined through 2009 and into 2010; and

Actavis and Par also were effectively out of the market. While de minimis sales by

Sandoz, Actavis, and Par continued, each had a market share of less than 1% by the

spring of 2011; Perrigo had approximately a 4% share; and by May of that year, Taro

had captured 96% of the Nystatin cream market.

      443. In June of 2010, Taro initiated an enormous price increase: over 600%.

Yet rather than using this opportunity to compete in order to gain market share,

Perrigo – enjoying, as mentioned above, barely 4% of the market – followed almost

immediately Taro’s increase and raised its own prices to nearly identical levels. Perrigo

ramped up production and gained some market share over the next two years, but—

as contemplated by the overarching “fair share” agreement—market prices remained

elevated and stable.

      444. Further, there was no shortage of the raw materials or API in Nystatin

cream, which is evidenced in part by Perrigo’s increase in production. Instead, this

six-fold price increase was a direct result of the conspiracy at issue in this Complaint.

                                           148
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 149 of 1082




       445. In August, although it had only approximately 1% of the market, Par

followed the Taro and Perrigo price increase in lockstep, also choosing to forego

price-competition. Par also managed to grow its market share over the next couple of

years, but it did so without eroding the elevated prices imposed by Taro and Perrigo,

just as the “fair share” agreement intended.

       446. In November, Actavis ramped up production of Nystatin cream and re-

joined the market. It, too, immediately elevated its prices to match that of Taro,

Perrigo and Par, also choosing to forgo price competition and the prospect of

winning a larger share of the market.

       447. Even a fourth entrant into the Nystatin cream market did not cause

prices to erode. Defendants’ agreement was working and held firm in the face of the

entrants of multiple-co-conspirators into the marketplace.

       448. Sandoz’s share of the Nystatin cream market was close to 0% until the

fall of 2013, at which point it ramped up production for re-entry into the market.

Like Perrigo, Par and Actavis, rather than compete on price in order to regain lost

market share, Sandoz sold its Nystatin cream at the same price as its co-conspirators.

The agreement was very much in effect: with even a fifth seller in the market, prices

remained artificially inflated to the same cartel price.

       449. As depicted in the graph on the next page, Defendants’ list price

increases for Nystatin external cream were virtually identical, and once in place the

prices remained stable and elevated thereafter:

                                            149
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 150 of 1082




                                       Figure 3




      450. It is indicative of the unlawfully collusive and conspiratorial nature

Defendants’ conduct that in 2009, prior to implementation of their anticompetitive

scheme, Defendants had different prices for Nystatin cream; but once their

anticompetitive pricing was in effect, their pricing was the same.

      451. At the start of 2009, prior to Defendants’ implementation of their

anticompetitive scheme, Defendants Sandoz, Taro, and Actavis both sold Nystatin

cream for approximately 0.1 $/unit, while Defendant Par sold Nystatin at double that

price (but only 10 cents per unit more), for $0.2/unit. But once Defendants’

conspiracy kicked in, all of the Defendants sold Nystatin price for $0.7/unit, merely

tripling the cost of the product for Defendant Par, while Sandoz’s, Actavis’s, and

Taro’s cream septupled in price.




                                          150
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 151 of 1082




       452. Defendant Perrigo started at the same $0.1/unit price as Sandoz,

Actavis, and Taro, but in early 2009, doubled its price to match Par – and then, in

early 2011, more than tripled that higher price to reach the same elevated level as its

competitors.

       453. Further, the graph shows that after a long period of relatively low and

stable pricing for Nystatin external cream, Defendants implemented large, abrupt and

nearly uniform price increases. The AWP prices for Defendants’ products also were

elevated to essentially identical levels.

       454. AWP is useful as, inter alia, a reliable measure of relative cost. In other

words, while Figure 3 may not reflect the true economic cost of Nystatin cream in

absolute terms, it does reflect the movement of the underlying true economic cost to

purchasers and end-reimbursers, such as Plaintiffs, of Nystatin cream over time.

       455. As discussed above, no product shortages or other market changes can

explain Defendants’ price increases. In a competitive generic pharmaceutical market,

prices decline as the number of sellers increases. Here, the elevated and stable pricing

of Nystatin cream even as multiple sellers joined the market is consistent with

anticompetitive conduct and inconsistent with competition.

       456. Throughout this period, Defendants had numerous opportunities to co-

ordinate their pricing for Nystatin cream. For example, Defendants had an

opportunity to discuss pricing at the ECRM Retail Pharmacy Conference in March of




                                            151
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 152 of 1082




2011, which was attended by representatives from Actavis, Par, Perrigo, Sandoz, and

Taro. See Exhibit 1.

       457. The next month, in April, right before the price increases began, all

Defendant manufacturers of Nystatin cream again gathered at the NACDS Annual

Meeting. The Nystatin cream manufacturers continued to meet at trade shows

thereafter.

       458. For example, leading into and following Sandoz’s price increase for

Nystatin external cream, Sandoz had multiple opportunities to meet with other

Defendants. In April 2013, Sandoz was joined by Actavis, Par, Perrigo and Taro at

the NACDS Annual Meeting. Then, in June of 2013, representatives from these same

companies attended the GPhA/FDA CMC Workshop in Bethesda, Maryland. In

August, all five Nystatin cream manufacturers converged again at the NACDS Total

Expo in Las Vegas. These meetings were also attended by many other Defendants.

       459. No shortages or other market features can explain Defendants’ elevated

pricing for Nystatin during the Relevant Period.

       460. The elevated prices of Nystatin cream that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more for

Nystatin cream than they would have paid in a free and fair market, and will continue

at these elevated levels indefinitely unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.




                                          152
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 153 of 1082




       461. The unlawful agreement between Actavis, Par, Perrigo, Sandoz and Taro

regarding Nystatin cream was part of Defendants’ overarching conspiracy to restrain

trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

at Issue.

              2.     Nystatin External Ointment
       462. Defendants’ conduct with respect to Nystatin external ointment

followed the same pattern as their conduct with respect to Nystatin external cream.

In 2009, Sandoz had approximately 75% of the market, while Perrigo had 20% and

Actavis had the remaining 5%. From that point through the summer of 2011, Actavis

and Sandoz reduced production until they were effectively out of the market. By the

summer of 2010, Actavis had approximately a 0% market share, though de minimis

sales appear to have continued, and by the summer of 2011, Sandoz’s share the

market was reduced to approximately 5%, down from 75% two years earlier.

       463. In June 2011, after Sandoz and Actavis had all but ceded the Nystatin

ointment market, Perrigo implemented a large price increase—more than 300%.

       464. Five months later, Actavis ramped up production of Nystatin ointment.

Rather than undercut Perrigo’s elevated price in order to gain market share, Actavis

hiked its list prices to nearly identical levels as Perrigo. As part of the overarching

“fair share” agreement and conspiracy among Defendants (and in contrast to the

normal behavior in a competitive marketplace), the list prices and AWP price for




                                            153
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 154 of 1082




Nystatin ointment remained virtually unchanged, even with the addition of a new

seller in the marketplace.

       465. In the summer of 2012, this pattern repeated itself. Sandoz ramped up

its production of Nystatin ointment in June. But rather than compete to regain its

lost market share, Sandoz raised its list prices to nearly identical levels as Perrigo and

Actavis. Even with a third market participant prices remained the same, just as

envisioned by Defendants’ agreement.

       466. As depicted in the graph below, Defendants’ list price increases for

Nystatin ointment were virtually identical, and once in place, the prices remained

stable and elevated:

                                         Figure 4




       467. As with Figure 3 (Nystatin cream), Figure 4 (Nystatin ointment) shows

Defendants raising the price of this product by different amounts and different



                                            154
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 155 of 1082




multiples on a slightly-staggered schedule, but nevertheless quickly went to the

same final price and stayed there for years, which is consistent with collusion and

inconsistent with the functioning of a competitive market.

       468. The graph shows that after a long period of relatively low and stable

pricing for Nystatin ointment, Defendants implemented abrupt and virtually uniform

price increases of approximately 300% for Defendant Perrigo and by approximately

700% for Defendants Actavis and Sandoz/Fougera. AWP prices for these products

also were elevated to nearly identical levels.

       469. No product shortages or other market changes can explain Defendants’

price increases. The pricing conduct here is not consistent with competitive behavior.

As multiple sellers enter the market, economic theory predicts that prices should

decline. Yet, Nystatin ointment prices remained unchanged, which suggests an

anticompetitive agreement among Defendants.

       470. Again, Defendants had the opportunity to discuss pricing of Nystatin

external ointment at numerous industry events during the relevant period. For

example, in addition to other meetings, all Defendant manufacturers of Nystatin

ointment attended the ECRM Retail Pharmacy Conferences and the NACDS Annual

Meetings in 2011 and 2012. See Exhibit 1.

       471. No shortages or other market features can explain Defendants’ elevated

pricing for Nystatin ointment during the Relevant Period.




                                            155
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 156 of 1082




         472. The elevated prices of Nystatin ointment that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs caused them to pay more than they

would have paid in a free and fair market, and will continue at these elevated levels

indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

         473. The unlawful agreement between Actavis, Perrigo and Sandoz regarding

Nystatin ointment was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

               3.    Nystatin Tablets
         474. In 2010 and 2011, the Nystatin oral tablet market was split between Teva

and Sun. Teva held approximately 60% of the market, while Sun held 40%. During

that time, Teva and Sun had nearly identical list prices for their Nystatin tablets. Sun

marketed and sold Nystatin tablets during the relevant period at least in part through

its subsidiary, Mutual.

         475. In the summer of 2012, Heritage entered the market. Rather than price

its Nystatin tablets below that of the incumbent sellers, Heritage identically matched

the list prices of Teva and Sun, consistent with the “fair share” agreement between

them.

         476. As Heritage ramped up production, it reached out to Teva and Sun, and

in April of 2013, Sun, Heritage, and Teva began discussing pricing for Nystatin


                                            156
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 157 of 1082




tablets. By this point in time, Sun had accumulated a larger share of the market.

Defendants therefore devised a plan to reallocate the shares: Sun would implement a

large price increase. After Teva and Heritage obtained their “fair share” of the

market, they would join Sun’s price increase.

      477. On April 15, 2013, Defendants put their plan into action: Sun more than

doubled its price for Nystatin tablets. Sun, Teva, and Heritage had ongoing

communications before, during, and after this increase. The day after Sun increased its

Nystatin prices, Sun Sr. Sales Manager Knoblauch called Heritage’s NAM Sather and

they spoke for approximately 40 minutes.

      478. Knoblauch and Sather regularly communicated throughout the summer

of 2013. For example, both Sather and Knoblauch attended the NACDS Total Store

Expo in August 2013. This trade association meeting, which also was attended by

representatives from most U.S. Defendants except Mayne, provided an opportunity to

meet in person and exchange competitive information. See Exhibit 1.

      479. In June of 2013, Teva began internally discussing price increases for

Nystatin tablets, contemplating when would be the appropriate time to join Sun’s

elevated prices. But Teva needed to co-ordinate with Heritage. Accordingly, on July

9, 2013, Teva’s Patel called Heritage’s Malek and they spoke for approximately 21

minutes. Malek knew Patel from her previous work at AmerisourceBergen. They

spoke throughout July—with a nearly 10-minute call on July 23 and two calls on July

30. The second call on July 30 lasted almost a quarter of an hour.

                                           157
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 158 of 1082




       480. While Heritage’s Malek was speaking with Patel at Teva, Heritage

remained in contact with Sun. On July 30—the same day Malek spoke with Teva’s

Patel twice—Malek also spoke to Sun, for approximately 11 minutes.

       481. As these conversations continued, in late July of 2013, Teva placed

Nystatin tablets on its list of potential price increases.

       482. Similarly, throughout the next month (August, 2013), Malek sent internal

Heritage e-mails discussing drugs targeted for a price increase. Nystatin tablets were

identified as one of those drugs.

       483. However, discussions between Heritage and Teva about a Nystatin price

increase were temporarily tabled when Teva’s Patel went on maternity leave on

August 12, 2013.

       484. On February 4, 2014, Teva’s Patel was back from maternity leave and

contacted Heritage’s Malek. Malek returned her call the next day and the two spoke

for more than an hour. Upon information and belief, they discussed a price increase

for at least the drugs Nystatin and Theophylline. Teva had been considering price

increases for both drugs since early 2014.

       485. Three days after that, on February 7, an unidentified employee of either

Heritage or Teva created a spreadsheet identifying Nystatin and Theophylline as

candidates for price increases. Heritage’s Malek and Teva’s Patel continued discussing

the possibility of such increases.

       486. Throughout February and March of 2014, Heritage’s Malek and Teva’s

                                             158
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 159 of 1082




Patel had a series of phone calls discussing price increases for multiple drugs,

including at least the pricing of Nystatin and Theophylline.

      487. Following these discussions, Teva implemented a price increase for

Nystatin tablets with an effective date of April 4, 2014. The increase more than

doubled Teva’s list price to a price nearly identical to Sun’s. Concurrent with this

increase, Teva also implemented price increases for Theophylline.

      488. The early success in co-ordinating with Sun and Teva on Nystatin

further encouraged Malek. During the week of April 14, 2014, he met with two

Heritage employees and asked them to start analyzing the impact of price increases

for numerous generic drugs, including at least thirteen Drugs at Issue: Acetazolamide,

Doxycycline Monohydrate, Fosinopril-HCTZ, Glipizide-Metformin, Glyburide,

Glyburide-Metformin, Leflunomide, Meprobamate, Nimodipine, Nystatin,

Paromomycin, Theophylline and Verapamil.

      489. In another example of the wide-ranging nature of Defendants’ cartel

agreement, where co-operation on one drug product was rewarded with co-operation

on unrelated products (and, conversely, defection from the cartel’s “rules of the road”

on one product was punished with price-cuts on unrelated products), Heritage’s

Malek discussed all of this with Patel at Teva before introducing these market-wide

price increases to the rest of his sales team. For example, on April 15, 2014, Malek

had a 17-minute phone conversation with Patel, discussing at least seven different

Drugs at Issue: Acetazolamide, Glipizide-Metformin, Glyburide, Glyburide-

                                           159
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 160 of 1082




Metformin, Leflunomide, Nystatin, and Theophylline.

      490. As Malek and Patel had already agreed in February, Teva would lead the

price increases for Nystatin and Theophylline.

      491. During their conversation, Malek and Patel agreed that if Heritage

increased prices for the other five Drugs at Issue—Acetazolamide, Glipizide-

Metformin, Glyburide, Glyburide-Metformin, and Leflunomide—Teva would

increase its prices for these drugs, or at a minimum, would not offer lower prices to

any of Heritage’s customers.

      492. Heritage’s Malek and Teva’s Patel spoke several times over the next

several months to confirm their agreements on Nystatin and other drugs. Malek also

kept Patel updated on the progress of Heritage’s proposed price increases.

      493. And, in addition to Heritage and Teva, these seven Drugs at Issue also

were marketed and sold during the Relevant Period by Defendants Actavis, Apotex,

Aurobindo, Citron, Mylan, Sun and Zydus, each of which was brought into the

relevant drug-specific agreements. This agreement by multiple manufacturers across

numerous drugs was typical of the overarching conspiracy among all Defendants. As

demonstrated in the quid pro quo arrangements between Heritage and Teva, the various

drug-specific agreements were interrelated and part of an overarching agreement to

eliminate competition for the Drugs at Issue.

      494. On April 22, 2014, Heritage’s Malek held a teleconference with his sales

team. On the call, Malek dictated a price increase strategy for the 13 Drugs at Issue

                                          160
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 161 of 1082




identified above to Heritage’s NAM’s. Prior to the conference call, Malek circulated a

spreadsheet to his sales team, which identified each drug slated for a price increase,

the competitors for each drug, and their respective market shares.

      495. This call was the start of additional pricing and market allocation

discussions among Defendants and helped co-ordinate additional drug-specific

agreements. Members of Heritage’s sales team were assigned to specific competitors

for whom they had primary, but not exclusive, responsibility for communicating

about pricing and market share. Malek took personal responsibility to communicate

with Defendants Teva and Zydus, as well as co-conspirator Ascend.

      496. Anne Sather was assigned to Sun to reaffirm the agreement on Nystatin.

Sather also spoke with Sun about Paromomycin and spoke with Actavis to confirm

agreements on Glyburide-Metformin and Verapamil and with Lannett to confirm

agreements on Doxy Mono. She also was assigned Actavis and Lannett. Her

Heritage colleagues (Matt Edelson, Daniel Lukasiewicz, and Neal O’Mara), were

responsible for pricing discussions with four other Defendants.

      497. On April 22, 2014, the same day Heritage held an internal meeting with

its sales team to discuss a number of prices increases, Sather and Sun’s Knoblauch

spoke for more than 45 minutes and agreed to increase the prices of numerous drugs,

including, Nystatin tablets.

      498. With respect to Nystatin, by this time, Sun already had raised its price

and Teva had just announced that it was matching that price increase. Sather and

                                           161
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 162 of 1082




Knoblauch reaffirmed that Heritage, too, would follow the Nystatin price increase.

      499. Sather e-mailed Heritage’s Glazer, Malek, Edelson, Rich Smith, and

O’Mara immediately after her conversation with Knoblauch to report the agreements

with Sun. Glazer immediately responded to Sather, instructing her not to put this

type of information in writing. He then contacted her using his cell phone.

      500. During this time frame, Glazer directed Malek to call G.P. Singh, the

President of Sun, to get further confirmation of Sun’s pricing intentions. Ultimately,

Malek decided not to reach out to Singh, whom he had never met.

      501. Four days later, however, on April 26-29, 2014, Glazer attended the

NACDS Annual Meeting where he had the opportunity to meet in person with G.P.

Singh from Sun, as well as with representatives from Teva and nearly every other U.S.

Defendant. See Exhibit 1.

      502. On or about May 8, Malek requested an update on the status of Sather’s

negotiations with competitors. Sather confirmed her agreement with Sun. The next

day, Heritage had an internal call to discuss the status of the proposed price increases.

Nystatin tablets were slated for a 95% increase.

      503. On June 23, the Heritage sales team had a meeting where they discussed

the specific percentage amounts they would seek to increase on certain Drugs at Issue

and their strategy for doing so. Malek proposed the increases listed below for at least

the following drugs:

             (a)    Acetazolamide—75%.

                                           162
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 163 of 1082




               (b)    Fosinopril-HCTZ—200% effective July 1, 2014.

               (c)    Glipizide-Metformin—100% effective July 1, 2014.

               (d)    Glyburide—200% effective July 1, 2014.

               (e)    Nimodipine—48%.

               (f)    Nystatin—95%.

               (g)    Paromomycin—100%.

               (h)    Theophylline—150%.

       504. One Heritage employee’s notes about the June 23 call indicated that

Heritage needed to promptly increase its Nystatin WAC price because Teva already

had done so.

       505. Heritage had one final internal call to discuss price increases, including

the price of Nystatin tablets, on June 25, 2014. While still participating in this internal

call about pricing, Heritage’s Sather exchanged text messages with Sun’s Knoblauch,

informing her of the details of Heritage’s anticipated price increases.

       506. Similarly, on the same day, June 25, Malek had a 14-minute call with an

individual—likely Teva’s Patel—in which he reported that Heritage’s price increase

notices would be mailed on June 26 for Nystatin tablets and several other drugs for

which Heritage and Teva had agreed to raise prices.

       507. On June 26, 2014, Heritage began telling its customers that it was

increasing its prices for a variety of drugs, including Nystatin tablets. Heritage issued

prices increase letters for at least:

                                            163
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 164 of 1082




(1) Acetazolamide; (2) Fosinopril-HCTZ; (3) Glipizide-Metformin; (4) Glyburide;

(5) Leflunomide; (6) Nimodipine; (7) Nystatin; (8) Paromomycin; and (9) Theophylline.

       508. By July, among the other price increases it implemented, Heritage

increased its Nystatin oral tablet list prices to the identical level of Teva (and nearly

identical to Sun). This affected Heritage’s customers nationwide, including Plaintiffs.

       509. In accord with their agreement, Teva did not undercut Heritage’s prices,

even when approached by large potential customers. For example, on July 8, 2014, a

large retail customer e-mailed a Teva representative, asking for a quote for Nystatin

tablets because it recently was notified of a large price increase from its current

supplier. Teva either did not provide a bid or provided a cover bid that allowed Teva

and Heritage to maintain their anticompetitive agreement.

       510. The price increases of approximately 100% initiated by Sun and joined

by Teva and Heritage occurred after a long period of relatively low and stable pricing

for Nystatin tablets. The AWP prices for Defendants’ products also were elevated to

nearly identical levels. These prices remained stable and elevated above competitive

levels thereafter.

       511. No product shortages or other market changes can explain Defendants’

abrupt and nearly identical price increases.

       512. The elevated prices of Nystatin oral tablets that resulted from

Defendants’ anticompetitive conduct have injured Plaintiffs caused them to pay more

than they would have paid in a free and fair market, and will continue at these

                                            164
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 165 of 1082




elevated levels indefinitely unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

         513. The unlawful agreement among Teva, Sun and Heritage regarding

Nystatin tablets was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         B.    Perphenazine Tablets

         514. Perphenazine, also known by the brand name Trilafon, is an anti-

psychotic medication.

         515. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Perphenazine, as follows:

         516. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Perphenazine tablets beginning at least as early as July 2009.

         517. During the relevant time frame, Defendants Par and Sandoz were the

primary manufacturers of Perphenazine.

         518. The market for Perhpenazine was mature and at all relevant times had

multiple manufacturers.

         519. When Par experienced supply disruptions and temporarily left the

market, Sandoz more than doubled its prices for Perphenazine tablets.

                                            165
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 166 of 1082




        520. When Par re-entered the market in the summer of 2009, rather than

resume its formerly low pricing to compete with Sandoz to win back customers, it

joined the market at Sandoz’s elevated prices. This was consistent with the Fair Share

agreement between Sandoz, Par and all Defendants.

        521. Over the ensuing years, Par and Sandoz continued to dominate the

market for Perphenazine. Notably, Par and Sandoz prices for Perphenazine have

never returned to the lower levels of 2008.

        522. Even when Par or Sandoz wanted to increase their market share of

Perphenazine, they eschewed price competition and instead adhered to their Fair

Share agreement. Par nonetheless maintained its prices well above competitive levels

and endeavored to gain share without resorting to free and fair price competition.

        523. Throughout this period, Sandoz and Par met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreement

on Perphenazine and of their Fair Share agreement.

        524. For example, as Sandoz prepared to announce a list (WAC) price

increase on Perphenazine, it spoke to Par both before and after the increase. On

March 26, 2013, K.O, Par’s Vice President of National Accounts, spoke with M.V.,

the Associate Director of Pricing at Sandoz for 25 minutes. Less than 10 days later,

Sandoz announced its price increase. Par increased its price at approximately the same

time.




                                          166
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 167 of 1082




       525. No shortages or other market features can explain Defendants’ price

increases for generic Perphenazine during the Relevant Period.

       526. The elevated prices of generic Perphenazine resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       527. The unlawful agreements among Defendants Par and Sandoz, regarding

generic Perphenazine were part of all Defendants’ overarching conspiracy to restrain

trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

at Issue.

       C.     Pentoxifylline Tablets

       528. Pentoxifylline, also known by the brand names Pentopak, Pentoxil, and

TRENtal, is a medication used to reduce leg pain caused by poor blood circulation.

       529. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Pentoxifylline, as follows:

       530. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Pentoxifylline tablets beginning at least as early as August 2009.




                                            167
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 168 of 1082




        531. During the relevant time frame, Defendants Teva, Mylan, Apotex and

Bausch Health/Oceanside were the primary manufacturers of Pentoxifylline.

        532. The market for Pentoxifylline was mature and at all relevant times had

multiple manufacturers.

        533. Beginning at least as early as August 2009, Defendants Teva, Mylan, and

Apotex agreed to impose significant price increases

        534. When Apotex exited the market in late 2009, Mylan and Teva took the

opportunity to raise prices significantly. Consistent with their Fair Share agreement,

Teva and Mylan achieved nearly an equal split of dollar sales during 2010 and most of

2011.

        535. In October 2011, Apotex re-joined the market. Instead of competing for

customers by lowering prices, as would be expected in a competitive generic market,

the addition of another manufacturer had the opposite effect; all three manufactures

increased prices. By early 2012, Pentoxifylline effective prices had surpassed 2008

levels and remain elevated today.

        536. The pattern repeated in October 2014, when Bausch/Oceanside entered

the market. Rather than offer lower prices to win customers, Bausch/Oceanside

matched the market pricing of Teva, Mylan and Apotex.

        537. The following chart of Pentoxifylline NSP prices shows the coordinated

increase by Teva and Mylan in late 2009, which was joined by Apotex when it re-

entered the market in 2011.

                                          168
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 169 of 1082




      538. Throughout this period, Teva, Mylan, Apotex and Bausch/Oceanside

met at trade conferences and communicated directly with each other in furtherance of

their price-fixing agreement on Pentoxifylline and of their Fair Share agreement.

      539. For example, during 2010 and 2011, when Teva and Mylan imposed

price increases and split the market for Pentoxifylline, the contacts between the two

manufacturers were extensive. For example, Teva’s David Reckenthaler was

communicating by phone with Mylan employees at least as early as April 2010.

Rekenthaler communicated with J.K., the Vice President Executive Director of Sales,

in April and May 2010. Rekenthaler also communicated frequently with Mylan’s Jim

Nesta from 2012 until Rekenthaler departed Teva in the spring of 2015.

      540. Rekenthaler was not the only Teva employee to cultivate relationships

with Mylan. R.C., a Teva Vice President of Sales, was, until he left Teva to become the

CEO of Aurobindo, in contact with B.P., Mylan’s Senior Vice President of National

Accounts, as well as Nesta.

      541. Similarly, in 2014 when Teva wanted to increase its prices for

Pentoxifylline, it reached out to coordinate with Mylan and Apotex in the days and

weeks leading up to the increase. For example, Teva’s Rekenthaler spoke to J.H., a

Senior Vice President and General Manager at Apotex, on March 20 for four (4)

minutes and March 25, 2013 for two (2) minutes. Then, on the day that Teva imposed

price increases, April 4, 2014, Rekenthaler spoke to Nesta of Mylan for six (6)

minutes. A week after Teva increased its price – on April 11, 2014 – Rekenthaler

                                          169
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 170 of 1082




followed-up with the SVP at Apotex and the two spoke again for five (5) minutes.

During these calls, Rekenthaler gathered Apotex’s pricing plans and conveyed them to

his Teva colleague, Nisha Patel.

       542. No shortages or other market features can explain Defendants’ price

increases for generic Pentoxifylline during the Relevant Period.

       543. The elevated prices of generic Pentoxifylline resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       544. The unlawful agreements among Defendants Teva, Mylan, Apotex and

Bausch Health/Oceanside, regarding generic Pentoxifylline were part of all

Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.

       D.     Hydroxyurea Capsules

       545. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Hydroxyurea beginning at least as early as March 2010.

       546. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Hydroxyurea capsules, as follows:

                                            170
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 171 of 1082




      547. Hydroxyurea, also known by the brand names Droxia and Hydrea, is a

medication used to treat sickle cell anemia and cancer of the white blood cells

(chronic myeloid leukemia).

      548. During the relevant time frame, Defendants Teva and Par were the

primary manufacturers of Hydroxyurea.

      549. The market for Hydroxyurea was mature and at all relevant times had

multiple manufacturers.

      550. After a period of relatively low and stable prices for Hydroxyurea

capsules in 2008 and 2009, Teva and Par agreed to implement large price increases. In

the spring of 2010, Teva and Par began to implement nearly simultaneous and

identical price increases. By summer, Par and Teva Hydroxyurea effective prices were

higher and remained elevated for years thereafter.

      551. In late 2011, Teva experienced a supply disruption and briefly exited the

market. When it re-entered the market approximately 3 months later, rather than offer

lower prices to win back market share, Teva matched the elevated prices to which it

had previously raised prices in parallel with Par.

      552. The following chart of Hydroxyurea NSP prices shows the coordinated

increase by Teva and Par in the spring of 2010, and the later increase by Teva in 2014.

      553. Throughout this period, Teva and Par met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreement

on Hydroxyurea and of their Fair Share agreement.

                                           171
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 172 of 1082




      554. For example, between March and June 2010 (when Par and Teva

imposed their first coordinated price increases) Teva’s Rekenthaler spoke with G.B.,

Par’s Vice President of National Accounts via telephone on at least 5 occasions.

      555. In 2014, Teva (again) raised its Hydroxyurea prices. This created a risk

that Teva would lose customers and market share to Par. However, Defendants’ Fair

Share agreement allowed Teva to implement a significant price increase without a

commensurate loss in sales. Before increasing prices in 2014, Teva again

communicated directly with Par. Teva’s Rekenthaler again reached out to the VP of

National Accounts at Par. They spoke at least three times between August 24 and

August 28, 2014 in furtherance of the Hydroxyurea price-fixing agreement and the

Fair Share agreement.

      556. No shortages or other market features can explain Defendants’ price

increases for generic Hydroxyurea capsules during the Relevant Period.

      557. The elevated prices of generic Hydroxyurea capsules resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      558. The unlawful agreements among Defendants Teva and Par, regarding

generic Hydroxyurea capsules were part of all Defendants’ overarching conspiracy to




                                          172
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 173 of 1082




restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

       E.     Imiquimod Cream
       559. Imiquimod Cream, also known by the brand names Aldara and Zyclara,

is a topical medication used to treat actinic keratosis, or precancerous skin growths.

       560. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Imiquimod Cream, at least as follows:

       561. Imiquimod Cream was a high-priced, large volume drug that provided a

significant source of revenue for its manufacturers. In 2012, the annual market for

Imiquimod Cream in the United States exceeded $200 million.

       562. On February 25, 2010, Fougera received FDA approval to market

Imiquimod Cream. At that time, Fougera was the only generic manufacturer in the

market and it used that opportunity to set a high price for the product – based in part

on Fougera’s knowledge that, because of Defendants’ cartel, Fougera would not face

competition on price, even when other manufacturers entered the market.

       563. On April 13, 2010, less than two months after Fougera entered the

Imiquimod Cream market, Perigo announced that it was launching the “Authorized

Generic” version of the drug (“AG”) – i.e., a version made or licensed by the

patentee, which is the only other entity allowed under the patent and Hatch-Waxman

laws to market a drug during the 180-day Exclusivity Period provided under Hatch-


                                            173
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 174 of 1082




Waxman. This meant that Fougera and Perigo would be the only manufacturers of

the generic version of the drug for the next four months. (since Fougera had already

used roughly two months of the Exclusivity Period)

       564. That same day (April 13, 2010), D.K., a senior Fougera executive, sent

an e-mail to Walter Kaczmarek (“Kaczmarek”), also a senior Fougera executive.30

Later that day, Kaczmarek called SW-6, a third senior sales executive at Fougera, and

they spoke for nearly four minutes – whereupon SW-6 then called T.P., a sales

executive at Perrigo (the ostensible competition, and fellow cartel member), and they

spoke for approximately ten minutes. After hanging ups with T.P. from Perrigo, SW-

6 then promptly called Kaczmarek back.

       565. Three days later, on Friday, April 16, SW-6 again called T.P., and

immediately after hanging up, SW-6 called his boss at Fougera, Kaczmarek; then,

immediately after hanging up with Kaczmarek, SW-6 called T.P. (at Perrigo) back –

and the same day, Fougera increased its list prices for Imiquimod Cream.

       566. The very next business day, on Monday, April 19, 2010, there was a

torrent of further calls, all within the space of an hour, between Fougera and Perrigo:

John Wesolowski (“Wesolowski”), a senior executive at Perrigo, called T.P.; five

minutes later, T.P. (at Perrigo) called SW-6 (at Fougera); then SW-6 called T.P. back.



30
 Kaczmarek worked for Defendant Fougera from November, 2004 – November, 2012, as Senior
Director, National Accounts; Vice President, National Accounts; and Senior Vice President,
Commercial Operations.


                                            174
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 175 of 1082




After speaking to T.P., SW-6 then called his boss at Fougera, Kaczmarek; then T.P.

called SW-6 again; then T.P. called his boss, Wesolowski, at Perrigo; then SW-6 called

his boss, Kaczmarek, at Fougera; and finally, Wesolowski called T.P. back.

      567. That week-end, from Saturday, April 24 – Tuesday, April 27, 2010,

NACDS held its annual meeting in Palm Beach, Florida. Several executives from

Fougera and Perrigo were in attendance, including Kaczmarek, D.K., and SW-6 from

Fougera; and Wesolowski and S.K., senior executives from Perrigo.

      568. Fougera and Perrigo executives were speaking about Perrigo’s launch

throughout the conference. On April 26, 2010, T.P. and SW-6 spoke by phone for

approximately seven minutes. Immediately after that call, SW-6 hung up and called

Kaczmarek, speaking for approximately four minutes.

      569. On Wednesday, April 28 – the day after the NACDS meeting ended -

Perrigo officially entered the Imiquimod Cream market and published WAC prices

that were even higher than the price that Fougera set two weeks previously, which in

turn was higher than when Fougera was the sole legal generic manufacturer.

      570. That same day, D.K. e-mailed fellow Fougera executives with an update

regarding his conversations at the NACDS meeting, including that Fougera gave the

McKesson and ABC Imiquimod Cream accounts to Perrigo.

      571. Two days later (on April 30, 2010), L.B., another senior Fougera

executive, demanded an urgent explanation from D.K. as to why Fougera was willing

to give up both McKesson and ABC. D.K. reminded L.B. that it was inevitable that

                                         175
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 176 of 1082




Perrigo would take some of the market. D.K. also explained that Perrigo’s share

would likely settle in the range of 30-40% of the (two-player) market.

      572. When L.B. questioned why Perrigo would be satisfied with that range,

D.K. explained (without, of course, explicitly naming Defendants’ cartel as such), that

their cartel’s so-called “fair share” principles dictated Perrigo accept that amount.

      573. Consistent with these so-called “fair share” principles and the prior

discussions between the them, by the end of that week (Friday, April 30), Fougera had

given up more than ten of its Imiquimod customers to Perrigo, including the

previously-mentioned ABC and McKesson accounts.

      574. Two weeks later, on May 16, 2010, D.K. was preparing an internal

Fougera presentation regarding Imiquimod Cream, which L.B. challenged, in part.

      575. The next day, on May 17, 2010, SW-6 and T.P. exchanged at least six

calls, likely to re-confirm (again) their companies’ commitment to their agreement on

Imiquimod Cream – because it was in the relatively early days of their cartel,

Defendants needed more explicit assurances than they did later, that they could rely

on fellow cartel members to follow the rules.

      576. Several months later, on September 8, 2010, SW-6 circulated a press

release to the Fougera sales team, announcing that Penigo had received its own

ANDA approval to market generic Imiquimod Cream. Previously, Penigo had been

selling the AG through a license with the branded manufacturer. That same day, SW-




                                           176
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 177 of 1082




6 called T.P. at Perrigo. T.P. returned SW-6’s call almost immediately, and they spoke

briefly, for approximately two minutes.

      577. A few weeks later, on September 27, 2010, SW-6 gave a presentation to

Fougera’s parent company, during which, with regard to the larger fair share

understanding, he noted that Fougera had given up Imiquimod share to Perigo.

      578. Cartel members continued to communicate and discuss their plans (or

lack thereof) to enter the Imiquimod market. For example, on February 7, 2011, a

Glenmark employee telephoned SW-6 and they spoke for approximately four

minutes. Later that same day, SW-6 sent an e-mail to Kaczmarek and D.K. regarding

Imiquimod Cream, letting them know that Fougera would not be facing any imminent

competition from Glenmark, to which D.K. replied approvingly.

      579. Although Fougera was happy to hear that Glenmark would not be

entering the Imiquimod Cream market in the near term, another competitor – Sandoz

– was on its way. Sandoz received FDA approval on February 28, 2011, to launch the

product. That same day, SW-6 at Fougera and T.P. at Perrigo exchanged at least five

telephone calls.

      580. The next day, March 1, 2011, one of Fougera’s customers, NC Mutual,

also e-mailed SW-3, a sales executive at Fougera, to tell him that Sandoz was

launching generic Imiquimod Cream. SW-3 promptly forwarded the e-mail to

Kaczmarek. That same day, SW-6 (at Fougera) spoke to T.P. (at Perrigo).




                                          177
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 178 of 1082




      581. Shortly thereafter, as Sandoz entered the market, it did so seamlessly,

taking accounts with roughly equal market-share from its co-conspirators (and

incumbent suppliers), Fougera and Perrigo.

      582. For example, in late February and early March, Sandoz made offers to

ABC, a Perrigo customer, and Rite Aid, a Fougera customer, who had approximately

equal shares of the generic Imiquimod Cream market: 8% ABC and 5% at Rite Aid.

      583. On March 3, 2011, two days after NC Mutual’s e-mail to SW-3, Fougera

declined to bid to retain the Rite Aid business, giving its primary position to Sandoz.

      584. Later that same day, SW-6 called T.P. A few minutes later, Kaczmarek

called SW-6, and they spoke, as well.

      585. Also that same day, Perrigo followed suit and also declined to bid to

retain the ABC business.

      586. Around this same time, Taro was making plans to enter the market for

generic Imiquimod Cream – and, as set forth below and per the cartel’s usual practice,

communicating with their co-conspirators to raise prices and allocate customers.

      587. Between March 6 and March 10, 2011, representatives from Fougera,

Perrigo, Sandoz, and Taro were all in attendance together at the ECRM Retail

Pharmacy Generic Pharmaceutical Conference in Champions Gate, Florida. These

representatives included SW-6 from Fougera, T.P. from Perrigo, SW-4 and Kellum

from Sandoz, and H.M. and D.S., sales executives from Taro.




                                          178
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 179 of 1082




      588. On March 7, 2011, while at the ECRM conference, SW-4 (Sandoz) and

D.S. (Taro) spoke on the phone. Later that day, while still at ECRM, Kellum – SW-

4’s boss – sent an e-mail to their Sandoz colleagues, stating that Taro may be entering

the Imiquimod Cream market.

      589. Also, while at the ECRM conference, SW-6 of Fougera and T.P. of

Perrigo spoke at least once by phone on March 9, 2011.

      590. By this point, Sandoz had acquired approximately 13% of the generic

Imiquimod Cream market and Kellum recommended that Sandoz take the Imiquimod

Cream business of a consortium composed of HEB, Ahold, Schnucks, and Giant

Eagle – all Perrigo customers. Those customers were the only additional customers

whose business Sandoz was seeking; Kellum also recommended that after the

consortium’s business, Sandoz should only go after smaller Fougera accounts.

      591. The following week, on March 17, 2011, Perrigo conceded the

consortium’s Imiquimod Cream account to Sandoz.

      592. A month or so thereafter, on April 15, 2011, Taro received FDA

approval to market Imiquimod Cream.

      593. Taro immediately began co-ordinating market entry with competitors,

dividing up customers so as not to disrupt the market – which would have risked an

outbreak of competition among cartel members, and consequent price reductions.

      594. For example, two days after the FDA’s approval, D.S. at Taro and SW-4

at Sandoz exchanged two calls, with one call lasting approximately twelve minutes.

                                          179
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 180 of 1082




Within an hour of ending the second call, SW-4 called her supervisor at Sandoz,

Kellum, and they spoke for five minutes. Two days leter, on April 19, D.S. (Taro)

again called SW-4 (Sandoz). On these calls, D.S. told SW-4 that Taro had FDA

approval for Imiquimod Cream but that Taro would not actually launch until June.

      595. During these three calls, which totalled a little more than a quarter of an

hour altogether, D.S. also told SW-4 that Taro had already received a purchase pre-

commitment from Econdisc, a large GPO customer, and now would only go after

smaller customers.

      596. All of this was done in furtherance of the cartel’s objectives of dividing

customers and getting and/or maintaining high, supracompetitive prices: SW-4

understood that D.S. was giving this information to Sandoz so that it knew Taro

would not attack Sandoz at large customers and, if Taro did compete for smaller

customers, it was only to obtain its fair share of the market. SW-4 also understood

that D.S. was giving this information to Sandoz so that Sandoz would not compete

for the Econdisc business, which Sandoz did not, in fact, do – although, as detailed

below, additional communication was required to confirm that Sandoz, Perrigo,

Fougera, and Taro were all on the same page.

      597. The next day, on April 20, SW-4 shared this competitive intelligence

with R.T., a senior sales and marketing executive at Sandoz.




                                          180
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 181 of 1082




       598. Perrigo and Fougera were also simultaneously co-ordinating how they

would react to Taro’s entry. For example, on April 18, Kaczmarek told the Fougera

sales executives that Taro had received FDA approval to market Imiquimod Cream.

       599. Kaczmarek’s e-mail set off a fluny of communications that same day

between SW-6 (Fougera) and T.P. (Perrigo), who were both concurrently reporting to,

and taking direction from, their supervisors, Kaczmarek and Wesolowski, as follows:

       SW-6 telephoned T.P., who in turn called his boss, Wesolowski; then

       T.P. called SW-6 back, and they spoke for a few minutes; then, immediately

       after hanging up with SW-6 (at Fougera),

       T.P. called his own boss at Perrigo, Wesolowski; and, finally,

       SW-6 (at Fougera) called his boss at Fougera, Kaczmarek.

       600. Three days later, on April 21, 2011, SW-6 decided to reach out to Taro

directly and called H.M., a sales executive at Taro. Upon hanging up with H.M. at

Taro, SW-6 called his own boss at Fougera, Kaczmarek.

       601. Finally, first thing the next morning, April 22, SW-6 sent a text message

to T.P. at Perrigo.

       602. 245. By early July 2011, Taro was entering the generic Imiquimod Cream

market. Immediately after the July 4 holiday, on July 5, 2011, T.P. at Perrigo reached

out to SW-6 Fougera. The call lasted only approximately two minutes, but it set off

another flurry of communications among the three competitors – Perrigo, Fougera,

and Taro – to make sure they were on the same page regarding Taro’s entry.

                                          181
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 182 of 1082




      603. These calls all occurred within the span of a quarter-hour, as follows:

      T.P. at Perrigo called SW-6 at Fougera; then, literally the next minute,

      SW-6 (at Fougera) called H.M. at Taro; five minutes later,

      H.M. (at Taro) called SW-6 (at Fougera) back; then, literally the next minute,

      SW-6 (at Fougera) called back T.P. at Perrigo; and finally, the minute that call

      ended, closing the loop,

      SW-6 (at Fougera) called back H.M. at Taro.

      604. The other cartel members in this market were also, of course, talking

about this. For example, two day later, on July 7, D.S. at Taro called SW-4 at Sandoz.

SW-4 returned the call and they spoke for approximately a quarter of an hour. A few

hours later, SW-4 called D.S. back again, and they spoke for a few more minutes.

      605. The following week, on July 14, 2011, SW-6 at Fougera (not SW-4, again

illustrating the cartel’s institutional relationship among Defendants, rather than merely

personal relationships among employees) called H.M. at Taro again, and they spoke

for nine minutes. As soon as SW-6 hung up, he called his boss at Fougera,

Kaczmarek, and the two spoke for approximately five minutes.

      606. Later that month, on July 26, 2011, a customer, Medco, informed

Perrigo that it had received a competitive offer for Imiquimod Cream and asked if

Perrigo could match the price. MedCo did not disclose who made the offer. This

sparked another fluny of phone communications, starting early the next morning, July




                                           182
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 183 of 1082




27, starting before 6:00 am, among Perrigo, Taro and Fougera, following much of the

pattern above, as follows:

      H.M. at Taro called SW-6 at Fougera; then, a half-hour later,

      SW-6 (at Fougera) called H.M. at Taro back three times, speaking for a total of

      approximately 10 minutes; then,

      SW-6 (at Fougera) called T.P. at Perrigo (again illustrating the cartel’s

      institutional relationship among Defendants, rather than merely personal

      relationships among employees); then, five minutes later,

      H.M. at Taro called SW-6 (at Fougera); then,

      SW-6 (at Fougera) called back T.P. at Perrigo; then,

      SW-6 (at Fougera) called back H.M. at Taro; and finally, a little after 8:00 am,

      SW-6 (at Fougera) called his boss at Fougera, Kaczmarek, likely to report the

      results of the preceding calls.

      607. The next day, on July 28, 2011, SW-6 at Fougera called T.P. at Perrigo;

T.P. returned the call and they spoke for six minutes – and Perrigo declined to bid to

retain the MedCo account.

      608. Two weeks later, over at Sandoz, on August 8, 2011, D.S. from Taro

called SW-4 at Sandoz. They ultimately spoke for a little over a quarter-hour. D.S.

told SW-4 that Taro had been awarded the Econdisc business and the secondary

position at Cardinal, and that Taro would not take on any more customers. SW-4

understood this to mean that there would be no price erosion resulting from the

                                           183
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 184 of 1082




entrance of the additional suppliers and Sandoz would not have to relinquish any

additional customers to Taro. Later that evening, on August 8, 2011, SW-4 passed

this information about their co-conspirator on to others at Sandoz.

      609. The following week, on August 19, Hannaford – a retail pharmacy

customer – told SW-6 that it had received a competitive offer for Imiquimod Cream.

      610. As with Medco, Hannaford similarly would not identify which

manufacturer made the offer, but it was, in fact, made by Taro.

      611. As was becoming the usual practice in the cartel, this set off a flurry of

communications among manufacturers in that market. Later, as the cartel became

more adept at adjusting market allocation and more confident that its members would

comply with its so-called “fair share” agreement, fewer or, at times, no direct

communications were needed, but 2011 was still in its relative infancy.

      612. That day, SW-6 spoke several times with T.P. at Perrigo and H.M. of

Taro, in an effort to find out which competitor made the offer, following much of the

pattern above:

      First, SW-6 (at Fougera) called T.P. at Perrigo; then, immediately after hanging

      up with T.P.,

      SW-6 (at Fougera) called H.M. at Taro; then, immediately called him back for

      another minute, and immediately after that, called H.M. one more time; they

      spoke for a total of approximately ten minutes.




                                          184
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 185 of 1082




      613. During these calls, SW-6 was able to determine that Taro had, in fact,

made the offer. Later that same day, August 19, 2011, SW-6 e-mailed his boss at

Fougera, Walt Kaczmarek, asking to cede the Hannaford account to Taro so that

Taro could get its so-called “Fair Share.”

      614. The goal of all of the communications just described among various

cartel members – Fougera, Perrigo, Sandoz, and Taro – was to avoid competition and

minimize the erosion in price for Imiquimod Cream that would typically come with

the entry of new manufacturers. The results were highly successful.

      615. Throughout September of that year, H.M. at Taro, SW-6 at Fougera, and

T.P. at Perrigo spoke several times by phone, during which they discussed, inter alia,

Taro’s new capacity to take on additional market share for Imiquimod Cream and

how that should be accommodated in the market. As always, SW-6 and T.P. kept their

supervisors, Kaczmarek and Wesolowski, informed of the content of those

conversations.

      616. Some of those calls are detailed in the chart below:




                                             185
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 186 of 1082




       9/21/2011    Voice   CW-6 (Fougera)    Incoming     H.M. (Taro)                  6:22:00   0:01:00
       9/21/2011    Voice   CW-6 (Fougera)    Outgoing     H.M. (Taro)                  6:24:00   0:04:00
       9/21/2011    Voice   CW-6 (Fougera)     Outgoing    H.M. (Taro)                  6:49:00   0:02:00
       9/23/2011    Voice   CW-6 (Fougera)     Outgoing     T.P.(Perrigo)               6:46:00   0:03:00
       9/23/2011    Voice   CW-6 (Fougera)     Incoming     Kaczmarek,Walt (Fougera)   11:31:14   0:12:10
                                              1
       9/26/2011    Voice    CW-6 (Fougera)    0utgoing     T.P. (Perrigo)             12:23:00    0:04:00
       9/26/2011    Voice    CW-6 (Fougera)    Outgoing     H.M. (Taro)                12:29:00   0:01:00
       9/26/20111   Voice   iCW-6 (Fougera)     Outgoing   1
                                                             H.M. (Taro)               12:39:00   0:03:00
       9/26/2011    Voice    CW-6 (Fougera)    Incoming     H.M. (Taro)                12:46:00   0:04:00
       9/26/2011    Voice   CW-6 (Fougera)     Outgoing     T.P. (Perrigo)             12:49:00   0:01:00
       9/26/2011    Voice   CW-6 (Fougera)     Outgoing     H.M. (Taro)                13:12:00   0:01:00
       9/26/2011    Voice   CW-6 (Fougera)    Outgoing      H.M. (Taro)                13:19:00   0:01:00
       9/26/2011    Voice   CW-6 (Fougera)    Outgoing      H.M. (Taro)                13:26:00   0:03:00
       9/27/2011    Voice   CW-6 (Fougera)    Outgoing       H.M. (Taro)                4:05:00   0:08:00
       9/27/2011    Voice   CW-6 (Fougera)    Incoming       H.M. (Taro)                5:48:00   0:03:00
       9/27/2011    Voice   CW-6 (Fougera)    Outgoing     1 T.P. (Perrigo)             5:50:00   0:01:00
       9/27/2011    Voice   CW-6 (Fougera)    Outgoing     T.P.(Perrigo)               6:16:00    0:01:00
       9/27/2011    Voice   CW-6 (Fougera)    Outgoing     T.P. (Perrigo)              6:16:00    0:04:00
       9/27/2011    Voice   CW-6 (Fougera)    Outgoing     Kaczmarek,Walt (Fougera)    8:46:35    0:05:01
       9/27/2011    Voice   CW-6 (Fougera)    Outgoing     T.P.(Perrigo)               9:05:00    0:03:00
       9/27/2011    Voice   T.P. (Perrigo)    Outgoing     Wesolowski John (Perrigo)    8:42:00   0:01:00
       9/27/2011    Voice   CW-6 (Fougera)    Outgoing     T.P. {Perrigo)              12:24:00   0:01:00


      617. After this series of calls, on September 30, 2011, Kaczmarek e-mailed

other Fougera sales executives, including D.K., to advise them that Taro had made an

offer on the Imiquimod Cream account of Wal-Mart, a Fougera customer. Kaczmarek

reluctantly recommended that Fougera give up Wal-Mart’s business and Kaczmarek

said that, if Fougera defended the Wal-Mart account, Taro would likely just go after

other customers at lower and lower prices. On the other hand, if Fougera gave up

Wal-Mart, Taro would hopefully walk away, allowing the market to remain stable.

      618. D.K. agreed with Kaczmarek’s recommendation and Fougera ceded the

business to Taro, which did, in fact, keep the market stable and prices high, where

Defendants wanted them.

      619. No shortages or other market features can explain Defendants’ elevated


                                              186
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 187 of 1082




pricing for Imiquimod Cream during the Relevant Period.

         620. The elevated prices of Imiquimod Cream that resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue at these elevated levels

indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

         621. The unlawful agreement among Fougera, Perrigo, Sandoz, and Taro for

Imiquimod Cream was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         F.    Adapalene Cream
         622. Adapalene Cream, also known by the brand name Differin, is a retinoid

used to treat severe acne.

         623. From at least 2008 through 2013, Defendants Sandoz/Fougera and

Perrigo dominated the market for Adapalene Cream.

         624. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Adapalene Cream, as follows:

         625. On July 6, 2010, Fougera received FDA approval as the first-to-file

generic for Adapalene Cream. Two weeks later, on July 20, 2010, Fougera entered the

market and published WAC pricing.


                                            187
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 188 of 1082




      626. Fougera quickly realized, however, that it would not be alone in the

market for long, and that Perrigo would soon enter, as well. On August 9, 2010,

Kaczmarek e-mailed D.K., a senior executive at Fougera. Similarly, a few weeks later,

on August 30, 2010, D.K. followed up with other Fougera executives. Several Perrigo

representatives attended NACDS, including T.P., Wesolowski, and S.K., a senior

Perrigo executive.

      627. On September 27, 2010, SW-6 of Fougera called T.P. of Perrigo. The

call lasted less than one minute. Minutes later, T.P. called SW-6 back and they spoke

for approximately three minutes.

      628. Two days later, on September 29, 2010, Kaczmarek informed D.K. that

Perrigo would be shipping Adapalene Cream in two weeks and sending out offers to

customers starting that day. D.K. passed that information along to other senior

Fougera executives.

      629. On October 1, 2010, M.A., a marketing executive at Fougera, e-mailed

D.K. to inform him that there had been no publicly-reported changes in the

Adapalene market.

      630. Between October 5 and October 7, 2010, SW-6 at Fougera and T.P. at

Perrigo exchanged several calls. Shortly after hanging up with T.P., SW-6 called his

boss at Fougera, Walter Kaczmarek, to report on his conversations. These calls are

detailed in the chart below:




                                         188
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 189 of 1082




      631. The next day, on October 8, D.K. e-mailed Kaczmarek. That morning,

Kaczmarek called SW-6 and they spoke for two minutes. After that call, SW-6 called

T.P. at Perrigo at 10:53 am and they spoke for approximately 3 minutes. After

hanging up, SW-6 called again that afternoon, at 3:59, for 38 seconds, likely leaving a

voice-mail. A minute later, at 4:01 pm, T.P. called back, and they spoke for

approximately five minutes. At the conclusion of his call with SW-6, T.P. immediately

called his supervisor, Wesolowski, at 4:07 pm.

      632. SW-6 at Fougera and T.P. at Perrigo continued to exchange calls in the

days leading up to Perrigo’s launch of Adapalene Cream. As before, SW-6 and T.P.

continued to keep their supervisors, Kaczmarek and Wesolowski, informed of their

conversations. These calls are detailed in the chain below:




                                          189
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 190 of 1082




      633. A few days later, on October 25, SW-6 and T.P. spoke again for

approximately four minutes. That same day, Perrigo entered the Adapalene Cream

market and published WAC pricing that exactly matched Fougera’s WAC pricing.

      634. From the outset, and consistent with the so-called “fair share” rules of

Defendants’ cartel, Fougera understood and agreed that it needed to give up 40% of

its share of the market to Perrigo. SW-6 at Fougera and T.P. at Perrigo also discussed

which customers Fougera would give up. For example, the day after Perrigo’s entry,

on October 26, 2010, SW-6 and T.P. spoke at least four times. Shortly after the last

of those calls, SW-6 sent an e-mail to Kaczmarek recommending ceding market share

to Perrigo.

      635. Fougera wasted no time in acting on SW-6’s recommendations and

ceding significant share to the new entrant, Perrigo. Perrigo, in turn, focused

specifically on the list of customers provided by SW-6. For example, on October 25,


                                          190
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 191 of 1082




2010, Publix informed Fougera that it had received a competitive offer for Adapalene

Cream and offered Fougera the opportunity to retain the business. The next day, on

October 26, S.H., a Fougera sales executive, declined to bid.

      636. Also on October 25, 2010, NC Mutual informed Fougera that it had

received a competitive offer for Adapalene Cream. On October 28, SW-3 forwarded

the request to Kaczmarek. Kaczmarek indicated, by reply e-mail, that Fougera should

not keep the account. Later that day, SW-3 passed on the substance of that response

to NC Mutual.

      637. On October 26, Rite Aid advised Fougera that it had received a

competitive bid for Adapalene Cream. The following week, consistent with their

plan, Fougera ceded the account to Perrigo on November 2.

      638. On October 29, Kroger informed SW-3 that it had received a

competitive offer from Perrigo for Adapalene Cream. SW-3 forwarded the e-mail to

Kaczmarek, who told SW-3 not to match Perrigo’s offer. SW-3 would later

acknowledge in his monthly recap that the decision not to match Perrigo’s offer was

meant to cede market share to new entrant, Perrigo.

      639. Further, by the end of October, 2010, Fougera had also given up

Cardinal’s Adapalene Cream business to Perrigo.

      640. The agreement operated successfully for both Fougera and Perrigo, and

Fougera was happy that Perrigo had followed their nascent cartel’s rules by keeping




                                          191
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 192 of 1082




prices high and focusing on the agreed-upon customers as it entered the market for

Adapalene Cream.

      641. Two years later, Sandoz (which by this time had acquired Fougera) left

the Adapalene Cream market temporarily due to supply issues in November, 2012.

This left Perrigo as the sole manufacturer of the product – but not for long.

      642. By early January, 2013, Sandoz was making plans for its re-entry into the

market. On January 14, 2013, SW-3 provided M.A., a Sandoz marketing executive, a

list of potential targets for Adapalene Cream. The list of potential targets was

organized by historical volume of units purchased and Walgreens was the first name

on that list. Wal-Mart was not listed as a target.

      643. On June 24, 2013, approximately one month before Sandoz’s re-launch,

SW-3 (at Sandoz) and T.P. (at Perrigo) had a ten-minute phone call, during which T.P.

shared Perrigo’s nonpublic dead net pricing for Adapalene Cream for two customers

– Walgreens and Optisource.

      644. Three weeks later, on July 15, Sandoz held a Commercial Operations call

during which the discussed, among other things, the Adapalene Cream re-launch

scheduled for later that month. That same day, T.P. and SW-3 exchanged two more

calls (likely voice-mails), both lasting one minute. After exchanging a third call on July

16, the two connected on July 17, 2013 and spoke for approximately 20 minutes.

During this call, T.P. provided SW-3 with Perrigo’s non-public pricing for Adapalene




                                           192
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 193 of 1082




Cream for a list of customers. T.P. also told SW-3 that Perrigo was not willing to give

Walgreens to Sandoz.

      645. The purpose of conveying this information was so that Sandoz, when it

re-entered the market, could target and obtain specific agreed-upon customers with

the highest prices possible, to minimize price erosion.

      646. Also, between July 16-18, SW-3 and A.F., a sales executive at Perrigo,

exchanged at least nineteen text messages.

      647. On July 26, 2013, the day of Sandoz’s re-launch of Adapalene Cream,

Sandoz colleagues SW-3 and SW-1 spoke for eight minutes. On this call, SW-3

provided SW-1 with the customer pricing for Adapalene Cream that T.P. (at Perrigo)

had given to him. Within minutes of hanging up with SW-3, SW-1 then sent an

internal e-mail, including to Kellum, regarding Adapalene Cream pricing.

      648. Notably, the price points matched exactly with the price points T.P. had

provided to SW-3. In his e-mail, CW-1 also stated that Sandoz would need to bid

30% lower than ABC’s current price in order to win the business upon re-launch.

      649. That same day, July 26, 2013, Sandoz prepared and sent offers for

Adapalene Cream to the three customers SW-1 identified – ABC, McKesson, and

Wal-Mart – as well as Rite Aid and Morris & Dickson. Consistent with the prior

conversations between SW-3 and T.P., Sandoz did not submit a bid to Walgreens.

      650. Later that day, July 26, 2013, Morris & Dickson accepted Sandoz’s bid

for Adapalene Cream.

                                          193
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 194 of 1082




      651. Also, that same day, Wal-Mart declined the opportunity – but for

reasons other than price.

      652. The following Monday (the next business day), on July 29, T.P. (Perrigo)

called SW-3 twice. Both calls lasted one minute. The next day, on July 30, SW-3 called

T.P. back and they spoke for thirteen 13 minutes. SW-3 hung up and immediately

called SW-1 to report about this conversation. That call lasted four minutes. That

same day, Rite Aid accepted Sandoz’s bid for Adapalene Cream.

      653. The day after that, Saturday, July 31, Sandoz sent an offer for Adapalene

Cream to Econdisc. The next morning, on Sunday, August 1, Econdisc notified

Perrigo of the offer and gave them an opportunity to bid to retain the business.

Within the hour, T.P. called SW-3; the call lasted one minute. Ten minutes later, T.P.

called SW-3 again and they spoke for five minutes. The same day, Sandoz colleagues

SW-3 and SW-1 spoke for five minutes.

      654. The next day, Monday, August 2, ABC accepted Sandoz’s bid for their

Adapalene Cream account.

      655. Later that week, on Friday, August 6, T.P. and SW-3 exchanged two calls

lasting four minutes and twelve minutes. Later that day, T.P. and his colleagues at

Perrigo, including his supervisor, Wesolowski, had a conference call to discuss

Adapalene Cream. That same afternoon, Perrigo notified Econdisc that it was

declining to bid to retain their business. Later that day, Econdisc accepted Sandoz’s

bid for Adapalene Cream.

                                          194
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 195 of 1082




      656. The next day, on August 7, 2013, McKesson accepted Sandoz’s offer for

      657. T.P. of Perrigo and CW-3 continued to talk throughout August, 2013, to

co-ordinate Sandoz’s smooth entry into the market. For example, between August 12

and August 15, the two competitors exchanged at least eight calls, including two calls

on August 15, one of which lasted approximately a quarter-hour. Later that day,

M.A., a Sandoz marketing executive, e-mailed SW-1 regarding Adapalene Cream and

stating that Sandoz’s market share was now 25%. As just detailed, Sandoz had stayed

away from Walgreens because Perrigo said they would not give up the business.

      658. Respecting the agreement that the two co-conspirators had arranged,

Sandoz stayed away from Walgreens and instead submitted another offer to Wal-Mart

on August 27, 2013. Wal-Mart, again, summarily refused the offer. The next day,

August 28, SW-3 called T.P. and they spoke for approximately a quarter-hour. T.P.

then hung up and spoke with his supervisor, Wesolowski, for seven minutes.

      659. As of December, 2013, and without the Wal-Mart business, Sandoz had

only obtained approximately 30% share of the Adapalene Cream market. This was

well below its expected share in a two-player market and less than the 47% market

share that Sandoz had maintained prior to leaving the market in November, 2012.

      660. This underperformance caught the attention of high-level executives at

Sandoz. So on January 8, 2014, R.A., a Sandoz finance executive, convened a meeting

to discuss the Adapalene Cream re-launch and the issue of securing more market

share on the product. By that time, it had been decided internally by the sales team

                                          195
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 196 of 1082




that Sandoz would pursue Walgreens – representing approximately 19% share – to

meet its fair share targets on Adapalene Cream.

      661. That same day, on January 8, SW-3 called T.P. at Perrigo. The call lasted

one minute. First thing the next morning, SW-3 called T.P. again and they spoke for

approximately a quarter-hour. T.P. and SW-3 exchanged two more calls the following

week, on January 13 and January 16, lasting one minute and 10 minutes, respectively.

Immediately upon hanging up from the ten-minute call on January 16, SW-3 called

SW-1 and they spoke for eight minutes.

      662. Three weeks later, on January 28, 2014, Sandoz held a follow-up meeting

to discuss the Adapalene Cream re-launch and Walgreens as Sandoz’s next target.

Two days after that, on January 30, Sandoz met with Walgreens to discuss new

product opportunities, including Adapalene Cream. The next day, on January 31, SW-

3 called T.P. and they spoke for eight minutes. Upon hanging up with T.P., SW-3

called SW-1. The call lasted one minute.

      663. After this series of communications between SW-3 at Sandoz and T.P. at

Perrigo, Sandoz submitted a bid to Walgreens for Adapalene on February 14, 2014.

Perrigo promptly conceded the customer and Walgreens awarded the business to

Sandoz on March 5, 2014. This award brought Sandoz’s share back to 47% – the

same percentage it had before exiting the market in 2010.

      664. No shortages or other market features can explain Defendants’ price

prices for generic Adapalene Cream during the Relevant Period.

                                           196
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 197 of 1082




       665. The elevated prices of generic Adapalene Cream resulted from

Defendants’ anticompetitive conduct, injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       666. The unlawful agreements between Defendants Sandoz/Fougera and

Perrigo regarding Adapalene Cream were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       G.     Desonide Lotion

       667. Desonide Lotion, also known by various brand names such as DesOwen

and LoKara, among others, is a topical steroid that treats a variety of skin conditions,

including eczema, dermatitis, allergies, and rash.

       668. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Desonide Lotion, as follows:

       669. Between 2009 and 2011, Defendants Actavis and Fougera were the only

two generic manufacturers of Desonide Lotion. In those years, the competitors

instituted WAC price increases that were in lock step with one another. For example,

on June 1, 2009, Fougera increased WAC pricing by roughly 90% and Actavis

followed and matched on September 1, 2009. Similarly, on July 22, 2011, Actavis

                                            197
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 198 of 1082




increased WAC pricing by nearly 200% and Fougera followed three (3) days later, on

July 25, 2011.

      670. Following the increases, and consistent with fair share principles, the

competitors declined opportunities to bid on each other’s business so as not to take

advantage of the price increases.

      671. As of August 2012, the market for Desonide Lotion was evenly split

between the two competitors with Sandoz at 56% market share and Actavis at 44%.

      672. On August 23, 2012, Kellum circulated a list of Fougera products that he

recommended taking price increases on, including Desonide Lotion.

      673. Between August 25 and August 28, 2012, the NACDS held its Pharmacy

and Technology Conference in Denver, Colorado. Representatives from Defendants

Actavis and Sandoz attended the conference, including CW-3 and Kellum of Sandoz

and Aprahamian, then a senior pricing executive at Actavis.

      674. At the conference, Aprahamian approached CW-3 and told him that

Actavis was having supply issues on Desonide Lotion and would be exiting the

market for a period of time. CW-3 then passed this information along to Kellum

because he knew Kellum was interested in raising the price on Desonide Lotion and

would view Actavis’s temporary exit from the market as a positive development.

      675. J.P., a product manager at Sandoz, was tasked with putting together

information for the potential price increases, including on Desonide Lotion. On




                                         198
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 199 of 1082




September 12, 2012, J.P. emailed CW-1, a senior pricing executive at Sandoz, and

Kellum asking for input on the rationale for the price increases.

      676. One month later, in October 2012, Kellum asked CW-3 to reach out to

Aprahamian to get more specific information regarding Actavis’s supply issues on

Desonide Lotion. On October 17 and 18, 2012, CW-3 exchanged several calls with

Aprahamian. These calls are detailed in the chart below:




      677. Later that evening on October 18, 2012, CW-3 sent an e-mail to Kellum

and other Sandoz colleagues reporting what he had learned from Aprahamian.

      678. In accordance with the cartel’s strategy of avoiding putting any

incriminating language in writing, CW-3 referred to his source as a customer. Further,

CW-3 knew that Kellum understood that his true source for the information was not

a customer, btu rather his contact at Actavis, Aprahamian.

      679. After confirming their own ability to supply, Sandoz decided to move

forward with a price increase on Desonide Lotion. In November 2012, Sandoz

generated a price increase analysis for the product.




                                           199
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 200 of 1082




      680. On December 5, 2012, Sandoz raised its WAC prices for Desonide

Lotion by 75%. On the day before and the day of the price increase, CW-3 called

Aprahamian twice, letting him know the details of the increase. The calls lasted seven

(7) minutes and two (2) minutes, respectively. Several months later, on May 10, 2013,

Sandoz again increased WAC pricing for Desonide Lotion – this time by 11%.

      681. On August 22, 2013, Actavis finally re-entered the Desonide Lotion

market and matched Sandoz’s increased pricing. That same day, CW-3 received a text

message from A.G., a sales executive at Actavis.

      682. On August 26, 2013, CW-3 notified the rest of the Fougera sales team

that Actavis had re-entered the market. In response, CW-1 sarcastically recommended

reducing all Desonide prices by 75%

      683. Sandoz proceeded to concede several of its Desonide Lotion customers

to Actavis in order to allow Actavis to regain its market share without eroding the

high market pricing.

      684. No shortages or other market features can explain Defendants’ price

increases for generic Desonide Lotion during the Relevant Period.

      685. The elevated prices of generic Desonide Lotion resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

                                          200
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 201 of 1082




       686. The unlawful agreements among Defendants Actavis and

Sandoz/Fougera regarding generic Desonide Lotion were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       H.     Permethrin
       687. Permethrin is an insecticide that is used, inter alia, to treat scabies and

head lice.

       688. Permethrin was discovered in the 1970’s and has been commercially

available in the United States for decades. The market for generic Permethrin is

mature. Permethrin has been commercially available in the United States in a generic

form for decades.

       689. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of external

5% Permethrin cream (“Permethrin”) at least as follows:

       690. From at least 2008 until the 2013, Defendants Actavis and Perrigo

dominated the market for Permethrin. Defendant Mylan did not enter the

Permethrin market until mid-2013, by which time it had become extremely profitable.

       691. From 2013 until at least mid-2019, the last period for which sales figures

were readily available, Actavis, Perrigo and Mylan and dominated the market for

Permethrin, and maintained the 2013 prices – except for Perrigo, which temporarily



                                            201
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 202 of 1082




increased its price above even that level, throughout 2016.

       692. Permethrin had had relatively low and stable prices for years. For

example, from 2008 through mid-2011, the list price for Permethrin was less than 50

cents per unit.

       693. But in the summer of 2010, in accordance with the schemes of

Defendants’ cartel, Actavis and Perrigo started talking, about, inter alia, Permethrin

prices. For example, on May 27, 2010 – right around the time that Actavis and

Perrigo raised their contract net prices for Permethrin – Actavis’s Director of

National Accounts, M.D., spoke by phone with Perrigo’s Director of National

Accounts, T.P., for approximately 10 minutes.

       694. The two spoke again the following summer – and Actavis and Perrigo

nearly doubled their Permethrin prices.

       695. In late July, 2011, Actavis announced the Permethrin list price increase.

Shortly thereafter, on Wednesday, August 3, the same Perrigo Director of National

Accounts and Actavis Director of National Accounts (M.D. and T.P., respectively)

spoke for approximately three minutes. Two days later, on Friday, August 5, 2011,

Perrigo announced an identical list (WAC) price. That day, the Perrigo Director

called the Actavis Director and appears to have left a message. The next business day,

on Monday, August 8, they finally connected and spoke for approximately 9 minutes.

       696. This made Permethrin extremely profitable – since Perrigo’s and

Actavis’s costs were unchanged, that doubling in price (an extra 50 cents per unit) was

                                           202
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 203 of 1082




all profit.

        697. The pattern repeated in 2013, except this time, Perrigo led the price

increases – and Mylan joined the market, but not, of course, at a lower price.

        698. First, on March 13, 2013, Perrigo announced its price increases. The

next day, the Actavis and Perrigo Directors spoke for more than 10 minutes. Six

weeks later, they spoke again, for nearly 25 minutes, on April 12. And two weeks

after that, on April 25, Actavis announced list prices identical to those of Perrigo.

        699. This market was too profitable for Mylan to ignore – but, in accordance

with Defendant’s anticompetitive overarching scheme and established practice, Mylan

needed to work out pricing with the incumbent suppliers.

        700. So before Mylan could enter the market in late 2013, arrangements with

competitors had to be made. Perrigo’s T.P. (Director of National Accounts) kept

Actavis in the loop. Just as in 2011, T.P. spoke with M.D., Actavis’s Director of

National Accounts on August 21 and Friday, August 23, 2013.

        701. Early the next week, Perrigo’s T.P. communicated with Mylan’s Jim

Nesta. On August 27, 2013, the two executives exchanged messages; the following

day, they connected and spoke for approximately 10 minutes.

        702. Then, when Mylan entered the market in the late summer of 2013, rather

than offer lower prices to gain market share (as would have happened in a competitive

market), Mylan entered at contract prices that were at a premium to and announced

identical list prices, which was consistent with their price-fixing agreement on

                                           203
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 204 of 1082




Permethrin in particular and Defendants’ general cartel agreement.

       703. There were additional communications on September 11, 2013, when

T.P. (Perrigo) spoke with M.D. (Actavis), and on November 15, when T.P. (Perrigo)

spoke with Nesta (Mylan).

       704. No shortages or other market features can explain Defendants’ elevated

pricing for Permethrin during the Relevant Period.

       705. The elevated prices of Permethrin that resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue at these elevated levels

indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       706. The unlawful agreement among Actavis, Perrigo, and Mylan for Perm-

ethrin was part of all Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       I.     Potassium Chloride ER Tablets

       707. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Potassium Chloride tablets (8 mEq, 10 mEq, 20 mEq) beginning at least as

early as July 2010.




                                           204
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 205 of 1082




       708. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Potassium Chloride tablets, as follows:

       709. Potassium Chloride tablets, also known by the brand name K-Dur,

among others, is a medication used to prevent and to treat low potassium, which is

important for the heart, muscles, and nerves.

       710. During the relevant time frame, Defendants Upsher-Smith, Sandoz,

Actavis, Zydus and Mylan were the primary manufacturers of Potassium Chloride 8

MEQ, 10 MEQ and 20 MEQ tablets.

       711. The market for Potassium Chloride tablets was mature and at all relevant

times had multiple manufacturers.

       712. For years, the prices of Potassium Chloride tablets were relatively low

and stable. Upsher-Smith, Sandoz and Actavis were the dominant suppliers in the

market in the early years. Upsher-Smith manufactured tablets and marketed and sold

them under the brand name Klor- Con. Upsher-Smith also supplied tablets to Sandoz,

which in turn marketed and sold them under a Sandoz label.

       713. In the summer of 2010, Upsher-Smith, Sandoz and Actavis imposed

nearly simultaneous and very large price increases. In the space of approximately 6

weeks, all three manufacturers tripled their list (WAC) prices.




                                            205
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 206 of 1082




      714. In June 2011, Zydus entered the market. Rather than offer better prices

to win market share, Zydus tracked the high prices of Upsher-Smith, Sandoz and

Actavis.

      715. As of July 1, 2014, Upsher-Smith ceased to market and sell Klor-Con

under the Upsher-Smith label, but instead licensed the Klor-Con name to Sandoz.

Thus, after July 1, 2014, Sandoz sold Klor-Con Potassium Chloride tablets under the

Sandoz label, though the tablets continued to be manufactured by Upsher-Smith.

      716. In the second half of 2014, Mylan entered the market for Potassium

Chloride tablets. Like Zydus before it, Mylan entered at high prices that tracked the

other manufacturers already in the market.

      717. The WAC price chart below shows the large, parallel and sustained price

increases for Potassium Chloride tablets. Note: The pricing patterns for 8 MEQ, 10

MEQ and 20 MEQ dosages were very similar. Only the chart for the 10 MEQ dosage

is included here.




                                          206
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 207 of 1082




      718. Throughout this period, Upsher-Smith, Sandoz, Actavis, Zydus and

Mylan met at trade conferences and communicated directly with each other in

furtherance of their price-fixing agreement on Potassium Chloride tablets and of their

Fair Share agreement.

      719. For example, during the summer of 2010, D.Z, the Senior National

Account Manager at Upsher-Smith, and K.K., a Senior National Account Executive at

Sandoz, communicated a number of times by telephone both before and after the

August list (WAC) price increases by Sandoz and Upsher-Smith.

      720. During the summer of 2011, before Zydus entered the Potassium

Chloride ER market, it first communicated with the incumbent suppliers. K.R.,

Zydus’s Assistant Vice President of National Accounts, communicated frequently that


                                         207
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 208 of 1082




summer by phone, including voice and text messages, with D.L., a Director of

National Accounts at Sandoz.

      721. In the fall of 2014 when Mylan was entering the Potassium Chloride ER

market, Mylan’s Jim Nesta spoke to Marc Falkin at Actavis twice on September 23,

2014. They also had been communicating over the summer leading up to Mylan’s

entry. When Mylan finally joined the market it did so at elevated prices consistent with

the Fair Share and price-fixing agreement.

      722. No shortages or other market features can explain Defendants’ price

increases for generic Potassium Chloride tablets during the Relevant Period.

      723. The elevated prices of generic Potassium Chloride tablets resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      724. The unlawful agreements among Defendants Upsher-Smith, Sandoz,

Actavis, Zydus and Mylan, regarding generic Potassium Chloride tablets were part of

all Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.

      J.     Triamcinolone Acetonide Cream and Ointment

      725. Triamcinolone Acetonide Cream and Ointment, also known by the

brand names Aristocort, Aristocort HP, Kenalog, and Triderm, is a corticosteroid that

                                          208
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 209 of 1082




is used to treat a variety of skin conditions, including eczema, dermatitis, allergies, and

rashes. Triamcinolone Acetonide is available as both a cream and an ointment.

       726. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Triamcinolone Acetonide Cream and Ointment, as follows:

       727. As of July 2010, Fougera and Perrigo were the only generic

manufacturers in the market for both Triamcinolone Acetonide Cream and Ointment.

They took advantage of their already ongoing collusive relationship to raise prices on

both products.

       728. On July 1, 2010 and again on July 20, Fougera raised WAC prices for

various sizes and formulations of both the cream and the ointment. On July 21 and

July 30, 2010, Perrigo increased its own WAC prices on the same products to

comparable levels.

       729. In the days leading up to, and surrounding these increases, CW-6 of

Fougera and T.P. of Perrigo exchanged at least eight (8) calls. These calls are detailed

in the chart below:




                                            209
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 210 of 1082




       730. After the price increases, both companies adhered to their understanding

not to poach the other's customers or improperly take advantage of the price increase

by seeking additional market share.

       731. For example, on July 30, 2010, a Perrigo customer, ABC, provided

Fougera an opportunity to bid on its Triamcinolone Acetonide business because of

Perrigo’s price increase.

       732. That same day, Kaczmarek called CW-6. The call lasted two (2) minutes.

CW-6 then called T.P. of Perrigo and they spoke for three (3) minutes. CW-6 hung up

with T.P., called Kaczmarek back, and they spoke for five (5) minutes. Immediately

upon hanging up, Kaczmarek responded to CW-3's e-mail, with a copy to CW-6. At

the same time, T.P. called his supervisor, Wesolowski, and they spoke for five (5)

minutes.

       733. No shortages or other market features can explain Defendants’ price

increases for generic Triamcinolone Acetonide Cream and Ointment, during the

Relevant Period.

       734. The elevated prices of generic Triamcinolone Acetonide Cream and

Ointment resulted from Defendants’ anticompetitive conduct injured Plaintiffs and

caused them to pay more than they would have paid in a free and fair market, and will

continue indefinitely at these elevated levels unless Defendants’ conduct in

furtherance of their conspiracies is enjoined by this Court.




                                          210
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 211 of 1082




       735. The unlawful agreements among Defendants Fougera and Perrigo,

regarding Triamcinolone Acetonide Cream and Ointment were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       K.     Atropine Sulfate Tablets

       736. Atropine Sulfate is an anticholinergic and is available as, for example, a

I% Ophthalmic Solution for use in eye examinations to dilate the pupil and to treat

certain eye conditions. It has been available in the United States for over a decade in a

generic form.

       737. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Atropine Sulfate, as follows:

       738. The market for Atropine Sulfate Ophthalmic Solution is mature. At all

relevant times, there have been multiple manufacturers.

       739. Defendants Bausch and Sandoz dominated the sales of Atropine Sulfate

with close to an 80/20 split at all relevant times.

       740. The GAO noted that Atropine Sulfate had "extraordinary price

increases" in the years 2010-2011.

       741. The ability of Bausch and Sandoz to reach agreements on Atropine

Sulfate Ophthalmic Solution was aided by the prevalence of trade association

meetings and conferences where the parties were able to meet in person.

                                            211
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 212 of 1082




       742. The agreement between Defendants Bausch and Sandoz was part of an

       743. overarching conspiracy between generic drug manufacturers to fix,

stabilize, and raise prices, rig bids, and engage in market and customer allocation for

generic drugs, including Atropine Sulfate Ophthalmic Solution (1%)

       744. No shortages or other market features can explain Defendants’ price

increases for generic Atropine Sulfate during the Relevant Period.

       745. The elevated prices of generic Atropine Sulfate resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       746. The unlawful agreements among Defendants Bausch and Sandoz,

regarding generic Atropine Sulfate were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       L.     Oxycodone HCL Tablets & Oral Solution

       747. Oxycodone HCL Tablet and Oral Solution (“Oxycodone HCL”) is an

opioid agonist indicated for the management of moderate to severe acute and chronic

pain where the use of an opioid analgesic is appropriate. It is available in several

forms, including Tablet and Oral Solution, and has been available in the United States

for over a decade in generic form.

                                           212
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 213 of 1082




       748. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Oxycodone HCL, as follows:

       749. The market for Oxycodone HCL is mature. At all relevant times, there

have been multiple manufacturers of Oxycodone HCL.

       750. The GAO noted that Oxycodone HCL had "extraordinary price

increases" in the years 2010-2011.

       751. The ability of Glenmark and Lannett to reach agreements on

Oxycodone HCL was aided by the prevalence of trade association meetings and

conferences where the parties were able to meet in person.

       752. The agreement between Defendants Glenmark and Lannett was part of

an overarching conspiracy between generic drug manufacturers to fix, stabilize, and

raise prices, rig bids, and engage in market and customer allocation for generic drugs,

including Oxycodone HCL Oral Solution (20mg/ml).

       753. The ability of Mallinckrodt, Par and Teva to reach agreements on

Oxycodone HCL Tablets was aided by the prevalence of trade association meetings

and conferences where the parties were able to meet in person.

       754. The agreement between Defendants Mallinckrodt, Par, and Teva was

part of an overarching conspiracy between generic drug manufacturers to fix, stabilize,

and raise prices, rig bids, and engage in market and customer allocation for generic

drugs, including Oxycodone HCL Tablets (15 mg and 30 mg).

                                            213
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 214 of 1082




      755. No shortages or other market features can explain Defendants’ price

increases for generic Oxycodone HCL during the Relevant Period.

      756. The elevated prices of generic Oxycodone HCL resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      757. The unlawful agreements among Defendants Mallinckrodt, Par, and

Teva, regarding generic Oxycodone HCL were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

      M.     Betamethasone Dipropionate, Betamethasone Dipropionate
             Augmented cream, Betamethasone Dipropionate
             Clotrimazole, Betamethasone Valerate, and Hydrocortisone
             Valerate
      758. As set forth in more detail below, Betamethasone Dipropionate,

Betamethasone Dipropionate Augmented cream, Betamethasone Dipropionate

Clotrimazole, Betamethasone Valerate, and Hydrocortisone Valerate are sold in a

variety of formulations, including ointments, creams, and lotions, and are used in the

treatment of skin conditions, such as eczema and fungal infections.

      759. Betamethasone Dipropionate (“Beta Dip,” also known by the brand

name Alphatrex, inter alia); Betamethasone Dipropionate Augmented cream (also



                                           214
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 215 of 1082




known by the brand name Diprolene); Betamethasone Valerate (“Beta Val,” also

known by the brand name Betamethacot, inter alia); and Hydrocortisone Valerate are

all corticosteroids and are used to help relieve redness, itching, swelling, and other

symptoms of various skin conditions.

       760. Betamethasone Dipropionate Clotrimazole (“CBD”), also known by the

brand name Lotrisone, is a combination of clotrimazole (a synthetic antifungal agent)

and betamethasone dipropionate that is used to treat fungal infections, including

ringworm, athlete’s foot, and jock itch.

       761. The markets for these products were mature and at all relevant times had

multiple manufacturers.

       762. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Betamethasone Dipropionate cream, ointment, and lotion; Betamethasone

Dipropionate Augmented lotion; Betamethasone Dipropionate Clotrimazole cream

and lotion; Betamethasone Valerate cream and ointment; and Hydrocortisone

Valerate cream, at least as follows:

       763. Throughout the Relevant Period, Defendants dominated the markets for

these products, as follows:

 Betamethasone Dipropionate                    Cream         Actavis,
                                                             Sandoz/Fougera, Taro
 Betamethasone Dipropionate                    Lotion        Sandoz/Fougera,
                                                             Perrigo



                                            215
       Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 216 of 1082




 Betamethasone Dipropionate                       Ointment       Actavis,
                                                                 Sandoz/Fougera
 Betamethasone Dipropionate Augmented             Lotion         Sandoz/Fougera, Taro

 Hydrocortisone Valerate                          Cream          Taro, Perrigo, G&W

                                                  Cream          Actavis,
     Betamethasone Dipropionate Clotrimazole                     Sandoz/Fougera, Taro
     (“CBD”)                                      Lotion         Sandoz/Fougera, Taro

 Betamethasone Valerate                           Cream          Actavis,
                                                                 Sandoz/Fougera, Taro
     Betamethasone Valerate                       Ointment       Actavis,
                                                                 Sandoz/Fougera
     Betamethasone Valerate                       Lotion         Sandoz/Fougera, Teva,
                                                                 G&W



         764. As illustrated in the chart, Sandoz/Fougera31 made every formulation

of all of these products, except for Hydrocortizone Valerate cream; conversely, of

these products, G&W made only some of the Valerate creams and Lotions; and

Actavis, Perrigo, and Taro participated at different times in some of these markets

and not others.

         765. But all of these manufacturers imposed extraordinary, anticompetitive

price increases across all formulations of these drugs, at similar times and amounts,

increasing the prices of some by more than 2,000%. Throughout, Defendants were

scrupulous about monitoring and adhering to Fair Shares and maintaining high prices.




31
  Acquired by Sandoz in July, 2012, and collectively referred to herein as Fougera/Sandoz. Sandoz
continues to operate Fougera.


                                               216
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 217 of 1082




       766. Throughout this period, Actavis, Sandoz/Fougera, Taro, Perrigo and

G&W met at trade conferences and communicated directly with each other in

furtherance of their price-fixing agreements on Betamethasone Dipropionate,

Betamethasone Valerate, Betamethasone Dipropionate Clotrimazole, Hydrocortisone

Valerate, and the cartel’s so-called “Fair Share” agreements on these products and

other Drugs at Issue.

       767. The result was, in addition to Defendants’ overarching cartel agreement

regarding all Drugs at issue, there was a revolving door and/or Round Robin of

smaller conspiracies among the groups of Defendants participating in these individual

product markets. As a result, this Complaint describes these overlapping pairs or

groups of conspirators in their individual product conspiracies:

       Perrigo-Fougera/Sandoz

       768. For example, on December 16, 2010, Perrigo held an internal meeting to

discuss increasing pricing on Betamethasone Dipropionate lotion – the only product

in this group in which they overlapped with Fougera (which, as alleged supra, was later

acquired by Sandoz). That same day, T.P. at Perrigo and SW-6 at Fougera/Sandoz

exchanged several calls. After hanging up with T.P., SW-6 called Kaczmarek to

update him on their discussions. These calls are detailed in the chart below:32




32
  Throughout this Complaint, in the phone-usage charts, SW-6 is referred to as “CW-6” or “CW-6
(Fougera).”


                                              217
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 218 of 1082




       769. After this series of phone calls, Perrigo raised its Betamethasone

Dipropionate prices. On January 4, 2011, Perrigo’s WAC price for the lotion

formulation skyrocketed, from approximately $6.50/unit to $37.50/unit – over 500%.

That same day, T.P. called SW-6 and they spoke for seven minutes. Just minutes after

hanging up, SW-6 again called Kaczmarek to keep him in the loop.

       770. Three days later, on January 7, 2011, the Fougera sales team held a

conference call, during which they discussed the upcoming increase on various

products, including Betamethasone Dipropionate. That same day, T.P. called SW-6

and they spoke for four minutes. Over the comse of the day, the two exchanged

several more calls and SW-6 kept Kaczmarek apprised of these discussions. These

calls are detailed in the chart below:




                                          218
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 219 of 1082




      771. On January 12, 2011, Fougera followed Perrigo and increased its WAC

pricing on Betamethasone Dipropionate to $39.99/unit – even higher than Perrigo’s

WAC pricing. The next day, on January 13, 2011, SW-6 called T.P. again and they

spoke for approximately twelve minutes.

      Perrigo-Taro

      772. In March, 2013, when Taro and Perrigo began to raise prices to

customers for Hydrocortisone Valerate cream, the two companies were

communicating. D.S., the AVP of National Accounts at Taro, and A.F., Perrigo

National Account Director, communicated by phone on March 13, 2013.

      Fougera/Sandoz-Taro

      773. Similarly, D.L., Director of National Accounts at Fougera/Sandoz and

D.S., AVP of National Accounts at Taro, communicated regularly at a number of

separate intervals during the Relevant Period, as Fougera/Sandoz co-ordinated pricing



                                          219
       Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 220 of 1082




with Taro. For example, in April, 2011, when both companies raised prices on CBD

lotion, the two spoke by phone.

          774. The two33 spoke again in October, 2012, when Fougera/Sandoz

announced another price increase on lotion formulations.

          775. It was also not a coincidence that the two spoke yet again in February,

2013, when Taro raised its lotion prices in conjunction Fougera/Sandoz.

          776. Other employees of both companies communicated around the time of

these price increases, further illustrating the institutional (rather than merely personal)

nature of the co-operation between the two companies. For example, just before

Actavis increased its prices on CBD cream in March, 2011, Taro and Sandoz/Fougera

executives were talking to each other; e.g., between February 1 and March 9 of that

year, H.M. (a Taro sales executive) spoke with SW-6 at Sandoz/Fougera three times,

for a total of approximately a quarter of an hour.

          777. Then, on March 17, 2011, H.M. called SW-6 and they spoke for

approximately two minutes. The following Monday, March 21, was a busy day for the

co-conspirators, who called three times that day, and then again one each on March

22 and March 23 – not for long, but for long enough to co-ordinate the mutual price

increases that occurred two days later, on that Friday March 25.




33
     D.L. (Sandoz/Fougera) and D.S. (Taro)


                                             220
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 221 of 1082




      778. The following Wednesday, March 30, 2011, Fougera/Sandoz sent out

notices to its customers stating that it was raising prices for CBD Cream. Those

increases, which took effect that same week, increased Fougera’s WAC prices for

CBD Cream by 54% and increased contract prices across the board, in some cases by

over 1,200%.

      779. The day after Fougera announced those price increases, SW-6 at Fougera

/Sandoz and H.M. at Taro spoke three separate times, for a total of eighteen minutes.

      780. Within days, on April 4, 2011, Taro implemented its own substantial

price increases across the board for both CBD Cream and CBD Lotion. For some

customers, Taro raised prices for CBD Cream by approximately 1,350% and raised

prices for CBD Lotion by approximately 960%. The next day (April 5), H.M. called

SW-6, and they spoke for approximately a quarter of an hour.

      781. The following week, on April 14, 2011, Fougera followed Taro with a

price increase on CBD Lotion, raising its WAC by 71 % and increasing its contract

prices across the board, in some cases by over 900%. At the time, Fougera’s gross

profit margin on CBD Lotion was aheady 67%, and with this price increase, their

gross profit percentage soared to 96%. Sandoz/Fougera estimated that these

increases accounted for an extra $1. 8 million in profit for the rest of 2011, alone.

      782. In addition, in furtherance of the conspiracy, Fougera/Sandoz refrained

multiple times from taking customers that approached it for bids. For example, after

Taro’s increase, Wal-Mart, a Taro customer for CBD Cream and Lotion, asked

                                           221
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 222 of 1082




Fougera to bid for that business. Kaczmarek directed his subordinates not to make a

genuine bid for the business and instructed his colleagues to conceal the reason for

not bidding. Likewise, when Rite-Aid approached Fougera, Fougera did not even

consider making a competitive offer. Instead, when a Fougera employee asked what

to do, Kaczmarek directed that Fougera would not make a competitive offer.

      Actavis-Taro

      783. During the same periods, described supra, that D.L (Sandoz/Fougera)

and D.S. (Taro) were communicating with each other, Taro’s VP of Marketing

(Mitchell Blashinsky, “Blashinsky”) and Actavis’s VP of Sales and Marketing (Michael

Perfetto, “Perfetto”) were also communicating; the two men communicated by phone

every month from February, 2011, through May, 2012. For example, from February 1

to March 9, 2011, Perfetto and Blashinsky spoke eight times, for a total of just under

an hour. (approximately 52 minutes)

      784. On March 23, 2011, Perfetto called Blashinsky three times, for

approximately nine minutes at 12:44 pm, and then for another quarter-hour a few

minutes later, starting at 1:07 pm, and finally, again in the evening, for another

quarter-hour.

      785. Two days after these Blashinsky (Taro)-Perfetto (Actavis) calls, on

March 25, Actavis told its customers of the price increases for CBD Cream. By

happenstance, just days before the announcement, Actavis learned that its API costs




                                           222
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 223 of 1082




for CBD Cream would also increase. Actavis immediately saw that it could use this

news to provide cover for its illegal price-fixing conspiracy and mislead its customers.

       786. Before the announcements went out on March 25, 2011, Perfetto e-

mailed the Actavis sales executives, telling them to stick to the story that the price

increase was the result of API cost issues. The sales executives carried out their

orders, including one sales executive telling Econdisc that the increase was necessary

because of Actavis’s API cost issues. In reality, Actavis knew the the new pricing of

API for its CBD Cream did not make Actavis’s price increases necessary.

       Actavis-Perrigo-Fougera/Sandoz

       787. By March 5, 2012, Taro reignited its desire to raise prices on CBD

Cream. Over the next several weeks, representatives of Taro spoke several times with

their contacts at Actavis and Fougera. During these calls, Taro conveyed to its

competitors its intentions to increase prices and secured their commitments not to

poach Taro’s customers. These calls are detailed in the chart below: 34




34
  As with SW-6, throughout the telephone charts in this Complaint, SW-3 is referred to as “CW-3”
and SW-4 is referred to as “CW-4.”


                                              223
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 224 of 1082




      788. As with the many other examples of communications among cartel

members detailed in this complaint (among the many others that likely exist), the

institutional (rather than merely personal) nature of the co-operation among members

of Defendants’ cartel is illustrated in part by the fact that multiple Fougera/Sandoz

employees (K.K., SW-3, SW-6) are communicating with their multiple Taro

counterparts (Blashinsky, D.S., and H.M.) and essentially-simultaneously with their

multiple Actavis counterparts. (Aprahamian and Perfetto)

      789. On March 30, 2012 (the day after the last call detailed above), Taro

increased its WAC prices for CBD Cream by a further 7% and its contract prices by

15% for most of its existing customers – on top of the dramatic increases of the

previous spring.




                                          224
       Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 225 of 1082




          790. A month later, McKesson twice asked Taro to reduce its price based on

comparable sales by competitors. Both times, Taro declined, knowing that its co-

conspirators would not poach its business. Taro’s confidence was well placed.

          791. Rebuffed by Taro, McKesson contacted L.P., an Actavis sales executive,

on May 23, 2012, asking if Actavis’s recent RFP bid still stood. Actavis would not

answer, of course, without first communicating with its co-conspirator.

          792. Thus, at 5:02 that evening, L.P. forwarded McKesson’s request to his

bosses at Actavis, Perfetto and Ara Aprahamian. The very next day, May 24, Perfetto

exchanged three calls with Blashinsky (at Taro), including one lasting approximately a

quarter of an hour. Following his calls with Blashinsky, Perfetto asked Aprahamian to

call. Aprahamian called Perfetto the next morning. After that call, an Actavis

employee suggested that Actavis should stick by their RFP price and take the account,

but Aprahamian decided instead to pass up the business, which was in accordance

with Defendants’ cartel agreements.

          793. Taro and Fougera/Sandoz found out that a competitor to Defendants’

cartel, Prasco, would enter the market for CBD cream in Fall, 2012. However, even

then, Taro and Sandoz (which acquired Fougera in July, 2012) would still be35 the only

manufacturers in the market for CBD lotion.




35
     And, in fact, they remained the only manufacturers in the market for CBD lotion.


                                                  225
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 226 of 1082




       794. Faced with the prospect of competition finally entering the market for

the cream formulation and the possible loss of their cartel’s monopoly profits there,

Sandoz and Taro sought to maximize profits – by raising prices, in the lotion market,

where there would be no competition with their cartel, regardless of what happened in

the lotion market. This way, Prasco might join Defendants’ cartel agreement for the

cream formulation, maintaining the cartel’s outrageous profits; but even if Prasco

followed the law and did not join Defendants’ cartel, Taro and Fougera/Sandoz

would replace the losses that Prasco’s entry to the cream market might bring – with

increased rents from their monopoly on the lotion formulation.

       795.   Thus, starting in late August, 2012, Sandoz began planning a 100% price

increase (i.e., doubling the price) on CBD Lotion, to take place in October, which was

predicted to bring in an estimated additional $3.9 million to Sandoz annually.

       796. In the weeks leading up to its planned increase, Sandoz repeatedly spoke

to Taro, including at least the following calls:




                                            226
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 227 of 1082




      797. As with the many other examples of communications among cartel

members detailed in this complaint (among the many others that likely exist), the

institutional (rather than merely personal) nature of the co-operation among members

of Defendants’ cartel is illustrated in part by the fact that multiple Fougera/Sandoz

employees (both SW-3 and SW-4) are communicating with their multiple Taro

counterparts, H.M. and D.S.

      798. On October 18, 2012, Sandoz increased prices for CBD Lotion,

doubling its WAC price (from $61.90 to $123.80), as well as its contract prices. As

expected (and per Defendants’ cartel agreement), Taro did not attempt to poach

Sandoz’s customers to get market share. For example, when MMCAP e-mailed Taro


                                          227
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 228 of 1082




on October 26, 2012, to request a bid from Taro for a dual award, in light of Sandoz’s

increase, Taro did not even respond to the customer’s request.

       799. Taro also made plans to follow the Sandoz price increase. On Friday,

January 4, 2013, J.J., a senior Taro sales executive, instructed Taro sales executives,

including H.M. and D.S., to gather information on CBD Lotion in anticipation of

Taro’s planned price increase. That same day, H.M. spoke with SW-3 at Sandoz for

approximately five minutes. The pair spoke again the following Monday (January 7),

for approximately a quarter of an hour. Later that same week, on January 10, 2013,

D.S. (Taro) spoke with SW-4 ( Sandoz) for approximately 23 minutes.

       800. The next month, on February 12, 2013, Taro instituted its price increase

on CBD Lotion, raising its WAC by approximately 80% and contract prices by

approximately 60%.

       801. After Taro’s increase was issued, news of it spread throughout Sandoz,

including at least one internal e-mail about it. And just as Taro did not poach

Sandoz’s customers when Sandoz raised CBD Lotion prices, Sandoz was careful not

to poach Taro’s customers following Taro’s increases. In fact, SW-1, a Sandoz senior

pricing executive, gave written directions to Sandoz employees not to bid on CBD

lotion for Taro’s customers.

       Actavis-Sandoz/Fougera




                                           228
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 229 of 1082




      802. In early January, 2013, Actavis was the only generic manufacturer in the

market for Betamethasone Valerate ointment. Sandoz was making plans to re-enter

that market and targeted February 15, 2013, as its re-launch date.

      803. On January 21, 2013, Sandoz held a Commercial Operations call during

which the Betamethasone Valerate ointment re-launch was discussed. During that

call, SW-3 noted that Sandoz was seeking 40% of the market. This was typical of, and

consistent with, the market share that the so-called “fair share” rules of Defendants’

cartel awarded to a second entrant in a two-player market.

      804. Accordingly, to facilitate its entry into the market and to avoid disrupting

the market, Sandoz naturally turned to its co-conspirator and incumbent supplier,

Actavis, to divide up the market and set prices.

      805. For example, on February 4, 2013, SW-3 called Ara Aprahamian, who

was still then at Actavis. The call lasted approximately one minute. The next day,

February 5, SW-3 spoke with Aprahamian twice more, with one call lasting

approximately twenty-three minutes. Immediately after each call with Aprahamian,

SW-3 called Kellum or SW-1 to report back what he had learned. These calls are

detailed in the chart below:




                                          229
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 230 of 1082




       806. During these calls, Aprahamian provided SW-3 with Actavis’s non-

public pricing information for Betamethasone Valerate ointment and the names of its

largest customers, as well as the percentage of the market that each customer

represented. The purpose of providing this information was so that Sandoz would be

able to price as high as possible while still obtaining business from the specific,

agreed-upon customers that represented Sandoz’s agreed-upon share. SW-3 took

notes in his Notebook contemporaneously, placing check marks next to Rite Aid and

Walgreens, two of Actavis’s customers that they agreed that Sandoz would get.

       807. Later in the evening on February 5, 2013, J.R., a senior Sandoz

marketing executive, sent an internal e-mail, including to SW-3, addressing this issue.

Two days later, on February 7, 2013, C.P., a pricing analyst at Sandoz, sent an internal

e-mail, including to SW-3, stating that Sandoz planned to send an offer to Walgreens

and would send offers to additional targets once they received Walgreens’s feedback.

       808. On February 13, 2013, SW-3 called Aprahamian and they spoke for

approximately a quarter-hour. In an internal email that same day, Rick Rogerson, a

senior pricing executive at Actavis, discussed giving the Walgreens account to Sandoz.

In response, Aprahamian confirmed that Actavis would be ceding the Walgreens

account to Sandoz.

       809. Two days later, on Friday, February 15, Sandoz re-entered the market

and published WAC pricing that matched Actavis’s WAC pricing. That same day,

Sandoz received Walgreens’s Betamethasone Valerate ointment account.

                                           230
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 231 of 1082




      810. The following Tuesday, February 19, 2013, Sandoz bid on the

Betamethasone Valerate ointment account at Rite Aid. That same day, SW-3 called

Aprahamian to let him know; the call lasted less than one minute, but it was long

enough to pass on that information. The next week, on February 28, 2013, Rite Aid

awarded that business to Sandoz.

      811. The following month, On March 15, 2013, Sandoz bid on the

Betamethasone Valerate ointment business at Cardinal. Less than two weeks later, on

March 27, Cardinal awarded that account to Sandoz. These three accounts –

Walgreens, Rite Aid, and Cardinal – accounted for approximately 32% of the

Betamethasone Valerate ointment market.

      812. The following Monday, April 1, 2013, Sandoz held a Commercial

Operations call during which they discussed, among other items, the status of the

Betamethasone Valerate ointment re-launch. As SW-3’s notes from that call reflected,

they discussed that Sandoz had been able to secure three customers, but was short

one additional customer, OptiSource, to reach their original 40% market share “goal,”

i.e., their share under Defendants’ cartel agreements.

      813. Later that week, on Thursday, April 4, 2013, Sandoz submitted an offer

to Optisource for its Betamethasone Valerate ointment account. On the next

Monday, April 8, Optisource awarded that business to Sandoz.

      Fougera/Sandoz-Teva-G&W

      814. Similar collusion was going in the Betamethasone Valerate lotion market.

                                           231
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 232 of 1082




      815. Betamethasone Valerate (“Beta Val”), also known by brand names such

as Betamethacot, Beta-Val and Betacort Scalp Lotion, inter alia, is a medium-strength,

topical corticosteroid prescribed for the treatment of skin conditions, such as eczema

and dermatitis, as well as allergies and rashes. It is made in various formulations,

including cream, lotion, and ointment.

      816. As of mid-2011, only two companies shared the market for Beta Val

Lotion – Fougera/Sandoz, with 79% of the market, and Teva, with 21%.

      817. In early November, 2011, however, Jim Grauso (“Grauso,”) then Sales

and Marketing Vice President (“VP”) at G&W, contacted SW-6 with some important

news about G&W’s plans to enter the Beta Val Lotion market. Grauso called SW-6

late in the afternoon of November 9, 2011. They also spoke three times the next

morning. Later that day, SW-6 informed his Fougera colleagues, including his boss

Kaczmarek, that G&W would be launching Beta Val Lotion and that he believed Teva

had discontinued the product. Teva was, in fact, exiting the market, leaving Fougera

as the sole incumbent supplier.

      818. In accordance with Defendants’ cartel’s so-called “Fair Share” rules, this

meant that as the now-second entrant, G&W could expect to receive approximately

40-45% of the market. And with the price increases that would accompany that share

(without fear of being undercut), G&W would go on to – and, in fact, did – put more

money in its pocket than if it had captured 100% of the market at a competitive price.

And the same was true of Fougera.

                                           232
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 233 of 1082




      819. Fougera promptly began preparing for an even larger price increase than

SW-6 had recommended. On December 13, 2011, SW-3, a Fougera sales executive,

created a spreadsheet detailing Fougera’s upcoming price increases, including a 200%

increase in WAC pricing for Beta Val Lotion from $20.00 to $60.00 per 60ml bottle.

Because WAC is a reflection of Net Sales Price, this meant that the average net sales

price for the product went from $10.11 to $30.33.

      820. With the Fougera price increase details now firmed up, SW-6 began co-

ordinating the price increase directly with G&W, initiating what became a series of

twelve phone calls with Grauso at G&W from December 14 through December 21,

2011, in the days leading up to Fougera’s price increase for Beta Val Lotion.

      821. Fougera’s new $60.00 WAC price went into effect on the next day,

December 22.

      822. SW-6 and Grauso remained in close contact in the days that followed

the Fougera/Sandoz price increase, as G&W also finalized plans for its Beta Val

Lotion launch, including a twenty minute call on December 28, 2011.

      823. During these calls, these co-conspirators’ employees discussed G&W’s

market share goals and identified customers for G&W to target as it launched.

      824. December 28, 2011, was also Grauso’s last day as a G&W employee –

immediately after leaving Defendant G&W as a a Sales and Marketing VP, Grauso

went to work at Defendant Aurobindo as Senior Vice President (“SVP”), Commercial

Operations from December, 2011, through January, 2014. Since February 2014,

                                          233
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 234 of 1082




Grauso has been employed as the Executive Vice President, N.A. Commercial

Operations, at Defendant Glenmark – illustrating the “revolving door” through which

employees moved among the different Defendants. This constant shuffling and re-

shuffling of employees helping to reinforce the cartel’s methods and the principle that

it was in all Defendants’ best interest to co-operate, rather than to go it alone –

especially on price. As C.L. explained in an internal Taro e-mail, Zydus “could hit us

on Warfarin. Not worth a fight in the sandbox over 300 annual units for Etodolac.”

Failing to co-operate with Defendants’ cartel on one product meant its members

would be punished on other products.

      825. On January 9, 2012, Erika Vogel-Baylor (“Vogel-Baylor”) at G&W (who

had just taken over for Grauso as Sales & Marketing VP there) sent an e-mail to Wal-

Mart, announcing the Beta Val Lotion launch. She followed up with a quote on

January 11, offering to supply the product for $10.40 – surprisingly, a number far

below Fougera’s newly increased average net sales price.

      826. Vogel-Baylor directed her colleagues at G&W to generate a nearly

identical offer letter for another customer (Rite Aid) on January 10, priced $10.20.

      827. SW-6 (Fougera/Sandoz) was surprised at this breach of the cartel’s

agreement and wanted to find out what had happened, so that same afternoon –

having already heard about the lowered prices from Fougera – SW-6 placed an urgent

call to Grauso, who, as alleged supra, had recently started at Defendant Aurobindo.




                                           234
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 235 of 1082




      828. Grauso called him back quickly and the two spoke for five minutes.

Immediately upon ending that call, Grauso, in turn, called his former colleague at

G&W, Vogel-Baylor, to convey Fougera’s concerns about G&W’s drastically

underbidding Fougera’s price. As soon as that call ended, Grauso called SW-6 at

Fougera to confirm that he had addressed the problem.

      829. Unsurprisingly, SW-6’s message was effective – now Vogel-Baylor knew

she had to make things right with the cartel, and she lost no time in doing so. At

10:02 p.m. that same day, Vogel-Baylor e-mailed her boss, G&W’s then-President,

Kurt Orlofski, with the news she had just received about Fougera.

      830. At 7:55 a.m. the following morning, January 11, Vogel-Baylor asked that

the G&W team resubmit the Rite Aid proposal with a new price of $20.00, bringing it

more in line with Fougera’s new price. That same day, G&W also issued a revised

price proposal to Wal-Mart, quoting the new price of $20.00.

      831. Vogel-Baylor explained the sudden about-face to a colleague by saying

that she had revised the G& W launch pricing for this product and that the modified

schedule included $30.00 for large chains, $32-$75 for small chains, and $38.53 for

wholesalers, closely paralleling the new Fougera prices.

      832. A week later, on January 19, Vogel-Baylor told her boss, G&W’s

President, Orlofski, that G&W had already reached its target market share for Beta

Val Lotion: 45%. As discussed elsewhere in this Complaint, that is approximately the

share that a second entrant into a market would receive. And as Orlofski explained in

                                          235
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 236 of 1082




a February 17, 2012 e-mail exchange with a distributor, G&W would not seek

additional market share on this product.

      833. Further, by sticking to the cartel’s price increase, that 45% market share

was worth $1.6 million in total annual gross sales for G&W.

      834. However, this experience led Orlofski to conclude that going forward, it

would be prudent to cut out the middleman and communicate directly with SW-6.

Accordingly, David Berthold, the Vice President of Sales at Defendant Lupin,

introduced Orlofski to SW-6 and they set up a dinner meeting at an industry

conference, which was also attended by Vogel-Baylor.

      835. At dinner, the co-conspirators engaged in a high-level discussion to

ensure that both companies continued to “play nice in the sandbox” and minimize

competition with each other. No specific products were discussed at the meeting.

The focus was to ensure that the competitors stayed the course and continued to co-

ordinate customer allocation and price increases on products that G&W and Fougera

overlapped on.

      836. After the dinner, Vogel-Baylor began to communicate directly with SW-

6. Indeed, in the year between May, 2012, and May, 2013, when SW-6 left the

industry, the two exchanged at least 133 phone calls and text messages. During this

time period, Vogel-Baylor was acting at all times at the direction of, or with approval

from, Orlofski.

      Perrigo-G&W

                                           236
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 237 of 1082




      837. When G&W was preparing to enter the Hydrocortisone Valerate cream

market in early 2015, T.P, Director of National Accounts at Perrigo, spoke a number

of times to E.V., a VP of Sales at Marketing at G&W, between January and March

2015. When G&W entered the market, it matched the prices of Perrigo and Taro.

      838. These are only direct communications among cartel members; as alleged

elsewhere in this Complaint, cartel members regularly communicated with one

another indirectly, passing messages via intermediaries, including other cartel

members. It is likely that such additional pass-through communications occurred as

part of this drug-specific agreement, as well.

      Sandoz/Fougera Internal

      839. Internal documents at multiple Defendants likewise support these

allegations. For example, a Sandoz spreadsheet from August, 2012, addressing

Sandoz’s response to a Cardinal Request for Proposal (RFP) indicates that Sandoz did

not intend to bid on Betamethasone Dipropionate Augmented Lotion.

      840. Likewise, a Sandoz spreadsheet from November, 2013, shows relative

market shares for each manufacturer of betamethasone dipropionate cream, as well as

the implications for market share acquisition – including indicating that Sandoz would

not pursue additional market share on Betamethasone Dipropionate Cream. It said

this because the Sandoz employee who made it knew that Sandoz had already reached

the cartel’s so-called Fair Share maximum.

      Taro Internal

                                           237
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 238 of 1082




      841. Similarly, on May 22, 2015, D.S. at Taro wrote to another Taro

colleague, A.L., about opportunities to pick up market share on various products,

including Betamethasone Dipropionate Cream. D.S. wrote that Taro should not

compete for additional market share – and he did so because of Defendants’ cartel

agreement not to compete, including on Betamethasone Dipropionate Cream.

      842. The ability of Actavis, Perrigo, Sandoz, Taro, and G&W to reach

agreement regarding these products was aided by the prevalence of trade association

meetings and conferences, where the parties were able to meet in person..

      843. Pricing data also bears out the collusion just described. The charts

below show list prices for cream formulations of Betamethasone Dipropionate,

Betamethasone Valerate, Betamethasone Dipropionate Clotrimazole and

Hydrocortisone Valerate. The charts illustrate the parallel pricing among Actavis,

Sandoz/Fougera, Perrigo, Taro, and G&W, at the same times as the communications

described supra.

      844. The charts further show that, as part of Defendants’ cartel – even

though G&W had (obviously) 0% market share prior to entering the Hydrocortisone

Valerate market – when G&W entered that market, rather than offering lower prices

to win customers, G&W charged the same approximately $5/unit as its co-

conspirator, incumbent manufacturers charged.

      845. The charts also show that Defendants maintained their anticompetitive

agreements and actions through at least early 2019, the last period for which pricing

                                          238
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 239 of 1082




data was readily available, and support Plaintiffs’ contention that this elevated pricing

will continue indefinitely, unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

      846.




      847.




                                           239
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 240 of 1082




  848.




  849.



                                240
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 241 of 1082




      850. Ointment pricing followed the same trajectory, likewise illustrating the

parallel pricing between Actavis and Sandoz, Taro, and G&W.

      851. As with the cream prices, the ointment charts also show that Defendants

maintained their anticompetitive agreements and actions through at least early 2019,

the last period for which pricing data was readily available, and support Plaintiffs’

contention that this elevated pricing will continue indefinitely, unless Defendants’

conduct in furtherance of their conspiracies is enjoined by this Court:

      852.




                                           241
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 242 of 1082




  853.




  854. Likewise, lotion pricing provides the same illustrations:

  855.

                                     242
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 243 of 1082




      856. No shortages or other market features can explain Defendants’ elevated

pricing for Betamethasone Dipropionate cream, ointment, and lotion; Betamethasone

Dipropionate Augmented lotion; Betamethasone Dipropionate Clotrimazole cream

and lotion; Betamethasone Valerate cream and ointment; and Hydrocortisone

Valerate cream, during the Relevant Period.

      857. The elevated prices of Betamethasone Dipropionate cream, ointment,

and lotion; Betamethasone Dipropionate Augmented lotion; Betamethasone

Dipropionate Clotrimazole cream and lotion; Betamethasone Valerate cream and

ointment; and Hydrocortisone Valerate cream, which resulted from Defendants’

anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue at these elevated levels



                                          243
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 244 of 1082




indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       858. This unlawful agreement among Actavis, Sandoz/Fougera, Taro,

Perrigo, and G&W for for: Betamethasone Dipropionate cream, ointment, and lotion;

Betamethasone Dipropionate Augmented lotion; Betamethasone Dipropionate

Clotrimazole cream and lotion; Betamethasone Valerate cream and ointment; and

Hydrocortisone Valerate cream, was part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

       N.     Clindamycin
       859. Clindamycin Phosphate ("Clindamycin"), also known by the brand

names Cleocin T, Clinda Max, and Clinda-Derm, among others, is a topical antibiotic

used on the skin to stop the growth of certain bacteria that cause acne. Clindamycin

comes in several different formulations, including a cream, gel, lotion, and solution.

       860. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Clindamycin, as follows:

       861. At all times relevant to the Complaint, Fougera (and later Sandoz, after

its acquisition of Fougera) and Greenstone were the primary players in the markets

for the four different formulations of Clindamycin Phosphate. In each of those



                                            244
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 245 of 1082




markets, the two competitors adhered to the “fair share” understanding across all four

product markets and coordinated several significant price increases. In only one of

those markets – Clindamycin Solution – did any significant competition ever enter the

market. As discussed more fully below, Taro and Perrigo entered the market for

Clindamycin Solution in late 2013, coordinating to avoid competition and minimize

price erosion consistent with the “fair share” understanding.

      862. In 2010, Defendants Fougera and Greenstone were the only suppliers in

the market for Clindamycin 60ml solution. Fougera – a separate entity that was

subsequently acquired by Sandoz in 2012 – temporarily discontinued the product in

September 2010, leaving Greenstone as the sole supplier in the market.

      863. By late 2010, however, Greenstone also began to experience production

problems, although it did continue to supply certain select customers. Fougera

immediately started preparing to re-enter the market and significantly raise price – in

direct coordination with Greenstone.

      864. On November 1, 2010, Fougera learned that it had Clindamycin 60ml

solution in stock and that the product was available for shipping. In response, a

Fougera sales executive suggested that Fougera double its WAC price from $7.50, to

$15.00.

      865. Fougera did get the price point, with help from Greenstone. The next

day, Fougera scheduled an internal call with Kaczmarek, CW-3, and CW-6, among

                                          245
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 246 of 1082




others. Before that conference call, CW-6 of Fougera called Jill Nailor of Greenstone

– someone he generally did not speak with on the phone for social reasons – and the

two spoke for nearly six (6) minutes.

       866. At some point that day, Fougera changed plans and decided to re-enter

the market with a much more dramatic WAC price increase than originally suggested

the day before, going from $7.50 to $31.50 – or a 320% increase. Customer contract

prices increased even higher. Within two days after the price increase, for example,

during a conversation with a Fougera national account representative, a customer

complained that it had only just recently taken Clindamycin off contract with Fougera.

That same day, CW-6 and Nailer of Greenstone exchanged twenty-one (21) text

messages.

       867. Based on their communications, Fougera knew that Greenstone would

follow its price increase – but it could not tell its customers that. For example, in

January 2011, a large wholesaler customer, ABC, approached Fougera asking if it

knew whether Greenstone would be following Fougera’s price increase on

Clindamycin Solution. In an internal Fougera e-mail exchange, CW-3 reached out to

CW-6 (who, as stated above, had spoken with Nailor at Greenstone on the day of the

Fougera price increase) for an update. CW-6 responded that he did not have any new

information, other than that a Greenstone price increase. CW-3 pressed for more




                                           246
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 247 of 1082




detail about how quickly it would be coming, and immediately before responding to

CW-3’s E-mail, CW-6 called Nailor at Greenstone and left a 43-second voicemail.

          868. Over the ensuing months, Fougera was contacted by several customers

requesting price reductions due to the fact that Greenstone had not yet followed.

Fougera continued to coordinate regularly with Greenstone and did not reduce its

price, but grew frustrated when its competitor did not promptly follow as expected.

          869. Greenstone did ultimately follow Fougera’s price increase with an

increase of its own on Clindamycin Solution in July 2011, but it did not fully match

Fougera’s public WAC pricing. Nonetheless, Fougera refused to bid on any of

Greenstone’s accounts as it did not want to punish Greenstone for actually raising its

prices.

          870. During this time period, the anticompetitive understanding and

coordination between Fougera and Greenstone applied to the other formulations of

Clindamycin as well. For example, in May 2012 Greenstone notified customers that it

would be raising the price of Clindamycin Gel. Shortly after that, Fougera was

approached by a customer asking for a bid on Clindamycin Gel.

          871. The next day, CW-6 exchanged five (5) text messages with Nailor of

Greenstone, likely to convey Fougera’s decision not to challenge Greenstone’s market

share at that customer.



                                           247
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 248 of 1082




       872. Similarly, on June 27, 2012, CW-3 at Fougera learned that ABC had put

Clindamycin Gel, Lotion and Cream out for bid. That same day, CW-6 Fougera

placed a call to Nailor at Greenstone and left a 31-second voicemail.

       873. In late July 2012, Defendant Sandoz formally acquired Fougera. As

discussed more fully below, even before the acquisition Sandoz had been conspiring

separately with Greenstone to fix prices on Latanoprost Drops, and thus had its own

separate relationships with Greenstone.

       874. After the merger, Sandoz began to scrutinize the Fougera business line

and search for ways to maximize revenue for Fougera products in order to meet its

pre-merger expectations. Starting in or about August 2012, Kellum (of Sandoz) and

Kaczmarek (of Fougera, still with the company during the transition) – now co-

workers – were tasked with discussing and identifying a list of price increase

candidates from the Fougera drug portfolio.

       875. By August 1, 2012, Greenstone had identified Clindamycin Solution as

an actual competitor. On August 7, 2012, Kellum called Hatosy and the competitors

exchanged six (6) text messages. The next day, August 8, 2012, Kellum and Hatosy

spoke for ten (10) minutes.

       876. Later that month, on August 22, 2012, Kellum identified Clindamycin, in

all of its various formulations, as a price increase candidate. In describing his

reasoning, Kellum indicated that the only competitor for all four formulations was

                                            248
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 249 of 1082




Greenstone. Kellum was referring to his recent successful collusion with Greenstone

on Latanoprost drops (discussed below) which had resulted in a significant price

increase. In response, Kaczmarek recalled his own experience of Greenstone’s failure

to follow Fougera’s Clindamycin Solution price increase as quickly as he wanted

      877. Kellum’s confidence in Greenstone was based on his own relationship

with Hatosy of Greenstone, and his prior conversations with her. Kellum pushed

forward with the planned price increases for Clindamycin.

      878. As Sandoz was planning for the Clindamycin price increase in August

2012, Kellum was coordinating with Hatosy. For example, on August 29, 2012, a

colleague at Sandoz sent Kellum a draft which included detailed information about

the proposed Clindamycin price increase. After speaking with Hatosy of Greenstone

that same day for more than three (3) minutes.

      879. Although others at Sandoz expressed some concern that Greenstone

might not follow, Kellum remained confident in his agreement with Hatosy and

Greenstone.

      880. On October 19, 2012, Defendant Sandoz implemented price increases

on all four formulations of Clindamycin

      881. In the days leading up to the price increases, Kellum continued his

coordination - by phone and text message - with Hatosy of Greenstone:



                                          249
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 250 of 1082




As detailed in the table above, Kellum reached out repeatedly by phone and text

message to Hatosy at Greenstone in the days leading up to Sandoz's announcement of

the price increases. This culminated in a nearly four ( 4) minute call between the two

competitors on October 19, 2012 - the day the Sandoz price increases became

effective.

       882. During these communications, the competitors confirmed their

understanding that Greenstone would follow the Sandoz price increases. With the

agreement in hand and understood between the two competitors, Kellum and Hatosy

would not need to speak again by phone or text message for nearly a year-and-a-half,

until March 18, 2014 - as Sandoz was preparing for another large increase on

Clindamycin (discussed below).

       883. Greenstone followed the price increases quickly this time, notifying its

customers of a price increase on all of Clindamycin formulations on November 27,

2012 - although the WAC price increases did not become effective and publicly visible




                                          250
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 251 of 1082




until December 27, 2012. In the interim period before Greenstone publicly followed

the Sandoz price increases, Sandoz made sure to not disrupt the market.

      884. When Greenstone 's customers approached Sandoz looking for a lower

price, Sandoz refused to bid.

      885. During that same time period, Sandoz's own customers also approached

the company, seeing lower public prices from Greenstone and requesting that Sandoz

reduce its pricing because they were not yet aware that Greenstone had followed.

Knowing that Greenstone would follow, however, Sandoz refused. For example, in

early December 2012 Sandoz was approached by its customer McKesson asking

Sandoz to reduce its pricing for Clindamycin because Greenstone was offering

significantly lower pricing in the market. A Sandoz pricing employee initially

responded to the customer by refusing to lower the price.

      886. When the customer challenged those responses and asked for additional

details about what intelligence Sandoz was referring to, the pricing employee

fo1warded the e-mail string to Kellum and CW-1, asking for advice on how to avoid

referring to the illegal understanding between the two companies.

      887. Kellum responded by instructing the employee to call McKesson.

      888. The Greenstone Clindamycin WAC price increases became effective and

publicly visible on December 27, 2012. Greenstone followed Sandoz’s WAC price



                                          251
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 252 of 1082




increases to the penny on every formulation, with Greenstone’s prices on

Clindamycin Solution increasing by 416%.

      889. The coordinated price increases were a success, and By May 2014, those

price increases had resulted in an additional $61,000,000 in net sales to Sandoz.

      890. The late-2012 Sandoz and Greenstone price increases got the attention

of two competitors – Taro and Perrigo – that had previously obtained approval to

market Clindamycin Solution but had not recently been active in the market.

      891. For example, in a January 2013 internal e-mail Perrigo employees noted

that they had approval on Clindamycin Solution. They noted that Perrigo already

possessed ANDAs for the product. Perrigo began making plans to return to the

market; and was in frequent communication with its competitors at every important

step throughout the process.

      892. Taro similarly had approval to sell Clindamycin Solution; but had not

been marketing the product. As early as April 2013, however, Taro began taking steps

to bring the product back to market, which included reaching out to competitors. For

example, on April 17, 2013, Taro circulated an internal e-mail regarding Clindamycin

Solution, requesting specific information about material availability in order to

estimate an available launch date. That same day, Aprahamian called his contact at

Sandoz, CW-3, and the two spoke for four (4) minutes.



                                           252
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 253 of 1082




      893. Similarly, Aprahamian scheduled a meeting with colleagues at Taro on

June 6, 2013 to discuss Taro’s entry into the market for Clindamycin Solution. They

day before that meeting, he sent an internal e-mail. The day after his internal meeting

– June 7, 2013 – Aprahamian called CW-3 at Sandoz and the two competitors spoke

for nearly eleven (11) minutes.

      894. Starting in July 2013, Sandoz started having temporary supply problems

for Clindamycin Solution, due to a change in the adhesive label which required

additional testing. The disruption was temporary, and Sandoz expected to be back in

the market by the end of the year. However, this left Greenstone as the only viable

competitor while Taro and Perrigo were planning to enter the market.

      895. Because it well understood under “fair share” principles that Greenstone

would have to concede market share and “play nice in the sandbox” as these new

competitors entered the market (and as Sandoz subsequently re-entered the market), it

was important for Taro, Perrigo and Sandoz to coordinate with each other in order to

avoid competition and minimize price erosion as they re-entered the market.

      896. Perrigo sta1ted preparing in earnest to enter the market for Clindamycin

Solution in August 2013. Over the next several weeks, executives at Perrigo, Taro and

Sandoz were in almost constant communication, as set forth below:




                                          253
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 254 of 1082




      897. On August 28, 2013, at 1 :30 p.m. ET, the Perrigo sales team held an

internal launch meeting regarding Clindamycin Solution. In advance of that meeting, a

Perrigo executive circulated pricing and market share information to the team,

including a pricing grid with proposed Perrigo pricing for different types of

customers. This led to several more phone calls between Perrigo, Taro, and Sandoz

that same day, as set forth below:




                                          254
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 255 of 1082




As can be seen from the table above, Aprahamian of Taro and T.P. of Perrigo both

spoke to CW-3 of Sandoz in the morning before the 1 :30 p.m. ET Perigo launch

meeting.

Shortly after the meeting, at 2:36 p.m., Boothe of Perrigo called the Taro main line

and spoke to someone at Taro - likely Perfetto - for approximately thi1ieen (13)

minutes.

      898. Perrigo formally launched and entered the market for Clindamycin

Solution on Monday, September 9, 2013 - a week earlier than expected. The week

before the launch, as Perrigo was deciding which customers to approach, executives at

the company were again in frequent contact with competitors Taro and Sandoz. On

Wednesday, September 4, 2013, a Perrigo executive sent an e-mail to the Perrigo sales

team about Clindamycin Solution. The next day, T.P. of Perrigo called his contact at

Sandoz, CW-3, and the two spoke for approximately ten (10) minutes. The day after

that- Friday September 6, 2013 - Boothe of Perrigo spoke to Perfetto of Taro for

nearly two (2) minutes.

      899. Perrigo was quickly able to obtain ABC and Walmart as customers,

allowing the company to even exceed its initial market share targets.

      900. Shortly after Perrigo entered the market, on September 12, 2013,

Aprahamian of Taro sent an internal e-mail


                                          255
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 256 of 1082




      901. Over the next several weeks, executives at Taro communicated

frequently with their counterparts at Perrigo and Sandoz to determine which

customers to target, and how to avoid competing with each other. At least some of

those communications are set forth below:




      902. As can be seen in the table above, Aprahamian called CW-3 at Sandoz

on October 1, 2013, most likely leaving a voicemail. CW-3 called Aprahamian back

the next day, and the two spoke for ten (10) minutes. During that call, Aprahamian

and CW-3 talked about specific pricing in the market and which customers Taro

should approach as it entered the market. That same day - October 2, 2013 -

Aprahamian created a spreadsheet which documented some of the information he

had received during that call. In that document Aprahamian created an initial pricing

model for Taro's upcoming launch of Clindamycin Solution, based on his


                                         256
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 257 of 1082




conversations with CW-3. The spreadsheet included not only public WAC pricing for

Sandoz, Greenstone and Perrigo, but also - in a separate tab of the spreadsheet – non-

public price points for three potential customers: Rite Aid, Publix, and ABC.

       903. On October 8, 2013, Taro was busy preparing for the launch.

Aprahamian sent an e-mail to the Taro sales team indicating that Taro was planning to

launch Clindamycin Solution and asking those sales executives to reach out to

customers.

       904. Consistent with the “fair share” understanding, Taro would only target

Greenstone customers – not Perrigo – due to Greenstone’s very high market share.

That same day, Aprahamian called CW-3 at Sandoz and left a message. CW-3

returned the call immediately and the two spoke for approximately three (3) minutes.

       905. Taro also scheduled an internal meeting regarding the Clindamycin

launch for October 11, 2013. The day before and the day of that meeting,

Aprahamian was again busy communicating with CW-3 of Sandoz. On October 10,

2013, Aprahamian called CW-3 twice – first on CW-3’s office line, leaving a message,

and then immediately after on his cell phone, leaving another message. The next day –

the day of the Taro internal launch meeting – the two competitors spoke three times,

with calls lasting three (3), one (1), and five (5) minutes, respectively.

       906. As Aprahamian kept speaking to CW-3 at Sandoz, who was in turn

speaking with T.P. at Perrigo, he continued compiling competitively sensitive, non-

                                             257
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 258 of 1082




public price points for various customers. For example, by October 25, 2013, tab of

Aprahamian’s Clindamycin Solution pricing spreadsheet had grown.

      907. Having this competitively sensitive, non-public information allowed

Taro to price as high as possible while still obtaining new business – accomplishing

one of the fundamental goals of the “fair share” understanding by minimizing price

erosion as it entered the market.

      908. Taro entered the market for Clindamycin Solution on October 28, 2013,

matching Sandoz, Greenstone and Perrigo’s WAC pricing exactly. When launching,

Taro quickly targeted and obtained Rite Aid – not ABC or Walmart – to avoid

competing with Perrigo for market share. This gave Taro approximately 13% market

share immediately, almost reaching its target goal with just one customer.

      909. When Sandoz subsequently re-entered the market for Clindamycin

Solution in early 2014, it also did so in coordination with its competitors. For

example, on Monday, February 10, 2014, members of the Sandoz sales team had a

conversation about the company’s upcoming re-launch of Clindamycin Solution.

      910. That same day, Kellum sent an internal e-mail to the Sandoz sales team

reminding them of the important understanding already in place with Greenstone

across all of the Clindamycin formulations, not just the Solution.




                                           258
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 259 of 1082




      911. Two days later, on February 12, 2014, CW-3 of Sandoz called

Aprahamian of Taro and the two spoke for seventeen (17) minutes. They spoke again

on February 13 for one (1) minute. That same day – February 13, 2014 – CW-1 of

Sandoz sent an internal e-mail again stressing the broader relationship with

Greenstone and the desire not to disrupt that relationship.

      912. Over the next several weeks until Sandoz re-launched, the four

competitors for Clindamycin Solution- Sandoz, Taro, Perrigo and Greenstone -

coordinated through numerous phone calls, in order to minimize any disruption that

might be caused by Sandoz's re-entry:




                                          259
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 260 of 1082




       913. Sandoz set its target market share at 25%, choosing to target 20% from

Greenstone and 5% from Perrigo. In a May 2014 internal Sandoz presentation,

Sandoz laid out its plan for re-entry.

       914. Ultimately, these coordinated effo1is to minimize price erosion were

ve1y successful. Even after both Taro and Perrigo's entry, and Sandoz's re-entry,

prices for Clindamycin Solution remained significantly higher than they had been

prior to the first coordinated price increase.

       915. In a presentation to Pfizer in 2017, Greenstone summarized the lock-

step price increases in the market for Clindamycin Solution, while also showing

relatively minimal price erosion even after two additional competitors had entered the

market.

       916. Starting in April 2014, Sandoz decided to raise prices on the three

formulations of Clindamycin where Greenstone was still its only competitor. This led

to a quick flurry of phone calls between Greenstone and Sandoz in early April 2014 to

confirm the understanding, as shown below:




The phone call between Nailor and Kellum listed above was the first phone call ever




                                            260
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 261 of 1082




between the two, according to phone records. As a result of these calls, Sandoz

understood that Greenstone would follow its price increases. During these calls, the

competitors also discussed a separate price increase on Eplerenone Tablets, discussed

more fully below.

      917. Sandoz moved quickly, raising its WAC prices on Clindamycin Gel,

Clindamycin Lotion, and Clindamycin Cream by approximately 20%, effective April

18, 2014. Sho1tly after the Sandoz increase, on April 23, 2014, Nailor of Greenstone

and Kellum spoke again for nearly fifteen (15) minutes.

      918. By now, Greenstone understood the need to follow the Sandoz price

increases quickly - and did so. It followed the Sandoz WAC increases to the penny

less than a month-and a- half later, with an effective date of June 2, 2014. Shortly

before Greenstone followed the Sandoz Clindamycin increases - on May 22, 2014 -

Hatosy of Greenstone called Kellum of Sandoz twice, leaving him a fo1ty-seven (47)

second voicemail. They did not speak again for nearly three (3) months. Similarly,

three days before the increases became effective, on May 29, 2014, Nailor of

Greenstone called Kellum of Sandoz, leaving him a twenty-six (26) second voicemail.

As part of that same price increase, Greenstone also raised its pricing on Eplerenone

Tablets.

      919. Sandoz honored the "fair share" understanding with Greenstone and the

agreement to raise prices on Clindamycin. Omnicare approached Sandoz again in


                                           261
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 262 of 1082




August, asking if Sandoz had enough supply to meet the customer’s needs. The e-mail

from Omnicare followed a flurry of phone calls between Kellum and Hatosy of

Greenstone only a few days prior, on August 14, 2014 (their first calls since May

2014). After receiving the e-mail from Omnicare, CW-3 of Sandoz informed the

customer that Sandoz would not do anything that would disrupt the market.

      920. No shortages or other market features can explain Defendants’ price

increases for generic Methazolamide Tablets during the Relevant Period.

      921. The elevated prices of generic Clindamycin resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      922. The unlawful agreements among Defendants Fougera/Sandoz,

Greenstone, Taro, and Perrigo, regarding generic Clindamycin were part of all

Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.




                                          262
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 263 of 1082




       O.     Methylprednisolone Tablets

       923. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Methylprednisolone 4 mg tablets beginning at least as early as February 2011.

       924. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Methylprednisolone tablets, as follows:

       925. Methylprednisolone, also known by the brand name Solu-Medrol, is an

adrenocortical steroid used to treat arthritis, lupus, psoriasis, and ulcerative colitis.

       926. During the relevant time frame, Defendants Sandoz, Par, Greenstone,

Breckenridge and Cadista were the primary manufacturers of Methylprednisolone.

       927. The market for Methylprednisolone 4 mg tablets was mature and at all

relevant times had multiple manufacturers.

       928. For years, the prices of Methylprednisolone were relatively low and

stable, but that changed abruptly in early 2011. When some manufacturers had supply

disruptions, all manufacturers used it as pretext to increase prices. Although the

supply disruption—which in any event did not impact all manufacturers—was

resolved in few months, prices never returned to the prior, lower levels.




                                             263
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 264 of 1082




      929. Sandoz and Cadista announced identical list (WAC) prices in close

succession, and when Greenstone entered the market in the fall of 2011, it matched

the list prices of Sandoz and Cadista.

      930. Defendants’s Fair Share agreement and agreement to fix the prices of

Methylprednisolone enabled them to maintain elevated prices.

      931. For example, in late 2012, when Breckenridge and Greenstone were re-

entering the market, R.T. and Armando Kellum of Sandoz were careful not to disrupt

other manufacturers’ Fair Shares.

      932. Throughout this period, Sandoz, Par, Greenstone, Breckenridge and

Cadista met at trade conferences and communicated directly with each other in

furtherance of their price-fixing agreements on Methylprednisolone and their Fair

Share agreement.

      933. For example, as Breckenridge was entering the Methylprednisolone

market in September 2011, D.N., the Director of Sales at Breckenridge, exchanged

text messages with G.B., Par’s Vice President of National Accounts, both before

(August 14) and after (November 14) Breckenridge’s entry.

      934. Similarly, as Greenstone entered the market and ramped up from the

spring to the fall of 2012, R.H., a Director of National Accounts at Greenstone,

communicated by phone with M.S., Breckenridge Vice President of Sales, in February

and again in November.




                                         264
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 265 of 1082




      935. In March 2013, during the Period (as described above) when Sandoz was

considering whether to pursue business Sandoz, Par and Cadista were in contact. On

March 21, 2013, K.O., Par’s Vice President of National Accounts, spoke to M.D.,

Vice President of Sales at Cadista. A few days later, on March 26, 2013, the same Par

VP spoke to M.V., the Associate Director of Pricing at Sandoz. Open lines of

communication ensured that each manufacturer maintained a Fair Share.

      936. No shortages or other market features can explain Defendants’ price

increases for generic Methylprednisolone tablets during the Relevant Period.

      937. The elevated prices of generic Methylprednisolone tablets resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      938. The unlawful agreements among Defendants Sandoz, Par, Greenstone,

Breckenridge and Cadista, regarding generic Methylprednisolone tablets were part of

all Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.




                                          265
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 266 of 1082




       P.     Lidocaine-Prilocaine

       939. Lidocaine-Prilocaine is an anesthetic used to numb the skin or genital

area to relieve pain during medical procedures, and is sold throughout the United

States and its territories.

       940. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Lidocaine-Prilocaine, as follows:

       941. At all relevant times, Defendants had substantial market power with

respect to generic Lidocaine-Prilocaine. Defendants exercised this power to maintain

supracompetitive prices for Lidocaine-Prilocaine without losing so many sales as to

make the elevated price unprofitable.

       942. Defendants sold generic Lidocaine-Prilocaine at prices in excess of

marginal costs, in excess of a competitive price, and enjoyed high profit margins.

       943. During the Class Period, Defendants dominated the Lidocaine-

Prilocaine market. Similarly, throughout the relevant period, the Defendants

possessed a substantial amount of market power.

       944. In fact, the Federal Trade Commission (“FTC”) has specifically asserted

in recent years that the market for Lidocaine-Prilocaine is highly concentrated and

subject to anticompetitive conduct. The HHI—or Herfindahl-Hirschman Index—is

“a commonly accepted measure of market concentration.” The FTC and the



                                            266
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 267 of 1082




Department of Justice “generally consider markets in which the HHI is between 1,500

and 2,500 points to be moderately concentrated, and consider markets in which the

HHI is in excess of 2,500 points to be highly concentrated.”

        945. In July 2012, the FTC filed a complaint against Defendant Sandoz’s

parent, Novartis AG, seeking to enjoin Novartis AG’s acquisition of Defendant

Fougera. The FTC specifically alleged that the acquisition would create antitrust

concerns in the market for “generic Lidocaine-Prilocaine cream.” According to the

FTC, “Lidocaine-Prilocaine is available in . . . 30 gram tubes …. [t]he 30 gram tubes

are prescribed directly to patients for home use. Fougera, Hi-Tech, and Novartis are

the only U.S. suppliers of 30 gram tubes, with market shares of approximately 50

percent, 47 percent, and 3 percent, respectively. The Acquisition would increase the

Herfindahl-Hirschman Index concentration in that market by 300 points to 5,018

points, and leave Hi-Tech as the only competitor to the combined

Novartis/Fougera.”44 The FTC settled with Novartis AG by, in part, requiring

Novartis to terminate its marketing agreement with Tolmar on Lidocaine-Prilocaine.

        946. Defendant Impax entered the generic Lidocaine-Prilocaine market in late

2012.

        947. In 2014, the FTC sought to enjoin Akorn’s acquisition of Hi-Tech and

filed an administrative complaint alleging that the acquisition would have

anticompetitive effects. In that complaint, the FTC specifically alleged that the

acquisition would cause the number of competitors of “generic topical cream

                                           267
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 268 of 1082




containing 2.5% Lidocaine with Prilocaine,” which the FTC defined as generic EMLA

cream, to drop from 4 to 3, “would increase the HHI by 1488, from 4481 to a post-

merger total of 5969, and would create a merged entity having a market share in

excess of 74%.”46 The FTC alleged that Akorn had a market share of 12% and that

Hi- Tech had a market share of 62%. After filing its administrative complaint, the

FTC settled the matter by requiring the divestiture of portions of the Akorn/Hi-Tech

Lidocaine-Prilocaine business to Watson Pharmaceuticals, Inc., which is now known

as Actavis Holdco U.S., Inc. (“Actavis”). In conjunction with the divestiture, on April

17, 2014, Akorn and Actavis entered into a supply agreement under which Akorn

would supply Lidocaine-Prilocaine cream to Actavis for a transitional period of either

two years or until an alternative supplier is found.

      948. Akorn’s settlement resolved the FTC action in April 2014 after it agreed

to divest a part of its Lidocaine-Prilocaine business to Actavis. Despite its assurance

tot the FTC, Defendants used their market dominance to undermine competition and

facilitate a price-fixing conspiracy that caused Plaintiffs to pay supracompetitive prices

for generic Lidocaine-Prilocaine.

      949. Until around March of 2014, generic Lidocaine-Prilocaine pricing was

fairly stable. That stability is reflected in the following chart displaying NADAC data

for generic Lidocaine-Prilocaine covering the years 2012 to 2015:




                                           268
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 269 of 1082




      950. Beginning on or around March of 2014 however—and without any

explanation—the price of Defendants’ generic Lidocaine-Prilocaine began to

skyrocket. As shown in the NADAC chart above, the average price per unit of generic

Lidocaine-Prilocaine sold across all Defendants was $0.49 in January of 2014,

compared to $1.20 in January of 2015, a 145% increase.

      951. The sustained price elevation reflected in the NADAC chart was the

result of a conspiracy among Defendants to artificially raise, fix, maintain, and/or

stabilize the price of generic Lidocaine-Prilocaine sold in the United States.

      952. Defendants’ price increases for Lidocaine-Prilocaine resulted in

corresponding increases to the prices paid by Plaintiffs.

      953. Defendants were aware of and praised the lack of generic drug price

competition and resulting higher prices. For example, during Akorn’s August 5, 2014


                                           269
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 270 of 1082




earnings call, Akorn CEO Raj Rai stated, “we are seeing lot of price increases that are

happening in the generic space and it affect some of our products as well. So, I would

say overall, there is a healthier pricing environment than it was there, I would say six

to eight months ago.”

      954. Beginning in March 2014, Defendants collectively caused the price of

Lidocaine-Prilocaine to increase dramatically. Defendants’ conduct cannot be

explained by normal competitive forces. It was the result of an agreement among

Defendants to increase pricing and restrain competition for the sale of generic

Lidocaine-Prilocaine in the United States. The agreement was furthered by discussions

held at meetings and industry events hosted by the GPhA, HDMA, NACDS, and

ECRM as well as other meetings and communications.

      955. To sustain a conspiracy, conspirators often communicate to ensure that

all are adhering to the collective scheme. Here, such communications occurred

primarily through (1) trade association meetings and conferences, (2) private meetings,

dinners, and outings among smaller groups of employees of various generic drug

manufacturers, and (3) individual private communications between and among

Defendants’ employees through use of the phone, electronic messaging and similar

means.

      956. These secret, conspiratorial meetings, discussions, and communications

helped to ensure that all Defendants agreed to participate in, implement, and maintain

an unlawful bid rigging, price fixing, and market and customer allocation scheme.

                                           270
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 271 of 1082




      957. The industry intelligence-gathering reporting firm Policy and Regulatory

Report has reportedly obtained information regarding the investigation of generic

drug companies by DOJ, and has indicated that DOJ is investigating the extent to

which trade associations and industry conferences have been used as forums for

collusion among competing generic drug companies. The State AGs have similarly

noted the centrality of trade associations and industry conferences in their

investigation, stating that they have uncovered evidence that certain generic drug

companies “routinely coordinated their schemes through direct interaction with their

competitors at industry trade shows, customer conferences, and other events, as well

as through direct email, phone, and text message communications.”

      958. Defendants were members of numerous trade associations, which they

used to facilitate their conspiratorial communications and implement their

anticompetitive scheme to raise, maintain, and stabilize the prices of Lidocaine-

Prilocaine, rig bids, and engage in market and customer allocation concerning

Lidocaine-Prilocaine, including, but not limited to, GPhA, the NACDS, and HDMA.

      959. No shortages or other market features can explain Defendants’ price

increases for generic Lidocaine-Prilocaine during the Relevant Period.

      960. The elevated prices of generic Lidocaine-Prilocaine resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at




                                          271
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 272 of 1082




these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       961. The unlawful agreements among Defendants Impax and Sandoz,

regarding generic Lidocaine-Prilocaine were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       Q.     Amantadine HCL
       962. Amantadine HCL, also known by the brand name Symmetrel, inter alia, is

used in the treatment of Influenza Strain A and the symptoms of Parkinson’s Disease.

       963. Amantadine HCL was first approved by the FDA in the 1960’s and has

been commercially available in the United States ever since. The market for generic

Amantadine is mature. Amantadine has been commercially available in the United

States in a generic form for decades.

       964. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Amantadine HCL capsules (“Amantadine”) at least as follows:

       965. From at least 2009-12, Defendants Sandoz and Upsher-Smith dominated

the market for Amantadine capsules. At that time, Defendant Lannett had a very

small share of the market.

       966. Amantadine capsules had had relatively low and stable prices for years.

For example, as with Permethrin, from 2009 through mid-2011, the list price for a 100


                                            272
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 273 of 1082




mg Amantadine capsule was only 40 cents.

       967. But in at least March, April, July, September, November and December

of 2011 and January and February of 2012, Sandoz and Upsher-Smith – for all

practical purposes, the only players in the game – were talking, via their employees,

K.K., a Senior National Account Executive at Sandoz, and D.Z., a Senior National

Account Manager at Upsher, with at least those telephone communications. And,

upon information and belief, what they were talking about included co-operatively

increasing the price of Amantadine, in accordance with the “fair share” rules of

Defendants’ cartel.

       968. In October, 2011, they implemented the next phase of the scheme:

Upsher quadrupled the price of Amantadine. A few months later, in February, 2012,

Sandoz followed suit.

       969. This dramatic increase in profitability was too much to ignore. Lannett,

formerly a bit player in the market, decided to ramp up to get its “fair share” of the

profits.

       970. Accordingly, Lannet made a push into the market in early 2013. But

rather than offer lower prices to win market share, Lannett, careful not disturb market

pricing, joined its fellow Defendants and cartel-members, Sandoz and Upsher, at the

artificially-quadrupled WAC price of $1.60 per capsule, in accordance with the cartel’s

pricing rules.

       971. Although – while under State and federal antitrust investigation –

                                           273
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 274 of 1082




Defendant Upsher eventually lowered its WAC price to a “mere” doubling (of 80

cents per unit), Sandoz and Lannett are sticking to their guns with a WAC of $1.60

per capsule through at least mid-2019, the last year for which figures were readily

available.

         972. No shortages or other market features can explain Defendants’ elevated

pricing for Amantadine during the Relevant Period.

         973. The elevated prices of Amantadine that resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue at these elevated levels

indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

         974. The unlawful agreement among Uphser-Smith, Sandoz, and Lannett for

Amantadine was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         R.    Fluocinonide Solution
         975. Fluocinonide Solution, also known by the brand name Lydex, is used in

the treatment of a variety of skin conditions, such as eczema, dermatitis, allergies, and

rash. Fluocinonide Solution comes in 20ml and 60ml bottles.




                                            274
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 275 of 1082




       976. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Fluocinonide Solution at least as follows:

       977. In early 2011, the market for Fluocinonide Solution was dominated by

Teva, Taro, and Fougera. All three produced Fluocinonide Solution in 60ml bottles,

while only Taro produced them in 20ml bottles.

       978. In the beginning of April 2011, Fougera’s Fluocinonide Solution

products had been on long-term backorder due to quality control issues with the tips

of the bottles leaking. As a result, the market was split between Teva (76% market

share) and Taro (19% market share) until Fougera returned to production. Fougera

was working to re-launch its Fluocinonide Solution products by mid-May 2011.

       979. On April 21, 2011, Walter Kaczmarek learned that Teva was dropping

its Fluocinonide Solution product, i.e., stopping production and leaving the market.

This meant the only competitors in the market would now be Taro and “Fougera” –

except that Fougera was currently still on backorder due to supply problems.

       980. Nevertheless, Fougera also viewed Teva’s exit as an opportunity to

increase prices. In internal calculations of the expected benefit from the pricing

action, Fougera assumed that they would split the market with Taro, 50/50. Fougera

estimated that this would provide it with a yearly gain of $4.6 million.

       981. On May 10, 2011, Fougera raised its WAC pricing for Fluocinonide

Solution by 100% from – $12.50 to $25.00 – with the change effective the following

                                             275
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 276 of 1082




day. That evening, Fougera also sent out contract price-change notifications to

customers where it had existing contracts for Fluocinonide Solution. With those

increases, the average net sales price jumped 800% from $2.50 to $20.

       982. On May 13, 2011 – three days after Fougera sent out its price changes –

SW-6 and H.M. at Taro exchanged two calls, with one call lasting five minutes.

       983. One week later, on May 20, 2011, Taro followed Fougera’s lead by

substantially increasing its pricing for Fluocinonide Solution. Taro increased the

WAC price for the 20ml and 60ml formulations by 200% and 400%, respectively.

Taro also increased average net sales prices by 260% and by over 500% for the 20ml

and 60ml formulations, respectively.

       984. Following their respective price increases, the market share between

Taro and Fougera stabilized to rough parity. By September 2011, Fougera and Taro

each had approximately 50% market share.

       985. A few months later, on January 25, 2012, SW-6 and H.M. exchanged

several calls, detailed in the chart below:




                                              276
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 277 of 1082




      986. The very next day, on January 26, Kaczmarek sent an e-mail to his

Fougera colleagues, proposing a price increase that nearly tripled Fougera’s WAC and

net sales prices, in just over two weeks.

      987. This price increase opportunity was viewed as so pressing by Kaczmarek

that he asked A.R., a Fougera business analyst, to put together a pricing analysis that

evening while flying on an airplane because she had a scheduled day off the next day.

      988. First thing the next morning, on January 27, 2012, Kaczmarek called

SW-6 and they spoke for approximately 20 minutes. SW-6 hung up and immediately

called H.M. at Taro. The call lasted approximately one minute. A few minutes later,

SW-6 called H.M. again and they spoke for approximately twenty minutes. Later that

day, SW-6 called Kaczmarek twice. The calls lasted for several minutes each.

      989. Later that evening (January 27), Kaczmarek submitted his proposed

price increase to Fougera’s Pricing Committee, with even larger price increases. The

plan was now to raise Fougera’s WAC price from $25 to $80.99 and increase its

average net sales price from $18.08 to $58.57 – well more than tripling the price. This

increase was estimated to bring in an additional $10.1 million in gross profit for the

rest of 2012. Unsurprisingly, given the purpose of Defendants’ cartel, members of the

Fougera Pricing Committee enthusiastically embraced the massive price hike.

      990. On February 13, 2012, SW-6 called H.M. and they spoke for five

minutes. The next day, as planned, Fougera formally raised its WAC and contract

prices for Fluocinonide Solution.

                                            277
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 278 of 1082




      991. The increases more than tripled Fougera’s WAC price, as well as direct

and indirect contract prices for its customers. The increase was so dramatic that third

party data vendor Medi-Span – which tracks WAC prices – reached out to Fougera to

confirm that the new WAC amount was not an error.

      992. On February 15, 2012, the day after the increases, SW-6 called H.M.

again and they spoke for approximately five minutes. Later that day, Blashinsky, a

senior Taro marketing executive, circulated an internal e-mail regarding Fluocinonide

Solution pricing issues.

      993. In furtherance of their price increase conspiracy and Defendants’

overarching cartel, Taro was careful not to use Fougera’s price increase to poach

customers and upset market share, even with very small customers.

      994. For example, Meijer requested that Taro submit a bid for Fluocinonide

Solution, but wary of upsetting the apple cart, Taro declined to provide Meijer with a

bid, instead falsely claiming it did not have sufficient inventory to supply them.

      995. Similarly, after the Fougera increase, HD Smith asked Taro to bid for its

Fluocinonide Solution business. S.B., a Taro sales executive, relayed this news to J.J.,

a senior Taro sales executive, who chastised him for even considering the offer.

      996. While Taro planned and implemented corresponding price increases,

representatives of Taro and Fougera remained in contact, including but not limited to

exchanging the following calls:




                                           278
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 279 of 1082




       997. The day after the final calls detailed above, on March 9, 2012, Taro

implemented its own price increase, which essentially doubled its WAC and contract

prices for both the 60ml and 20ml formulations of Fluocinonide Solution.

       998. No shortages or other market features can explain Defendants’ elevated

pricing for Fluocinonide Solution during the Relevant Period.

       999. The elevated prices of Fluocinonide Solution that resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue at these

elevated levels indefinitely unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

       1000. The unlawful agreement between Taro and Fougera for Fluocinonide

Solution was part of all Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       S.     Erythromycin Base/Ethyl Alcohol Solution
       1001. Erythromycin Base/Ethyl Alcohol Solution (“Erythromycin Solution”)

is a topical medication used to treat acne.


                                              279
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 280 of 1082




       1002. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Erythromycin Solution, as follows:

       1003. In mid-2011, Defendants Sandoz/Fougera and Wockhardt were the only

two manufacturers of Erythromycin Solution. However, both experienced supply

issues that required their exit from the market for periods of time. Accordingly, some

co-ordination among the cartel members was helpful to maintain a stable market, as

set forth infra:

       1004. Between May 17-19, 2011, Perrigo discussed internally whether to re-

enter the Erythromycin Solution market. The next day, May 20, T.P. at Perrigo called

SW-6 at Fougera and they spoke for approximately seven minutes. Immediately after

that call, T.P. called his boss, Wesolowski, and they spoke for approximately three

minutes. The following Monday, on May 23, Wesolowski gave the green light to

move forward with Perrigo’s plans to re-launch the product within six months.

       1005. Half-way through that six-month period, on Friday, August 5, 2011, SW-

3 at Fougera e-mailed his supervisor, Kaczmarek.

       1006. Following that week-end, on Tuesday, August 9, SW-6 at Fougera called

M.C., a Wockhardt sales executive, three times, including one call lasting ten minutes.

According to available records and illustrating the institutional, rather than merely

personal, nature of the cartel relationship among Defendants, these were the first

phone calls between the two. SW-6 and M.C. were not friends and did not socialize

                                            280
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 281 of 1082




together. When they did speak, it was to co-ordinate anticompetitive conduct for

their employers, relating to products on which Fougera and Wockhardt overlapped.

      1007. Over the next week, SW-6 (Sandoz) exchanged several calls with M.C.

(Wockhardt) and T.P. (Perrigo), the prospective new entrant. CW-6 acted as a go-

between, relaying information between Wockhardt and Perrigo. After speaking with

these co-conspirators of Fougera/Sandoz, SW-6 called his supervisor, Kaczmarek, to

report back what he had learned. These calls are detailed in the chart below:




      1008. On August 19, 2011, after the final, 6:00 am call listed above, between

SW-6 at Fougera/Sandoz and T.P. at Perrigo, Fougera held an internal meeting to

discuss Erythromycin Solution and the informationt that SW-6 had gained from

phone calls with Fougera/Sandoz’s co-conspirators.

      1009. On November 15, 2011, Wesolowski of Perrigo sent an internal e-mail

to the Perrigo sales team, including to T.P., stating that Perrigo planned to launch

Erythromycin Solution the following month, in December. Beginning that day, and

over the next few days, T.P. exchanged several calls with SW-6 of Fougera. At the



                                          281
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 282 of 1082




same time, SW-6 was speaking with M.C. at Wockhardt. At least some of these calls

are detailed in the chart below:

      1010. The next day, on November 18, K.K. (another Wockhardt sales

executive) called SW-3 at Fougera. The call lasted approximately two minutes. Later,

SW-3 sent an e-mail to his supervisor, Kaczmarek, reflecting the information shared

on the call and falsely attributing it to a customer.

      1011. In accordance with the cartel’s usual practice, in order to minimize

written evidence of Defendants’ illegal conspiracies, whenever SW-3 learned

confidential information from one of the cartel members, it was SW-3’s customary

practice, instead, to state falsely that he learned the information from a customer.

      1012. Two weeks later, November 30, M.C. at Wockhardt called SW-6 and

they spoke for approximately four minutes. Later that same day, SW-6 sent an e-mail

to Kaczmarek regarding Erythromycin Solution.

      1013. Kaczmarek forwarded the e-mail along internally to A.R., a Fougera

operations manager. A.R. reminded Kaczmarek that Fougera was also having supply

issues and had temporarily exited the market.

      1014. A few weeks after that, on December 19, 2011, Perrigo entered the

Erythromycin Solution market and set WAC pricing that was significantly higher –

indeed, approximately 200% higher – than the market WAC pricing at that time.




                                           282
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 283 of 1082




      1015. SW-6 at Fougera exchanged several calls with T.P. at Perrigo in the

weeks leading up to, and surrounding, Perrigo’s launch, including on the date of the

launch itself. On these calls, they discussed pricing and the allocation of market share

to the new entrant, Perrigo. These calls are detailed in the chart below:




      1016. Several months later, between April 24 and April 27, 2012, the NACDS

held its annual meeting in Palm Beach, Florida. Representatives from Fougera,

Perrigo, and Wockhardt attended, including SW-6 and SW-3 of Fougera, Wesolowski

of Perrigo, and M.C. of Wockhardt.

      1017. At that time, Fougera/Sandoz was readying to re-enter the

Erythromycin Solution market. Shortly after the NACDS annual meeting, on April

30, 2012, Kaczmarek e-mailed his sales team and SW-3 responded back.

      1018. Fougera’s re-launch caused a flurry of communications among the three

cartel members on May 1 and May 2. Following his consistent practice, SW-6

reported the conversations back to his boss at Fougera/Sandoz, Walter Kaczmarek.

These calls are detailed in the chart below:




                                           283
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 284 of 1082




       1019. The next day, on May 3, 2012, Fougera re-entered the market and

matched Perrigo’s increased WAC pricing. That morning, Kaczmarek sent an e-mail

to his sales team.

       1020. That same day, SW-3 of Sandoz spoke with K.K. of Wockhardt for five

minutes and called A.F., a sales executive at Perrigo. Further, SW-6 called his contact

at Perrigo, T.P., and they spoke for approximately a quarter-hour. Immediately after

hanging up with T.P., SW-6 again called his boss at Fougera/Sandoz, Kaczmarek, and

they spoke for approximately five minutes.

       1021. The following Monday, on May 7, 2012, Wesolowski at Perrigo sent an

internal e-mail regarding Erythromycin Solution to other Perrigo executives. On that

same day, Kaczmarek circulated a proposed customer pricing grid for Erythromycin

Solution to the Fougera sales team.

       1022. Over the next several days, SW-3 and SW-6 exchanged calls with AF.

and T.P., their contacts at Perrigo. As was his practice, after hanging up with T.P.,

SW-6 immediately replied back to Kaczmarek what he had learned. These calls are

detailed in the chart below:



                                          284
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 285 of 1082




      1023. On May 14, 2012, the date of the last calls detailed above, Kaczmarek

sent an internal e-mail to his sales team. In accordance with Defendants’ cartel’s usual

practice, Kaczmarek lied about the source of his information to avoid putting

evidence of illegal conduct into writing.

      1024. Less than two months later, on June 7, 2012, Fougera recalled

Erythromycin Solution and again placed the product on back order. By that time,

Fougera had approached and secured approximately 12% market share on the

product, including several customers on its target list such as Rite Aid, Cardinal,

Optisource, and SUPERVALU.

      1025. By August, 2012, Fougera had resolved those supply issues. Around this

same time, Defendant Sandoz had completed its acquisition of Fougera. As Fougera

(now Sandoz) prepared to re-enter the Erythromycin Solution market, the company

set an internal market share goal of 20% on the product.


                                            285
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 286 of 1082




      1026. After the Fougera acquisition was completed, SW-6 left the company for

another position. But prior to leaving Fougera, SW-6 introduced SW-3 – who was

going to, and in fact did, remain at Sandoz after the acquisition – to T.P. at Perrigo to

continue supporting the cartel’s conspiracies.

      1027. The first ever phone calls between SW-3 and T.P., according to the

available phone records, were on August 8, 2012. They spoke two times that day.

They spoke again on August 21, 2012, as Sandoz was preparing to re-enter the market

for Erythromycin Solution.

      1028. On September 5, 2012, S.G., a Sandoz sales executive, e-mailed SW-3

and Kellum to advise them that Sandoz had an opportunity to bid on Erythromycin

Solution at Walgreens. Kellum answered that e-mail, and the next day, SW-3 called

T.P. at Perrigo and they spoke for eleven minutes.

      1029. The day after that, on September 7, SW-3 sent an internal e-mail

including to SW-1 (the Sandoz senior pricing executive), recommending that Sandoz

target the same customers that Fougera had targeted when it re-launched

Erythromycin Solution in May, 2012. Not wanting to have a discussion in writing,

SW-1 responded to SW-3 directly.

      1030. A week later, on September 13, 2012, SW-3 called T.P. at Perrigo and

they spoke for approximately three minutes. SW-3 hung up and called R.T., a senior

sales and marketing executive at Sandoz. The call lasted one minute. Later that day,

SW-3 called K.K. at Wockhardt. That call also lasted one minute.

                                           286
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 287 of 1082




       1031. The following Monday, on September 17, 2012, SW-1 instructed SW-3

to put together offers for Cardinal and Wal-Mart and told him that they would be the

only customers Sandoz would be bidding on at this time. That same day, K.K.

(Wockhardt) called SW-3 (Sandoz) and they spoke for four minutes.

       1032. Between September 20 and September 21, 2012, SW-3 and T.P. at

Perrigo exchanged six calls, including two calls lasting eight minutes and seven

minutes. By October 2012, Perrigo had conceded the Erythromycin Solution

business at Cardinal and Wal-Mart to Sandoz.

       1033. No shortages or other market features can explain Defendants’ price

increases for generic Erythromycin Base/Ethyl Alcohol Solution during the Relevant

Period.

       1034. The elevated prices of generic Erythromycin Base/Ethyl Alcohol

Solution resulted from Defendants’ anticompetitive conduct, injured Plaintiffs, and

caused them to pay more than they would have paid in a free and fair market, and will

continue indefinitely at these elevated levels unless Defendants’ conduct in

furtherance of their conspiracies is enjoined by this Court.

       1035. The unlawful agreements among Defendants Sandoz/Fougera,

Wockhardt, and Perrigo, regarding Erythromycin Base/Ethyl Alcohol Solution were

part of all Defendants’ overarching conspiracy to restrain trade unreasonably and to

fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.




                                            287
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 288 of 1082




       T.     Calcipotriene Solution
       1036. Calcipotriene Solution (“Calcipotriene”), also known as Dovonex Scalp,

is a form of vitamin D that impacts the growth of skin cells. This topical medication

is prescribed for the treatment of chronic plaque psoriasis of the scalp.

       1037. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Calcipotriene Solution, as follows:

       1038. In early 2010, the market for generic Calcipotriene was dominated by

Defendants Fougera, and Impax.

       1039. On July 23, 2010, however, Hi-Tech received a warning letter from the

FDA detailing numerous violations found during a recent manufacturing facility

inspection. Even though G&W was not in the Calcipotriene market at the time, Jim

Grauso (“Grauso,”) then Sales and Marketing Vice President (“VP”) at G&W, knew

Fougera would be interested in the information. On July 28, 2010, he forwarded a

copy of the FDA letter to SW-6 at Fougera. Pleased to hear the news, SW-6 replied

positively to Grauso’s e-mail.

       1040. By the end of July, 2010, Hi-Tech had discontinued the product, leaving

its approximate 35% market share open for the other cartel members to claim – and

G&W decided this was too lucrative a market to ignore.

       1041. It ended up talking almost a year, but by early June, 2011, G&W was

ready to enter the market – so, naturally, G&W started reaching out to fellow cartel


                                            288
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 289 of 1082




member, Fougera. Thus, on Thursday and Friday, June 6 and 7, 2011, SW-6 and

Grauso exchanged several phone calls, with one call lasting eight minutes. During

those calls, Grauso told SW-6 that G&W would soon be launching its own generic

Calcipotriene. Shortly after speaking with Grauso, SW-6 e-mailed Walter Kaczmarek

and other colleagues at Fougera, sharing the news that Fougera had just learned from

its co-conspirator: G&W was launching that week.

      1042. G&W did, indeed, launch Calcipotriene that week – on that Friday, June

10. As G&W entered the market, SW-6 and Grauso continued to speak, including

exchanging two calls on June 23 and one call on June 24, lasting approximately a

quarter-hour.

      1043. A few months later, between November 10 and November 17, 2011,

SW-6 and Grauso exchanged at least seven separate phone calls. The topic of

conversation during these calls was a G&W price increase for Calcipotriene.

      1044. At the end of this series of phone communications between Grauso and

SW-6, G&W instituted a 54% price increase on Calcipotriene, effective Friday

November 18. Grauso sent an internal e-mail to his team, regarding this increase.

      1045. That Monday, on November 21, SW-6 called his boss, Walter

Kaczmarek. Immediately upon hanging up with Kaczmarek, SW-6 then called

Grauso at G&W, and they spoke for five minutes. Within minutes of that call, SW-6

then called Kaczmarek again to report the results of his call with their co-conspirator.




                                          289
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 290 of 1082




Almost simultaneously, Grauso was also reporting the substance of his conversation

with SW-6 to his colleagues, placing calls to Orlofski and Vogel-Baylor at G&W.

      1046. Fougera acted quickly. Just two days later, it followed G&W’s price

increase. Fougera’s new WAC price on Calcipotriene went into effect on November

23, 2011.

      1047. No shortages or other market features can explain Defendants’ prices

for generic Calcipotriene Solution during the Relevant Period.

      1048. The elevated prices of generic Calcipotriene Solution resulted from

Defendants’ anticompetitive conduct, injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      1049. The unlawful agreement between Defendants Fougera and G&W

regarding generic Calcipotriene Solution was part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.




                                           290
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 291 of 1082




       U.     Amiloride HCL/HCTZ Tabs, Cimetidine Tabs,
              Diltiazem HCL Tabs, Disopyramide Phosphate Caps,
              Doxazosin Mesylate Tabs, Estradiol Tabs,
              Flurbiprofen Tabs, Hydroxyzine Pamoate Caps,
              Ketorolac Tromethamine Tabs, Ketoprofen Caps,
              Methotrexate HCL Tabs, Nadolol Tabs, Prazosin
              Caps, and Tolmetin Sodium Caps
       1050. Amiloride HCL/HCTZ (“Amiloride”), also known by the brand name

Midamor, inter alia, is used in the treatment of high blood pressure or swelling due to

heart failure or cirrhosis of the liver.

       1051. Amiloride was first developed by Merck Sharp & Dohme Corporation

(“Merck”) and has been commercially available in the United States since the early

1980’s. The market for generic Amiloride is mature. Amiloride has been

commercially available in the United States in a generic form for decades.

       1052. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of:

Amiloride HCL/HCTZ Tablets (“Amiloride”); Cimetidine Tablets (“Cimetidine”);

Diltiazem HCL Tablets (“Diltiazem”); Disopyramide Phosphate Caps

(“Disopyramide”); Doxazosin Mesylate Tablets (“Doxazosin”); Methotrexate Tablets

(“Methotrexate”); Estradiol Tablets (“Estradiol”); Flurbiprofen Tablets

(“Flurbiprofen”); Hydroxyzine Pamoate caps (“Hydroxyzine Pamoate”); Ketorolac

Tromethamine Tabs (“Ketorolac”); Ketoprofen Caps (“Ketoprofen”); Nadolol

Tablets (“Nadolol”); and Tolmetin Sodium Capsules (“Tolmetin”), at least as follows:

       1053. From at least 2009-18, Defendants Teva and Mylan dominated the


                                            291
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 292 of 1082




market for Amiloride tablets.

       1054. As with Amantidine, Amiloride tablets had had relatively low and stable

prices for years. For example, as with Amantadine, from 2009 through mid-2011, the

list price for a 50 mg tablet was stable; in the case of Amiloride, only 5 cents.

       1055. But – again, as with Amantadine – in mid-2011, the price of Amiloride

tablets suddenly quadrupled to 20 cents per pill.

       1056. And – again, as with Amantadine – prior to that increase, the cartel

members who manufactured the drug were talking to each other. Teva’s Rekenthaler

communicated consistently with Mylan at least as early as April, 2010, and continued

thereafter with Mylan’s VP and Executive Director of Sales, J.K., Senior VP of Sales,

B.P., and Jim Nesta, over the following months and years, including in the lead-up to

the mid-2011 price increase, about co-operatively increasing the price of at least

Amiloride, in accordance with the “fair share” rules of Defendants’ cartel.

       1057. As part of this plan, in mid- 2012, Mylan raised the price of Amiloride,

to a list price of almost 25 cents per unit.

       1058. In the spring and summer of 2013, it was Teva’s turn to follow Mylan’s

price increases. Accordingly, Teva’s Kevin Green and Mylan’s Jim Nesta spoke

numerous times via telephone to co-ordinate details of the price increase. They spoke

on at least on May 7-10; July 10, 11, and 23; and August 1, 2, 6, and 8, by which time

both Mylan and Teva were selling Amiloride with a WAC of 25 cents per pill.




                                               292
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 293 of 1082




       1059. In addition, Teva was looking into closer co-operation with Mylan for

co-ordinated price increases on a wide range of products – including on Amiloride,

which, as just described, was successful.

       1060. The overlap of the drugs in this section and Patel’s arrival at Teva in

April, 2013, helps to illustrate the institutional, long-lasting nature of Defendants’

cartel agreements and co-operation, irrespective of the personalities involved.

       1061. For example, Defendants’ additional conspiracies involving Doxazosin

and Estradiol are described elsewhere in this Complaint. Likewise, Defendants

Watson/Actavis, Mylan, and Teva were already co-conspirators in the market for

Estradiol tabs and communicated extensively and co-operatively on this subject

throughout 2012. Thus, Patel’s work at Teva involved merely enhancing details on

the cartel’s framework, which was already in place.

       1062. In any event, on Monday, May 6, 2013, as Patel was creating a list of

“Immediate PI” candidates, Patel she sent Teva’s then-Director of National Accounts,

Kevin Green (“Green”), an e-mail with an attached spreadsheet, titled “Price Increase

Candidate Competitive Landscape.”

       1063. Patel asked Green to “gather as much market intelligence as possible”

for certain items that she had highlighted in blue, including nine Mylan drugs, one of

which was Amiloride: Tolmetin Sodium Capsules; Doxazosin Mesylate Tablets;

Methotrexate Tablets; Diltiazem HCL Tablets; Flurbiprofen Tablets; Nadolol Tablets;

Amiloride HCL/HCTZ Tablets; Cimetidine Tablets; and Estradiol Tablets.

                                            293
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 294 of 1082




      1064. In accordance with this directive from Patel (and as alleged supra), Green

then spoke to Nesta (at Mylan) every single day for the rest of the week,

sometimes multiple times per day. Green and Nesta spoke three times on Tuesday,

(May 7), including one call lasting more than eleven minutes.

      1065. Green also telephoned Patel twice that day to report what he had learned

from Nesta. Green and Nesta also spoke a number of times over the next several

days, including the following day (May 8) for approximately four minutes; the day

after that (May 9), also for approximately four minutes; and they spoke at least twice

they day after that (Friday, May 10), for approximately two and eleven minutes.

      1066. This is extremely unusual behaviour for supposed “competitors” and

was done solely to advance the plans and interests of Defendants’ cartel.

      1067. Early the next week, on Tuesday, May 14, Patel asked several Teva

NAM’s, including Green, to obtain price points on certain Mylan drugs, including

Cimetidine and Nadolol, in preparation for a potential price increase.

      1068. Patel indicated internally to another Teva colleague that she was

expecting “additional Mylan intel” and that she was expecting Mylan “to take an

additional increase” on those items.

      1069. Later that same week, on Friday, May 17, 2013, Green spoke to Nesta

six times, including calls lasting approximately twelve minutes, two minutes, four

minutes, and a quarter-hour.




                                          294
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 295 of 1082




      1070. Less than two weeks after that, on May 29, 2013, after a discussion with

Maureen Cavanaugh, Patel added four Mylan drugs to the Teva price increase list:

Nadolol, Cimetidine, Prazosin caps (“Prazosin”), and Methotrexate.

      1071. Discussions between Kevin Green (Teva) and Jim Nesta (Mylan) about

specific drugs continued into June, as Mylan was also preparing for its own major

price increase on a number of drugs. From June 24 through June 28, 2013, for

example, Green and Nesta had at least the following telephone calls:




      1072. On June 26, 2013, in the midst of this flurry of communications between

Teva and Mylan (and the same day that Defendants Green and Nesta had a one-hour

phone call), one Patel's colleagues sent her a suggestion with the following list of

potential drugs to add to the price increase list, along with the current market share of

the other manufacturers:




                                           295
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 296 of 1082




“Hydorxyzine” Pamoate Capsules was a typographically erroneous reference to

Hydroxyzine Pamoate Capsules.

       1073. In response, Patel’s supervisor at Teva, K.G., commented that

“Ketoprofen would have a high likelihood of success.”

       1074. Although Nystatin and Hydroxyzine Pamoate caps are on this list, the

Nystatin-specific and Hydroxyzine Pamoate -specific conspiracies and sub-

components of Defendants’ overarching cartel agreement are discussed in more detail

elsewhere in this Complaint.

       1075. Not surprisingly, given what Patel referred to as the “rumors” (her code-

word for information received from a fellow cartel member36), Mylan raised its price

for both Ketorolac and Ketoprofen (the two Mylan drugs on the list above) six days

later, on July 2, 2013. Teva then quickly followed with its own price increase for both

drugs (and others) on August 9, 2013. As also discussed more fully below, those price

increases were closely co-ordinated and agreed to between Teva and Mylan.

36
  As alleged throughout the Complaint, because their collusion was illegal, Defendants’ cartel had a
pattern and practice of Defendants’ employees falsely ascribing competitively sensitive information
(which was actually obtained from employees of other cartel members) as being from customers.
One of Patel’s preferred versions of this linguistic camouflage was the word “rumors.”


                                                296
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 297 of 1082




       1076. On Friday, June 28, 2013, at the end of the flurry of phone

communications between Teva and Mylan described above, Green (Teva) and Nesta

(Mylan) had a four-minute phone call, starting at 10:59 am.

       1077. Less than 20 minutes after the call, Patel sent the following e-mail

internally at Teva:




       1078. Patel obtained the information in her e-mail directly from her Teva

colleague, Kevin Green, but got one significant point wrong, which confirms that she

had advance notice of the Mylan increase. In actuality, rather than (as it says in the e-

mail) “Mylan . . . announcing a long list of price increases today,” emphasis added,

Mylan did no such thing. Insteady, Mylan did not announce the price increases until

that Monday, July 1, 2013 – with an effective date of the day after that, July 2, 2013 –

so Patel knew about the increase prior to it being announced to any customers.


                                           297
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 298 of 1082




      1079. “Rumors” was another term consistently used by Patel in e-mails to

camouflage the fact that Teva was communicating with fellow cartel members about

future price increases. For example, Patel used the term when discussing Taro in the

February 24, 2013 “Immediate PI” spreadsheet, after speaking with Aprahamian and

before Taro raised its price on Adapalene Gel. She used it again on June 26, 2013 -

after Green and Nesta spoke several times in advance of Mylan’s price increase on

Ketoprofen.

      1080. Similarly, on July 2, 2013 – the day before Teva’s price increases

(including for Methotrexate) went into effect, a colleague asked Patel how Teva’s

competitors’ pricing compared with regard to Methotrexate. Patel responded that

Mylan’s pricing was a little low on that drug, “but we are hearing rumors of them

taking another increase,” so Teva felt comfortable that it would not lose market share

when it increased the price of that drug on the following day. These so-called

“rumors” – which were not, in fact rumors at all, but instead were based on the direct

communications between Green (Teva) and Nesta (Mylan) noted above – were, of

course, accurate: Mylan increased its price of Methotrexate, pursuant to its agreement

with Teva, on November 15, 2013.

      1081. After the large Teva and Mylan price increases on July 2 and 3, 2013,

Sandoz sought to obtain a “list of items” with increased prices so that it would “not

respond to something adversely” by inappropriately competing for market share on

any of those drugs. Sandoz executives had previously conveyed to their counterparts

                                          298
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 299 of 1082




at both Mylan and Teva that Sandoz would follow their price increases and not steal

their customers after an increase.

      1082. Obtaining the list of price increase drugs was an effort by Sandoz to

ensure it was aware of every increase taken by both competitors so it could live up to

its end of Defendants’ anticompetitive bargain.

      1083. On July 9, 2013, SW-l stated in an internal Sandoz e-mail that he would

“call around to the [Sandoz directors of national accounts] to try and gather a

comprehensive list of items.”

      1084. Pursuant to that direction, on July 15, 2013 SW-2 at Sandoz called

Rekenthaler at Teva and left a message. Rekenthaler called SW-2 back immediately,

and they had a three-minute conversation during which SW-2 asked Rekenthaler to

provide him with a list of Teva price increase drugs, including drugs where Teva did

not overlap with Sandoz. Rekenthaler, of course, complied, but knowing that it was

improper to share this information with a supposed competitor (and actual fellow

cartel member), and in an effort to conceal such conduct, Rekenthaler first sent the

Teva price increase list from his work e-mail account to his personal e-mail account,

and then, two minutes later, forwarded the list from his personal e-mail account on to

SW-2’s personal e-mail account.

      1085. As will also be discussed in additional detail, infra, the list included, inter

alia, all formulations of Adapalene Gel, Methotrexate Tabs, Nadolol Tabs, Prazosin

HCL Caps, and Ranitidine HCL Tabs:

                                            299
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 300 of 1082




                                300
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 301 of 1082




      1086. Thereafter, Sandoz employee SW-2 called Sandoz employee SW-1 and

conveyed the information orally to SW-1, who transcribed the information into a

spreadsheet.

      1087. One of the many drugs that was the subject of the joint Teva-Mylan

price increases of early July, 2013, was Nadolol. Sandoz was the only other

manufacturer in that market. Shortly after the Teva increase, SW-l sent Patel a

congratulatory message on the increase.

      1088. As discussed in more detail, infra, later that year, SW-2 left Sandoz to

join Rising, which also anticompetitively co-ordinated with Teva on Hyroxyzine

Pamoate, among other drugs.

      1089. Maureen Cavanaugh (“Cavanaugh”) was Senior Vice President and

Commercial Officer, North America at Teva until April, 2018, when – continuing to

illustrate the institutional close co-operation among members of Defendants’ cartel –

Ms. Cavanaugh transferred to Defendant Lannett, as Lannett’s Senior Vice President

and Chief Commercial Officer.

      1090. In 2014, it was Mylan’s turn to lead yet another price increase, and again,

co-operated with Teva to do so. Again, most of Mylan’s communications were via

Jim Nesta, but this time, Teva communicated were via Rekenthaler (rather than Patel,

although Patel handled the information internally, once Teva received it), illustrating

the institutional (rather than merely personal) nature of the co-operative, anti-

competitive relationship among cartel members. Nesta and Rekenthaler spoke by

                                           301
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 302 of 1082




phone at least on May 9, 20 and 27, and by the end of the year, both Mylan and Teva

had WAC prices for Amiloride of 40 cents per tablet.

       1091. Effective April 17, 2014, Mylan increased its WAC prices on a number

of drugs, including several that overlapped with Teva – further including Amiloride.37

       1092. Pursuant to the established understanding among cartel members, Mylan

employees created at least two spreadsheets with WAC and AWP pricing information

for the price increases taken by Mylan, and then passed this pricing data on to Teva.

On April 21, a few days after the price increases, a national account executive at Teva

(“T.S.”) forwarded these spreadsheets to Patel.

       1093. On May 9, 2014, at 11:15 am, Rekenthaler called Nesta at Mylan and left

a message. Nesta returned the call a few minutes later , at ll:23 am, and the two spoke

for approximately eight minutes.

       1094. The next day, T.S. sent Patel an e-mail with another Mylan-created

spreadsheet attached, listing the Mylan contract (not WAC/AWP) price points for all

of the recent increases, including Amiloride – which Patel then listed in her own Price

Increase spreadsheet, with the notation “Follow/Urgent.”

       1095. After additional calls between Rekenthaler and Nesta on August 4, 7, 11,

18, and 21, Teva implemented the Mylan price increases on August 28, 2014.




37
  Mylan also increased its contract prices, although some of those price increases did not come into
effect until a few weeds later, in mid-May.


                                                302
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 303 of 1082




      1096. No shortages or other market features can explain Defendants’ price

increases for Amiloride HCL/HCTZ Tabs, Cimetidine Tabs, Diltiazem HCL Tabs,

Disopyramide Phosphate Caps, Doxazosin Mesylate Tab, Methotrexate Tabs,

Estradiol Tabs, Flurbiprofen Tabs, Hydroxyzine Pamoate caps, Ketorolac

Tromethamine Tabs, Ketoprofen Caps, Nadolol Tablets, or Tolmetin Sodium Caps

during the Relevant Period.

      1097. The elevated prices of Amiloride HCL/HCTZ Tabs, Cimetidine Tabs,

Diltiazem HCL Tabs, Disopyramide Phosphate Caps, Doxazosin Mesylate Tab,

Methotrexate Tabs, Estradiol Tabs, Flurbiprofen Tabs, Hydroxyzine Pamoate caps,

Ketorolac Tromethamine Tabs, Ketoprofen Caps, Nadolol Tablets, and Tolmetin

Sodium Caps resulted from Defendants’ anticompetitive conduct, injured Plaintiffs,

and caused them to pay more than they would have paid in a free and fair market, and

will continue indefinitely at these elevated levels unless Defendants’ conduct in

furtherance of their conspiracies is enjoined by this Court.

      1098. The unlawful agreement between Teva and Mylan, regarding Amiloride

HCL/HCTZ Tabs, Cimetidine Tabs, Diltiazem HCL Tabs, Disopyramide Phosphate

Caps, Doxazosin Mesylate Tab, Methotrexate Tabs, Estradiol Tabs, Flurbiprofen

Tabs, Hydroxyzine Pamoate caps, Ketorolac Tromethamine Tabs, Ketoprofen Caps,

Nadolol Tablets, and Tolmetin Sodium Caps, was part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

                                           303
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 304 of 1082




       V.     Ciclopirox Cream
       1099. Ciclopirox Cream, also known by the brand name Loprox, is an

antifungal medicine that prevents fungus from growing on skin. Ciclopirox Cream is

used to treat skin infections such as athlete’s foot and ringworm.

       1100. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Ciclopirox Cream, as follows:

       1101. In the summer of 2011, the market for Ciclopirox Cream was dominated

by, and evenly split among, four cartel members: Perrigo, with 26%; Paddock, with

30%; Fougera, with 21%; and Glenmark, also with 21%. Defendant G&W was not in

the market at that time.

       1102. On September 21, 2011, however, Erica Vogel-Baylor (at G&W) learned

that Fougera had temporarily discontinued Ciclopirox Cream. She forwarded that

information to her boss, Grauso, who then called SW-6 at Fougera, twice, to confirm

the information. Grauso and SW-6 also spoke again the next morning.

       1103. G&W saw Fougera’s exit as an opportunity to enter the market for

Ciclopirox Cream. After confirming Fougera’s plans to exit, G&W began making

plans to enter the market.




                                            304
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 305 of 1082




      1104. On October 28, 2011, Vogel-Baylor e-mailed Grauso regarding a

meeting she had with Rite Aid concerning G&W’s upcoming launches. Vogel-Baylor

noted that Rite Aid’s incumbent supplier of Ciclopirox Cream was Glenmark.

      1105. Throughout January, 2012, G&W began formalizing its strategy for the

Ciclopirox Cream launch and reached out to various customers to obtain incumbent

information, usage, and pricing intelligence.

      1106. On February 3, 2012, Vogel-Baylor e-mailed Kurt Orlofski, a senior

G&W executive, notifying him that Ciclopirox Cream was now available in small

quantities and that several additional batches would be ready for shipment in the next

few weeks. She further stated that she needed to sit down with him to discuss which

customers G&W wanted to approach.

      1107. On February 20, Orlofksi e-mailed Vogel-Baylor with a list of the tasks

that she was responsible for. One of those tasks was to secure approximately 20%

market share of Ciclopirox Cream, per G&W’s launch plan.

      1108. The next day, Orlofski exchanged eight text messages with S.K., a high-

level executive at Perrigo. Two days later, on February 23, they exchanged an

additional ten text messages.




                                           305
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 306 of 1082




      1109. As of March, 2012, Glenmark had 60% share of the Ciclopirox Cream

market, Perrigo had 25%, and Fougera had the remaining 15% share even as it was

phasing out of the market.

      1110. But by March 19, G&W had secured the Ciclopirox Cream business at

Walgreens. Walgreens was a Glenmark customer that accounted for slightly less than

G&W’s goal of 20% of the market for Ciclopirox Cream.

      1111. On March 23, Vogel-Baylor asked C.M., a sales executive at G&W, to

reach out to Publix to see if the customer would be interested in a bid for Ciclopirox

Cream. C.M. and Vogel-Baylor traded subsequent e-mails.

      1112. On March 27, 2012, C.M. advised Vogel-Baylor that G&W should put

together a proposal for Publix and that the customer planned to award G&W the

business before the upcoming RFP. That same day, while they were both at a Rite

Aid event in Las Vegas, Nevada, Vogel-Baylor met GW-5, a senior executive at

Glenmark, for the first time.

      1113. Two days later, on March 29, Vogel-Baylor e-mailed SW-5 and asked the

Glenmark executive to send his full contact information. The next day, GW-5

responded to Vogel-Baylor’s e-mail, providing his contact information. After

exchanging a few more e-mails, the two then also exchanged several text messages.




                                          306
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 307 of 1082




      1114. On April 2, 2012, GW-5 e-mailed Vogel-Baylor stating that he had

forgotten his cell phone at home.

      1115. Throughout the month of April 2012, Vogel-Baylor and SW-5

exchanged hundreds of text messages and phone calls. During these communications,

and others over the next several months, G&W and Glenmark colluded to

significantly raise, almost simultaneously, their contract pricing on Ciclopirox Cream.

      1116. For example, on April 11 and April 12, 2012, Vogel-Baylor and GW-5

exchanged more than fifty text messages and phone calls. In the early morning of

April 12, Vogel-Baylor e-mailed her supervisor, Orlofski, recommending that G&W

increase contract pricing for Walgreens and Publix. She suggested a direct price

increase for Publix between 57% and 82% and between 233% and 408% for

Walgreens, depending on the dosage size.

      1117. On April 18, 2012, Vogel-Baylor e-mailed C.M. at G&W with specific

pricing to submit for the upcoming Publix RFP. Regarding Ciclopirox Cream, Vogel-

Baylor advised that because G&W was doing a price increase on the product, she was

including increased pricing on the bid. Vogel-Baylor further stated that C.M. should

discuss this with her before submitting the bid. That same day, Vogel-Baylor

exchanged at least twenty text messages and phone calls with GW-5 at Glenmark.

      1118. That same day, Glenmark also began sending out notices to its

customers that it would be increasing its prices for Ciclopirox Cream.

                                           307
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 308 of 1082




      1119. From April 24 to April 27, 2012, the NACDS held its annual meeting in

Palm Beach, Florida. Representatives from Glenmark, G&W, and Perrigo all

attended, including S.K. from Perrigo, Orlofksi and Vogel-Baylor from G&W, and

GW-5 from Glenmark.

      1120. S.K. at Perrigo and Orlofski at G&W communicated several times by

phone in advance of the conference, as well as on the day the conference began.

Between April 19 and 24, Orlofski and S.K. exchanged at least fifteen text messages.

Orlofski also called S.K. once on April 24. The call lasted less than one minute.

Vogel-Baylor at G&W and GW-5 at Glenmark continued to communicate constantly

throughout this period. On April 24, alone, Vogel-Baylor exchanged eighty-eight text

messages with GW-5.

      1121. That same day, April 24, 2012, Cardinal e-mailed G&W requesting a bid

on Ciclopirox Cream. C.M., a sales executive at G&W, forwarded the request to

Vogel-Baylor. G&W declined to bid on the opportunity.

      1122. The next day, on April 25, Vogel-Baylor e-mailed C.M.

      1123. Two days after that, on April 27, Vogel-Baylor requested that G&W

prepare a price increase letter for Walgreens raising the prices for Ciclopirox Cream

between 233% and 408%, depending on the formulation.




                                          308
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 309 of 1082




       1124. Two weeks later, on May 12, Kroger, a Glenmark customer, e-mailed

Vogel-Baylor asking if G&W wanted to bid on Ciclopirox Cream. Vogel-Baylor

declined to bid on the opportunity, claiming that G&W could not handle the volume.

       1125. On May 24, Vogel-Baylor e-mailed C.M. asking if he had heard whether

Publix would accept the price increase on Ciclopirox Cream. C.M. responded that

Perrigo had submitted low pricing on the RFP.

       1126. By this time, Vogel-Baylor had been introduced to SW-6 at Fougera and

was communicating with him directly, instead of through Grauso, as she had done

previously. At 5:35 pm that day, Vogel-Baylor reached out to SW-6; at 5:39 pm, SW-6

returned Vogel-Baylor’s call, and they spoke for approximately five minutes. At 5:43

pm, immediately upon hanging up with Vogel-Baylor, SW-6 called T.P. at Perrigo.

After speaking with T.P., SW-6 hung up and immediately called Vogel-Baylor back, at

5:45 pm, and again at 5:46 pm.

       1127. Later that evening, Vogel-Baylor replied to her colleague C.M. Vogel-

Baylor forwarded Perrigo’s pricing to her supervisor, Orlofski.

       1128. On June 4, 2012, G&W sent its price increase notice to Walgreens. In

an internal pricing spreadsheet, Perrigo listed its direct pricing at one of its customers

on the 15gm, 30gm, and 90gm package sizes as $7.14, $11.22, and $19.39, respectively.

Notably, this pricing was even higher than the increased pricing G&W sent to

Walgreens on the same day.

                                            309
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 310 of 1082




      1129. On June 6, Vogel-Baylor and GW-5 of Glenmark exchanged eight

phone calls. All of the calls lasted less than one minute.

      1130. On June 11, C.M. at G&W e-mailed Vogel-Baylor stating that he had

spoken with Walgreens. C.M. and Vogel-Baylor subsequently traded e-mails. That

same day, Vogel-Baylor and GW-5 of Glenmark exchanged more than eighty text

messages.

      1131. Vogel-Baylor forwarded her exchange with C.M. to Orlofski. The next

day, on June 13, Vogel-Baylor exchanged eighteen text messages with GW-5 at

Glenmark. Also, on June 13, 2012, Orlofski sent a text message to S.R. of Walgreens.

G&W ultimately retained the Walgreens business.

      1132. Between June 15 and June 26, 2012, Vogel-Baylor and GW-5 continued

to exchange multiple text messages each day. During that time period, the two

exchanged 545 text messages.

      1133. On June 29, C.M. e-mailed Vogel-Baylor to advise her that MMCAP was

requesting a bid on Ciclopirox Cream. Vogel-Baylor and C.M. then exchanged several

e-mails. Vogel-Baylor later concluded and recommended to C.M. that he bid on the

MMCAP business.

      1134. As of May 2013, the primary competitors for Ciclopirox Cream were

Glenmark with 44% market share, Perrigo with 38%, and G&W with 16%.



                                           310
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 311 of 1082




      1135. Beginning as early as May 2, 2013, Glenmark began communicating with

its competitors, including G&W, to coordinate its May 2013 price increases. Over the

next several weeks, CW-5 and Jim Brown, a senior sales executive at Glenmark, had

multiple calls with Vogel-Baylor of G& W during which they discussed and agreed to

increase prices on Ciclopirox Cream. Notably, prior to these calls, Vogel-Baylor had

never spoken to Brown before, according to the available phone records. These calls

are detailed in the chart below:




      1136. Similarly, Vogel-Baylor, as she had done in the past, used her contact,

CW-6 - then at Aurobindo - to communicate with T.P. of Perrigo regarding the

increases. As discussed above, CW-6 had formerly worked at Fougera and developed

relationships with Vogel-Baylor and T.P. of Perrigo during his tenure there. At this

time, G&W and Aurobindo had no products that overlapped and CW-6 and Vogel-

Baylor were not social friends. These communications are detailed in the chart below:



                                          311
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 312 of 1082




      1137. As a result of these conversations, Glenmark increased prices on

Ciclopirox Cream on May 16, 2013. Soon thereafter, G& W would follow with

comparable increases of its own on Ciclopirox Cream and Perrigo would follow with

an increase on Ciclopirox Cream.

      1138. On May 20, 2013, ANDA e-mailed C.M. asking if G&W was interested

in bidding on Ciclopirox Cream. At that time, G&W had slightly less than its fair

share of the Ciclopirox Cream market. ANDA provided the usage information and,

the next day, on May 22, 2013, C.M. forwarded the request to Vogel-Baylor, along

with some additional bid requests it had received from other customers on other

products.




                                         312
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 313 of 1082




      1139. On May 23, 2013, Vogel-Baylor e-mailed price increase analyses for

Ciclopirox Cream and the Mometasone line to her supervisor, Orlofski. The next day,

May 24, 2013, Vogel-Baylor called CW-5 at Glenmark twice. The calls lasted less than

one (1) minute each.

      1140. On May 29, 2013, Vogel-Baylor exchanged five (5) calls with CW-5 and

Brown of Glenmark. That same day, G&W finalized its price increase notifications

for Ciclopirox Cream to send to its customers, including Publix and Wal-Mart.

      1141. Also, on May 29, 2013, Target e-mailed C.M. of G&W stating that the

customer had received a 250% price increase on another drug, Halobetasol, and

asking whether C.M. could provide any insight into why.

      1142. On May 30 and May 31, 2013, Brown called Vogel-Baylor twice. The

calls lasted four (4) minutes and less than one (1) minute, respectively.

      1143. No shortages or other market features can explain Defendants’ price

increases for generic Ciclopirox Cream during the Relevant Period.

      1144. The elevated prices of generic Ciclopirox Cream resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.



                                           313
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 314 of 1082




       1145. The unlawful agreements among Defendants Fougera and G&W,

regarding generic Ciclopirox Cream were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       W.     Metronidazole .75% Gel

       1146. Metronidazole Topical .75% Gel (“Metro Gel .75%,”) also known by the

brand name Metrogel) is a topical antibiotic prescribed for the treatment of skin

lesions in patients suffering from rosacea.

       1147. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Metro Gel .75%, as follows:

       1148. As of June 2011, there were three competitors in the market for Metro

Gel .75% – Fougera, Sandoz, and Taro.

       1149. In the summer of 2011, Sandoz was seeking opportunities to increase

prices on its products. In pursuit of that goal, on July 6, 2011, J.P., a product manager

at Sandoz, sent an internal e-mail asking for information on any recent price increases

instituted by rivals Taro and Fougera on a list of products on which the companies

overlapped. The list included Metro Gel .75%.

       1150. That same day, July 6, 2011, CW-4, a senior sales executive at Sandoz,

exchanged three calls with D.S. at Taro, including one call lasting sixteen (16) minutes.


                                              314
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 315 of 1082




During these calls, D.S. informed CW-4, among other things, that Taro would be

raising prices on Metro Gel .75%. Based on their prior conversations and

understanding, CW-4 knew that Sandoz was expected to follow the price increase.

      1151. Later that day, CW-4 responded to J.P.'s e-mail. She then listed out the

competitive intelligence she had just gathered from D.S. regarding Metro Gel .75%.

      1152. Over the coming months, Sandoz kept watch on the market, waiting to

follow Taro’s expected price increase on Metro Gel .75%.

      1153. In the interim, on July 20, 2011, a fourth competitor, G&W, entered the

Metro Gel .75% market. Despite only recently entering the market, G&W quickly got

to work coordinating a price increase on Metro Gel .75%. For the increase to succeed,

G&W would need to ensure that the other competitors in the market would follow –

and follow they did.

      1154. From January 29 to February 1, 2012, the ECRM held its Retail

Pharmacy Generic Pharmaceuticals Conference in Atlanta, Georgia. Representatives

from all four (4) competitors in the Metro Gel .75% market – Fougera, Sandoz, Taro,

and G&W – were in attendance. These representatives included CW-6 and

Kaczmarek of Fougera, CW-4 of Sandoz, D.S. of Taro, and Vogel-Baylor and

Orlofski of G&W. Grauso, then at Aurobindo, was also in attendance.

      1155. On February 2, 2012, the day after the conference concluded, G&W

generated a price increase analysis for Metro Gel .75%, which included a 245%

increase to the WAC price from $39.99 to $137.99. That same day, Vogel-Baylor used

                                         315
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 316 of 1082




her former colleague Grauso (then at Aurobindo) to convey information to CW-6 at

Fougera regarding the Metro Gel .75% price increase.

         1156. For example, on Febrna1y 2, 2012, Vogel-Baylor called Grauso and they

spoke for eight (8) minutes. Grauso hung up and immediately called CW-6 of

Fougera. The two men spoke for four (4) minutes. Immediately upon hanging up,

Grauso called Vogel-Baylor back and they spoke for eleven (11) minutes. Grauso then

called CW-6 again and spoke to him for five (5) minutes. Grauso hung up, received a

call from Orlofski at G&W, and the two men spoke for thirteen (13) minutes. These

calls, which all occurred within the span of less than an hour, are detailed in the chart

below:




         1157. Later that evening, CW-6 e-mailed his boss at Fougera, Kaczmarek,

asking him to give him a call. CW-6 and Kaczmarek spoke by phone three times the

following day.

         1158. On February 7, 2012, Vogel-Baylor e-mailed Orlofski her latest price

increase analysis for Metro Gel .75%. The next day, on February 8, 2012, Orlofski

called Kaczmarek at Fougera. The two competitors exchanged two more calls over

the next few days and finally connected on February 10, 2012 for a twenty-five (25)

minute call.

                                           316
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 317 of 1082




      1159. The communications intensified on February 14, 2012 as G&W made

final preparations for its price increase announcement. As they had done previously,

Vogel-Baylor and CW-6 used Grauso as the conduit to coordinate their plans on

Metro Gel .75%. These calls are detailed in the chart below:




      1160. Similarly, the next day, on Febrna1y 15, 2012, Vogel-Baylor called

Grauso and they spoke for eleven (11) minutes. Less than ten minutes later, Grauso

called Vogel-Baylor back and they spoke for forty-one (41) minutes. Grauso hung up

the phone and immediately called CW-6 at Fougera. That call lasted one (1) minute.

The next day, Vogel-Baylor instructed her team to generate price increase letters for

Metro Gel .75%, and to issue them by 1 :00 p.m. on February 17, 2012.

      1161. Even before G&W notified its customers of the increase, other

competitors in the market knew that G&W would be increasing price and planned to

do the same. For example, on February 15, 2012, two days before G&W sent its



                                          317
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 318 of 1082




notice letters to its customers, Blashinsky, then a senior marketing executive at Taro,

informed his colleagues that prices had rised for Metro Gel .75% and one other

product.

      1162. On February 17, 2012, Orlofski e-mailed Blashinsky of Taro asking if he

was going to the annual GPhA industry conference the following week. The next day,

Orlofski e-mailed B.S., a senior Taro executive.

      1163. On February 17, 2012, G&W sent out letters notifying its customers of

the Metro Gel .75% price increase. That same day, Grauso called Vogel-Baylor and

they spoke for sixteen (16) minutes. Following the now normal pattern, Grauso hung

up and called CW-6 at Fougera. The two men spoke for five (5) minutes. Immediately

upon hanging up, Grauso called Vogel- Baylor again. That call lasted two (2) minutes.

      1164. On February 18, 2012, a GPO customer e-mailed Vogel-Baylor after

receiving the Metro Gel .75% notice. Of course, Vogel-Baylor already knew that her

competitors would follow G&W’s price increase, but she could not tell the customer

that. Ultimately, the customer negotiated a 45-day notice period.

      1165. On February 20, 2012, Blashinsky reiterated to his colleagues that price

increases were taking place in the Metro Gel .75% market.

      1166. From February 22 to February 24, 2012, the GPhA held its annual

meeting in Orlando, Florida. Senior executives from all four competitors in the Metro

Gel .75% market – Fougera, Sandoz, Taro, and G&W – were in attendance. These

representatives included Kaczmarek and D.K., a senior executive at Fougera, R.T. of

                                          318
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 319 of 1082




Sandoz, B.S. of Taro, and Orlofski of G&W. During the conference, the competitors

were actively discussing and agreeing on the details of the Metro Gel .75% price

increase.

      1167. On February 22, 2012, the first day of the GPhA meeting, Orlofski and

B.S. emailed again.

      1168. Immediately after meeting with Orlofski on February 22, B.S. e-mailed

Blashinsky regarding Metro Gel .75%. Blashinsky and B.S. subsequently traded emails

discussing Metro Gel .75%. Of course, Fougera and Sandoz had not increased their

Metro Gel .75% pricing yet – but B.S. of Taro understood that they would based on

his conversation with Orlofski.

      1169. Similarly, that same evening, on February 22, 2012, Kaczmarek of

Fougera (who was also at the GPhA conference) sent an e-mail to the Fougera Pricing

Committee.

      1170. On March 5, 2012, CW-3, then a sales executive at Fougera, e-mailed

Kaczmarek regarding one customer that had already received a pre-increased price

quote from Fougera. Kaczmarek was unsympathetic, responding that he was willing

to lose the customer in the interest of maintaining the agreed-upon higher prices.

      1171. On March 9, 2012, Rite Aid e-mailed Sandoz asking for a bid on Metro

Gel .75%. CW-4 of Sandoz forwarded the invitation to Kellum. Kellum wasted no

time in telling his colleagues that Sandoz should stay clear of the Rite Aid bid, as




                                           319
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 320 of 1082




Sandoz intended to follow the price increase that he believed spawned the

opportunity.

       1172. One week later, when Rite Aid pressed again for a Sandoz bid, CW-4

contacted Kellum to verify that the decision was to decline, and Kellum confirmed.

       1173. Within the next several weeks, all three competitors followed G&W's

increase on Metro Gel .75% as agreed and essentially matched G&W's WAC pricing.

Fougera increased on March 16, 2012, Taro increased on March 23, 2012, and Sandoz

increased on April 6, 2012.

       1174. On March 22, 2012, the day before Taro increased its price, Orlofski at

G&W received two phone calls from a Taro employee1 lasting twelve (12) minutes

and two (2) minutes, respectively.

       1175. Customers began to react immediately to the dramatic price hikes by

seeking price quotes from the competitors. The competitors, however, refused to

break ranks. On April 3, 2012, for example, Fougera received a request from a Taro

customer to bid on Metro Gel .75% in light of the Taro increase.

       1176. The following day, on April 4, 2012, CW-6 sent Kaczmarek an updated

market share breakdown for the Metro Gel .75% market. CW-6 expressed satisfaction

that the market had arrived at an appropriate equilibrium in accordance with fair share

principles.

       1177. No shortages or other market features can explain Defendants’ price

increases for generic Metro Cream or Metro Lotion during the Relevant Period.

                                          320
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 321 of 1082




       1178. The elevated prices of generic Metro Gel .75% resulted from

Defendants’ anticompetitive conduct, injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       1179. The unlawful agreements among Defendants Aurobindo, Fougera,

G&W, Sandoz, and Taro, regarding Metro Gel .75% were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       X. Metronidazole Cream and Lotion

       1180. Metronidazole 0.75% is a topical antibiotic commonly used to treat the

skin lesions that result from rosacea. Among other formulations, it is manufactured as

a cream (“Metro Cream,” also known by the brand name “Metro cream”) and as a

lotion (“Metro Lotion,” also known by the brand name “Metro Lotion”). In 2013, the

combined annual market for Metro Cream and Lotion in the United States exceeded

$70 million.

       1181. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Metro Cream or Metro Lotion, as follows




                                            321
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 322 of 1082




       1182. In 2011, Actavis, Fougera, G&W, and Harris Pharmaceutical (“Harris”)

each marketed a generic version of Metro Cream, and Actavis and Fougera shared the

market for generic Metro Lotion.

       1183. In early July 2011, Actavis initiated its plan to raise the prices of both

products by reaching out to its rival G&W. On July 6, 2011, Mike Perfetto, then a

senior sales and marketing executive at Actavis, called Grauso at G&W twice. The

calls lasted four (4) minutes and twenty-one (21) minutes.

       1184. The next day, on July 7, 2011, the conversation continued, with Perfetto

initiating a six (6) minute call to Grauso.

       1185. Confident that at least G&W was on board with the planned increase,

Actavis raised the price of Metro Cream and Lotion effective July 22, 2011. The new

WAC price for Metro Cream was $153.33 for a 45gm tube, an increase of 278%. The

WAC price for Metro Lotion increased by 189% to $208.03 for a 59ml bottle.

       1186. That same day, M.A., a Fougera marketing executive, e-mailed several

colleagues, including Kaczmarek, with the precise details of the Actavis increase.

Kaczmarek began at once assessing how Fougera would follow, mindful of the fair

share rules and the agreement among the competitors. He inquired of M.A. about

G&W’s current share of the market.




                                              322
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 323 of 1082




      1187. The next morning, on Saturday July 23, 2011, Fougera utilized one of its

most reliable sources of information – the relationship between Fougera’s CW-6 and

Grauso at G&W. CW-6 called Grauso and the two competitors spoke for four (4)

minutes. A few minutes later, CW-6 called Grauso again and they spoke for fourteen

(14) minutes.

      1188. Just after 9:00 a.m. on Monday, July 25, 2011, Kaczmarek cautioned his

team at Fougera to consult with management before quoting a price to any customer

on Metro Cream or Metro Lotion.

      1189. By 10:31 a.m. that morning, Kaczmarek had already decided on the exact

amount by which Fougera should increase its price on these products to stay in

lockstep with Actavis. By early afternoon, a price increase announcement letter had

already been drafted and circulated for comment, incorporating Kaczmarek’s formula.

      1190. Meanwhile, CW-6 and Grauso continued their discussions that same

morning. CW-6 initiated calls to Grauso at 9:55 a.m. and 12:21 p.m.

      1191. Less than twenty (20) minutes after the second call with Grauso ended,

CW-6 called his boss, Kaczmarek, to report the information he had obtained. A total

of eight calls were exchanged between CW-6 and Kaczmarek on the afternoon and

early evening of July 25, 2011.




                                         323
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 324 of 1082




      1192. In the early afternoon of Monday, July 25, 2011, a large customer

reached out to CW-6 at Fougera seeking a new source of supply for Metro Lotion and

another product. CW-6 asked whether the request was the result of supply issues or

different issues. The buyer, tongue-in-cheek, asked which answer would yield the

better price. CW-6, following Kaczmarek’s earlier instructions replied to the buyer.

      1193. That same day, Fougera informed its customers that it was increasing its

pricing for both Metro Cream and Metro Lotion effective July 26, 2011, closely

tracking Actavis’s new prices. The new WAC price for Metro Cream was $151.80 for

a 45gm tube. The new WAC price for Metro Lotion was $205.95 for a 59ml bottle.

      1194. Customers quickly began to complain to Fougera about the sharp price

increase, prompting one Fougera customer service representative to ask Kaczmarek

for help in framing a response to a disgruntled customer that e-mailed protesting

against the roughly 150% price hike.

      1195. Undaunted by the obvious dissatisfaction of its customers, Fougera’s

singular focus was on ensuring that the competitors all followed the price increases. In

response to yet another customer inquiry about the price spike, Kaczmarek virtually

disregarded the news of the customer’s displeasure.

      1196. Kaczmarek did not have to worry for long, however, as G&W’s plans to

follow the Actavis and Fougera price increases on Metro Cream were already in full

swing. On July 26, 2011 – the day of the Fougera increase – Grauso of G&W called

                                          324
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 325 of 1082




CW-6 of Fougera. The call lasted one (1) minute. CW-6 hung up and immediately

called Kaczmarek.

       1197. Meanwhile, less than ten minutes after ending his call with CW-6,

Grauso brought Actavis into the conversation, initiating a two (2)-minute call to

Perfetto. Orlofski of G&W similarly followed up with a text message to Perfetto at

Actavis roughly a half hour after that. Grauso called CW-6 at Fougera again a few

hours later, and the resulting call lasted seven (7) minutes. Within five minutes of the

end of that call, Grauso had placed yet another call to Perfetto at Actavis, this one

lasting five (5) minutes.

       1198. By that evening, Grauso had spoken to Perfetto by phone for thirty-five

(35) more minutes, and had sent him a text message, while CW-6 of Fougera had

conferred twice more with his boss, Kaczmarek.

       1199. Over the next two days, July 27 and July 28, 2011, Grauso spoke to

Perfetto at Actavis four more times and to CW-6 at Fougera six (6) more times.

       1200. With its competitors fully apprised, G&W raised the price of Metro

Cream on July 28, 2011, following close on the heels of the Actavis and Fougera

increases.

       1201. As the news of yet another Metro Cream price increase hit the market,

customers again scrambled to find more reasonably priced sources of supply. One



                                           325
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 326 of 1082




large customer reached out to Fougera and Actavis on the same day as the G&W

increase seeking quotes. Fougera sales executive K.K. contacted Kaczmarek about the

request, surmising both that the customer was currently supplied by G&W and that

G&W must be implementing a price increase.

      1202. Despite over a week of receiving nearly constant updates from G&W

through CW-6, Kaczmarek remained coy about his knowledge of G&W’s increase.

      1203. Finally, just four days later on August 1, 2011, the remaining competitor,

Harris, fell in line with an increase of its own on Metro Cream. The new Harris WAC

price was $135.00, an increase of 437%.

      1204. On August 2, 2011, a customer informed G&W that its increase would

bump G&W from its primary position on Metro Cream, but only by a small margin

considering the market-wide increases. Vogel-Baylor promised the customer a slight

price adjustment in order to maintain the primary position but asked who the other

competitor was. The customer responded that it was Harris.

      1205. The following day, the customer followed up with Vogel-Baylor to let

her know that Harris would not be fighting G&W for the primary position. The

customer added that the Harris representative was upset about the outcome.

      1206. No shortages or other market features can explain Defendants’ price

increases for generic Metro Cream or Metro Lotion during the Relevant Period.



                                          326
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 327 of 1082




       1207. The elevated prices of generic Metro Cream or Metro Lotion resulted

from Defendants’ anticompetitive conduct, injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market, and will continue

indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

       1208. The unlawful agreements among Defendants Fougera Actavis, G&W,

and Harris, regarding Metro Cream or Metro Lotion were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       Y.     Chlorpromazine HCL Tablets

       1209. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Chlorpromazine HCL tablets beginning at least as early as July 2011.

       1210. Chlorpromazine HCL tablets, also known by the brand name Largactil,

is a medication used to treat mood disorders such as schizophrenia or bipolar

disorder.

       1211. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Chlorpromazine HCL tablets, as follows:




                                            327
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 328 of 1082




      1212. During the relevant time frame, Defendants Sandoz and Upsher-Smith

were the primary manufacturers of Chlorpromazine tablets

      1213. The market for Chlorpromazine tablets was mature and at all relevant

times had multiple manufacturers.

      1214. After years of relatively low and stable prices for Chlorpromazine

tablets, Sandoz and Upsher-Smith agreed to implement large price increases. In the

summer of 2011, Sandoz and Upsher-Smith began to implement nearly simultaneous

and identical price increases. By January 2012, Sandoz and Upsher-Smith list prices

approximately quadrupled and NSP prices increased nearly 10 times. These incredibly

large price-increases look small on the chart below because Sandoz and Upsher-Smith

imposed even larger price increases after that. Both manufacturers’ list prices

eventually exceeded $7.50 (compared to less than 50 cents before they agreed to raise

prices) and their NSP prices peaked over $6.00 (compared to approximately 15 cents

before their agreement).

      1215. The following charts of NSP prices and list prices show the large and

parallel price increases by Sandoz and Upsher-Smith.




                                          328
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 329 of 1082




      1216. Throughout this period, Sandoz and Upsher-Smith met at trade

conferences and communicated directly with each other in furtherance of their price-

fixing agreements on Chlorpromazine HCL tablets and their Fair Share agreement.

      1217. For example, in October 2011, as Sandoz and Upsher-Smith began their

parallel and coordinated price increases, K.K., a Senior National Account Executive at

Sandoz, and D.Z., Upsher-Smith Senior National Account Manager, were in contact

throughout that year, with phone communications in (at least) March, April, July,

September, November and December of 2011.

      1218. By October 2014, when Upsher-Smith again increased prices, K.K. at

Sandoz had moved on to Mallinckrodt. So D.Z. at Upsher-Smith instead

communicated with C.B., a Sandoz Director of National Accounts. The two spoke on

September 16, 2014 for approximately 4 minutes. Upsher-Smith raised its

Chlorpromazine prices (again) a few weeks later.


                                         329
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 330 of 1082




       1219. Sandoz didn’t immediately follow Upsher-Smith’s October 2014 price

increase. But eventually it did so, announcing identical list (WAC) prices to Upsher-

Smith on May 15, 2015. The day before announcing, C.B. at Sandoz again spoke to

D.Z. at Upsher-Smith.

       1220. No shortages or other market features can explain Defendants’ price

increases for generic Chlorpromazine HCL during the Relevant Period.

       1221. The elevated prices of generic Chlorpromazine HCL resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       1222. The unlawful agreements among Defendants Sandoz/Fougera and

Upshur-Smith, regarding generic Chlorpromazine HCL were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       Z.     Triamterene HCTZ

       1223. Triamterene HCTZ, also known by the brand names Dyazide and

Maxzide, is a medication used to treat water retention and high blood pressure.

       1224. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Triamterene HCTZ, as follows:

                                            330
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 331 of 1082




       1225. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Triamterene HCTZ beginning at least as early as October 2011.

       1226. During the relevant time frame, Defendants Actavis, Mylan, Sandoz and

Apotex were the primary manufacturers of Triamterene HCTZ tablets and

Defendants Mylan, Sandoz and Lannett were the primary manufacturers of

Triamterene HCTZ capsules.

       1227. The markets for Triamterene HCTZ capsules and tablets were mature

and at all relevant times had multiple manufacturers.

       1228. In 2011, prices increased when Mylan, Sandoz and Actavis imposed large

price increases, all close in time and amount. When Apotex joined the market in late

2012, rather than offer lower prices to win customers, it offered the same elevated

prices of Mylan, Sandoz and Actavis. All four manufacturers eventually imposed

identical list (WAC) prices.

       1229. Prices also were low in the Triamterene HCTZ capsule market, but that

too changed in 2011. Sandoz temporarily exited the market, which prompted Mylan

to modify its price. When Lannett entered the market in December 2011, it did so at

elevated prices and was careful not to disturb the market pricing. Sandoz eventually

re-entered the market as well, but even with three suppliers, prices did not return to

prior—lower—levels. Defendants’ Fair Share agreement kept prices inflated above

competitive levels.

                                           331
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 332 of 1082




      1230. The charts below show the elevated and parallel pricing by Mylan,

Sandoz, Actavis and Apotex for Triamterene tablets, and by Mylan, Lannett and

Sandoz for capsules. (Triamterene HCTZ 75-50 mg tablets exhibit a similar pricing

pattern. Charts for that dosage are not included here.)




      1231. Throughout this period, Actavis, Mylan, Sandoz, Apotex and Lannett

met at trade conferences and communicated directly with each other in furtherance of

their price-fixing agreements on Triamterene HCTZ capsule and tablets and their Fair

Share agreement.

      1232. For example, in November 2011—when Mylan announced list (WAC)

price increases for Triamterene HCTZ tablets—M.W., Mylan Director of National

Accounts, was communicating by phone with J.R., Sandoz Director of Institutional

Marketing, and K.B., Sandoz National Account Manager.

                                          332
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 333 of 1082




      1233. On March 8, 2012, M.B., Actavis Director of National Accounts,

communicated by phone with T.K., Apotex National Account Manager. The next

day, Actavis announced list (WAC) price increases for Triamterene-HCTZ. M.B.

(Actavis) and T.K. (Apotex) communicated by phone again on March 16.

      1234. In April 2012, not long after Lannett entered the Triamterene-HCTZ

capsule market, J.K., Mylan VP & Executive Director of Sales, communicated by

phone with K.S., VP of Sales and Marketing at Lannett, on April 19, 20 and 23.

      1235. No shortages or other market features can explain Defendants’ price

increases for generic Triamterene HCTZ during the Relevant Period.

      1236. The elevated prices of generic Triamterene HCTZ resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      1237. The unlawful agreements among Defendants Actavis, Mylan, Sandoz

and Apotex, regarding generic Triamterene HCTZ were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

      AA. Lidocaine Ointment
      1238. Lidocaine is a local anesthetic used on the skin to stop itching and pain

from certain skin conditions. Some forms of this medication are also used to decrease


                                           333
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 334 of 1082




discomfort or pain during certain medical procedures. It is available in many forms

including Topical formulations and Solutions for injection or infusion. lt is also

available as a transdennal Patch applied directly to the skin.

       1239. The market for Lidocaine is mature. Lidocaine has been available in the

United States for decades in a generic form. At all relevant times, there have been

multiple manufacturers of Lidocaine.

       1240. Lidocaine Ointment (“Lidocaine” or “Lido”), also known by the brand

name Xylocaine Topical Solution, inter alia, is an anesthetic used to temporarily numb

and relieve pain from minor burns, skin abrasions, insect bites, and other painful

conditions affecting mucous membranes.

       1241. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Lidocaine

at least as follows:

       1242. Defendants Fougera/Sandoz and Taro dominated sales of Lidocaine 5%

Ointment during much of the Relevant Period.

       1243. In late 2011, Fougera/Sandoz totally dominated the market for generic

Lidocaine Ointment – in fact, Fougera was the sole supplier, but Hi-Tech was making

plans to launch in the generic Lidocaine Ointment market.

       1244. On November 21, 2011, A.R., a Fougera sales executive, forwarded an

invitation to SW-6, among others, for a conference call a week later to discuss, inter

aliaa, Fluocinolone Acetonide – a product on which Fougera and G&W overlapped

                                           334
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 335 of 1082




and where SW-6 was colluding with Grauso at G&W at the same time. That

anticompetitive conduct is discussed elsewhere in this Complaint.

        1245. The next day, on November 22, E.B. at Hi-Tech called SW-6 at Fougera

and they spoke for approximately seven minutes. According to available phone

records, this was the first time that the two had ever spoken by phone. Immediately

after hanging up, SW-6 called his supervisor, Walter Kaczmarek, and they spoke for

four minutes. During these calls, the two cartel members discussed Hi-Tech’s entry

into the market and Fougera’s plan to raise its prices before Hi-Tech entered.

        1246. A week later, Fougera held its internal strategy meeting, on November

28. A few days after that, on December 2, and then again on December 5, SW-6

called E.B. The calls lasted one minute each.

        1247. Later that same month, on December 22, 2011, and consistent with the

conspirators’ discussions, Fougera increased WAC pricing for Lidocaine Ointment by

200%.

        1248. Starting in February, 2012, as Hi-Tech began preparing in earnest to

enter the market, E.B. and SW-6 began speaking more frequently. On February 23,

2012, E.B. called SW-6 and they spoke for seven minutes. Immediately upon hanging

up, SW-6 called his boss, Kaczmarek, to report the conversation. That call lasted one

minute, and likely was just a voice-mail message. An hour later, Kaczmarek called

SW-6 back and they spoke for six minutes.

        1249. Two weeks later, on March 7, E.B. called SW-6 and they spoke for five

                                          335
       Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 336 of 1082




minutes. SW-6 called E.B. back a few minutes later. The call lasted one minute.

During these calls, they discussed which customers Hi-Tech should target as it

entered the Lidocaine market, as well as pricing.

          1250. One week later, on March 13, 2012, Hi-Tech entered the Lidocaine

Ointment market and matched Fougera’s increased WAC pricing. After Hi-Tech

entered, and consistent with the so-called “fair share” principles of Defendants’ cartel,

Fougera gave up several of its Lidocaine Ointment customers to the new entrant.

          1251. For example, on March 22, 2012, ABC e-mailed Fougera to advise that it

had received an offer for Lidocaine Ointment and asked whether Fougera wanted to

bid to retain the business. SW-3, then a sales executive at Fougera,38 asked his boss,

Kaczmarek, how to respond; he directed that SW-3 decline to supply the new entrant.

          1252. Similarly, on March 27, SW-6 advised Kaczmarek that Hi-Tech had

made an offer to another customer, Ahold, for Lidocaine Ointment. Again,

Kaczmarek directed that Fougera would not retain that customer’s Lidocaine account.

          1253. Wal-Mart’s offer required more detailed co-ordination between the two

co-conspirators: on May 17, 2012, Wal-Mart e-mailed K.K., another Fougera sales

executive, to advise that Fougera was not the lowest bidder on its RFP for Lidocaine

Ointment and asked whether Fougera wanted to bid to retain the business. K.K.

forwarded Wal-Mart’s request to Kaczmarek, asking how he should respond – and



38
     Because this was before Sandoz acquired Fougera, in July of that same year.


                                                   336
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 337 of 1082




triggering a Round Robin of telephone calls among the co-conspirators.

      1254. First thing the next morning, Kaczmarek called SW-6 and they spoke for

ten minutes. A few hours later, Kaczmarek called SW-6 again and they spoke for

three minutes. Then, immediately after hanging up with Kaczmarek, SW-6 called E.B.

at Hi-Tech; that call lasted one minute. A half-hour later, SW-6 called E.B. again; that

call also lasted one minute. And finally, that same morning, Kaczmarek responded to

K.K.’s e-mail – and Fougera did not ultimately retain the Wal-Mart business.

      1255. Later that day, Kaczmarek e-mailed the sales team regarding Lidocaine

Ointment and stated that Fougera had already given up CVS, ABC, and Rite Aid,

which accounted for 34% market share. S.H., a Fougera sales executive, then

reminded Kaczmarek that Fougera had also given up HD Smith and Anda to Hi-

Tech. The next day, on May 19, 2012, SW-6 called E.B., speaking for four minutes –

likely letting him know that Fougera was now done conceding customers to Hi-Tech.

      1256. Over the following year, the co-conspirators maintained rough parity in

market share. By March, 2013, Taro began preparing to re-launch into the Lidocaine

Ointment market. At that time, Sandoz (which by then had acquired Fougera) had

approximately 56% market share and Hi-Tech had 42%.

      1257. On March 18, 2013, the same day that Ara Aprahamian started at Taro,

Michael Perfetto sent an internal e-mail, welcoming Aprahamian to the team and

listing topics for a Monday call. One of those topics was Lidocaine.

      1258. Over the next several days, Aprahamian and SW-3 (now at Sandoz, after

                                          337
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 338 of 1082




it purchased Fougera) exchanged several calls, including a call on March 19, 2013

lasting approximately a quarter of an hour and a call on March 21, of similar length.

      1259. Later in the day on March 21, 2013, after Aprahamian’s conversations

with SW-3, J.J., a senior Taro sales executive, sent an internal e-mail listing Lidocaine

Ointment usage numbers by manufacturer at various customers.

      1260. The next day, on March 22, Aprahamian called SW-3 again. SW-3

returned the call and the two spoke for approximately a quarter of an hour.

      1261. During these calls, Aprahamian told SW-3 that Taro would be re-

entering the Lidocaine Ointment market. SW-3, in turn, provided Aprahamian with

non-public price points that Sandoz was charging to its customers for the product.

      1262. Armed with this competitively sensitive information, on or about March

23, 2013, Taro re-launched Lidocaine Ointment and matched Sandoz and Hi-Tech

WAC pricing. Over the next two weeks, Aprahamian and SW-3 exchanged numerous

calls during which they discussed, among other things, the allocation of customers to

the new entrant, Taro. These calls are listed in the chart below:




                                           338
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 339 of 1082




      1263. Although Aprahamian wanted SW-3 to tell him which customers to

target, SW-3 had a difficult time obtaining that guidance from Kellum. Aprahamian

told SW-3 that Taro would be taking two customers from Sandoz, which SW-3

understood that to mean that Taro planned to take one wholesaler and one retailer.

      1264. On Friday, April 5, the day after the last call on the chart above, J.R., a

senior Sandoz marketing executive, sent an internal e-mail asking Armando Kellum a

question; Kellum answered by providing his understanding of the conversations

between SW-3 and Taro.

      1265. Early the next week, on Tuesday, April 9, 2013, SW-3 called Aprahamian

and they spoke for seven minutes. The following Monday, April 15, Aprahamian and

SW-3 exchanged three calls, including one lasting 18 minutes and another lasting 9

minutes. Later that day, Aprahamian sent an internal e-mail attaching a Summary,

that showed Sandoz and Taro market shares consistent with Defendants’ cartel’s so-

called “Fair Share” principles. For pricing, Taro matched – and Taro and Sandoz

remained in contact:

      1266. The next day, on April 16, 2013, SW-3 called Aprahamian. Aprahamian

returned the call and the two spoke for eleven minutes. At the same time, J.J. of Taro

called E.B., a senior Hi-Tech sales and marketing executive, and they spoke for eight

minutes. Throughout the rest of April, SW-3 and Aprahamian exchanged at least ten

more phone calls.

      1267. In June 2013, Taro circulated a spreadsheet detailing its gains and losses

                                          339
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 340 of 1082




for May, 2013, for various products. With respect to Lidocaine Ointment, Taro noted

that it did not bid at the Omnicare account.

       1268. By January, 2014, Sandoz held a presentation which identified Taro’s

Lidocaine Ointment launch as a key launch for Taro.

       1269. Throughout 2014, Sandoz was careful not to disrupt the market balance

it had achieved with Taro and Hi-Tech with regard to Lidocaine Ointment. For

example, in March, 2014, Sandoz created a list of products to target at Wal-Mart in

the rest of 2014. With regard to Lidocaine Ointment, SW-3 responded that Sandoz

should not take that business.

       1270. No shortages or other market features can explain Defendants’ price

increases for Lidocaine during the Relevant Period.

       1271. The elevated prices for Lidocaine that resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       1272. The unlawful agreement among Fougera/Sandoz, Taro, and Hi-Tech,

regarding Lidocaine, was part of all Defendants’ overarching conspiracy to restrain

trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

at Issue.




                                          340
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 341 of 1082




       AB. Clonidine TTS Patch and Doxazosin Mesylate
       1273. Doxazosin mesylate (“Doxazosin”), also known by the brand names

Cardura® and Carduran®, is a quinazoline compound used to treat high blood

pressure and urinary retention associated with benign prostatic hyperplasia.

       1274. The Clonidine TTS Patch (“Clonidine-TTS”), also known by the brand

name Catapres-TTS®, is a transdermal patch that administers such medicines to treat

high blood pressure.

       1275. Teva began marketing Clonidine-TTS in 2010, after brand manufacturer

Boehringer Ingelheim’s patent on Catapres-TTS had expired.

       1276. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Doxazosin and the Clonidine TTS Patch at least as follows:

       1277. As of September, 2011, Mylan and Teva were at rough parity in the

market for generic Clonidine-TTS, with Mylan having approximately 48% market

share and Teva having approximately 44% market share. At the end of 2011 and

beginning of 2012, however, that relationship was changing.

       1278. In November of 2011, Walgreens solicited Teva to provide a bid for its

Clonidine-TTS business. Teva was successful and took the Clonidine-TTS account at

Walgreens from Mylan. Two months later, in January of 2012, Cardinal Health, Inc.

(“Cardinal”) solicited a bid from Teva for a one-time-buy to cover what Teva

assumed was a short-term supply issue that Mylan was experiencing. A few days after


                                            341
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 342 of 1082




Teva submitted its offer to Cardinal for the one-time-buy, Cardinal asked Teva to

become Cardinal’s primary supplier for ClonidineTTS. Because Teva believed that

Cardinal’s request was prompted by Mylan having supply issues, Teva accepted and

took over the primary position at Cardinal for Clonidine-TTS. This would not have

been a breach of the “rules of the road” of Defendants’ cartel because Teva’s bid did

not erode prices and supplying a customer if their incumbent supplier was unable to

do so was acceptable, so long as the cartel’s prices were maintained.

      1279. With the Walgreens and Cardinal business, Teva now had 65-70% of the

Clonidine-TTS market; on February 10, 2012, a senior sales and marketing executive

at Teva, who will be referred to in this complaint as K.G., told his colleagues to find

out the extent of Mylan’s supply issues. Following these orders, that same day, David

Rekenthaler (“Rekenthaler”), then Vice President of Sales for US Generics at Teva,

called a senior national accounts executive at Mylan, B.P., to find out about Mylan’s

supposed supply issues.

      1280. Later that day, Rekenthaler reported back to his Teva colleagues that

Teva’s assumptions were incorrect and cautioned that Mylan might retaliate against

Teva for taking more than its “fair share.”

      1281. Sure enough, shortly thereafter, Mylan challenged Teva’s Clonidine-TTS

business at McKesson Corp. (“McKesson”) To de-escalate the situation, Teva

ultimately conceded the business – but this was not enough to bring Teva back into

compliance with the “fair share” aspect of Defendants’ overarching conspiracy, so in

                                           342
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 343 of 1082




April, Mylan challenged Teva’s Clonidine-TTS business at CVS to gain back

additional market share and further signal its displeasure with Teva for taking the

Cardinal business, a signal that Teva understood: Teva backed off and conceded the

CVS account to Mylan.

      1282. But as shown throughout this Complaint, Defendants’ overarching

conspiracy was not limited to any single drug; rather, it spanned Defendants’ entire

portfolio of generic products. As a result, misconduct from Defendants’ cartel in one

product line could be punished – or atoned for – in another.

      1283. On May 4, 2012, just a few days after ceding CVS’s Clonidine-TTS

account to Mylan, Cardinal approached Teva about a different drug, Doxazosin

Mesylate tabs. (“Doxazosin”) At the time, Mylan was the primary supplier for

Doxazosin at Cardinal. Cardinal representatives told Teva that Mylan was on

backorder for one of the four Doxazosin dosage strengths until the end of June, but

Cardinal wanted to move the entire Doxazosin line to Teva.

      1284. Further illustrating this aspect of Defendants’ overarching conspiracy,

K.G. cautioned his colleagues that doing so would be a bad idea. Rather than

underbidding Mylan and taking this business, and thus eroding Doxazosin pricing

towards the competitive level, Teva left Cardinal’s Doxazosin business with Mylan.

      1285. On the morning of September 28, 2012, Mylan’s Jim Nesta and Teva’s

previously-mentioned, then-Director of National Accounts, Kevin Green, spoke by

phone at least twice, once for four minutes and once for approximately a quarter of

                                          343
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 344 of 1082




an hour. On those calls, Nesta informed Green of Mylan’s impending temporary exit

from the Clonidine-TTS market.

      1286. As expected, later in the day, Teva began getting solicitations

from Mylan customers, such as Wal-Mart and CVS, seeking a bid from Teva for

Clonidine-TTS because Mylan had just issued a temporary discontinuation notice.

      1287. Mylan’s temporary hiatus from the Clonidine-TTS market gave Teva the

opportunity to raise prices and collusively reallocate the market at these inflated prices

when Mylan re-entered the market.

      1288. For example, in April, 2012, before Mylan had challenged Teva’s

Clonidine-TTS account at CVS, Teva’s direct invoice price to CVS for the 0.lmg,

0.2mg, and 0.3mg Clonidine TTS was $22.13, $37.81, and $54.41, respectively.

Mylan’s retaliation against Teva drove the prices for CVS down to below $10.49,

$18.17, and $26.51 for those dosages, respectively. Because of Mylan’s exit from the

market, however, in October of 2012 when Teva took back the CVS business back,

Teva charged CVS a direct invoice price of $33.28, $56.08, and $80.76, respectively –

significant increases not only above the competitive price, but above the original cartel

pricing that Teva was charging at the start of the year.

      1289. Mylan and Teva maintained regular contact as former Mylan customers

came to Teva because of Mylan’s supply issues with Clonidine-TTS. For example,

Teva submitted bids to CVS and Wal-Mart – which were ultimately accepted by those

companies – on October 4 and 5, 2012, respectively. In the days leading up to those

                                           344
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 345 of 1082




bids, Teva and Mylan spoke repeatedly to ensure there were no misunderstandings

that could lead to competition and price cuts (as had happened earlier in the year),

including a one-minute call between Rekenthaler and B.P. and a five-minute call

between Nesta and Green, both on Oct. 1, and then on October 4, the day Teva

submitted its CVS bid, Nesta and Green spoke again, this time for 11 minutes.

      1290. This time, there were no misunderstandings or harmful (to Defendants’

cartel) competitive bids for other cartel members’ customers. Instead, when, Mylan

relaunched Clonidine-TTS early the following year and began seeking its former

market share, Teva steered clear – of underbidding, but not of communicating with

Mylan. Instead, Teva remained in constant contact with its partner in crime. In

February and March of 2013 alone, Teva and Mylan representatives called each other

at least 33 different times and spoke for a total of nearly 2 hours and 45 minutes.

      1291. For example, in early March of 2013, Mylan sought to secure the

Clonidine-TTS business at Econdisc. Rather than competitively bid for the business,

Teva chose to cede the Econdisc account to Mylan. By April, Teva had also

retroceded McKesson back to Mylan, as well – at Teva’s increased pricing, of course.

      1292. A similar chain of events occurred with the CVS Clonidine-TTS

account, as well. While Teva ultimately retained the CVS account, there was no

competitive bidding to lower the prices described above.

      1293. Because Teva had been able to increase the price at CVS following

Mylan’s exit, Mylan gave a bid to CVS that was higher than Mylan’s previous pricing.

                                          345
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 346 of 1082




CVS pushed Mylan to lower its bid in light of its prior prices, but Mylan, confident

that its brinkmanship would work because it knew (through the constant

communication just described) that Teva would co-operate with the cartel’s

agreement, Mylan refused to budge. Ultimately, CVS declined Mylan’s bid because of

Mylan’s refusal to lower its bid in light of its prior pricing. Nonetheless, because

Mylan’s bid to CVS was not competitive – but rather an effort to allocate the market

without eroding price – Teva was able to maintain its artificially higher prices at CVS.

      1294. The conspiracy did not stop there: on April 8, 2013, J.L., a marketing

manager at Teva, reported internally to his Teva colleagues, including Rekenthaler,

that Mylan had agreed to raise prices. In addition, Green and Nesta spoke twice that

day, for one minute and for nine minutes, and the next day, they spoke again for

eleven minutes, reconfirming Teva’s and Mylan’s agreement to implement increased

prices – which they did shortly thereafter.

      1295. Teva and Mylan were not the only members of Defendants’ cartel who

were involved with its Clonidine-TTS aspect. Aptly illustrating Defendants’ frequent

entry and exit from various product markets, early the following year, on May 6, 2014,

Actavis was granted FDA approval to market Clonidine-TTS.

      1296. That day, as was standard practice among members of Defendants’

cartel, Teva and Actavis immediately discussed price and market share. Rekenthaler

spoke by phone three times (for fifteen minutes, one minute, and three minutes) with




                                              346
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 347 of 1082




Marc Falkin, who was Actavis’s Vice President of Marketing, Pricing and Contracts

(“Falkin”) until Actavis was acquired by Teva in August, 2016.

      1297. During his employment at Actavis, Falkin was a prolific communicator

and had established relationships with executives at many of the Defendants. For

example, between August, 2013 and July, 2016, Falkin exchanged at least 2,562 phone

calls or text messages with his contacts at Defendants Zydus, Teva, Glenmark,

Lannett, Aurobindo, Mylan, Lupin, Par, Greenstone, Apotex, Taro, Amneal, Sandoz,

and Wockhardt, including over 430 calls or text messages with Rekenthaler during

that time period, at least 410 calls or text messages with Maureen Kavanaugh at Teva;

270 calls or text messages with Jim Brown at Glenmark; 78 calls or text messages with

Jim Nesta at Mylan; 52 calls or text messages with David Berthold at Lupin; 41 calls

or text messages with Jill Nailor at Greenstone; and at least 21 calls or text messages

with Ara Aprahamian at Taro.

      1298. On May 7, 2014, the day after speaking to Falkin about Clonidine-TTS,

Rekenthaler announced to his colleagues that Actavis was entering the market. K.G.

of Teva responded by requesting that Patel come up with a recommendation as to

which customers Teva should concede to Actavis. At the same time, Teva

employees bemoaned Actavis’s so-called “ridiculous[ly]” low pricing.

      1299. Teva personnel (successfully) worked to convince Actavis to increase its

pricing for Clonidine-TTS in the cartel’s usual way, by co-ordinating the incumbent




                                           347
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 348 of 1082




supplier’s (Teva) withdrawal from enough customers to give the newcomer its so-called

“fair share” of the market.

       1300. The next day, May 8, Rekenthaler spoke to Falkin three more

times (5-, 10-, and 8-minute calls), and Patel spoke with Rick Rogerson (“Rogerson”),

Actavis’s Executive Director of Pricing and Business Analytics. Shortly after her last

call with Rogerson, Patel instructed her Teva colleagues to “Please concede Ahold

and HEB,” two of Teva’s then-current customers, and the following day, May 9,

2014, Patel called Rogerson three times.

       1301. Unsurprisingly, the agreement and inducements of Defendants’

overarching conspiracy held, and Actavis raised its Clonidine-TTS pricing while Teva

quietly surrendered market share: shortly after those phone calls, Patel conveyed to

her boss, K.G., that “I just found out that Actavis rescinded their offer.” Shortly after

that, Patel also learned that Actavis had “resent all of their offer letters at pricing that

is higher than our [i.e., Teva’s] current [prices].” In addition, Patel informed her

colleagues that Actavis wanted 25% of the market and expected that 10-15% of that

share to come from Teva.

       1302. Rekenthaler was concerned that Actavis might thereafter defect from

Defendants’ cartel agreement by competing for market share, but T.C., a senior sales

executive at Teva, rebuked him, writing in an e-mail: “now, now Mr. Rekenthaler play

nice in the sand box .... If history repeats itself[,] activist [sic] is going to be responsible

in the market...” – “be responsible in the market” was a euphemism that meant

                                              348
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 349 of 1082




Actavis would stand by the cartel’s arrangement and, in return for the Clonidine-TTS

market share that it was given, Actavis would not cut its pricing below the cartel level.

      1303. On May 14, 2014, for example, Patel told colleagues that Teva must be

“responsible” and concede a particular wholesaler’s account to Actavis, which Teva

did a few days later. On May 20, Patel again declined to bid at another customer due

to the new entrant, Actavis, stating that “We are trying to be responsible with share

and price.”

      1304. Mylan’s brief supply issues described above cannot explain Defendants’

price increases for Clonidine-TTS during the Relevant Period, in whole or in part, and

no other shortages or other market features can explain Defendants’ elevated pricing

and price increases for Doxazosin and Clonidine-TTS during the Relevant Period.

      1305. The elevated prices of Clonidine-TTS and Doxazosin that resulted from

Defendants’ anticompetitive conduct have injured Plaintiffs caused them to pay more

than they would have paid in a free and fair market, and will continue at these

elevated levels indefinitely unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

      1306. The unlawful agreements among Teva, Mylan, and Actavis regarding

Clonidine-TTS and Doxazosin were part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.




                                           349
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 350 of 1082




       AC. Fluocinolone Acetonide Cream, Ointment, and Solution

       1307. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Fluocinolone Acetonide creams, ointments and solutions (“Fluocinolone

Acetonide”) beginning at least as early as January 2012.

       1308. Fluocinolone Acetonide, also known by the brand name Synalar, among

others, is a medication used to treat inflammation and itching caused by certain skin

conditions.

       1309. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Fluocinolone Acetonide, as follows:

       1310. During the relevant time frame, the primary manufacturers of

Fluocinolone Acetonide were as follows:




       1311. Before 2012, Sandoz was the sole supplier of Fluocinolone Acetonide

cream, ointment and solution. As the sole supplier, Sandoz’s list prices for cream

ointment and solution were well under $1 for each product




                                            350
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 351 of 1082




      1312. Things changed in January 2012, when G&W entered the cream and

ointment markets. Historically, adding a manufacturer (i.e., another source of supply)

to a single source market tended to drive down prices. But Defendants’ Fair Share

agreement aimed to reverse this consequence of competition, and succeeded in doing

so with Fluocinonide Acetonide products. Rather than result in lower prices, G&W’s

entrance into the cream and ointment markets resulted in significantly higher prices.

      1313. In late December 2011, in anticipation of G&W entering the cream and

ointment market, Sandoz announced enormous price increases. Sandoz increased list

prices on cream, ointment and solution approximately 300%. When G&W entered

the market only weeks later, it announced virtually identical WAC prices on its cream

and ointment products.

      1314. In the solution market, a highly similar pattern emerged. In late October

2012, in anticipation of Teligent entering the market, Sandoz doubled the list prices of

its solution (on top of the tripled prices it had imposed less than a year earlier). Weeks

later, Teligent announced virtually identical WAC prices for its new solution products.

      1315. In competitive generic markets, the addition of a third manufacturer

(and yet another source of supply) tends to drive prices down even more. Yet even

the entrance of a third manufacture to the Fluocinolone Acetonide markets did not

have that effect. When Teligent joined the ointment market in early 2013 and the

cream market in mid-2014 it announced list prices nearly identical to those of Sandoz




                                           351
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 352 of 1082




and G&W. And when Taro entered the solution market in the spring of 2015, it

matched the list prices of Sandoz and Teligent.

      1316. The list price (WAC) charts for Fluocinolone Acetonide cream, ointment

and solution show the large and parallel price increases imposed by Sandoz, G&W,

Teligent and Taro. The NSP price charts show that the list price increases had real

consquences; customers paid higher prices for these products. The charts also show

that prices have remained above prior levels. (The prices of other dosages of

Fluocinolone Acetonide cream exhibit similar patterns and are not included here.)




                                          352
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 353 of 1082




                                353
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 354 of 1082




      1317. Throughout this period, Sandoz, G&W, Teligent and Taro met at trade

conferences and communicated directly with each other in furtherance of their price-

fixing agreements on Fluocinolone Acetonide and their Fair Share agreement.

      1318. For example, around the time that G&W was entering the Fluocinolone

Acetonide cream and ointment markets, K.O., G&W President, communicated by

phone with W.K., Sandoz Senior VP of Commercial Operations, on February 8, 9 and

10, 2012.

      1319. Similarly, when Teligent was entering the Fluocinolone Acetonide cream

market in late spring/early summer of 2014, E.V., G&W VP of Sales and Marketing,

communicated by phone with S.M., Teligent Director of National Accounts, on April

29 and May 1, 2014. A few months before, E.V. (G&W) also had communicated by

phone with J.G., Teligent President and CEO, in November 2013 and January 2014.

      1320. No shortages or other market features can explain Defendants’ price

increases for generic Fluocinolone Acetonide during the Relevant Period.

      1321. The elevated prices of generic Fluocinolone Acetonide resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      1322. The unlawful agreements among Defendants Sandoz/Fougera, G&W,

and Teligent, regarding generic Fluocinolone Acetonide were part of all Defendants’

                                          354
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 355 of 1082




overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       AD. Irbesartan
       1323. Irbesartan is an angiotensin II receptor antagonist used in, inter alia, the

treatment of hypertension.Irbesartan is also known by the brand name Avapro. Teva

received approval to manufacture generic Irbesartan in March, 2012.

       1324. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Irbesartan at least as follows:

       1325. On March 6, 2012, Kevin Green’s boss at Teva, K.G., polled the Teva

sales team seeking information about competitors in the Irbesartan market. Later that

morning, in response, Green called Berthold at Lupin and they spoke for over a

quarter-hour; at 12:26 pm, within hours of K.G.’s request for sensitive commercial

information from ostensible competitors, Green sent an answer to the team,

including Rekenthaler and Maureen Cavanaugh that “Lupin is looking for a 15%

share. They already have ABC [Amerisource Bergen Corp]. Confirmed Zydus is

out,” but was unable to get information on other players in the market. A senior

commercial operations executive at Teva responded via e-mail that afternoon, “Then

work harder….” (ellipsis in original).

       1326. Because one of Defendants’ cartel’s usual procedures was to pass

information indirectly from one ostensible competitor to another via intermediaries,


                                           355
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 356 of 1082




who were sometimes cartel members and sometimes customers who were friendly to

the cartel (as well as directly, from time to time), Green called Berthold next morning,

March 7, to get the requested information. The two spoke for just over seven

minutes, around 10:54 am, but that was all the time that was needed for Berthold to

pass on the requested sensitive competitive information, which he did.

      1327. A little over an hour later, at 12:20 pm, K.G., Green’s boss at Teva

shared with the sales team the competitively sensitive information he had obtained,

including the details Berthold gave Green regarding who was and who was not

launching the drug, and which customers had received offers. K.G. stated that Teva

was in a position to take up to a 40% market share when it launched Irbesartan a few

weeks later, on March 30 – a comment that would make little sense in a competitive

market, where a supplier would want to try to take as much of the market as it could

supply, but a comment that was entirely sensible in the context of Defendants’

overarching scheme to provide market share to each market participant, in order to

prevent price competition.

      1328. No shortages or other market features can explain Defendants’ elevated

prices for Irbesartan during the Relevant Period.

      1329. The elevated prices of Irbesartan resulted from Defendants’

anticompetitive conduct and have injured Plaintiffs caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated




                                          356
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 357 of 1082




levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       1330. The unlawful agreement between Teva and Lupin regarding Irbesartan

was part of all Defendants’ overarching conspiracy to unreasonably restrain trade and

to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue

       AE. Isosorbide Dinitrate Tablets

       1331. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Isosorbide Dinitrate tablets beginning at least as early as March 2012.

       1332. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Isosorbide Dinitrate, as follows:

       1333. Isosorbide Dinitrate, also known by the brand name Sorbitrate, is a

medication used to treat chest pain (angina) by dilating blood vessels, making it easier

for blood to flow through them and easier for the heart to pump.

       1334. During the relevant time frame, Defendants Sandoz, Par and West-Ward

were the primary manufacturers of Isosorbide Dinitrate tablets.

       1335. The market for Isosorbide Dinitrate tablets was mature and at all

relevant times had multiple manufacturers.

       1336. For years, the prices of Isosorbide Dinitrate tablets were relatively low

and stable. For example, before the spring of 2012, Sandoz and West-Ward had list

                                            357
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 358 of 1082




prices for 10 mg tablets of less than 10 cents. Par, which had a negligible presence in

the market during that time period, offered similarly low prices.

      1337. A supply disruption between March and July 2012 prompted Sandoz and

West-Ward to impose enormous price increases on all tablets. Although the supply

disruption was mostly resolved within months, thereafter Sandoz and West-Ward

relied on their Fair Share agreement to keep prices more than 10 times higher than

they had been only months before.

      1338. In the spring of 2013, Par made a push into the Isosorbide Dinitrate

market. Rather than offer lower prices to customers in order to build market share,

Par announced list prices that matched Sandoz (and which were higher than West-

Ward). Defendants continued to monitor their “fair share” of the Isosorbide

Dinatrate market throughout this period.

      1339. The charts below show the extreme and parallel price increases for

Isosorbide Dinatrate tablets and that price remained elevated well above prior levels at

least through the end of 2018.




                                           358
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 359 of 1082




      1340. Throughout this period, Sandoz, Par and West-Ward met at trade

conferences and communicated directly with each other in furtherance of their price-

fixing agreements on Isosorbide Dinatrate tablets and their Fair Share agreement.

      1341. For example, On June 6, 2012, Sandoz’s C.B, Director of National

Accounts, spoke for approximately 25 minutes to M.R., West-Ward’s Director of

National Accounts. The next week, on June 15, Sandoz announced its large list

(WAC) price increases on Isosorbide. The two executives next spoke, for

approximately 21 minutes, on October 11. The next day, West- Ward announced its

Isosorbide list (WAC) price increases.




                                         359
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 360 of 1082




      1342. Par announced its list (WAC) price increases on March 11, 2013. Not

long after, on March 26, K.O, VP of National Accounts at Par, spoke to M.V.,

Associate Director of Pricing at Sandoz for approximately 25 minutes.

      1343. No shortages or other market features can explain Defendants’ price

increases for generic Isosorbide Dinitrate during the Relevant Period.

      1344. The elevated prices of generic Isosorbide Dinitrate resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      1345. The unlawful agreements among Defendants Fougera/Sandoz, Par and

West-Ward, regarding generic Isosorbide Dinitrate were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

      AF.    Amphetamine Salts (Adderall)
      1346. Amphetamine/Dextroamphetamine, also known by the brand name

Adderall, is used in the treatment of attention deficit hyperactivity disorder (ADHD).

The drug is comprised of a combination of dextroamphetamine salts and

levoamphetamine salts and is sometimes referred to as “Mixed Amphetamine Salts”

or “MAS.” MAS comes in two formulations: tablets (“Immediate Release,” or “IR,”




                                           360
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 361 of 1082




in 5, 10, 20 and 30 mg dosages) and capsules. (“Extended Release,” or “XR,” 5, 10,

15, 20, 25 and 30 mg dosages)

       1347. The market for generic Adderall tablets is mature; the first generic

version of Adderall IR was introduced to market in 2002. Barr and Shire later reached

a settlement agreement allowing Barr to offer a generic form of the capsule

formulation, beginning in April, 2009.

       1348. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

Adderall at least as follows:

       1349. During the Relevant Period, Defendants Teva, Impax and Actavis

dominated the market for generic Adderall XR capsules.

       1350. In the same period, Teva and Impax (through Corepharma, which

Impax acquired in October, 2014), along with Sandoz, dominated the market for

generic Adderall IR tablets. Defendants Aurobindo and Mallinckrodt did not enter

that market until early 2014, by which time it had become extremely profitable.

Defendant ABC is a Distributor who participated in Defendants’ cartel, including

with respect to generic Adderall IR tablets.

       1351. Teva began marketing generic Adderall XR capsules after the expiration

of brand manufacturer Shire’s patent on Adderall XR expired.

       1352. The first impact of Defendants’ cartel, however, was on the tablets. For

this, Teva wanted to increase its prices for the tablet – but first, it needed to co-

                                            361
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 362 of 1082




ordinate with its co-conspirator and fellow dominant player in that market, Sandoz.

      1353. So Teva’s Kevin Green spoke to P.K., Sandoz Director of National

Accounts, on August 3, 9, and 16, 2011. Immediately thereafter, Teva announced its

list price increase on August 17 – and Kevin Green spoke to P.K. that day, as well as

the day after. And the following week, on August 24, 2011, Sandoz followed suit and

raised its own prices for generic Adderall tablets.

      1354. The same pattern of communications among cartel members played out

in the capsule market, as well.

      1355. For example, on April 9, 2012, a large customer contacted Teva to

request a price reduction because a new competitor had expressed an interest in “all

or some” of its generic Adderall capsule business. A senior Teva sales director, T.C.,

insisted on knowing the identity of the competitor before deciding what Teva’s

response would be. The customer responded that the competitor was Actavis, and

that Actavis was expecting approval soon to enter the market for that drug; Teva

deferred its decision on pricing until Actavis was about to ship the product.

      1356. As predicted, Actavis obtained FDA approval to manufacture various

formulations of generic Adderall capsules on Friday, June 22, 2012.

      1357. Teva and Actavis immediately began co-ordinating market share. At

9:58 pm that evening, Rekenthaler instructed Teva employees to find out about

Actavis’s plans for this new product, including shipping and inventory details.

      1358. The close co-operation among members of Defendants’ cartel is

                                           362
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 363 of 1082




illustrated by the fact that even though it was a week-end, less than 12 hours later,

Teva had an answer.

      1359. At 8:32 am the next day (Saturday, June 23), Teva employee T.S.

responded that she had spoken to M.P., a senior Actavis sales and marketing

executive, and conveyed to Rekenthaler and Green the details of her conversation:

“Spoke to [a person at Actavis]. Going after approx 15 share. 1 wholesaler (either

McKesson or Cardinal) as backup and possibly Econdisc. NOT Walgreens and CVS.”

      1360. Upon learning which customers Actavis wanted, T.C. warned colleagues

that this allocation of market share could be tricky. She cautioned that if Teva

decided to concede a particular wholesaler to Actavis, it needed to be “mindful” that

the wholesaler also did product warehousing for a different customer, whose business

Actavis was not soliciting.

      1361. Mallinckrodt’s planned entry into the tablet market in January, 2014,

caused a flurry of communications to streamline the cartel’s pricing and customer-

allocation processes.

      1362. For example, on January 24, K.K., the National Account Director at

Mallinckrodt (who was a former National Account Executive at Sandoz) called C.B.,

her opposite number at Sandoz. The two spoke for approximately a half-hour. Two

weeks later, they spoke again, for approximately a quarter-hour, on February 10.

Mallinckrodt entered the market at high prices the following week.

      1363. Likewise, Aurobindo’s planned entry into the tablet market later that

                                           363
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 364 of 1082




year, in March, 2014, necessitated a burst of communications among at least Teva,

Actavis, and Aurobindo.

      1364. Thus, on March 17, Teva’s Patel spoke to Actavis’s Director of Pricing,

Rick Rogerson, three times, and Teva’s Rekenthaler and Actavis’s Falkin also spoke

on that day. The next day, Rekenthaler and R.C., a C-suite executive at Aurobindo,

had a 30-minute telephone conversation – and Teva’s J.P. shared with her Teva

colleagues Aurobindo’s market share target for the impending launch (10%), and

Teva’s senior marketing operations executive, K.G., indicated that Teva was aware

that both Aurobindo and Actavis were launching.

      1365. In addition, ABC had by that point communicated with both Aurobindo

and Teva, passing on the Aurobindo market share target that J.P. shared internally.

      1366. Two days after that, Rekenthaler and Falkin telephoned each other,

again, seven times.

      1367. Less than a month after that, on April 16, 2014, Teva received word

from a customer that a new competitor in the market had offered a lower price than

Teva’s current price for the tablet formulation. Patel informed K.G. that the

challenge was coming from Actavis, and recommended that Teva concede that

customer’s account. Then, at 1:43pm, Patel e-mailed another colleague that the

decision had been made to concede. Finally, closing the loop on the matter, Patel

then called Actavis’s Rogerson at 1:55pm. They spoke for just over four minutes.




                                         364
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 365 of 1082




       1368. Throughout the Relevant Period, Teva, Sandoz, Mallinckrodt, Impax,

Actavis and Aurobindo met at trade conferences and communicated directly with

each other in furtherance of their specific price-fixing agreements on generic Adderall

tablets and capsules and of Defendants’ broader cartel agreement.

       1369. No shortages or other market features can explain Defendants’ price

increases for generic Adderall tablets and capsules during the Relevant Period.

       1370. The elevated prices of generic Adderall tablets and capsules that resulted

from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market, and will continue

indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

       1371. The unlawful agreements among Defendants Teva, Impax (including

through Corepharma), Actavis, Sandoz, Aurobindo, and Mallinckrodt, regarding

generic Adderall tablets and capsules, were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       AG. Lamivudine/Zidovudine Tablets

       1372. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Lamivudine/Zidovudine tablets beginning at least as early as April 2012.




                                           365
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 366 of 1082




       1373. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Lamivudine/Zidovudine, as follows:

       1374. Lamivudine/Zidovudine, also known by the brand name Combivir, is a

combination of mediations used in the treatment of human immunodeficiency virus

(HIV) infection.

       1375. During the relevant time frame, Defendants Teva, Lupin, Aurobindo,

and Camber were the primary manufacturers of generic Combivir.

       1376. Teva launched its generic Combivir product in December 2011. In mid-

May, 2012, two competitors – Lupin and Aurobindo – received FDA approval for

generic Combivir and were preparing to enter the market.

       1377. Even before Lupin and Aurobindo obtained FDA approval, Teva was

communicating with both about how to divvy up the market. In late April 2014,

Teva’s Rekenthaler was speaking to the CEO at Aurobindo, who was a former

colleague of Reckenthaler’s at Teva. Meanwhile, Teva’s Green was speaking to David

Berthold, an executive at Lupin, and Jim Grauso at Aurobindo.

       1378. In early May 2014, with the Lupin and Aurobindo launches just days

away, communications among all three competitors accelerated. Between May 7 and

10, for example, the three companies spoke at least 32 times. Green (Teva), Berthold

(Lupin) and Grauso (Aurobindo) discussed the specific customers that Teva would




                                            366
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 367 of 1082




concede in order to ensure that Lupin and Aurobindo gained a Fair Share of the

market without eroding prices.

      1379. Similarly, when Camber received approval to market a generic form of

Combivir, Teva, again, coordinated the entry. Konstantin Ostaficiuk, the President of

Camber, communicated with Rekenthaler of Teva and Berthold of Lupin to negotiate

Camber’s entry into the market. For example, on September 24, 2014, Ostaficiuk

spoke to Rekenthaler three times and to Berthold twice. That same day, Berthold also

spoke to a senior operations executive at Aurobindo, to close the loop on generic

Combivir communications.

      1380. By coordinating the entry of competitors into the generic Combivir

market, Teva, Lupin, Aurobindo and Camber were able to keep prices higher than

they would have been in a competitive market.

      1381. No shortages or other market features can explain Defendants’ price

increases for generic Lamivudine/Zidovudine during the Relevant Period.

      1382. The elevated prices of generic Lamivudine/Zidovudine resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      1383. The unlawful agreements among Defendants Teva, Lupin, Aurobindo,

and Camber, regarding generic Lamivudine/Zidovudine were part of all Defendants’

                                          367
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 368 of 1082




overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       AH. Latanoprost Drops

       1384. Latanoprost Drops (“Latanoprost”), also known by the brand name

Xalatan (manufactured by Defendant Pfizer), is an ophthalmic solution, in the form

of eye drops, used to treat high blood pressure inside the eye due to glaucoma (open

angle type) or other eye diseases including but not limited to ocular hypertension. In

2013, the annual market for Latanoprost Drops in the United States exceeded $100

million.

       1385. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Latanoprost, as follows:

       1386. As of March 2012, there were three generic manufacturers in the market

for Latanoprost Drops: Sandoz, Greenstone, and Valeant (sometimes referred to as

Bausch & Lomb (“B&L”)). Greenstone had the largest market share with 42%,

followed by Valeant with 30% and Sandoz with 19%. In April 2012, all three

manufacturers raised their prices in direct coordination with one another.

       1387. In early April 2012, Greenstone informed its customers that it would be

taking a price increase on Latanoprost Drops. In the days and weeks leading up to the

Greenstone price increase notice, Robin Hatosy of Greenstone was coordinating with




                                            368
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 369 of 1082




both Kellum of Sandoz and B.P., a sales executive at Valeant, by phone and text

message:




      1388. Hatosy consistently acted as the conduit, sharing info1mation between

Sandoz and Valeant in order to secure an agreement from both to raise prices.

      1389. On the day that Greenstone sent out the price increase notices, April 3,

2012, both CVS and Walgreens approached Sandoz looking for a lower price on

Latanoprost Drops. That same day, Hatosy and Kellum exchanged five (5) text

messages while Kellum replied internally to his colleagues at Sandoz. Later that

evening, Kellum instructed his sales team not make any bids for Latanoprost and to

put the product on hold. Kellum also instructed S.G., one of his sales executives, to

lie to Walgreens about why Sandoz was unable to bid, instructing S.G. to stand down,

even though Sandoz had plenty of supply.




                                          369
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 370 of 1082




      1390. Sandoz immediately began preparing an increase of its own. On April 4,

2012, Kellum called Hatosy but was unable to connect. He called her again on April 5,

and the two competitors spoke for nearly two (2) minutes.

      1391. On April 6, 2012, Kellum requested a customer list from a colleague so

that he could begin calculating the financial impact of a Sandoz price increase. After

some quick calculations, Kellum determined that a Sandoz increase on Latanoprost

Drops could increase the company’s revenues by up to $14,900,000 per year.

      1392. In a presentation he created that same day to support the Latanoprost

price increase, Kellum was intentionally opaque about why Sandoz should take the

increase. For example, certain information was omitted during the presentation, such

as that Kellum had first learned of the Greenstone price increase directly from

Hatosy, not a customer. In addition, the Valeant price increase had not even

happened yet. In fact, it would not be effective until April 24, 2012, three weeks in the

future; Kellum’s inside information instead came directly from his prior conversations

with his competitor, Greenstone.

      1393. While he was in the midst of planning the Sandoz price increase on April

6, 2012, Kellum also exchanged two (2) more text messages and had a nearly seven (7)

minute call with Hatosy of Greenstone. Hatosy, in turn, then called B.P. at Valeant

and the two spoke for nearly five (5) minutes.

      1394. Things moved quickly from there. On April 9, 2012, Kellum sent around

an agenda for the Pricing Committee meeting the next day. He also called Hatosy of

                                           370
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 371 of 1082




Greenstone but was unable to reach her. Kellum quickly obtained approval for the

Latanoprost price increase; customers were notified of the increase on April 11, 2012,

and it became effective on April 13, 2012. As a result of this quick action, Sandoz’s

price increase became effective even before Greenstone’s.

      1395. On April 12, 2012, a large retail pharmacy customer, Rite-Aid, sent

Greenstone a request for a bid on Latanoprost. Knowing that this was likely an

indication that Sandoz had followed Greenstone’s price increase, Hatosy (then using a

different surname) forwarded the email directly to Kellum with an approving message.

      1396. That same day, a different customer, Optisource, approached Sandoz –

angry that it was not notified in advance of Sandoz’s Latanoprost price increase.

Questioning Kellum’s intel about the price increases, a senior sales and pricing

executive at Sandoz forwarded the e-mail string directly to Defendant on Friday, April

13, 2012. Kellum’s understanding, of course – based on his conversations with Hatosy

– was that Valeant would be raising, or already had raised, its price.

      1397. The following Monday, April 16, 2012, Kellum called Hatosy. She called

him back the next day, but they were unable to connect. On April 18 and 19, 2012,

Hatosy and B.P. of Valeant then communicated several times by phone and text

message, including one call lasting nearly fourteen (14) minutes.

      1398. On April 24, 2012, Valeant raised its WAC pricing on Latanoprost to a

point even higher than Sandoz’s. That same day, B.P. of Valeant called Hatosy of

Greenstone, likely to report the news.

                                           371
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 372 of 1082




      1399. Three price increases in the span of roughly three weeks caused a lot of

customer activity and confusion – which in turn required additional coordination

among the three manufacturers to make sure prices stayed high and the market

remained stable. For the most part, Sandoz tried to avoid taking any of its

competitors’ customers after the price increases, but it did want to pick up one

customer to get closer to its “fair share” of the market.

      1400. For example, on Friday May 4, 2012 – shortly after the Greenstone and

Valeant price increases became effective – Cardinal approached Sandoz with an

opportunity to bid and take the business with a lower price. Kellum called Hatosy that

day, but they were unable to connect. He called her again on Monday, and they spoke

for more than six (6) minutes. They spoke about Sandoz’s desire to obtain another

customer, and which customer it should target. Monday morning, before speaking to

Hatosy, Kellum responded to the internal Sandoz e-mail. The next day, after speaking

to Hatosy, Kellum followed up the e-mail, confirming that Sandoz should pass on

Cardinal. Consistent with the agreement reached with Greenstone, Sandoz retained its

secondary position with Cardinal, instead of bidding for the primary position, and

decided to wait until ABC put its Latanoprost business out to bid and let Greenstone

concede that customer instead.

      1401. Around this same time, CW-1 started at Sandoz. He had previously

worked with Hatosy at a prior employer and thus had a pre-existing relationship with

the Greenstone sales executive. When some confusion arose later in May 2012 around

                                           372
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 373 of 1082




the Cardinal business, Hatosy communicated with both CW-1 and Kellum from

Sandoz, as well as B.P. of Valeant, in order to enforce the agreement already in place

among the three manufacturers.

      1402. For example, on the morning of May 31, 2012, B.P. of Valeant and

Hatosy of Greenstone exchanged one text message and had several phone calls of

varying lengths. In the midst of those communications with B.P., Hatosy was

simultaneously communicating with CW- 1 of Sandoz using iPhone chat

      1403. As Hatosy explained to CW-1, Valeant (B&L) had the Cardinal business,

not Greenstone, but Cardinal was telling Valeant that Sandoz had a lower price in the

market. Hatosy expressed the need to call Kellum because CW-1 had only recently

started at Sandoz and thus did not completely understand the scope of the prior

collusive communications between Hatosy and Kellum about the Latanoprost price

increases.

      1404. Immediately following this exchange, Hatosy did call Kellum, setting off

a flurry of calls between the three competitors that day, as set forth below:




                                           373
       Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 374 of 1082




         1405. Over the next several weeks, Hatosy went to great lengths to make sure

Sandoz and Valeant lived up to their agreement to keep prices high across the board

for Latanoprost. For example, between June 26 and 28, 2012, Hatosy and B.P. of

Valeant exchanged twelve (12) text messages.

         1406. After that series of communications, on June 29, 2012, Hatosy reached

out again to CW-1 via iPhone chat. At the exact same time that Hatosy was

exchanging these iPhone chat messages with CW-1 at Sandoz, she was also

exchanging separate text messages with B.P. of Valeant.

         1407. Those efforts were successful. On July 3, 2012, CW-1 followed up with

Hatosy via iPhone chat message confirming that Sandoz's pricing for Latanoprost was

not low at Cardinal - or any other customer for that matter. Again, shortly after

receiving this information from CW-1 about Sandoz’s pricing, Hatosy sent a text

message to B.P. at Valeant. They exchanged several other text messages that same

day.

         1408. Greenstone similarly lived up to its agreement to concede the ABC

business to Sandoz, allowing Sandoz to get closer to its “fair share” of the

Latanoprost market. On June 22, 2012, ABC requested a bid from Sandoz on

Latanoprost, as expected, due to the Greenstone price increase. Consistent with the

agreement, Greenstone quickly conceded the customer to Sandoz, allowing Sandoz to

obtain the business




                                           374
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 375 of 1082




        1409. As discussed above, this successful effort at price fixing convinced

Kellum to recommend further efforts at price fixing with Greenstone on various

formulations of Clindamycin beginning in August 2012, continuing through 2014.

That history also paved the way for yet another successful price fixing agreement

between Sandoz and Greenstone on Eplerenone Tablets, discussed below.

        1410. No shortages or other market features can explain Defendants’ price

increases for generic Methazolamide Tablets during the Relevant Period.

        1411. The elevated prices of generic Latanoprost resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

        1412. The unlawful agreements among Defendants Fougera/Sandoz,

Greenstone, and Valeant, regarding generic Latanoprost were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

        AI.   Ethosuximide Capsules and Oral Solution

        1413. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Ethosuximide capsules and oral solution beginning at least as early as July

2012.

                                           375
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 376 of 1082




       1414. Ethosuximide, also known by the brand name Zarontin, is an

anticonvulsant medication used to control petit mal seizures in the treatment of

epilepsy.

       1415. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Ethosuximide capsules and oral solution, as follows:

       1416. During the relevant time frame, Akorn/Versapharm and Teva were the

primary manufacturers of Ethosuximide capsules and oral solution.

       1417. To coordinate market share and price increases on Ethosuximide, Teva

and Akorn/Versapharm communicated directly with each other.

       1418. For example, on May 24, 2012. Teva’s Rekenthaler called S.M.,

Versapharm’s Chief Sales and Marketing Office, on his cell phone. S.M. called back

later that day and the men spoke for approximately 8 minutes.

       1419. On July 31, 2012, Teva announced a large list (WAC) price increase for

Ethosuxamide oral solution. Less than one week later, Akorn/Versapharm announced

almost identical list (WAC) prices. In a matter of days, both companies had more than

tripled their list (WAC) prices.

       1420. In 2014, Teva coordinated another round of price increases with

Akorn/Versapharm. On January 22, 2014, Teva’s Rekenthaler called J.J., a senior

national account executive at Akorn/Versapharm.




                                            376
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 377 of 1082




       1421. On March 7, 2014, Rekenthaler spoke with the same senior national

account executive at Akorn/Versapharm. Less than a month later, on April 4, 2014,

Teva raised prices on both Ethosuximide capsules and oral solution.

       1422. Only five days after the Teva increase—on April 9, 2014—

Akorn/Versapharm increased its pricing on both Ethosuximide capsules and oral

solution to a nearly identical price to Teva.

       1423. The list (WAC) price charts below show the large and nearly

simultaneous price increases by Teva and Akorn/Versapharm on Ethosuxamide

capsules and oral solution.




                                            377
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 378 of 1082




      1424. No shortages or other market features can explain Defendants’ price

increases for generic Ethosuximide capsules and oral solution during the Relevant

Period.

      1425. The elevated prices of generic Ethosuximide capsules and oral solution

resulted from Defendants’ anticompetitive conduct injured Plaintiffs and caused them

to pay more than they would have paid in a free and fair market, and will continue

indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

      1426. The unlawful agreements among Defendants , Akorn/Versapharm and

Teva, regarding generic Ethosuximide capsules and oral solution were part of all

Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.


                                          378
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 379 of 1082




       AJ.    Levonorgestrel/EE
       1427. The combination of Levonorgestrel/Ethinyl Estradiol

(“Levonorgestrel/EE”), also known under the brand names Seasonale® and

Nordette®, is hormonal birth-control. During the relevant time period, both Teva

and Sandoz marketed Levonorgestrel/EE under multiple names, including both

Portia and Jolessa.

       1428. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Levonorgestrel/EE, at least as follows:

       1429. In or around May of 2012, Teva had a much higher market share than

Sandoz for both Portia and Jolessa. Teva’s market share for Portia was 37%

compared to Sandoz’s 17%, while Teva’s market share for Jolessa was 43% compared

to Sandoz’s 11%.

       1430. On May 11, 2012, Walmart contacted Teva with a right of first refusal

and explained that another supplier had made an offer for the sale of four drugs,

including Portia and Jolessa. T.C., a senior sales executive at Teva asked who the new

supplier was, and the customer responded that it was Sandoz.

       1431. On May 16, 2012, Teva sent an offer to Walmart for the sale of three

drugs, including Portia and Jolessa, and sent an even better offer on May 18.

       1432. T.C. had initially been very reluctant to let Sandoz have the business, but

there was the matter of Defendants’ cartel to consider. So, on May 22, Teva’s Green


                                            379
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 380 of 1082




spoke on the phone with a sales and marketing executive at Sandoz, who will be

referred to in this Complaint as SW-2, for approximately five minutes to discuss, inter

alia, the Levonorgestrel/EE market. Teva agreed to withdraw the offer to Walmart.

The decision to concede the Walmart business to Sandoz led to a more equal share

split of the Levonorgestrel/EE market between Sandoz and Teva. The next day, May

23, Teva abruptly backtracked and removed Portia and Jolessa from its Walmart offer.

       1433. Sandoz and Teva continued to co-operate so that Sandoz could achieve

its so-called “fair share” of the markets for both Portia and Jolessa. For example,

over a year later, on July 2, 2013, another customer contacted Teva, stating that it had

received bids on Portia and Jolessa and in order for Teva to retain the business, Teva

would need to submit its best offer as a counter-proposal.

       1434. On July 9, 2013, a different sales and marketing executive, Sandoz’s

Associate Director of Pricing (who will be referred to in this Complaint as SW-1),

called Patel and left a voicemail. Shortly thereafter, they connected for a phone call

that lasted approximately a quarter of an hour.

       1435. The next day, at 12:16 pm, Rekenthaler forwarded an e-mail to Patel,

asking about this. Due to the desire of all of Defendants’ employees identified in this

Complaint to minimize electronic records of their conspiracy and the close proximity

of their offices in the same building, Patel likely told Rekenthaler orally about Patel’s

conversation with SW-l.




                                           380
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 381 of 1082




      1436. An hour later, at 1:26 pm that day, Rekenthaler called his own

counterpart at Sandoz, SW-2, and they spoke for two minutes. SW-2 called

Rekenthaler back a few minutes later and they spoke again for nine minutes. SW-2

and Rekenthaler spoke a third time that day, at 4:48pm, for seven minutes, all to

discuss, inter alia, allocating market share in the Levonorgestrel/EE market.

      1437. Later that same evening, Teva submitted a cover bid to the customer for

Portia and Jolessa, which was higher than Sandoz’s bid. Teva intentionally submitted

an inflated bid for the two drugs in order to ensure that Sandoz obtained the primary

award with the customer.

      1438. No shortages or other market features can explain Defendants’ elevated

pricing for Levonorgestrel/EE during the Relevant Period.

      1439. The elevated prices of Levonorgestrel/EE that resulted from

Defendants’ anticompetitive conduct have injured Plaintiffs caused them to pay more

than they would have paid in a free and fair market, and will continue at these

elevated levels indefinitely unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

      1440. The unlawful agreement between Teva and Sandoz regarding

Levonorgestrel/EE was part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.




                                           381
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 382 of 1082




      AK. Balsalazide Disodium Capsules
      1441. Balsalazide Disodium, also known by the brand name Giazo, is an anti-

inflammatory drug used in the treatment of inflammatory bowel disease.


      1442. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Balsalazide Disodium, as follows:


      1443. During the relevant time frame, Defendants West-Ward and Apotex were

the primary manufacturers of Balsalazide Disodium.


      1444. The market for Balsalazide Disodium was mature and at all relevant times

had multiple manufacturers.


      1445. For years, the prices for Balsalazide Disodium capsules were relatively low

and stable. West-Ward and Mylan were the dominant manufacturers in the market

during the earlier years. Apotex joined the market in the spring of 2012, but remained

a small player. Then, in the early summer of 2013, Mylan exited the market. West-Ward

managed to gain most of Mylan’s market share.


      1446. In January 2014, Apotex experienced a brief supply disruption and exited

the market for approximately one month. West-Ward immediately increased prices. It

raised list prices approximately 400%.




                                         382
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 383 of 1082




      1447. Apotex, which had only been out of the market for the blink of an eye,

could have offered lower prices to win market share. Instead, it immediately followed

West-Ward’s price increases. It announced an identical list price, and raised NSP prices.


      1448. Even with the higher prices, Apotex was able to build share. It quickly

captured nearly twice the unit sales it had before the price increase, and owing to the

much higher prices, its dollar sales increased more than five-fold. Meanwhile, although

it had to cede some share to Apotex, West-Ward’s dollar sales more than doubled as a

result of the higher market prices. The Fair Share agreement was working exactly as it

was intended.


      1449. The NSP price chart and list price chart below show the abrupt and nearly

simultaneous price increases by West-Ward and Apotex.




                                          383
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 384 of 1082




      1450. Throughout this period, West-Ward and Apotex met at trade conferences

and communicated directly with each other in furtherance of their price-fixing

agreement on Balsalazide Disodium and of their Fair Share agreement.


      1451. No shortages or other market features can explain Defendants’ price

increases for generic Balsalazide Disodium during the Relevant Period.


      1452. The elevated prices of generic Balsalazide Disodium resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.



                                          384
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 385 of 1082




       1453. The unlawful agreements among Defendants West-Ward and Apotex,

regarding generic Balsalazide Disodium were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the

prices of the Drugs at Issue.


       AL.    Dextroamphetamine Sulphate
       1454. Much like the Amphetamine Salts described supra, Dextroamphetamine

Sulphate (“Dex Sulphate”), also known by the brand name Dexedrine, is used to

stimulate the central nervous system in the treatment of hyperactivity and impulse

control. Also like the Amphetamine Salts, Dextroamphetamine Sulphate is available

in both an Extended Release (“Dex Sulphate XR”) capsule formulation (5, 10, and 15

mg) and in a regular, immediate-release tablet formulation. (5 and 10 mg only)

       1455. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

Dex Sulphate, at least as follows:

       1456. During the Relevant Period, Defendants Teva, Impax, Mallinkrodt,

Aurobindo, and Actavis dominated the markets for generic Dex Sulphate tablets and

capsules, as follows:

       1457. For several years, Teva was effectively the sole supplier of Dextro-

amphetamine Sulphate, in both capsules and tablet formultions. Mallinckrodt had




                                            385
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 386 of 1082




been a supplier of both products, but exited both markets in late 2008, leaving Teva as

the sole supplier of Dex Sulphate.

      1458. With no pre-cartel competitive pressure to keep prices low, Teva steadily

increased its Dex Sulphate prices. As a result of this increased profitablity, however,

both the capsule and tablet markets attracted additional entrants into the market.

      1459. Normally, adding such supply would have driven prices lower; the

addition of suppliers tends to spur price competition which drives down prices. Here,

however, because of Defendants’ cartel agreement, adding suppliers actually resulted

in prices skyrocketing, as set forth below.

      1460. Teva remained the industry’s sole Dex Meth supplier until the second

half of 2011. Having been forewarned that its monopoly was about to end in the

capsule market, Teva announced a large WAC price increase in August, 2011, in

anticipation of Impax’s entry into the market.

      1461. When Impax entered the market, however, rather than offer lower prices

to win customers, it matched Teva’s increased prices. Impax did not announce its

WAC prices until later, but when it did, they were even higher than Teva’s.

      1462. Likewise, when Mallinckrodt re-entered the ER capsule market in the

following summer (2012), it did so at the high prices that Teva and Impax already had

coordinated. Even before it began shipping product, Mallinckrodt announced WAC

prices in April, 2012, that matched Teva’s, and which were more than five times

higher than Mallinckrodt’s former prices for Dex Sulphate ER capsules.

                                              386
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 387 of 1082




       1463. Not long after Mallinckrodt entered the capsule market, it also re-

launched its Dex Sulphate tablet products; the same pattern as the capsule market

followed: in anticipation of Mallinckrodt’s entry, Teva dramatically increased its

prices on the tablet, as well.

       1464. Specifically, at the end of July, 2012, Teva increased its WAC prices on

tablets by more than 800% – which would have been a wildly irrational move if there

were even a small chance of Mallinckrodt competing on price. But, of course, since

Mallinckrodt was a member of Defendants’ cartel, there was not even a small chance

of competition happening.

       1465. Instead, within weeks, Mallinckrodt matched the price increase. As it

had done with capsules, rather than offer lower prices to win customers, Mallinckrodt

co-ordinated with Teva to impose higher prices for Dex Sulphate tablets.

       1466. Throughout the Relevant Period, Defendants monitored their Fair Share

agreement, and made sure to cede share where necessary to keep prices high. For

example, in January, 2013, Teva was confronted with a request for tablet prices from a

large customer that had been approached by Mallinckrodt.

       1467. Per the rules of Defendant’s cartel, this prompted Teva to assess so-

called Fair Shares of the tablet market. Teva’s David Rekenthaler pointed out that

Teva was expecting to cede share to Mallinckrodt – and it did.

       1468. In a discussion among Teva’s Director of Marketing, Teva’s Senior

Director of Sales, and Rekenthaler, it was agreed that Teva would, in fact, cede this

                                          387
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 388 of 1082




customer to Mallinckrodt. By doing so, Teva ensured that each manufacturer

obtained a so-called Fair Share of the market, and all manufacturers ensured that

prices for Dex Sulphate remained high.

      1469. Similarly, in February, 2014, Teva again recognized the need to walk

away from business in order to maintain the cartel’s so-called “Fair Shares” and higher

prices. In an internal analysis describing the Dex Sulphate market, Teva noted the

need to cede market share. This was because of the underlying premise of

Defendants’ cartel: fewer sales, but much more money because of vastly higher prices

– a formula for success that continued to work throughout the Relevant Period.

      1470. Indeed, for many or all of the Drugs at Issue, the stability of these anti-

competitive agreements is such that the higher prices are still in place today, years

after the last drug-specific communications regarding them – and, persisting even in

the midst of this lawsuit, will continue indefinitely unless Defendants’ anti-

competitive agreements and conduct are enjoined by this Court.

      1471. Later that year (2014), Aurobindo joined the tablet market and Actavis

was planning to join the capsule market. As with Mallinckrodt and Impax, Aurobindo

and Actavis announced WAC prices identical to Teva’s and Mallinckrodt’s.

      1472. Thus, on June 19, 2014, Actavis was finalizing arrangements for its

entrance into the Dex Sulphate XR the market, which included Actavis’s Falkin

speaking to Teva’s Rekenthaler twice by phone that morning – once for

approximately eleven minutes, and then again for approximately nine minutes.

                                           388
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 389 of 1082




      1473. Later that day, Patel reviewed a profitability analysis for Dex Sulphate

XR and asked Rekenthaler what share of the market Actavis was targeting –

something that Rekenthaler could not possibly have known in the absence of

Defendants’ cartel arrangements.

      1474. Rekenthaler responded “20-25%.” Rekenthaler knew Actavis’s intended

market share because he and Falkin had spoken that morning.

      1475. Five days later, on June 24, 2014, Teva employee S.B. confirmed to her

colleagues in an e-mail that Actavis had entered the market for Dex Sulphate XR. She

also said that Teva had a72.2% share of this “multi-player market,” and thus – in

accordance with the provisions of both Defendants’ overarching cartel agreement and

their specific agreement as to Dex Sulphate XR – S.B. recommended giving up a large

customer to Actavis to reduce Teva’s market share to a more-appropriate 58.3%.

      1476. Later internal e-mails confirmed Teva’s decision to concede that

customer to Actavis was because “Actavis is entering the market and seeking share.”

      1477. Further, throughout this period, Teva, Mallinckrodt, Impax, Actavis and

Aurobindo met at trade conferences and communicated directly with each other, in

furtherance of their price-fixing agreement on Dext Sulphate in particular, and of

Defendants’ overarching cartel agreement, in general.

      1478. For example, representatives from Teva and Impax attended the

NACDS 2011 Pharmacy & Technology Meeting in Boston on August 27 to 30, 2011,




                                          389
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 390 of 1082




shortly before Impax entered the Dex Sulphate capsule market that September – at

the inflated, supra-competitive prices that Teva had recently imposed.

      1479. Similarly, representatives of Mallinckrodt and Teva attended the HDMA

2012 Business and Leadership Conference in San Antonio on June 13, 2012, not long

before Teva announced WAC price increases on Dex Sulphate tablets that July –

which Mallinckrodt quickly followed.

      1480. Further, no shortages or other market features can explain Defendants’

price increases for Dex Sulphate tablets and capsules during the Relevant Period.

      1481. The elevated prices of Dex Sulphate tablets and capsules that resulted

from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market, and will continue

indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

      1482. The unlawful agreements among Defendants Teva, Impax, Mallinkrodt,

Aurobindo, and Actavis, regarding Dex Sulphate tablets and capsules, were part of all

Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.

      AM. Halobestasol Propionate Cream and Ointment

      1483. Halobetasol Propionate, also known by the brand name Ultravate, is a

strong corticosteroid used to treat a variety of skin conditions, including eczema,

dermatitis, psoriasis, and rash. Halobetasol comes in both cream and ointment form.

                                          390
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 391 of 1082




       1484. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Halobetasol Propionate, as follows:

       1485. As of June 2012, the market was split between Perrigo with 60% share

and G&W with 40%.

       1486. On September 25, 2012, both G&W and Perrigo announced price

increases for Halobetasol Cream and Ointment. G&W’s price increases took effect on

September 28, 2012 and Perrigo’s price increases took effect one month later on

October 28, 2012.

       1487. In the days leading up to the price increases, both Vogel-Baylor of G&W

and T.P. of Perrigo had numerous discussions with CW-6 of Aurobindo concerning

Halobetasol. Although Aurobindo did not manufacture either form of Halobetasol,

Vogel-Baylor and T.P. used CW-6 as a conduit to convey information between them

about the price increases. As discussed in detail above, CW-6 had formerly worked at

Fougera and had developed relationships with Vogel-Baylor and T.P. of Perrigo

during his tenure there.

       1488. For instance, on September 19, 2012, less than one week before the

price increases, Vogel-Baylor exchanged three (3) text messages with CW-6. Then,

CW-6 called Vogel-Baylor, hung up, and immediately called T.P. After speaking with

T.P., CW-6 hung up and immediately called Vogel-Baylor back, relaying the

info1mation he had learned from T.P. Indeed, within a twenty-minute period, CW-6

                                            391
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 392 of 1082




had exchanged at least eight calls with Vogel-Baylor and T.P. These calls are detailed

in the chart below:




      1489. After speaking with CW-6 for the final time on September 19, 2012,

Vogel-Baylor immediately called her boss, Orlofski and spoke to him for thirteen (13)

minutes. Similarly, T.P. also repo1ied back to his boss, Wesolowski, a senior executive

at Perrigo, exchanging two calls with him totaling roughly six (6) minutes.

      1490. Further, two days later, on September 21 , 2012, and then again on

September 27, 2012, the day before the G&W price increase went into effect, the

same call pattern occurred. These calls are detailed in the chart below:




                                           392
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 393 of 1082




      1491. In early November 2012, a customer reached out to G&W asking it to

submit a bid for Halobetasol Cream and Ointment because the customer believed its

prices were inconsistent with the market.

      1492. After receiving the request, Vogel-Baylor had several calls with CW-6

who, again, served as a conduit between Vogel-Baylor and T.P. to discuss

Halobetasol. These calls are detailed in the chart below:




      1493. After this call exchange, Vogel-Baylor sent the following directive to

C.M., a sales executive at G&W, instructing him to submit a cover bid to the

customer in order to create a false appearance of competition between G&W and

Perrigo.

      1494. The competitors colluded to raise the price of Halobetasol again in 2013.

This time, there were multiple channels of communication between the competitors.

For example, on March 26, 2013, Boothe of Perrigo called Orlofski of G&W directly

and they spoke for seven (7) minutes. That same day, T.P. of Perrigo once again called

CW-6. The call lasted two (2) minutes. Right after that call, CW-6 called Vogel-Baylor.

That call lasted one (1) minute.


                                            393
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 394 of 1082




       1495. The next day, on March 27, 2013, Perrigo increased its WAC pricing for

Halobetasol Cream and Ointment by over 250%.

       1496. Roughly two (2) weeks later, on April 11, 2013, G&W also increased its

contract and WAC pricing for the two formulations. G&W's contract price was now

double what it had been just the year before.

       1497. G&W told one of its customers, Morris & Dickson, that G&W

increased prices. In the days leading up to the G&W price increase, Vogel-Baylor and

T.P. had again engaged in a game of telephone with CW-6 to coordinate their pricing

actions. After speaking with T.P. for four (4) minutes on April 8, 2013, CW-6

immediately called Vogel-Baylor. The call lasted one (1) minute. CW-6 then called

Vogel-Baylor a short while later and they spoke for four (4) minutes. Immediately

after that call, Vogel-Baylor called her boss, Orlofski. The call lasted a little over one

(1) minute.

       1498. In December 2013, Sandoz began preparing to re-launch Halobetasol

Cream. At that time, G&W had 63% of the market and Perrigo had 36%. Sandoz was

targeting 20% market share.

       1499. On December 11, 2013, A.S., a senior Sandoz launch executive,

instructed Sandoz employees to reach out to Rite-Aid and Walgreens to learn who

their suppliers were for Halobetasol Cream and what their pricing was. Upon learning

that both customers were with G&W – the market share leader – Sandoz decided to

target those customers.

                                            394
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 395 of 1082




       1500. On December 12, 2013, Walgreens reached out to G&W to advise that

Sandoz had expressed interest in its Halobetasol Cream business. Although Sandoz

submitted a bid for Halobetasol on December 16, 2013, Walgreens declined to move

the business because the price was slightly higher than G&W's price.

       1501. On December 17, 2013, another one of G&W's customers, Ahold,

informed G&W that it had received a bid from Sandoz and was now seeking a lower

price from G&W. Later that day, Rite Aid also e-mailed Vogel-Baylor stating that

Sandoz had submitted a bid for Halobetasol Cream and requested that G&W lower

its price to retain the business.

       1502. Vogel-Baylor tried calling Orlofski three times on December 17, 2013.

After the third call, Vogel-Baylor called T.P. of Perrigo and they spoke for more than

seven (7) minutes.39 Vogel-Baylor hung up with T.P. and called Orlofski again.

Orlofski returned her call later that day and they spoke for five (5) minutes.

       1503. After speaking with Orlofski, Vogel-Baylor e-mailed Rite-Aid with an

offer, and Sandoz accepted the offer the next day.

       1504. At the same time that Sandoz was going after G&W’s Halobetasol

customers, it was also approaching some Perrigo customers as well, albeit in

coordination with Perrigo. On December 17, 2013, CW-1, a senior Sandoz pricing

executive, e-mailed CW-3, a senior Sandoz sales executive, asking him to inquire


39
  As detailed above, by this time, CW-6 had left the industry and Vogel-Baylor had begun colluding
with T.P. of Perrigo directly with regard to products on which G&W and Perrigo overlapped.


                                               395
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 396 of 1082




whether Wal-Mart, a Perrigo customer, was interested in receiving a bid from Sandoz

for Halobetasol Cream. CW-3 happened to be meeting with Wal-Mart at that time at

its offices in Bentonville, Arkansas.

      1505. Wal-Mart told CW-3 that it was interested in receiving an offer.

Thereafter, CW-3 called T.P. of Perrigo. During that call, T.P. provided CW-3 with

Perrigo’s price points for Halobetasol Cream at Wal-Mart and Omnicare and agreed

to give up Wal-Mart to Sandoz.

      1506. Additionally, on December 17, 2013, CW-3 responded to an e-mail

exchange with CW-1 and Kellum regarding Halobetasol Cream.

      1507. Two days later, on December 19, 2013, CW-3 called T.P. again. The call

lasted one (1) minute. After hanging up, CW-3 called CW-1, and they spoke for four

(4) minutes. That same day, Sandoz sent offers to Wal-Mart and Omnicare. The next

day, on December 20, 2014, K.K., a senior Sandoz launch executive, followed up with

CW-3 regarding the Wal-Mart offer.

      1508. That same day, Boothe of Perrigo called Orlofski of G&W. The call

lasted two (2) minutes. Orlofski returned the call a half hour later and they spoke for

eleven (11) minutes. Later that day, Orlofski called Vogel-Baylor and they spoke for

more than seventeen (17) minutes

      1509. On January 8, 2014, CW-3 called T.P. of Perrigo. The call lasted one (1)

minute. Later that day, Wal-Mart accepted Sandoz's bid for Halobetasol Cream. CW-3

forwarded the acceptance to his supervisor, CW-1.

                                          396
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 397 of 1082




       1510. The next day, CW-1 and CW-3 came to an agreement. That same day,

CW-3 called T.P. and they spoke for more than fifteen (15) minutes.

       1511. In early February 2014, K.K. joined G&W as a Director of Sales &

Marketing.40 Once at G&W, K.K. wasted no time using his competitor contacts at

Sandoz – CW-3 and CW-4 – to coordinate regarding Halobetasol.

       1512. On February 18, 2014, K.K. of G&W e-mailed Vogel-Baylor stating that

Sandoz had bid on Halobetasol at Walgreens again and the customer was providing

G&W with an opportunity to bid to retain the business. Less, than an hour later,

Vogel-Baylor called T.P. at Perrigo and K.K. called CW-3 at Sandoz to coordinate a

response. The calls lasted one (1) minute and two (2) minutes, respectively.

Immediately after hanging up, K.K. sent Vogel- Baylor an e-mail.

       1513. After receiving the e-mail, Vogel-Baylor called K.K. He returned the call

and they spoke for sixteen (16) minutes. Immediately after hanging up with K.K.,

Vogel-Baylor sent a text message to T.P. of Perrigo. Later that day, K.K. sent an e-

mail to Vogel- Baylor.

       1514. Two days later, on February 20, 2014, K.K. had still not heard back from

CW-3 and so he reached out to his other contact at Sandoz, CW-4, and the

competitors spoke for four (4) minutes. Immediately after hanging up, K.K. called

Vogel-Baylor and they spoke for four (4) minutes. Later that morning, Vogel-Baylor


40
  The K.K. referenced in this Complaint that joined G&W in February 2014 is a different individual
than the K.K. of Sandoz identified previously in this Section.


                                               397
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 398 of 1082




and K.K. exchanged two (2) more calls lasting thirteen (13) minutes and three (3)

minutes, respectively. Upon hanging up with Vogel-Baylor, K.K. sent an internal e-

mail, including to Vogel-Baylor

      1515. A few minutes after receiving K.K.’s e-mail, Vogel-Baylor sent a text

message to T.P. of Perrigo. A half hour later, she called T.P. and they spoke for more

than seven (7) minutes. At around the same time, CW-3 of Sandoz called K.K. and

they spoke for (8) minutes. Immediately after hanging up with CW-3, K.K. called

Vogel-Baylor to report back what he had learned. That call lasted nineteen (19)

minutes.

      1516. Later that afternoon, Vogel-Baylor called her supervisor, Orlofski, to

apprise him of the situation and they spoke for twenty-one (21) minutes. Upon

hanging up, Vogel-Baylor called K.K. and they spoke for nearly twelve (12) minutes.

Immediately after talking to K.K., Vogel-Baylor called T.P. of Perrigo one more time

that day. The call lasted less than one (1) minute.

      1517. That evening, after his conversation with G&W, CW-3 also sent an

email to CW-1. Within a half hour of receiving the e-mail, CW-1 called CW-3 and

they spoke for twenty (20) minutes.

      1518. The next morning, on February 21, 2014, CW-3 and CW-1 spoke again

for fourteen (14) minutes. CW-3 hung up and immediately called K.K. of G&W. The

call lasted one (1) minute. Immediately after that call, K.K. called Vogel-Baylor. The

call lasted one (1) minute. That same day, K.K. responded to Walgreens. Walgreens

                                           398
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 399 of 1082




had accounted for over one third of G&W’s total market share for Halobetasol

Cream.

      1519. In mid-March 2014, Taro was making plans to re-launch Halobetasol

Cream and Ointment. Although its launch was ultimately delayed until May 2014 due

to issues relating to the FDA, Aprahamian called Vogel-Baylor on March 27, 2014 and

they spoke for fourteen (14) minutes. Notably, this was the first phone call ever

between these two competitors, according to the available phone records. Four days

later, on March 31, 2014, Vogel-Baylor called Aprahamian and they spoke for over

five (5) minutes.

      1520. On May 13, 2014, Taro re-entered the Halobetasol Cream and Ointment

markets and published WAC pricing that matched its competitors. In the days leading

up to the relaunch, all four competitors were speaking frequently by phone. At least

some of those calls are detailed in the chart below:




      1521. After the phone calls detailed above, Aprahamian would not speak to

Vogel-Baylor again until September 2015. Similarly, the two calls between




                                          399
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 400 of 1082




Aprahamian and Wesolowski of Perrigo are the only calls ever exchanged between the

two competitors, according to the available phone records.

       1522. On May 11, 2014, Aprahamian circulated a Fact Sheet including details

regarding the Halobetasol re-launch. The Fact Sheet detailed the following market

share breakdown and set Taro's target market shall goal at 15%

       1523. On June 10, 2014, Aprahamian instructed a colleague to put together

offers for Halobetasol at Publix (a G&W and Perrigo customer) and HD Smith (a

Perrigo customer). That same day, Perfetto of Taro exchanged three (3) text messages

with Orlofski of G&W.

       1524. On June 11, 2014, Vogel-Baylor called T.P. of Perrigo. The call lasted

one (1) minute. The next day, on June 12, 2014, HD Smith informed Taro that

Perrigo had proactively revised its pricing shortly after Taro submitted the bid and

asked Taro to lower its bid to win the business.

       1525. On June 17, 2014, Boothe of Perrigo called a Taro employee on his

office line.41 The call lasted forty-five (45) minutes. Later that day, A.L., a Taro pricing

executive, sent an internal e-mail stating, The next day, June 18, 2014, Perfetto called

Boothe. That call lasted two (2) minutes.




41
  As detailed above, Taro employees do not have their own individual extensions and calls from
their office lines appear in the phone records as the Taro main company number. Given the history
of conduct between the two, this Taro employee was likely Perfetto.


                                               400
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 401 of 1082




       1526. Around that same time, G&W employees were having a similar

exchange over email. On June 17, 2014, K.K. sent an internal e-mail to Orlofski.

       1527. On June 18, 2014, Orlofski sent a text message to Perfetto and also

called him. The call lasted two (2) minutes. The next morning, on June 19, 2014,

Orlofski replied to K.K.'s e-mail. K.K. then sent an internal e-mail directing that

G&W should cede the Publix and Morris & Dickson accounts to Taro. As K.K.

explained to his colleagues.

       1528. On June 20, 2014, Orlofski exchanged two text messages and two calls

with Perfetto, including one call lasting nearly thirty-eight (38) minutes.

       1529. At the same time, G&W was also careful not to take any steps that

would throw off its market share balance with Perrigo. For example, on June 18,

2014, HEB, a Perrigo customer, asked G&W to bid on their Halobetasol business.

       1530. No shortages or other market features can explain Defendants’ price

increases for generic Methazolamide Tablets during the Relevant Period.

       1531. The elevated prices of generic Halobetasol Propionate resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       1532. The unlawful agreements among Defendants G&W, Fougera/Sandoz,

Taro, and Perrigo, regarding generic Halobetasol Propionate were part of all

                                           401
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 402 of 1082




Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.

       AN. Nimodipine
       1533. Nimodipine, also known by the brand name Nymalize®, is a calcium

channel-blocker that reduces problems caused by bleeding blood vessels in the brain.

       1534. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Nimodipine at least as follows:

       1535. Teva marketed and sold Nimodipine during the relevant period at least

in part through its subsidiary, Barr.

       1536. Sun marketed and sold Nimodipine during the relevant period at least in

part through its subsidiary, Caraco.

       1537. In June of 2012, Teva was preparing to exit the market for Nimodipine.

This exit would leave Heritage and Sun as the only manufacturers of Nimodipine.

Heritage wanted to use Teva’s exit as a cover to raise Nimodipine prices.

       1538. Pricing discussions with competitors were part of Defendants’ “toolkit”

for achieving and maintaining elevated prices on Drugs at Issue, and Defendants

understood that to maintain market share and increase prices, they needed to “play

fair.” With this in mind, Heritage devised a plan to approach Sun.

       1539. Heritage’s Malek wanted to “socialize” increased Nimodipine prices with

competitors, by which he meant direct outreach to other Defendants to co-ordinate


                                            402
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 403 of 1082




and implement a market-wide price increase. To do so, Malek instructed his NAM

Sather to reach out to Sun to discuss raising prices.

      1540. At Malek’s direction, Ann Sather contacted someone at Sun, likely

Knoblauch. Heritage’s Sather exchanged numerous text messages and had multiple

phone calls with her contact at Sun throughout June, 2012. These conversations

between Heritage and Sun were successful. The ostensible competitors reached an

agreement not to compete; their goal was to raise prices.

      1541. Ultimately, Teva never completely exited the market for Nimodipine, yet

it did reduce sales to a very small share, ceding the market to Sun and Heritage.

      1542. Sather kept Malek apprised of her negotiations with Sun, including

through a June 28, 2012, e-mail discussing the status of the agreement on Nimodipine

between Heritage and Sun.

      1543. That same day, Sather sent an analysis of a Cardinal RFP to Malek,

Glazer, and other Heritage employees. Sather noted that Heritage would submit a bid

at an artificially high price, which would allow Sun to retain Cardinal’s business.

Heritage informed Sun about the pricing before submitting to Cardinal. This

information allowed Sun to retain Cardinal’s business at a price that was significantly

higher than it would have been in a competitive market.

      1544. On July 20, 2012, another employee at Heritage circulated proposed

pricing in response to the Cardinal RFP, which, upon information and belief, quoted

pricing at a level lower than Sun. Malek responded the same day and exchanged

                                           403
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 404 of 1082




emails with a Heritage employee (possibly Keith Fleming) about Heritage’s pricing on

Nimodipine and Heritage’s agreement on pricing with Sun. Around the same time,

Sather and her contact at Sun were also discussing at least Nimodipine.

      1545. Heritage’s Sather and Sun’s Knoblauch communicated by text and

phone over the next few weeks. They also met in person at an industry event.

Through these communications, at the end of July, Heritage and Sun reaffirmed their

agreement to raise prices and allocate the market for Nimodipine. As part of this

understanding, as it had in June, Heritage again agreed to provide a cover bid to

Cardinal.

      1546. As a result of Heritage’s cover bid, Sun retained its business with

Cardinal, and both Heritage and Sun were able to maintain Nimodipine prices above

the competitive level.

      1547. In September, 2012, after Cardinal awarded Sun its Nimodipine

business, Sun began to experience supply issues with its Nimodipine.

      1548. In October of 2012, Cardinal approached Heritage, asking for a new bid

because it was concerned about Sun’s supply chain. Although Sun never fully exited

the market, its sales of Nimodipine declined to a small share.

      1549. Sather immediately e-mailed Heritage’s Malek, Glazer and Fleming to

apprise them of Cardinal’s request. Given the circumstances, Sather felt responding

to Cardinal’s request for an RFP did not violate Heritage’s agreement with Sun

because Cardinal was coming directly to Heritage, because of Sun’s supply issues –

                                          404
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 405 of 1082




and most importantly, because Heritage was not going to underbid Sun on price.

      1550. Consistent with a price increase Heritage had recently imposed on a

different wholesaler, Sather proposed that Heritage respond to Cardinal’s request.

Sather believed that Heritage could offer a higher price and still win the business from

Cardinal because she had received Sun’s Cardinal pricing from her contact at Sun.

Sather also shared information she had learned at the earlier trade conference, which,

consistent with Defendants’ cartel agreement and industry practice, likely involved

competitive market information.

      1551. When she spoke with Sun’s Knoblauch for 38 minutes the next day,

Sather confirmed her understanding that Heritage could submit a bid to Cardinal

without violating its agreement with Sun.

      1552. Heritage continued to communicate with Sun to monitor when Sun

would re-enter the Nimodipine market. Malek e-mailed Sather on December 17,

2012, about Sun’s supply issues. In response to Malek’s e-mail, Sather reached out to

her contact at Sun and kept Malek informed about her conversations. During this

same time period, Sun (along with Actavis and West-Ward) increased prices on

Doxycycline.

      1553. On April 16, 2013, Sather reported to Malek that Sun was not pursuing

Nimodipine customers because it did not know when its product would be available.

Heritage’s Malek responded to this information by expressing his willingness to




                                            405
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 406 of 1082




continue Heritage’s pricing and market allocation agreement with Sun when Sun re-

entered the Nimodipine market.

      1554. Heritage’s Sather continued speaking with Sun’s Knoblauch to assess

when Sun might re-enter the Nimodipine market. When they spoke on May 23, 2013,

Sather learned that Sun might be returning to the Nimodipine market in June or July.

Sather immediately reported this development to Malek, and the two exchanged e-

mails about pricing for Nimodipine.

      1555. Ultimately, Sun decided not to re-enter the Nimodipine market. In the

spring of 2013, Heritage more than doubled the price of Nimodipine capsules and

maintained this inflated price for the duration of the Relevant Period.

      1556. When Heritage’s Malek learned that Ascend was planning to enter the

Nimodipine market in April of 2014, he immediately began the process of trying to

contact Ascend and bring them into the “fair share” agreement.

      1557. On April 8, 2014, Malek informed his staff that Ascend would be

entering the Nimodipine market and personally took responsibility for co-ordinating

with Ascend. Malek had met John Dillaway, the Executive Vice President of Ascend,

in February of 2013, and he used that connection as a way to reach out to Dillaway

through LinkedIn. The two executives communicated frequently through LinkedIn in

the weeks leading up to April 22, 2014.

      1558. During an internal Heritage teleconference on April 22, 2014, Malek

identified numerous drugs that were slated for a price increase, including Nimodipine.

                                          406
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 407 of 1082




That same day, Dillaway and Malek spoke on the phone about Ascend’s entry into the

Nimodipine market for almost 20 minutes.

      1559. Concurrently with Malek’s discussions with Ascend, Malek and the rest

of Heritage’s sales teams were involved in large-scale outreach to Defendants to

increase prices for numerous generic drugs.

      1560. As part of an internal Heritage conference call on May 9, 2014, about

industry-wide price increases for at least nine drugs (including Verapamil,

Theophylline, Paromomycin, Nystatin, Nimodipine, Leflunomide, Glyburide-

Metformin, Fosinopril-HCTZ, and Glyburide), the Heritage team discussed allocating

customers to co-conspirators as part of their agreement, including, but not limited to,

the potential allocation of certain customers to Ascend as part of the efforts to raise

and/or maintain prices on Nimodipine.

      1561. On June 6, 2014, Heritage’s Malek e-mailed Ascend’s Dillaway, trying to

arrange a phone call to discuss Nimodipine. They were unable to connect by phone

but agreed to meet in person several weeks later, at the NACDS Total Store Expo in

Boston, to solidify their agreements.

      1562. As discussed above, during an internal conference call on June 23 with

the Heritage sales team, the targeted percentage price increases for eight drugs were

discussed, including Nimodipine, which was slated for a 48% increase.




                                           407
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 408 of 1082




      1563. Three days later, on June 26, Heritage began telling customers that it was

increasing prices for nine different drugs, including Nimodipine. Price increase notices

were issued on the same date.

      1564. Although Ascend ultimately did not enter the Nimodipine market,

Defendants did not have to price in the anticipated effects of Ascend’s threatened

market entry because had it done so, it would have entered at the collusive price

agreed upon with Heritage. Further, in accordance with the terms of Defendants’

overarching conspiracy, Heritage would have walked away from certain customers to

allow Ascend to build its market share.

      1565. Sun’s supply issues cannot explain Defendants’ price increases for

Nimodipine during the Relevant Period, in whole or in part, and no other shortages

or other market features can explain Defendants’ elevated pricing and price increases

for Nimodipine during the Relevant Period.

      1566. The elevated prices of Nimodipine that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs caused them to pay more than they

would have paid in a free and fair market, and will continue at these elevated levels

indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      1567. The unlawful agreement between Heritage and Sun regarding

Nimodipine was part of all Defendants’ overarching conspiracy to unreasonably




                                          408
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 409 of 1082




restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         AO. Cyproheptadine HCL
         1568. Cyproheptadine HCL, also known by the brand name Periactin, is a

medication used to relieve allergy symptoms such as watery eyes, runny nose, itching

eyes/nose, sneezing, hives, and itching.

         1569. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Cyproheptadine HCL, as follows:

         1570. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Cyproheptadine HCL tablets beginning at least as early as June 2012.

         1571. During the relevant time frame, Defendants Teva and Breckenridge were

the primary manufacturers of Cyproheptadine HCL tablets. Defendant Impax joined

the market and the Cyproheptadine HCL conspiracy in August 2015.

         1572. The market for Cyproheptadine HCL tablets was mature and at all

relevant times had multiple manufacturers.

         1573. For years the prices for Cyproheptadine HCL tablets were relatively low

and stable. In the summer of 2012, that changed. Teva announced a 50% list price

increase and its NSP prices.




                                            409
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 410 of 1082




      1574. In November 2013, it was Breckenridge’s turn to lead; it announced a

list price increase of approximately 150% and its NSP prices. With roles reversed, this

time Teva did not immediately announce a list price increase, but its NSP prices did

rise. And when Teva did announce its list price increase in April 2014, it matched

Breckenridge’s price.

      1575. In late summer of 2015, Impax entered the market. Rather than compete

for customers by offering better prices, Impax announced a higher list price than

either Teva or Breckenridge, and charged its customers more.

      1576. Even with higher prices, Impax was able to gain market share, as

contemplated by the Fair Share agreement between Teva, Breckenridge and Impax.

      1577. The chart below shows the list (WAC) price increases for Teva and

Breckenridge, and the entry of Impax into the market at even higher prices.




                                          410
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 411 of 1082




      1578. Throughout this period, Teva, Breckenridge and Impax met at trade

conferences and communicated directly with each other in furtherance of their price-

fixing agreements on Cyproheptadine HCL tablets and their Fair Share agreement.

      1579. For example, in the weeks before Breckenridge announced enormous list

price increases for Cyproheptadine HCL tablets in November 2013, Breckenridge and

Teva communicated directly with each other. Teva’s Rekenthaler had several phone

calls with D.N.,

      1580. Director of Sales at Breckenridge. The two spoke again in mid-January

2014, right around when Teva was preparing its own list price increase for

Cyproheptadine HCL.




                                         411
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 412 of 1082




       1581. Breckenridge’s large price increase created an opportunity for Teva to

win new customers with better prices. But, because of its agreement with

Breckenridge, it did not do so. For example, when a potential new customer for

Cyproheptadine HCL contacted Teva in February 2014, Teva’s Patel promptly called

S.C., National Director of Sales, at Breckenridge, after which, Teva declined to submit

a bid until after Teva had increased its price

       1582. In the summer of 2015, Impax was preparing to enter the market. On

July 20, S.C., Breckenridge’s National Director of Sales, and M.G., Impax’s Senior

National Account Manager, exchanged text messages. On July 31, 2015, Impax

announced list (WAC) prices even higher than those of Teva or Breckenridge.

       1583. No shortages or other market features can explain Defendants’ price

increases for generic Cyproheptadine HCL during the Relevant Period.

       1584. The elevated prices of generic Cyproheptadine HCL resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       1585. The unlawful agreements among Defendants Teva, Breckenridge, and

Impax, regarding generic Cyproheptadine HCL were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

                                           412
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 413 of 1082




      AP.    Ciclopirox Shampoo
      1586. Ciclopirox Shampoo, also known by the brand name Loprox, is used to

treat seborrheic dermatitis, an inflammatory skin condition of the scalp. As of the

summer of 2012, the three competitors in the market were Perrigo, Actavis, and Taro.

      1587. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Ciclopirox Shampoo, as follows:

      1588. After the Sandoz acquisition of Fougera was finalized in July 2012, Sandoz

engaged in a review of the Fougera product line to determine whether there were any

Fougera products for which Sandoz should considering re-entering the market. One

such product was Ciclopirox Shampoo.

      1589. To that end, on September 4, 2012, J.P., a product manager at Sandoz, e-

mailed the sales team, including CW-3, asking for market pricing on Ciclopirox

Shampoo, among other products. The next day, on September 5, 2012, S.G. a Sandoz

sales executive, also followed up with CW-3 and asked him to provide J.P. with the

requested information.

      1590. The following morning, on September 6, 2012, CW-3 reached out to his

contacts at both Taro and Perrigo to discuss Ciclopirox Shampoo. He then reported

the results of those conversations to both J.P. and S.G. at Sandoz, either that same day

or the next day. These calls are detailed in the chart below:




                                           413
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 414 of 1082




      1591. On November 26, 2012, J.R., a marketing executive at Sandoz, e-mailed

CW-3 and others at Sandoz regarding the Ciclopirox Shampoo re-launch. J.R. stated

that Sandoz planned to re-launch the (fo1mer Fougera) product on December 3, 2012

and planned to target 12% market share due to limited supply. J.R. asked CW-3 about

current pricing and told him that they should discuss which customers to target to

achieve Sandoz's market share goal.

      1592. The next day, on November 27, 2012, J.R. sent another e-mail about the

re-launch reiterating that Sandoz was targeting 12% share.

      1593. Thereafter, CW-3 set out to coordinate Sandoz’s entry with Aprahamian

of Actavis. The next day, November 28, 2012, CW-3 called Aprahamian and they spoke

for nine (9) minutes. First thing the following morning, on November 29, 2012, CW-3

called Aprahamian again and they spoke for ten (10) minutes. A few hours later,

Aprahamian called CW-3 back and they spoke for three (3) minutes.

      1594. That same day, J.R. e-mailed CW-3, copying CW-1, asking for pricing

information on Ciclopirox Shampoo. Not wanting to put anything in writing, on the

following morning CW-3 exchanged two calls with CW-1, with one lasting five (5)




                                         414
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 415 of 1082




minutes and the other lasting twelve (12) minutes, during which CW-3 conveyed the

requested pricing information he had received from competitors.

      1595. Later that evening, R.T., a senior sales and marketing executive at Sandoz,

sent an internal e-mail asking if Sandoz had sent out offers for Ciclopirox Shampoo.

The next day, on November 30, 2012, J.R. responded that offers had been sent to Wal-

Mart and HD Smith – both Actavis customers – and that Sandoz was considering

approaching McKesson – a Perrigo customer.

      1596. That same morning, CW-3 called T.P. of Perrigo twice to alert him to the

fact that Sandoz would be approaching McKesson. The calls lasted two (2) minutes and

one (1) minute, respectively. Later in the day, CW-1 confirmed that Sandoz had sent an

offer to McKesson for Ciclopirox Shampoo.

      1597. On December 3, 2012, Sandoz officially re-launched Ciclopirox

Shampoo.

      1598. On December 4 and December 5, 2012, CW-3 called Aprahamian twice.

The calls lasted seven (7) minutes and two (2) minutes, respectively. Also, to close the

loop, on December 5, 2012, M.D., an Actavis sales executive, called T.P. of Perrigo and

the two competitors spoke for seventeen (17) minutes.

      1599. Within three days of its entry, by December 6, 2012, Sandoz had already

secured the Ciclopirox Shampoo business at HD Smith (from Actavis) and McKesson

(from Perrigo).




                                          415
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 416 of 1082




       1600. No shortages or other market features can explain Defendants’ price

increases for generic Ciclopirox Shampoo during the Relevant Period.

       1601. The elevated prices of generic Ciclopirox Shampoo resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       1602. The unlawful agreements among Defendants Perrigo, Actavis, Sandoz,

and Taro, regarding generic Ciclopirox Shampoo were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or

stabilize the prices of the Drugs at Issue.

       AQ. Desoximetasone Ointment

       1603. Desoximetasone Ointment (“Desoximetasone”), also known by the brand

name “Topicort,” is a corticosteroid used to treat a variety of skin conditions, including

eczema and dermatitis. Desoximetasone reduces the swelling, redness and itching

associated with those conditions.

       1604. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Desoximetasone, as follows:

       1605. As of the summer of 2012, Defendant Taro was the only manufacturer of

Desoximetasone Ointment.

                                              416
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 417 of 1082




      1606. Starting in August 2012, Sandoz began making plans to enter the

Desoximetasone market. Because it would be a 2-player market upon Sandoz’s entry,

and because Sandoz was the second manufacturer to enter the market, Sandoz initially

decided – consistent with the “fair share” understanding outlined above – to target 40%

market share.

      1607. On the evening of August 21, 2012, Sandoz held an internal meeting to

discuss its Desoximetasone. Shortly after the meeting, a Sandoz executive sent an initial

list of eight (8) customers that Sandoz should consider approaching. The executive

indicated that Sandoz’s success would depend on several factors, and that more research

was necessary regarding on of the larger customers, because approaching such a large

customer could cause a stir.

      1608. First thing the next morning, Sandoz began to coordinate with Taro. K.K.,

a national account executive at Sandoz, called D.S., a senior sales executive at Taro, and

the two spoke for nine (9) minutes

      1609. On August 30, 2012, Sandoz held another internal meeting to discuss its

Desoximetasone launch. That same day, K.K. of Sandoz spoke again to D.S. of Taro,

this time for two (2) minutes. The day after this internal Sandoz meeting and the phone

conversation with Taro, on August 31, 2012, CW-1 of Sandoz contacted Kellum

regarding Desoximestasone, including, specific pricing and a more refined list of

customers that would provide Sandoz with its target market share.




                                           417
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 418 of 1082




      1610. As the Sandoz launch date approached, CW-3 of Sandoz also began

speaking to H.M., an account executive at Taro, to coordinate Sandoz’s entry into the

market. The two competitors were not friends, and nearly all their conversations were

collusive in nature. According to phone records, the first ever call between the two

competitors was on September 6, 2012. They spoke again on September 21, as Sandoz

was finalizing its launch plan. During these calls, H.M. provided CW-3 with Taro price

points for various customers so that Sandoz could bid as high as possible and avoid

price erosion, while still obtaining new customers as it entered the market. CW-3 passed

that pricing information and list of customer targets on to CW-1 and Kellum at Sandoz.

That same day, H.M. also sent an e-mail to J.M., a sales executive at Taro, relaying a

message that Sandoz would be entering the Desoximetasone market, and suggesting six

accounts as possible targets.

      1611. Sandoz received FDA approval and formally launched Desoximetasone

on September 28, 2012, matching Taro’s WAC pricing exactly. That same day, CW-3

of Sandoz also called H.M. at Taro and left a message; H.M. returned the call almost

immediately, leaving CW-3 a voicemail.

      1612. Based on the conversations with Taro, Sandoz decided to take a specific

approach in targeting customers with its co-conspirator. In an internal Sandoz e-mail

on October 1, CW-1 indicated that Sandoz’s initial pricing for this product had now

been slightly lower.




                                          418
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 419 of 1082




      1613. Shortly after receiving approval, on October 1, 2012, Sandoz began

approaching a limited set of customers, per its agreement with Taro. That same day,

CW-4 of Sandoz reached out to D.S. at Taro – someone CW-4 had colluded with in

the past – and spoke two times, including one call lasting twenty-one (21) minutes.

      1614. Consistent with the understanding in place between the two competitors,

Taro immediately started conceding customers to Sandoz. For example, on October

11, 2012, a high-ranking Taro executive sent an internal e-mail discussing Sandoz’s

launch of Desoximetasone. In the e-mail, the executive indicated that Taro had been

aware of Sandoz’s launch, and that Taro had just conceded two large customers to

Sandoz, with he expectation of receiving a similar benefit going forward. That same

day, H.M. of Taro called CW-3 of Sandoz, likely to let him know that the customers

had been conceded and confirm the plan moving forward. They spoke twice that day,

including one call lasting more than six minutes.

      1615. Sandoz was able to obtain most of its targeted market share quickly,

without any market disruption. By October 12, 2012, for example, R.T., a senior sales

and marketing executive at Sandoz, provided a summary of the Desoximetasone launch.

      1616. At that point, Sandoz decided it needed to obtain at least one more

customer to meet its fair share goals. Internally, Sandoz discussed sending a message to

Taro. On October 23, 2012, CW-1, CW-3 and Kellum scheduled a conference call to

discuss which customers to approach. That same day, CW-3 called H.M. at Taro and




                                          419
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 420 of 1082




the two competitors spoke several times, including two separate fifteen (15) minute

calls.

         1617. As a result of these conversations, Taro agreed to relinquish additional

customers to Sandoz. By February 2013, Sandoz had captured its original goal of 40%

of the Desoximetasone market, without any significant disruption.

         1618. Glenmark received FDA approval to sell Desoximetasone on September

20, 2013. In the days and weeks leading up to the Glenmark launch, Glenmark, Taro

and Sandoz were speaking frequently to coordinate Glenmark's entry, including at least

the following calls and text messages:




At the same time, Perfetto of Taro was also communicating with T.C., a senior-most

executive at Glenmark, through e-mail.




                                           420
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 421 of 1082




      1619. Glenmark's approval came on Friday, September 20, 2013. The following

Monday, there was a flm1y of additional communications between the three

competitors to coordinate Glenmark's entry.




The day after that, September 24, CW-3 of Sandoz spoke to Aprahamian at Taro again

for fifteen (15) minutes. CW-3 then sent an e-mail to his superiors, including CW-1 and

Kellum, ale1t ing them to the situation

      1620. On September 26th, there was another torrent of phone calls between

Glenmark, Taro and Sandoz:




      1621. During these calls, the competitors reached an understanding about which

customers Glenmark would target and what prices it would offer in order to avoid price

erosion. That same day, September 26, 2013, CW-5, a senior-most executive at

Glenmark, described Glenmark's launch strategy.




                                          421
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 422 of 1082




      1622. Because Taro still had a majority of the market share, it understood

pursuant to the "fair share" understanding that it would be the primary target of

Glenmark and would have to relinquish market share to Glenmark as it entered.

      1623. Taro began to concede customers to Glenmark immediately. By October

17, 2013, CW-5 repo1ted internally that Glenmark had already been able to obtain 30%

market share for Desoximetasone.

      1624. Because of the discussions between the competitors in advance, and

because prices remained high, Taro was not upset about conceding this business to

Glenmark.

      1625. In early November 2013, Taro was approached by a customer to bid on

Desoximetasone as pa1t of an RFP. In deciding whether to provide a bid, Taro

executives noted that the company had already taken action so that Glenmark could

obtain market share. Nonetheless, Taro still decided not to bid.

      1626. As a result of Sandoz’s acquisition of Fougera, CW-6 left his job at

Fougera in August 2012 and took a position as a sales executive at Aurobindo. CW-6

followed his former friend and colleague, Grauso, who moved to Aurobindo in

December 2011 to assume a senior executive role.

      1627. As detailed above, CW-6 had a long-standing, collusive relationship with

Grauso dating back to when he worked at Fougera and Grauso worked at G&W.

Further, the two had continued that relationship even after Grauso left G&W – with




                                          422
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 423 of 1082




Grauso serving as a conduit to communicate messages between his former G&W

colleagues, Orlofski and Vogel- Baylor, and CW-6 at Fougera.

       1628. Because many of CW-6’s key contacts worked at generic competitors that

focused primarily on topical products, his move to Aurobindo – a company focused on

oral solids – was a difficult transition. Without many of those prior relationships to rely

on, CW-6 was concerned that he might not be able to prove his value at Aurobindo.

Indeed, CW-3 at Sandoz was one of the few people that CW-6 knew who worked for

a company that also manufactured a significant number of oral solids.

       1629. For that reason, when Aurobindo sold a product that overlapped with

Sandoz, CW-6 used his relationship with CW-3 to collude on that product. Importantly,

although CW-6 and CW-3 were former colleagues, they were not social friends. When

CW-6 called CW-3 during this time period, they were engaging in anticompetitive

conduct. Between August 2012, when CW-6 began at Aurobindo, and May 2013, when

CW-6 left the industry, he exchanged at least one hundred and nine (109) phone calls

with CW-3.

       1630. During this time period, CW-6 was acting at all times at the direction of,

or with approval from, his superiors, including Grauso.

       1631. The following Section will focus on the anticompetitive conduct engaged

in by CW-3 and CW-6 with regard to several products on which Sandoz and Aurobindo

overlapped during this time period.




                                           423
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 424 of 1082




       1632. No shortages or other market features can explain Defendants’ price

increases for generic Methazolamide Tablets during the Relevant Period.

       1633. The elevated prices of generic Desoximetasone resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these elevated

levels unless Defendants’ conduct in furtherance of their conspiracies is enjoined by

this Court.

       1634. The     unlawful   agreements       among   Defendants     Sandoz/Fougera,

Aurobindo, Glenmark, and Taro, regarding generic Desoximetasone were part of all

Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.

       AR. Fluticasone Propionate Lotion

       1635. Fluticasone Propionate Lotion (or “Fluticasone”), also known by the

brand name “Cutivate,” is a topical corticosteroid used to treat swelling and itching that

result from various chronic skin disorders, including atopic dermatitis.

       1636. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Fluticasone Propionate Lotion, as follows:

       1637. Glenmark was the first generic manufacturer to enter the market for

Fluticasone on March 26, 2012. As the first generic manufacturer to file an approved

ANDA, Glenmark enjoyed a 180-day period of exclusivity during which time no other

                                           424
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 425 of 1082




competitors could sell the product. Even before Glenmark launched, Sandoz (then

Fougera) was planning to enter the market for Fluticasone after Glenmark’s exclusivity

period ended in September 2012 and understood that Perrigo was also planning to enter

at the same time. Over the course of several months, Fougera – in particular CW-6, at

the direction of Kaczmarek – coordinated with Glenmark frequently about Fluticasone,

including market share targets and pricing, to prepare for its eventual Fluticasone

launch.

      1638. After the Sandoz acquisition of Fougera in July 2012, as the end of

Glenmark’s 180-day exclusivity period approached, Sandoz continued to stay in

communication with Glenmark and Perrigo about Fluticasone. As part of its launch

strategy, Sandoz planned to obtain 33% of the market. Perrigo, however, only

anticipated taking about one-quarter of the market.

      1639. By mid-August 2012, Sandoz learned that its launch of Fluticasone would

be delayed until the end of November 2012 because of certain production problems.

As a result of this delay, Kellum was concerned that Perrigo would be able to launch

earlier than Sandoz and wanted to learn more about Perrigo’s launch strategy. On

August 21, 2012, Kellum sent an e-mail to his sales team. Within minutes of receiving

the e-mail, CW-3 reached out to T.P., his contact at Perrigo, by phone.

      1640. CW-3 also sent a message to Perrigo through a customer. That same day,

the customer sent an e-mail to a Perrigo sales executive. The Perrigo sales executive

informed the customer that Perrigo’s Fluticasone launch had now been delayed to the

                                         425
       Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 426 of 1082




first quarter of 2013. The customer then forwarded that e-mail directly to CW-3 at

Sandoz, who reported the information directly to Kellum and others at Sandoz the next

day.

         1641. Around this same time, Sandoz also began preparing to have

conversations with “customers” about its Fluticasone launch while at the NACDS

Conference in Denver in late August 2012. It was at that same conference where CW-

3 first spoke to Blashinsky at Glenmark. In an internal e-mail to the Sandoz sales team

on August 25, 2012, in advance of the NACDS Conference, R.T., a senior Sandoz sales

and marketing executive, instructed his team on the current strategy which aligned with

the larger “fair share” understanding.

         1642. As its launch date for Fluticasone approached, Sandoz began to think

more critically about which customers to target and began to communicate directly with

Glenmark on the subject. On November 26, 2012, Sandoz scheduled an internal

meeting to discuss which customers it should approach as part of its Fluticasone launch.

That same day, CW-3 of Sandoz spoke to Blashinsky of Glenmark twice, with one call

lasting five (5) minutes. After the second call with Blashinsky, CW-3 e-mailed his

Sandoz colleagues a list of six (6) customers he thought Sandoz should target. That list

would later grow to eight (8) customers. CW-3 also made it known to his Sandoz

colleagues that Glenmark was planning a potential price increase on Fluticasone at some

point in the future




                                          426
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 427 of 1082




       1643. The next day, November 27, 2012, a senior Sandoz marketing executive

inquired with CW-3 regarding Fluticasone and the customers Sandoz had agreed to

target, and CW-3 responded.

       1644. As promised, the next morning, CW-3 called Blashinsky of Glenmark.

The two spoke four (4) times that day, including one call lasting eight (8) minutes.

       1645. The next morning, CW-3 sent an updated list of nine (9) customers that

Sandoz should target for Fluticasone – based on his conversations with Blashinsky –

but he did not include the pricing information that had been requested. The senior

Sandoz marketing executive responded immediately. CW-3 countered by referring to

one of the biggest pop songs of 2012, suggesting that his boss should call him instead

of asking for the information in writing.

       1646. As Sandoz continued to prepare for its imminent launch, it also began to

evaluate the usage expected from the nine customers that it had agreed with Glenmark

to target. Sandoz found that those nine customers would not allow the company to

reach its desired market share goals. As a result, on November 30, 2012 a senior Sandoz

marketing executive suggested that Sandoz approach two large wholesaler customers,

instead of one as originally agreed. CW-3 responded immediately. A few hours later,

CW-3 called Blashinsky and left a message. Blashinsky promptly returned the call and

the competitors spoke for three (3) minutes. Later that day, CW-3 also called and spoke

to his contact at Perrigo, T.P., twice.




                                            427
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 428 of 1082




      1647. Sandoz officially entered the market for Fluticasone on December 3, 2012,

matching Glenmark’s WAC pricing exactly. That same day, CW-3 of Sandoz called

Blashinsky of Glenmark and they had a two (2) minute call. Also that day, Blashinsky

directed the sales team to relinquish the Publix and Optisource accounts to Sandoz, two

of the nine customers that Glenmark had agreed to give up to the new entrant.

      1648. Sandoz continued to coordinate with Glenmark to make sure that it was

targeting the appropriate customers and minimizing price erosion as it entered the

Fluticasone market. For example, on December 13, 2012, a large wholesaler that Sandoz

had agreed not to target approached Sandoz looking for an offer. That same day, CW-

3 spoke to Blashinsky twice. When Sandoz refused to respond to the customer, the

customer followed up again on December 21, 2012. Again, following the same pattern,

CW-3 spoke to Blashinsky twice that day, including one call lasting four (4) minutes.

      1649. Although Sandoz made sure to coordinate extensively with Glenmark, it

had initial difficulty meeting its market share goal, in part because some of the

customers already had a significant amount of inventory on hand. On January 9, 2013,

CW-3 had a conversation with Blashinsky where the two competitors walked through

a list of customers, identifying those that Sandoz should target and those which it

should not. CW-3 took detailed contemporaneous notes of the conversation. Later in

the day, after reviewing the list, CW-3 of Sandoz indicated in an e-mail that he began

to suspect that Glenmark may have oversold to certain customers in advance of

Sandoz’s entry.

                                          428
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 429 of 1082




      1650. By January 11, 2013, CW-1 of Sandoz sent around a summary. In

response, R.T. of Sandoz indicated that 21.8% market share was not enough and that

Sandoz should continue to press for its original market share goal.

      1651. During an internal Commercial Operations meeting on January 21, 2013,

Sandoz decided to approach another customer, CVS, in order to obtain additional

market share. But before doing so Sandoz wanted to confirm that it was acceptable with

Glenmark.

      1652. Sandoz subsequently learned why Glenmark was reluctant to give up more

market share to Sandoz. There was a discrepancy between the two competitors about

how much market share Sandoz had already obtained. Two days later, on January 31,

CW-3 and Blashinsky spoke two more times, for five (5) minutes each.

      1653. Over the next several months Sandoz and Glenmark continued to

coordinate about Fluticasone, including about a Glenmark price increase on that dmg.

For example, on April 16, 2013, as Glenmark was preparing for a large-scale price

increase on several different drugs (in coordination with several different competitors),

CW-3 of Sandoz had two separate calls with Blashinsky of Glenmark, including one call

lasting thi1ieen (13) minutes. They talked about several things, including Glenmark's

potential entry and market share targets on a different drug, Alclometasone, as well as

a price increase on Fluticasone.

      1654. Blashinsky called CW-3 again on May 6, 2013, in advance of the Glenmark

price increase. He also called CW-3 on May 17, 2013 - the day after the Glenmark price

                                          429
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 430 of 1082




increase on Fluticasone became effective. In all, the two competitors spoke three times

on May 17, including two separate five (5) minute calls.

      1655. Throughout this time period, Sandoz also kept in close communication

with Perrigo about the details of Perrigo's anticipated entry into the Fluticasone market.

For example, in early April 2013 CW-3 of Sandoz spoke to T.P. of Perrigo multiple

times, including calls lasting seventeen (17) and five (5) minutes, respectively. CW-3

subsequently reported to his colleagues at Sandoz that Perrigo would be delayed in

entering the Fluticasone market. On April 9, 2013, a colleague at Sandoz followed up

asking CW-3 for additional information about whether Perrigo planned to enter. The

next day, CW-3 communicated directly with Perrigo to obtain the answer, calling and

speaking with T.P. two (2) times.

      1656. On May 21, 2013, as Perrigo was beginning to plan its entry into the

market, a Perrigo executive asked T.P. to obtain information for Fluticasone Lotion.

Two days later, on May 23, 2013, T.P. called CW-3 at Sandoz. They ended up speaking

twice that day, for five (5) and three (3) minutes, respectively. Immediately after their

second call, CW-3 called Blashinsky at Glenmark - the other competitor on Fluticasone

- and the two spoke for four (4) minutes.

      1657. Similarly, on May 28, 2013 a senior Sandoz executive requested additional

information about Perrigo’s entry timing on Fluticasone. That same day, CW-3 called

T.P. at Perrigo and they spoke for four (4) minutes. The next day, T.P. called CW-3

back and they spoke again for two (2) minutes.

                                            430
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 431 of 1082




         1658. By July 2013, Perrigo finally began preparing in earnest to enter the

Fluticasone market. As of that time Sandoz had been able to obtain 30% market share,

reaching its initial target goal for a 3-player market with Glenmark and Perrigo. Sandoz

understood that, because Glenmark still had a significant majority of the market share,

Perrigo would target Glenmark customers as it entered.

         1659. In the days and weeks leading up to Perrigo's launch, Perrigo was in

frequent communication with Sandoz, as set forth below:




         1660. Perrigo held an internal meeting to discuss its Fluticasone launch on July

16, 2013. As can be seen in the table above, on the day of the meeting T.P. of Perrigo

called CW-3 at Sandoz and left a message. He called CW-3 again the next day, and they

were able to speak for nineteen (19) minutes. During these conversations, T.P.

informed CW-3 that, consistent with the “fair share” understanding, Perrigo was

targeting specific Glenmark customers and looking for approximately 25% market

share.



                                            431
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 432 of 1082




      1661. On July 30, 2013, Perrigo received FDA approval to begin selling

Fluticasone. That same day, T.P. of Perrigo spoke to CW-3 of Sandoz for thirteen (13)

minutes. Perrigo then formally launched the product on August 1, 2013, with the same

exact WAC pricing as Glenmark and Sandoz. T.P. and CW-3 also spoke twice that day.

      1662. As Perrigo entered the market it planned only a “limited launch,” targeting

only $1 million per year in sales. In accordance with the fair share understanding and

the previous communications between the competitors, Perrigo targeted – and

Glenmark conceded – multiple customers immediately.

      1663. No shortages or other market features can explain Defendants’ price

increases for generic Methazolamide Tablets during the Relevant Period.

      1664. The elevated prices of generic Fluticasone Propionate Lotion resulted

from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market, and will continue indefinitely

at these elevated levels unless Defendants’ conduct in furtherance of their conspiracies

is enjoined by this Court.

      1665. The unlawful agreements among Defendants Glenmark Sandoz/Fougera,

and Perrigo, regarding generic Fluticasone Propionate Lotion were part of all

Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.




                                          432
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 433 of 1082




       AS.    Valsartan HCTZ

       1666. Valsartan HCTZ tablets (“Valsartan”), also known under the brand

name Diovan®, are used to treat high blood pressure. Diovan was a so-called

“blockbuster” drug that had sales in the United States of, for example, approximately

$1.6 billion for the 12 months ending June 30, 2012.

       1667. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Valsartan,

at least as follows:

       1668. Mylan was the first to file an abbreviated new drug application (ANDA)

to market the generic version – Valsartan HCTZ – which, if approved, would give

Mylan 180 days of generic exclusivity. Sandoz manufactured the Authorized Generic.

This meant that once Mylan entered the market, Sandoz and Mylan would be the only

manufacturers of the generic version of the drug for the next six months.

       1669. Mylan and Sandoz launched Valsartan HCTZ on the same day –

September 21, 2012. Over the preceding three weeks, leading up to the launch,

employees of Defendants Mylan and Sandoz spoke multiple times by phone during

which they discussed, inter alia, allocating market share for this product.

       1670. In August and September of 2012, a senior sales executive at Sandoz,

who will be referred to in this Complaint as SW-4, was concerned about her job

security there and sought to network with executives at competing companies in the




                                            433
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 434 of 1082




hope of obtaining new employment. SW-4 contacted Mylan’s Jim Nesta in part

because she was interested in potentially working at Mylan.

      1671. On September 6, the Thursday immediately following the Labor Day

holiday that year, Nesta called SW-4, but it was not to discuss employment. Instead,

Nesta – representing the incoming generic – wanted to, and did, discuss market

allocation with his opposite number at Sandoz. They spoke for 20 minutes; then, SW-

4 called him back but missed him; then Nesta called SW-4 back, but missed her; then

SW-4 called Nesta back and they spoke for just over one minute; then Nesta returned

SW-4’s call, and they spoke for five minutes.

      1672. This is just one of the many examples of Defendant’s employees playing

telephone tag and calling each other multiple times back and forth in the same day.

The reason their communications followed this unusual pattern is that they did not

want to leave permanent records of their communications – even of communications

simply setting up telephone calls – in part because Nesta and SW-4 were not friends;

their only connection was implementing Defendants’ cartel.

      1673. As a result, virtually all of their communications were via telephone.

Rather than leave an e-mail or voice-mail with a permanent record of the substance of

their communications (which could be found in, for example, a document production

of Defendants’ e-mail servers), Defendants employees, including both Nesta and SW-

4, would repeatedly telephone each other, often on the same day, until they connected

by phone. They did this because it meant the substance of their communications

                                          434
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 435 of 1082




would not be retained, and the only way to trace the fact that they communicated at

all was via obtaining records from telephone companies, which is significantly more

challenging, including requiring matching telephone number(s) to the corresponding

participant in the scheme.

      1674. To help hide Defendants’ overarching conspiracy (and because they

knew what they were doing was illegal), even when Defendants’ employees e-mailed

each other within the same company, they were circumspect about what was

occurring and transmitted much information orally; e-mail was often used simply to

alert the recipient that there was news to communicate.

      1675. For example, among the many other illustrations in the complaint, one

occurred on Friday, February 7, 2014 when Teva received notice from a customer that

it had received a competitive challenge from Par on the drug Labetalol HCL Tablets.

Rather than spell out in detail that she wanted T.S. to ask Par about the details, Patel

simply forwarded the e-mail to T.S. with three question marks: “???”

      1676. T.S. responded shortly thereafter: “left message.” The message that T.S.

had left was for R.K. at Par, and the two executives played phone tag five times that

same day. After the last of these calls with R.K., T.S. responded back to Patel in

writing an e-mail, transmitting the need to communicate but not actual, substantive

information: “Let’s speak on Monday. Just received call back with more

information.”




                                           435
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 436 of 1082




      1677. Similarly, on Friday, September 7, 2012, Nesta called SW-4 for less than

a minute; then Nesta called SW-4 and they spoke for approximately 11 minutes; then

SW-4 called Nesta back for one more minute.

      1678. The following week, Nesta called SW-4 back and they spoke for

approximately 20 minutes on September 12; then, the same day, SW-4 called Nesta

back for a minute and a half. The next day, September 13, there were five calls

between them, including one for approximately eleven minutes; finally, the week

ended with a seven-minute call on Friday, September 14.

      1679. The next week was the week of both companies’ Valsartan launch, and

Nesta and SW-4 spoke multiple times on that Monday and Wednesday, September 17

and 19.

      1680. Via these phone calls, Sandoz and Mylan – through SW-4 and Jim Nesta

– agreed to divide up the market for at least Valsartan without cutting prices, so that

each “competitor” obtained a roughly 50% market share.

      1681. Throughout this time, SW-4 also kept her boss (Sandoz’s Director of

Pricing and Contracts, Armando Kellum) up to date on her discussions with Nesta

and met with Kellum in person to discuss her customer accounts, including a meeting

on September 14.

      1682. A week later, on September 21, 2012, Valsartan HCTZ launched. An

internal Sandoz e-mail authored by R.T., a senior sales and marketing executive at

Sandoz, noted that Sandoz had approximately 52% market share. What the e-mail

                                           436
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 437 of 1082




failed to mention, even though it is true, is that this division was reached as a result of

Defendants’ cartel agreement.

       1683. Mylan issued a press release announcing that it had received final FDA

approval to market generic Valsartan HCTZ. In an internal series of e-mails reacting

to this news, a Sandoz employee remarked: “Fyi, good news, Mylan has 180 days as

expected.” H.F., a senior-most executive of Sandoz Germany responded, “...some-

times a little help from our competition is welcome as well.” D.D., a senior-most

executive of Sandoz North America, replied: “I guess this is what they call ‘co-

opetition.”

       1684. In addition, on September 25 – only four days after the Valsartan HCTZ

launch – since there was a new entrant to the market, who in a competitive market

would have sought increased market share via price compeition, Amerisource Bergen

Corp (“ABC”) contacted Sandoz seeking a price reduction. S.G. forwarded the

request to SW-1 and Kellum, asking for guidance. Kellum replied, “No price

change.”

       1685. In November, 2012, Sandoz employees were e-mailing regarding the

possibility of seeking additional busines. R.T. sent an internal e-mail in advance of the

meeting, asking “Are there opportunities with non-Sandoz customers that we should

evaluate?” After a colleague responded with a list of potential Mylan customers,

Kellum, following the rules of the road for Defendants’ overarching conspiracy,

responded, “I’m concerned we are going to disrupt the market. I understand the need

                                            437
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 438 of 1082




for additional sales but we need to be thoughtful here.” R.T. then directed the

Sandoz team, “Do not approach new customers, with[out] me or Armando [Kellum]’s

consent.” R.T. did this to ensure that Mylan retained its so-called fair share without

competition for market share between Sandoz and Mylan.

       1686. No shortages or other market features can explain Defendants’ elevated

pricing for Valsartan during the Relevant Period.

       1687. The elevated prices of Valsartan resulted from Defendants’

anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       1688. The unlawful agreement between Mylan and Sandoz on Valsartan was

part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to

fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       AT. Buspirone, Estradiol, Labetalol, Loperamide, Mimvey
           (Estradiol/ Norethindrone), Nadolol, Levothyroxine,
           Nitrofurantoin MAC, Tamoxifen Citrate,
           Clarithromycin, and/or Estazolam
       1689. Buspirone HCL tablets (“Buspirone”), Estradiol tablets, in 0.5 mg, 1

mg, and 2 mg doses (“Estradiol”), Labetalol HCL tablets in 100 mg, 200 mg, and 300

mg doses (“Labetalol”), Loperamide HCL capsules (“Loperamide”), generic Activella

(Estradiol/Norethindrone) tablets (“Mimvey”), Nadolol tablets (“Nadolol”),



                                            438
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 439 of 1082




Levothyroxine, Nitrofurantoin macro-crystal capsules (“Nitrofurantoin” or

“Nitrofurantoin MAC”), Tamoxifen Citrate tablets (“Tamoxifen”), Clarithromycin

ER tablets (“Clarithromycin”), and Estazolam tablets (“Estazolam”) are all generics.

      1690. These drugs are not generally related to each other by structure or

function: Buspirone is a psychiatric medication used to treat anxiety. Estradiol is a

synthetic hormone used to treat symptoms of menopause. Tamoxifen is a

chemotherapeutic agent used to treat cancer. Levothyroxine – the oldest drug in the

group, with usage dating back to the 1920’s – is a synthetic hormone used to treat the

symptoms of thyroid failure. Mimvey is an oral contraceptive. Labetalol and Nadolol

are beta-blockers used to treat high blood pressure. Nitrofurantoin is an antibiotic

used to treat bladder and urinary tract infections.

      1691. But these drugs do share one important attribute: all of them were the

subject of Defendants’ anticompetitive conspiracy. Their lack of other relationship

also illustrates, both here and throughout this Complaint, the vast breadth and

otherwise-unrelated variety of exemplar drugs illustrates the breadth of Defendants’

cartel agreements and the interchangeability of different drug markets within their

overarching cartel agreement.

      1692. The market for generic versions of these drugs is mature; these products

have been commercially available for decades.

      1693. Further, generic equivalents to these products have also been

commercially available in the United States for a decade or more – from the 1920’s or

                                           439
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 440 of 1082




1930’s (Levothyroxine – so long ago that it was grandfathered and avoided FDA

review under the first Food, Drug, and Cosmetics Act (of 1938)), 1960’s

(Nitrofurantoin), 1970’s (Labetalol, Loperamide, Nadolol), 1980’s (Buspirone,

Estradiol, Estazolam), 1990’s (Activella/Mimvey), and early 2000’s (Tamoxifen,

Clarithromycin).

       1694. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

Buspirone, Estradiol, Labetalol, Loperamide, Mimvey, Nadolol, Levothyroxine,

Nitrofurantoin, Tamoxifen Citrate, Clarithromycin, and Estazolam, at least as follows:

       1695. During the Relevant Period, the markets for each of these drugs were

dominated by the following Defendant Manufacturers, approximately as follows:

       1696. The market for generic Buspirone was dominated by Mylan (30%

market share), Actavis (Watson) (25%), and Teva (45%).

       1697. The market for generic Estradiol was dominated by Mylan (25%),

Actavis (Watson) (15%), and Teva (60%).

       1698. The market for generic Labetalol was dominated by Sandoz (60%),

Actavis (Watson) (10%), and Teva (30%).

       1699. The market for generic Loperamide was dominated by Mylan (67%)

and Teva (33%).

       1700. The market for Mimvey (generic Activella) was dominated by

Breckenridge (67%) and Teva (33%).

                                            440
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 441 of 1082




      1701. The market for generic Nadolol was dominated by Mylan (50%),

Sandoz (10%), and Teva (40%).

      1702. Since approximately December, 2010, the market for generic

Levothyroxine was dominated by Lannett, Mylan (25%), and Sandoz.

      1703. The market for generic Nitrofurantoin was dominated by Mylan (45%),

Alvogen (10%), and Teva (45%).

      1704. The market for generic Tamoxifen was dominated by Mylan (25%),

Actavis (Watson) (10%), and Teva (65%).

      1705. The market for generic Clarithromycin was dominated by Mylan (25%)

and Teva (33%).

      1706. The market for generic Estazolam was dominated by Mylan (25%) and

Teva (33%).

      Price Increases of July-August, 2012 (Teva-Mylan-Actavis-Sandoz)

      1707. Leading up to a significant price increase in mid-2012, Defendants had

myriad co-conspirator communications, starting with the lower-share members of

Defendant’s cartel:

      1708. Actavis’s A.S., a senior sales executive, had two calls with Teva’s

Rekenthaler on July 11, for 1 and 9 minutes.

      1709. The following week, Breckenridge’s D.N., a senior sales executive, spoke

with Teva’s Rekenthaler on July 17, for 4 minutes.




                                          441
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 442 of 1082




      1710. Then Mylan’s Jim Nesta had calls with Teva’s Rekenthaler and/or

Green on July 23 (7 minutes), July 24 (2 calls: 4 and 8 minutes); July 25 (4 minutes);

July 26 (4 minutes); and July 30 (2 calls, including one 8 minutes); and Sandoz’s SW-2

spoke with Teva’s Green twice (for 2 and 4 minutes) on Sunday, July 29.

      1711. After all of this co-ordination, effective July 31, 2012, Teva increased its

prices on Buspirone, Estradiol, Labetalol, Loperamide, Mimvey, Nadolol,

Nitrofurantoin, and Tamoxifen Citrate – and Mylan’s Nesta had five calls with Teva’s

Green that day, for 6, 2, 4, 7, and 2 minutes, and at least one call with B.H., a senior

sales and marketing executive at Alvogen.

      1712. During the Relevant Period, Teva did not make or sell levothyroxine.

      1713. Anticompetitive communications among Defendants did not end with

Teva’s price increases of July 31, 2012 – in part because Teva needed to know that its

fellow cartel-members would stick to their anticompetitive agreement. Illustrative

examples include Estradiol, Nadolol, Labetalol, and Nitrofurantoin.

      Estradiol

      1714. Teva’s Green spoke to Mylan’s Nesta on August 1, 2, 6, 7, 8, 10, 13, 15,

16, 17, and 28, 2012.

      1715. Teva was also communicating with Actavis (Watson). T.C., Teva’s

Senior Director of Sales, spoke twice (once for 10 minutes and another time for 15

minutes) with L.P., a Senior Director of National Accounts at Actavis (Watson), on




                                           442
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 443 of 1082




August 6, 2012. By the end of the year, Actavis (Watson), Mylan, and Teva had all

increased their Estradiol prices significantly, together.

       Nadolol and Levothyroxine

       1716. Also in August, 2012, Armando Kellum, then the Senior Director of

Pricing and Contracts at Sandoz, spoke with Green at Teva.

       1717. Even though Sandoz had only 10% of the Nadolol market, Sandoz did

not try to gain market share by lowering its price in the wake of Teva’s increase (or

even by keeping its prices fixed) – instead, Sandoz followed Teva’s price increases in

the Nadolol market with increases of its own.

       1718. A couple of weeks after that call between Kellum and Teva (and

illustrating the institutional, rather than merely personal co-operation between

members of Defendants’ cartel), the next communication between Sandoz and Teva

was not via Kellum. Instead, it was SW-2 who spoke with Green, twice, on August 21

– the same day that Sandoz requested approval from its Pricing Committee to raise

the price of Nadolol.

       1719. A few days thereafter, on Sunday, August 26, the day before the Sandoz

increase, Kellum called Green at Teva.

       1720. The next day, on Monday, August 27, 2012, Sandoz raised its Nadolol

prices – dramatically. The increases were staggering –from 746% to 2,762 %,

depending on the dose.




                                            443
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 444 of 1082




      1721. The day after the Sandoz increase, Teva’s Green – acting as the conduit

of information between Sandoz and Mylan – called Nesta at Mylan twice, with one

call lasting approximately a quarter-hour.

      1722. Mylan, which returned to the Nadolol market after a brief supply

disruption, followed and matched the Teva and Sandoz increases on January 4, 2013.

      1723. In 2013 and 2014, Mylan, Sandoz, and Lannett co-ordinated significantly

to raise the price of Levothyroxine. Jim Nesta at Mylan discussioned this issue with

K.S., a senior sales executive at Lannett, and with SW-4 at Sandoz. In addition to

communicating directly with CW-4 on this drug, Nesta also communicated indirectly

with Sandoz via Defendant Teva, even though Levothyroxine was not a drug that

Teva sold.

      1724. Mylan increased prices on a number of drugs on January 4, 2013,

including Levothyroxine. In what had become a routine component of the scheme,

the day before the Mylan increase, Nesta spoke to Green at Teva four times. The

next day, Green conveyed the information he had learned from Nesta directly to his

counterpart at Sandoz.

      1725. On the morning of Friday, January 4, 2013 – the day of the Mylan

increase – Green called Kellum twice, including a six-minute call at 9:43 am. Shortly

after hanging up with Green after the second call, at 11:28 am, Kellum reported

internally on what he had learned – but concealed the true source of the inforrnation,

using the “market intel” or “just heard from a customer” convention that was

                                             444
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 445 of 1082




frequently employed by many of Defendants’ executives to avoid documenting their

anticompetitive communications with competitors: “Just heard from a customer

that [] Teva and Mylan . . . have now raised price on Nadolol to our levels and Mylan

took a significant price increase on Levothryoxine. Let’s please be cautious on both

of these products. Thanks.” (emphasis added).

      1726. But phone records show that Kellum did not speak with any customer

during that morning (January 4, 2013) – but he did speak with Green from Teva.

      1727. This was one major flaw in Defendants’ many and repeated attempts to

hide evidence of their cartel, however: they often wrote down the information that

they had learned, anyway, in internal e-mails.

      1728. Defendants knew that price-fixing was illegal, and that e-mails between

their executives and competitors would be deadly evidence of their conspiracy, so as

alleged supra and throughout this complaint, Defendants (including their executives

and other employees) went to great lengths to avoid such e-mails, instead preferring

to telephone, where a permanent record would not be made of what was said.

      1729. But, having made the phone calls, Defendants’ executives would then

type the substance of what was said (admittedly, camouflaging it with references to “a

customer said” or “market intel), leaving compelling evidence of their conspiracy.

      1730. In any event – shortly after Kellum sent the internal Sandoz e-mail

above, about what he’d “heard from a customer” at 11:28 am – at 11:50 the same




                                          445
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 446 of 1082




morning, Green also called SW-2 at Sandoz and they spoke for fifteen minutes – but

not only about Nadolol.

      1731. Instead – illustrating both Defendants’ penchant for communicating via

intermediaries and the fungible nature, not only of Defendants’ products within a

given market for a particular pharmaceutical product, but of the individual drug

markets themselves, to be swapped among cartel members like chips in a co-operative

game of high-stakes poker (paid for by Plaintiffs) – Teva’s communications with its

contacts at Sandoz also included discussion of Mylan’s price increase on

Levothyroxine, which Teva did not make or sell.

      1732. That same morning (January 4, 2013), K.S. at Lannett called Nesta at

Mylan. The phone call lasted 44 seconds. The following week, on January 10, Nesta

called K.S. back and they spoke for approximately six minutes. That same day,

McKesson e-mailed Sandoz and requested a price reduction on Levothyroxine.

Kellum responded internally, “This is a no. We just learned that Mylan look a large

price increase.”

      1733. The following Monday – January 14, 2013 – Lannett raised its WAC

pricing for Levothyroxine to match Mylan. Notably, after these phone calls, phone

records show no calls between Nesta (Mylan) and K.S. (Lannett) until August 6 of

that year – three days before Mylan’s next increase in Levothyroxine prices.




                                          446
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 447 of 1082




      1734. On July 16, 2013 – as detailed infra and supra – SW-4 spoke with Nesta

and sent the July 2013 E-mail, identifying the Mylan price increases. The price list

included Levothyroxine and noted that Lannett had followed.

      1735. On August 6, 2013, Nesta called SW-4 two times. Both calls lasted less

than a minute. A few minutes after the second call, Nesta called K.S. at Lannett.

That call also lasted less than a minute. Three days later, on August 9, Mylan

increased WAC pricing on Levothyroxine for a second time that year.

      1736. On August 10, 2013, S.G., a national account executive at Sandoz, sent

an internal e-mail that stated: “Mylan took a 300% price increase on Levothyroxine!!!

Based on my intelligence (we will need to confirm), please lock down inventory (strict

allocation per AK) and no new product offers until we can clarify the situation.” SW-

4 replied to S.G.’s e-mail, stating, “This is correct based on my info as well.”

      1737. Pursuant to their ongoing understanding, Lannett followed quickly and

matched Mylan’s WAC pricing on August 14.

      1738. That same day, S.G. sent an e-mail to Kellum, copying SW-1, regarding

“Levothyroxine Mylan” and asked “We taking the pricing up?” SW-1 responded:

“Working on it.” In response, S.G. replied, using the cartel’s argot for price increases,

“rationalizing”: “Thx. I believe Lannett rationalized the market earlier this week.”

SW-1 answered, “We just noticed that as well.”

      1739. On September 5, 2013, Cigna – a Mylan customer – contacted Lannett

and requested a bid on Levothyroxine. J.M., a national account manager at Lannett,

                                           447
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 448 of 1082




forwarded the request to K.S., stating “due to Mylan’s across the board price increases

on a number of products, they are looking for new suppliers wherever there is

crossover.” J.M. explained that “[t]he volume isn’t gigantic on the 1000s so it

wouldn’t attract much attention from Mylan if it went to us ....”

       1740. Nonetheless, on September 12, Lannett declined the opportunity and

blamed supply issues, stating “[a]s much as we’d love to take on the business, we are

not in a position to do so at this time.”

       1741. During a September 10, 2013, earnings call, Lannett’s CEO, Arthur

Bedrosian, was asked for his reaction to Mylan’s Levothyroxine price increase.

Bedrosian responded, “You mean after I sent them a thank you note? I’m just

kidding. . . . I’m always grateful to see responsible generic drug companies realize that

our cost of doing business is going up as well. . . . So whenever people start acting

responsibly and raise prices as opposed to the typical spiral down of generic drug

prices, I’m grateful.”

       1742. And three days later, on September 13, Sandoz did indeed “act[]

responsibly” and – consistent with the understanding it had with its co-conspirators –

raised Levothyroxine WAC pricing to match Mylan and Lannett.

       1743. The three co-conspirators did not stop there. Mylan, Lannett, and

Sandoz co-ordinated again to raise prices on Levothyroxine the following spring, in

April/May, 2014.




                                            448
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 449 of 1082




      1744. As with the 2013 increases, so with the 2014 increase: Mylan was the

first to raise its WAC pricing on Levothyroxine, and did so on April 25, 2014. In the

two days leading up to the increase, Defendants’ employees Jim Nesta at Mylan and

K.S. at Lannett spoke by phone. These calls are listed as follows, all of which

occurred in the evening of April 23: first, at 6:31 pm, Nesta called K.S., but likely

missed him and left no voice mail, as the call lasted only 3 seconds. A half-hour later,

at 6:59 pm, K.S. returned Nesta’s calls, but likely missed him and left a voice-mail, as

the call lasted 34 seconds. An hour after that, at 7:57 pm, Nesta called K.S. again,

likely leaving a longer voice-mail in reply, as the call was approximately 50 seconds

long. Finally, an hour after that, and indicating the urgency with which Defendants’

employees felt the need to speak rather than merely exchanging messages, the two had

a five-minute phone call, beginning at 9:04 pm.

      1745. Notably, that 5-minute call was the last documented telephone call

between these two executives through at least early 2016. This is because their

communications were made in furtherance of Defendants’ conspiracy, rather than

being merely social or friendly in nature.

      1746. Less than 48 hours after those evening phone calls, on April 25 (the day

that Mylan increased its pricing for Levothyroxine), P.C., a sourcing manager at

Cardinal Health, sent a text message to Director, National Accounts, Tracy Sullivan at

Lannett, stating: “Not sure if you knew already. . . Mylan increasing levos.” Sullivan

responded: “Thanks for the heads up . . . We heard 55% on contract price, can you

                                             449
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 450 of 1082




confìrm?”, but, in fact, Sullivan had “heard” about the Mylan increase from her

supervisor, K.S., who, as just alleged, had communicated with Nesta less than 48

hours prior. P.C. replied, “Yes ~50-55%.”

      1747. Three days later, Lannett quickly followed with a price increase of its

own – raising its WAC pricing to match Mylan’s on April 28, 2014. In accordance

with Defendants’ ongoing agreement, and consistent with past practice, Sandoz

followed shortly thereafter on May 23, 2014, and matched the WAC pricing of its co-

conspirators.

      Labetelol

      1748. Throughout the Relevant Period, Defendants were also pursuing similar

communications regarding the other Drugs at Issue, including the other drugs in this

particular price-increase group. For example, after Sandoz’s Nadolol price increase,

but before Mylan’s Nadolol price increase, Teva was talking to Sandoz about

Labetalol.

      1749. In October, 2012, Teva learned that Sandoz was “no longer having

supply issues” with labetalol, but Actavis (Watson) was “on allocation,” i.e., did not

have enough supply to meet all of its demand. As a result, in an internal e-mail sent

on October 16, 2012, J.L., a Teva analyst, questioned whether Teva should consider

lowering “strategic customer pricing” on Labetalol in order to retain its market share

– which would have violated the rules of Defendants’ cartel.




                                           450
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 451 of 1082




      1750. That same day, Green spoke twice with SW-2 at Sandoz. After the calls

with SW-2, Green responded to the Teva analyst’s question: “Sandoz is back in good

supply. Thcy took a 500% prícc increase scvcral rnonths back, and they are holding

firm with their priccs. Stay the course and maintain our higher price.” T.C. at Teva

agreed: “We need to stay the TEVA course.”

      1751. Teva’s Rekenthaler followed up with an exchange of four phone calls

two days later with A.S., a senior sales executive at Actavis (Watson).

      1752. By 2014, lured by its co-conspirators’ supra-competitive profits, Par had

also entered the Labetalol market.

      1753. As alleged supra, on Friday, February 7, 2014, Teva received notice from

a customer that it had received a bid from Par on Labetalol. Teva’s Patel forwarded

the e-mail to her Teva colleague T.S., but in an attempt to minimize evidence of

Defendants’ (regular) communications with their co-conspirators, Patel’s only

comment was, “???”.

      1754. T.S. responded immediately, with “left message” – deliberately

concealing the fact that the message T.S. that had left was for R.K. at Par. T.S. and

R.K. spoke five times that day.

      1755. After these calls with R.K., T.S. e-mailed back to Patel, saying “Let’s

speak on Monday. Just received call back with more information” – again,

obfuscating both the substance and source of the “more information.”




                                           451
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 452 of 1082




      1756. That Monday, February 10, Patel forwarded the original e-mail (about

Par trying to steal market share in Labetalol) to Rekenthaler, saying “Need to make a

decision quickly.” Immediately after receiving that e-mail, Rekenthaler called M.B. at

Par and the two spoke approximately a quarter-hour.

      1757. Shortly after that, Rekenthaler replied via e-mail to Patel, saying: “Hold

off on this until I get back with you.” Rekenthaler spoke to M.B. again that

afternoon, for approximately three minutes.

      1758. After these discussions among Teva and Par executives – and knowing it

would likely cause this Labetalol account to go to Par – Teva ultimately offered only a

nominal price reduction to the customer.

      Nitrofurantoin

      1759. Teva’s July 31, 2012 price increase on Nitrofurantoin was between 90-

95%, depending on the dosage and formulation. After that increase, Teva continued

to co-ordinate with Mylan and Alvogen to maintain those high prices.

      1760. For example, on October 10, 2012, a customer approached Teva,

requesting a lower price for Nitrofurantoin. That same morning, at the direction of

his superiors at Teva, Green reached out to both Nesta at Mylan and B.H., his

counterpart at Alvogen. He called Nesta at 10:01 and they spoke for 10 minutes. At

10:11, immediately after hanging up with Nesta, Green called B.H. at Alvogen. Nesta

and B.H. then spoke twice that day (once for approximately a quarter-hour), and

Nesta and Green also spoke twice more.

                                           452
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 453 of 1082




      1761. Teva did not change its price for the customer.

      Price Increases of July, 2013

      1762. Following Watson’s purchase of Actavis in October, 2012, and

unification of operations under the Actavis brand in January, 2013, the same pattern

of co-operative increases repeated itself.

      1763. For example, Teva and Mylan imposed another co-ordinated set of price

increases on July 2 and July 3, 2013, in co-operation with Sandoz, in accordance with

Defendants’ overarching cartel agreement.

      1764. Shortly after the Teva increase, illustrating both the broad reach of

Defendants’ cartel and its institutional nature, Sandoz asked Teva for a

“comprehensive list” of price increases so that it would “not respond to something

adversely,” i.e. by inappropriately competing for market share on any of those drugs.

      1765. Sandoz executives had previously conveyed to their counterparts at both

Mylan and Teva that Sandoz would follow their price increases and not steal their

customers after an increase. Obtaining the comprehensive list of price increase drugs

was an effort by Sandoz to ensure it was aware of every increase taken by both

competitors so that it could live up to the agreement.

      1766. Illustrating the broad reach of Defendants’ cartel – including to products

manufactured by only one Defendant, on July 15, 2013, SW-2 at Sandoz asked Teva’s

Rekenthaler to give Sandoz a complete list of all the drugs where Teva increased its

prices – not just those drugs that Sandoz also manufactured.

                                             453
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 454 of 1082




      1767. As discussed again, infra, Rekenthaler did so. However, because he knew

it was illegal, and in an effort to conceal his employers’ anticompetitive conduct,

Rekenthaler did not e-mail SW-2 directly. Instead, Rekenthaler sent the Teva price

increase list from his Teva work e-mail account to a personal e-mail account, and then

forwarded the list from his personal e-mail account to SW-2’s personal e-mail

account.

      1768. Then, in early 2015, when Mylan, Teva, and Actavis imposed another

round of price increases, they again orchestrated these price increases via direct

communication. For example, Teva’s Rekenthaler spoke to Nesta of Mylan on

January 14 (two calls) and January 20, 2015.

      1769. In addition, Rekenthaler spoke to Falkin at Actavis on January 13, 14

(twice), and 16, 2015. Over the following months, all three manufacturers again

imposed price increases on their customers, including on Estradiol.

      1770. No shortages or other market features can explain Defendants’ elevated

pricing for Buspirone, Estradiol, Labetalol, Loperamide, Mimvey (Estradiol/

Norethindrone), Nadolol, Levothyroxine, Nitrofurantoin, Tamoxifen Citrate,

Clarithromycin, or Estazolam during the Relevant Period.

      1771. The elevated prices of Buspirone, Estradiol, Labetalol, Loperamide,

Mimvey (Estradiol/Norethindrone), Nadolol, Levothyroxine, Nitrofurantoin,

Tamoxifen Citrate, Clarithromycin, and Estazolam that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

                                           454
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 455 of 1082




they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       1772. The unlawful agreements among Mylan, Actavis (Watson), Breckenridge,

Lannett, Teva, Alvogen, and Sandoz on Buspirone, Estradiol, Labetalol, Loperamide,

Mimvey (Estradiol/Norethindrone), Nadolol, Levothyroxine, Nitrofurantoin MAC,

Tamoxifen Citrate, Clarithromycin, and/or Estazolam was part of all Defendants’

overarching conspiracy to unreasonably restrain trade and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       AU. Promethazine HCL Suppositories

       1773. Promethazine HCL, also known by the brand name Promethegan, is an

antihistamine that is used to treat some allergies, nausea, and vomiting. In late 2012

and early 2013, the competitors in the market for Promethazine HCL were Actavis,

Perrigo, and G&W.

       1774. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Promethazine HCL, as follows:

       1775. Starting in late August 2012 – around the same time that Vogel-Baylor

first met Rogerson at Actavis – G&W began planning a price increase for

Promethazine HCL. Prior to implementing that increase, and as it had done on other

products, G&W reached out to its competitors to coordinate plans.

                                            455
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 456 of 1082




       1776. On September 18, 2012, Vogel-Baylor sent an internal e-mail to M.S., a

sales analyst at G&W, asking her to prepare a spreadsheet containing Promethazine

sales data for the price increase. That same day, Vogel-Baylor also responded to a

request from her boss, Orlofski, asking who the incumbent manufacturers were for

the major wholesalers. Vogel-Baylor stated that G&W was the incumbent at ABC and

Cardinal and Actavis supplied McKesson. The next day, on September 19, 2012,

Orlofski replied.

       1777. Meanwhile, Vogel-Baylor was actively communicating with Rogerson of

Actavis regarding the increases. Indeed, on September 18, 2012 alone, Vogel-Baylor

exchanged thirty-four (34) text messages with Rogerson.

       1778. Similarly, on September 19, 2012, Vogel-Baylor used her contact at

Aurobindo, CW-6, as a conduit to communicate with T.P. of Perrigo, the other

competitor on Promethazine HCL. This call pattern is detailed in the cha1t below.

Notably, these are the same calls that Vogel-Baylor used to convey information

regarding the price increase on Halobetasol, another product on which Perrigo and

G& W overlapped, which was happening at the same time. The collusion on

Halobetasol is discussed in detail in an earlier Section.




                                            456
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 457 of 1082




      1779. After speaking with CW-6 for the final time on September 19, 2012,

Vogel-Baylor immediately called her boss, Orlofski, and spoke to him for thirteen (13)

minutes.

      1780. While Vogel-Baylor was communicating with T.P. of Perrigo through

her contact CW-6, T.P. was also communicating directly with M.D., a sales executive

at Actavis, and reporting that information back to his superior, Wesolowski. This call

pattern, including the calls between T.P. and CW-6, are detailed in the chart below:




      1781. Over the next week, G&W worked to finalize its price increase for

Promethazine HCL. On September 21 , 2012, Vogel-Baylor fo1warded her initial

price increase analysis to Orlofski and scheduled a one-on-one meeting to discuss it

on September 24, 2012. Two days later, on September 26, 2012, Vogel-Baylor e-

mailed a revised price increase analysis to Orlofski and, after obtaining his approval, e-


                                           457
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 458 of 1082




mailed that analysis to the team on September 28, 2012. In her e-mail, Vogel-Baylor

info1med the team that they were to send out their price increase notices to

customers on October 5, 2013.

      1782. Throughout this time period, Vogel-Baylor stayed in constant

communication with Rogerson at Actavis. For example, between September 25, 2012

and October 5, 2012 – the day the price increase notices were sent- Vogel-Baylor

exchanged thirty-eight (38) text messages with Rogerson. Similarly, Vogel-Baylor

continued to keep T.P. of Perrigo informed of G&W's plans through her conduit

CW-6. This call pattern is detailed in the chart below:




      1783. On October 8, 2012, G&W published increased WAC pricing for

Promethazine HCL, which included an 18% increase on the 25mg dosage and a 35%

increase on the 12.5mg dosage.

      1784. Perrigo followed suit on December 4, 2012, when it notified customers

that it would be increasing contract pricing on Promethazine HCL effective January 5,



                                           458
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 459 of 1082




2013. Similarly, on February 12, 2013 and April 3, 2013, Actavis also followed and

increased its WAC pricing to match G&W on the 12.5mg and 25mg dosages,

respectively. On February 12, 2013, Rogerson called Vogel-Baylor and they spoke for

nearly twenty-two (22) minutes.

      1785. The competitors were not satisfied to stop there, however. Knowing

now that all three competitors were on board to increase prices, they began

contemplating a second increase on Promethazine HCL - and this time, it would be

much larger.

      1786. On March 25 , 2013, M.S., a sales analyst at G&W, forwarded Vogel-

Baylor updated sales data for Promethazine HCL. That same day, Orlofski of G& W

sent a text message to Boothe, an executive at Perrigo. The next day, on March 26,

2013, Boothe called Orlofski back and they spoke for six (6) minutes. Similarly,

Vogel-Baylor continued to communicate with T.P. of Perrigo through her conduit,

CW-6, about Promethazine HCL. These calls are detailed in the char below:




                                          459
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 460 of 1082




      1787. On March 28, 2013, the same day as the last calls listed above, Vogel-

Baylor finalized a price increase analysis for Promethazine HCL and, on April 1, 2013,

she forwarded that information to Orlofski. Vogel-Baylor and Orlofski discussed

some revisions to the analysis and, on April 10, 2013, Vogel-Baylor sent the revised

analysis to Orlofski. G&W planned to implement the price increase on April 15, 2013,

but ultimately sent the notices on April 16, 2013.

      1788. Meanwhile, all three competitors continued to coordinate their plans on

Promethazine HCL. Vogel-Baylor of G&W was speaking with Rogerson at Actavis,

while T.P. at Perrigo was speaking to M.D. at Actavis. These calls are detailed in the

chart below:




      1789. At the same time, Vogel-Baylor continued to use CW-6 as a conduit to

communicate with T.P. of Perrigo regarding Promethazine HCL. This call pattern is

detailed in the chart below:




                                          460
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 461 of 1082




      1790. According to the plan, on April 17, 2013 G& W published new WAC

pricing for Promethazine HCL, increasing WAC from $38.99 to $116.97 - an

approximately 200% increase.

      1791. Around the time of the increase, G&W received an e-mail from a

potential new customer seeking pricing on a list of products, including Promethazine

HCL. M.S. forwarded the request to Vogel-Baylor.

      1792. A few weeks later, Actavis followed G&W's price increase on

Promethazine HCL and, on June 5, 2013, published WAC pricing that matched G&

W. Prior to increasing its price, and as it had now done several times before, Actavis

spoke with both G&W and Perrigo. These calls are detailed in the chart below:




                                          461
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 462 of 1082




      1793. On June 26, 2013, Vogel-Baylor e-mailed Orlofski to advise him that

G&W had received Cardinal's 2013 RFP. The next day, Vogel-Baylor received a short

phone call from S.S., a sales executive at Perrigo. Several hours later, Vogel-Baylor

placed a phone call to Orlofski.

      1794. G&W had no reason to fear because a few weeks later, on July 30, 2013,

Perrigo notified its customers that it was increasing price on a list of products,

including Promethazine HCL, with an effective date of August 1, 2013. This included

an increase to its WAC pricing that matched G&W and Actavis. In the days leading

up to Perrigo's price increase, the three competitors again spoke several times by

phone. These calls are detailed in the chart below:




      1795. Several months later, the collusion continued on Promethazine HCL.

On March 5, 2014, K.K., a G&W sales executive, informed Vogel-Baylor that

                                           462
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 463 of 1082




Walgreens had received an offer from Actavis for a one time buy on the 25mg dosage

at a significantly discounted price of $42.08. G&W would later learn that Actavis had

made the offer because it had an excess of short-dated inventory on the 25mg dosage.

      1796. To make good on her promise, Vogel-Baylor placed a call to Rogerson

fifteen (15) minutes later. The two competitors continued to trade phone calls over

the next several days, including a call on March 6, 2014 that lasted eleven (11)

minutes.

      1797. Apparently, Vogel-Baylor's communications with Rogerson did yield a

solution to her problem. On March 18, 2014, she e-mailed Walgreens to advise the

customer that G&W lowered its price on Promethazine HCL. Aware that the details

of her interactions with Rogerson would be incriminating if reduced to writing, Vogel-

Baylor offered only a vague statement to the customer.

      1798. Over the next several months, G&W would continue to decline to bid

on new opportunities for Promethazine HCL so as not to upset the market share

balance it had achieved with its competitors.

      1799. For example, on May 5, 2014, L.C., a sales executive at G&W, summed

up G&W’s commitment to playing nice in the sandbox when she told a customer,

PBA Health, that she wanted to identify opportunities for Promethazine HCL (and

other drugs) only if she could do so. Similarly, on May 30, 2014, Vogel-Baylor

instructed M.S. not to bid on the Promethazine HCL business at another customer,

IPC. Further, on August 8, 2014, Vogel-Baylor told K.K. that prior to bidding on

                                           463
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 464 of 1082




Promethazine HCL at Humana, G&W would need to know who the incumbent was

and whether there was a right of first refusal.

        1800. Lastly, on August 25, 2014, McKesson – an Actavis customer – e-mailed

K.K. asking if G&W would like to bid on Promethazine HCL. K.K. knew that G&W

would not bid, but in an effort to get the story straight, asked Vogel-Baylor if he

should provide the pre-textual justification that G&W was at capacity. Vogel-Baylor

approved that messaging in a response on August 28, 2014.

        1801. As detailed above in an earlier Section, Vogel-Baylor of G&W had a

long-standing relationship with CW-5, a senior executive at Defendant Glenmark, and

the competitors used that relationship to fix prices on Ciclopirox Cream in April

2012.

        1802. One year later, on May 16, 2013, Glenmark increased pricing on at least

eighteen (18) different products, including Ciclopirox Cream and various formulations

of Mometasone Furoate that were also manufactured by G&W.42 The anticompetitive

conduct relating to those products is discussed in further detail below.



42
  Notably, while Glenmark was colluding with G&W on these products, CW-5 and his colleagues
were also colluding with competitors on other products on its price increase list. For example,
several of the products – Moexipril HCL Tablets, Moexipril HCL/HCTZ Tablets, Nabumetone
Tablets, Pravastatin Sodium Tablets, and Ranitidine Tablets – overlapped with Teva and are the
subject of the Plaintiff States’ Teva Complaint. In that Complaint, the Plaintiff States allege that
Nisha Patel, a Teva sales executive, colluded with CW-5 and J.C., a sales executive at Glenmark, to
significantly raise prices on those products. Similarly, Glenmark’s list included Alclometasone
Dipropionate Cream – a product that Glenmark overlapped on with Taro that is discussed earlier in
this Complaint. As discussed above, Blashinsky, a sales executive at Glenmark, colluded with
Aprahamian and D.S., a sales executive at Taro, to raise prices on that product.


                                                464
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 465 of 1082




       1803. No shortages or other market features can explain Defendants’ price

increases for generic Methazolamide Tablets during the Relevant Period.

       1804. The elevated prices of generic Promethazine HCL resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       1805. The unlawful agreements among Defendants Actavis, Aurobindo,

Perrigo, Glenmark and G&W, regarding generic Promethazine HCL were part of all

Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.

       AV. Nystatin Triamcinolone
       1806. Nystatin Triamcinolone (“NT”) is used for the treatment of cutaneous

candidiasis, such as yeast infections and thrush.

       1807. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic NT Cream and Ointment, as follows:

       1808. Sandoz and Taro dominated the markets for all formulations of generic

NT Cream and Ointment.

       1809. By 2011, however, Sandoz had discontinued NT Cream and Ointment,

which left Taro as the only generic manufacturer of these products at that time.


                                            465
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 466 of 1082




      1810. Capitalizing on this exclusivity, Taro took several significant price

increases on NT Cream and Ointment in 2011 and 2012, which resulted in significant

price increases across all formulations, including total WAC increases of more than

700% on certain formulations.

      1811. Not surprisingly, during this period, NT Cream and Ointment were

Taro’s highest grossing products, collectively representing approximately 14.1% of the

company’s consolidated net sales for the year ended March 31, 2013.

      1812. Enticed by the high pricing, Sandoz began making plans to re-enter the

NT Cream and Ointment markets in late 2012 – and, naturally, as set forth infra, that

meant co-ordination with Taro.

      1813. On November 12, 2012, SW-3 of Sandoz called H.M., a Taro sales

executive, three times, with one call lasting four minutes, and told him that Sandoz

might be entering the market. That same day, SW-3 e-mailed M.A., a Sandoz

marketing executive, asking about NT Ointment. M.A. responded that Sandoz

planned to launch all three package sizes.

      1814. Two days later, on November 14, 2012, B.S., a senior Taro executive,

sent an internal e-mail to other senior executives at Taro and Sun recommending

price increases on several products where Taro was exclusive, including NT Cream

and Ointment.

      1815. Sandoz’s launch dates for NT Cream and Ointment ended up getting

pushed back, and SW-3 continued to keep H.M informed. On January 4 and 7, 2013,

                                             466
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 467 of 1082




SW-3 called H.M., once for approximately five minutes and the other for

approximately a quarter of an hour, respectively.

      1816. A week after that, on January 14, 2013, Taro held a Sales and Marketing

conference call addressing at least NT Cream issues. By this time, after spending

almost a decade at Actavis as VP, Sales & Marketing, Michael Perfetto had left Actavis

in January, 2013, and transitionted to working for Defendant Taro Pharmaceuticals

USA, Inc. as its Chief Commercial Officer.

      1817. Two days later, on January 16, 2013, Perfetto e-mailed J.J., a senior Taro

sales executive, asked J.J. to put together a list of Taro’s top 10 customers.

      1818. A month later, on February 12, 2013, Taro increased its WAC prices on

NT Cream by 25%. Two weeks after that, on February 28, SW-3 e-mailed his Sandoz

colleague, M.A., asking for an updated target launch date for NT Ointment, which

M.A. provided. Later that day, in a phone call that lasted approximately 10 minutes,

SW-3 then provided this confidential business information to H.M. at Taro to keep

him updated on Sandoz’s plans. That week-end, on March 2, H.M. and SW-3

exchanged text messages.

      1819. The following Monday, March 4, Taro held a Sales and Marketing

conference call, during which Perfetto informed the team about Sandoz’s plans

regarding NT Cream and/or Ointment.

      1820. On March 13, 2013, D.P., a senior sales executive at Sandoz, sent an

internal email to the sales team, including to SW-3, requesting regarding pricing for

                                           467
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 468 of 1082




certain products that Sandoz was planning to re-launch, including NT Cream and

Ointment.

       1821. A week after that, on March 18, Aprahamian started working at Taro.

       1822. Literally the very next day, on March 19, 2013, D.P. sent an e-mail to his

Sandoz colleague, SW-3, which SW-3 correctly understood to mean that D.P. was

asking him to call his contact at Taro to obtain pricing. SW-3 responded that he

would obtain the information – and, illustrating the institutional nature of the co-

operation among Defendants, Aprahamian took over H.M.’s role of liaison to Sandoz.

       1823. Over the next several days, Aprahamian and SW-3 exchanged at least the

calls detailed in the chart below:




       1824. After the last call on March 22, SW-3 e-mailed his boss at Sandoz,

Armando Kellum, and SW-1, a senior pricing executive at Sandoz, including an

attachment that had Taro’s non-public, contract pricing information at several

customers for several products, including specific price points for NT Cream and

Ointment at Cardinal and Rite Aid. Although SW-3 put in the e-mail that this




                                          468
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 469 of 1082




information came from customer(s), that was false; in fact, SW-3 had obtained this

information directly from Taro, which Kellum and SW-1 were aware of.

      1825. Notably, SW-3 did not have responsibility for the Cardinal or Rite Aid

accounts, which was a clear signal to his superiors that SW-3 had received the

information from a fellow cartel member, rather than from a customer.

      1826. In fact, the pricing information had been provided by Aprahamian for

the express purpose of allowing Sandoz to entering the market with as high a price as

possible, which Taro would not then undercut.

      1827. A few weeks later, on the morning of April 15, Aprahamian called SW-3

and they spoke for approximately a quarter-hour. A few minutes after hanging up,

SW-3 called Aprahamian back. The call lasted only a minute, but during these calls,

SW-3 told Aprahamian that Sandoz would be entering the market for NT Cream

shortly. Later that day, Taro held a Sales and Marketing conference call. At least NT

cream was discussed, as the minutes from the conference call noted.

      1828. On that same day, April 15, 2013, Sandoz held its own Commercial

Operations call, during which NT Cream was (not coincidentally) also discussed.

During that call, Sandoz identified ABC, Walgreens, Rite Aid, Wal-Mart, and

Omnicare as potential targets for the re-launch.

      1829. Later that same day, April 15, SW-3 called Aprahamian to further discuss

the NT Cream launch. Even though they spoke for only approximately nine minutes,

on the call, Aprahamian provided SW-3 with Taro’s non-public pricing at ABC,

                                          469
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 470 of 1082




Walgreens, Rite Aid, and Omnicare. Aprahamian also told SW-3 that Taro would not

defend these customers. SW-3 noted that by drawing arrows pointing at those

customer names in his Notebook.

      1830. After hanging up with Aprahamian, SW-3 immediately called Kellum to

report his conversation with their co-conspirator. The call lasted approximately one

minute. First thing the next morning, on April 16, 2013, SW-3 called Kellum again

and they spoke for approximately five minutes.

      1831. That week-end through the coming Tuesday, from April 20 to April 23,

NACDS held its annual meeting in Palm Beach, Florida. Representatives from Taro,

(including Aprahamian and Perfetto) and Sandoz, including D.P. and R.T., a senior

sales and marketing executive, attended.

      1832. Regardless of whether they spoke at the NACDS exposition, the day

after it ended, on April 24, 2013, Aprahamian called SW-3 twice, for one and five

minutes, respectively. The day after that, SW-3 called Aprahamian. The call lasted

one minute. That same day, Sandoz re-entered the NT Cream market and matched

Taro’s increased WAC pricing.

      1833. On the day of Sandoz’s re-entry, Rite Aid e-mailed Taro stating that it

had received a competitive bid on NT Cream and asked whether Taro planned to bid

to retain the business. H.M. (at Taro) forwarded the request to his colleagues, J.J.,

Perfetto, and Aprahamian.




                                           470
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 471 of 1082




      1834. The next day, on April 26, 2013, Aprahamian called SW-3 and they

spoke for eight minutes. Aprahamian e-mailed H.M. on Saturday, April 27, 2013

asking him to call him Monday morning; and consistent with Taro’s agreement to

cede that customer to Sandoz (and with Defendants’ cartel’s so-called “Fair Share”

rules), Taro ultimately did concede the Rite Aid account to Sandoz.

      1835. Also on April 26, 2013, Omnicare e-mailed Taro, indicating that it had

received an offer for NT Cream and gave Taro the opportunity to match the pricing.

D.S. forwarded the request to Aprahamian who responded.

      1836. That same day, Perfetto sent an internal e-mail to J.K. and M.K., two

senior Taro executives, and others, including Aprahamian, reporting that over the last

two days, Sandoz had approached several of Taro’s customers, including ABC, Rite

Aid and Omnicare. Taro ultimately conceded all three accounts to Sandoz.

      1837. That same day, Aprahamian called SW-3 and they spoke for eight

minutes. SW-3 called Aprahamian back later that day and they spoke for another nine

minutes.

      1838. On May 28, 2013, NC Mutual e-mailed Taro, stating that it had received

an offer from Sandoz and asked whether Taro planned to lower its price to retain the

business. E.G., a Taro sales executive, suggested that Taro defend the account, but

Aprahamian disagreed.

      1839. Two days after the e-mail, on May 30, Aprahamian called SW-3 again.

The call lasted approximately one minute.

                                         471
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 472 of 1082




       1840. On June 4, 2013, Taro circulated an internal spreadsheet tracking its

customer additions and deletions for May for various products. With respect to

Nystatin Triamcinolone Cream, Taro noted that it no longer had the Omnicare, ABC,

Rite Aid, and Walgreens accounts.

       1841. Despite Sandoz’s entry, prices for NT Cream remained extremely high.

Around this same time, K.S., a policy executive at Taro, sent an internal e-mail to J.J.,

Perfetto, and Aprahamian asking about the situation. J.J. replied that Kaiser had

begun to provide some financial relief to its patients because of the high cost.

       1842. Following Sandoz’s re-entry into the NT Cream market, Sandoz

executives began discussing a larger scheme which involved Sandoz leaving various

markets, temporarily, while Taro would raise prices.43

       1843. The rationale was simple – allow Taro to grow the profits in these

markets by increasing prices, and then Sandoz could re-enter later at the higher prices,

in co-ordination with Taro. Sandoz referred to the example of NT Cream, in

particular, as the suggested approach, and further noted that this would help Taro

increase its profitability on other products, in repayment for Taro’s willingness to give

up market share to Sandoz on its most lucrative product.




43
  This also camouflaged the scheme, such that prices went up while there was an apparently-legal
monopoly, and customers were less likely to notice that they just didn’t go back down once Sandoz
came back into the market.


                                               472
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 473 of 1082




      1844. Indeed, a chart from a Credit Suisse Investor report graphically

illustrates the success of such an approach, showing the price increases taken by Taro

on NT Cream while Sandoz was out of the market, and then Sandoz’s re-entry at the

higher price.

      1845. After its resounding success with NT Cream, Sandoz began readying to

re-enter the NT Ointment market in November, 2013. Sandoz executives, including

Kellum, wanted to model the NT Ointment launch after the NT Cream launch by

targeting the same customers as it had for NT Cream. Kellum specifically discussed

this approach with SW-1.

      1846. On November 13 and 15, 2013, Aprahamian and SW-3 exchanged

several calls, during which they discussed the NT Cream and Ointment markets and

co-ordination for Sandoz’s upcoming entry into the the NT Ointment market. SW-3

then reported what he discussed on those calls to SW-1, as detailed in the chart below:




      1847. During his calls with Aprahamian, SW-3 took contemporaneous notes in

his Notebook regarding both NT Cream and Ointment.




                                         473
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 474 of 1082




      1848. On these calls, SW-3 and Aprahamian discussed Sandoz’s plan to target

the same customers that it had targeted on NT Cream – ABC, Walgreens, Rite Aid,

and Omnicare. SW-3 drew an arrow from the customers listed under NT Cream to

the NT Ointment pricing to illustrate this. As he had done before, Aprahamian

agreed that Taro would not defend those customers and provided SW-3 with Taro’s

pricing at those accounts.

      1849. On November 22, 2013, Aprahamian called SW-3 and they spoke for

approximately five minutes. That same day, Sandoz re-entered the NT Ointment

market and matched Taro’s increased WAC pricing.

      1850. The next day, on November 23, 2013, P.G., a senior Sandoz executive,

e-mailed Kellum and D.P. regarding the NT Ointment re-launch. P.G. asked who the

other competitors were in the market and how much share Sandoz planned to target.

      1851. Per their cartel agreement, Sandoz submitted offers to ABC, Walgreens,

Rite Aid, and Omnicare. Within five weeks’ time (i.e., by the end of that December),

Sandoz had – as agreed – targeted and secured the NT Ointment business at ABC,

Walgreens, Rite Aid, and Omnicare.

      1852. No shortages or other market features can explain Defendants’ price

increases for generic NT Cream and Ointment during the Relevant Period.

      1853. The elevated prices of generic NT Cream and Ointment resulted from

Defendants’ anticompetitive conduct, injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

                                          474
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 475 of 1082




these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       1854. The unlawful agreements between Defendants Taro and Sandoz

regarding NT Cream and Ointment were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       AW. Doxycycline Hyclate
       1855. Doxycycline Hyclate is a tetracycline-class antibiotic used to treat a

variety of bacterial infections. This medication is also used to prevent malaria.

Doxycycline Hyclate is produced in a regular-release formulation (“Doxy RR”) and in

a delayed-release formulation (“Doxy DR”).

       1856. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Doxycycline Hyclate as follows:

              1.     Doxy RR
       1857. Sun, Actavis, and West-Ward, as well as late entrants Mylan and Par,

dominated the market for Doxy RR during the Relevant Period.

       1858. Throughout 2012, Sun, Actavis, West-Ward, Par, and Mylan attended a

number of trade events where they met and discussed the pricing of Doxycycline

Hyclate.




                                            475
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 476 of 1082




       1859. In late 2012, a period during which Heritage and Sun were intensely

communicating and co-ordinating pricing for Nimodipine (as discussed supra,

including at trade events), Sun imposed dramatic price increases on its Doxy RR

products. West-Ward and Actavis quickly followed suit.

       1860. These price increases were abrupt, very substantial, nearly identical, and

nearly simultaneous. Within a two-week period, Sun, West-Ward and Actavis raised

the list (WAC) prices on their Doxy RR products by more than 2000%.

       1861. The dramatic price increases followed a period of relatively low and

stable pricing for Doxy RR. No shortages or other market changes can explain the

extraordinary price increases imposed by Sun, West-Ward and Actavis.

       1862. Defendant manufacturers of Doxycycline Hyclate continued to meet

regularly at trade events after the initial price hikes. See Exhibit 1.

       1863. When Defendants Par (through DAVA) and Mylan entered the market,

rather than trying to gain market share by undercutting the pricing of the incumbent

manufacturers (as would have happened in a competitive market), they priced their

Doxy RR at similarly elevated prices because of Defendants’ “fair share” agreement.

       1864. No shortages or other market features can explain Defendants’ price

increases for Doxy RR during the Relevant Period.

       1865. The elevated prices of Doxy RR resulted from Defendants’

anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue indefinitely at these

                                             476
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 477 of 1082




elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      1866. The unlawful agreement between Sun, Actavis, West-Ward, Mylan, and

Par regarding Doxy RR was part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

             2.       Doxy DR
      1867. Mylan and Heritage were the dominant market players for Doxy DR

during much of the Relevant Period. Heritage began selling Doxy DR on July 2,

2013. At the time, Mylan was the only other seller of generic Doxy DR. Mayne

entered the Doxy DR market in 2014.

      1868. Even before entering the market, Heritage contacted Mylan about

refraining from price competition. Heritage did not want Doxy DR prices to erode

when it entered the market. Mylan also wanted to maintain its prices. Consistent with

their overarching “fair share” agreement, both Heritage and Mylan understood that

co-operation and co-ordination was required to maintain Doxy DR prices.

      1869. In April of 2013, Heritage’s Malek and its CEO Glazer traveled to India

to meet their bosses at Heritage’s Indian-based corporate parent, Emcure: Emcure

CEO Mehta and Emcure President Thapar. The purpose of the trip was to discuss

the workings of Heritage’s plans to enter the Doxy DR market. These meetings




                                           477
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 478 of 1082




included discussions about how to co-ordinate with Mylan so as to minimize the

competition between the two companies for Doxy DR.

      1870. During these discussions, it was decided that in order to work out an

agreement between Heritage and Mylan relating to (at least) Doxy DR, Mehta would

reach out to Rajiv Malik, a high-level counterpart at Defendant Mylan, in order to

facilitate communication between Glazer and Malek and their Mylan counterparts.

      1871. After returning to the U.S., on or about May 3, 2013, Heritage’s Malek

tried to set up a call with the Vice-President of Sales at Mylan. Malek learned,

however, that the Vice-President of Sales had little to do with National Accounts and

was instead directed to the person at Mylan who did have responsibility for such

accounts. On information and belief, that person was Jan Bell, who was a Senior Key

Account Manager at Mylan from September of 2010, to January, 2013, and served

thereafter as Director of National Accounts at Mylan.

      1872. Malek promptly contacted Bell through LinkedIn. Malek and Bell

communicated by phone on multiple occasions and continued to communicate about

various drugs, including Doxy DR.

      1873. While Malek was in contact with Bell, other Heritage employees began

reaching out to their counterparts at Mylan to discuss Doxy DR and other drugs.

For example, beginning on or about May 7, 2013, Glazer e-mailed Mylan’s President

and Executive Director, Malik. He copied both Mehta and Thapar at Emcure on the e-

mail. Malik responded to Glazer’s e-mail with a phone number where he could be

                                          478
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 479 of 1082




reached in England, and the two spoke the next day, when they confirmed their

agreement to refrain from competing in the Doxy DR market.

      1874. Glazer told Malik that Heritage intended to pursue two of Mylan’s large

Doxy DR customers (wholesaler McKesson and retail pharmacy CVS), who

collectively made up 30% of the market. Glazer further told Malik that Heritage

wanted to gain market share without lowering the pricing of Doxy DR.

      1875. In accordance with the terms of Defendants’ overarching conspiracy,

Malik agreed with Glazer that Mylan would give up its accounts with McKesson and

CVS, while Heritage would work with Mylan to keep the prices of Doxy DR elevated.

In the course of these communications with Glazer, Malik made clear that Mylan was

willing to enter into this agreement relating to Doxy DR because Heritage had, in the

past, abided by its “fair share” agreements with Mylan on other drugs.

      1876. Malik told Glazer that he would inform others at Mylan about their

agreement. Glazer also kept Heritage’s Malek informed about his conversations with

Mylan. In the months following Malik and Glazer’s agreement, Mylan surrendered

the McKesson and CVS accounts to Heritage.

      1877. By allocating the McKesson and CVS accounts in the Doxy DR market,

Mylan and Heritage were able to artificially maintain Doxy DR prices across the

market. In a competitive market, Heritage’s entry would have spurred price

competition across all customers, which would have lowered market prices. By




                                         479
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 480 of 1082




foregoing this competition, Mylan and Heritage kept Doxy DR prices higher than

they otherwise would have been.

      1878. As discussed above, beginning in July of 2013 and continuing through

July of 2014, Heritage had at least 513 different contacts with various generic drug

manufacturers about the pricing of Drugs at Issue, including Doxycycline Hyclate. In

addition, Defendants had the opportunity to discuss Doxy DR and other drugs while

attending industry meetings. See Exhibit 1.

      1879. Following a number of spring and summer trade meetings in 2013, a

series of inter-competitor communications led to anticompetitive agreements relating

to multiple Drugs at Issue.

      1880. For example, on June 11, 2013, an employee from Mylan (possibly

Aigner or Nesta) called an employee at Heritage (likely O’Mara). They spoke for

about 10 minutes. Immediately after the telephone call, the Heritage employee called

Malek and left a voicemail providing a report. Malek called the employee back fifteen

minutes later and they spoke for approximately seven minutes.

      1881. That same day, Heritage was also in contact with other generic drug

manufacturers, who in turn communicated with other Defendants, including Par and

Mylan. The next day, June 12, 2013, while Defendants were also discussing pricing

for at least Doxy DR, Defendant Lannett increased the prices for Doxy Mono,

consistent with Defendants’ conspiracy to raise and maintain prices.




                                          480
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 481 of 1082




      1882. On June 18, 2013, a senior manager at Wholesaler A (likely McKesson)

contacted a Mylan employee to inform him that Wholesaler A received an unsolicited

bid for Doxy DR from a new entrant (Heritage). Mylan was asked to submit a bid by

the close of business on June 21, 2013, to retain the business with the wholesaler.

Consistent with its agreement to cede its Doxy DR business to Heritage, Mylan failed

to submit a counterbid.

      1883. On June 27, 2013, following Mylan’s failure to bid, Heritage entered into

a distribution agreement with Wholesaler A for Doxy DR.

      1884. The conversations among Defendants continued throughout 2013. A

few weeks later, in July, when Heritage began selling Doxy DR, Heritage contacted

Mylan three times and Sun once. Heritage spoke with Mylan once and Sun twice in

August; spoke with Sun once in October; and with Mylan once in November.

      1885. On July 8, 2013, Heritage submitted a proposal to a pharmacy (likely

CVS) to obtain Doxy DR business. The next day, the pharmacy rejected the proposal

as being too high. Heritage submitted a revised bid to the pharmacy on July 11, 2013.

During this time, Heritage and its parent, Emcure, continued to communicate with

Mylan to make sure Mylan was committed to their Doxy DR agreement.

      1886. As part of this effort, Heritage CEO Glazer’s boss at Emcure, CEO

Mehta, spoke to Malik, Mylan’s President and Executive Director, on July 18, 2013.

Information about the call was communicated to Glazer by an Emcure employee

shortly after Mehta and Malik spoke.

                                          481
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 482 of 1082




      1887. In response, Glazer e-mailed Mylan President and Executive Director

Malik trying to schedule a phone call that day. Malik told Glazer they could speak in

the evening, and later that evening, Malik left Glazer a voice-mail. Fifteen minutes

later, Glazer returned Malik’s call and they spoke for approximately four minutes.

During the call, Glazer informed Malik of Heritage’s strategy with respect to at least

Doxy DR and its bid to the pharmacy.

      1888. In response to this conversation, Malik immediately spoke to certain

Mylan employees, and ultimately, Mylan walked away from the pharmacy customer in

order to avoid price erosion.

      1889. The following month, in August, 2013, Mylan was contacted by an

executive at the pharmacy and was told that the pharmacy had received an unsolicited

bid for Doxy DR. Mylan was given a chance to submit a counterbid. In response,

Mylan submitted a bid with pricing that it knew would be too high to retain the

business. When Mylan was given a second opportunity to lower its pricing, Mylan

failed to submit a revised bid, consistent with its agreement with Heritage. A month

later, in September of that year, the pharmacy gave its Doxy DR business to Heritage.

      1890. The business obtained from Wholesaler A and the pharmacy accounted

for more than 80% of Heritage’s Doxy DR business. Heritage maintains that

business to this day.




                                          482
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 483 of 1082




      1891. After Heritage obtained the pharmacy’s business, on several occasions

Heritage walked away from other Mylan customers in accordance with their

agreement with Mylan and the terms of Defendants’ overarching conspiracy.

      1892. For example, in November of that year (2013), Heritage did not pursue a

certain large account (likely Walmart) because the large account was Mylan’s customer

and was not allocated to Heritage.

      1893. The anticompetitive conversations and agreements continued, including

when Mayne prepared to enter the Doxy DR market a couple of months later. On

January 7, 2014, about a month before Mayne’s entry into the Doxy DR market, a

Heritage employee (likely Sather) and an employee at Mayne had a 12-minute

telephone conversation about agreeing not to compete in the market for Doxy DR.

      1894. These conversations continued throughout 2014, with the Heritage

employee, likely Sather, continuing to communicate with the Mayne employee, likely

Gloria Peluso-Schmid (Mayne’s Director of National Accounts at that time), via text

messages, e-mail, and including telephone conversations on March 13 and 17. The

Heritage employee e-mailed and texted Malek, providing him with the information on

Mayne’s market share and strategy that she had obtained. The shared goal of Heritage

and Mayne was to maintain pricing within the Doxy DR market.

      1895. After Mayne entered the market, it initially avoided competing with

Heritage and instead targeted customers of Mylan. In one such instance, Mayne made

a bid to a large wholesaler where Mylan was the incumbent provider and the

                                         483
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 484 of 1082




wholesaler asked Heritage to also submit a bid. Heritage declined, honoring its on-

going agreement with Mylan, and provided a false, pretextual reason (inadequate

supply) to the wholesaler. Malek knew Heritage had sufficient supply of Doxy DR to

fulfill a bid, but instructed Heritage not to submit a bid in order to honor Heritage’s

agreement with Mylan.

      1896. Two months later, in March of 2014, Sather continued to communicate

with her contact at Mayne about Doxy DR, communicating via telephone on March

13, briefly, and on March 17 for 17 minutes.

      1897. At the end of March, Mayne presented a bid to one of Heritage’s

nationwide pharmacy accounts. This led to telephonic, e-mail and text discussions

between Mayne and Heritage over the next several months, including on April 1,

2014, when Heritage’s Sather and a Mayne employee spoke for approximately 27

minutes. After the call, Sather and Malek exchanged text messages, likely about the

substance of the conversation.

      1898. Sather and a Mayne employee spoke again the next day for 11 minutes.

The same day, Malek e-mailed CEO Glazer to provide an update on negotiations with

Mayne. Sather and a Mayne employee spoke for three minutes on April 9, 2014, and

the next day exchanged multiple text messages. Sather reported these conversations to

employees of Heritage, including at least Malek.

      1899. Ultimately, because of the agreement between Heritage and Mayne not

to compete in the market for Doxy DR, Heritage was able to retain the pharmacy

                                           484
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 485 of 1082




customer at prices that were significantly higher than they would have been in a

competitive market.

      1900. In May, 2014, it was Mayne’s turn. Instead of competing on price,

Heritage walked away from a customer being pursued by Mayne.

      1901. Likewise, in August, 2014, consistent with its agreement with Mylan,

Heritage again refused to bid on an RFP issued by a Mylan customer.

      1902. In November of 2014, Mayne made offers to the One Stop Program of

McKesson Corporation (“McKesson”) (a wholesaler) and Econdisc Contracting

Solutions (“Econdisc”) (a group purchasing organization (“GPO”) that includes

Express Scripts, Kroger, and Supervalu). Malek contacted personnel at Mayne to

discuss the situation and raised the idea that Heritage and Mayne could allocate

customers by having Mayne withdraw its offer to McKesson. Malek worked out an

agreement with Mayne by November 25, 2014, which Glazer subsequently confirmed.

Follow up communications occurred in December of 2014 by text message and an in-

person meeting at a conference of the American Society of Health-System

Pharmacists held on December 9, 2014.

      1903. The agreement resulted in higher prices for Doxy DR. When Econdisc

put its business out for bid again in January, 2015, Heritage deliberately bid a higher

price than Mayne, fulfilling its agreement to walk away from the Econdisc business.

Likewise, when Heritage was requested to submit a bid by a large nationwide




                                           485
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 486 of 1082




pharmacy chain in September of 2015, it declined to do so after learning that Mayne

was the incumbent supplier.

       1904. The agreements between Mylan, Heritage and Mayne described herein

caused prices for Doxy DR to be higher than they would have been in a competitive

market and prevented price erosion that would have occurred in such a market.

       1905. No shortages or other market features can explain Defendants’ elevated

pricing for Doxy DR during the Relevant Period.

       1906. The elevated prices of Doxy DR resulted from Defendants’

anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       1907. The unlawful agreement between Heritage, Mayne, and Mylan regarding

Doxy DR was part of all Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       AX. Ethambutol HCL Tablets
       1908. Ethambutol HCL Tablets (“Ethambutol”), also known by the brand

name Myambutol, is a drug used to treat tuberculosis. In 2012, G&W marketed the

authorized generic of Ethambutol for the manufacturer, STI Pharma (“STI”), and

Lupin, VersaPharm, and Teva sold the generic version.




                                           486
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 487 of 1082




       1909. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Ethambutol, as follows:

       1910. By late 2012 and early 2013, however, both VersaPharm and Teva were

experiencing supply issues on Ethambutol. Viewing this as an opportunity, Lupin and

G&W colluded to significantly raise price on the product while their competitors were

out of the market.

       1911. In November and December 2012, Orlofski and Vogel-Baylor of G&W

exchanged several calls with David Berthold of Lupin to discuss Ethambutol. At the

same time, Berthold was keeping Kevin Green, a sales executive at Teva, apprised of

his discussions with G&W.

       1912. For example, on November 15, 2012, Orlofski exchanged at least eight

(8) text messages with Berthold. The next day, on November 16, 2012, Orlofski and

Berthold spoke for nearly twelve (12) minutes. Shortly thereafter, Berthold spoke

three separate times with Green, with the calls lasting five (5) minutes, ten (10)

minutes, and five (5) minutes, respectively.

       1913. That same day, G&W reached out to several VersaPharm customers,

including Econdisc, HealthTrust, and FW Kerr, to inquire whether they were

interested in a new supplier for Ethambutol due to VersaPharm’s supply issues.

       1914. Over the next month, Berthold would continue to exchange numerous

calls and text messages with Vogel-Baylor and Orlofski during which they discussed a

                                            487
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 488 of 1082




coordinated price increase on Ethambutol. These communications are detailed in the

chart below:




      1915. On December 9, 2012, the day after the final call listed above, J.G., a

finance executive at Lupin, e-mailed Berthold at 3:41 p.m. Three minutes later, at 3:44

p.m., Berthold called Orlofski. The call lasted less than one (1) minute. The next day,

on December 11, 2012, Berthold called Vogel-Baylor and they spoke for nearly six (6)

minutes. A short time later, Orlofski sent a text message to Be1i hold and the two

competitors exchanged two (2) more calls that day, including one lasting nearly six (6)

minutes.

      1916. On December 17, 2012, K.W., a Lupin sales executive, sent an internal

e-mail including to Be1thold, attaching the price increase letters for Ethambutol that


                                          488
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 489 of 1082




Lupin planned to send on December 18, 2012. Between December 17, 2012 and

December 19, 2012, Berthold again exchanged several calls and text messages with

Orlofski and Vogel-Baylor. These are detailed in the chart below:




      1917. On January 2, 2013, Orlofski e-mailed Vogel-Baylor suggesting that they

discuss the Ethambutol price increase during their meeting scheduled for the next

day. That same day, Vogel-Baylor called Be1thold and they spoke for eleven (11)

minutes. Later that evening, Vogel-Baylor e-mailed Orlofski a price increase analysis

for Ethambutol.

      1918. The next day, January 3, 2013, a customer, HEB, e-mailed C.M., a sales

executive at G&W, to advise him that VersaPhaim was out of the market. C.M.

responded that he was aware. That same day, Vogel-Baylor exchanged at least four (4)

calls with Be1thold, including one lasting more than four (4) minutes.

      1919. On January 14, 2013, another customer, Morris & Dickson, e-mailed

Lupin asking for a bid on Ethambutol. The customer explained that both VersaPhaim

                                          489
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 490 of 1082




and Teva were having supply issues. That same day, Orlofski sent a text message to

Berthold. Berthold also called Green of Teva and they spoke for nine (9) minutes.

      1920. On January 28, 2013, the manufacturer of G&W's authorized generic,

STI, emailed Vogel-Baylor to info1m her that it would be shipping Ethambutol to

G&W the following day. Vogel-Baylor then forwarded the e-mail to Orlofski. Later

that day, Vogel-Baylor sent her Ethambutol price increase analysis to the sales team

and asked them to draft letters to their customers advising them of the increases. The

next day, on January 29, 2014, Orlofski sent a text message to Berthold and Berthold

spoke two times with Green of Teva by phone, with calls lasting three (3) minutes and

more than five (5) minutes, respectively.

      1921. On January 31, 2013, Vogel-Baylor called Berthold and they spoke for

three (3) minutes. The next day, on February 1, 2013, Vogel-Baylor called Berthold

again. Berthold returned the call and they spoke for five (5) minutes. The following

Monday, on February 4, 2013, Vogel-Baylor e-mailed Orlofski to inform him that

G&W planned to send the Ethambutol price increase letters on February 7, 2013 and

would call customers in advance to advise that they would be coming.

      1922. Consistent with the plan, on February 6, 2013, G&W reached out to its

customers to advise them of the Ethambutol increases. As Vogel-Baylor explained in

her e-mail to Wal-Mart.

      1923. Berthold continued to communicate with Orlofski and Vogel-Baylor

over the next several weeks. For example, on February 19, 2013, Vogel-Baylor and

                                            490
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 491 of 1082




Berthold had a joint dinner with representatives from two customers – ABC and

Kroger.

      1924. On April 1, 2013, STI began notifying customers that it was terminating

its relationship with G&W regarding Ethambutol. STI advised that it would be taking

over the marketing and distribution of the product effective April 15, 2013. Between

April 2, 2013 and April 15, 2013, Berthold exchanged several calls with Orlofski and

Vogel-Baylor. The calls are detailed in the chart below:




      1925. Notably, after April 15, 2013, the date of the last two text messages

listed above, Berthold and Vogel-Baylor would never communicate by phone again,

according to the phone records available to the Plaintiff States.

      1926. No shortages or other market features can explain Defendants’ price

increases for generic Methazolamide Tablets during the Relevant Period.

                                           491
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 492 of 1082




       1927. The elevated prices of generic Ethambutol resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       1928. The unlawful agreements among Defendants G&W, and Lupin,

regarding generic Ethambutol were part of all Defendants’ overarching conspiracy to

restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

       AY. Oxacillin Sodium and Nafcillin Sodium Injectable Vials

       1929. Oxacillin Sodium (“Oxacillin”) and Nafcillin Sodium (“Nafcillin”) are

separately marketed antibiotics used to treat infections caused by penicillin-resistant

staphylococci, among other bacteria.

       1930. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Oxacillin and Nafcillin, as follows:

       1931. In 2012, Sagent Pharmaceuticals and Sandoz were the primary generic

suppliers of Oxacillin and Nafcillin. However, in December 2012, Aurobindo began

making plans to enter the Nafcillin and Oxacillin markets as a third entrant.

       1932. In advance of Aurobindo’s entry into those markets, on December 26,

2012 for Nafcillin and January 22, 2013 for Oxacillin, CW-6 and CW-3 spoke several

                                            492
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 493 of 1082




times to discuss pricing and the allocation of market share to the new entrant,

Aurobindo. All the while, CW-6 kept his supervisor, Grauso, informed of his

conversations with CW-3.

      1933. For example, on December 12, 2012, CW-6 called Grauso and they

spoke for five (5) minutes. That set off a flurry of phone calls between CW-6 and

CW-3, with nearly constant reporting back by CW-6 to his supervisor, Grauso, as the

two competitors orchestrated how to avoid competition upon Aurobindo’s entry.

These calls are detailed in the chart below:




      1934. Two weeks later, on December 26, 2012, Aurobindo received FDA

approval to market Nafcillin and published WAC pricing that essentially matched

Sandoz's WAC pricing. On the date that Aurobindo received approval, and in the

days surrounding the launch, CW-6 spoke several more times with CW-3 during

which they discussed the launch. As he had done before, CW-6 repo1ied back to

Grauso what they had discussed. These calls are detailed in the chart below:




                                           493
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 494 of 1082




      1935. The calls between the competitors continued into January 2013. On

January 3, 2013, CW-6 spoke with Grauso three times for a total of twenty-five (25)

minutes. Twenty minutes later, CW-3 called CW-6. The call lasted two (2) minutes.

The next morning, CW-6 spoke with Grauso for four (4) minutes. That same

morning, CW-6 called CW-3 of Sandoz twice, with one call lasting three (3) minutes.

      1936. Two days later, on Janua1y 6, 2013, Sandoz put together a Monthly

Business review regarding its key products, including Nafcillin and Oxacillin.

Regarding Oxacillin, Sandoz noted that Aurobindo was going to be entering the

market.

      1937. Over the next several days, between Janua1y 7, 2013 and Janua1y 11,

2013, CW-6 and CW-3 spoke several more times by phone. After those calls, CW-6

promptly called Grauso to keep him apprised of his discussions. These calls are

detailed in the chart below:




                                          494
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 495 of 1082




      1938. Two weeks later, on January 22, 2013, Aurobindo entered the Oxacillin

market and again published WAC pricing that essentially matched Sandoz's WAC

pricing. That same day, CW-6 spoke with Grauso for ten (10) minutes. Ten minutes

after hanging up, CW-6 called CW-3 of Sandoz. The call lasted one (1) minute. Over

the next two days, CW-6 and CW-3 shared five (5) more phone calls.

      1939. In an e-mail dated January 30, 2013, Sandoz noted that it had conceded

its Oxacillin contract at Walgreens to the new entrant, Aurobindo. That same day,

CW-3 and CW-6 spoke by phone for four (4) minutes.

      1940. No shortages or other market features can explain Defendants’ price

increases for generic Methazolamide Tablets during the Relevant Period. Regarding

Oxacillin

      1941. The elevated prices of generic Oxacillin and Nafcillin resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

                                          495
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 496 of 1082




these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       1942. The unlawful agreements among Defendants Sandoz and Aurobindo,

regarding generic Oxacillin and Nafcillin were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       AZ. Doxycycline Monohydrate
       1943. Like Doxy RR and Doxy DR, Doxycycline Monohydrate (“Doxy Mono”

also known, inter alia, by brand names Acticlate® and Monodox®) is a tetracycline

antibiotic and is used in treating a variety of bacterial infections, and also to prevent

malaria.

       1944. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Doxycycline Monohydrate at least as follows:

       1945. During the Relevant Period, Heritage, Lannett, Mylan, and Par were the

dominant market players for Doxy Mono tablets.

       1946. In February, 2013, Heritage believed that demand for some doxycycline

products was increasing, and wanted to use this as a pretext to raise the price of Doxy

Mono. In accordance with their anti-competitive agreement, Heritage began reaching

out to Lannett, Mylan, and Par to institute a price increase for Doxy Mono. These

pricing discussions occurred at the same time as Heritage and Dr. Reddy’s were


                                            496
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 497 of 1082




discussing pricing and market share for Zoledronic Acid and Meprobamate, as

discussed below.

      1947. Starting in March of 2013, Heritage’s Sather began communicating with

Lannett about pricing for at least Doxy Mono. On March 7, 2013, Heritage’s Sather

spoke to Lannett’s Sullivan for 14 minutes about an opportunity Heritage had at

Cardinal (a large purchaser).

      1948. Six days later, on March 13, 2013, Sather sent an e-mail to Sullivan (at

Lannett) about pricing for at least Doxy Mono. They spoke for five minutes later the

same day, again about pricing.

      1949. On March 21, 2013—the same day that Malek instructed O’Mara and

Edelson to seek a price increase on Meprobamate from Dr. Reddy’s (discussed

below)—Malek decided he also wanted to increase the price of Doxy Mono by four

times the current price. He consulted with Glazer about the price increase.

      1950. On March 25, 2013, a Lannett employee – likely Tracy Sullivan – sent an

e-mail to her boss at Lannett to provide an update on her conversations with Heritage

about price increases for certain drugs, including Doxy Mono. Lannett’s Sullivan and

Heritage’s Sather communicated about Doxy Mono by phone, text message, and in-

person meetings over the next several months.

      1951. That same day, March 25, 2013, Malek sent an email to his sales team

discussing Heritage’s price increases for at least Doxy Mono and another drug—likely

Meprobamate or Zoledronic Acid.

                                         497
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 498 of 1082




      1952. Heritage’s Sather continued to “socialize” the idea of a Doxy Mono

price increase; for example, she called Lannett’s Sullivan and left a message on April

25, 2013. Sullivan returned her call the next day; they spoke for about eight minutes.

      1953. As discussed above, while Heritage’s NAM’s were speaking with

competitors about Doxy Mono, in April of 2013, Heritage’s Malek and CEO Glazer

were in India meeting with their bosses at Heritage’s corporate parent, Emcure:

Emcure’s CEO Mehta and President Thapar discussing, among other things, how

Heritage and Mylan could minimize competition and avoid price erosion when

Heritage entered the Doxy DR market. And as discussed above, Emcure’s CEO

Mehta decided to reach out to Mylan’s President and Executive Director (“ED”)

Malik to facilitate subsequent communications between Glazer and Malek and their

Mylan counterparts.

      1954. Consistent with how the overarching conspiracy operated, throughout

the rest of 2013, Heritage spoke with its competitors about pricing for a number of

drugs, including Doxy Mono. These communications often overlapped with trade

association meetings. For example, on May 14, 2013, the day after Lannett’s Sullivan

and Heritage’s Sather spoke for a few minutes, the two attended a conference

together where they spoke in person and exchanged text messages discussing at least

Doxy Mono.

      1955. On June 4, 2013, Sather called and texted an employee at Lannett, likely

Sullivan. While Sather was exchanging text messages with this Lannett employee, she

                                          498
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 499 of 1082




was attending the HDMA’s June 2-5, 2013, Business and Leadership Conference in

Orlando, Florida. That conference was attended by key executives for generic sales

and pricing from at least Actavis, Apotex (including Hamilton), Aurobindo, Citron,

Dr. Reddy’s, Glenmark, Heritage (including O’Mara and Sather), Lannett (including

Sullivan), Mylan (including Bell, Nesta and Aigner) Par, Sandoz, Sun, Teva, West-

Ward and Zydus. See Exhibit 1.

      1956. Defendants agreed to implement price increases for Doxy Mono in the

late spring and summer of 2013. In the lead up to the price increases, the four

competitors selling Doxy Mono—Par, Lannett, Heritage, and Mylan—were in

frequent communication.

      1957. For example, on June 11, 2013, the day before Lannett’s price increase, a

Heritage employee (likely O’Mara) spoke with a Mylan employee (believed to be either

Aigner or Nesta) for nearly ten minutes. During this same time period, a Lannett

employee was communicating with an employee at Par. In turn, this Par employee

frequently communicated with a Mylan employee. The Lannett and Par employees

were friendly with each other, and frequently spoke in person at trade association

conferences, including about competitive information.

      1958. In fact, these employees from Mylan and Par spoke numerous times

between June and July 2013. They had several calls on June 7, 2013 and June 13,

2013—the day after Lannett confirmed that it would increase its prices for Doxy




                                          499
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 500 of 1082




Mono. Mylan and Par both increased their prices of Divalproex shortly after these

calls, on June 14 and June 26, respectively.

      1959. Further, an employee at Lannett exchanged 9 text messages with a

competitor on June 11-12, 2013.

      1960. Heritage was concerned about supply issues for Doxy Mono in 2013,

and thus was cautious about the Doxy Mono price increases. In a competitive

market, supply challenges for one supplier create competitive opportunities for other

suppliers. But Defendants’ “fair share” agreement aimed to mitigate these risks of

competition and disruption. Accordingly, Sather kept in frequent communication

with Lannett during this period to stay abreast of any developments, and to reaffirm

Heritage’s commitment to their agreement.

      1961. Sather also met with a Par employee while at a conference in Arizona on

August 1 and 2. Following Sather’s meeting with Par in Arizona, there was a flurry of

communications between Par, Mylan, Lannett, and Heritage about at least the pricing

of Doxy Mono.

      1962. The NACDS Total Store Expo in Las Vegas, Nevada, on August 10-13,

2013, was attended by numerous Defendants, including those known to have

exchanged pricing and customer information throughout the relevant period,

including: Apotex (Hamilton), Aurobindo (Cunard), Citron, Dr. Reddy’s, Glenmark,

Heritage (Glazer, Malek, O’Mara, and Sather), Lannett (Sullivan), Mylan (Nesta,




                                           500
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 501 of 1082




Aigner), Par, Perrigo, Sandoz, Sun (Knoblauch), Taro, Teva, West-Ward and Zydus

(Lukasiewicz).

      1963. Just as their convergence at the HDMA trade show in June led to many

anticompetitive, inter-competitor communications, Defendants’ attendance at the

Total Store Expo facilitated discussions about market allocation and pricing for the

Drugs at Issue.

      1964. For example, when Malek asked Sather to obtain specific information

about Lannett’s price increase for Doxy Mono, Sather used the Total Store Expo as

an opportunity to meet in person with Lannett’s Sullivan.

      1965. On August 12, 2013, after meeting in person at the conference, and in

response to a directive from her boss Malek, Heritage’s Sather sent a text message to

Lannett’s Sullivan.

      1966. The next day, August 13, 2013, while still at the Total Store Expo, Sather

and Sullivan texted again. Sather also exchanged several text messages and phone

calls with another employee at Lannett. In addition, a Lannett employee also sent a

text message to an employee at Par.

      1967. Later in the evening of August 13, an employee at Par sent an internal e-

mail, which was then circulated at Par. The e-mail included information about pricing

agreements on the prices of Doxy Mono and other drugs.




                                          501
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 502 of 1082




      1968. A week after Par’s internal discussion, on August 20, 2013, Heritage’s

Sather e-mailed Malek and confirmed Lannett’s agreement related to the pricing of

Doxy Mono.

      1969. By March of 2014, Heritage increased its Doxy Mono price to at least

one customer and was working on a much larger across-the-board price increase on

Doxy Mono, as well as price increases on several other drugs.

      1970. As discussed above, on April 22, 2014, Malek held a teleconference with

Heritage’s sales team to discuss the strategy for implementing price increases for

numerous drugs, including Doxy Mono.

      1971. Malek and the Heritage NAM’s took responsibility for communicating

with specific Defendants about specific drugs, including Sather, who, among her other

assignments, was responsible for communicating with Lannett about Doxy Mono.

      1972. Right after the Heritage conference call on April 22, Sather had a half-

hour phone conversation with Lannett’s Sullivan about pricing for Doxy Mono and

calls with two other competitors on the same topic. Through these discussions,

Sather reached a number of pricing agreements covering Doxy Mono and at least four

other drugs, including Glyburide-Metformin, Verapamil, Nystatin, and Paromomycin.

      1973. Similarly, on April 23, O’Mara, the employee at Heritage who was

primarily responsible for communicating with Mylan, contacted a counterpart at

Mylan (likely either Aigner or Nesta) and obtained an agreement to raise prices on

Doxy Mono (as well as Glipizide-Metformin and Verapamil). Immediately after

                                          502
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 503 of 1082




speaking with Mylan, O’Mara sent an e-mail to Malek, advising Malek of O’Mara’s

discussions with Mylan.

      1974. On May 8, 2014, Malek requested an update on discussions with

competitors. Sather responded to Malek’s e-mail, providing an update on her

communications with three Defendants about five drugs, including her conversations

with Sullivan at Lannett about Doxy Mono.

      1975. Shortly thereafter, on May 14, 2014, Sather attended the MMCAP

National Member Conference where she was able to confirm, among other

agreements, an agreement with Lannett on Doxy Mono pricing. Sather also secured

agreements with at least Aurobindo on Glyburide, Glyburide- Metformin, and

Fosinopril-HCTZ, and with Sandoz on Fosinopril-HCTZ.

      1976. No shortages or other market features can explain Defendants’ price

increases for Doxy Mono during the Relevant Period.

      1977. The elevated prices of Doxy Mono resulted from Defendants’

anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      1978. The unlawful agreement between Heritage, Lannett, Mylan and Par

regarding Doxy Mono was part of Defendants’ overarching conspiracy to




                                          503
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 504 of 1082




unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

       BA. Ciclopirox Solution
       1979. Ciclopirox Solution, also known by the brand names Penlac and

Ciclodan, is an antifungal medication used to treat fungal infections of the fingernails

and toenails.

       1980. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Ciclopirox Solution, as follows:

       1981. As of January 2013, Perrigo and G&W were the two dominant suppliers

of Ciclopirox Solution, with 46% and 41% share of the market, respectively. Sandoz

had 7% share and the remaining 5% of the market was split among Hi-Tech, Harris

Pharmaceutical, and Versapharm.

       1982. Between April 20 and April 23, 2013, representatives from Perrigo,

G&W, and Sandoz attended the NACDS 2013 Annual Meeting in Palm Beach,

Florida (“NACDS 2013”). During the conference, the attendees had many

opportunities to interact with each other at various programming and social events.

       1983. Vogel-Baylor was among the attendees at NACDS 2013. Immediately

upon returning from the conference, on April 24, 2013, Vogel-Baylor prepared a price

increase analysis for Ciclopirox Solution and e-mailed it to Orlofski and R.G., a senior

                                            504
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 505 of 1082




G&W executive. Vogel-Baylor proposed increasing WAC pricing by 132% – from

$16.00 to $37.15. According to the analysis, the increase would result in over $7.6

million in additional sales revenue to G&W annually. R.G. was excited at the prospect

of this large price increase as noted by his e-mail.

       1984. The following Monday, April 29, 2013, Vogel-Baylor coordinated on the

price increase with competitors Perrigo and Sandoz. Vogel-Baylor used CW-6 (then at

Aurobindo) as a messenger to communicate with both T.P. of Perrigo and CW-3 of

Sandoz. As discussed above, Vogel-Baylor often used CW-6 as a conduit to convey

competitively sensitive information to competitors – even on products that

Aurobindo did not sell.

       1985. As detailed further in the chart below, Vogel-Baylor had an early

morning phone call with CW-6 on April 29, 2013 that lasted four (4) minutes. After

that call ended, CW-6 immediately called T.P. and then CW-3. The phone calls

between CW-6 and Vogel-Baylor, T.P., and CW-3 continued throughout the day, and

included at least the following calls:




                                            505
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 506 of 1082




         1986. After the flurry of calls on April 29, 2013, Vogel-Baylor e-mailed J.G., an

operations manager at G&W, advising him that she would know the next day whether

G&W was going to be able to increase price on Ciclopirox Solution.

         1987. The phone calls between the competitors continued throughout the next

day and on May 1, 2013, and included at least the following calls:




         1988. On April 30, 2013, while speaking with CW-6, CW-3 notated details

regarding the amount of the proposed G&W price increase in his Notebook.

         1989. Also on April 30, 2013 CW-3 called his superior at Sandoz, Kellum, five

times.

         1990. After her calls with CW-6 on May 1, 2013, Vogel-Baylor confirmed to

J.G. that G&W would increase the price of Ciclopirox Solution and directed her sales

team to start drafting price increase letters to customers.

         1991. On Tuesday, May 7, 2013, Vogel-Baylor and G&W sales representatives

began informing customers about the price increases. Several customers noted that

although the product was available from other manufacturers for a lower price, the

customer would wait to see what the market did before making G&W a secondary

                                            506
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 507 of 1082




supplier. One customer remarked that product pricing had gotten too low and hoped

that more manufacturers would increase pricing. Another customer thanked C.M., a

G&W sales executive, for calling him about the price increase before sending the

letter.

          1992. On May 8, 2013, Vogel-Baylor e-mailed L.S., an account manager at the

customer Ahold, to tell her that G&W was implementing a price increase on

Ciclopirox Solution. Ahold was not G&W's customer for the product.

          1993. By the end of the day on May 9, 2013, G&W's customer Rite Aid had

sought a bid from Sandoz for Ciclopirox Solution as a result of the G&W price

increase.

          1994. CW-4, a Sandoz senior sales executive, received Rite Aid's bid request

and forwarded it to Kellum with a short message. Kellum responded that the bid

request was due to a price increase. C.P., a pricing analyst at Sandoz, asked whether

Sandoz should bid for the business. In accordance with Kellum’s reply, Sandoz did

not submit a bid for this business.

          1995. While G&W was in the midst of its price increase on Ciclopirox

Solution, CW-6 left the industry and was no longer available to serve as a conduit

between the competitors. Going forward, Vogel-Baylor would need to collude with

T.P. directly and use him as a conduit to collude with CW-3 of Sandoz.



                                            507
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 508 of 1082




      1996. On July 30, 2013, T.P. had a thirteen (13) minute call with CW-3 of

Sandoz and exchanged five (5) phone calls with Vogel-Baylor. These calls are detailed

in the chart below:




      1997. That same day, Perrigo prepared price increase letters for Ciclopirox

Solution. Two days later, on August 1, 2013, Perrigo raised its WAC pricing by 60% --

from $15.00 to $24.00.

      1998. On August 5, 2013, Perrigo's customer Kroger reached out to Vogel-

Baylor and asked if G&W would like to bid on Ciclopirox Solution. Vogel-Baylor

declined the opportunity.

      1999. Later in August, Versapharm, a small player with under 1% of the

Ciclopirox Solution market, submitted a bid to Cardinal, a G&W customer. Cardinal

reached out to Vogel-Baylor to ask G&W to lower its price. Vogel-Baylor wanted to

keep the business but also thought, consistent with fair share principles, that she may

need to give it up to VersaPharm because of its low share. Vogel-Baylor asked

Orlofski, her supervisor, for his direction on this. Orlofski decided G&W should

retain the business, but should use the customer to convey a message to its


                                          508
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 509 of 1082




competitor VersaPhaim explaining the fair share understanding and the rules of

engagement between generic manufacturers.

      2000. Consistent with Orlofski's recommendation, Vogel-Baylor lowered

Cardinal's price on Ciclopirox Solution and sent Cardinal an e-mail.

      2001. No shortages or other market features can explain Defendants’ price

increases for generic Ciclopirox Solution during the Relevant Period.

      2002. The elevated prices of generic Ciclopirox Solution resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      2003. The unlawful agreements among Defendants Aurobindo, G&W,

Perrigo, and Sandoz regarding generic Ciclopirox Solution were part of all

Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.

      BB. Prochlorperazine Maleate Suppositories

      2004. Prochlorperazine Maleate Suppositories ("Prochlorperazine"), also

known by the brand names Compro and Compazine, are used to treat nausea and

vomiting.


                                          509
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 510 of 1082




       2005. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Prochlorperazine, as follows:

       2006. Since at least 2011, G&W and Perrigo have been the only generic

suppliers of Prochlorperazine. Throughout 2011 and 2012, G&W and Perrigo priced

Prochlorperazine similarly and maintained a virtually even split of the market.

       2007. In mid-January 2013, Perrigo hired Boothe as an executive. On January

25, 2013, Orlofski called Boothe for the first time ever, according to the available

phone records.

       2008. A little over one month later, on Friday, March 1, 2013, Boothe and

Orlofski met for lunch at an Italian restaurant, Al Dente Ristorante, in Piscataway,

New Jersey.

       2009. The next business day, on Monday, March 4, 2013, Orlofski met with

Vogel-Baylor in his office at 1:00 p.m. Later that same day, Vogel-Baylor sent an

internal e-mail to M.S., a sales analyst at G&W, asking her to run sales reports on

Prochlorperazine in anticipation of a price increase. M.S. provided the requested

information to Vogel-Baylor on March 5, 2013.




                                            510
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 511 of 1082




       2010. On March 7, 2013, Vogel-Baylor e-mailed Orlofski a price increase

analysis for Prochlorperazine. Vogel-Baylor recommended increasing WAC pricing by

200% from $35.66 to $106.98.

       2011. On March 19, 2013, G&W implemented the 200% increase. That same

day, Orlofski called Boothe. The two competitors would exchange two more phone

calls later that day, including one call lasting six (6) minutes. These were the first calls

exchanged between Orlofksi and Boothe since their lunch on March 1, 2013,

according to the available phone records. Orlofski and Boothe would exchange one

text message and one more phone call in March 2013 and would not communicate by

phone again until August 30, 2013, according to the available phone records.

       2012. On April 11, 2013, Perrigo announced it would also be increasing its

WAC price for Prochlorperazine by 200% from $34.85 to $104.55. However, Perrigo

waited to notify its customers of the specific changes to its contract pricing until after

attending the NACDS 2013 annual meeting.

       2013. The NACDS 2013 annual meeting was held at the Sands Expo

Convention Center in Palm Beach, Florida between April 20 and April 23, 2013.

Boothe, Orlofksi, and Vogel-Baylor attended the conference and had many

opportunities to meet in person to discuss the Prochlorperazine increases at various

programming and social events.




                                             511
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 512 of 1082




      2014. For example, on Sunday, April 21, 2013, Boothe and Orlofski had dinner

together with W.S., a representative of Defendant Pfizer. That same evening, Boothe

and Orlofski also attended a wine tasting hosted by Upsher-Smith. Also on Sunday,

Vogel-Baylor told a potential GPO customer that G& W would need to understand

who its incumbent supplier was for Prochlorperazine, among other chugs, before

participating in a bid for new business.

      2015. Over the next several days, Perrigo sent out price increase notices to its

customers for Prochlorperazine specifying its new contract pricing.

      2016. On May 7, 2013, Associated Pharmacies, a Perrigo customer, e-mailed

C.M., a sales executive at G&W, asking for a bid on Prochlorperazine. C.M. declined

to bid on the new business.

      2017. Although G&W turned away this business, a few months later it would

take the customer back in retaliation against Perrigo for taking its Target business

through McKesson's One Stop program. After trading these accounts, the

competitors fell back in line with the agreement. By the fall of 2013, the

Prochlo1perazine Suppositories market was again virtually evenly split between

Perrigo and G&W.

      2018. No shortages or other market features can explain Defendants’ price

increases for generic Methazolamide Tablets during the Relevant Period.



                                           512
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 513 of 1082




       2019. The elevated prices of generic Prochlorperazine resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       2020. The unlawful agreements among Defendants G&W and Perrigo,

regarding generic Prochlorperazine were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       BC. Spironolactone HCTZ Tablets

       2021. Spironolactone HCTZ, also known by the brand name Aldactazide, is a

medication used to treat high blood pressure.

       2022. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Spironolactone HCTZ tablets, as follows:

       2023. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Spironolactone HCTZ tablets beginning at least as early as January 2013.

       2024. During the relevant time frame, Defendants Mylan, Sun and Greenstone

were the primary manufacturers of Spironolactone HCTZ.


                                            513
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 514 of 1082




      2025. The market for Spironolactone HCTZ tablets was mature and at all

relevant times had multiple manufacturers.

      2026. After years of relatively low and stable pricing, in early 2013 the prices of

Spironolactone HCTZ radically increased. Within approximately one month, Mylan,

Sun and Greenstone each announced list price increases of approximately 400%.

      2027. A little more than a year later, in the summer of 2014, all three

manufacturers again raised prices.

      2028. The price charts below show the very large and parallel price increases

for Spironolactone HCTZ by Mylan, Sun and Greenstone.




                                          514
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 515 of 1082




      2029. Throughout this period, Mylan, Sun and Greenstone met at trade

conferences and communicated directly with each other in furtherance of their price-

fixing agreements on Spironolactone HCTZ tablets and their Fair Share agreement.

      2030. For example, Greenstone, Mylan and Sun all sent representatives to the

GPhA Annual Meeting in Orlando, Florida on February 20 to 22, 2013. All three

companies also attended the NACDS 2013 Annual Meeting at the Sands Expo

Convention Center in Palm Beach, Florida on April 20 to 23, 2013. During this

window of time, all three manufacturers announced list (WAC) price increases of

more than 400%.

      2031. These companies also communicated directly with each other. For

example, Mylan’s Nesta was in frequent contact with Greenstone during the period in

which the two companies coordinated pricing on Spironolactone HCTZ. He

exchanged hundreds of telephone calls or text messages with Greenstone’s Robin

Hatosy from 2011 through 2014, and dozens of phone calls or texts with

Greenstone’s Nailor between December 2012 and November 2015.

      2032. No shortages or other market features can explain Defendants’ price

increases for generic Spironolactone HCTZ tablets during the Relevant Period.

      2033. The elevated prices of generic Spironolactone HCTZ tablets resulted

from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market, and will continue




                                         515
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 516 of 1082




indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

       2034. The unlawful agreements among Defendants Mylan, Sun and

Greenstone, regarding generic Spironolactone HCTZ tablets were part of all

Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.

       BD. Zoledronic Acid
       2035. Zoledronic Acid belongs to a class of drugs known as bisphosphonates.

It is used to treat high blood calcium levels (hypercalcemia) that may occur with

cancer. Zoledronic Acid is also used with cancer chemotherapy to treat bone

problems that may occur with multiple myeloma and other types of cancer (such as

breast, lung) that have spread to the bones. It is sold in two formulations: a 5mg

injection and a 4mg injection.

       2036. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Zoledronic Acid at least as follows:

       2037. In early 2013, Heritage began preparing to launch a generic version of

the 5mg injection. It planned to be the first generic entrant in the Zoledronic Acid

market.

       2038. Dr. Reddy’s was positioned to enter the Zoledronic Acid market shortly

after Heritage.


                                            516
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 517 of 1082




      2039. Par, which did not have an ANDA for Zoledronic Acid, eventually was

able to obtain the rights to market and sell Zoledronic Acid using an ANDA obtained

by MDL Defendant Breckenridge Pharmaceutical, Inc. Par entered the market

approximately 8 months after Heritage and Dr. Reddy’s.

      2040. Being the first generic to the market was atypical for Heritage, and

Heritage wanted to work with its competitors so that it could enter the market at a

price that would not be challenged by subsequent market entrants. For that reason,

on January 21, 2013, Heritage’s Malek instructed O’Mara to reach out to his contact at

Dr. Reddy’s, VP of Sales and Marketing John Adams, to discuss market strategy and

to “socialize” the idea of keeping prices elevated above a competitive level.

      2041. O’Mara attempted to call Dr. Reddy’s Adams the next day, but Adams

was on a conference call. When O’Mara informed Malek that Adams was going to

call him back later that morning, Malek outlined exactly what he wanted O’Mara to

say when he did speak with Adams, including providing O’Mara with a list of

questions to ask.

      2042. Dr. Reddy’s Adams called Heritage’s O’Mara after his conference call on

January 22, 2013, and they spoke for ten minutes.

      2043. After the call, O’Mara reported to Malek the substance of the call:

O’Mara had learned that Dr. Reddy’s would launch a 4mg product on the first day it

could produce a generic, but it was not certain if it would launch on the 5mg

formulation. Dr. Reddy’s ultimately did launch the 5mg formulation. O’Mara also

                                          517
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 518 of 1082




reported that Dr. Reddy’s wanted its “fair share” of the market. As discussed above,

“fair shares” were allocated to Defendants across Drugs at Issue and within a

particular drug market based upon the number of competitors in the market and the

timing of their entry into the market. If Dr. Reddy’s entered the Zoledronic Acid

market first—consistent with fair share agreements that had long existed in the

generic pharmaceuticals market—it expected a 60% share of the market. If Heritage

entered the market at the same time as Dr. Reddy’s, the expectation was that the

market share would be split evenly.

      2044. Less than an hour after they first spoke on January 22, 2013, Heritage’s

O’Mara and Dr. Reddy’s Adams spoke again for approximately ten minutes and

discussed a plan to keep the pricing of Zoledronic Acid elevated above competitive

levels. O’Mara and Adams spoke for approximately 24 minutes again on January 24.

      2045. While these conversations with Dr. Reddy’s were occurring, Heritage,

Lannett, Mylan, and Par were also discussing pricing for Doxy Mono.

      2046. Heritage knew that Dr. Reddy’s was going to enter the market, but

Heritage’s Malek did not want to take any chance of other competitors disrupting

Heritage’s cozy relationship with Dr. Reddy’s, and in March of 2013, Malek set out to

confirm that there would be no other entrants to the market.

      2047. Malek instructed another Heritage employee (likely Sather) to reach out

to competitors and large customers in an effort to confirm that no other

manufacturers were planning on entering the generic Zoledronic Acid market. In his

                                         518
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 519 of 1082




instructions to this employee, Malek provided the same list of questions he had

provided to O’Mara for contacting Dr. Reddy’s Adams.

      2048. Prior to the launch, Heritage continued communicating with Dr. Reddy’s

to refine their agreement on market share and pricing. For example, Heritage’s

O’Mara called his counterpart at Dr. Reddy’s, Adams, on March 3, 2013, and left a

message. Adams (or another individual from Dr. Reddy’s) returned the call two days

later and spoke with Heritage’s O’Mara for approximately 15 minutes.

      2049. While these conversations were occurring, Heritage’s CEO Malek

learned that Dr. Reddy’s was threatening to disrupt Defendants’ agreement by quoting

low prices on Zoledronic Acid to customers, including Cardinal. Malek e-mailed

Sather and O’Mara on March 6 to express this concern and to ask about pricing.

      2050. Malek also instructed O’Mara to speak with Dr. Reddy’s Adams about

Zoledronic Acid when they were both attending the same customer conference in

March of that year. On March 12, 2013, the two spoke by phone twice and

exchanged numerous text messages.

      2051. The next day, Heritage’s CEO Malek asked O’Mara for an update on Dr.

Reddy’s. O’Mara responded with information about his conversation with Adams.

      2052. A few weeks later, on April 3, 2013, Heritage’s O’Mara spoke with

Adams at Dr. Reddy’s, and confirmed that Dr. Reddy’s had just begun shipping the

5mg product. Adams also provided information about its pricing. O’Mara and Adams

spoke numerous times throughout the rest of April about customers and pricing for

                                         519
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 520 of 1082




both Zoledronic Acid and Meprobamate. At the same time, as discussed above, Sun

and Heritage’s Sather were discussing Nimodipine pricing and market share.

      2053. Consistent with their agreement, in April of 2013, both Heritage and Dr.

Reddy’s entered the Zoledronic Acid market at a higher price than they otherwise

would have absent their collusive pricing agreement. Heritage and Dr. Reddy’s

announced list prices that were within a few percentage points of each other. They

maintained these list prices through at least early 2016. These list prices remained

stable at this elevated, anticompetitive level even when a third manufacturer entered

the market.

      2054. Any disagreements about the allocation of customers between Heritage

and Dr. Reddy’s were resolved through direct communications between the two

companies.

      2055. Heritage’s ability to contact Dr. Reddy’s and obtain an agreement on the

allocation of the market and the price of Zoledronic Acid would not have been

possible absent the existing “fair share” agreement among Defendants. The

discussions between Dr. Reddy’s and Heritage make clear that they were not starting

from zero in working out the details of their agreement on Zoledronic Acid, but were

building on an existing understanding about “fair share” and the avoidance of

competition across numerous drugs.

      2056. Defendants were aware that their conversations were anticompetitive

and illegal. For example, on April 19, 2013, Malek sent a text message to his entire

                                          520
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 521 of 1082




sales team reminding them not to put their pricing discussions with competitors in

writing.

       2057. Defendants’ ability to exchange information and negotiate pricing

agreements was aided by the near constant ability of Defendants to meet in person at

trade association meetings and conferences, see Exhibit 1, where they had the

opportunity to, and in fact did, discuss and come to pricing agreements and discuss

enforcing their agreements without leaving lasting electronic records of their illegal

collusion.

       2058. For example, shortly before Dr. Reddy’s and Heritage’s conversations in

March of 2013, both Defendants attended two trade association meetings where they

also had the opportunity to exchange information: the GPhA Annual Meeting, held

from Feb. 20-22, 2013, in Orlando, FL; and the ECRM Retail Pharmacy Generic

Pharmaceuticals Conference, held from Feb. 24-27, 2013, in Dallas, TX. Both of

those trade shows were attended by most Defendants, including Dr. Reddy’s and

Heritage.

       2059. Similarly, shortly before Par entered the market for Zoledronic Acid, its

sales employees attended the NACDS Total Store Expo in Las Vegas, which also was

attended by numerous Defendants (including people directly implicated in anti-

competitive communications): Apotex (Hamilton), Aurobindo (Cunard), Citron, Dr.

Reddy’s, Glenmark, Heritage (Glazer, Malek, O’Mara, and Sather), Lannett (Sullivan),




                                           521
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 522 of 1082




Mylan (Nesta, Aigner), Sandoz, Sun (Knoblauch), Taro, Teva, West-Ward and Zydus

(Lukasiewicz).

      2060. When Par finally entered the market in late 2013, it announced list prices

even higher than those of Heritage and Dr. Reddy’s. List prices for Dr. Reddy’s,

Heritage and Par remained elevated thereafter. As it had done in the Doxy Mono

market discussed above, Par sought to avoid price competition. Although it was the

third generic manufacturer into the market, Par did not undercut the prices of

Heritage and Dr. Reddy’s in an effort to gain market share, as normally happens in a

competitive market for a generic pharmaceutical product and would have happened

here, but for Defendants’ anticompetitive agreement.

      2061. Instead, Par complied with the terms of Defendants’ overarching

conspiracy and imposed higher prices than a competitive market would have allowed

and attempted prevented price erosion in the market for Zoledronic Acid.

      2062. No shortages or other market features can explain Defendants’ elevated

prices for Zoledronic Acid during the Relevant Period.

      2063. The elevated prices of Zoledronic Acid resulted from Defendants’

anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.




                                          522
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 523 of 1082




       2064. The unlawful agreement between Dr. Reddy’s, Heritage, and Par

regarding Zoledronic Acid was part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

       BE. Cefpodoxime Proxetil
       2065. Cefpodoxime Proxetil (“Cefpodoxime”), also known by the brand name

Vantin, is an antibiotic used to treat a wide variety of bacterial infections. It is sold in

both oral suspension and tablet form, both of which are subjects of this Complaint.

       2066. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Cefpodoxime, as follows:

       2067. On January 3, 2013, SW-3 at Sandoz called SW-6, now at Aurobindo.

The call lasted two minutes. The next day, on Friday, January 4, SW-6 called SW-3

twice, with one call lasting three minutes. A few minutes after hanging up, SW-3 then

called his boss, Kellum, and they spoke for nine minutes. After that call, Kellum sent

an e-mail to R.T., a senior sales and marketing executive at Sandoz

       2068. The following business day, on Monday, January 7, 2013, SW-6 at

Aurobindo and SW-3 at Sandoz exchanged three calls, including one lasting six

minutes. During these calls, SW-6 confirmed that Aurobindo planned to launch both

formulations of Cefpodoxime that week. SW-3 also told SW-6 that Sandoz planned

to increase pricing on both formulations by 20%. SW-6 advised that Aurobindo was


                                             523
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 524 of 1082




looking for 40% share and would start by targeting Cardinal and CVS. In turn, SW-3

gave Sandoz’s co-conspirator specific, non-public, contract price points that Sandoz

was charging those customers, and SW-3 noted this in his notes.

      2069. In addition, on these calls, the two men also discussed Aurobindo’s

impending launch of Cefdinir Capsules and Cefdinir Oral Suspension, among other

products, which are discussed elsewhere in this Complaint.

      2070. Shortly after speaking with each other, SW-6 called Grauso and SW-3

called Kellum to report back what they had discussed. Those calls, all of which

occurred in the space of less than an hour on January 7, 2013, are detailed as follows:

      at 4:44 pm, SW-6 at Aurobindo called SW-3 at Sandoz for two minutes;

      at 4:47 pm, SW-3 called SW-6 back and they spoke for six minutes;

      at 4:53 pm, SW-6 called his boss, Grauso, for one minute, likely a voice-mail;

      and at the same time, SW-3 called his boss, Kellum, for seven minutes, at the

      conclusion of which call,

      at 5:00 pm, SW-3 called back SW-6 for two minutes; and, finally, at 5:11 pm,

      Grauso returned SW-6’s call, and they spoke for approximately a quarter-hour.

      2071. Two days later, on January 9 and 11, the day that Sandoz increased WAC

pricing on Cefpodoxime, SW-3 and SW-6 exchanged three more calls. After speaking

with each other, SW-3 called Kellum and SW-6 called Grauso to report back what

they had discussed. This call pattern is detailed in the chart below:




                                           524
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 525 of 1082




      2072. Due to an issue at its manufacturing facility, Aurobindo’s launch of

Cefpodoxime was delayed and the company was unable to launch in January, 2013, as

planned.

      2073. The following month, on February 24-27, ECRM held its annual Retail

Pharmacy Generic Pharmaceuticals Conference in Dallas, Texas. Representatives

from Aurobindo and Sandoz were in attendance, including SW-6 and Grauso from

Aurobindo and Kellum, SW-3, and SW-2 from Sandoz.

      2074. Two months after that, on April 17, 2013, SW-6 (Aurobindo) called SW-

3 at Sandoz. The call lasted two minutes. Less than an hour later, SW-3 called SW-6

back and they spoke for six minutes. The next day, on April 18, SW-6 called SW-3

and they spoke for ten minutes. That same day, Aurobindo launched both

formulations of Cefpodoxime and matched Sandoz’s increased WAC pricing.

      2075. On April 30, SW-3 and SW-6 exchanged three phone calls, including one

call lasting three minutes. On these calls, they again discussed Aurobindo’s launch of

Cefpodoxime Tablets, including that Aurobindo was looking for 40-50% market



                                          525
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 526 of 1082




share. They also discussed specific customers that Aurobindo was targeting. SW-3 ’s

took contemporaneous notes from these calls.

      2076. Three weeks later, in accordance with the plan, on May 22, 2013,

Aurobindo made an offer to CVS for Cefpodoxime Tablets, which CVS accepted the

very next day.

      2077. Similarly, at the end of that summer, on August 29, 2013, Aurobindo

made an offer to ABC for Cefpodoxime Tablets. The next day, on August 30, ABC

e-mailed Sandoz to advise that it had received a competitive offer and asked whether

Sandoz wanted to bid to retain the business. On September 4, S.G., a Sandoz sales

executive, responded to ABC and declined the opportunity. Later that same day,

ABC awarded the business to Aurobindo.

      2078. Aurobindo would also win awards for Cefpodoxime Tablets at

McKesson and several other smaller customers, without substantially eroding the high

pricing in the market.

      2079. On September 9, P.S., an Aurobindo sales and marketing executive,

asked Grauso to submit a bid for Wal-Mart’s Cefpodoxime business. Given the

market share breakdown, Grauso gave his approval to submit a bid to Wal-Mart.

Thereafter, on September 30, 2013, the customer accepted the bid and awarded

Aurobindo its indirect business.

      2080. No shortages or other market features can explain Defendants’ price

increases for generic Cefpodoxime during the Relevant Period.

                                         526
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 527 of 1082




      2081. The elevated prices of generic Cefpodoxime resulted from Defendants’

anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      2082. The unlawful agreements between Defendants Fougera/Sandoz and

Aurobindo, regarding generic Cefpodoxime, were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

      BF.    Budesonide Inhalation Suspension
      2083. Budesonide Inhalation Suspension (“Budesonide Inhalation”), also

known by the brand name Pulmicort Respules, is an anti-inflammatory corticosteroid,

administered through inhalers or similar devices, and is used to prevent asthma

attacks. Budesonide Inhalation works directly in the lungs to make breathing easier by

reducing the irritation and swelling of the airways. There are other, non-inhalation

uses of Budesonide, described elsewhere in this Complaint.

      2084. Budesonide Inhalation has been commercially available in the United

States since the 1980’s. The market for generic Budesonide Inhalation Suspension is

mature. Budesonide Inhalation Suspension has been commercially available in the

United States in a generic form for decades.




                                           527
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 528 of 1082




       2085. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Budesonide Inhalation, at least as follows:

       2086. During the Relevant Period, Defendants Actavis and Teva dominated

the market for Budesonide Inhalation – but, initially, only Teva did. Teva obtained

approval to market Budesonide Inhalation in November, 2008. Prior to February of

2015, Teva controlled almost the entire market for generic Budesonide Inhalation.

       2087. Thus, for years, Teva was the only company in the market for generic

Budesonide Inhalation – Teva was “the only game in town,” as Defendants

sometimes referred to a single-player market.

       2088. Teva knew, however, that Actavis had filed a legal action challenging the

validity of the patent on the brand drug and that it likely would allow additional

competition into the generic market shortly.

       2089. By February, 2013, that litigation had progressed to the point that a

ruling on whether Actavis was likely to issue on whether Actavis would be allowed to

market the drug. Teva knew it needed to address this potential competitive threat

immediately – but, because the potential so-called “competitor,” Actavis, and Teva

were both members of Defendants’ cartel, Teva was not worried about competition,

per se. Teva knew, however, that in accordance with Defendants’ cartel agreement,

Teva would have to cede market share to the new entrant.




                                            528
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 529 of 1082




       2090. So rather than seeking to gain market share before any additional

competition could enter the market, Teva instead raised its prices, so that when Teva

did cede share, it would not lose as much dollar revenue.

       2091. Thus, effective February 8, 2013, Teva raised the WAC price for its

Budesonide Inhalation by 9%. This was a relatively modest increase compared to

many of the other cartel price increases alleged in this complaint, but that was because

as the only player in the generic market, Teva’s price was already high – so high that

that 9% price increase added $51 million to Teva’s annual revenues.

       2092. Teva’s concerns about facing competition in this lucrative market were

well-founded: less than two months later, on Monday, April 1, Actavis won a legal

challenge in federal district court against the brand manufacturer, declaring the patent

for the brand drug, Pulmicort Respules, invalid.

       2093. Actavis had been planning to launch the product “at risk,” i.e. when a

generic manufacturer puts the product on the market before all appeals in the patent

lawsuit are resolved (or in this case, even filed) and there is still a risk that the new

generic entrant might ultimately be found to violate the patent. This is a concern in

almost every patent case, especially given the Court of Appeals for the Federal

Circuit’s notorious unpredictability on patent challenges and high reversal rate.

       2094. Actavis immediately put its “at-risk” launch plan into action – including

talking to Teva. That day, David Rekenthaler of Teva called A.B., his counterpart at




                                             529
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 530 of 1082




Actavis – a senior sales and marketing executive – and they spoke for approximately

two minutes.

      2095. The next day, Tuesday, April 2, 2013, April 2, 2013 , Rekenthaler spoke

to A.B two more times, including one call lasting a little under ten minutes. Actavis

then immediately began shipping the product.

      2096. As with Teva, however, instead of competing to obtain market share as a

new entrant, however, Actavis entered the market with the exact same WAC price as

Teva. Indeed, when Teva inquired of a customer that same day to confirm Actavis’s

pricing, Teva was informed by the customer that Actavis’s pricing was “in line with

[Teva’s] current wholesale pricing.”

      2097. Later, further legal action from the brand manufacturer prevented

Actavis’s entry into the market from being permanent, but in the interim, Teva and

Actavis we able to obtain supra-competitive profits, which Teva continued to rake in

after Actavis’s departure.

      2098. Actavis’s re-entry into the Budensonide Inhalation market was likewise

co-ordinated with Teva: on Tuesday, February 10, 2015, Rekenthaler (at Teva) and

Falkin (at Actavis) spoke by phone.

      2099. Again, that the 2013 Actavis-Teva communications were via A.B. at

Actavis, but the 2015 Actavis-Teva communications were via Falkin at Actavis,

illustrates the institutional, rather than merely personal, nature of the companies’ co-

operation.

                                           530
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 531 of 1082




       2100. Later that week, on Friday, February 13, 2015, Rekenthaler informed

other Teva employees of Actavis’s plans to enter the market, telling them that

“Actavis is intending on shipping” Budesonide Inhalation.

       2101. The next business day, on Monday, February 16, 2015, Rekenthaler and

Falkin spoke again, this time for a bit more than twenty minutes.

       2102. The following day, Teva’s T.C. confirmed to her colleagues that Teva

had conceded the Budesonide Inhalation accounts of two major customers to Actavis.

She explained that the urgency for these accounts was Actavis’s concerns about

getting product into market before it faced legal action from the brand manufacturer.

Thus, she explained, she was working on an “exit strategy” to get Teva’s product out

of the supply channel, so as to facilitate Actavis’s entry into this market.

       2103. A few months later, Sandoz was the next to enter the market; the same

pattern held. Rather than compete for customers with better prices, Sandoz launched

with the same WAC prices as Teva and Actavis. In return, per Defendants’ cartel

agreement, Teva gave some of its customers to Sandoz. As a result, none of them

had to – or, in fact, did – compete for market share.

       2104. Further, no shortages or other market features can explain Defendants’

price increases for Budesonide Inhalation during the Relevant Period.

       2105. The elevated prices of Budesonide Inhalation resulted from Defendants’

anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

                                            531
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 532 of 1082




elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

        2106. The unlawful agreements among Defendants Teva and Actavis,

regarding Budesonide Inhalation, were part of all Defendants’ overarching conspiracy

to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

        BG. Methylphenidate HCL Tablets and Methylphenidate HCL ER

        Tablets

        2107. Methylphenidate HCL, also known by the brand name Ritalin, is used to

treat attention deficit disorder and attention deficit hyperactivity disorder, as well as

some sleep disorders. There are two formulations of Methylphenidate HCL –

Immediate Release (“Methylphenidate IR”) and Extended Release (“Methylphenidate

ER”).

        2108. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Methylphenidate IR and Methylphenidate ER, as follows:

        2109. As of November 2012, there were three competitors in the

Methylphenidate IR market – Mallinckrodt with 43% share, Watson (Actavis) with

37%, and Sandoz with 16%. For Methylphenidate ER, there were only two

competitors – Mallinckrodt with 54% share and Sandoz with 16%.




                                            532
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 533 of 1082




      2110. On February 13, 2013, L.J., a Sandoz sales executive, sent an internal e-

mail stating that he had heard that Mallinckrodt was experiencing supply issues on

Methylphenidate.

      2111. A few minutes later, D.P., a senior Sandoz sales executive, forwarded

L.J.’s email to his sales team, including to CW-3.

      2112. That same day, on February 13, 2013, CW-3 called K.K., a senior

Mallinckrodt sales executive, and they spoke for sixteen (16) minutes. Immediately

upon hanging up, CW-3 called Aprahamian, then a sales executive at Actavis, and they

spoke for sixteen (16) minutes. A few hours later, CW-3 called D.P. of Sandoz to

repo1i back what he had learned. That call lasted ten (10) minutes.

      2113. Later that day, CW-3 also sent an e-mail conveying the information he

had obtained from his competitors.

      2114. As was his customary practice, CW-3 stated that the sources of his

information were his other source to keep out of writing the fact that he obtained the

information directly from his competitors – Mallinckrodt and Actavis (Watson). But

CW_3’s superiors were aware that the information was coming directly from

Mallinckrodt and Actavis, not a customer.

      2115. Having confined Mallinckrodt's supply issues - and the fact that the

market share leader would be out of the market for a period of time - Sandoz

immediately set to work on implementing a price increase on Methylphenidate.




                                           533
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 534 of 1082




      2116. Indeed, less than one week later, on February 19, 2013, Sandoz prepared

a price increase analysis for Methylphenidate to send to the Pricing Committee for

approval. In the analysis, Sandoz recommended increasing price by 340% on

Methylphenidate IR and 125% on Methylphenidate ER. Sandoz estimated that these

increases would result in the accrual of an additional $12.9 to $36.0 million in profits.

      2117. On March 1, 2013, CW-3 of Sandoz exchanged at least nine (9) text

messages with Kaczmarek, then a senior executive at Mallinckrodt. Through those

text messages, the competitors discussed Sandoz’s price increase on Methylphenidate

and specific customer accounts.

      2118. Further, in the days leading up to the Sandoz price increase on

Methylphenidate, CW-3 exchanged at least twenty-three (23) calls and text messages

with Kaczmarek and K.K. These communications are listed in the chart below:




                                           534
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 535 of 1082




During this same time period, CW-3 was also in frequent contact with Aprahamian at

Actavis, as detailed in the table below:




       2119. After this series of communications with both Mallinckrodt and Actavis,

on March 8, 2013, Sandoz followed through with its plans and increased WAC pricing

on Methylphenidate IR between 293% and 449%, depending on the fo1mulation, and

on Methylphenidate ER by 125%.



                                           535
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 536 of 1082




      2120. Three days later, on March 11, 2013, Aprahamian of Actavis called

Perfetto, at that point a senior executive at Taro, and they spoke for fifty-four (54)

minutes. The two competitors would exchange two more calls that day lasting one (1)

minute and three (3) minutes. Immediately upon hanging up with Perfetto,

Aprahamian called CW-3 of Sandoz. The call lasted one (1) minute. A few minutes

later, Aprahamian called CW-3 again and they spoke for five (5) minutes.

      2121. The next day, on March 12, 2013, Perfetto e-mailed J.K., a senior Taro

executive, and G.S., a senior executive at Taro’s parent company, Sun, regarding

Methylphenidate. Perfetto referenced to one of Taro’s sister companies, which was

also a subsidiary of Sun. When G.S. of Sun expressed some confusion over what

product Perfetto was referring to, he sent an e-mail to clarify.

      2122. Between March 13 and April 2, 2013, CW-3 of Sandoz and Kaczmarek

exchanged at least twenty-nine (29) text messages. During that same time period, CW-

3 was also communicating frequently with his contact at Actavis, Aprahamian, who

was also in the process of transitioning to a position at Taro (his first day at Taro was

March 18, 2013, but he continued to speak frequently with Actavis colleagues after his

departure). Those calls are detailed below:




                                           536
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 537 of 1082




During his calls with Aprahamian on April 2, 2013, CW-3 took contemporaneous

notes in his Notebook regarding Methylphenidate.

      2123. Notably, as of April 2, 2013, Actavis had not yet published increased

WAV pricing for Methylphenidate IR and would not do so for another several weeks.

      2124. Between April 20 and April 23, 2013, the NACDS held its annual

meeting in Palm Beach, Florida. Representatives from Sandoz, Mallinckrodt, Actavis,

Sun, and Taro were all in attendance. These included senior executives -- D.P. of

Sandoz, Kaczmarek of Mallinckrodt, G.S. of Sun, and Perfetto and J.K. of Taro.

      2125. The day after the NACDS annual meeting had concluded, Actavis

published increased WAC pricing for Methylphenidate IR that matched Sandoz’s

WAC pricing. Two days later, on April 26, 2013, Sun entered the Methylphenidate IR

market and matched its competitors’ WAC pricing. And, one week later, on May 1,

2013, Mallinckrodt reentered the market and matched competitor WAC pricing on




                                         537
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 538 of 1082




both formulations. That same day, Kaczmarek sent a text message to CW-3 of

Sandoz.

       2126. No shortages or other market features can explain Defendants’ price

increases for generic Methazolamide Tablets during the Relevant Period.

       2127. The elevated prices of generic Methylphenidate IR and Methylphenidate

ER resulted from Defendants’ anticompetitive conduct injured Plaintiffs and caused

them to pay more than they would have paid in a free and fair market, and will

continue indefinitely at these elevated levels unless Defendants’ conduct in

furtherance of their conspiracies is enjoined by this Court.

       2128. The unlawful agreements among Defendants Fougera/Sandoz,

Mallinckrodt, and Actavis/Taro, regarding generic Methylphenidate IR and

Methylphenidate ER were part of all Defendants’ overarching conspiracy to restrain

trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

at Issue.

       BH. Pioglitazone HCL Metformin HCL Tablets

       2129. Pioglitazone HCL Metformin HCL (“Pioglitazone Metformin”), also

known by the brand name Actoplus Met, is used to control high blood sugar in

patients with type 2 diabetes mellitus.

       2130. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Pioglitazone Metformin, as follows:

                                            538
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 539 of 1082




       2131. Prior to February 2013, Mylan and Teva were the only competitors in

the market for Pioglitazone Metformin. As a result of settling patent litigation with

the brand manufacturer, Mylan was entitled to 180 days exclusivity as the first-to-file

generic and Teva earned the right to market the authorized generic. During that

period, Mylan and Teva split the market equally with Teva controlling 48% share and

Mylan controlling 52%.

       2132. Mylan and Teva’s 180-day exclusivity period expired on February 13,

2013 and Aurobindo and Torrent Pharmaceuticals entered the market on that date.

Although Sandoz also planned to enter at that time, the company ran into regulatory

obstacles that delayed its launch until April 16, 2013.

       2133. In advance of Aurobindo’s entry, CW-6 and Grauso were in frequent

communication with their contacts at Mylan and Teva to discuss, among other things,

Aurobindo’s entry into the Pioglitazone Metformin market. On these calls, the

competitors spoke about pricing and the allocation of market share to the new

entrant.

       2134. For example, in the week leading up to Aurobindo’s entry on February

13, 2013, CW-6 exchanged at least nine calls with Jim Nesta, a senior sales executive

at Mylan. At the same time, Grauso was communicating with his contacts at Teva,

exchanging at least twenty-one calls with sales executives Kevin Green and T.S. These

calls are detailed in the chart below:




                                           539
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 540 of 1082




       2135. Illustrating the substance of these calls, on February 12, 2013, T.S., a

Teva sales executive, spoke to Grauso at Aurobindo for forty-five (45) minutes.

Shortly after that call, T.S. sent an internal e-mail.

       2136. At the same time, Mylan and Teva were communicating with each other.

In the week leading up to Aurobindo's entity on February 13, 2013, Green of Teva

exchanged at least seventeen (17) calls with Nesta of Mylan. These calls are detailed in

the chart below:


                                             540
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 541 of 1082




      2137. Similarly, Green of Teva exchanged several calls with his contacts at

Sandoz, Kellum and CW-2. These calls are detailed in the chart below:




      2138. On February 7, 2013, the same day that Green talked to both Kellum

and CW-2, both of those Sandoz employees participated in a conference call in which

they discussed Pioglitazone Metformin.

      2139. Finally, the new entrants, Sandoz and Aurobindo, were also

communicating directly with each other regarding Pioglitazone Metformin. For

example, CW-3 of Sandoz and CW-6 of Aurobindo exchanged at least six calls




                                         541
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 542 of 1082




between Febrna1y 13 and Febrna1y 19, 2013. These calls are detailed in the chart

below:




During their calls on February 19, 2013, CW-6 and CW-3 discussed specific

customers and price

points for Pioglitazone Metformin, and the fact that Aurobindo had already picked up

Cardinal

as a customer.

         2140. By mid-April, Aurobindo had secured approximately 20% of the

Pioglitazone Metformin market, including Cardinal, a po1iion of the CVS business,

Costco, and several other smaller customers.

         2141. Between February 24 and February 27, 2013, ECRM held its annual

Retail Pharmacy Generic Pharmaceuticals Conference in Dallas, Texas.

Representatives from Aurobindo and Sandoz attended, including CW-6 and Grauso

from Aurobindo and CW-3 and Kellum from Sandoz.

         2142. A month and a half later, on April 16, 2013, Sandoz finally received

FDA approval to market Pioglitazone Metformin. The next day, CW-1, a Sandoz

senior pricing executive, e-mailed the sales team.

                                           542
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 543 of 1082




      2143. That same day, CW-3 exchanged two calls with CW-6 of Aurobindo

lasting two (2) minutes and six (6) minutes. The next day, on April 18, 2013, the two

competitors spoke again for ten (10) minutes. During that call, CW-6 provided CW-3

with Aurobindo’s dead net prices at several customers, including Cardinal and CVS.

      2144. At the same time, Sandoz was speaking with Teva. On April 18 and

April 19, 2013, CW-2, a Sandoz senior sales executive, spoke three times with Green

of Teva, including two calls lasting four (4) minutes and one call lasting eight (8)

minutes.

      2145. Later in the evening, CW-1 e-mailed Kellum and others at Sandoz

regarding Pioglitazone Metformin. Sandoz subsequently submitted an offer to ABC

on April 22, 2013.

      2146. The next day, on April 23, 2013, ABC e-mailed Teva to inform it that

Sandoz had made an offer for Pioglitazone Metformin and asked whether Teva

intended to bid to retain the business.

      2147. Three days later, on April 26, 2013, Teva declined to bid to retain the

business and noted in Delphi, it’s internal tracking database. That same day, ABC

awarded the business to Sandoz.

      2148. Also, that same day, on April 26, 2013, Sandoz officially entered the

market and published WAC pricing that matched its competitors

      2149. No shortages or other market features can explain Defendants’ price

increases for generic Methazolamide Tablets during the Relevant Period.

                                           543
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 544 of 1082




       2150. The elevated prices of generic Pioglitazone Metformin resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       2151. The unlawful agreements among Defendants Sandoz, Teva, Mylan, and

Aurobindo, regarding generic Pioglitazone Metformin were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       BI.      Tizanidine
       2152. Aptly illustrating the overlapping rings of the different subparts of

Defendants’ overarching conspiracy, in the same timeframe as Defendants Dr.

Reddy’s, Heritage, and Par were implementing the Zoledronic Acid part of

Defendants’ overarching conspiracy, Dr. Reddy’s was simultaneously working with

Defendants Sandoz and Mylan on a different drug that was also part of Defendants’

overarching conspiracy: Tizanidine.

       2153. Tizanidine, also known by the brand name Zanaflex®, is used to treat

muscle spasticity due to spinal cord injury or multiple sclerosis.

       2154. Tizanidine had been on the market for years and its price had eroded

signficantly.




                                           544
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 545 of 1082




       2155. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Tizanidine, as follows:

       2156. As of May, 2013, Defendants Sandoz, Mylan, and Dr. Reddy’s were

sellers in the Tizanidine market. At that time, Dr. Reddy’s was dominant in the

market with 59% market share – because it had the lowest prices and in a commodity

market, such as generic pharmaceuticals generally and Tizanidine in particular, market

share follows pricing – while Mylan had 24% and Sandoz had 17%.

       2157. Dr. Reddy’s led the increase on this product on Monday, May 13, 2013,

increasing its Tizanidine WAC price and contract pricing by a factor of ten.

       2158. Sandoz was thrilled when it learned that Dr. Reddy’s was going to

increase its price on Tizanidine by such a large multiple. On May 10, the Friday before

the price increase, a national account executive at Sandoz (“S.G.”), sent an internal e-

mail noting this achievement by their nominal competitor.

       2159. On the day Dr. Reddy’s published its new WAC pricing for Tizanidine

(Monday, May 13, 2013), Jim Nesta of Mylan called SW-4 at Sandoz and they spoke

for 4 minutes. Two days later, a senior sales executive at Sandoz, who will be referred

to in this Complaint as SW-l, sent an internal e-mail to Kellum regarding this.

       2160. Meanwhile, Mylan’s Nesta and Sandoz’s SW-4 continued their

discussions regarding Tizanidine price increases, and Nesta brought a national account

executive at Dr. Reddy’s (“J.A.”) into the loop on the discussions, as follows: on

                                            545
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 546 of 1082




Monday, May 20, SW-4 (the one who was supposedly worried about her job security

at Sandoz and had called Nesta the previous August and/or September under the

guise of seeking employment at Sandoz) called Nesta for a few seconds, but to talk

about Tizanidine pricing, not her resume or employment. The next day, J.A. from

Reddy’s also called Nesta twice, but speaking for less than a minute each time, and

perhaps not speaking at all the first time.

       2161. On Thursday, May 23, Sandoz’s price increase was imminent, and SW-4

called Mylan’s Nesta again, also for less than a minute; Nesta returned that call, the

two spoke for a minute and a half, and then Nesta sent two text messages to J.A. at

Dr. Reddy’s.

       2162. The next day, Friday, May 24 – less than two weeks after Dr. Reddy’s

astronomical price increase – Sandoz matched Dr. Reddy’s increased Tizanidine

pricing, and in one formulation, actually exceeded it. Nesta called J.A. one more time

that day, and then they did not speak again until August.

       2163. Notably, however, while the resulting pricing was the same as Dr.

Reddy’s, because Sandoz’s pre-increase pricing was higher than Dr. Reddy’s, Sandoz’s

increases had to be by lower amount, and lower percentages, as Dr. Reddy’s, to get to

the same final price.

       2164. As a result, Sandoz’s increases were “merely” between 248% and 344%

– still outrageous and significant, but noticeably less than Dr. Reddy’s 900% increase.

The reason the price increases were sudden, dramatic, almost simultaneous, but by

                                              546
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 547 of 1082




very materially different amounts and percentages, is because they were the result of

Defendants’ overarching conspiracy, rather than from external market conditions –

and Defendants wanted identical, inflated prices on their products.

         2165. Mylan followed with similar pricing a month later, on July 2.

         2166. No shortages or other market features can explain Defendants’ price

increases for Tizanidine during the Relevant Period.

         2167. The elevated prices of Tizanidine resulted from Defendants’

anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

         2168. The unlawful agreement between Mylan, Dr. Reddy’s, and Sandoz on

Tizanidine was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         BJ.   Oxaprozin Tablets
         2169. Oxaprozin tablets (“Oxaprozin”), also known by the brand name

Daypro, are a non-steroidal anti-inflammatory drug (NSAID) indicated for the

treatment of signs and symptoms of osteoarthritis and rheumatoid arthritis.




                                            547
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 548 of 1082




       2170. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Oxaprozin as follows:

       2171. In the days and weeks leading up to Greenstone’s entry into the

Oxaprozin market, Kevin Green at Teva and Robin Hatosy (“Hatosy” or “R.H.”), a

Greenstone account executive, were in frequent communication by phone and text to

co-ordinate the entry, as set forth in more detail below, beginning on March 6, with a

10-minute call:




       2172. During these communications, Teva agreed with Greenstone to concede

certain, specific customers to Greenstone in order to avoid competition and price

erosion resulting from Greenstone’s entry.




                                            548
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 549 of 1082




       2173. Part of the understanding between the companies was that Teva would

concede at least two large customers – CVS and Cardinal – to Greenstone, and that

Teva would retain Walmart as a customer.

       2174. Greenstone entered the market for Oxaprozin 600mg Tablets on March

27, 2013. It entered with the exact same WAC pricing as Teva. The same day,

however, Teva learned that Greenstone was trying to cheat on the agreement by

approaching Walmart: that day, T.C. (at Teva) forwarded to his colleagues, Green and

Rekenthaler, an e-mail that T.C. had received from Walmart that day. The e-mail was

asking for a price reduction on Oxaprozin 600mg tablets because Walmart had

received a new bid from a competitor, which T.C. and Rekenthaler knew (or found

out) to be Greenstone. Rekenthaler’s immediate reaction to T.C.’s e-mail was “Great.

More idiots in the market...”

       2175. In subsequent e-mails between T.C. and Rekenthaler, T.C. reminded

Rekenthaler that, pursuant to the agreement with Greenstone, “[w]e just conceded at

cardinal . . . remember[?]” Rekenthaler corrected her, noting Teva had conceded both

Cardinal and CVS to Greenstone. Rekenthaler remarked that “[t]hey should not have

gone to Walmart. Poor strategy on their part for sure.” In her reply, T.C. made it

clear that there was an understanding between Teva and Greenstone, writing in an e-

mail entitled “RE: Oxaprozin 600mg Tab,” at 4:36 that afternoon, “I thought they

said they were done after cardainl.. [i.e., Cardinal] I am pissed.”




                                            549
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 550 of 1082




       2176. Within an hour, Green called Robin Hatosy at Greenstone, but she did

not answer. The next morning, March 28, at 8:06 am, T.C. sent an e-mail to Walmart

stating: “Addressing this morning...” Less than a half hour later, she sent an e-mail to

Green, stating: “CALL ME IN MY OFFICE when you get a chance.” After Green

spoke to T.C., he immediately called Hatosy at Greenstone. Hatosy (identified as

“R.H.” in the chart below), in turn, and illustrating the institutional, rather than merely

inter-personal, nature of Defendants’ collusion, relayed the information from Green

to her boss at Greenstone, Jill Nailor, in a series of conversations and text messages

over the course of that morning, and later in the day, as set forth below:




       2177. During those conversations, Greenstone agreed to withdraw its offer to

Walmart, and instead honor its agreement with Teva. As a result, shortly before the

final phone-call illustrated above, at 1:22 pm that day, after several of the

communications outlined above, Walmart sent an e-mail to T.C. at Teva, confirming

that Greenstone had in fact withdrawn its offer: “FYI – I just received word from

Greenstone that they have met their market share and the proposal has expired.

Please see what you can do with pricing.” T.C. forwarded the e-mail to her Teva


                                            550
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 551 of 1082




colleague, Green, with a one-word response making it clear that Teva would not be

reducing its price for Oxaprozin: “FUNNY.”

       2178. Pursuant to the agreement between Greenstone and Teva, there was

very little price erosion as a result of Greenstone’s entry.

       2179. A couple of months later, as Defendant Dr. Reddy’s was preparing to

enter the market for Oxaprozin (discussed next), a Dr. Reddy’s employee commented

positively that “[p]ricing [is] still high” on Oxaprozin. That same employee also talked

to wholesaler Cardinal about the drug, and explained that “Cardinal switched to

Greenstone. Teva was ‘fine’ with it!”

       2180. Dr. Reddy’s had also been having internal discussions about re-launching

Oxaprozin in June of that year. In March, 2013 , the plan was to target one large

chain and one large wholesaler in order to obtain at least 30% market share. Two

months later, in May, Dr. Reddy’s adjusted its market share expectations down to

20%, after Greenstone and Sandoz both launched Oxaprozin.

       2181. The following month, on June 13, 2013, members of the Dr. Reddy’s

sales force met for an “Oxaprozin Launch Targets Discussion” to “discuss launch

targets based on the market intelligence gained by the sales team.”

       2182. Shortly thereafter, on June 27, Dr. Reddy’s re-launched Oxaprozin with

the same WAC price as Teva. At the time, Teva had 60% market share. Dr. Reddy’s

almost immediately got the Oxaprozin business at two customers, Keysource and




                                            551
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 552 of 1082




Premier. Dr. Reddy’s also challenged for Teva’s business at McKesson, but Teva

reduced its price to retain that customer.

      2183. Wanting to obtain a large account, Dr. Reddy’s turned its sights to

Walgreens. At a July 1 sales and marketing meeting, there was an internal discussion

among Dr. Reddy’s employees about “asking to see if Teva would walk away from the

business” at Walgreens – while Defendants’ cartel had rules about what generally

constituted a so-called “fair share,” it did not dictate which accounts were to be

retained or dropped to obtain that share, resulting in some friction between cartel

members, particularly during the cartel’s earlier years of operation.

      2184. As a result, within a week, Dr. Reddy’s had learned that Teva would

defend the Walgreens account and recognized that Dr. Reddy’s would have to “bid

aggressively” to obtain that customer.

      2185. Dr. Reddy’s did bid aggressively for the Walgreens Oxaprozin account.

On or around July 14, 2013, Walgreens informed Green, a National Account Director

at Teva, that Dr. Reddy’s had made an unsolicited bid for the Oxaprozin business, at a

price of roughly half of Teva’s current price. Green wrote that Walgreens did not

“want to move but obviously want[s] the price.”

      2186. A week and a half later, on July 23, while the Dr. Reddy’s offer to

Walgreens was still pending, J.A. at Dr. Reddy’s telephoned Green. Illustrating the

institutional (rather than merely personal), nature of the relationship among members




                                             552
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 553 of 1082




of Defendants’ cartel, that is the only phone call ever between these two individuals

that Plaintiffs are aware of. It lasted for approximately five minutes.

       2187. This is the key tenet of Defendants’ cartel: rather than compete for

customers (and thereby drive prices down), instead co-operate and allocate customers

among cartel members, thus keeping prices high. But in the earlier years, more

communication was used to avoid the frictions in figuring out which accounts for

which products went with which cartel members.

       2188. Thus, wo days after the singular call between J.A. and Green, Green

wrote that “[i]f we give D[r. Reddy’s] this business, they may be satisfied. I will see if

I can find this out.” Green also warned, however, that if Teva decided to defend and

keep the Walgreens account, Dr. Reddy’s would “just go elsewhere” – meaning that

Dr. Reddy’s would continue to offer unsolicited bids to Teva customers, thereby

driving prices down.

       2189. While deciding whether to match the Dr. Reddy’s offer at Walgreens or

concede the business to Dr. Reddy’s, Teva engaged in internal discussions about

strategy. On July 29, K.G. – Green’s and Patel’s boss at Teva – suggested keeping the

Walgreens account, but conceding Econdisc (Teva’s next largest Oxaprozin customer)

to Dr. Reddy’s.

       2190. Eager to avoid any further price erosion from Dr. Reddy’s, Rekenthaler

asked Patel to “look at our business on Oxaprozin in order to accommodate Dr.

Reddy’s entry.” Rekenthaler’s goal was for Teva employees to identify customers

                                            553
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 554 of 1082




(other than Walgreens) that Teva could concede to Dr. Reddy’s, in order to satisfy Dr.

Reddy’s’ market share goals, but without sacrificing price to get there.

      2191. At 12:33 pm that day (July 29, 2013), Patel in turn asked a colleague to

“run the customer volume and profitability analysis for Oxaprozin.” It was typical at

Teva to run this type of report before negotiating market share with a fellow

conspirator. At 2:20 pm, that colleague provided the information to Patel, copying

Rekenthaler and K.G. With this information now in hand, less than an hour later,

Rekenthaler called T.W., a Senior Director of National Accounts at Dr. Reddy’s. The

call lasted two minutes, and was their only telephone conversation in 2013.

      2192. After this conversation with Dr. Reddy’s, Teva decided to maintain the

Walgreens business, but concede the Econdisc business. The following week, on

August 7, Teva conceded the Econdisc Oxaprozin business to Dr. Reddy’s. Green

listed “Strategic Market Conditions” in Teva’s Delphi database as the reason.

      2193. By September, Dr. Reddy’s achieved its goal of obtaining 20% of the

market for generic Oxaprozin. At that time, Dr. Reddy’s customers included

Econdisc, Keysource, and Premier.

      2194. No shortages or other legitimate market features can explain

Defendants’ pricing for Oxaprozin during the Relevant Period.

      2195. The elevated prices of Oxaprozin resulted from Defendants’

anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue indefinitely at these

                                           554
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 555 of 1082




elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       2196. The unlawful agreement between Teva, Dr. Reddy’s, and Sandoz on

generic Oxaprozin was part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

       BK. Meprobamate
       2197. Meprobamate, also known by the brand-names Miltown and Equanil, is

a generic pharmaceutical drug used to treat short-term anxiety, tension, and insomnia.

       2198. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Meprobamate as follows:

       2199. Early in the Relevant Period, the market for generic Meprobamate was

dominated by its sole suppliers: Heritage, Dr. Reddy’s, and Actavis. In 2013, Actavis

exited the Meprobamate market, which left Heritage and Dr. Reddy’s as the two

remaining suppliers in the market. Heritage wanted to use Actavis’s exit from the

market as a pretext for price increases.

       2200. While Dr. Reddy’s and Heritage were negotiating pricing and market

share for Zoledronic Acid (as discussed above), they also were discussing pricing for

Meprobamate.




                                            555
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 556 of 1082




      2201. By March 21, 2013, O’Mara had already been discussing the pricing of

Zoledronic Acid with Dr. Reddy’s Adams for several months. But on that day,

Heritage’s CEO Malek e-mailed O’Mara and Edelson, instructing them to

communicate to Dr. Reddy’s—the only remaining competitor in the Meprobamate

market—that Heritage wanted to increase the price on Meprobamate. Malek’s

proposed price increase was approximately four times the current price.

      2202. On March 22, during the same time they were exchanging price

information for Zoledronic Acid with Dr. Reddy’s, Heritage’s O’Mara spoke to Dr.

Reddy’s Adams for nine minutes about at least Meprobamate, and likely also

Zoledronic Acid. During that conversation, Dr. Reddy’s and Heritage reached an

agreement to, at a minimum, raise the price of Meprobamate. O’Mara confirmed the

agreement in an e-mail to Malek that same day, stating, “Dr. Reddy’s is on board.”

      2203. Three days later, on March 25, Malek emailed O’Mara about the

agreement, and O’Mara responded again confirming that Dr. Reddy’s would “follow

suit” if Heritage raised the price on Meprobamate.

      2204. In a competitive market, a supplier risks losing market share if it raises

price, but Dr. Reddy’s assurance to Heritage that it would “follow suit” eliminated

that risk—and eliminated price competition in the market for Meprobamate.

      2205. During this period, Dr. Reddy’s was having supply issues with

Meprobamate, and Heritage’s O’Mara reported that this “lack of inventory” kept Dr.




                                          556
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 557 of 1082




Reddy’s prices “stationary.” As a result of these supply issues, on March 27, 2013,

ABC asked Heritage to give a bid on both formulations of Meprobamate.

      2206. Malek immediately forwarded the RFP internally and discussed

Heritage’s proposed response. Malek’s response to this internal discussion reflected a

clear understanding and an intention to abide by the agreement between Heritage and

Dr. Reddy’s on pricing for Meprobamate. This agreement was confirmed in a short

conversation between Heritage and Dr. Reddy’s on March 29, 2013.

      2207. A few weeks later, in April of 2013, Dr. Reddy’s approached Heritage to

discuss obtaining additional Meprobamate market share and asked Heritage to give up

a specific large pharmacy chain. Because of their agreement, Heritage gave up some

of its market share to Dr. Reddy’s.

      2208. Heritage sent an e-mail to the large pharmacy chain on April 24, 2013,

and on May 17, Heritage’s Malek provided Dr. Reddy’s with clarifying information

about precisely which business Heritage had agreed to give up to Dr. Reddy’s.

      2209. Heritage’s O’Mara called Adams, his counterpart at Dr. Reddy’s, on May

17, 2013. The two subsequently spoke on May 21, 2013 for nearly seven minutes.

      2210. As a result of Heritage and Dr. Reddy’s agreement, both raised

Meprobamate prices across the board. Their price increases were nearly simultaneous.

Heritage’s price increase became effective in late April, 2013, and Dr. Reddy’s price

increases became effective in early May. Heritage and Dr. Reddy’s imposed identical

list prices for 200mg Meprobamate tablets (an increase of nearly 400%) and 400mg

                                          557
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 558 of 1082




Meprobamate tablets (an increase of approximately 350%). AWP prices for both

products were also elevated. Both list and AWP prices remained elevated above

competitive levels thereafter.

       2211. Dr. Reddy’s supply issues with Meprobamate do not explain Defendants’

abrupt, simultaneous, and identical price increases, in whole or in part, and no other

product shortages or other market changes can explain Defendants’ abrupt,

simultaneous, and identical price increases.

       2212. Dr. Reddy’s and Heritage’s Meprobamate pricing discussions happened

nearly simultaneously with their pricing and market share discussions about

Zoledronic Acid.

       2213. Further, as discussed above, Defendants’ ability to quickly reach

agreement on market share and price increases was a function of their overarching

conspiracy to fix prices across the markets for generic pharmaceuticals and was

further aided by the prevalence of trade association meetings and conferences where

the parties met in person. Heritage, Dr. Reddy’s, and representatives of other

Defendants attended at least three such meetings when these price increases were

being discussed.

       2214. Heritage and Dr. Reddy’s continued to discuss pricing for Meprobamate

throughout the Relevant period. For example, Meprobamate was identified during

the April 22, 2014 Heritage teleconference as one of the numerous drugs targeted for

a price increase.

                                          558
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 559 of 1082




         2215. On April 24, 2014, a Heritage employee—likely Matt Edelson—

exchanged six text messages with his contact at Dr. Reddy’s about pricing for

Meprobamate, and likely other drugs, as well. The two spoke briefly on May 6, 2014.

         2216. On May 8, 2014, Malek e-mailed the Heritage sales team requesting an

update on the status of agreements with competitors so that Heritage could move

forward with the price increases discussed on April 22, 2014. A Heritage employee

(likely Edelson) responded to Malek that he was awaiting feedback from one

competitor (believed to be Dr. Reddy’s) about the drug Meprobamate.

         2217. No shortages or other market features can explain Defendants’ price

increases for Meprobamate during the Relevant Period.

         2218. The elevated prices of Meprobamate resulted from Defendants’

anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

         2219. The unlawful agreement between Dr. Reddy’s and Heritage regarding

Meprobamate was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.




                                            559
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 560 of 1082




       BL. Bromocriptine Mesylate
       2220. Bromocriptine Mesylate Tablets (“Bromocriptine”), also known by the

brand name Parlodel, inter alia, are used in the treatment of Parkinson’s disease,

hyperprolactin-emia (abnormally high levels of prolactin in the blood), and

acromegaly, a syndrome where the pituitary gland produces excess growth hormones.

       2221. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Bromocriptine, at least as follows:

       2222. As of December, 2012, the three manufacturers dominating the market

for Bromocriptine were Sandoz (with 65% share), Perrigo (with 30%), and Mylan

(with 5%).

       2223. On March 1, 2013, Walgreens reached out to Sandoz, asking for a one-

time buy for Bromocriptine because Mylan was having supply issues and would be out

of the market for two months. On March 4, S.G. responded to Walgreens stating that

Sandoz could not fill the request.

       2224. Viewing Mylan’s supply issues as an opportunity, S.G. forwarded his

exchange with Walgreens to Armando Kellum, and Kellum responded within the

hour. That same day, March 4, SW-4, a Sandoz senior sales executive, spoke with Jim

Nesta, a senior sales executive at Mylan, for approximately four minutes. The two

spoke again on March 11 for approximately ten minutes.




                                            560
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 561 of 1082




      2225. On March 22, 2013, Kellum e-mailed Sandoz’s Pricing Committee,

recommending that Sandoz increase prices on Bromocriptine, among other products.

In particular, Kellum sought a 200% increase to Sandoz’s WAC pricing for

Bromocriptine.

      2226. By March 31, all members of the Sandoz Pricing Committee (which

included Kellum and SW-1, among others) had approved the increase. The very next

day, on April 1, SW-3, another Sandoz senior sales executive, called T.P. at Perrigo –

the other competitor on Bromocriptine – and they spoke for approximately seventeen

minutes. The next morning, on April 2, SW-3 called T.P. again and they spoke for

five minutes. On this call, SW-3 conveyed to Perrigo a list of products that Sandoz

planned to increase pricing on that month (April, 2013), including Bromocriptine, as

well as the amount of those increases.

      2227. After hanging up with T.P., SW-3 called his boss at Sandoz, Kellum.

The call lasted one minute. A few hours later, SW-3 called SW-1, a senior pricing

executive at Sandoz, and they spoke for approximately 10 minutes.

      2228. The next day, on April 3, Sandoz held an internal meeting attended by

sales and pricing personnel, including SW-3, SW-4, SW-1, and Kellum, to discuss the

upcoming Sandoz price increases, including Bromocriptine.

      2229. Two days later, on April 5, Sandoz implemented the Bromocriptine

increase and raised WAC pricing on the product by 205%.




                                          561
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 562 of 1082




      2230. Mylan and Sandoz were in regular communication throughout this

process through their employees, SW-4 and Jim Nesta. For example, during the first

three weeks of May, 2013, SW-4 (at Sandoz) spoke with Nesta (at Mylan) regularly:

on May 8, Nesta called SW-4 at 7:51 am and they for approximately three minutes. At

the start of the following week, on Monday, May 13, Nesta again called SW-4, this

time at 8:40 am, and they spoke for four minutes. At the start of the week after that,

on Monday, May 20, SW-4 called Nesta at 10:42 am.

      2231. By late May, 2013, Mylan had resolved its supply issues and was readying

to increase its Bromocriptine prices. To that end, on May 22, Mylan held an internal

meeting to discuss Bromocriptine pricing.

      2232. That same day, on May 22, 2013, ABC e-mailed Sandoz to request a bid

on Bromocriptine, citing supply issues with its incumbent manufacturer. S.G., a

Sandoz sales executive, who had a better understanding of Mylan’s plans, forwarded

the request to Kellum.

      2233. Sandoz quickly set out to confirm the reason for ABC’s request. First

thing the next morning, on May 23, 2013, Kellum called L.W., a sales executive at

Mylan. The call lasted two minutes. Notably, this was the only call ever between the

two, according to the available phone records – usually, rather than speaking directly

to Kellum, L.W. sent and received messages with Sandoz via others, such as SW-3.

That same morning, SW-3 spoke twice with T.P. at Perrigo and SW-4 exchanged two




                                          562
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 563 of 1082




calls with Nesta at Mylan, while each kept their respective bosses informed of the

communications and progress in the discussion among the three cartel members.

      2234. These calls, all on May 23, 2013, are detailed as follows:

      at 8:04 am, T.P. at Perrigo called SW-3 at Sandoz at for five minutes;

      at 8:33 am, SW-3’s boss, Kellum, called L.W. at Mylan for two minutes;

      at 9:13 am, SW-3 called SW-1, for seven minutes, at the conclusion of which,

      at 9:20 am, SW-3 called Kellum;

      at 10:26, T.P. at Perrigo called his boss, Wesolowski;

      then, at 10:49 am, SW-4 called Nesta at Mylan, but only for 37 seconds, likely

      leaving a voice-mail.

      2235. Then, at lunch-time, Nesta returned SW-4’s call at 12:40 pm and they

spoke for a minute and a half, and, at 2:48 pm, T.P. at Perrigo called SW-3 at Sandoz

and they spoke for three minutes.

      2236. Immediately upon hanging up from speaking to Sandoz at 2:48 pm, T.P.

at Perrigo then called his own boss, Wesolowski, at 2:51 pm to give a brief report on

the Sandoz discussions, and finally, at 4:14 pm, Wesolowski returned T.P.’s call and

they spoke for approximately a quarter-hour.

      2237. During these calls, Sandoz learned that ABC was Perrigo’s customer and

that Perrigo might be leaving the market for Bromocriptine due to supply problems.

      2238. After this series of calls, Kellum called S.G. (both at Sandoz) and they

spoke for approximately twenty minutes. While on the phone with Kellum, S.G. sent

                                          563
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 564 of 1082




an internal e-mail, with a copy to Kellum, regarding the reason for ABC’s bid request

on Bromocriptine.

      2239. Not wanting to upset the market balance with its fellow cartel members,

Sandoz ultimately decided to submit an offer to ABC for a one-time buy. However,

the customer declined the offer because Sandoz’s pricing was too high.

      2240. Just one week later, on May 31, 2013, Mylan re-entered the market and

published WAC pricing for Bromocriptine that matched Sandoz’s increased pricing.

In the days leading up to, and on the day of, Mylan’s price increase, the co-

conspirators’ employees again exchanged several calls:




      2241. As of June, 2013, Sandoz decided not to pursue additional market share

on Bromocriptine.

      2242. Perrigo did not quickly follow the price increases taken by Sandoz and

Mylan, in part due to their intermittent supply issues. As a result, Sandoz received

several complaints from its customers that Perrigo was selling the product at a

cheaper price.


                                          564
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 565 of 1082




      2243. For example, on July 22, McKesson e-mailed Sandoz requesting a price

reduction for Bromocriptine because a competitor was selling the product. The next

day, on July 23, SW-3 called L.W. at Mylan and they spoke for eight minutes. Within

minutes of hanging up, SW-3 called SW-1. The call lasted two minutes. Two days

later, Sandoz responded to McKesson and declined to lower its price.

      2244. Then, on July 29, 2013, McKesson asked Sandoz to reconsider its

decision because otherwise it would need to request a bid from Perrigo. That same

day, T.P. of Perrigo called SW-3, twice. Both calls lasted only a minute and were likely

voice-mails or missed calls. The next morning, SW-3 called T.P. and they spoke for

approximately a quarter-hour. During these calls, they discussed the fact that Perrigo

had not followed the Sandoz and Mylan price increases on Bromocriptine. However,

T.P. assured SW-3 that Perrigo would not take Sandoz’s business at McKesson. SW-

3’s contemporaneous notes reflects the conversation between him and T.P.

      2245. After hanging up with T.P., SW-3 then called SW-1 and they spoke for

four minutes. On this call, SW-3 conveyed to SW-1 what T.P. had told him about

Bromocriptine. According to SW-3, it was not a question of whether Perrigo would

follow, but of when they would follow. Armed with this assurance from Perrigo,

Sandoz responded to McKesson’s request by declining to lower its pricing.

      2246. Similarly, a month later, on August 23, Omnicare, a Sandoz customer, e-

mailed Perrigo, stating that they noticed Perrigo’s price for Bromocriptine was

significantly lower than the other manufacturers. P.H., a sales executive at Perrigo,

                                          565
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 566 of 1082




forwarded the e-mail to T.P. and T.P responded. Perrigo ultimately declined to bid

on the business. On September 5, 2013, P.H. e-mailed Omnicare, letting them know.

       2247. Sandoz and Mylan generated a substantial amount of money from

Bromocriptine sales in 2013. For example, on February 4, 2014, Sandoz released a

business review report that detailed how the 2013 price increases for certain drugs

delivered upwards of $197 million of revenue for Sandoz, after price protection.

Among the drugs mentioned, Bromocriptine realized incremental net sales of $3.2

million after price protection.

       2248. Perrigo ultimately followed its competitors and implemented a price

increase on Bromocriptine in October, 2014.

       2249. As usual, the relevant cartel members were in contact with each other:

on Friday, October 2, T.P. at Perrigo called SW-3 and they spoke for seven minutes.

Immediately upon hanging up with SW-3, T.P. called his supervisor, Wesolowski.

And less than a week later, on Tuesday, October 7, Perrigo sent letters to its

customers, notifying them of the Bromocriptine increase. The next day, October 8,

2014, SW-3 called T.P. and they spoke for four minutes.

       2250. No shortages or other market features can explain Defendants’ price

increases for generic Bromocriptine during the Relevant Period.

       2251. The elevated prices of generic Bromocriptine resulted from Defendants’

anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

                                          566
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 567 of 1082




elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       2252. The unlawful agreement among Defendants Sandoz, Perrigo, and Mylan,

regarding generic Bromocriptine, was part of all Defendants’ overarching conspiracy

to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

       BM. Isotretinoin Capsules

       2253. Isotretinoin (brand names: Claravis, Zenatane, Accutane) is a drug used

to prevent severe acne and treat skin cancers

       2254. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Isotretinoin, as follows:

       2255. In March 2013, WBAD and ABC coordinated with Teva and Dr.

Reddy’s to allocate the market for Isotretinoin. Dr. Reddy’s John Adams reported in

an internal email on March 27, 2013. Marc Kikuchi, presently in a CEO role at Dr.

Reddy’s, at the time of the email was at ABC.

       2256. In August 2014, Dr. Reddy’s added the drug to its “wish list” to

Defendant WBAD, asking to be given the ABC business along with other drugs.

       2257. By April 9, 2015, Teva had conceded CVS, Cardinal and ABC to Dr.

Reddy’s although Teva was internally divided on whether to concede ABC. Although

a Teva Senior Director was upset over the concession, she was nevertheless overruled

                                            567
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 568 of 1082




due to Teva’s earlier concessions that proceeding with the transaction would increase

DRL’s share, which was considered fair in what appeared at the time to be a three-

player market.

       2258. A Teva Senior Director wrote to WBAD and ABC executives regarding

the ABC formulary in hopes that Reddy’s team would understand that their

concession signified the end of their participation.

       2259. No shortages or other market features can explain Defendants’ price

increases for generic Isotretinoin during the Relevant Period.

       2260. The elevated prices of generic Isotretinoin resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       2261. The unlawful agreements among Defendants WBAD, ABC, Dr.

Reddy’s, and Teva, regarding generic Isotretinoin were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       BN. Medroxyprogesterone Tablets

       2262. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Medroxyprogesterone tablets beginning at least as early as March 2013.

                                           568
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 569 of 1082




       2263. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Medroxyprogesterone tablets, as follows:

       2264. Medroxyprogesterone, also known by the brand name Provera, among

others, is a medication used to treat amenorrhea (unusual stopping of menstrual

periods) and abnormal uterine bleeding.

       2265. During the relevant time frame, Defendants Teva and Greenstone were

the primary manufacturers of Medroxyprogesterone tablets.

       2266. In early 2013, Teva and Greenstone began planning to increase the

prices of Medroxyprogesterone tablets. Teva’s Patel and R.H., Director of National

Accounts at Greenstone, communicated frequently to orchestrate the price increases.

For example, they exchanged six (6) text messages on November 16, 2013 and spoke

by phone on November 23, 2013.

       2267. Not long after Greenstone had been communicating with Teva, a

Greenstone executive informed Pfizer, its parent company, about the price increase

proposal. Pfizer granted approval for the price increases on November 22, 2013, and

the next day, Patel communicated with R.H. at Greenstone. Patel also spoke to R.H.

three times on December 2, 2013, the day Greenstone planned to send price increase

notices to its customers.

       2268. After the price increases, Teva and Greenstone were careful to maintain

Fair Shares of the market.

                                            569
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 570 of 1082




      2269. No shortages or other market features can explain Defendants’ price

increases for generic Medroxyprogesterone tablets during the Relevant Period.

      2270. The elevated prices of generic Medroxyprogesterone tablets resulted

from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market, and will continue

indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

      2271. The unlawful agreements among Defendants Teva and Greenstone,

regarding generic Medroxyprogesterone tablets were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

      BO. Cefaclor Tabs, Cefaclor ER Tabs, Cefadroxil Tabs, Cefdinir,
          Cefprozil Tabs, Cephalexin Tabs, Cimetidine Tabs,
          Fluocinonide, Fluconazole Tabs, Isoniazid, Methotrexate
          Tabs, Moexipril HCL Tabs, Moexipril HCL/HCTZ Tabs,
          Nabumetone Tabs, Nadolol Tabs, Ondansetron,
          Oxybutynin CL Tabs, Pravastatin, Prazosin HCL Caps,
          Ranitidine HCL Tabs, and Adapalene Gel
      2272. Adapalene Gel, also known by brand names such as Pimpal, Gallet, and

Adelene, is a topical retinoid used primarily in treatmenting mild-to-moderate acne.

      2273. Nabumetone, also known by brand names such as Relafen, Relifex, and

Gambaran, is a non-selective Non-Steroidal Anti-Inflammatory Drug (NSAID) used

in the treatment of pain and inflammation.




                                           570
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 571 of 1082




       2274. Oxybutynin Chloride tablets (“Oxybutynin,” “Oxybutynin CL,” or

“Oxybutynin Chloride”), also known by the brand name Ditropan XL, are used to

treat certain bladder and urinary conditions. Belonging to a class of drugs called

antispasmodics, Oxybutynin Chloride relaxes the muscles in the bladder to help

decrease urgency and frequent urination.

       2275. Pravastatin, also known by the brand name Pravachol, is a statin and is

used to lower blood levels of lipids, including triglycerides and cholesterol.

       2276. Ranitidine, also known by the brand name Zantac, among others,

decreases stomach acid production, and is commonly used in treatment of peptic

ulcer disease, gastroesophageal reflux disease, and Zollinger–Ellison syndrome.

       2277. As part44 of Defendants’ overarching conspiracy with respect to the

Drugs at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Cefaclor ER Tabs, Cefadroxil Tabs, Cefdinir Caps, Cefdinir Oral Solution, Cefprozil

Tabs, Cephalexin Tabs, Cimetidine Tabs, Fluocinonide Cream, Fluocinonide



44
  A number of drugs are discussed in more than one section in this Complaint. For
example, some facts relating the solution formulation of Fluocinonide have already
been set forth, supra, as have a variety of Mylan products, including Amiloride Tabs
and Methotrexate Tabs. As discussed elsewhere, the web-like nature of cartel
relationships makes linear description almost impossible. This section focuses on
some of the cartel’s more Teva-focused conduct with relation to various formulations
of Fluocinonide, which are then also discussed, with less focus on Teva, infra, in
another section.

The web-like nature of the cartel’s conspiratorial conduct makes it difficult or
impossible to discuss these schemes in any linear fashion.

                                           571
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 572 of 1082




Emolient Cream, Fluocinonide Gel, Fluocinonide Ointment, Fluconazole Tabs,

Isoniazid Tabs, Methotrexate Tabs, Moexipril HCL Tabs, Moexipril HCL/HCTZ

Tabs, Nabumetone Tabs, Nadolol Tabs, Ondansetron, Oxybutynin CL Tabs,

Pravastatin tabs, Prazosin HCL Caps, Ranitidine HCL Tabs, and Adapalene Gel, at

least in part, as follows:

       2278. In April of 2013, Teva took a further step toward even greater co-

operation with its fellow cartel members in implementing more significant price

increases by, as alleged supra, Teva hiring Nisha Patel as its Director of Strategic

Customer Marketing. Teva hired Patel specifically to identify generic drugs for which

Teva could raise prices and then conspire with the other cartel members to maintain

those increased prices, which Patel did. This was a significant factor in Patel’s

performance evaluations and bonus calculations and, as discussed more fully below,

she was rewarded by Teva for doing it, including a bonus of over $30,000 – on almost

$1 billion per quarter in additional revenue and profits that Teva was able to

unlawfully extract from the victims of Defendants’ cartel, including Plaintiffs.

       2279. In her position as Director of “Strategic” Customer Marketing, in

addition to her other responsibilities, Patel would and did implement “strategic”

decisions not to vie for certain customers’ business because doing so would violate

Defendants’ overarching conspiracy.

       2280. Among other things, Patel’s job responsibilities included serving as the

interface between the marketing (pricing) department and the sales force teams to

                                           572
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 573 of 1082




develop customer programs; establishing pricing strategies for new product launches

and in-line product opportunities; and, most importantly, identifying suitable generic

drugs for significant price increases, which included overseeing the customer bid

process and product pricing administration at Teva. Patel had approximately 9-10

direct reports in the pricing department at Teva.

      2281. Prior to joining Teva, Patel had worked for eight years at a large drug

wholesaler, ABC, working her way up to Director of Global Generic Sourcing.

During her time at ABC, Patel had routine interaction with representatives from every

major generic drug manufacturer, and developed and maintained relationships with

many of the most important sales and marketing executives at Teva’s competitors.

      2282. Once Patel began her employment at Teva, her communications with

competitors became more systematic – and clustered around market events such as

price increases, market entry, customer challenges, and loss of exclusivity.

      2283. Patel also looked very closely at Teva’s relationships with its competitors

to ensure co-ordination as part of Defendants’ overarching conspiracy. Patel

understood – and stressed internally at Teva – that it was important to work with

manufacturers who were willing to share information about their price increases in

advance, so that Teva would be prepared to follow quickly. Conversely, it was equally

important for Patel to be able to inform Teva’s competitors of Teva’s increase plans

so those competitors could also follow quickly.




                                           573
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 574 of 1082




      2284. For example, during her first week on the job, as she was beginning to

identify price increase candidates and high quality competitors, Patel spoke to B.L. on

April 29, 2013, for nearly twenty minutes. During these initial communications, Teva

and Upsher-Smith confirmed their agreement that the two cartel members would

follow each other’s price increases.

      2285. Likewise, in one of her earliest conversations after joining Teva with a

senior sales executive at Sandoz, who will be referred to in this Complaint as SW-1,

Patel told SW-1 that Patel had been hired by Teva to identify drugs where Teva could

increase its prices. She asked SW-l how Sandoz handled price increases. SW-1 told

Patel that Sandoz would follow Teva’s price increases and, importantly, would not

poach Teva’s customers after any price increase by Teva.

      2286. Patel had multiple means of communicating with competitors, including

telephone, text, message functions on Facebook and LinkedIn, encrypted

communication services like Snapchat, and, of course, in person.

      2287. Through her communications with employees of other Defendants,

Patel learned about their planned price increases, which Teva agreed to follow with

increases of its own, rather than gaining increased market share at Defendants’

expense.

      2288. For example, on May 2, 2013, Patel had phone calls with a senior sales

executive at Glenmark, who will be referred to in this Complaint as GW-5, with SW-1

at Sandoz for a quarter-hour, and for a half hour with Actavis’s Rogerson.

                                          574
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 575 of 1082




        2289. Like Falkin, Rogerson stayed in his role at Actavis until it was acquired

by Teva, in August of 2016. Shortly thereafter, Rogerson moved on to Defendant

Amneal as a Senior Director of Marketing and Business Analytics. Between February,

2010, and July, 2016, Rogerson exchanged at least 635 phone calls or text messages

with his contacts at Defendants Wockhardt, Teva, Dr. Reddy’s, Sandoz, Lannett,

Glenmark, Taro, and Zydus, including over 300 phone calls or text messages with

K.A. at Wockhardt and over 150 phone calls or text messages with Nisha Patel at

Teva.

        2290. As of May, 2013, the market for Pravastatin was dominated by five

members of Defendants’ cartel: Glenmark, Teva, Lupin, Zydus and Apotex.

        2291. In the early morning of May 2 (a little before 7:00 am), Patel replied to a

colleague’s e-mail titled “Price increases – will you be scheduling time next week to

discuss?” by writing “When you get in, let’s touch base on the high priority items

below. . . . I also expect to have some high priority items to add to this list. I should

have them shortly.”

        2292. Patel (Teva) and GW-5 at Glenmark had four calls on May 2, 2013, and

two short calls and a text message the next day. The total time for the May 2 calls was

a little under a half hour; the first of those calls was for approximately five minutes

and occurred a little after 7:00 am.

        2293. Shortly after that call, at 7:44 am, Patel sent a follow-up to the e-mail

above, where she identified six different “high priority” drugs to add to the price

                                            575
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 576 of 1082




increase list, including: Adapalene Gel; Nabumetone; Pravastatin; Ranitidine;

Moexipril; and MoexiprilHCTZ. And all were made by Glenmark.

         2294. But Glenmark was not the only cartel member with whom Teva was

communicating in that timeframe. Zydus was another Pravastatin supplier, and Teva

was talking to them, as well. Thus, on May 3, 2013, Green called M.K. (a senior

executive at Zydus), twice, with one call lasting four minutes. Over the next several

weeks, Green communicated numerous times with both M.K. and K.R., a senior sales

executive at Zydus, to co-ordinate a Zydus price increase on Pravastatin.

         2295. Meanwhile, on May 6 and 7, Patel communicated with Lupin and J.C., a

national account executive at Glenmark, multiple times. Those calls are detailed

below:




         2296. During one or more of her calls with J.C. and/or GW-5 at Glenmark in

early May, 2013, Patel obtained specifìc price points from Glenmark for its

Pravastatin (and other) price increases – well before the Glenmark increases became

public – and documented those price points in her price increase spreadsheet.


                                          576
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 577 of 1082




      2297. By May 8, Teva executives clearly understood that Glenmark would be

leading the Pravastatin price increase, and were comfortable enough with the situation

that one marketing executive at Teva indicated in an e-mail to Patel that he was

hoping to raise price on Pravastatin “if/when Glenmark does.”

      2298. Then, on May 14, J.P., an Associate Director of National Accounts at

Teva, exchanged multiple text-messages with Zydus’s Vice President of Sales, K.R. –

again, illustrating the institutional nature of Defendants’ co-operation among

themselves, rather than merely personal relationships among their employees.

      2299. Likewise, in the week leading up to Patel’s decision to revise her price

increase list to include Pravastatin, K.R. also spoke to Green (at Teva), as did M.K.,

another senior executive at Zydus.

      2300. Glenmark had, at that time, not yet increased prices on any of those

drugs, nor had it sent any notices to customers indicating that it would be doing so,

and did not send such notices until May 15, 2013.

      2301. As the Glenmark increase for Pravastatin was approaching, Teva

continued preparing. In accordance with the so-called “fair share” agreement of

Defendants’ cartel, Teva wanted to be careful to avoid obtaining any market share

from Glenmark after the price increases.

      2302. Thus, as the Glenmark price increases were approaching, Teva took

steps to make sure that it did nothing to undermine its co-conspirator’ price increases.

Early in the morning of May 15 (before 8:00 am), anticipating the Glenmark price

                                           577
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 578 of 1082




increases that were announced later that day, Patel e-mailed her Teva colleagues and

told them to alert her to any requests by customers for pricing relating to eight

different Glenmark drugs, at least six of which were ultimately included in the

“Immediate PI File”: “Adapalene Nabumetone Fluconazole Tabs Ranitidine

Moexipril Moexipril HCTZ Pavastatin” and “Ondansetron.”

         2303. A Teva executive also sent an e-mail out to the pricing team stating that

“Nisha would like to be made aware of any requests (including in-house RFPs) that

include” several of the Glenmark product families, including Pravastatin. The Teva

executive concluded: “In the event you are reviewing these products for any request,

please make her aware and as a group we can discuss where to price based on market

intelligence she has collected.”

         2304. Later that same day, May 15, 2013, Patel had a 25-minute conversation

with SW-1 at Sandoz.

         2305. Also that same day, Glenmark notified its customers that it would

substantially raise the price of Pravastatin, effective the next day: May 16, 2013.

         2306. As was now the practice among co-conspirators, the day before and the

day of the Glenmark increase brought a flurry of phone calls among several of the co-

conspirators, including Teva executives. At least some of those calls are set forth

below:




                                            578
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 579 of 1082




      2307. Continuing to follow Defendants’ pattern and practice, Patel also spoke

to GW-5 at Glenmark for nearly six minutes the next day, May 16, 2013 – the day the

Glenmark price increases became effective. Glenmark increased its prices on the

following drugs where there was an overlap with Teva: Adapalene Gel; Nabumetone;

Fluconazole Tablets; Ranitidine; Moexipril; Moexipril HCTZ; Pravastatin; and

Ondansetron.

      2308. The day after that, May 17, Patel continued to co-ordinate price

increases with both Glenmark and Lupin. For example, at 12:08pm, Patel called

Berthold at Lupin for an eleven minute call. While she was on the phone with

Berthold, GW-5 at Glenmark called Patel (at 12:09pm) and left a 23-second voice-

mail. Immediately after she hung up the phone with Berthold, Patel returned the call

to GW-5; they ultimately connected for approximately eight minutes.




                                         579
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 580 of 1082




      2309. Patel also spoke to J.C. at Glenmark multiple times, and Teva followed

not long thereafter with increases of its own on those products – after further

communications with its co-conspirators.

      2310. But first, after the implementation of the Glenmark price increases on

May 16, and before Teva had the opportunity to follow those increases, Teva was

approached by several customers looking for a lower price. Teva refused to bid on

most of these solicitations in order to maintain market stability. When it did provide a

customer with a bid, Teva intentionally bid high so that it would not win the business.

As Patel stated to a Teva colleague when a large wholesaler approached Teva about

bidding on several Glenmark increase drugs: “IF we bid, we need to bid high, or we

will disturb the market.”

      2311. Patel did not immediately include, on Teva’s list, every drug where

Glenmark increased prices – but that soon changed. For example, the market for

Fluconazole Tablets included Defendant Greenstone as a manufacturer (albeit with

relatively low market share), in addition to Teva and Glenmark.

      2312. As of Friday, May 17, 2013 – heading into the week-end – Patel had not

yet added Fluconazole to her “Immediate PI File.” In an internal e-mail that day,

Patel indicated to colleagues - including her boss at Teva, K.G. – that she was

“[g]athering some revised intel” about Fluconazole in order to determine next steps.

The following Monday, May 20, Patel called Robin Hatosy, the national account

manager at Greenstone, but was unable to connect. As a result, even though they

                                           580
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 581 of 1082




were added later, Fluconazole Tabs were not included in the “Immediate PI File” as it

existed on that date.45

       2313. But that Monday, May 20, 2013, Patel was able to speak to SW-1 at

Sandoz for approximately 18 minutes. Between this call and the one the previous

week, Patel was able to confirm that Sandoz would provide cover bids for at least

Nabumetone (and likely its other products, as well) that would be too high to be

successful, so that Sandoz would not accidentally take its co-conspirators’ market

share in advance of Sandoz’s own price increases.

       2314. As a result, at the same time, Sandoz was internally discussing its

“bidding high” strategy on multiple items. On the afternoon of Wednesday, May 22,

a Sandoz pricing analyst sent the following e-mail to Kellum and SW-1, explicitly

confirming the strategy with respect to both “Nabumetone” and other “price increase

items”:




45
  Patel was ultimately not able to communicate with Hatosy until a week later, on
May 28 – by which time, she had transmitted the “Immediate PI File” up Teva’s chain
of command for initial approval. But the next day, Fluconazole tabs were added to
the list and were ultimately included in Teva’s price increases.

                                          581
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 582 of 1082




      2315. Also, on Wednesday, May 22, the same day that Sandoz was e-mailing

internally about bidding high on Nabumetone and not bidding at all on other generic

price increase items, Teva was speaking to Taro regarding fixing the market for

generic Adapalene Gel. In addition to Teva and Glenmark, Taro was the only other

manufacturer in the market for generic Adapalene Gel at that time. During an

approximately ten-minute phone conversation between Patel at Teva and Ara

Aprahamian, the Vice President of Sales and Marketing at Taro, on May 22, 2013, the

cartel members agreed to follow the Glenmark increase, which Patel referred to in the

“Immediate PI File” spreadsheet by the word “rumors,” which Patel used – in

accordance with Defendants’ cartel’s regular pattern and practice – to camouflage the

true source of this information, viz. an employee of a fellow cartel member.

      2316. Further evidence of Defendants’ use of this pattern and practice in

particular, and also of Defendants’ broader culpability, is that shortly after his phone

call with Patel, Aprahamian made an internal Taro request for a report with specific




                                           582
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 583 of 1082




information about Adapalene Gel, including volume and pricing, in order to evaluate

a potential Taro increase on the drug.

      2317. As with Patel’s “Immediate PI File,” Aprahamian indicated that the

reason for his request was that the “Rumor mill has some price changes in the

market.”

      2318. The next day, Thursday, May 23, Aprahamian directed a Taro employee

to implement an immediate (“if you can do today fine, otherwise early next week”)

price increase on Adapalene Gel on most accounts, except for Target: “please co-

ordinate price adjustment for Adapalene gel for all the highlighted accounts

(distributor price only – most specifically keep Target net price the same but Anda

distributor price needs to be raised) to a new net of $97.25…..”

      2319. Meanwhile, with regard to Pravastatin, Teva executives had spoken to all

of the relevant cartel members about Pravastatin except Apotex. And while all of

these other communications were going on during the week of May 20-24, Patel had

the following series of phone calls with B.H., a senior sales executive at Apotex,

during which Apotex agreed to raise its price for Pravastatin:




                                          583
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 584 of 1082




       2320. And that Friday, May 24, 2013, Patel completed and sent her initial list

of recommended price increases to K.G., her Teva colleague – Pravastatin was not yet

included, but it soon would be. She sent the list via e-mail, with an attached

spreadsheet, titled “Immediate PI File.” This file included at least twelve drugs:

Nabumetone tabs, Ranitidine HCL tabs, Moexipril HCL tabs, Moexipril HCL/HCTZ

tabs, Adapalene Gel, Cefdinir oral suspension, Cefprozil tabs, Cefdinir caps,

Fluocinonide ointment, Fluocinonide emolient cream, Fluocinonide gel, Fluocinonide

cream, Cefaclor ER tabs, Cephalexin tabs, and Cefadroxil tabs.46

       2321. The spreadsheet also contained columns directed to fellow cartel

members and their market shares (along with those of a competitor who may not

have been a member of Defendants’ cartel) and a column directed to competitively

sensitive information about future pricing for those cartel members – information

that Patel could have learned (and did, in fact, learn) only through Teva’s discussions

with and among its co-conspirators. These columns from that spreadsheet are set

forth below:




46
  While Fluconazole tabs were not included in that iteration of the list, they were, as
discussed infra, soon added, once Teva and Greenstone connected.

Pravastatin would be added to that group shortly, once price-increase confirmation
had been received from both the other suppliers of that market – who were also, not
coincidentally, members of Defendants’ cartel: Glenmark and Zydus.

                                          584
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 585 of 1082




      2322. As just discussed (and as further annotated on that image in the chart

below), prior to sending this file to K.G. on Friday, May 24, Patel or another

executive at Teva spoke with Teva’s fellow cartel members for every drug on the list

except for Cefadroxil tablets and the Teva Exclusive drugs, Cefaclor ER tablets and

Cephalexin tablets. But even those drugs are part of this case because Teva was able

to, and did, price its exclusive products higher than it would have if there had been

any significant risk of Teva’s co-conspirators entering those markets and competing

for market share and/or on price – which, of course, there wasn’t, because of

Defendants’ cartel’s overarching agreement.

      2323. During these communications, and as part of the cartel’s overarching

agreement, Teva and its co-conspirators agreed to fix prices and avoid competing with

each other in the markets for these drugs, as set forth in certain examples below:




                                          585
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 586 of 1082




      2324. The graphic above actually understates Defendants’ communications,

since, for clarity, it only shows one dialog box per cartel member, with only some of

the relevant conversations and people involved.

      2325. On Monday, May 27, the preceding (non-annotated) version of that file,

including its competitively sensitive information (which Patel had obtained from

Teva’s fellow cartel members), was sent by K.G. to his and Patel’s boss, Maureen

Cavanaugh (“Cavanaugh”) – at that time, the Senior Vice President of Sales and

Marketing at Teva. Cavanaugh adopted and approved Patel’s price increase

recommendations the very next day: Tuesday, May 28, 2013.



                                          586
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 587 of 1082




      2326. As it turned out, Teva’s efforts to co-ordinate details on additional

products also bore fruit on that Tuesday. That day, Tuesday, May 28, Hatosy at

Greenstone and Patel at Teva finally connected by telephone and had an

approximately twenty-minute call – a conversation not reflected on the graphic above.

But the very next day, Patel added Fluconazole tabs to the Teva price increase list, and

later Teva (in co-ordination with Sandoz and Glenmark) raised its own prices on

them, on July 3.

      2327. Also on May 28, Apotex raised its price for Pravastatin. That same day,

Defendant Green also exchanged six text messages with K.R. at Zydus.

      2328. The next day, May 29, after a conversation with Maureen Cavanaugh,

Patel added Pravastatin to the Teva price increase list. That same day, Green spoke to

K.R. at Zydus twice more, and exchanged a further four text messages. Two weeks

later, Zydus followed with a price increase of its own on June 14, 2013.

      2329. In the days leading up to the Zydus increase, Green spoke to K.R. and

M.K. at Zydus several times, including at least the following calls and text messages:




                                          587
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 588 of 1082




      2330. Teva ultimately followed Glenmark, Apotex and Zydus with a significant

(653%) price increase of its own on Pravastatin on August 9, 2013. As described in

more detail infra, in the days and weeks leading up to the August 9 increase, Patel and

Green were communicating with Teva’s co-conspirators on Pravastatin to co-ordinate

its implementation.

      2331. And leading up to its July 3 multi-drug price increase, Teva continued to

co-ordinate with Sandoz and other cartel members – and to expand its list. For

example, Sandoz was also in the market for Ranitidine, along with Teva and

Glenmark.

      2332. Meanwhile, during in the week of May 27, as promised, Taro raised its

prices on Adapalene gel – on May 29.

      2333. The next day, on May 30, 2013, starting at approximately 8:15 am, Patel

spoke to GW-5 at Glenmark, for a little less than a quarter-hour. Immediately after



                                          588
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 589 of 1082




hanging up the phone, Patel called SW-1 at Sandoz and left him a voicemail. SW-1

called her back promptly and they discussed Glenmark’s price increase on Ranitidine

and Teva’s plans to follow that increase. Patel and SW-l then had several short but

substantive calls, over the next half-hour.

      2334. Later that same morning (but after his conversations with Patel), SW-l

then sent an internal Sandoz e-mail at 10:02 am to Kellum, indicating that SW-1

believed there would be price increases in the pipeline with respect to Ranitidine, and

suggesting a substantial increase in Sandoz’s price:




      2335. The communications among cartel members about competitively

sensitive information were constant and unrelenting during this period. For example,

in the Pravastatin market, Green had numerous conversations with Zydus executives

in the week prior to that company’s Pravastatin increase, as shown in the table below,

starting on Sunday, June 9, 2013:


                                              589
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 590 of 1082




      2336. On June 14, the day after the last of these calls, Zydus increased its price

on Pravastin by over 150%. Teva ultimately raised its prices on Pravastatin two

months later, on August 9, 2013. At that time, Patel recommended that Teva follow

the cartel members who had already raised their prices – including Zydus. Prior to

Teva raising its prices on August 9, Green (Teva) spoke to K.R. at Zydus three times

– twice on August 4, and once on August 5.

      2337. Likewise, back in June, Teva was “attempting to understand how [its]

pricing for Isoniazid compares to the rest of the market.” On June 11, 2013, L.R., a

Teva marketing representative, asked Patel whether she was “aware of any

competitive market intel for this family?” By “family,” the representative was

referring to (and Patel understood her to mean) the Isoniazid group of products,

including all formulations that included this molecule – and “molecule” was another




                                          590
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 591 of 1082




way that Defendants’ employees would refer to all formulations that contained a

particular API.

      2338. The marketing representative explained that Sandoz was also in the

market for Isoniazid and had “drastically increased their pricing” in January, 2013.

Patel responded: “I will try to get the scoop on Sandoz pricing tomorrow.”

      2339. And by “get the scoop,” of course, Patel meant that she would reach out

to Teva’s fellow cartel member (i.e., Teva’s co-conspirator), Sandoz, to find out its

prices – which is exactly what Patel did, when she spoke to SW-1 at Sandoz at least

five times the next day, on June 12, 2013.

      2340. Patel called SW-1 early in the morning and the two spoke for

approximately 20 minutes. Subsequently, SW-1 called Patel back and they spoke for a

few minutes more, and then Patel began writing the following e-mail, which she sent

at 8:27 am and which reflected some of the discussion she was having with SW-1

about pricing, market share, and customer allocation, including that Sandoz had 62%

of the Isoniazid market, that Teva had about 36%, and that West-Ward was likely out

of the picture altogether, due to supply limitations – and, of course, included the

suggestion to have additional discussions in a way that would not leave any electronic

record: “come by to chat.” The e-mail is pictured below:




                                             591
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 592 of 1082




      2341. Later that day, at 3:21 pm, Patel passed along additional information

with specific price points she had received from SW-1 at Sandoz, including the 300

mg tablet and the 100 mg tablet:




      2342. As discussed more fully below, Teva ultimately increased its Isoniazid

prices on a year and a half later, on January 28, 2015 – in co-ordination and co-




                                          592
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 593 of 1082




operation with Sandoz, of course. Just about a week before that increase, Patel spoke

to SW-1 for approximately a quarter-hour, on January 22, 2015.

       2343. Meanwhile, on June 13, 2013, K.G. at Teva sent an e-mail to several

Teva employees, including Patel, directing them to “share any competitive intelligence

you may have or receive” regarding Oxybutynin Chloride. At that time, Teva had

been considering whether to delete the drug from its inventory, due to low supply and

profitability.

       2344. But one factor that could – and, thanks to Defendants’ cartel, in fact did

– change that calculus for Teva was the ability to implement a significant price

increase. As a result, the next day – Friday, June 14, 2013 – while considering

whether to change Teva’s plan to delete the drug, a Teva employee asked Patel

whether she could “provide an estimate of the pricing we might secure business at?”.

       2345. Patel did not wait until Monday to reach out to the employee of a fellow

cartel member, Upsher-Smith. Instead, the very next day, Saturday, June 15, Patel

exchanged six text messages with B.L., a senior national account executive at Upsher-

Smith – a cartel member that manufactured Oxybutynin.

       2346. And on Wednesday, June 19, Teva learned that the other manufacturer

in the market for Oxybutynin Chloride had increased its price for that drug. As a

result, Teva did not exit that market. Instead, a national account executive at Teva

sent an e-mail to Patel, asking “Did you know about the Oxybutynin? We have small

share, but huge increase there!” Of course, this was not news to Patel. Instead, she

                                          593
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 594 of 1082




humble-bragged that she’d already heard the news: “Yes, heard late last week. The

train is moving so fast, I’m worried we won’t get on!” The second sentence was not a

statement of fact; in fact, Patel knew that Teva absolutely would be getting on board

the Oxybutinin price-increase train, which it did less in two weeks’ time.

       2347. As part of that price-increase process, that same day, Patel instructed a

colleague to add Oxybutynin Chloride to the Teva price increase list and began taking

steps to implement the increase.

       2348. And in less than two weeks’ time, Teva convened a meeting on Tuesday,

July 2, 2013, to discuss its price increases that were going into effect (and, in fact, did

go into effect) the next day on at least the following 20 product families (i.e., all

doses/strengths/sizes of a given formulation):

       Adapalene Gel

       Cefaclor ER Tablets

       Cefadroxil Tablets

       Cefdinir Capsules

       Cefdinir Oral Suspension

       Cephalexin Tablets

       Cimetidine Tablets

       Fluconazole Tablets

       Fluocinonide Emollient Cream

       Fluocinonide Cream

                                            594
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 595 of 1082




  Fluocinonide Gel

  Fluocinonide Ointment

  Methotrexate Tablets

  Moexipril HCL Tablets

  Moexipril HCL/HCTZ Tablets

  Nabumetone Tablets

  Nadolol Tablets

  Oxybutynin CL Tablets

  Prazosin HCL Capsules

  Ranitidine HCL Tablets.

  2349. A picture of that invitation follows:




                                     595
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 596 of 1082




      2350. As previously discussed, Teva co-ordinated with manufacturers for all of

those products. And because of the cartel’s so-called “Fair Share” guidelines, even for

the products where Teva was exclusive (Cefaclor ER, Cefadroxil, and Cephalexin),

Teva was able to raise its prices significantly – from 25% to 95% – because it did not

                                          596
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 597 of 1082




need to worry about significant competitors coming in and undercutting these

increased prices to obtain market share.

      2351. The graphic below is a marked-up version of the agenda, illustrating

some of the contacts among cartel members regarding these products, leading up to

the price increases, including, for example, communications between Mylan and Teva

discussed supra, with respect to the Amiloride Tabs group of products:




                                           597
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 598 of 1082




       2352. The next day, July 3, Teva implemented the promised price increases on

the wide range of products identified above. That same day, Patel spoke to Robin

Hatosy (Greenstone) for approximately a quarter-hour; she also spoke with GW-5 at

Glenmark for approximately five minutes. The Teva price increases were staggering –

for example, for Fluconazole Tablets, from 875% - 1,570%, depending on the dosage

strength. (Greenstone then followed with its own increase on that product on August

16, 2013. Teva co-ordinated those increases with both Glenmark and Greenstone).

       2353. Similarly, Teva’s price increases ranged between 1,100 - l,500 % on

Oxybutynin Chloride, depending on dosage strength. Like the other drugs on the list,

Teva would not have increased its price without first obtaining agreement from its co-

conspirators that they would not compete with Teva or steal market share after the

price increase.

       2354. Further evidence of the widespread knowledge and acceptance of

Defendants’ cartel’s existence and central agreement is that, in January 2015,

Defendant Teva was in discussions with a large retail customer about the possibility of

becoming its supplier for Moexipril HCL HCTZ Tablets. The customer stated “Yes, I

would like a OTB [One Time Buy]. Can you provide pricing? And yes, we should

discuss an ongoing offer as well. I think you are way under your ‘fair share’ on this

one if I remember correctly.”

       2355. No shortages or other market features can explain Defendants’ price

increases for Adapalene Gel, Cefaclor ER Tabs, Cefadroxil Tabs, Cefdinir Caps,

                                          598
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 599 of 1082




Cefdinir Oral Solution, Cefprozil Tabs, Cephalexin Tabs, Cimetidine Tabs,

Fluocinonide Cream, Fluocinonide Emolient Cream, Fluocinonide Gel, Fluocinonide

Ointment, Fluconazole Tabs, Isoniazid Tabs, Methotrexate Tabs, Moexipril HCL

Tabs, Moexipril HCL/HCTZ Tabs, Nabumetone Tabs, Nadolol Tabs, Ondansetron,

Oxybutynin CL Tabs, Pravastatin Tabs, Prazosin HCL Caps, or Ranitidine HCL Tabs

during the Relevant Period.

      2356. The elevated prices of Adapalene Gel, Cefaclor ER Tabs, Cefadroxil

Tabs, Cefdinir Caps, Cefdinir Oral Solution, Cefprozil Tabs, Cephalexin Tabs,

Cimetidine Tabs, Fluocinonide Cream, Fluocinonide Emolient Cream, Fluocinonide

Gel, Fluocinonide Ointment, Fluconazole Tabs, Isoniazid Tabs, Methotrexate Tabs,

Moexipril HCL Tabs, Moexipril HCL/HCTZ Tabs, Nabumetone Tabs, Nadolol

Tabs, Ondansetron, Oxybutynin CL Tabs, Pravastatin Tabs, Prazosin HCL Caps, and

Ranitidine HCL Tabs resulted from Defendants’ anticompetitive conduct, have

injured Plaintiffs, and caused them to pay more than they would have paid in a free

and fair market, and will continue indefinitely at these elevated levels unless

Defendants’ conduct in furtherance of their conspiracies is enjoined by this Court.

      2357. The unlawful agreements among Teva, Sandoz, Glenmark, Lupin,

Mylan, Taro, Upsher, Apotex, Zydus, Glenmark, Amneal, Paddock, Westward, and

Watson/Actavis regarding Adapalene Gel, Cefaclor Tabs, Cefaclor ER Tabs,

Cefadroxil Tabs, Cefdinir Caps, Cefdinir Oral Solution, Cefprozil Tabs, Cephalexin

Tabs, Cimetidine Tabs, Fluocinonide Cream, Fluocinonide Emolient Cream,

                                           599
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 600 of 1082




Fluocinonide Gel, Fluocinonide Ointment, Fluconazole Tabs, Isoniazid Tabs,

Methotrexate Tabs, Moexipril HCL Tabs, Moexipril HCL/HCTZ Tabs, Nabumetone

Tabs, Nadolol Tabs, Ondansetron, Oxybutynin CL Tabs, Pravastatin Tabs, Prazosin

HCL Caps, and Ranitidine HCL Tabs was part of all Defendants’ overarching

conspiracy to unreasonably restrain trade and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       BP.    Cholestyramine Oral Powder and Oral Solid

       2358. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Cholestyramine oral powder and oral solid (“Cholestyramine”) beginning at

least as early as April 2013.

       2359. Cholestyramine, also known by the brand name Prevalite, is a

medication used to lower high cholesterol levels in the blood.

       2360. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Cholestyramine, as follows:

       2361. During the relevant time frame, Defendants Sandoz, Par, and Upsher-

Smith were the primary manufacturers of Cholestyramine.

       2362. The market for Cholestyramine was mature and at all relevant times had

multiple manufacturers.




                                            600
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 601 of 1082




      2363. For years, the prices for Cholestyramine were relatively low and stable.

Then, in the space of a few months during the summer of 2013, Upsher-Smith,

Sandoz and Par all implemented large and very similar price increases in very close

succession. The manufacturers all had different list prices for Cholestyramine before

the summer, but by the end, they all had identical list prices that were much higher

than before.

      2364. The list (WAC) price charts and NSP price charts below show the

sudden, steep, large and sustained price increases imposed by Par, Sandoz and

Upsher-Smith on Cholestyramine.




                                          601
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 602 of 1082




      2365. Throughout this period, Par, Sandoz and Upsher-Smith met at trade

conferences and communicated directly with each other in furtherance of their price-

fixing agreement on Cholestyramine and of their Fair Share agreement.

      2366. For example, D.Z., Upsher-Smith Senior National Account Manager,

and C.B., Sandoz Director of National Accounts, spoke briefly on May 29, 2013.

Upsher-Smith announced its list (WAC) price increase on June 7, 2013.

      2367. Shortly after raising prices, Upsher-Smith reached out directly to Par. On

June 20, 2013, C.O., Upsher-Smith’s Director of Strategic Generic Portfolio and

Marketing, spoke twice to K.O., Par’s VP of National Accounts. The two spoke again

on June 25.




                                         602
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 603 of 1082




      2368. On July 16, Upsher-Smith’s M.M., National Account Manager, spoke to

Sandoz’s C.B. for approximately 14 minutes. Ten days later, on July 26, 2013, Sandoz

announced its list (WAC) price increase on Cholestyramine. A few days later, on July

29, Upsher-Smith’s C.O. and Par’s K.O. spoke again for nearly 20 minutes.

      2369. Par followed the list (WAC) price increase on August 27, 2013. On

September 5, K.O. at Par again spoke to C.O. at Upsher-Smith for nearly 22 minutes.

      2370. No shortages or other market features can explain Defendants’ price

increases for generic Cholestyramine during the Relevant Period.

      2371. The elevated prices of generic Cholestyramine resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      2372. The unlawful agreements among Defendants Par, Sandoz, and Upshur-

Smith, regarding generic Cholestyramine were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

      BQ. Drospirenone/EE
      2373. Ethinyl Estradiol in conjunction with Drospirenone (“Drospirenone/

EE”), also known by brand names such as Yaz®, Yasmin®, and Ocella®, provides

hormonal birth-control.


                                           603
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 604 of 1082




       2374. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

generic Drospirenone/EE as follows:

       2375. Barr Pharmaceuticals received approval to market generic

Drospirenone/EE in 2008, and Teva continued to market the drug after the

acquisition of Barr in 2011 under the name Gianvi®.

       2376. In late 2012, Lupin received approval to market a generic Drospirenone/

EE product. By April 2013, Lupin was making plans for a summer 2013 entry into

the market, so, in accordance with the established practices of Defendants’ cartel,

Lupin contacted Teva to initiate discussions on how the competitors would allocate

fair share among themselves. On April 24, 2013, Teva’s Green received a call from

David Berthold (“Berthold”), Lupin’s Vice President of Sales. The two spoke for

over three minutes.

       2377. This was far from Berthold’s only communication advancing the

conspiracy; as Lupin’s Vice President of Sales, Berthold has relationships with

individuals at many of the Defendants and is one of the most prolific communicators

of all the conspirators identified herein.

       2378. For example, between March, 2011 – October, 2018, Berthold

exchanged at least 4,185 phone calls or text messages with his contacts at Defendants

Aurobindo, Glenmark, Greenstone, Actavis, Wockhardt, Zydus, Teva, Breckenridge,

Mylan, Sandoz, Dr. Reddy’s, Amneal, and Lannet, including over 1,900 calls or texts

                                             604
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 605 of 1082




with Jim Grauso during Grauso’s time at Aurobindo and Glenmark, at least 791 calls

or texts with Robin Hatosy at Greenstone, over 300 calls or texts with A.G. at

Actavis, over 75 calls or texts with Nisha Patel at Teva, and over 240 calls or texts

with Kevin Green during his tenure at Teva and, later, Zydus – including the three

minute call just mentioned, which was followed by two additional calls the following

day, April 25.

      2379. Discussions intensified the following week among Teva, Lupin, and a

third supplier, Actavis. In preparation, on April 29, 2013, K.G. of Teva asked a

colleague for current market share figures along with a list of Teva’s generic Ocella

customers. The colleague responded with a customer list, estimating Teva’s current

market share at 70-75%.

      2380. The next day, April 30, A.B., a senior sales and marketing executive at

Actavis, and Teva’s Rekenthaler spoke twice by phone. That same day, Teva’s Patel

also called A.B.

      2381. The competitors’ communications continued into early May. On May 1,

2013, Patel sent A.B. four text messages. On May 6, Patel and Berthold spoke twice

by phone; the second call lasted twenty-two minutes. Green and Berthold also spoke

that same day. The next day, May 7, Patel and Berthold discussed Drospirenone/EE

market share again, this time speaking for over 10 minutes. Patel also placed a call to

Rogerson at Actavis.




                                           605
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 606 of 1082




      2382. The day after that, May 8, Teva learned that Actavis had bid for one of

Teva’s customer’s generic Ocella business – which, of course, as a new entrant,

Actavis was entitled to do under the terms of Defendants’ cartel, so long as each

supplier ended up with its appropriate “fair share,” but to reach that “fair share”

without the sort of miscommunication that had marred Mylan’s entry into the

Clonidine-TTS market, co-ordination was important, so on the same day, Patel also

spoke to Rogerson for approximately 20 minutes, and the following day, May 9,

Green and Berthold also spoke for at least approximately 12 minutes.

      2383. The day after that, on May 10, Rekenthaler received his requested

analysis for how much it would cost to concede two of its major accounts, which he

passed on to Patel. With that information in hand, Patel then spoke to Berthold and

Rogerson, for approximately a quarter of an hour and five minutes, respectively, to

discuss Clonidine-TTS market share.

      2384. A few days later, on May 14, 2013, Teva’s K.G. recommended

conceding those accounts; Rekenthaler agreed.

      2385. On July 10, 2013, Green spoke to Berthold twice (for approximately

than eight and two minutes); after the first of those calls, Green requested “the

normal profitability analysis on all customers with pricing and market share. Lupin is

entering the market” from a colleague to help him continue to negotiate with Lupin.

      2386. Later that day, Green called and spoke to Patel for more than seven

minutes, conveying what he had learned from Berthold. During that call, the two

                                           606
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 607 of 1082




decided that Patel would call Berthold back and confirm the agreement between Teva

and Lupin. Patel called Berthold shortly after and the two spoke for more than four

minutes. They spoke again first thing the next morning, for nearly one minute.

       2387. The next day, Patel e-mailed Green, saying: “BTW, Ocella. Check!”

Green, confused by the e-mail, responded: “Huh... you are calling.... correct?” Patel

confirmed that she had, in fact, called her counterpart at Lupin: “Yes. I was saying

it’s all done.”

       2388. Discussions between Teva and Lupin continued on July 17, 2013 with a

call between Green and Berthold that lasted twenty minutes.

       2389. On July 29, 2013, Defendant Green announced to his colleagues:

“Lupin has entered and we need to evaluate.”

       2390. The lines of communication between competitors Teva and Lupin

remained open and active over the next few months as they worked on the details of

which company would take which generic Ocella accounts. On September 5, 2013,

for example, Rekenthaler conveyed to a colleague the importance of retaining a

particular customer’s account, along with his understanding of Green’s discussions

with Berthold about Lupin’s desired market share. Green spoke to Berthold by

phone twice the following day to re-confirm the understanding between the two

companies.

       2391. On September 9, 2013, Teva’s K.G. sent an internal e-mail to his

colleagues, conveying his thoughts about Lupin’s bid for a portion of another

                                         607
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 608 of 1082




customer’s generic Ocella business. He informed them that because Teva had

secured two other significant customers, “we will likely need to give up some of our

formulary position to this new market entrant.”

       2392. In mid-October of 2013, as Teva and Lupin finalized allocating

customer accounts between them, K.G. reminded one of his colleagues to be careful

before conceding large customers on a “bucket basis,” rather than drug-by-drug, in

order to “make sure we are not giving up volume on products where we do not have

our fair share.”

       2393. No shortages or other market features can explain Defendants’ elevated

prices for Drospirenone/EE during the Relevant Period.

       2394. The elevated prices of EE/ Drospirenone resulted from Defendants’

anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       2395. The unlawful agreement between Teva, Sandoz, and Glenmark regarding

Drospirenone/EE was part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.




                                           608
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 609 of 1082




       BR. Lamotrigine ER Tablets

       2396. Lamotrigine ER tablets (brand name: Lamictal) is an anticonvulsant drug

that treats epileptic seizures. As part of the overarching fair share conspiracy,

McKesson, ABC, and WBAD coordinated with Dr. Reddy’s, Par, and non-defendant

co-conspirator Wilshire to allocate market share for the drug.

       2397. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Lamotrigine ER tablets, as follows:

       2398. At a sales and marketing meeting held in April 2013, the Dr. Reddy’s

sales team arrived with certain unspecified competitor intelligence regarding

Lamotrigine.

       2399. In June 2013, the Dr. Reddy’s team was planning to enter the market for

Lamotrigine in either in July or August. The only other competitors at the time were

Defendants Par and Wockhardt, although the latter had supply problems.

       2400. On June 17, 2013 a member of the Dr. Reddy’s sales team wrote an

internal email about a customer that wanted a bid on Lamotrigine. If Par was

unwilling to concede the business, an aggressive offer would only have the result of

driving down prices. Thus, it was important for Dr. Reddy’s to know which accounts

Par would defend or concede.

       2401. The same day, Dr. Reddy’s Director of National Accounts told

colleagues that he had spoken to McKesson Senior Director Victor Borelli told his

                                            609
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 610 of 1082




colleagues that ABC had communicated to him that Par wanted to keep the ABC

account.

         2402. McKesson then communicated with Dr. Reddy’s and Par to arrange a

market allocation between the two manufacturers. Dr. Reddy’s remained concerned

that Par might confuse Reddy’s transaction as an avaricious undertaking to obtain an

additional, unfair share. That would then risk that Par would lower prices to retain the

account to resist an unfair action, and this could disrupt the market and drive prices

lower.

         2403. Collusive communications regarding Lamotrigine did not end in 2013. In

October 2015, Defendant WBAD coordinated with Dr. Reddy’s and a manufacturer

not named as a defendant in this complaint (Wilshire) in order to allocate fair share

for the drug Lamotrigine ER.

         2404. On October 28, 2015, Dr. Reddy’s executives had dinner with WBAD’s

Director of Generic Pharmaceutical Sourcing. The next morning, he told them he had

received a bid for 25% of the Walgreens business from a competitor and encouraged

Reddy’s to give it up in exchange for no further competition from the competitor

         2405. WBAD continued to arrange allocation of share through 2016. By this

time, Defendant Actavis had entered the Lamotrigine market. On April 11, 2016, Dr.

Reddy’s learned of a challenge at WBAD.

         2406. No shortages or other market features can explain Defendants’ price

increases for generic Lamotrigine ER tablets during the Relevant Period.

                                          610
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 611 of 1082




       2407. The elevated prices of generic Lamotrigine ER tablets resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       2408. The unlawful agreements among Defendants McKesson, ABC, WBAD,

Dr. Reddy’s, and Par, regarding generic Lamotrigine ER tablets were part of all

Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.

       BS.    Acetazolamide
       2409. Acetazolamide, also known by the brand name Diamox, among others,

is used to treat, inter alia, glaucoma, epilepsy, periodic paralysis, and heart failure.

Acetazolamide is sold in two formulations: tablets, manufactured by Taro and

Lannett; and sustained release capsules, manufactured by Heritage, Zydus, and Teva.

       2410. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Acetazolamide as follows:

              1.     Acetazolamide Tablets
       2411. Taro and Lannett dominate the market for Acetazolamide tablets. Since

at least the spring of 2012, Taro and Lannett have co-ordinated pricing and market

share in this market.


                                             611
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 612 of 1082




       2412. Acetazolamide tablets come in two dosages: 125mg and 250mg. Both

Taro and Lannett make the 250mg dosage, which is the predominant form. Only

Taro makes the 125mg dosage, yet it was included in the agreement between Taro and

Lannett to elevate the prices of Acetazolamide.

       2413. Prior to the spring of 2012, Taro and Lannett priced their Acetazolamide

tablets similarly, but to hide their co-operation, not identically. Small price increases

in 2009 and 2010 were implemented by both manufacturers, but were not identical,

nor were they simultaneous. For example, when Taro implemented a price increase at

the end of 2009, Lannett kept its prices unchanged for a year before following Taro’s

price increase. Market share between Taro and Lannett also shifted during this

period.

       2414. All of this changed, however, beginning in April-May of 2012.

       2415. In April-May of 2012, Taro and Lannett imposed 40% to 50% list price

increases, and brought their list prices for Acetazolamide 250mg tablets to identical

levels. Taro also increased the list price of 125mg tablets around this time.

       2416. Thereafter, in early 2013, Taro made slight price increases to both of its

tablets. By the middle of 2013, Taro and Lannett appear to have worked out an

extremely stable split of the market, accounting for both 125mg and 250mg tablets.

       2417. By the end of 2013, Taro and Lannett were ready to impose a large price

increase. Within weeks of each other, in November and December, Taro and Lannett

imposed identical list prices for Acetazolamide 250mg tablets. The increases were

                                            612
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 613 of 1082




well over 200%. Taro imposed a similarly large list price increase on 125mg tablets

around this time. AWP prices for both products also increased significantly.

      2418. This graph shows Taro and Lannett’s lockstep AWP pricing:

                                        Figure 5




      2419. The list and AWP prices for Acetazolamide tablets remained elevated

above competitive levels thereafter.

      2420. Throughout their co-ordinated price increases, Taro and Lannett

captured remarkably stable shares of the 250mg tablet market, with Lannett claiming

approximately 56% and Taro claiming 44%.

      2421. The actual agreement, however, was an even split of the market, 50% to

each manufacturer, because Taro (the only one to manufacture the 125mg tablets) had

100% of sales of that dosage. As a result, the total dollar of sales across both

products was virtually even, and remained remarkably stable. Lannett’s larger share of


                                           613
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 614 of 1082




250mg tablets was offset by Taro’s sales of 125mg tablets. The graph on the

following page shows the total value of combined market share (i.e., total dollar sales)

for Acetazolamide tablets:



                                       Figure 6




      2422. The lockstep price increases and nearly perfect market share split across

multiple dosages by Taro and Lannett was a part of, and is consistent with, all

Defendants’ overarching “fair share” agreement.

      2423. The pricing conduct of Taro and Lannett is not consistent with a

competitive market. Manufacturers would not impose a large price increase absent

some assurance that their competitor would do the same, lest they lose market share.

      2424. No shortages or other market changes can explain the abrupt,

simultaneous and large price increases by Taro and Lannett.


                                           614
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 615 of 1082




      2425. The ability of Taro and Lannett to reach agreement on market share and

price increases was a function of their overarching conspiracy to fix prices across the

markets for generic pharmaceuticals and was further aided bythe prevalence of trade

association meetings and conferences where the parties were able to meet in person.

      2426. For example, in August, 2013, not long before the large price increases

imposed by Taro and Lannett, employees of both Defendants (including Tracy

Sullivan) attended the NACDS Total Store Expo. See Exhibit 1.

      2427. Two months later, in October, representatives from Taro and Lannett,

among other Defendants, attended the GPhA Fall Tech Conference in Bethesda,

Maryland, which provided another opportunity to discuss price increases for

Acetazolamide.

      2428. No shortages or other market features can explain Defendants’ price

increases for Acetazolamide tablets during the Relevant Period.

      2429. The elevated prices of Acetazolamide tablets resulted from Defendants’

anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      2430. The unlawful agreement between Taro and Lannett regarding

Acetazolamide tablets was part of all Defendants’ overarching conspiracy to




                                          615
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 616 of 1082




unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

              2.      Acetazolamide Capsules
       2431. In 2014, the Acetazolamide capsule market was dominated by Heritage,

Teva and Zydus. Heritage and Teva had approximately 78% of sales and Zydus had

the rest. Teva marketed and sold Acetazolamide capsules during the relevant period

at least in part through its subsidiary, Barr.

       2432. As discussed supra, during the week of April 14, 2014, Heritage’s Malek

met with two employees and asked them to start analyzing the impact of price

increases for numerous generic drugs, including Acetazolamide.

       2433. Before introducing the market-wide price increases to the rest of his

sales team, Malek was communicating with Patel at Teva, the competitor on seven

Drugs at Issue on Malek’s initial list. On April 15, 2014, Heritage’s Malek spoke with

Patel of Teva for approximately 17 minutes. During that phone call, Patel agreed to

support Heritage’s price increase for Acetazolamide and a series of other drugs. She

and Malek also agreed the when Heritage raised the price of Acetozolamide capsules

and the other drugs, Teva would not challenge Heritage’s price increases by

underbidding and taking those accounts. As also discussed supra, Patel had already

secured Heritage’s agreement to support Teva’s price increases for Nystatin and

Theophylline.




                                             616
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 617 of 1082




      2434. Malek and Patel spoke several more times over the next several months

to confirm their agreement to raise prices and to keep abreast of the progress of

Heritage’s price increases.

      2435. On April 16, 2014, the day after Malek spoke to Patel, Patel then called a

Zydus Director of National Accounts, referred to herein as K.G., to discuss the

pricing of at least Acetazolamide. The two spoke for approximately 20 minutes and

spoke again the next day for approximately 12 minutes. Over the next several months,

the two communicated often, and, because the relationship between the two co-

conspirator Defendants was institutional (rather than based merely on Patel and

K.G.), so did other Teva and Zydus employees. For example, on May 14, J.P., an

Associate Director of National Accounts at Teva, exchanged multiple text Messages

with Zydus’s Vice President of Sales, K.R.

      2436. As noted above, on April 22, 2014, Heritage’s Malek held a telephone

conference with the sales team and dictated a pricing strategy that targeted numerous

drugs for a price increase. This list included Acetazolamide.

      2437. As with the other drugs he targeted, Malek believed it was important to

“socialize” the idea of an Acetazolamide price increase with competitors before

implementing it. To that end, he and the Heritage NAM’s contacted Teva and Zydus

to discuss pricing and customers either via phone, text, e-mail, or in person, often

through industry trade association meetings and conferences.




                                          617
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 618 of 1082




       2438. Malek personally took responsibility to communicate with Defendants

Teva and Zydus. Anne Sather was responsible for Lannett, as well as two other

Defendants. Matt Edelson, Daniel Lukasiewicz, and Neal O’Mara were responsible

for contacting four other Defendants about pricing for various drugs.

       2439. Four days after this phone call, on April 26-29, CEO Glazer attended

the NACDS Annual Meeting where he had the opportunity to meet with

representatives from numerous Defendants, including the other manufacturers of

Acetazolamide capsules, Teva and Zydus. See Exhibit 1.

       2440. While Teva’s Patel and Heritage’s Malek were discussing increasing

prices for at least the seven Drugs at Issue discussed above, on April 24, 2014, Malek

contacted a Zydus employee through the website LinkedIn to discuss at least

Acetazolamide. The Zydus employee responded later the same day.

       2441. In an e-mail exchange May 6-7, 2014, Malek explained that he had

obtained agreements to raise the price of Acetazolamide. Malek had previously told a

Heritage salesperson to hold off on responding to a large customer’s request for a

price reduction. After confirming his agreement with Teva and Zydus to raise the

price of Acetazolamide, he informed his salesperson that Heritage would not agree to

reduce its price.

       2442. Malek also confirmed an agreement with another competitor – likely

Zydus – on Acetazolamide pricing on May 7, 2014.




                                          618
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 619 of 1082




      2443. During this time, Heritage avoided bidding on any potential customers

where Zydus was already supplying Acetazolamide. Heritage did this in furtherance

of Defendants’ agreement not to compete on Drugs at Issue. During this time,

employees at Teva and Zydus were also in close contact with each other about

Acetazolamide. On May 14, 2014, employees of Teva and Zydus exchanged

numerous text messages.

      2444. All Defendants had plentiful opportunities to speak in person about

these agreements without leaving electronic records of their communications.

Between April and October 2014, all U.S. Defendants attended at least one of the

many trade events organized by NACDS, MMCAP, HDMA, or GPhA, in addition to

several customer conferences. See Exhibit 1.

      2445. Defendants used these meetings as an opportunity to reconfirm their

agreements on pricing and otherwise engage in anticompetitive conduct related to the

Drugs at Issue.

      2446. For example, on June 3, 2014 at the HDMA Business and Leadership

Conference, Heritage’s Sather had dinner and drinks with salespeople from Sandoz,

Par, and Lannett. Three weeks later, on June 23, the Heritage sales team had a

meeting where they discussed the specific percentages by which they would increase

prices on the identified drugs and their strategy for doing so. The slated increase for

Acetazolamide capsules was 75%.




                                          619
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 620 of 1082




       2447. On June 26, 2014, Heritage began sending out price increase notices to

its customers for nine different drugs, including Acetazolamide. By July 9, Heritage

had raised the price of Acetazolamide to at least 17 different customers nationwide.

       2448. No shortages or other market features can explain Defendants’ price

increases for Acetazolamide capsules during the Relevant Period.

       2449. The elevated prices of Acetazolamide capsules resulted from

Defendants’ anticompetitive conduct, injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       2450. The unlawful agreement between Heritage, Teva and Zydus regarding

Acetazolamide capsules was part of all Defendants’ overarching conspiracy to restrain

trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

at Issue.

       BT. Alclometasone Dipropionate Cream & Ointment
       2451. Alclometasone Dipropionate is a commonly-prescribed corticosteroid.

It is used to treat a variety of skin conditions, including eczema, dermatitis, allergies,

and rashes. It has been commercially available for decades and is available in several

formultions, including Ointment and Cream, both at 0.05% strength, and is a mature

product market.




                                            620
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 621 of 1082




       2452. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Alclometasone Dipropionate as follows:

       2453. At all relevant times, Defendants Glenmark, Sandoz, and Taro have

dominated the market for Alclometasone Dipropionate. After years of relatively

stable and consistent pricing, Defendants’ Alclometasone Dipropionate suddenly

tripled in price, as follows:

       2454. In the spring of 2013, senior employees of Glenmark, Sandoz, and Taro

met at trade conferences and communicated directly with each other in furtherance of

their price-fixing agreements on Alclometasone Dipropionate cream and ointment

and Defendants’ over-arching cartel agreement.

       2455. As a direct result of these anti-competitive agreements and discussions,

Defendants’ NSP and WAC pricing rose, collectively, in tandem.

       2456. Defendant Taro had only 25% of the market, but fired the opening salvo

on Wednesday, May 1, 2013.

       2457. On that day, Taro announced new Alclometasone Dipropionate Cream

pricing, doubling their previous WAC prices – an extremely unusual move for a

“competitor” with only 25% of the market, as Taro had at the time, and a fact that

was noted in contemporaneous internal correspondence at Sandoz.

       2458. In a functioning competitive generic drug market, a manufacturer with

that relatively low share would not be leading price increases – but Defendants’

                                           621
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 622 of 1082




overarching cartel meant that this market was not, in fact, experiencing competition;

instead, there was only collusion.

      2459. As Sandoz, Taro and Glenmark raised prices in May and continuing

through the summer, all three companies were in regular, repeated contact. As

Defendant Teva had commented internally, Sandoz, Taro, and Glenmark were all

“quality competitors,” the euphemism used at Teva to refer to the cartel’s most

enthusiastic, reliable members.

      2460. For example, that very week-end, on Sunday, May 5, the members of

Taro’s and Glenmark sales teams were hard at work – colluding with each other.

D.S., AVP of Sales at Taro, and M.B., VP of Sales and Marketing at Glenmark (and a

former Taro employee), spoke on May 5 for approximately 21 minutes.

      2461. Also, for example, Taro’s Aprahamian exchanged 190 phone calls and

texts with Sandoz’s C.B. between March 19, 2013, and August 8, 2016, and eleven

times with Glenmark’s employee M.B., beginning on May 7, 2013.

      2462. By the end of the week of May 5, Sandoz had also announced new price

increases (on May 10, 2013), which tripled their prior WAC prices for Alclometasone

Dipropionate Cream.

      2463. The following week, on May 16, Glenmark announced its own price

increase, a week after Sandoz’s increase, while D.S. at Taro also communicated with

D.L., a Director of National Accounts at Sandoz, for approximately 22 minutes. The

two communicated by phone the next day as well.

                                          622
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 623 of 1082




      2464. But Defendants weren’t satisfied with merely a 100% increase in prices.

Instead, in what has become a familiar pattern in this case, less than a month after this

price increase, Glenmark and Taro were speaking again, about how badly they could

gouge purchasers: on May 31, D.S. (Taro Sales AVP) and M.B. (Glenmark Sales and

Marketing VP) spoke twice, once for three minutes and once for approximately 19

minutes.

      2465. A little bit more than a week after that conversation, on June 10, 2013,

Glenmark announced yet another price increase for Alclometasone Dipropionate

Ointment, which far exceeded its initial (raised price) and, likewise, far exceeded its

co-Defendants’ (and fellow cartel members) existing WAC prices.

      2466. In a normal market, these moves would have driven off Glenmark’s

customers; but because of the cartel’s agreement, Glenmark knew its customers had

nowhere to go – and they needed the drugs, so they paid the cartel’s prices for them.

      2467. Glenmark went ahead with this dramatic price increase because Taro

would essentially match Glenmark’s increased prices, and Glenmark knew this pricing

support because of their regular communications.

      2468. In fact, in late May, after Glenmark raised its prices, one of Glenmark’s

large customers solicited bids on Alclometasone Dipropionate, seeking to avoid the

increased prices – and ran right into the waiting arms of fellow-Defendant and -cartel

member, Taro. As part of the cartel agreement, Taro refused to undercut Glenmark’s

increased prices, falsely telling this customer that supply issues prevented Taro from

                                           623
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 624 of 1082




being able to fill the customer’s needs, in an effort to cover the cartel’s tracks and

prevent the customer from suspecting Defendants’ collusion.

       2469. Indeed, Glenmark’s faith in the cohesion of Defendants’ cartel was

justified two days later, when Taro moved to a WAC price that more than tripled

Taro’s prior WAC price for Alclometasone Dipropionate Ointment – a pricing move

that Sandoz knew about in advance, and, according to internal e-mails, a move that its

executives approved of.

       2470. In what has also become a familiar pattern in this case, Glenmark’s M.B.

also communicated by phone with Taro’s Aprahamian on August 15, 20 and 21, and

D.S. (Taro Sales AVP) and M.B. (Glenmark Sales and Marketing VP) spoke in both

July and August.

       2471. By the end of the summer, and after the series of communications

between Sandoz, Taro and Glenmark, each manufacturer had at least approximately

tripled their prices for Alclometasone Dipropionate.

       2472. No shortages or other market features can explain Defendants’ price

increases for Alclometasone Dipropionate cream and ointment during the Relevant

Period.

       2473. The elevated prices of Alclometasone Dipropionate cream and ointment

resulted from Defendants’ anticompetitive conduct, injured Plaintiffs and caused

them to pay more than they would have paid in a free and fair market, and will




                                            624
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 625 of 1082




continue indefinitely at these elevated levels unless Defendants’ conduct in

furtherance of their conspiracies is enjoined by this Court.

       2474. The unlawful agreement between Glenmark, Taro, and Sandoz,

regarding all formulations of Alclometasone Dipropionate cream and ointment, was

part of all Defendants’ overarching conspiracy to restrain trade unreasonably and to

fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       BU. Clomipramine HCL Capsules

       2475. Clomipramine HCL, also known by the brand name Anafranil, is used

for the treatment of obsessive-compulsive disorder, panic disorder, major depressive

disorder, and chronic pain. The market for Clomipramine is mature, as Clomipramine

has been available in the United States for over 20 years. The World Health

Organization (“WHO”) includes Clomipramine on its list of essential medicines.

During the relevant time period, Mylan sold Clomipramine pursuant to ANDAs

approved by the FDA in or around January 1998. Sandoz sells Clomipramine to

purchasers pursuant to ANDAs that were approved by the FDA in or around June

1997 and March 1998. Taro sells Clomipramine to purchasers pursuant to ANDAs

approved by the FDA in December 1996.

       2476. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Clomipramine, as follows:




                                            625
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 626 of 1082




      2477. At all times relevant to this lawsuit there has been more than one

manufacturer of Clomipramine on the market. Defendants Mylan, Sandoz, and Taro

sold Clomipramine to Plaintiffs and others in the United States at supracompetitive

prices inflated by the unlawful and anticompetitive agreements alleged in this

Complaint.

      2478. For more than two years prior to the conspiracy period, Defendants’

average price in the U.S. for Clomipramine was remarkably stable. Beginning in

approximately May 2013, Mylan, Sandoz, and Taro increased their prices abruptly and,

for the most part, in unison.

      2479. In addition to Defendants Sandoz and Mylan, Taro also manufactured

Clomipramine HCL. Indeed, it was Taro that led a price increase on this product on

May 1, 2013. The price increase was striking – more than a 3,440% increase to Taro’s

WAC pricing on certain formulations.

      2480. In the weeks leading up to the Taro price increase on Clomipramine,

Aprahamian of Taro spoke several times with both CW-3 at Sandoz and Michael

Aigner, a national account manager at Mylan. In fact, on several occasions during this

time period, Aprahamian hung up the phone with one competitor and immediately

called the next. At the same time, CW-4 of Sandoz was also speaking with Doug

Statler, a senior sales and national account executive at Taro. During these

conversations, Defendants Taro, Sandoz, and Mylan agreed to raise the price of

Clomipramine HCL.

                                          626
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 627 of 1082




      2481. CW-3 of Sandoz also took contemporaneous notes of some of his

conversations with competitors. For example, after speaking with Aprahamian of

Taro twice on April 30, 2013, CW-3 made the notes identifying Clomipramine HCL

as one of the products that Taro planned to increase on May 1.

      2482. Indeed, there are notations in CW-3’s notebook that demonstrate that he

began communicating with Aprahamian about Taro’s May 1 increase as early as April

2, 2013.

      2483. As part of the agreement to raise prices and not poach each other’s

customers on Clomipramine, Defendant Sandoz consistently refused to bid for Taro’s

customers after Taro raised its price. For example, on April 30, 2013, Publix e-mailed

Sandoz stating that it had received a price increase letter from Taro regarding several

Sandoz overlap products, including Clomipramine, and asked whether Sandoz wanted

to bid for the business. Kellum e-mailed CW-4.

      2484. Taro did agree to concede one customer to Sandoz so that the

competitor could achieve its fair share of the market. On May 1, 2013, Rite Aid e-

mailed Sandoz asking for a bid on Clomipramine.

      2485. The next day, on May 2, 2013, Aprahamian of Taro called CW-3 at

Sandoz and they spoke for five (5) minutes. CW-3 hung up the phone and then

immediately called Kellum. The two spoke for eight (8) minutes. First thing the next

morning – on May 3, 2013 – CW-3 called Aprahamian back and they spoke for

another five (5) minutes. Within a half hour, CW-3 again contacted Kellum and spoke

                                          627
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 628 of 1082




for two (2) minutes. Later that day, CW-4 of Sandoz e-mailed Kellum regarding an

upcoming call with Rite Aid.

      2486. Ultimately, Sandoz was awarded the Clomipramine business at Rite Aid.

      2487. Mylan was the next to increase price on Clomipramine HCL. On May

16, 2013,Mylan increased to the same WAC per unit cost as Taro. In the days leading

up to the Mylan price increase, all three competitors were in contact with each other

by telephone to coordinate efforts.

      2488. On July 3, 2013, Plaintiff HEB informed Taro that Mylan was on back

order for Clomipramine HCL and asked Taro to bid for the business.

      2489. On July 16, 2013, CW-4 of Sandoz sent the July 2013 E-mail identifying

Clomipramine HCL as a Mylan price increase product. By this time, Sandoz knew that

Mylan had increased its price on this product.

      2490. On July 20, 2013, Taro received notification that Sandoz was increasing

price on Clomipramine HCL.

      2491. Two days later – on July 22, 2013 – Sandoz increased its WAC pricing to

match the per unit cost of Taro and Mylan.

      2492. On August 5, 2013, Walgreens – a Mylan customer – e-mailed Sandoz

and requested a bid on Clomipramine HCL.

      2493. In October 2013, CW-4 and Nesta spoke by phone several times,

including multiple calls on October 3rd and 4th.




                                          628
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 629 of 1082




      2494. After this series of calls, during the morning of October 15, 2013, CW-4

of Sandoz called Kellum. The call lasted one minute. Approximately one half hour

later, Kellum e-mailed McKesson and asked if Sandoz could submit a bid for

Clomipramine HCL.

      2495. On October 23, 2013, Sandoz submitted a bid to McKesson and the

customer responded that a reduction was needed to bring the pricing in line with their

current supplier, Taro. CW-1 was surprised and forwarded the request to CW-4,

copying Kellum

      2496. In December 2013, Sandoz received an inquiry from a Bloomberg

reporter who questioned the propriety of the large increases that Sandoz had taken in

recent months on a whole host of drugs, including Clomipramine HCL. Kellum

prepared a response claiming that Sandoz had simply followed the market price

increase after learning of it through public sources.

      2497. As is clear from the above allegations, Kellum’s statements was a lie. In

reality, Sandoz has raised its prices after coordinating the increases with Taro and

Mylan in adcance, and stayed true to its commitments to keep those prices high.

      2498. By way of example, beginning in May 2013, Mylan, Sandoz, and Taro set

their WACs in lockstep on their 25 mg product, reflecting increases from previous

WACs of, more than 2,700%:




                                           629
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 630 of 1082




      2499. In Fall 2014, Senator Bernie Sanders and Representative Elijah

Cummings requested information from manufacturers of ten drugs, including

Clomipramine, which had experienced extraordinary price increases. In response to a

Congressional request from Senators Susan Collins, Claire McCaskill, Bill Nelson, and

Mark Warner in August 2016, the GAO issued a report in which Clomipramine was

identified as experienced an “extraordinary price increase.”

      2500. The price increases on Clomipramine were the results of collusive

agreements between and among Defendants to increase pricing and restrain

competition for the sale of Clomipramine in the United States.

      2501. These collusive agreements were also furthered at least in part, through

in-person meetings at industry events hosted by GPhA and HDMA.

      2502. For example, on October 1-3, 2012, GPhA held a meeting in Bethesda,

Maryland that was attended by representatives from Taro, Sandoz, and Mylan.

      2503. On February 20-22, 2013, GPhA held its 2013 Annual Meeting in

Orlando, Florida. GPhA’s 2013 Annual Meeting was attended by representatives of

Taro, Sandoz, and Mylan.



                                          630
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 631 of 1082




      2504. On April 20-23, 2013 NACDS held its 2013 Annual Meeting at The

Breakers in Palm Beach, Florida. NACDS’s Annual Meeting was attended by

representatives from Taro, Sandoz, and Mylan.

      2505. On June 2-5, 2013, HDMA held its 2013 BLC in Orlando, Florida.

HDMA’s June 2013 BLC was attended by representatives from Sandoz and Mylan.

      2506. On June 4-5, 2013, GPhA held a meeting in Bethesda, Maryland that

was attended by representatives from Taro, Sandoz, and Mylan.

      2507. On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the

Sands Expo Convention Center in Las Vegas, Nevada. NACDS’s August 2013 Total

Store Expo was attended by representatives from Taro, Sandoz, and Mylan.

      2508. On October 28-30, 2013, GPhA held a meeting in Bethesda, Maryland

that was attended by representatives from Taro, Sandoz, and Mylan.

      2509. On December 3, 2013, NACDS held its 2013 NACDS Foundation

Reception and Dinner, which was attended by representatives from Defendants

Mylan and Sandoz.

      2510. No shortages or other market features can explain Defendants’ price

increases for generic Clomipramine during the Relevant Period.

      2511. The elevated prices of generic Clomipramine resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these




                                          631
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 632 of 1082




elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       2512. The unlawful agreements among Defendants Mylan, Sandoz/Fougera,

and Taro, regarding generic Clomipramine were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       BV. Desonide Ointment and Cream

       2513. The market for Desonide is mature, as both the ointment and cream

form of the drug have been available in the United States since the 1970s, and generic

Desonide has been available in the United States since 1994.

       2514. During the relevant time period, Defendants Actavis, Perrigo, Sandoz,

Fougera, and Taro sold Desonide to Plaintiffs and others in the United States at

supracompetitive prices inflated by the unlawful and anticompetitive agreements

alleged in this Complaint.

       2515. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Desonide, as follows:

       2516. At all times relevant to this lawsuit there has been more than one

manufacturer of Desonide on the market. Defendants Actavis, Perrigo, Sandoz,

Fougera, and Taro dominate the market for Desonide.




                                            632
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 633 of 1082




      2517. For at least five years prior to May 2013, Defendants’ prices for

Desonide in the United States remained stable. In May 2013, however, Defendants

abruptly began implementing substantial price increases.

      2518. By way of example, Defendants all set the same WACs for their

ointment products beginning in May 2013, reflecting increases from previous WACs

of more than 140%.




      2519. In August 2013, Actavis entered the market for Desonide and

implemented the supracompetitive prices as well. Upon information and belief, just as

the Defendants did with Glyburide and Doxy DR, Actavis communicated its

intention to enter the market to Perrigo, Sandoz, Fougera, and Taro well in advance

of its actual entry, and the Defeneants reached an agreement on the supracompetitive

pricing that each would charge its customers. This agreement on Desonide was

facilitated by the overarching market allocation (or “fair share”) agreement that was

followed by all Defendants and conspirators and it prevented Actavis’ entry into the

market from eroding the conspiratorial pricing on Desonide.


                                          633
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 634 of 1082




        2520. Desonide was one of the drugs identified in the GAO Report as having

experienced an “extraordinary price increase.”

        2521. No competitive justifications explain the abrupt increase in price.

Changes in ingredient costs do not explain Defendants’ price increase. The gel and

lotion formulations of Desonide did not experience the same coordinated and

extraordinary price increases in May 2013 that the cream and ointment formulations

did, even though all formulations have the same active ingredient.

        2522. Nor were the abrupt price increases were not due to supply disruptions.

        2523. Upon information and belief, the price increases on Desonide were the

result of collusive agreements between and among Defendants to increase pricing and

restrain competition for the sale of Desonide in the United States. These collusive

agreements were furthered, at least in part, through in-person discussions conducted

at meetings and industry events hosted by GPhA and HDMA as well as other

meetings and communications, some of which are described below.

        2524. For example, on October 1-3, 2012, GPhA held a meeting in Bethesda,

Maryland that was attended by representatives from Actavis, Perrigo, Sandoz, and

Taro.

        2525. On February 20-22, 2013, GPhA held its Annual Meeting at the JW

Marriott Orlando Grand Lake in Orlando, Florida that was attended by

representatives from Actavis, Perrigo, Sandoz, and Taro.




                                           634
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 635 of 1082




      2526. On April 20-23, 2013, shortly before the drastic May 2013 price

increases, NACDS held its annual meeting at The Breakers, Palm Beach, Florida. This

event was attended by representatives from Actavis, Perrigo, Sandoz, and Taro.

      2527. On June 2-5, 2013, HDMA held its 2013 BLC in Orlando, Florida.

HDMA’s June 2013 BLC was attended by representatives from Actavis and Sandoz.

      2528. On June 4-5, 2013, GPhA held a CMC Workshop meeting at Bethesda

North Marriott Hotel, Bethesda, Maryland, that was attended by representatives from

Actavis, Perrigo, Sandoz, and Taro.

      2529. On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the

Sands Expo Convention Center. NACDS’s August 2013 event was attended by

representatives from Actavis, Perrigo, Sandoz, and Taro.

      2530. On October 28-30, 2013, GPhA held its 2013 Fall Technical Conference

in Bethesda, Maryland that was attended by representatives from all Defendants.

      2531. On December 3, 2013, NACDS held its 2013 NACDS Foundation

Reception and Dinner, which was attended by representatives from Actavis, Sandoz,

and Perrigo.

      2532. On April 26-29, 2014, NACDS held its 2014 annual meeting in

Scottsdale, Arizona. This event was attended by representatives from Actavis, Perrigo,

Sandoz, and Taro.

      2533. These Defendants continued to attend trade associaition meetings and

events between 2014 and 2016.

                                         635
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 636 of 1082




       2534. No shortages or other market features can explain Defendants’ price

increases for generic Desonide during the Relevant Period.

       2535. The elevated prices of generic Desonide resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       2536. The unlawful agreements among Defendants Actavis, Perrigo, Sandoz,

Fougera, and Taro, regarding generic Desonide were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       BW. Mometasone Furoate

       2537. Mometasone Furoate (“Mometasone”), also known by the brand name

Elocon, is a medium-strength corticosteroid used to treat skin conditions such as

eczema, psoriasis, allergies, and rashes. Mometasone is available in several forms,

including cream, ointment, and solution.

       2538. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Mometasone, as follows:




                                            636
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 637 of 1082




      2539. As of May 2013, the same three competitors – Glenmark, Perrigo, and

G&W –controlled a majority of the market share on the various formulations of

Mometasone.

      2540. Beginning as early as May 2, 2013, Glenmark began communicating with

its competitors, including G&W, to coordinate its May 2013 price increases. Over the

next several weeks, CW-5 and Jim Brown, a senior sales executive at Glenmark, had

multiple calls with Vogel-Baylor of G& W during which they discussed and agreed to

increase prices on the various formulations of Mometasone. Notably, prior to these

calls, Vogel-Baylor had never spoken to Brown before, according to the available

phone records. These calls are detailed in the chart below:




      2541. Similarly, Vogel-Baylor, as she had done in the past, used her contact,

CW-6 - then at Aurobindo - to communicate with T.P. of Perrigo regarding the

increases. As discussed above, CW-6 had fo1merly worked at Fougera and developed

relationships with Vogel-Baylor and T.P. of Perrigo during his tenure there. At this


                                          637
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 638 of 1082




time, G&W and Aurobindo had no products that overlapped and CW-6 and Vogel-

Baylor were not social friends. These communications are detailed in the chart below:




      2542. As a result of these conversations, Glenmark increased prices on

Mometasone Cream, Ointment, and Solution on May 16, 2013. Soon thereafter, G&

W would follow with comparable increases of its own on the various formulations of

Mometasone.

      2543. Over the next several weeks, G& W consistently declined opportunities

to reduce pricing on the various fo1mulations of Mometasone so as not to take

advantage of the Glenmark price increases.

      2544. For example, on May 15, 2013 - the day before the Glenmark price

increases would become effective and publicly visible - C.M., a G&W sales executive,

e-mailed Vogel-Baylor to info1m her that ANDA was requesting decreased pricing on


                                         638
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 639 of 1082




several products because the prices were higher than their competitors. The list

included Mometasone Solution and listed Glenmark's pre-increase pricing for

Cardinal as the comparison price point. Knowing that Glenmark was increasing

pricing on this product, Vogel-Baylor advised C.M. that G&W would not lower its

pricing.

       2545. Similarly, on May 17, 2013, the day after the Glenmark increases became

effective, McKesson sent G&W a request for a bid on Mometasone Ointment. Vogel-

Baylor asked the customer who its incumbent was, and McKesson responded that it

was Glenmark. Immediately upon receiving this response, Vogel-Baylor called CW-5

of Glenmark. The call lasted less than one (1) minute. She then hung up and called

Brown of Glenmark. That call lasted less than one (1) minute. Fifteen minutes later,

Brown called Vogel-Baylor back and they spoke for twelve (12) minutes. Later that

day, Vogel-Baylor responded to McKesson and declined the opportunity.

       2546. The next business day, on May 20, 2013, C.M. e-mailed Vogel-Baylor.

Vogel-Baylor responded by sending the following e-mail to C.M. and others on the

sales team.

       2547. On May 23, 2013, Vogel-Baylor e-mailed price increase analyses for the

Mometasone line to her supervisor, Orlofski. The next day, May 24, 2013, Vogel-

Baylor called CW-5 at Glenmark twice. The calls lasted less than one (1) minute each.




                                          639
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 640 of 1082




      2548. On June 4, 2013, G&W sent price increase notifications to its customers

regarding the various Mometasone formulations. That same day, Vogel-Baylor called

Brown. The call lasted less than one (1) minute.

      2549. On June 5, 2013, Pharmacy Select e-mailed C.M. regarding the

notification and asked him to provide new WAC pricing for the Mometasone line of

products. C.M. forwarded the request to Vogel-Baylor.

      2550. G&W and Glenmark continued to coordinate even after their price

increases. For example, on June 5, 2013, Rite Aid, a G&W customer for Mometasone,

asked Glenmark whether it wanted to bid for the business because G&W had

increased price. The next day, on June 6, 2013, Brown of Glenmark called Vogel-

Baylor and they spoke for six (6) minutes. On June 7, 2013, Vogel-Baylor called

Brown back. The call lasted less than one (1) minute. That same day, CW-5 e-mailed

his colleagues Brown and Blashinsky regarding the Rite Aid opportunity.

      2551. After preparing the bid for Rite Aid, Brown e-mailed CW-5 and

Blashinsky on Saturday, June 8, 2013. The following Monday, on June 10, 2013,

Brown called Vogel-Baylor. Vogel-Baylor returned the call and they spoke for more

than six (6) minutes. Within ten (10) minutes of hanging up, and having confirmed the

pricing with his competitor, Brown e-mailed his colleagues with specific price points

that Glenmark should use to bid high and not take the Rite Aid business from G&W.

      2552. No shortages or other market features can explain Defendants’ price

increases for generic Methazolamide Tablets during the Relevant Period.

                                          640
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 641 of 1082




       2553. The elevated prices of generic Mometasone resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       2554. The unlawful agreements among Defendants Aurobindo, Glenmark,

G&W, and Perrigo, regarding generic Mometasone were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       BX. Amiloride HCL/HCTZ Tabs, Benazepril HCTZ,
           Bupropion HCL, Cimetidine, Clomipramine,
           Diclofenac Tabs, Diltiazem HCL, Doxazosin
           Mesylate Tabs, Enalapril Tabs, Fluoxetine,
           Haloperidol, Ketoprofen, Keterolac, Levothyroxine,
           Loperamide, Metoprolol, Nadolol, Nystatin,
           Perphenazine, Pravastatin, Prazosin, Sotalol,
           Tizanidine, Tolmetin Tabs, Trifluoperazine HCL, and
           Verapamil
       2555. Haloperidol tablets (“Haloperidol”), also known by the brand name

Haldol, and Trifluoperazine HCL tablets (“Trifluoperazine”), also known by the

brand name Stelazine, are antipsychotic drugs that are used to treat disorders such as

schizophrenia and Tourette syndrome.

       2556. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

Amiloride HCL/HCTZ Tabs, Benazepril HCTZ, Bupropion HCL, Cimetidine,


                                            641
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 642 of 1082




Clomipramine, Diclofenac Tabs, Diltiazem HCL, Doxazosin Mesylate Tabs, Enalapril

Tabs, Fluoxetine, Haloperidol, Ketoprofen, Keterolac, Levothyroxine, Loperamide,

Metoprolol, Nadolol, Nystatin, Perphenazine, Pravastatin, Prazosin, Sotalol,

Tizanidine, Tolmetin Tabs, Trifluoperazine HCL, and Verapamil, at least as follows:

      2557. As alleged throughout this Complaint, as part of their cartel agreement,

Defendants’ regular practice was to divide up markets and customers, so as to avoid

“disrupting the market” through competition. As part of these procedures,

Defendants routinely shared competitively-sensitive pricing information, including on

products they did not presently manufacture.

      2558. Thus, Defendant Sandoz sought to obtain a “comprehensive list” of

both Teva’s and Mylan’s price increases from the Spring & Summer of 2013.

      2559. To that end, on July 15, 2013, Sandoz executives held an internal

meeting during which SW-1 instructed members of the Sandoz sales team, including

SW-2 and SW-4, “to investigate [the] list of Mylan and Teva increase items.”

      2560. That same day, as detailed supra, SW-2 contacted his counterpart at Teva,

Rekenthaler, and obtained the list of drugs that Teva increased on July 3, 2013, along

with the percentage increases for each. Similarly, on July 16, SW-4 called her contact

at Mylan, Jim Nesta. The call lasted two-and-a-half (2.5) minutes. A half hour later,

Nesta returned the call and the two spoke for approximately 20 minutes.

      2561. During those two calls, SW-4 asked Nesta to identify the drugs Mylan

had increased prices on so that Sandoz could follow with its own price increase.

                                          642
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 643 of 1082




Nesta provided SW-4 with a list of drugs, highlighting that the price increases would

be large. Nesta also emphasized that Mylan did not appreciate having its prices

challenged and that prices should be kept high. After the phone call ended, SW-4

sent the following e-mail to her superiors, including Kellum, at 6:31 pm on Tuesday,

July 16, 2013:

      Here are some of the pricing inreases from Mylan [that] I was able to garner.
      These are reportedly to be BIG increases[:]
      Bupropion HCL
      Diltiazem HCL
      Haloperidol
      Clomipramine
      Sotalol
      Tizanidine
      Peprhenazine [sic, Perphenazine]
      Levothyroxine (Lanette followed)
      Nadolol

      There were others but ones we don’t have. There may be others we have, but
      this is all I was able to get. Pretty well anything we get from a customer that
      isn’t supply obviously is due to pricing increase.

      If a specific product is questionable, let me know and I’ll find out about it.”

      2562. For at least one drug on that list – Haloperidol – Mylan had yet to raise

its price as of July 16, 2013, the date of the e-mail. Indeed, Mylan would not raise its

pricing on this product until August of that year, at which point Mylan also raised its

pricing on Levothyroxine (a drug which was on Mylan’s January, 2013, price-increase

list) and at least two other drugs not on the the list, Trifluoperazine HCL and

Benazepril HCTZ – both of which were also manufactured by Sandoz.




                                           643
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 644 of 1082




      2563. As alleged supra and throughout this Complaint, at the same time that

Mylan was co-ordinating with Sandoz, it was also co-ordinating with Teva.

      2564. For example, on July 22, 2013, Patel sent Green an e-mail with an

attached spreadsheet of “Round 2” price-increase items, which are also discussed infra.

Patel indicated that she was “seeking intel” for a group of drugs in the attached

spreadsheet with an “x” on a highlighted yellow field, and included in a column titled

“Follow Mylan/Other”:




      2565. Many of these were Mylan drugs.

      2566. The next day – July 23, 2013 – at 4:30pm, Green and Nesta spoke for

approximately six minutes. Immediately after hanging up the phone, Green called

Patel to convey the intel he had obtained from Mylan. That call lasted approximately

three minutes.

                                          644
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 645 of 1082




      2567. A week later, on Monday, July 29, Green at Teva was approached by a

large retail pharmacy asking for bids on several of the drugs that Mylan had increased

its prices on, earlier that month. Rather than inquiring about Teva’s production

capacity, Green’s first step was to request market share information for those drugs.

That was because Teva’s decision on how to respond to the customer’s inquiry was

based, not on Teva’s ability to supply the requested products, but on the so-called

“fair share” rules of Defendants’ cartel. Thus, at 9:49 that morning, Green sent an

internal e-mail with the subject, “Walgreens: Items for discussion.” In it, he wrote:

“From the list of items below, can you pull in current market share. These are new

opportunities at Walgreens, and I want to see what the current market looks like.”

      2568. The next day, July 30, Patel sent Green the “latest” price increase file as

an attachment, saying that she “Figured it would help since I’ve changed a few things

on you.” Patel asked Green to obtain additional “market intel” for a group of seven

Mylan drugs, some of which varied slightly from the prior spreadsheet.

      2569. Following the same consistent pattern, Green and Nesta spoke six times

over the next two days. After hanging up from the last call between the two on

August 1, Green called Patel and conveyed the results of his conversations.

      2570. This series of phone calls is detailed below:




                                          645
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 646 of 1082




      2571. In the midst of the phone calls between Green and Nesta on July 31,

Patel sent the following e-mail with “commentary” about the customer request, with a

particular focus on balancing Teva's desire to increase prices against its commitment

to adhere to the fair share agreement and how that might have affected its market

share for certain products sold by Mylan, at 3:23 pm on Wednesday, July 31, 2013, to,

inter alia, Kevin Green and Dave Rekenthaler, with the subject “RE: DELPHI 9429

Walgreens: Items for discussion”:

      My initial commentary…

      If we can tak on the supply, we can bid on items we have already taken our
      increase on (bold).

      Enalapril: seeking share

      Cimetidine: shared with Mylan, but do not have our fair share

      Prazosin: shared with Mylan, but do not have our fair share

      Nadolol: can pursue additional share (Mylan) for 3-player market

      Loperamide: consider it added to the PI candidates list


                                          646
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 647 of 1082




      Fluoxetine: no plans to follow Mylan increase, but have high share in a 7 player
      market

      Diltiazem IR: consider it added to the PI candidates list

      There are plans to follow Mylan on the rest. Need to determine how we want
      to respond on these if we haven’t implemented an increase by the time we
      respond. From what I understand, we have some time.”

      2572. Based on these communications between Teva and Mylan (and at times

other cartel members), Teva was able to successfully increase price on at least seven

different Mylan drugs on August 9, 2013, as also set forth supra and infra.

      2573. Over the next several months, and consistent with the so-called “fair

share” rules of Defendants’ cartel, Sandoz declined to bid or take business from

Mylan customers (except in one instance, where Mylan had more than its so-called fair

share) and raised prices to match Mylan on a number of products, including

Haloperidol and Trifluoperazine. Some examples of this conduct are detailed below,

and elsewhere in this Complaint.

      2574. Thus, three weeks later, on August 6, Jim Nesta at Mylan called SW-4 at

Sandoz, twice. Both calls were less than a minute long.

      2575. The following day, August 7, Patel sent the “Price Increase Overview”

to her supervisor, K.G., two days in advance of Teva’s price increase, she included

one piece of very telling information about the agreement they had in place with

Lupin: specifically, that Lupin was “waiting on Teva” before implementing its own




                                           647
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 648 of 1082




increase. Accordingly, Teva went ahead with its increase on Pravastatin and other

drugs on August 9.

      2576. A couple of days after Teva implemented its increase, a colleague at Teva

asked Patel when Zydus and Apotex implemented their price increases. In her

response, Patel confirmed that it was Kevin Green (“KGn”) who had co-ordinated

the Pravastatin price increase with Zydus, writing “Assuming we’re talking Prava.

Glenmark [did] theirs 5/15. Zydus followed right before/after hdma i think. apotex i

think was early to mid june? KGn go the Zydus intel…he might know off the top if

his head.”

      2577. Pursuant to Defendants’ agreement, shortly after Teva’s increase – on

August 28, 2013 – Lupin raised its Pravachol price to follow its co-conspirators

Glenmark, Apotex, Zydus, and Teva.

      2578. The extra work required to implement the Pravastatin price increase was

well worth it to Defendants. For example, on August 8, 2013 – the day before the

Teva increase – Patel sent her supervisor K.G. an estimate of the “net upside” to

Teva as a result of the price increases. The Teva estimate was that, for Pravastatin,

the “net upside after credits” to Teva alone was $674,670,548 per quarter.

      2579. The same day as Teva’s Pravastatin increase, on August 9, 2013, Mylan

implemented significant price increases on both Haloperidol and Trifluoperazine. For

Haloperidol, Mylan increased the WAC price by 250% on several formulations. For

Trifluoperazine, Mylan increased the WAC price by 80% on all formulations.

                                          648
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 649 of 1082




      2580. Two weeks later, on August 19, Steve G. (“S.G.”), a national account

executive at Sandoz, sent an intemal e-mail stating that Mylan increased its prices on

Haloperidol and Trifluoperazine and that Sandoz needed to “rationalize the market.”

      2581. Later that week, on August 22, SW-2 e-mailed Kellum, stating that CVS

“wanted to know if we will be raising price on Haloperidol and Trifluoperazine.

Mylan took substantial increases.” Kellum forwarded the request to SW-1 and F.R., a

pricing manager at Sandoz. F.R. responded, “I believe the answer is yes?? We bid at

curent price in RFP and did not go after this business. I would answer yes.

Thoughts?” SW-l replied that he would obtain the pricing data, “but I would imagine

we will be fast followers.”

      2582. On September 18, 2013, SW-l e-mailed Kellum with his price increase

analyses for Haloperidol and Trifluoperazine. For Haloperidol, SW-l indicated that

Mylan had 72% market share, Sandoz had l5%, and Zydus had l0%. For Trifluo-

perazine, SW-l stated that “Mylan has 73% and we have 24%. This is a no brainer.”

      2583. On September 25, Walgreens – a Mylan customer – e-mailed Sandoz,

asking for bids on Haloperidol and Trifluoperazine. SW-l sent an internal e-mail,

explaining that “Mylan took a price increase on this product. That’s why he is asking.

We are currently evaluating tak[ing] one ourselves.”

      2584. The following week, on October 2, SW-l e-mailed S.G., the Sandoz

national account executive assigned to Walgreens, at 6:45 pm, directing S.G. not only

to decline to bid at Walgreens, but also to lie about the reason for doing so: “Steve,

                                          649
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 650 of 1082




We discussed intemally and decided not to pursue WAGS on these at this point. We

have been running up against Mylan a lot lately (Nadolol, Benaz/Hctz), and fear

blowback if we take on any more products at this moment. Trying to be responsible

in the sandbox. I recommend you blame supply.”

      2585. Over the next several days, SW-4 and Nesta spoke by phone several

times. These communications are detailed in the table below. Prior to these calls,

SW-4 and Nesta had not communicated by phone since August 6.




      2586. On October 15 (the day after the last of the phone calls noted above),

SW- 1 e-mailed the Sandoz Pricing Committee, recommending that Sandoz increase

pricing on Haloperidol and Trifluoperazine. After reviewing the e-mail, O.K., a

senior executive responsible for business planning at Sandoz, recommended approval

of increasing Haloperidol pricing, but advised that Sandoz wait to increase the price

of Trifluoperazine HCL until January (in 2014) because $1.6 million in price

protection penalties would be triggered if Sandoz implemented the increase in

October, 2013. As O.K. explained, “I understand that both price increases have been


                                          650
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 651 of 1082




taken by Mylan in August and we are the followers. We might be sending the wrong

signal to Mylan by not following promptly however 1.6m top/bottom-line hit with no

upside is too big to swallow.”

       2587. Ultimately, Sandoz followed O.K.’s recommendation and increased its

WAC pricing on Haloperidol to match Mylan’s pricing on October 25, 2013, and

waited until January 31, 2014, to follow on Trifluoperazine HCL.

       2588. No shortages or other market features can explain Defendants’ price

increases for Amiloride HCL/HCTZ Tabs, Benazepril HCTZ, Bupropion HCL,

Cimetidine, Clomipramine, Diclofenac Tabs, Diltiazem HCL, Doxazosin Mesylate

Tabs, Enalapril Tabs, Fluoxetine, Haloperidol, Ketoprofen, Keterolac, Levothyroxine,

Loperamide, Metoprolol, Nadolol, Nystatin, Perphenazine, Pravastatin, Prazosin,

Sotalol, Tizanidine, Tolmetin Tabs, Trifluoperazine HCL, or Verapamil during the

Relevant Period.

       2589. The elevated prices of generic Amiloride HCL/HCTZ Tabs, Benazepril

HCTZ, Bupropion HCL, Cimetidine, Clomipramine, Diclofenac Tabs, Diltiazem

HCL, Doxazosin Mesylate Tabs, Enalapril Tabs, Fluoxetine, Haloperidol,

Ketoprofen, Keterolac, Levothyroxine, Loperamide, Metoprolol, Nadolol, Nystatin,

Perphenazine, Pravastatin, Prazosin, Sotalol, Tizanidine, Tolmetin Tabs,

Trifluoperazine HCL, and Verapamil resulted from Defendants’ anticompetitive

conduct, have injured Plaintiffs and caused them to pay more than they would have

paid in a free and fair market, and will continue indefinitely at these elevated levels

                                            651
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 652 of 1082




unless Defendants’ conduct in furtherance of their conspiracies is enjoined by this

Court.

         2590. The unlawful agreements among Defendants Sandoz, Mylan, Lupin,

Glenmark, Apotex, Zydus, Heritage and Teva, regarding generic Amiloride,

Benazepril HCTZ, Bupropion HCL, Cimetidine, Clomipramine, Diclofenac Tabs,

Diltiazem HCL, Doxazosin Mesylate Tabs, Enalapril Tabs, Fluoxetine, Haloperidol,

Ketoprofen, Keterolac, Levothyroxine, Loperamide, Metoprolol, Nadolol, Nystatin,

Perphenazine, Pravastatin, Prazosin, Sotalol, Tizanidine, Tolmetin Tabs,

Trifluoperazine HCL, and Verapamil, were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

         BY. Captopril

         2591. Captopril, also known by the brand name Capoten, is an angiotensin-

converting enzyme (ACE) inhibitor used for the treatment of hypertension and some

types of congestive heart failure.

         2592. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Captopril, as follows:

         2593. During the relevant time frame, Defendants Mylan, West-Ward and

Wockhardt were the primary manufacturers of Captopril.




                                            652
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 653 of 1082




      2594. The market for Captopril was mature and at all relevant times had

multiple manufacturers.

      2595. For years, the prices for Captopril tablets were relatively low and stable.

West-Ward was the dominant manufacturer in the market up until 2013, when it

experienced supply disruptions and essentially exited the market.

      2596. In the spring of 2013, as West-Ward exited, Mylan and Wockhardt

imposed very large price increases. At first, only Mylan raised its list (WAC) prices,

but the NSP prices soon followed.

      2597. By spring of 2014, West-Ward was ready to re-enter the market. At the

same time, Wockhardt was exiting the market, leaving only Mylan and West-Ward as

the main Captopril suppliers. Rather than offer lower prices than Mylan to win back

all of the market share it used to have, West-Ward instead announced—virtually

simultaneously with Mylan—a large list (WAC) price increase. West-Ward’s new list

prices were identical to Mylan’s and, for the 12.5 mg dosage, approximately 100 times

higher than they were before it had exited the market. (Other dosages were “only” 35

to 45 times higher.) Mylan and West-Ward list (WAC) and NSP prices have remained

elevated ever since.

      2598. Even with the higher prices, West-Ward quickly was able to build share.

Although West-Ward had a smaller share of the market than it did before exiting, it

was making a lot more money, albeit on a smaller volume of sales.




                                           653
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 654 of 1082




      2599. The Fair Share agreement facilitated higher prices, which allowed each

manufacturer to sell less, but make more money doing so, and the Fair Share

agreement worked as planned, as illustrated below.




      2600. Throughout this period, Mylan, Wockhardt and West-Ward met at trade

conferences and communicated directly with each other in furtherance of their price-

fixing agreement on Captopril and of their Fair Share agreement.

      2601. For example, Mylan’s M.W., Director of National Accounts,

communicated by phone with K.B., West-Ward National Account Manager, in March,

April, June and July 2013, including on July 1, 2013. Mylan announced its first list

(WAC) price increase for Captopril on July 2, 2013.


                                           654
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 655 of 1082




      2602. Representatives from Wockhardt and West-Ward convened at the

ECRM Retail Pharmacy Efficient Program Planning Session at the Omni Amelia

Island Plantation Resort, in Amelia Island, Florida on February 23 to 26, 2014. In

April, both companies announced large list (WAC) price increases on the heels of

Mylan’s second list price increase.

      2603. No shortages or other market features can explain Defendants’ price

increases for generic Captopril during the Relevant Period.

      2604. The elevated prices of generic Captopril resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      2605. The unlawful agreements among Defendants Mylan, West-Ward and

Wockhardt, regarding generic Captopril were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

      BZ. Tizanidine HCL Tablets

      2606. Tizanidine, also known by the brand name Zanaflex, is used to treat

muscle spasticity due to spinal cord injury or multiple sclerosis.




                                           655
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 656 of 1082




       2607. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Tizanidine HCL tablets, as follows:

       2608. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Tizanidine HCL tablets beginning at least as early as April 2013.

       2609. During the relevant time frame, Defendants Apotex, Dr. Reddy’s,

Mylan, Sandoz and Sun were the primary manufacturers of Tizanidine.

       2610. The market for Tizanidine HCL tablets was mature and at all relevant

times had multiple manufacturers.

       2611. For years, the prices of Tizanidine HCL tablets were relatively low and

stable. In the spring of 2013, however, all manufacturers began to impose very large

price increases within weeks of each other. Between May 13 and July 2, 2013, Apotex,

Dr. Reddy’s, Mylan, Sandoz and Sun each announced a list (WAC) price increase.

They each also began to increase NSP prices. Over the ensuing few months, every

manufacturer imposed multi-fold increases in their NSP prices.

       2612. Throughout this period, Apotex, Dr. Reddy’s, Mylan, Sandoz and Sun

met at trade conferences and communicated directly with each other in furtherance of

their price-fixing agreement on Tizanidine HCL and of their Fair Share agreement.




                                            656
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 657 of 1082




       2613. For example, On May 13, 2013—the day that Dr. Reddy’s announced its

new list (WAC) prices for Tizanidine—Mylan’s Nesta called D.L., the Director of

National Accounts at Sandoz, and they spoke for four (4) minutes.

       2614. On May 24, 2013, Sandoz followed Dr. Reddy’s list (WAC) price

increases. In the days leading up to the Sandoz increase, Nesta of Mylan exchanged

phone calls with D.L. at Sandoz and J.A., a Director of National Accounts at Dr.

Reddy’s, to coordinate the Tizanidine price increase.

       2615. On May 29, 2013, a large customer called Sandoz and asked whether it

wanted to submit a bid for Tizanidine. After D.L., the Director of National Accounts

at Sandoz, spoke to Nesta (Mylan) again, Sandoz decided not to submit a bid.

       2616. On June 11, 2013, V.B., Dr. Reddy Director of National Accounts,

spoke to T.B., Apotex National Account Manager, for approximately 13 minutes.

       2617. On June 14, 2013, a large wholesale customer e-mailed J.A., the Director

of National Accounts at Dr. Reddy’s asking “[d]id mylan follow your increase?” He

responded, “We’ve heard they did.” The Dr. Reddy’s Director had learned of Mylan’s

intent to follow the price increase through his prior communications with Nesta.

However, Mylan had not actually raised its price on Tizanidine at the time of the

inquiry.

       2618. On June 26, 2013, a large supermarket chain customer e-mailed Dr.

Reddy’s requesting a bid for Tizanidine. Dr. Reddy’s decided not to go after additional

market share. J.A. (Dr. Reddy’s) and S.G., Sun Director of Marketing, communicated

                                          657
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 658 of 1082




by phone two days later, on June 28. A few weeks later, the supermarket forwarded

the same request to Sandoz, and Sandoz declined to submit a bid.

       2619. No shortages or other market features can explain Defendants’ price

increases for generic Tizanidine HCL tablets during the Relevant Period.

       2620. The elevated prices of generic Tizanidine HCL tablets resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       2621. The unlawful agreements among Defendants Apotex, Dr. Reddy’s,

Mylan, Sandoz and Sun, regarding generic Tizanidine HCL tablets were part of all

Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.

       CA. Prednisone Tablets

       2622. Prednisone, also known by the brand name Deltasone, is a corticosteroid

that is used to treat conditions such as arthritis, blood disorders, breathing problems,

severe allergies, skin diseases, cancer, eye problems, and immune system disorders.

       2623. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Prednisone tablets, as follows:




                                            658
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 659 of 1082




        2624. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Prednisone tablets (1, 2.5, 5, 10 and 20 mg) beginning at least as early as May

2013.

        2625. During the relevant time frame, Defendants Actavis, Cadista, Par and

West-Ward were the primary manufacturers of Prednisone tablets.

        2626. The market for Prednisone was mature and at all relevant times had

multiple manufacturers.

        2627. For years the prices of Prednisone tablets were relatively low and stable.

There were limited supply disruptions in 2012 and early 2013, but market supply

recovered and, for some dosages, increased in 2014. Nonetheless, in the spring of

2013, all manufacturers shifted their prices significantly higher. By the end of 2013,

Prednisone tablet prices were more than triple the prices that they were at the

beginning of the year, and prices have remained higher than former levels through the

present.

        2628. Throughout this period, Actavis, Cadista, Par and West-Ward met at

trade conferences and communicated directly with each other in furtherance of their

price-fixing agreements on Prednisone tablets and their Fair Share agreement.

        2629. For example, Cadista, which had exited the market but then re-entered

in late 2013 at the elevated prices already imposed by West-Ward and Actavis,

communicated with its competitors around the time of its re-entry. Shortly before re-

                                           659
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 660 of 1082




entering the market, Cadista’s M.D., VP of Sales, spoke with Falkin (Actavis) on July

31, 2013 for six minutes. Shortly after re-joining the market, on November 1, 2013,

M.D. at Cadista spoke for nearly 40 minutes with S.G, VP of Sales and Marketing at

West-Ward.

       2630. D.S., who began as Head of Sales at West-Ward in January 2014 after

leaving Taro, called K.O., VP of National Accounts at Par, during his first weeks on

the job. The two had communicated when D.S. was at Taro, and the practice

continued when D.S. moved to West-Ward. D.S. communicated by phone with K.O.

throughout 2014. They communicated in January, February, April, May, June, July,

October, November and December. Prices for Prednisone remained high throughout

this time.

       2631. J.H., Par Regional VP of Sales at Par, began communicating with Falkin

shortly after Falkin joined Actavis. The two communicated by phone in September

2013, then throughout 2014, including (at least) in February, March, April, May, June,

July, August and October.

       2632. Throughout the period of these communications, Actavis, West-Ward,

Par and Cadista were able to raise and maintain elevated prices for Prednisone.

       2633. No shortages or other market features can explain Defendants’ price

increases for generic Prednisone tablets during the Relevant Period.

       2634. The elevated prices of generic Prednisone tablets resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

                                         660
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 661 of 1082




than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       2635. The unlawful agreements among Actavis, Cadista, Par and West-Ward,

regarding generic Prednisone tablets were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       CB. Prednisolone Acetate

       2636. Prednisolone Acetate, also known by the brand name Omnipred and

Pred Forte, is a medication used to treat swelling, redness, itching, and allergic

reactions in the eye.

       2637. As part of Defendants’ overarching conspiracy with respect to the

Drugs at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Prednisolone Acetate, as follows:

       2638. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Prednisolone Acetate ophthalmic suspension beginning at least as early as

July 2013.

       2639. During the relevant timeframe, Defendants Sandoz and Greenstone

were the primary manufacturers of Prednisolone Acetate.




                                            661
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 662 of 1082




      2640. The market for Prednisolone Acetate was mature and at all relevant

times had multiple manufacturers.

      2641. For years, the prices for Prednisolone Acetate ophthalmic suspension

were relatively low and stable. Between August and November 2013, however,

Sandoz and Greenstone coordinated enormous price increases. List prices for

Prednisolone Acetate jumped more than 500% and to identical levels.

      2642. During this period, Sandoz and Greenstone market shares remained

relatively stable owing to their Fair Share agreement, to which they closely adhered

during the relevant period. For example, in early 2014 (after the large price increases

in late 2013) a large customer approached Sandoz to see if it was interested in a new

account for Prednisolone Acetate.

      2643. The list (WAC) price chart and NSP price chart below show the large

and parallel price increases by Sandoz and Greenstone on Prednisolone Acetate.




                                           662
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 663 of 1082




      2644. Throughout this period, Sandoz and Greenstone met at trade

conferences and communicated directly with each other in furtherance of their price-

fixing agreement on generic Prednisolone Acetate and of their Fair Share agreement.

      2645. For example, representatives from Greenstone and Sandoz convened at

the NACDS 2013 Total Store Expo at the Sands Expo Convention Center in Las

Vegas, Nevada on August 10-13, 2013. Less than two weeks later, Sandoz announced

a large list (WAC) price increase, which Greenstone promptly followed.

      2646. No shortages or other market features can explain Defendants’ price

increases for generic Prednisolone Acetate during the Relevant Period.

      2647. The elevated prices of generic Prednisolone Acetate resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at



                                          663
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 664 of 1082




these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      2648. The unlawful agreements among Defendants Sandoz and Greenstone,

regarding generic Prednisolone Acetate were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

      CC. Temozolomide
      2649. Temozolomide, also known by the brand name Temodar, is an alkylating

agent used to treat brain cancers, including glioblastoma multiforme and refractory

anaplastic astrocytoma.

      2650. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Temozolomide as follows:

      2651. The patent on Temozolomide was set to expire in early 2014, but both

Teva and Sandoz had independently obtained the right to launch in August of 2013 –

six months prior to the patent’s expiration. Leading up to the launch of the generic,

Teva co-ordinated with Sandoz to divide up the market.

      2652. On July 18, 2013, a large retail pharmacy customer submitted an RFP to

Sandoz for Temozolomide. Playing by the rules of the road, Sandoz waited to see

what Teva was going to do before submitting their own bid. That same day, SW-1




                                           664
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 665 of 1082




received a telephone call from Patel. Patel sought information on Sandoz’s current

customers and discussed options to allocate customers for Temozolomide.

      2653. On July 22, 2013, P.G., a senior Sandoz executive, instructed his team to

find out Teva’s plans with regard to this customer. As directed, the next morning,

S.G., a national account executive at Sandoz, spoke with the pharmacy and asked

about Teva’s plans for this customer’s Temozolomide business.

      2654. At the same time, SW-1 was reaching out to Teva directly to get more

information. SW-1 called Patel at approximately 1:45pm on July 23, 2013. After

exchanging voicemails, they spoke for a quarter of an hour. On that same afternoon,

the pharmacy replied to Sandoz and delivered Teva’s message regarding its plans for

the Temozolomide business, telling Sandoz the timing of Teva’s Temozolomide

launch, that Teva had sufficient Temozolomide stock for the 50% market share that

the “rules of the road provided,” but would not seek more than that, and wanted to

reconfirm Sandoz’s intentions. Although the message was coded, Sandoz received

and understood it.

      2655. Just under a week later, on July 29, Patel called SW-l at Sandoz and they

spoke for nine minutes, discussing how to carve up the market for Temozolomide, on

which they were exclusive manufacturers.

      2656. Teva and Sandoz were also co-ordinating through other channels. On

July 29, after receiving the RFP from the pharmacy, Sandoz’s S.G., spoke with a

senior account executive at Teva, T.S., for seven minutes; and the same day, there

                                           665
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 666 of 1082




were two phone calls exchanged between Teva’s then-Director of National Accounts,

Kevin Green (“Green”), and SW-2 at Sandoz, regarding the pharmacy and its

Temozolomide business.

      2657. The next day, on July 30, a different retail pharmacy, CVS Caremark,

contacted Teva to ask for a Temozolomide bid. A senior sales executive at Teva,

T.C., discussed the matter with her boss, Rekenthaler. Rekenthaler responded by

alluding to the arrangement they had with Sandoz.

      2658. The day after that, July 31, arrangements were finalized: Green and SW-

2 discussed the pharmacy and its Temozolomide business, speaking for approximately

six minutes. In addition, T.S. and S.G. spoke for approximately eleven minutes, after

which S.G. suggested internally that Sandoz submit a cover bid and cede the

pharmacy’s Temozolomide business to Teva, which Sandoz ultimately did.

      2659. On August 12, 2013, the same day as Teva’s Temozolomide launch, SW-

2 met in person with Rekenthaler at the Grand Lux Café in Las Vegas during the

NACDS Total Store Expo conference. There, Rekenthaler discussed, among other

things, Temozolomide and informed SW-2 that Teva had officially launched and

shipped all formulations of the drug.

      2660. Although Teva initially obtained the CVS account in August of 2013,

due to Sandoz’s inability to supply the 250mg dose of Temozolomide, the companies

had agreed that the account would revert back to Sandoz once Sandoz could supply

that dosage strength. In addition, SW-1 spoke to Patel both before and after Sandoz

                                         666
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 667 of 1082




sent out any offers regarding Temozolomide in an effort to develop and ensure there

was an appropriate between the two competitors under Defendants’ overarching

conspiracy.

         2661. Sandoz’s inability to supply the 250mg dose of Temozolomide cannot

explain Defendants’ elevated prices for Temozolomide during the Relevant Period.

Indeed, no other shortages or other market features can explain Defendants’ elevated

prices for Temozolomide during the Relevant Period.

         2662. The elevated prices of Temozolomide resulted from Defendants’

anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

         2663. The unlawful agreement between Sandoz and Teva regarding

Temozolomide was part of all Defendants’ overarching conspiracy to restrain trade

unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         CD. Benazepril HCTZ and Bumetanide Tablets
         2664. Benazepril HCTZ or Benazepril hydrochlorothiazide tablets

(“Benazepril” or “Benaz”), also known by the brand name Lotensin HCT, are an

ACE-inhibitor used to control hypertension. It is available in 10-12.5 mg, 20-12.5 mg

and 20-25 mg tablets.


                                          667
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 668 of 1082




       2665. Benazepril was first approved for marketing in the United States in the

early 1990’s. The market for generic Benazepril is mature; generic Benazepril has

been commercially available in the United States since 2004 and there are multiple

manufacturers.

       2666. Bumetanide is a loop diuretic available as 0.5 mg, 1 mg and 2 mg tablets.

       2667. Bumetanide has been commercially available in the United States since

the 1970’s. The market for generic Bumetanide is mature. Bumetanide has been

commercially available in the United States in a generic form for decades.

       2668. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

Benazepril and Bumetanide tablets, at least as follows:

       2669. While Sandoz was, as just described, conspiring with Teva on

Temozolomide (and, inter alia, as set forth below, on Bumetanide), it was also

conspiring with Mylan on Benazepril – and also with Rising Pharmaceuticals.

       2670. During the Relevant Period, Defendants Sandoz and Mylan dominated

the market for generic Benazepril – particularly Mylan, because Sandoz had exited the

market for a while.

       2671. During the Relevant Period, Defendants Sandoz and Teva dominated

the market for generic Bumetanide.

       2672. For years, the price of Benazepril had remained stable, even after Sandoz

exited the market. However, in the summer of 2013, all of that changed. In June,

                                            668
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 669 of 1082




2013, Defendants Sandoz and Mylan both attended the GPhA CMC Workshop in

Bethesda, Md. Shortly thereafter, as set forth below, Mylan’s pricing for Benazepril

skyrocketed and, in concert, Sandoz entered the market at Mylan’s elevated pricing.

       2673. The month after the GPhA CMC Workshop, in July, 2013, Sandoz had

finalized its plan to re-launch Benazepril HCTZ. However, because Sandoz

executives knew – likely from speaking to Mylan personal at the GPhA CMC

Workshop – that Mylan planned to increase price on this product, Sandoz chose to

wait to re-enter the market until after Mylan increased its price so that Sandoz could

enter at the higher price without arousing suspicion about collusion in the

marketplace.

       2674. For example, on July 12, 2013, a marketing executive at Sandoz sent an

internal e-mail regarding “Benazepril Orders for Cardinal,” noting that “[b]efore any

release, we are expecting Mylan to raise their price.” Similarly, during a Commercial

Operations meeting on July 15, it was confirmed that Sandoz was just waiting for the

coming Mylan price increase before it re-entered the market.

       2675. The next day, on July 16, SW-4 spoke with Jim Nesta at Mylan and then

internally forwarded an earlier e-mail outlining the Mylan price increase drugs that

Nesta had provided to her. SW-1 then sent it to her boss (Sandoz’s Director of

Pricing and Contracts, Armando Kellum, stating “See [SW-4’s] note below for Mylan

increases. . . . I’m surprised benazepril hctz isn’t on the list below for Mylan?”




                                           669
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 670 of 1082




      2676. SW-l then e-mailed back to SW-4, asking, “Benazepril hctz? Was hoping

to see that one.”

      2677. SW-1 needn’t have worried. As set forth, supra, Defendants’ cartel

agreement extended to Benazepril, Bumetanide, and all the Drugs at Issue.

      2678. Two days later, on July 18-19, 2013, SW-4 (at Sandoz) and Nesta (at

Mylan) exchanged multiple phone calls, each of only a few minutes’ duration.

      2679. Two weeks after that, on Friday, August 2, SW-1 sent a spreadsheet to

Kellum entitled, “Teva increases July 2013.” In the e-mail, SW-1 stated: “Mylan is

also in there. Be on the lookout for bumetanide and Benazepril/hctz.”

      2680. And the week after that – on Friday, August 9, 2013, a scant two months

after Mylan and Sandoz executives attended the GPhA CMC Workshop in Bethesda –

Mylan’s prices increased dramatically. And two weeks after that, on Tuesday, August

20, Sandoz re-entered the market – at Mylan’s prices.

      2681. Words like “dramatically” are sometimes over-used in antitrust

complaints, but they don’t adequately convey the virtually overnight quadrupling in

price that occurred here.

      2682. For example, the price of Mylan’s 20-12.5 and 20-25 mg. tablets soared

from 38 cents per unit to $1.62 per unit, a staggering increase of over 300%. Mylan

imposed similar increases, from the 38-cents range to the $1.60 range, on its 10-12.5

mg dose. Sandoz’s prices were also in the $1.60 range.




                                          670
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 671 of 1082




       2683. A third Defendant and cartel member – Rising Pharmaceuticals - entered

the BenazeprilHCTZ market on April 2, 2014 as the authorized generic. When Rising

entered, it essentially matched the WAC pricing of Sandoz and Mylan. Both before

and after entering the market, SW -2 – by then at Rising – communicated with his

former colleagues at Sandoz (SW- l, SW-3, and L.J.) about obtaining market share on

Benazepril. Through those communications, Sandoz ultimately agreed to relinquish

ABC to Rising so that, in accordance with Defendants’ cartel’s rules, the new entrant

could achieve its so-called “fair share” of the market.

       2684. In addition, Bumetanide was among the drugs subject to Teva’s April 4,

2014 price increases. As with other drugs on Teva’s list, Teva actively planned and

coordinated the price increase for Bumetanide.

       2685. For example, a few days before the price increase, Teva’s Patel and

Sandoz’s Associate Director of Pricing spoke at length. They spoke again for

approximately a half-hour on the day of the increase. Ultimately, Teva increased

prices dramatically on Bumetanide, as well, and Sandoz later followed that increase,

also as well.

       2686. No shortages or other market features can explain Defendants’ elevated

pricing for Benazepril or Bumetanide during the Relevant Period.

       2687. The elevated prices of Benazepril and Bumetanide resulted from

Defendants’ anticompetitive conduct, injured Plaintiffs, and caused them to pay more

than they would have paid in a free and fair market, and will continue at these

                                           671
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 672 of 1082




elevated levels indefinitely unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

       2688. The unlawful agreements among Sandoz, Mylan, and Rising for

Benazepril, and between Sandoz and Teva for Bumetanide, were part of all

Defendants’ overarching conspiracy to unreasonably restrain trade and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.

       CE. Divalproex ER

       2689. The market for Divalproex ER is mature, as generic versions of the drug

have been available in the United States for almost a decade. Valproate, the base

compound in Divalproex ER, has been in use for more than a century and is

recognized as an essential medicine by the World Health Organization.

       2690. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Divalproex ER, as follows:

       2691. In 1999, Abbot Laboratories received FDA approval to market

Depakote ER, a branded version of the drug. Depakote ER was a blockbuster drug

that achieved nearly $1,000,000,000 in sales for Abbot.

       2692. Between January and May of 2009, Mylan, Zydus, and Par (through

Anchen Pharmaceuticals, its predecessor-in-interest) all received ANDAs authorizing

them to market Divalproex ER as generic versions of Depakote ER. Defendant Dr.




                                            672
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 673 of 1082




Reddy’s sells Divalproex ER pursuant to ANDAs approved by the FDA in March

2012.

        2693. During the relevant time period, Defendants Mylan, Zydus, Dr. Reddy’s

and par sold Divalproex ER to Plaintiffs and others in the United States at

supracompetitive prices inflated by the unlawful and anticompetitive agreements

alleged in this Complaint.

        2694. At all times relevant to this lawsuit there has been more than one

manufacturer of Divalproex ER on the market. Defendants Mylan, Zydus, Dr.

Reddy’s and Par dominate the market for Divalproex ER.

        2695. Between 2009 and June 2013, Defendants’ prices for Divalproex ER

remained relatively stable. However, in early July 2013, Defendants implemented in

unison abrupt and substantial price increase on Divalproex ER. For example,

Defendants increased the price for a bottle of 500 pills at 250 mg strength from

approximately $30 to more then $200 per bottle. Bottles of 500 mg strength pills

increased even greater rates, increasing from approximately $130 per bottle to more

than $1,600 per bottle, an increase of more than 1100%.

        2696. By way of example, with respect to WAC pricing, Mylan and Par set

identical WAC prices within a couple weeks of each other in June 2013; and Dr.

Reddy’s and Zydus matched those WACs in August 2013, around the time they each

entered the market. As noted below, the new WACs for 100 and 500 count bottle of

500 mg pills reflected increases of more than 300%.

                                           673
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 674 of 1082




      2697. In the Fall of 2014, Senator Bernie Sanders and representative Elijah

Cummings requested information from manufactures of ten drugs, including

Divalproex ER, which ahd experience extraordinary price incrases. In response to a

Congressional request from Senators Susan Collins, Claire McCaskill, Bill Nelson, and

Mark warner, in August 2016, the GAO issued a report in which Divalproex ER was

identified as experiencing an “extraordinary price increase.”

      2698. There are no legitimate justifications for the abrupt increases in 2013.

Divalproex ER was not listed on the FDA’s list of Current and Resolved Drug

Shortages and Discontinuations Reported to the FDA. Furthermore, the large price

spike cannot be attributed to an increase in demand. If anything, in defiance of the




                                          674
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 675 of 1082




rational economical behavior, demand for Divalproex ER was actually decreasing

when prices were increasing.

      2699. Upon information and believe, the prices increases on Divalproex ER

was the result of collusive agreements between and among Defendants to increase

pricing and restrain competition for the sale of Divalproex ER in the United States.

These collusive agreements were furthered, at least in part, through in-person

discussion conducted at meetings and industry events hosted by GPhA and HDMA

as well as other meetings and communications described below.

      2700. For example, on October 1-3, 2012, GPhA held a meeting in Bethesda,

Maryland which was attended by representative from Dr. Reddy’s and Mylan.

      2701. On February 20-22, 2013, representatives from Dr. Reddy’s, Mylan, Par,

and Zydus attended the 2013 GPhA Annual Meeting in Orlando, Florida.

      2702. On April 20-23, 2013, representatives of Dr. Reddy’s, Mylan, Par, and

Zydus, attended the NACDS 2013 Annual Meeting in Palm Beach, Florida.

      2703. Shortly before Mylan’s and Par’s Divalproex ER prices increased, Dr.

Reddy’s, Mylan, Par, and Zydus, attended the HDMA 2013 BLC in Orlando, Florida

on June 2-5, 2013.

      2704. On June 4-5, 2013, representatives from Dr. Reddy’s, Mylan, Par, and

Zydus attended the 2013 GPhA CMC Workshop in Bethesda, Maryland.

      2705. On August 10-13, 2013, representatives from Dr. Reddy’s, Mylan, Par,

and Zydus, attended the NACDS 2013 Total Store Expo in Las Vegas, Nevada.

                                         675
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 676 of 1082




      2706. On October 28-30, 2013, representatives from Dr. Reddy’s, Mylan, Par,

and Zydus attended the 2013 GPhA Fall Technical Conference in Bethesda,

Maryland.

      2707. On February 19-21, 2014 representatives from Dr. Reddy’s, Mylan, Par,

and Zydus attended the 2014 GPhA Annual Meeting in Orlando, Florida.

      2708. On April 26-29, 2014, NACDS held its 2014 Annual Meeting in

Scottsdale, Arizona. NACDS’s 2014 Annual Meeting was attended by representatives

from Dr. Reddy’s, Mylan, Par, and Zydus.

      2709. On June 1-4, 2014, the HDMA held a BLC in Arizona. This event was

attended by representatives from Dr. Reddy’s, Mylan, Par, and Zydus.

      2710. On June 3-4, 2014, representatives from Dr. Reddy’s, Mylan, Par, and

Zydus attended the 2013 GPhA CMC Workshop in Bethesda, Maryland.

      2711. On August 23-26, 2014, NACDS held its 2014 Total Store Expo at the

Boston Convention Center. This Expo was attended by representatives from Dr.

Reddy’s, Mylan, Par, and Zydus.

      2712. On October 27-29, 2014, representatives from Dr. Reddy’s, Mylan, Par,

and Zydus attended the GPhA Fall Technical Conference.

      2713. On October 27-29, 2014, representatives from Dr. Reddy’s, Mylan, Par,

and Zydus attended the GPhA Fall Technical Conference.

      2714. On February 9-11, 2015, representatives from Dr. Reddy’s, Mylan, Par,

and Zydus attended the GPhA Annual Meeting in Miami, Beach, Florida.

                                        676
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 677 of 1082




      2715. On June 9-10, 2015, representatives from Dr. Reddy’s, Mylan, Par, and

Zydus, attended the GPhA CMC Workshop.

      2716. On November 2-4, 2015, representatives of Dr. Reddy’s, Mylan, Par,

and Zydus, attended the 2015 GPhA Fall Technical Conference in North Bethesda,

Maryland.

      2717. No shortages or other market features can explain Defendants’ price

increases for generic Divalproex ER during the Relevant Period.

      2718. The elevated prices of generic Divalproex ER resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      2719. The unlawful agreements among Defendants Dr. Reddy’s, Mylan, Par,

and Zydus, regarding generic Divalproex ER were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

      CF.    Enalapril Maleate
      2720. Enalapril Maleate (“Enalapril”), also known by the brand name Vasotec,

is a so-called ACE inhibitor, used to treat high blood pressure.




                                           677
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 678 of 1082




       2721. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Enalapril, as follows:

       2722. During the Relevant Period, Defendants Mylan, Teva, Wockhardt, and

Taro dominated the market for generic Enalapril tablets. But in 2009, Taro

discontinued its sales of Enalapril under its own label and effectively exited the

commercial market. Thereafter, Taro continued supplying Enalapril only to certain

U.S. Government purchasers under their “TPLI” label – until it heard about the

enormous profits its co-conspirators were making, as alleged in more detail, infra.

       2723. Thus, at the time of the price increases in mid-2013, the Enalapril

market had only three manufacturers: Mylan with approximately 60%, Wockhardt

with approximately 28%, and Teva with approximately 11 %.

       2724. Mylan increased its price for Enalapril effective JuIy 2, 2013. Enalapril

was on the list of drugs slated for a price increase that Teva had received from Mylan

in June, 2013, before those price increases were put into effect.

       2725. On July 10, 2013, K.G. at Teva confirmed that Enalapril “was on the

Mylan increase communicated last week. They took a ~75% increase to WAC.”

       2726. Teva also received a request from a customer for a lower price on

Enalapril. Remarkably, the customer (falsely) said that the request was due to

Wockhardt having supply problems, not because of the Mylan increase.




                                            678
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 679 of 1082




      2727. That comment from the customer sparked some confusion at Teva,

which Teva quickly sought to clarify – with a phone call to the apparent source of the

problem (and Teva’s fellow cartel-member), Mylan: Kevin Green (from Teva) and

Jim Nesta (at Mylan) had two phone calls that day, one of which lasted approximately

a quarter-hour. The next day, July 11, Green and Nesta spoke two more times.

During these conversations, Nesta explained to Green that Wockhardt had agreed to

follow the Mylan price increase on Enalapril. This information sparked an e-mail

exchange that evening, between Green and Patel: Green wrote that “This is all a

result of a wockhardt price increase following a Mylan increase.” Shortly thereafter,

Patel replied, “Wockhardt took an increase before Mylan? Then had their supply

issue? It thought it was their supply issue plus Mylan increase.” At 1:12 am, Green

replied, “Wockhardt followed Mylan. They are not having supply issues. Just

allocating based on the Mylan increase. They make their own API.” As it turned out,

there must have been a miscommunication between Green and Nesta, because

although Wockhardt did in fact plan to follow Mylan’s price increase, it had not

actually done so as of that evening.

      2728. Meanwhile, the next day, on or about July 12, the Vice President of Sales

and Marketing at Taro, Ara Aprahamian, was considering whether to renew or adjust

Taro’s price on Enalapril for its national contract (for U.S. Government purchasers),

which was slated to expire that September.




                                          679
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 680 of 1082




      2729. That same Friday (July 12, 2013), Teva was busy with its own aspects of

Defendants’ cartel. J.P., a national account executive at Teva, asked Patel whether

Teva was “planning on increasing [its price for Enalapril]?” Patel responded: “I hope

to increase, but we’re gathering all the facts before making a determination.” J.P. then

inquired whether Teva would make an offer to the customer, and Patel answered:

“Not sure yet. Need some time. We’re exploring the possibility of an increase just on

this item . . . in the near future. Maybe next week.”

      2730. And sure enough, later that same day, Patel and Green started

“exploring the possibility” and “gathering the facts” by reaching out to Teva’s fellow

cartel-members that manufactured Enalapril: Mylan and Wockhardt.

      2731. Illustrating the institutional, rather than merely personal, nature of the

relationship among cartel members, Patel (rather than Green) at Teva called Jim Nesta

at Mylan and they spoke three times, including calls lasting six and five minutes.

      2732. Meanwhile, Green was attending the PBA Health3 Conference at the

Sheraton Overland Park in Overland Park, Kansas, where he participated in a golf

outing. K.K. – a senior national account executive at Wockhardt – attended the same

conference, and likely spoke directly to Green either at the trade show at night,

because at 12:40 am that evening (i.e. the very early Saturday morning of July 13),

K.K. created a contact on his cell phone with Green’s cell phone number in it.

      2733. The next day, Sunday, July 14, after Green returned home from the

conference, he and Patel spoke three times, including one call lasting approximately

                                           680
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 681 of 1082




twenty minutes. During these calls, Green conveyed to Patel what he had learned

from K.K.: that Wockhardt planned to follow the Mylan price increase.

      2734. First thing the next morning, on Monday, July 15, 2013, Patel sent an e-

mail to a Teva executive stating, “new developments...heard that Wockhardt is taking

an increase today or tomorrow.”

      2735. At the same time, Wockhardt was planning to raise the price of Enalapril

and sought to conltrm specific price points for the increase. Internally, Wockhardt

employees understood that K.K. would try to obtain price points from a competitor.

That morning, K.K. of Wockhardt called Green for a one-minute call; shortly

thereafter, Green returned the call and they spoke for two more minutes. At 9:57 am,

K.K. reported internally the specific price ranges that he had obtained from Green.

      2736. Armed with this competitively sensitive information, and the knowledge

that Wockhardt intended to follow the Mylan increase, Teva began to plan its own

price increase. So the next day, on Tuesday, July 16, 2013, Patel sent the following

internal e-mail to her boss at Teva, K.G., at 11:08 am, with the subject “Enalapril

Increase Overview,” again using the word “rumors” to obfuscate the true source of

her information:

      As you are aware, we are currently preparing the information to hopefully be
      able to implement a price increase on Enalapril.

      This is a 3-player market that we share with Mylan and Wockhardt. Mylan
      announced a price increase last week. We are hearing rumors that Wockhardt
      will follow or exceed Mylan sometime this week. It would be ideal if we could


                                          681
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 682 of 1082




      follow very soon at a slightly more competitive price, with the intent of picking
      up some additional share in the market. Current share make up is as follows:

      1. Mylan: 44%
      2. Wockardt: 43%
      3. Teva: 13%

      At this time, we are holding off on responding to a couple of bids in-house
      since a WAC increase would be required to follow the market. It would be a
      great opportunity to win this share and hopefully additional business as
      customers request bids going forward. (I think it would be ideal to capture an
      additional 10%).

      2737. This e-mail was then forwarded to Maureen Cavanaugh at Teva, who

promptly approved the price increase. Also that same day, July 16, 2013, Jim Nesta at

Mylan called Patel (at Teva) and left her a voice-mail.

      2738. Patel then scheduled a “Price Increase Discussion” with members of

Teva’s sales and pricing teams, and sent the following agenda for Wednesday, July 17:




                                           682
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 683 of 1082




      2739. While Teva had an ample supply chain to supply more than a total of

23% of the market, it was seeking to capture only “an additional 10%” because more

than that increase would have put Teva in violation of the cartel’s so-called “fair

share” rules for a three-player market.

      2740. Teva and Wockhardt simultaneously implemented the contemplated

enalapril price increases that Friday: July 19, 2013.




                                           683
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 684 of 1082




      2741. Within a few days after the increases, a customer complained to K.K. at

Wockhardt, asking: “What is going on in the market that justifies your price

increases?” K.K. answered by placing the blame on Mylan: “Mylan took up first we

are just following.”

      2742. Similarly, in early August, a different customer asked Wockhardt to

reconsider its increase, suggesting that Wockhardt’s supposed competitors were

offering a lower price point. Knowing this to be untrue, K.K. again shifted the blame:

“we followed Mylan and Teva for the increase.”

      2743. At the same time that all of this was going on with Teva, Mylan, and

Wockhardt, Aprahamian at Taro was also communicating about Enalapril with both

Patel at Teva and M.C., a senior sales and marketing executive at Wockhardt. And, as

a result of those conversations, Taro’s plans changed – which serves to illustrate both

what should have been the effect of a competitive threat from Taro (keeping prices

for Enalapril low, even when Taro was not in the market) and also the opposite effect

that Defendants’ cartel actually had on those same prices, by eliminating the

competitive threat from Taro and others.

      2744. So on Wednesday, July 17, 2013 – the same day as the Enalapril price-

increase meeting just described, supra – Patel called Aprahamian and left a message.

He returned the call and the two spoke for approximately a quarter-hour. Then, on

Friday, July 19 – the day that both Teva and Wockhardt’s price increases for Enalapril

became effective – Aprahamian called M.C. at Wockhardt on his office phone and left

                                           684
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 685 of 1082




a message. He then immediately called M.C.’s cell phone, which M.C. answered.

They spoke for approximately eleven minutes.

      2745. That same morning (July 19), Aprahamian sent an internal e-mail to Taro

colleagues, including to M.P., a senior Taro executive, signaling a change in plans.

The subject was “Taro Enalapril” and the e-mail read: “There has been some

significant changes in the market landscape with this product and I’d like to get

product back in Taro label (and fast).” By “back in Taro label,” Aprahamian meant

selling in the commercial market – and Taro did move fast.

      2746. In the coming months, both Teva and Taro engaged in intensive

analyses of how the market should look after Taro’s re-launch so that each competitor

would have its so-called “fair” share of the market.

      2747. On July 31, 2013, for example, Patel provided her analysis of the drugs

that Teva should bid on in response to a request for bids from a major customer,

which was largely based on whether Teva had reached its “fair share” targets.

Enalapril was one of the drugs where Teva was “seeking share,” so Patel authorized

submission of a bid. But prior to sending the e-mail, Patel had spoken to Aprahamian

on July 30 (11-minute call) and July 31 (4-minute call). Based on the agreement

between the two companies, and in accordance with Defendants’ cartel’s so-called

“fair share” regime, Taro understood that it would not take significant share from

Teva upon its launch because Teva had a relatively low market share (on the order of

10%) compared to others in the market, such as Mylan’s roughly 60% share.

                                           685
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 686 of 1082




      2748. In early December, 2013, Taro was making its final preparations to re-

enter the Enalapril market – including, of course, reaching out to its co-conspirators.

      2749. So, on December 3, Aprahamian consulted twice by phone with M.A., a

senior account executive at Mylan, for approximately two and ten minutes.

      2750. The next day, a customer who had recently switched from Wockhardt to

Teva expressed an interest in moving its primary business to Taro for the 2.5 mg, 5

mg, 10 mg, and 20 mg strength tablets. At 4:30 that afternoon, Aprahamian directed a

Taro employee to prepare a price proposal for that customer for all four products.

      2751. But before actually sending the proposal to the customer, however, Taro

sought the input of Taro’s co-conspirator, Teva. So the next day, on December 5,

Aprahamian and Patel spoke by phone for approximately five minutes.

      2752. Taro’s fact sheet for the Enalapril launch, from December 5, the day of

Aprahamian’s call with Teva, showed a “Target market share goal” of 15%, with

prices identical to Teva’s and nearly identical to Wockhardt’s and Mylan’s.

      2753. Taro began submitting offers on Enalapril the following day, December

6, 2013. But even with the bidding process underway, Aprahamian made certain to

communicate with M.A. at Mylan during a brief phone conversation that afternoon;

since Mylan was the market share leader with approximately 60% of the market, Taro

was targeting more of Mylan’s customers than those of other competitors.




                                          686
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 687 of 1082




      2754. Over the next ten days, the discussions between Taro and Mylan

continued over how to allocate the Enalapril market. Aprahamian and M.A. talked

for ten minutes on December 11 and for seven minutes on December 12.

      2755. Thereafter, and with the likely consent of Mylan, Aprahamian reported

on an internal Taro Sales and Marketing call on December 7 that Taro’s prior target

Enalapril market share goal of 15% had been raised to 20%.

      2756. Taro continued to gain share from both Mylan and Wockhardt, and to

co-ordinate with both. For example, in late December, Taro submitted a competitive

offer to Morris & Dickson, a Wockhardt customer. This caused M.C. (Wockhardt) to

call Aprahamian (Taro) on December 31, 2013, to discuss the situation. During the

call, M.C. agreed that so long as Wockhardt was able to retain McKesson as a

customer, it would concede Morris & Dickson to Taro. On January 2, 2014, S.K. at

Wockhardt replied to an e-mail with the subject, “Competitive Offer for Enalapril” by

conveying the details of M.C.’s New Year’s Eve discussion with Aprahamian to his

colleagues: “I spoke to [M.C.] on NYE. Once we confirm we are keeping

McKesson, let’s yield MoDick.” As was the standard practice among employees of

cartel members, the e-mail ended with an attempt to minimize further written

communications on the subject: “Call to discuss.”

      2757. By May, 2014, the market had stabilized, and market share for Enalapril

was distributed among the companies in line with their so-called “Fair Share”

conspiracy. As Teva was considering whether to bid on specific drugs for an RFP

                                         687
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 688 of 1082




sent out by a large wholesaler customer, Patel provided the following caution with

regard to Enalapril: “no bid due to potential market/customer disruption, aka

strategic reasons.” The same day she sent that e-mail – May 14 – Patel spoke to

Aprahamian for approximately four minutes and they exchanged eight text messages.

       2758. By the end of the next month, Taro had obtained 25% market share for

Enalapril in a 4-player market. Mylan and Teva each had approximately 28 % market

share, and Wockhard had the remainder.

       2759. No shortages or other market features can explain Defendants’ elevated

pricing for Enalapril during the Relevant Period.

       2760. The elevated prices of Enalapril resulted from Defendants’

anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue at these elevated levels

indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       2761. The unlawful agreements among Mylan, Taro, Teva, and Wockhardt for

Enalapril were part of all Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       CG. Etodolac and Etodolac ER
       2762. Etodolac, also known by the brand name Lodine, is a non-steroidal anti-

inflammatory drug (NSAID). It is used to reduce pain, swelling and joint stiffness




                                           688
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 689 of 1082




from arthritis. An extended release version of Etodolac (Etodolac ER), also known

by the brand name Lodine XL, is also available.

       2763. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Etodolac, as follows:

       2764. During the Relevant Period, Defendants Apotex, Taro, Teva and Sandoz

dominated the market for generic Etodolac tablets; Taro, Teva, and Zydus dominated

the market for generic Etodolac ER tablets; and Apotex, Teva, and Taro dominated

the market for generic Etodolac capsules.

       2765. In early 2012, Apotex (which had received an ANDA to market

Etodolac capsules in 2000) was planning to re-enter the market for the drug while

Teva was planning to exit the market. Although the number of competitors in the

market remained the same, Apotex and Taro were able to co-ordinate a large price

increase due to of Defendants’ overarching, so-called “fair share” cartel agreement.

       2766. As a result of this co-ordination, Taro led a price increase that more than

tripled its previous price for Etodolac capsules from early 2012, while Apotex entered

the market at the higher price and gained its “fair share.” As a result, between May

and August of 2012, Taro and Apotex were able to co-ordinate to increase prices by

more 200%.

       2767. This co-ordination paved the way for a subsequent price increase on the

tablet formulation of the drug. One year later, when Patel first began planning for

                                            689
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 690 of 1082




another round Teva’s price increases, Etodolac and Etodolac ER were not slated for

increases. For example, when she circulated a long list of potential increases on July

11, 2013, neither of those formulations were on the list.

      2768. Around that time, Sandoz began identifying a list of drugs where it

believed it could increase price by the end of July. Etodolac was on the list, in part

because Sandoz would be able to implement a substantial increase without incurring

significant price protection penalties from its customers.

      2769. On July 16, 2013, SW-3, a senior executive at Sandoz, reached out to

Aprahamian – who was, by this point, now at Taro – and they spoke for

approximately a quarter of an hour. Aprahamian called SW-3 back the next day and

the two spoke again, but for half that time. After hanging up the phone with SW-3,

Aprahamian immediately called Patel. They exchanged voicemails until they were able

to connect later in the day, again for approximately a quarter of an hour. On July 18,

2013, Patel called SW-1 at Sandoz and the two spoke for approximately ten minutes.

      2770. During the flurry of phone calls, Defendants Sandoz, Taro, and Teva

agreed to raise prices for both Etodolac teblets and Etodolac ER.

      2771. On July 22, 2013, before any price increases took effect or were made

public, Patel added both Etodolac tablets and Etodolac ER to her price increase

spreadsheet for the first time, with the following on it:




                                           690
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 691 of 1082




      2772. Based on her conversations with SW-1 and Aprahamian, Patel

understood that Sandoz planned to increase its price on Etodolac tablets, and that

Taro would follow suit and raise its price for Etodolac ER. During those

conversations, Teva agreed to follow both price increases.

      2773. That same day, Sandoz sent out a calendar notice to certain sales and

pricing employees for a conference call scheduled for July 23, 2013 to discuss planned

price increases, including for Etodolac tablets. Prior to the conference call on July 23,

SW-1 called Patel at Teva. After exchanging voice mails, the two were able to

connect for approximately a quarter of an hour that day. During that call, SW-1

confirmed the details of the Sandoz price increase on Etodolac tablets. Similarly, SW-

3 of Sandoz called Aprahamian (Taro) the same day and they spoke for a few minutes.

      2774. The Sandoz price increase for Etodolac tablets became effective on July

26, 2013. That same day, Taro received a request from a customer for a one-time buy

on Etodolac 400mg Tablets. After learning of the request, Aprahamian responded

swiftly internally, in accordance with Defendants’ overarching cartel agreement: “Not

so fast. Why the request? Market just changed on this and not apt to undercut.”

      2775. When Taro received another request on July 30 from a large wholesale

customer for a bid due to the Sandoz price increase, Aprahamian’s internal response

was equally swift, and likewise followed Defendants’ cartel’s “rules of the road”:




                                           691
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 692 of 1082




      2776. There was no legitimate, pro-competitive reason to Taro to decline to

“tak[e] on additional share…” Instead, Taro did so in accordance with Defendants’

cartel agreements.

      2777. Also on July 26, Patel sent an e-mail to others at Teva – including her

supervisor K.G., Rekenthaler and others – informing them of the Sandoz increase on

Etodolac IR (immediate release). She instructed them to “[p]lease watch ordering

activity for both, IR and ER. The intent is that we will follow in the near future, but a

date has not been determined.”

      2778. Patel continued to coordinate with both Sandoz and Taro regarding the

Etodolac tablet and Etodolac ER price increases (among other things). Between July

29 and August 2, 2013, for example, Patel engaged in the following series of calls with

SW-1 of Sandoz and Aprahamian at Taro:




                                           692
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 693 of 1082




      2779. Aprahamian was also speaking to his contact at Sandoz – SW-3 – during

this time, including a one-minute call at 7:56 am on July 30; an approximately quarter-

hour call at 12:43 pm on August 1; and a six-minute call the next day, August 2.

      2780. On August 1, 2013 - shortly after speaking with Patel – Aprahamian

instructed a colleague at Taro to begin implementing a price increase on Etodolac

tablets and Etodolac ER. Aprahamian stated: “[w]e need to get these out next week.”

Not wanting to provide the details in writing, Aprahamian concluded: “Will come

over and discuss with you.”

      2781. By August 5, 2013, it was well known internally at Teva that Taro would

soon be raising prices on both Etodolac tablets and Etodolac ER. The minutes from

a Teva “Marketing Ops” meeting on August 5, 2013 – which Patel attended – include

the notation “4. Etodolac – Sandoz did take price increase on IR, Taro taking price




                                          693
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 694 of 1082




increase on IR and ER this week. CIM still monitoring to 100% forecast for all

customers.”

      2782. Two days later, Patel sent the “Price Increase Overview” spreadsheet to

her boss, K.G., summarizing Teva’s upcoming August 9 price increases. The e-mail is

illustrated here (on the next page) and the spreadsheet is illustrated and discussed in

further detail infra, in the context of that August, 2013, group price-raise. In the

spreadsheet, Patel had again made it clear that the reason Teva was increasing its

prices for Etodolac tablets and Etodolac ER was because Taro would, in the future,

also be raising its prices on both drugs “this week,” even though they had not done so

at the time of Patel’s e-mail – information that was not public at that time, and which

Patel had learned from Teva’s co-conspirators at Taro.

      2783. K.G. immediately recognized that having such explicit evidence of a

supposed competitor’s (but, in fact, fellow cartel member’s) price increase plans, in

writing, could be problematic for Teva. So the same day, in response to Patel’s e-mail,

K.G. told Patel to remove some of the incriminating information:




                                           694
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 695 of 1082




      2784. As ordered, Patel deleted the information.

      2785. K.G. did not, of course, direct Patel to stop co-operating with the fellow

cartel members identified in her e-mail.

      2786. Teva and Taro raised prices for Etodolac tablets and Etodolac ER

simultaneously, with the price increases effective on August 9, 2013. Both their AWP

and their WAC prices were increased to the exact same price points. The increases

were substantial. For Etodolac tablets, Teva’s average increase was 414%; for

Etodolac ER, the average increase was 198%.

      2787. The astronomical profitablility of this substantial price increase, further

discussed infra, also resulted in Zydus entering the market for Etodolac ER.


                                           695
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 696 of 1082




      2788. This, in turn, should have led to price competition. Instead, what

happened was that Defendants continued to allocate customers in accordance with

their cartel agreements.

      2789. For example, Teva and Taro willingly gave up customers to Zydus so

that it could get its “fair share” of the market. Nisha Patel, Ara Aprahamian, and

Kevin Green discussed a plan to cede a large wholesale client to Zydus in May, 2014,

and Teva then ceded a second customer to Zydus a few months later. Some of these

conversations are reflected in the chart below:




      2790. On May 14, 2014, Anda, a wholesaler customer of Teva, notified Teva

that Zydus had submitted a bid for its Etodolac ER business. That same day, Patel




                                          696
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 697 of 1082




exchanged eight text messages and had a four-minute call with Aprahamian. The next

day, Green called Patel and they spoke for twenty minutes.

      2791. A week later, on May 20, 2014, Green called Patel and they spoke for a

few minutes. That same day, K.R., a senior sales executive at Zydus, also exchanged

two text messages and had a short call with Maureen Cavanaugh at Teva. The next

day (May 21) Green called Patel again, and they spoke for approximately a half-hour;

the same day, K.R. at Zydus and Cavanaugh (Teva) exchanged four text messages.

      2792. The next day, on May 22, 2014, T.S., Senior Analyst, Strategic Support at

Teva, sent an internal e-mail to certain Teva employees, including Patel, stating: “I

have proposed we concede Anda as they are a small percent of market share and we

will have to give up some share with a new market entrant. Anda is looking for a

response today.” Patel responded: “agree with concede.”

      2793. There was no legitimate, pro-competitive reason for Teva to agree to

concede any customer, including Anda, nor was there any legitimate, pro-competitive

reason for Teva to “have to give up some share [to] a new market entrant.”

      2794. Instead, Teva did so in accordance with Defendants’ cartel agreements.

      2795. Similarly, on June 27, 2014, Econdisc, a Teva GPO customer, notified

Teva that it had received a competitive offer for its Etodolac ER business. Later that

day, Patel spoke with Aprahamian at Taro for approximately a quarter of an hour.

      2796. The next week, on July 2, Patel called Green and left a short voice-mail.

The next day, on July 3, 2014, Patel sent an internal e-mail advising that: “We will

                                          697
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 698 of 1082




concede.” Later that same day, Teva told Econdisc that it was unable to lower its

pricing to retain the business.

       2797. When Patel’s boss at Teva, K.G., learned that Teva no longer had the

Econdisc account, he sent an internal e-mail asking, “Did we choose not to match

this?” Patel answered: “Yes. New market entrant – Zydus.” K.G. replied: “Okay

good. Thank you.”

       2798. In conjunction with Apotex’s entry into the market, Taro and Apotex

announced identical and nearly simultaneous list price increases. The increases were

very large. For example, on 300 mg capsules, both manufacturers raised prices more

than 250%. Rather than stimulate price competition, Apotex’s entry into the market

resulted in much higher prices. Apotex quickly gained market share, all while it and

Taro maintained high prices, in accordance with Defendants’ overarching cartel

agreement – which is also what made this abnormal pricing behavior possible.

       2799. The charts below show Defendants’ continuing agreement not to

compete in the markets for Etodolac tablets and capsules, including Etodolac ER,

during the Relevant Period, through and including at least early 2019, the most recent

period for which pricing figures were readily available:47




47
  The price charts below show the lockstep list pricing of Etodolac capsules by
Taro and Aptoex and similar parallel NSP pricing. Etodolac capsules come in 200 mg and 300 mg
dosages, both of which exhibited similar pricing patterns. Charts are provided here only for the 300
mg dosage.).


                                                698
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 699 of 1082




       2800. Also illustrated are list (WAC) price for Etodolac regular and ER

tablets:48




48
  Note, regular tablets come in 400 mg and 500 mg dosages and ER tablets come in 400 mg, 500 mg
and 600 mg dosages. The pricing patterns across all dosages are similar. Charts for only the 500 mg
dosages are included here.


                                               699
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 700 of 1082




      2801.




      2802. As she was preparing to implement Teva’s August 9, 2013, price

increases, Patel calculated the quarterly increase in sales revenues resulting from the

price increases taken by Teva on July 3, 2013. The analysis also included the fìnancial

impact of the recent Pravastatin increase. As would be expected from the graphs

above, the results are staggering:




                                           700
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 701 of 1082




      2803. According to her analysis, the “Total Net Upside after Credits” as a

result of the July 3 price increases, plus Pravastatin and one other drug, was a

staggering 5937,079,079 (nearly $l billion) to Teva per quarter, as shown in the chart.

      2804. For this anticompetitive increase in sales of almost $4 billion annually,

Patel received a bonus of approximately $30,000.

      2805. No shortages or other market features can explain Defendants’ price

increases for generic Etodolac tablets and capsules, including Etodolac ER, during the

Relevant Period.

      2806. The elevated prices of generic Etodolac tablets and capsules, including

Etodolac ER, resulted from Defendants’ anticompetitive conduct, have injured

Plaintiffs and caused them to pay more than they would have paid in a free and fair

market, and will continue indefinitely at these elevated levels unless Defendants’

conduct in furtherance of their conspiracies is enjoined by this Court.The unlawful

agreements among Defendants Apotex, Taro, Teva Sandoz, and Zydus, regarding

generic Etodolac tablets and capsules, including generic Etodolac ER, were part of all

Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.




                                           701
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 702 of 1082




       CH. Amiloride HCL/HCTZ Tabs, Clemastine Fumarate
           Oral Liquids, Clemastine Fumarate Tablets,
           Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin
           Mesylate Tabs, Etodolac Tabs, Etodolac ER Tabs,
           Ketoprofen Caps, Ketorolac Tabs, Pravastatin Tabs,
           and Tolmetin Sodium Caps – “Round 2”
       2807. While many of these drugs are described in additional detail elsewhere in

this Complaint, it is helpful to consider them in the context of their group price-raise

of August, 2013, as well.

       2808. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

Amiloride HCL/HCTZ Tabs, Clemastine Fumarate Oral Liquids, Clemastine

Fumarate Tablets, Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin Mesylate

Tabs, Etodolac Tabs, Etodolac ER Tabs, Ketoprofen Caps, Ketorolac Tabs,

Pravastatin Tabs, and Tolmetin Sodium Caps, at least as follows:

       2809. As alleged supra, on Wednesday, July 3, 2013, Teva implemented a

massive price increase on Adapalene Gel, Cefaclor ER Tabs, Cefadroxil Tabs,

Cefdinir Caps, Cefdinir Oral Suspension, Cefprozil Tabs, Cephalexin Tabs,

Cimetidine Tabs, Fluconazole Tabs, Fluocinonide Cream, Fluocinonide Emollient

Cream, Fluocinonide Gel, Fluocinonide Ointment, Methotrexate Tabs, Moexipril

HCL Tabs, Moexipril HCL/HCTZ Tabs, Nabumetone Tabs, Nadolol Tabs,

Oxybutynin CL Tabs, Prazosin HCL Caps, and Ranitidine HCL Tabs.




                                            702
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 703 of 1082




       2810. The day after those massive price increases was Thursday, July 4, and the

Monday after that (July 8), Nisha Patel at Teva was back on the telephone, making the

rounds with other cartel members. On that day, Patel called executives at four other

cartel members: GW-5 at Glenmark (they spoke for approximately 10 minutes),

David Berthold at Lupin (same), Jim Grauso at Aurobindo (same), and Rick Rogerson

at Actavis.

       2811. The following day, Tuesday, July 9, Patel called Jason Malek at Heritage

(they spoke for approximately 20 minutes) and exchanged calls with SW-1, at Sandoz,

ultimately connecting for approximately a quarter-hour.

       2812. The day after that, Wednesday, July 10, Kevin Green (Teva) and Jim

Nesta (Mylan) had two telephone calls and spoke for approximately a quarter of an

hour, after which Green called Patel, and they spoke for seven minutes; and the same

day, Patel spoke with Berthold at Lupin, again, for approximately four minutes, and

called, but apparently missed, GW-5 at Glenmark – so she followed up with a text.

       2813. The next day, Thursday, July 11, Nesta and Green exchanged five phone

calls between noon and 1:20 pm, speaking for a total of approximately five minutes;

and Patel called Berthold – again – and GW-5 at Glenmark returned Patel’s text from

the previous day with a seven-minute telephone call.

       2814. In addition, the same day, Patel sent a preliminary draft list of price

increase candidates to a colleague for what she referred to as “Round 2.” For the

drugs on the preliminary list, Patel stated that “this does not guarantee that fthey] will

                                           703
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 704 of 1082




end up getting an increase, but at the very least, it will be put through the review

process.” Initially, the list included a number of drugs involving the following

competitors, primarily: Actavis, Aurobindo, Glenmark, Heritage, Lupin, Mylan and

Sandoz. This process ultimately led to Teva raised prices on another twelve different

drugs on August 9, 2013. These increases were again co-ordinated with a number of

Teva’s co-conspirators, including Defendants Mylan, Sandoz, Taro, Lupin, Glenmark,

Zydus and Apotex.

      2815. Patel and other Teva executives continued to co-ordinate with Teva’s

co-conspirators over the next several weeks, refining the list and preparing for the

next large Teva price increase.

      2816. By August 7, 2013, Patel had finalized the list. That day she sent an e-

mail to her supervisor, K.G., with a “Price Increase Overview” spreadsheet which she

had prepared for Maureen Cavanaugh, summarizing the increases. As shown below,

the spreadsheet included competitively sensitive information about certain cartel

members’ plans, including future price increases, that Teva could have only learned

from directly colluding with those co-conspirators:




                                           704
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 705 of 1082




      2817. Under “Reason for Increase,” and likely reflecting Patel’s recent

conversations with Teva’s co-conspirators, the Etodolac ER Tablets entry said

“Follow Taro (likely to be this week…)”; the Etodolac Tablets entry said “Follow

Sandoz; Taro likely to follow this week”; and the Pravastatin Tablets entry said

“Follow Glenmark, Zydus and Apotex. Lupin waiting on Taro.” (emphases added).

      2818. As discussed supra (in the section focused just on Etodolac and Etodolac

ER), K.G. immediately recognized that having such explicit commentary regarding

fellow cartel members’ (particularly as they were supposedly competitors) future price

increase plans, in writing ,would be problematic for Teva. This is particularly so, since

the Pravastatin entry doesn’t merely say that Lupin is likely to follow, but rather

explains the motivations behind Lupin’s (in-)action, viz. that it is “waiting on Taro.”




                                           705
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 706 of 1082




      2819. In response to the e-mail, as alleged and illustrated, supra, K.G. told Patel

to remove the incriminating information, and replace the details above with the bland

notation that these increases were simply “anticipated,” which Patel did.

      2820. Following Defendants’ cartel’s common and systematic pattern, Patel

and Green co-ordinated the increases listed above with every important competitor in

the days and weeks leading up to the increase.

      2821. The following graphic annotates the spreadsheet illustration above with

details some of the calls with competitors in the days and weeks leading up to the

increases:




                                          706
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 707 of 1082




      2822. The only drug on the list that Patel and/or Green were not co-

ordinating with Teva’s co-conspirators on (Clemastine Fumarate Oral Liquids) was a

drug where Teva was exclusive, and thus had no pricing details to exchange with its

fellow cartel members, who would – and did – simply stay out of the market.

      2823. Further, Teva knew that, in accordance with the so-called “Fair Share”

rules of Defendants’ cartel, if any fellow cartel members did choose to enter this



                                          707
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 708 of 1082




market, they would co-ordinate with Teva and enter the market at Teva’s higher price,

rather than competing with Teva.

       2824. On August 8, 2013, the day before the price increase went into effect,

Patel was particularly busy, spending most of her morning reaching out and

communicating with several key cartel members, including Lupin, Sandoz, Taro, and

Mylan:




       2825. The next day, on August 9,2013, Teva raised prices on at least twelve

different drugs49, at least seven of which overlapped with Mylan. As just discussed,

these increases were co-ordinated with Teva’s co-conspirators, including Defendants

Mylan, Sandoz, Taro, Lupin, Glenmark, Zydus, and Apotex.

       2826. No shortages or other market features can explain Defendants’ price

increases for Amiloride HCL/HCTZ Tabs, Clemastine Fumarate Oral Liquids,



49
  Amiloride HCL/HCTZ Tabs, Clemastine Fumarate Oral Liquids, Clemastine
Fumarate Tablets, Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin Mesylate
Tabs, Etodolac Tabs, Etodolac ER Tabs, Ketoprofen Caps, Ketorolac Tabs,
Pravastatin Tabs, and Tolmetin Sodium Caps.

                                          708
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 709 of 1082




Clemastine Fumarate Tablets, Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin

Mesylate Tabs, Etodolac Tabs, Etodolac ER Tabs, Ketoprofen Caps, Ketorolac Tabs,

Pravastatin Tabs, or Tolmetin Sodium Caps during the Relevant Period.

      2827. The elevated prices of generic Amiloride HCL/HCTZ Tabs, Clemastine

Fumarate Oral Liquids, Clemastine Fumarate Tablets, Diclofenac Tablets, Diltiazem

HCL Tabs, Doxazosin Mesylate Tabs, Etodolac Tabs, Etodolac ER Tabs, Ketoprofen

Caps, Ketorolac Tabs, Pravastatin Tabs, and Tolmetin Sodium Caps resulted from

Defendants’ anticompetitive conduct, have injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market, and will continue

indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

      2828. The unlawful agreements among Defendants Mylan, Sandoz/Fougera,

Taro, Lupin, Glenmark, Zydus, Watson/Actavis, Dr. Reedy Apotex, and Teva

regarding Amiloride HCL/HCTZ Tabs, Clemastine Fumarate Oral Liquids,

Clemastine Fumarate Tablets, Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin

Mesylate Tabs, Etodolac Tabs, Etodolac ER Tabs, Ketoprofen Caps, Ketorolac Tabs,

Pravastatin Tabs, and Tolmetin Sodium Caps, were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.




                                           709
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 710 of 1082




       CI.    Hydrocortisone Acetate Suppositories (Anucort HC) Tablets

       2829. Hydrocortisone Acetate Suppositories (“Hydrocortisone Acetate”), also

known by the G&W brand name Anucort-HC, are used to treat itching or swelling

caused by hemorrhoids as well as ulcerative colitis, proctitis, and other inflammato1y

conditions of the intestines, rectum, or anus. Hydrocortisone Acetate is a

corticosteroid.

       2830. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Hydrocortisone Acetate, as follows:

       2831. During the time period relevant to this Complaint, Hydrocortisone

Acetate was G&W's top-selling product. As of January 2016, the 25mg formulation of

Hydrocortisone Acetate accounted for nearly half of all of G& W's moving annual

sales, totaling more than $119.7 million. Similarly, Hydrocortisone Acetate was

Perrigo's second-best selling product. During that same time period, Perrigo's moving

annual sales for the 25mg and 30mg formulations accounted for approximately $78.3

million of Perrigo's total sales.

       2832. In 2013, the Hydrocortisone Acetate market was split between G&W

with 41% market share, Perrigo with 32%, and County Line Pharmaceuticals

("County Line") with 25%. However, by late June 2013, County Line made the

decision to exit the market for Hydrocortisone Acetate.




                                            710
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 711 of 1082




       2833. County Line's exit created an opportunity for Perrigo and G&W to

collude to significantly raise the price of Hydrocortisone Acetate in July 2013, and

then again one year later in July 2014.

       2834. On June 25, 2013, Vogel-Baylor of G&W e-mailed Wal-Mart, a County

Line customer, stating that she had heard that County Line was discontinuing

Hydrocortisone Acetate and asked whether Wal-Mart was interested in a new

supplier.

       2835. Similarly, on June 26, 2013, ABC, also a County Line customer, e-mailed

G&W requesting a bid on Hydrocortisone Acetate. Vogel-Baylor forwarded the

request to her supervisor, Orlofski.

       2836. Between June 27 and June 30, 2013, representatives from Perrigo and

G&W, including Vogel-Baylor, attended the annual trade show, McKesson ideaShare,

at the Venetian hotel in Las Vegas, Nevada.

       2837. While at the trade show, on June 27, 2013, Vogel-Baylor received a call

from S.S., a sales executive at Perrigo. The call lasted approximately one (1) minute. A

few hours later, Vogel-Baylor called Orlofski and they spoke for nearly fifteen (15)

minutes. Shortly thereafter, Vogel-Baylor sent an internal e-mail to her team notifying

them that G&W would be implementing a price increase for Hydrocortisone Acetate

and requesting that they draft customer notifications to that effect. The price increase

included a 200% increase to WAC and would result in an estimated $27.9 million in

increased sales for G&W.

                                          711
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 712 of 1082




        2838. J.G, and operations manager at G&W, responded to Vogel-Baylor’s e-

mail.

        2839. The next day, on June 28, 2013, Vogel-Baylor contacted Orlofski three

more times from the trade show, including exchanging two (2) text messages and one

call lasting more than nineteen (19) minutes.

        2840. On July 8, 2013, T.P. of Perrigo and Vogel-Baylor exchanged two (2)

calls and then connected for a call lasting more than seven (7) minutes, during which

they coordinated their price increases on Hydrocortisone Acetate. After that call, both

T.P. of Perrigo and Vogel-Baylor reported the substance of their conversations back

to their supervisors. Immediately upon hanging up with T.P., Vogel-Baylor called

Orlofski and they spoke for more than six (6) minutes. Similarly, T.P. called

Wesolowski three (3) times after speaking with Vogel-Baylor, including two calls

lasting one (1) minute and a third lasting six (6) minutes.

        2841. The G&W price increases on Hydrocortisone Acetate went into effect

on July 9, 2013. That same day, Perrigo issued a product announcement notifying its

customers that it was also increasing its pricing on Hydrocortisone Acetate effective

July 11, 2013. Perrigo increased its WAC by 473% on the 25mg formulation to

essentially match G&W's WAC. That same day, July 11, 2013, T.P. of Perrigo called

Vogel-Baylor. The call lasted one (1) minute.

        2842. Also on July 11, 2013, ABC e-mailed Vogel-Baylor asking G&W to

lower its dead net pricing for Hydrocortisone Acetate to match Perrigo’s slightly

                                           712
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 713 of 1082




lower dead net pricing. Vogel-Baylor forwarded the request to Orlofski. Later that

day, Vogel-Baylor responded to ABC and declined to lower its pricing.

      2843. On July 19, 2013, Harvard Drug Group e-mailed Vogel-Baylor asking

why G&W was increasing its price on Hydrocortisone Acetate.

      2844. Several months later, on April 9, 2014, K.K., a G&W sales executive, e-

mailed Vogel-Baylor regarding bidding on several products at Kaiser, including

Hydrocortisone Acetate. Vogel-Baylor responded that G&W could not disrupt the

market and pursue the customer.

      2845. On June 11, 2014, Vogel-Baylor e-mailed Orlofski recommending that

G&W increase McKesson's contract pricing for Hydrocortisone Acetate. That same

day, Vogel-Baylor called T.P. of Perrigo. The call lasted less than one (1) minute. Two

days later, on June 13, 2014, Vogel-Baylor tried to reach T.P. again by phone. The call

lasted less than one (1) minute.

      2846. Less than a week later, on June 26, 2014, Perrigo generated its own

internal price increase analysis for Hydrocortisone Acetate. The analysis assumed zero

percent unit loss as a result of the planned increase.

      2847. On July 22, 2014, Perrigo notified its customers that it was increasing

pricing on a list of products, including Hydrocortisone Acetate. This included a 235%

increase to WAC for its 25mg formulation, effective on July 24, 2014.




                                           713
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 714 of 1082




      2848. At the time the increase was announced, representatives from Perrigo

and G&W, including Vogel-Baylor, attended the annual trade show, McKesson

ideaShare, at the Gaylord Palms Hotel in Orlando, FL.

      2849. Over the next several days, G&W heard from multiple customers that

Perrigo had increased pricing on Hydrocortisone Acetate.

      2850. In accordance with their ongoing understanding to follow each other’s

price increases, and consistent with past practice on this product and others, G&W

went to work implementing a comparable price increase of its own.

      2851. On July 29 and July 30, 2014, Vogel-Baylor and Orlofski exchanged e-

mails finalizing the details of the price increase for Hydrocortisone Acetate. The

increase included an increase to WAC for the 25mg, 12 count bottle that essentially

matched Perrigo pricing.

      2852. Also on July 30, 2014, Vogel-Baylor learned of pricing that Perrigo had

offered to Schnucks and sent a text message to her superiors

      2853. The next day, on July 31, 2014, A.G., a senior G&W executive, e-mailed

Vogel-Baylor

      2854. The next day, on August 1, 2014, G&W began notifying its customers of

the price increase on Hydrocortisone Acetate, and sent out a second wave of letters to

additional customers on August 5, 2014.

      2855. The increase included a 200% increase to WAC for all three package

sizes. According to an internal analysis, G&W projected an increase in

                                          714
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 715 of 1082




Hydrocortisone Acetate sales from $41.3 million to $111.3 million as a result of the

increase, or a total of $70 million in sales.

       2856. The two competitors continued to coordinate after the price increases.

On August 11, 2014, T.P. of Perrigo called Vogel-Baylor and they spoke for more

than sixteen (16) minutes. One week later, on August 18, 2014, Vogel-Baylor called

T.P. and they spoke for more than ten (10) minutes.

       2857. Additionally, Vogel-Baylor met Rick Rogerson, a senior pricing executive

at Defendant Actavis, while attending the NACDS Pharmacy and Technology

Conference in Denver, Colorado, from August 25 to August 28, 2012.

       2858. On August 30, 2012, Vogel-Baylor called Rogerson and they spoke for

seventeen (17) minutes. Over the ensuing months, the two competitors stayed in

regular contact and colluded to raise prices on Promethazine HCL Suppositories twice

– once in late 2012 and again in 2013. The collusion on this product is discussed in

detail below.

       2859. No shortages or other market features can explain Defendants’ price

increases for generic Methazolamide Tablets during the Relevant Period.

       2860. The elevated prices of generic Hydrocortisone Acetate resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

                                                715
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 716 of 1082




       2861. The unlawful agreements among Defendants Actavis, G&W and

Perrigo, regarding generic Hydrocortisone Acetate were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       CJ.    Oxycodone/Acetaminophen

       2862. Oxycodone/Acetaminophen, also known by the brand name Percocet, is

a medication used to treat moderate to severe pain.

       2863. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Oxycodone Acetaminophen, as follows:

       2864. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Oxycodone Acetaminophen 10-325 mg, 7.5-325 mg and 5-325 mg tablets

beginning at least as early as August 2013.

       2865. During the relevant timeframe, Defendants Actavis, Alvogen, Amneal,

Aurobindo, Mallinckrodt and Par were the primary manufacturers of generic

Percocet.

       2866. The market for Oxycodone/Acetaminophen was mature and at all

relevant times had multiple manufacturers.




                                            716
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 717 of 1082




      2867. For years, the prices of Oxycodone/Acetaminophen were relatively low

and stable. In the summer of 2013, however, market prices shifted radically higher.

Around the same time, Aurobindo and Par re-entered the market.

      2868. Notwithstanding the enormous shifts in pricing, each manufacturer’s

share of the market remained relatively stable, as contemplated by the Fair Share

agreement.

      2869. Throughout this period, Actavis, Alvogen, Amneal, Aurobindo,

Mallinckrodt and Par met at trade conferences and communicated directly with each

other in furtherance of their price-fixing agreement on generic Percocet and of their

Fair Share agreement.

      2870. For example, between September and December 2013—when

Oxycodone prices were skyrocketing—Actavis’s Falkin communicated by phone with

Par (multiple calls in September with J.H., Par Regional VP of Sales), with Alvogen

(multiple calls in October and November with B.H., Alvogen EVP of Sales), with

Amneal (voice and text in October with S.R., Amneal VP of Sales) and with

Aurobindo (communications in November and December with R.C., Aurobindo

CEO).

      2871. While Falkin was communicating with all of the rest of the

manufacturers, A.S., Actavis VP of Sales, and A.B., Senior VP of Sales and Marketing

at Actavis, were in touch with W.K., VP and General Manager at Mallinckrodt,

between September and December 2013. Actavis’s A.B. also had multiple phone

                                          717
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 718 of 1082




communications during this period with S.R., Senior Director of Sales Finance at

Amneal.

       2872. Alvogen’s B.H. also was in touch with Aurobindo’s J.K., Director of

National Accounts, in December 2013 and January 2014.

       2873. No shortages or other market features can explain Defendants’ price

increases for generic Oxycodone Acetaminophen during the Relevant Period.

       2874. The elevated prices of generic Oxycodone Acetaminophen resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       2875. The unlawful agreements among Defendants Actavis, Alvogen, Amneal,

Aurobindo, Mallinckrodt and Par, regarding generic Oxycodone Acetaminophen were

part of all Defendants’ overarching conspiracy to restrain trade unreasonably and to

fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       CK. Griseofulvin Microsize Tablets

       2876. Griseofulvin Microsize Tablets (“Griseofulvin”), also known by the

brand name Grifulvin V, is a medication used to treat fungal infections of the skin,

hair, or nails that do not respond to creams or lotions. The market size for this drug

ranged between $13 million and $16 million dollars annually.




                                            718
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 719 of 1082




       2877. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Griseofulvin, as follows:

       2878. Throughout 2013, Rising had a virtual monopoly on the Griseofulvin

market, with Valeant Pharmaceuticals maintaining only a small percentage of the share

       2879. On August 7, 2013, Sandoz received FDA approval to market

Griseofulvin. Sandoz planned to talk to customers at the NACDS Annual Total Store

Expo that weekend and then launch the following week.

       2880. However, on August 14, 2013, Sandoz learned that the Griseofulvin

launch would be delayed due to production problems. Despite the delay, Sandoz

estimated that it could still realize $2.5 million in sales in 2013

       2881. On September 19, 2013, CW-2, then a senior sales and marketing

executive at Rising, called CW-3 of Sandoz twice. Both calls lasted one (1) minute.

CW-3 returned the calls later that day and they spoke for twenty-one (21) minutes.

During these calls, CW-2 and CW-3 discussed Sandoz’s manufacturing issues on

Griseofulvin and its continued delay in launching the product.

       2882. However, just one week later, on September 25, 2013, Sandoz learned

that its production problems had been resolved. The following Monday, on

September 30, 2013, CW-3 informed CW-2 of this unexpected news via text message.

       2883. That same day, CW-2 called CW-3 twice. The calls lasted one (1) minute

and eight (8) minutes. That evening, Sandoz held an internal meeting to discuss

                                             719
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 720 of 1082




launch strategy for Griseofulvin, including which customers to approach in order to

achieve Sandoz's market share goal.

       2884. Over the next several days, CW-2 of Rising exchanged several calls with

CW-3 and L.J., a Sandoz sales executive, during which they discussed pricing for

Griseofulvin and the allocation of market share to the new entrant, Sandoz. These

calls are detailed in the chart below:




       2885. After this series of communications between the two competitors, on

October 2, 2013, Kellum sent an internal e-mail identifying four (4) customers that

Sandoz planned to target to obtain approximately 40% share of the Griseofulvin

market - CVS (20%), McKesson (8%), Rite Aid (6%), and ABC (8%). That evening,

Sandoz prepared and sent its initial round of offers to CVS and McKesson.

       2886. The next day, on October 3, 2013, CW-2 of Rising exchanged three calls

with L.J., the Sandoz sales executive responsible for the McKesson account, and one

(1) call with CW-3 that lasted twenty-one (21) minutes. These calls are detailed in the

chart below:




                                          720
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 721 of 1082




      2887. On October 4, 2013, McKesson e-mailed CW-2 asking if Rising wanted

to submit a bid for Griseofulvin. Rising responded to the request by submitting a high

bid so that Sandoz would win the business. On October 7, 2013, McKesson advised

Rising that its bid was not competitive and awarded the business to Sandoz.

      2888. On October 8, 2013, CVS e-mailed Sandoz and declined its Griseofulvin

offer. Later that evening, CVS e-mailed CW-2 asking whether Rising planned to bid

on the business.

      2889. First thing the next morning, on October 9, 2013, CW-2 of Rising and

CW-3 of Sandoz exchanged three calls, including one call lasting nine (9) minutes.

After these calls, Sandoz reduced its pricing and sent a revised offer to CVS. At the

same time, Rising prepared and submitted a high bid to CVS with the intention that

Sandoz would win the business.

      2890. However, CVS threw a wrench in the competitors' plans when it refused

to accept Rising's high bid that same day. Knowing he had agreed to give up the

customer to Sandoz, CW-2 asked his colleague to reduce the CVS offer only slightly -

by $10. Thereafter, on October 10, 2013, CVS declined the Rising bid and awarded

the business to Sandoz.




                                          721
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 722 of 1082




      2891. On October 15, 2013, Sandoz submitted an offer to Rite Aid for its

Griseofulvin business.

      2892. Between October 16 and October 21, 2013, CW-2 of Rising and CW-3

of Sandoz spoke several additional times to coordinate Sandoz's entity. These calls are

detailed in the chart below:




      2893. On these calls, the two competitors discussed Griseofulvin and the

accounts that Sandoz had targeted or planned to target. CW-2 also advised CW-3 that

Rising would not give up Rite Aid to Sandoz.

      2894. First thing the next morning, on October 22, 2013, CW-2 of Rising

called CW-3 of Sandoz twice. Both calls lasted one (1) minute. CW-3 returned the call

later that morning and they spoke for eight (8) minutes

      2895. The next day, on October 23, 2013, Rite Aid advised Sandoz that it

declined to accept Sandoz’s offer for Griseofulvin – as expected, Rising had lowered

its pricing to retain the customer. That same day, Sandoz began making plans to

approach Wal-Mart and Cardinal as their next targets.




                                          722
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 723 of 1082




         2896. On October 28, 2013, CW-3 e-mailed Wal-Mart to see if the customer

was interested in an indirect bid for Griseofulvin. Wal-Mart replied that it was. The

next morning, on October 29, 2013, CW-3 of Sandoz called CW-2 of Rising and they

spoke for twenty-two (22) minutes. During that call, CW-3 informed CW-2 that

Sandoz would approach Wal-Mart, and CW-2 agreed that Rising would relinquish that

customer. Later that day, Sandoz prepared an offer and sent it to Wal-Mart.

         2897. On November 20, 2013, CW-2 of Rising and L.J. of Sandoz spoke for

three (3) minutes. Later that day, Sandoz submitted an offer to Cardinal for its

Griseofulvin business.

         2898. On November 22, 2013, CW-3 of Sandoz called CW-2 of Rising and

they spoke for seventeen (17) minutes. Later that day, Rising executives held a

Commercial Operations meeting at which CW-2 conveyed that Sandoz needed Rising

to relinquish one more account – Cardinal – so that it could meet its share goal. CW-2

advised that Sandoz would be done after Cardinal and would not seek any additional

share.

         2899. Thereafter, Rising conceded Cardinal, and Cardinal awarded its

Griseofulvin business to Sandoz.

         2900. The following Monday, on November 25, 2013, Rising held a sales and

marketing meeting during which they discussed Griseofulvin, among other products.

CW-2 fo1warded the minutes from that meeting to several Rising executives.




                                           723
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 724 of 1082




         2901. One year later, on October 15, 2014, Rising increased WAC pricing on

Griseofulvin. In advance of the increase, CW-2 of Rising exchanged several calls with

L.J. of Sandoz, during which they discussed the price increase. These calls are detailed

in the chart below:




Further, CW-2 also met in-person with L.J. and the two men discussed the increase

over drinks.

         2902. Even after the Rising price increase, CW-2 of Rising continued to

communicate with his fo1mer Sandoz colleagues about the increase.

         2903. The next day, on November 13, 2014, CW-2 also exchanged several

lengthy calls with CW-3 and L.J. of Sandoz. These calls are detailed in the chart

below:




         2904. After speaking with CW-2 of Rising, CW-3 sent an e-mail to CW-1, a

Sandoz senior pricing executive. As was his customary practice, CW-3 stated that he

learned the information from another source when he had actually obtained the



                                           724
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 725 of 1082




information directly from a cartel member, CW-2. Later that day, CW-1 and CW-3

spoke for approximately twelve minutes.

       2905. Sandoz did not follow the Rising price increase immediately because,

after conducting several analyses, it determined that the price protection penalties it

would have incurred were too high to justify the increase.

       2906. However, by July 2015 those concerns were alleviated. On July 27, 2015,

P.C., a Sandoz pricing executive, sent an internal e-mail detailing that Sandoz planned

to increase prices the following week on a list of products, including Griseofulvin. In

other words, Sandoz knew that Rising would not seek to take any of its customers

after the price increase.

       2907. Two days later, on July 29, 2015, CW-3 of Sandoz called S.G., then a

senior sales executive at Rising, and the two competitors spoke for nine (9) minutes.

One week later, on August 7, 2015, Sandoz followed Rising’s price increase and

published WAC pricing that matched its competitor.

       2908. No shortages or other market features can explain Defendants’ price

increases for generic Methazolamide Tablets during the Relevant Period.

       2909. The elevated prices of generic Griseofulvin resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

                                           725
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 726 of 1082




       2910. The unlawful agreements among Defendants Sandoz/Fougera and

Rising, regarding generic Griseofulvin were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       CL. Econazole Topical

       2911. The market for Econazole is mature, as Econazole has been available in

the United States for almost 20 years. Defendants Taro and Fougera sell generic

Econazole pursuant to ANDAs approved by the FDA in November 2002. Defendant

Perrigo sells Econazole pursuant to an ANDA approved in 2004. Teligent sells

Econazole pursuant to an ANDA it acquired in February 2013.

       2912. During the relevant time period, Defendants Fougera, Perrigo, Taro, and

Teligent sold Econazole to purchasers throughout the United States.

       2913. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Econazole, as follows:

       2914. At all times relevant to this lawsuit there has been more than one

manufacturer of Econazole on the market. Defendants Fougera, Perrigo, Taro, and

Teligent sold Econazole to Plaintiffs and others in the United States at

supracompetitive prices inflated by the unlawful and anticompetitive agreements

alleged in this Complaint.




                                            726
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 727 of 1082




      2915. Between 2009 and September 2013, Defendants’ prices for Econazole

remained relatively stable. However, beginning in September 2013 and continuing

thereafter, Defendants began implementing abrupt and substantial price increases on

Econazole.

      2916. Between September 2013 and the Summer of 2014, Econazole, which

had cost roughly 12 cents/unit shot up to more than four dollars/unit.

      2917. This skyrocketing price cannot be explained by supply shortages or other

market events. The only material change in the months preceding the price increases

was Teligent’s entry into the market.

      2918. On Feburary 1, 2013, Teligent acquired an ANDA for Econazole from

Prasco LLC. During that month, the CEO of Teligent attended trade conferences

with Perrigo and Taro, where the three Defendants had an opportunity to discuss

Teligent’s entry into the market.

      2919. During this same time period, Teligent also became interested in

entering the market for other generic pharmaceuticals. Teligent launched its first

topical generic drug in late 2012, followed by its acquisition of the Econazole ANDA

in February 2013. By September 2013, Teligent had 12 ANDAs pending for FDA

approval. By June 20, 2014, that number had jumped to 17, with four additional

ANDAs submitted under joint-development plans with other manufacturers and

another five ANDAs planned for submission by the end of 2014.




                                          727
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 728 of 1082




      2920. When Teligent acquired the right to sell Econazole from Prasco LLC, it

was the beginning of a publicly announced plan that would place Teligent in direct

competition with Taro and Perrigo across numerous drugs. Teligent now makes 20

topical drugs. Seventeen of these drugs are also made by Taro; fifteen are made by

Perrigo.

      2921. Teligent’s entry into the Econazole market demonstrates a “fair share”

agreement. Where a drug manufacturer, like Teligent, plans to enter a market with

established manufacturers, and where the established manufacturers are competitors

across multiple drugs, such a situation sets the groundwork for a “fair share”

agreement. Rather than allow the new entrant to drive the price of drugs lower, the

incumbent manufacturers and the new entrant can “play nice in the sandbox” and

keep prices high. The conduct of Teligent, Perrigo, Fougera and Taro after Teligent

entered the Econazole market is the result of a market allocation or “fair share”

agreement among these Defendants.

      2922. Teligent launched Econazole under its own label in September 2013. In

a competitive generic drug market, new market entrants typically price their product

below the prevailing market price in order to gain market share. Teligent, however,

announced a list price (WAC) increase in July 2013, even before its first sale of

Econazole under its own label. Rather than competing for market share by lowering

prices, Teligent made the economically irrational decision to raise prices. Upon

information and belief, Teligent’s conduct reflected an agreement with Perrigo,

                                          728
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 729 of 1082




Fougera, and Taro that Teligent would enter with higher – rather than lower – prices

in exchange for the incumbents’ promise to cede market share to Teligent.

       2923. On October 28-30, 2013, right before Teligent’s higher prices took

effect in the marketplace, representatives from Perrigo, Taro, Fougera and Teligent,

met at a GPhA conference where they had an opportunity to discuss Econazole

market shares and pricing.

       2924. By January 2014, TEligent’s effective pricing for Econazole was more

than double that of Perrigo and Taro. Pursuant to their agreement, the incumbents

also matched Teligent’s high prices.

       2925. In February 2014, Perrigo began to increase its effective prices, and by

March, Perrigo’s effective prices had risen to the level of Teligent’s prices. Taro’s

prices remained relatively stable, but that changed after representatives from Perrigo,

Teligent, and Taro, met at the June 3-4, 2014 GPhA meeting in Bethesda, Maryland.

       2926. Consistent with their price-fixing agreement, in mid to late 2014,

Teligent, Perrigo, Taro, and Fougera each implemented abrupt and substantial price

increases on the Econazole products they sold to Plainitffs and others in the United

States in lockstep.

       2927. With respect to WAC pricing, Taro, Teligent, and Perrigo raised their

WACs to identical prices, reflecting increases of more than 600%.




                                           729
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 730 of 1082




      2928. Upon information and belief, by November 2014, Fougera increased its

WAC price to the same levels as Perrigo, Teligent, and Taro.

      2929. In the Fall of 2014, Senator Bernie Sanders and Representative Elijah

Cummings requested information from manufacturers of ten drugs, including

Econazole, which had experienced extraordinary prices increases. In response to a

Congressional request from Senators Susan Collins, Claire McCaskill, Bill Nelson, and

Mark Warner, in August 2016, the GAO issued a report in which Econazole was

identified as experiencing an “extraordinary price increase.”

      2930. Although the conspirators have not been able to maintain their full

conspiracy price increase, Defendants continue to charge an average of more than

$2.00 per dose for Econazole, which is roughly four times the prevailing market price

before the conspiratorial price increases in late 2014.




                                           730
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 731 of 1082




        2931. Upon information and belief, the price increases on Econazole were the

result of collusive agreements between and among Defendants to increase pricing and

restrain competition for the sale of Econazole in the United States. These collusive

agreements were furthered at least in part, through in-person discussions conducted at

meetings and industry events hosted by GPhA and HDMA as well as other meetings

and communications such as those identified below.

        2932. For example, on October 1-3, 2012, GPhA held a meeting in Bethesda,

Maryland that was attended by representatives of Defendants Perrigo, Fougera, and

Taro.

        2933. On February 20-22, 2013, GPhA held its 2013 Annual Meeting in

Orlando, Florida that was attended by representatives from Perrigo, Taro, and

Teligent.

        2934. On February 24-27, 2013, representatives from Perrigo, Fougera, Taro,

and Teligent attended ECRM’s Annual Retail Pharmacy and Efficent Program

Planning Session.

        2935. On April 20-23, 2013, NACDS held its 2013 Annual Meeting at The

Breakers in Palm Beach, Florida. NACDS’s 2013 Annual Meeting was attended by

representatives of Perrigo and Taro.

        2936. On June 4-5, 2013, GPhA held a meeting in Bethesda, Maryland that

was attended by representatives of Perrigo, Fougera, and Taro.




                                          731
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 732 of 1082




        2937. On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the

Sands Expo Convention Center in Las Vegas, Nevada. NACDS’s August 2013 Total

Store Expo was attended by representatives from Defendants Perrigo, Fougera, and

Taro.

        2938. On October 28-30, 2013, GPhA held a meeting in Bethesda, Maryland

that was attended by representatives from Perrigo, Fougera, Taro, and Teligent.

        2939. On February 19-21, 2014, GPhA held its Annual Meeting at the JW

Marriott in Orlando, Florida that was attended by representatives from Defendants

Perrigo, Taro, and Teligent.

        2940. On February 23-26, 2014, representatives from Perrigo, Taro, and

Teligent attended ECRM’s Annual Retail Pharmacy and Efficient Program Planning

Session.

        2941. On April 26-29, 2014, NACDS held its 2014 annual meeting in

Scottsdale, Arizona. NACDS’s 2014 annual meeting was attended by representatives

from Defendants Perrigo and Taro.

        2942. On June 3-4, 2014, GPhA held a meeting at the Bethesda North

Marriott Hotel in Bethesda, Maryland that was attended by representatives from

Perrigo, Fougera, and Taro.

        2943. On August 23-26, 2014, NACDS held its 2014 Total Store Expo at the

Boston Convention Center in Boston, Massachusetts. NACDS’s August 2014 Total

Store Expo was attended by representatives from Defendants Perrigo and Taro.

                                         732
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 733 of 1082




      2944. On October 27-29, 2014, GPhA held a meeting in Bethesda, Maryland

that was attended by representatives of Perrigo, Fougera, Taro, and Teligent. See

      2945. The GPhA Annual Meeting in Miami Beach, Florida on February 9-11,

2015 was attended by representatives of Perrigo, Taro, and Teligent.

      2946. On February 22-25, 2015, representatives from Perrigo, Taro, and

Teligent attended ECRM’s Annual Retail Pharmacy and Efficient Program Planning

Session.

      2947. On April 25-28, 2015, NACDS held its 2015 annual meeting at The

Breakers, Palm Beach, Florida. NACDS’s 2015 annual meeting was attended by

representatives from Defendants Perrigo and Taro, who were key executives for

generic drug sales and pricing.

      2948. On June 9-10, 2015, GPHA held a meeting in Bethesda, Maryland that

was attended by representatives of Perrigo and Taro.

      2949. On August 22-25, 2015, NACDS held its 2015 Total Store Expo at the

Denver Convention Center in Denver, Colorado. NACDS’s August 2015 Total Store

Expo was attended by representatives from Perrigo and Taro.

      2950. On November 2-4, 2015, GPHA held a meeting in Bethesda, Maryland

that was attended by representatives of Perrigo and Taro.

      2951. Defendants continued to attend trade association meetings and

conference throughout 2016, including: (i) NACDS’s 2016 annual meeting at The

Breakers, Palm Beach, Florida on April 16-19, 2016; and (ii) NACDS’s 2016 Total

                                         733
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 734 of 1082




Store Expo at the San Diego Convention Center in San Diego, California on August

19-22, 2016.

      2952. A number of individuals with leadership roles at Teligent have ties to

other Defendants that are implicated in the conspiracy.

      2953. For example, Jason Grenfell-Gardner (“Grenfell-Gardner”) joined

Teligent as CEO in July 2012. Prior to that time, he had served in a number of roles at

West-Ward.

      2954. Damian Finio, who worked with Grenfell-Gardner at West-Ward, served

briefly on Teligent’s Board in 2014 before leaving that job to become the CFO of

Heritage. In 2018, he returned to Teligent and is now Teligent’s CEO.

      2955. Carole Ben-Maimon joined the Teligent Board in 2016. She has held

leadership positions at Impax, Par, and Teva.

      2956. Narendra Borkar served on the Board of Teligent and is the former

CEO of Aurobindo and Caraco (now part of Sun).

      2957. Bhaskar Chaudhuri served on the Teligent Board and previously worked

for Valeant and Mylan.

      2958. No shortages or other market features can explain Defendants’ price

increases for generic Econazole during the Relevant Period.

      2959. The elevated prices of generic Econazole resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

                                          734
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 735 of 1082




elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       2960. The unlawful agreements among Defendants Perrigo, Taro, Fougera and

Teligent, regarding generic Econazole were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       CM. Azithromycin Suspension and Oral Suspension,
           Bumetanide       Tabs,    Cephalexin      Suspension,
           Clarithromycin ER Tabs, Cyproheptadine HCL Tabs,
           Dicloxacillin Sodium Caps, Diflunisal Tabs, Estazolam
           Tabs, Ethosuximide Caps and Oral Suspension,
           Hydroxyzine Pamoate Caps, Keto-conazole (Cream
           and Tablets), Medroxyprogesterone Tabs, Mimvey
           (Estradiol/Norethindrone Acetate Tabs), Nystatin
           Oral Tabs, Pentoxifylline Tabs, Tamoxifen Citrate
           Tabs, and Theophylline ER Tabs
       2961. Cephalexin Oral Suspension is an antibiotic that is used to treat a wide

variety of bacterial infections.

       2962. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Azithromycin Suspension and Oral Suspension, Bumetanide

Tabs, Cephalexin Oral Suspension, Clarithromycin ER Tabs, Cyproheptadine HCL

Tabs, Dicloxacillin Sodium Caps, Diflunisal Tabs, Estazolam Tabs, Ethosuximide

Caps and Oral Suspension, Hydroxyzine Pamoate Caps, Ketoconazole (Cream and

Tablets), Medroxyprogesterone Tabs, Mimvey (Estradiol/Norethindrone Acetate


                                            735
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 736 of 1082




Tabs), Nystatin Oral Tabs, Pentoxifylline Tabs, Tamoxifen Citrate Tabs, and

Theophylline ER Tabs, as follows:

      2963. Throughout 2013, Teva and Lupin colluded, communicating via David

Berthold at Lupin and Nisha Patel and Kevin Green at Teva. As discussed above, at

times Patel and Green would co-ordinate with each other regarding who would

communicate with Berthold, and take turns doing so.

      2964. The ongoing conspiracy between Teva and Lupin was part of

Defendants’ over-arching cartel agreement and was institutional, rather than being

dependent upon a relationship between specific individuals. So, in October 2013,

when Lupin decided to raise price on Cephalexin Oral Suspension – a drug where

Teva was the only other competitor in the market –Berthold already knew that Teva

would follow the increase, and wanted to co-ordinate on customers.

      2965. Thus, on October 14, 2013, Berthold called Rekenthaler at Teva. They

spoke for approximately a quarter-hour that day. Communication was relatively rare

between those two executives, since Teva-Lupin communications were generally done

via lower-ranking Teva employees. According to the phone records produced to the

States, prior to October 14, 2013, the only time Berthold and Rekenthaler had spoken

by phone was November 27, 2011.

      2966. On October 31, 2013 – the day before Lupin was scheduled to increase

its price on Cephalexin Oral Suspension – Berthold also called T.S., a national account

                                         736
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 737 of 1082




executive at Teva, to notify Teva of the price increase. He called T.S. at 9:18 am that

morning and left a message. T.S. returned the call at 9:57 am, and the two spoke for

approximately five minutes.

      2967. Within minutes after hanging up the phone with Berthold, T.S. notified

others at Teva about the substantial increase that Lupin was about to take, writing, in

an e-mail titled “LUPIN PRICE INCREASE – Cephalexin Oral Suspension,” that “I

have heard th[at] Lupin is implementing a price increase today on Cephalexin Oral

Suspension (4-6 x’s current price) Teva has 59% market share; Lupin has 37% market

share.” The Lupin increase on Cephalexin Oral Suspension actually became effective

the next day, November 1, 2013 – demonstrating that T.S. had advance knowledge of

the increase. Shortly thereafter, T.S. followed up her own e-mail with specific price

points that Lupin would be charging for Cephalexin.

      2968. K.G. at Teva responded later that day, asking: “Did Lupin increase the

Caps as well?” Rekenthaler answered immediately, with information he had learned

from Berthold in mid-October: “Lupin did not increase the caps, only the

susp[ension].”

      2969. On November 22, 2013, a large customer requested a bid from Teva on

Cephalexin due to the Lupin price increase. T.S. forwarded the e-mail from the

customer to Rekenthaler and others with the suggestion that, because Teva already

had the majority share, it should not bid for the business. K.G. agreed, and


                                          737
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 738 of 1082




simultaneously forwarded the e-mail to Patel stating: “Nisha, let’s add this to our list

to discuss.” Patel called Berthold the same day and left a message.

      2970. And discuss they did. When Patel drafted her initial list of possible price

increase candidates and forwarded it to K.G. in January, 2014, Cephalexin Oral

Suspension was on the list. Patel co-ordinated the increase consistently with Berthold

throughout the period.

      2971. On April 4, 2014, Teva raised its WAC prices on Cephalexin Oral

Suspension to match Lupin’s prices exactly. The increases to the WAC price ranged

from 90% - 185%, depending on the formulation.

      2972. But Cephalexin Oral Suspension wasn’t the only product whose price

was increased that day. On April 4, 2014, Teva raised prices on 22 different generic

drugs. Again, these increases were co-ordinated Teva’s fellow cartel members,

including Rising Pharmaceuticals, Inc. (“Rising”) and Defendants Sandoz, Taro,

Actavis, Mylan, Lupin, Pfizer’s alter ego, “Greenstone,” Breckenridge, Heritage,

Versapharm, Inc. (“Versapharm”). For this price increase, Teva also decided to lead

on more price increases, which led to greater co-ordination with its co-conspirators to

ensure that they would follow, so that Teva would not lose market share.

      2973. Teva began planning for the next round of Teva price increases in early

January, 2014. On January 14, 2014, Patel sent her boss at Teva, K.G. a preliminary

draft list of price “Increase Potentials Q1 2014.” In her e-mail, she stated: “Attached

                                           738
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 739 of 1082




is my list of potential items. Note that they still need to go through the review

process.”

       2974. The initial list contained drugs sold by Actavis, Lupin and Greenstone,

among others. Not surprisingly, Teva was communicating frequently with each of

those co-conspirators from December, 2013, through Teva’s price increases in the

following Spring.

       2975. On February 7, 2014, Patel created a formal list of “Pl Candidates” in a

spreadsheet. In the days leading up to February 7, Patel was feverishly co-ordinating

by phone with a number of different competitors to identify price increase candidates,

including at least the following calls:




                                           739
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 740 of 1082




      2976. Those efforts were successful. By February 26, Patel had a more refined

list of “PI Candidates,” which she forwarded to another colleague for his review.

That list included the following drugs and notes about each drug:




      2977. On March 17, 2014, Patel sent a near final version of the “PI

Candidates” spreadsheet to K.G., noting: “Once you verify these are acceptable, we

can finalize for the increase.” In a practice that had now become routine for

members of Defendants’ cartel, the co-conspirators – in this case Teva, Taro, Lupin,

Actavis, Pfizer (through its “Greenstone” alias), Zydus, Heritage, and Rising – to co-

ordinate the price increases in the weeks before the price increase. At least some of




                                          740
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 741 of 1082




those communications are reflected in the extensive list below:




                                         741
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 742 of 1082




      2978. Rekenthaler had also previously spoken with his contact at Versapharm -

J.J., a senior national accounts executive – on January 22 (a five-minute call) and

March 7, 2014 (a three minute call) to confirm Versapharm’s agreement to follow the

Teva increase on two drugs. Those were the only two identified telephone calls

between Rekenthaler and J.J. since 2012. Versapharm followed with its own price

increase shortly after the Teva increase.

      2979. In the days leading up to the price increase, Rekenthaler asked Patel for a

list of drugs and competitors associated with each of the increase items so that he

could confirm that Teva had successfully co-ordinated increases with its co-

conspirators. On April 1 , 2014, Patel responded by providing a list of only those

drugs where Teva was leading the price increase – i.e., the drugs with the most risk if

Teva did not secure an agreement beforehand with a competitor before raising its

own price.

      2980. Satisfied that Patel and Rekenthaler had confirmed agreement with all

the appropriate co-conspirators, on April 4, 2014, Teva increased pricing on various

dosage strengths of the following drugs, as shown in the illustration below, taken

from Teva’s files:




                                            742
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 743 of 1082




      2981. These price increases were all co-ordinated and agreed to between Teva

and its co-conspirators. As was now their standard procedure, Defendants

communicated with all of the cartel members in the days and weeks leading up to the

increase. Many of those communications are set forth in the graphic below:




                                        743
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 744 of 1082




      2982. These price increases are also discussed in more detail elsewhere in this

Complaint.

      2983. No shortages or other market features can explain Defendants’ price

increases for generic Azithromycin Suspension and Oral Suspension, Bumetanide

Tabs, Cephalexin Oral Suspension, Clarithromycin ER Tabs, Cyproheptadine HCL

Tabs, Dicloxacillin Sodium Caps, Diflunisal Tabs, Estazolam Tabs, Ethosuximide

Caps and Oral Suspension, Hydroxyzine Pamoate Caps, Ketoconazole (Cream and

Tablets), Medroxyprogesterone Tabs, Estradiol/Norethindrone Acetate Tabs,



                                         744
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 745 of 1082




Nystatin Oral Tabs, Pentoxifylline Tabs, Tamoxifen Citrate Tabs, or Theophylline ER

Tabs during the Relevant Period.

      2984. The elevated prices of generic Azithromycin Suspension and Oral

Suspension, Bumetanide Tabs, Cephalexin Oral Suspension, Clarithromycin ER Tabs,

Cyproheptadine HCL Tabs, Dicloxacillin Sodium Caps, Diflunisal Tabs, Estazolam

Tabs, Ethosuximide Caps and Oral Suspension, Hydroxyzine Pamoate Caps, Keto-

conazole (Cream and Tablets), Medroxyprogesterone Tabs, Estradiol/Norethindrone

Acetate Tabs, Nystatin Oral Tabs, Pentoxifylline Tabs, Tamoxifen Citrate Tabs, and

Theophylline ER Tabs resulted from Defendants’ anticompetitive conduct, have

injured Plaintiffs and caused them to pay more than they would have paid in a free

and fair market, and will continue indefinitely at these elevated levels unless

Defendants’ conduct in furtherance of their conspiracies is enjoined by this Court.

      2985. The unlawful agreements among Rising Pharmaceuticals, Inc. (“Rising”)

and Defendants Sandoz, Taro, Actavis, Mylan, Lupin, Pfizer’s alter ego, “Greenstone,”

Breckenridge, Heritage, and Versapharm, regarding generic Azithromycin Suspension

and Oral Suspension, Bumetanide Tabs, Cephalexin Oral Suspension, Clarithromycin

ER Tabs, Cyproheptadine HCL Tabs, Dicloxacillin Sodium Caps, Diflunisal Tabs,

Estazolam Tabs, Ethosuximide Caps and Oral Suspension, Hydroxyzine Pamoate

Caps, Ketoconazole (Cream and Tablets), Medroxyprogesterone Tabs, Mimvey

(Estradiol/Norethindrone Acetate Tabs), Nystatin Oral Tabs, Pentoxifylline Tabs,


                                           745
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 746 of 1082




Tamoxifen Citrate Tabs, and Theophylline ER Tabs, were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       CN. Digoxin

       2986. The market for Digoxin is mature, as Digoxin has been available in the

United States for more than a decade. Generic Digoxin is prescribed to approximately

6.5 million patients in the United States and it is considered an essential medicine by

the World Health Organization. Variants of the drug have been in existence since the

18th century. Because Digoxin was in existence prior to the 1938 passage of the

Federal Food, Drug, and Cosmetic Act, the drug was manufactured and sold by a

large number of companies outside the NDA/ANDA process.

       2987. In 1997, GlaxoSmithKline obtained an NDA authorizing it to market

Lanoxin, a branded version of Digoxin. Because Digoxin was not a new chemical

compound, its NDA allowed for just a three-year period of exclusivity, and by 2003

there were at least eight manufacturers of generic Digoxin in the United States,

including Defendants Impax, Lannett, Mylan, Par, and West-Ward.

       2988. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Digoxin, as follows:




                                            746
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 747 of 1082




       2989. During the relevant time period, Defendants Impax, Lannett, Mylan,

Par, and West- Ward sold Digoxin to Plaintiffs and others in the United States at

supracompetitive prices inflated by the unlawful and anticompetitive agreements

alleged in this Complaint.

       2990. At all times relevant to this lawsuit there has been more than one

manufacturer of Digoxin on the market. Defendants Impax, Lannett, Mylan, Par, and

West-Ward dominate the market for Digoxin.

       2991. Due to industry consolidation and manufacturing difficulties

experienced by Mylan, Par, and West-Ward, by the end of 2012, just Lannett and

Impax remained active in the market for generic Digoxin. Despite the existence of a

duopoly, until October 2013, the price of Digoxin charged by Lannett and Impax

remained stable.

       2992. Beginning in October 2013, however, Defendants issued abrupt and

substantial price increases.

       2993. Defendants continued to increase the prices they charged to Plaintiffs

and others for Digoxin during the first six months of 2014, despite Par’s entry into

the Digoxin market in early 2014 and West-Ward’s re-entry soon after. Mylan also re-

entered in early 2015 and followed the pricing agreed to by the conspirators. Upon

information and belief, Par, West-Ward, and Mylan each communicated their entry

into the generic Digoxin market to their co-consirpators well in advance of the date




                                          747
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 748 of 1082




each entrant began marketing the drug, so that agreements could be reached on price

without any disruption to the prevailing supracompetitive prices.

      2994. By way of example, with respect to WAC pricing, in October 2013,

Lannett and Impaxed implemented lockstep WAC prices on their 0.125 mg products,

reflecting increases of more than 630%. Instead of competing on price, Par, West-

Ward, and Mylan reported the same WAC benchmarks as Lannett and Impax as they

entered the market:




      2995. In the fall of 2014, Senator Bernie Sanders and Representative Elijah

Cummings requested information from manufacturers of ten drugs, including

Digoxin, which had experienced extraordinary price increases. In response to a

Congressional request from Senators Susan Collins, Claire McCaskill, Bill Nelson and




                                         748
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 749 of 1082




Mark Warner, in August 2016, the GAO issued a report in which Digoxin was

identified as experiencing an “extraordinary price increase.”

         2996. Defendants’ pricing of Digoxin is the exact opposite of what one would

expect to see in a competitive market, where the entry of new manufacturers brings

the price down. Instead, as a result of their collusion, Defendants’ pricing for Digoxin

in the United States increased as the number of “competitors” in the market grew.

Thus, the pricing of Digoxin mirrors Defendants’ collusion on Glyburide, where

Mylan, Heritage, and Mayne agreed to increase prices on the

diabetes drug in advance of the entry into the market by Heritage and Mayne.

         2997. In early 2015, Mylan re-entered the market and Defendants continued to

adhere to their anticompetitive agreements on pricing.

         2998. Upon information and belief, the price increases on Digoxin were the

result of collusive agreements between and among Defendants to increase pricing and

restrain competition for the sale of Digoxin in the United States. As a result,

Defendants have sold Digoxin at supracompetitive levels since October 2013.

         2999. These collusive agreements were furthered at least in part, through in-

person discussions conducted at meetings and industry events hosted by GPhA and

HDMA as well as other meetings and communications, some of which are described

below.




                                            749
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 750 of 1082




        3000. For example, on April 20-23, 2013, NACDS held its 2013 Annual

Meeting at the Sands Expo Convention Center in Palm Beach, Florida. This meeting

was attended by representatives from Defendants Mylan and Par.

        3001. On June 2-5, 2013, HDMA held its 2013 BLC in Orlando, Florida. This

meeting was attended by representatives from Impax, Lannett, Mylan, Par, and West-

Ward.

        3002. On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the

Sands Expo Convention Center in Las Vegas, Nevada. This TSE was attended by

representatives from Impax, Lannett, Mylan, Par, and West-Ward.

        3003. On April 26-29, 2014, NACDS held its 2014 annual meeting in

Scottsdale, Arizona. Representatives from Mylan and Par attended this meeting.

        3004. On June 1-4, 2014, the HDMA held a BLC at the JW Marriott Desert

Ridge in Phoenix, Arizona. The meeting was attended by representatives from Impax,

Lannett, Mylan, Par, and West-Ward.

        3005. On August 23-26, 2014, NACDS held its 2014 TSE at the Boston

Convention Center in Boston, Massachusetts. This TSE was attended by

representatives from Impax, Lannett, Mylan, Par, and West-Ward.

        3006. On February 16-18, 2015 the National Pharmacy Forum (“NPF”) took

place at the Marriott Waterside Hotel & Marina in Tampa, Florida. The speaker topics

included: “current pricing and spending trends”; “a critique of the rationale for high

prices offered by manufacturers”; and “the U.S. pharmaceutical market and the

                                          750
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 751 of 1082




ongoing changes within the pharmaceutical world,” including “market trends.” The

NPF was attended by representatives of Defendants Mylan and Westward.

      3007. On April 25-28, 2015, NACDS held its 2015 annual meeting at The

Breakers, Palm Beach, Florida. This meeting was attended by representatives from

Defendants Mylan, Par, and West-Ward.

      3008. Defendants continued to regularly attend trade association meetings,

conferences and events in 2015-16, including: (a) the June 7-10, 2015 HDMA BLC in

San Antonio, Texas; (b) the June 9-10, 2015 GPhA meeting in Bethesda, Maryland; (c)

the August 22-25, 2015 NACDS Total Store Expo in Denver, Colorado; (d) the

November 2-4, 2015 GPhA meeting in Bethesda, Maryland; (v) the February 8-10,

2016 NPF meeting in Scottsdale, Arizona; (e) the April 12, 2016 HDMA Eighth

Annual CEO Roundtable Fundraiser in New York; (f) the April 16-19, 2016 NACDS

2016 Annual Meeting in Palm Beach, Florida; (g) the June 12-16, 2016 HDMA BLC

in Colorado Springs, Colorado; and (h) the August 6-9, 2016 NACDS 2016 Total

Store Expo in Boston, Massachusetts.

      3009. No shortages or other market features can explain Defendants’ price

increases for generic Digoxin during the Relevant Period.

      3010. The elevated prices of generic Digoxin resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these




                                          751
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 752 of 1082




elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       3011. The unlawful agreements among Defendants Impax, Lannett, Mylan,

Par, and West-Ward, regarding generic Digoxin were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       CO. Triamcinoline Acetonide Paste

       3012. Triamcinolone Acetonide Paste ("Triam Paste"), also known by the

brand name Oral one, provides temporary relief from pain symptoms caused by

mouth lesions. In 2013, the annual market size for this drug was approximately $14

million.

       3013. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Triamcinolone Acetonide Paste, as follows:

       3014. As of October 2013, Rising and Taro were the two competitors in the

market for Triam Paste and each maintained approximately 50% market share.

       3015. In October 2013, Rising was considering implementing a price increase

on Triam Paste. Prior to increasing the price, CW-2, then a senior sales and marketing

executive at Rising, reached out to D.S., a Taro sales executive, to discuss the increase.

These calls are detailed in the chart below. CW-2 felt internal pressure to make money



                                            752
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 753 of 1082




on the product and wanted assurance from D.S. that Taro would follow before Rising

raised prices.




       3016. Two days after the final call detailed above, on October 16, 2013, Rising

increased its WAC pricing for Triam Paste by 25%. Two weeks later, on November 1,

2013, Taro published increased WAC pricing that matched Rising's pricing exactly.

       3017. Prior to implementing the increase, Defendant of Taro described in an

internal e-mail that Taro was going to raise the price of Triamcinolone Acetonide

Paste, and noted that the risk of losing business was low. Indeed, the risk was low, or

non-existent because CW-2 and D.S. had discussed the increase in advance and Taro

had confidence that Rising would respect its market position and not poach its

customers.

       3018. No shortages or other market features can explain Defendants’ price

increases for generic Triamcinolone Acetonide, including Triamcinolone Acetonide

Paste, during the Relevant Period.

       3019. The elevated prices of generic Triamcinolone Acetonide Paste resulted

from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market, and will continue




                                          753
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 754 of 1082




indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

       3020. The unlawful agreements among Defendants Rising and Taro regarding

Triamcinolone Acetonide Paste were part of all Defendants’ overarching conspiracy

to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

       CP. Azithromycin Suspension
       3021. Azithromycin Suspension is an antibiotic used to treat a variety of

infections, including strep throat, pneumonia, and middle ear infections.

       3022. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Azithromycin Suspension at least as follows:

       3023. In November of 2013, Defendant Pfizer, through its Greenstone alter

ego, began planning to increase prices on several drugs, including some that

overlapped with Teva:

Azithromycin Suspension, Azithromycin Oral Suspension, and Medroxyprogesterone

Tablets. Patel and Robin Hatosy, the previously-mentioned national account

executive at Greenstone, were communicating frequently during that time, including

exchanging six text messages on November 16, 2013, and a phone call on November

23, 2013.




                                            754
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 755 of 1082




      3024. Because Greenstone was a high-quality competitor, and because the

companies had successfully conspired to raise prices previously, it was understood

between the two that if Greenstone raised prices Teva would follow and would not

seek to poach Greenstone’s customers after the increase.

      3025. Defendant Pfizer was directly involved in the approval process for these

price increases. On November 18, 2013 - only two days after Patel and Hatosy

exchanged text messages – a senior pricing executive at Greenstone sent an e-mail to

Greenstone’s General Manager, seeking approval to implement the price increases.

      3026. But because Greenstone was a mere instrumentality of Pfizer, the

General Manager could not make a decision on the price increase on his own; instead,

he had to send a message to a senior Pfizer executive for sign off, and to help

convince the Pfizer executive to approve the increase (because the considered

decision of senior Greenstone management was unimportant to Pfizer), the

Greenstone General Manager told the Pfizer executive that the price increases that

Greenstone was seeking to take were consistent with Defendants’ other price

increases – in other words, he wanted to know that Pfizer was not risking losing

customers in a commoditized industry by raising prices, which would be the result in a

non-collusive market.

      3027. Pfizer approved the price increases on November 22, 2013, the Friday

before that year’s Thanksgiving holiday. The next day, Saturday, Patel spoke to Robin

Hatosy at Greenstone, discussing the increases.

                                          755
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 756 of 1082




      3028. The Monday following the Thanksgiving holiday, on December 2, 2013,

Patel and Hatosy had two telephone calls, whereupon Patel sent an internal e-mail to

her colleagues at Teva, informing them of Greenstone’s upcoming price increases.

      3029. Later that week, on Thursday, December 5, Patel continued her

communications with Hatosy about the Greenstone increases and how Teva would

react to unsolicited customer requests for bids – trading two voice-mails. The same

day, Teva declined to bid on Azithromycin at multiple customers.

      3030. Over the next several months – during the period of time before Teva

followed Greenstone’s price increases – Teva continued to refuse to bid (and

continued to avoid taking Greenstone’s market share) when requested by customers,

for both Azithromycin formulations and Medroxyprogesterone Tablets.

      3031. For example, on January 27, 2014, Teva was approached by a large

wholesaler asking for bids on both Azithromycin Suspension and Medroxy-

progesterone. While Teva was not experiencing any supply issues of its own, after

speaking with Hatosy at Greenstone for a few minutes that same day, Patel agreed

with the recommendation not to provide a bid to that customer.

      3032. Consistent with the understanding between the two companies, rather

than gaining market share in a commodity market when its competitor raised its price,

Teva followed Greenstone’s price increases for Azithromycin Oral Suspension,

Azithromycin Suspension, and Medroxyprogesterone Tablets on April 4, 2014. Patel

spoke twice with Hatosy at Greenstone that same day.

                                         756
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 757 of 1082




       3033. No shortages or other market features can explain Defendants’ price

increases for Azithromycin Suspension, Azithromycin Oral Suspension, and

Medroxyprogesterone Tablets during the Relevant Period.

       3034. The elevated prices of Azithromycin Suspension, Azithromycin Oral

Suspension, and Medroxyprogesterone Tablets resulted from Defendants’

anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       3035. The unlawful agreement between Teva and Pfizer/Greenstone regarding

Azithromycin Suspension, Azithromycin Oral Suspension, and Medroxy-progesterone

Tablets was part of all Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       CQ. Nortriptyline HCL
       3036. Nortriptyline Hydrochloride capsules (“Nortriptyline”), also known by

the brand name Pamelor, are a drug used to treat depression.

       3037. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Nortriptyline, as follows:




                                            757
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 758 of 1082




      3038. While Taro was approved in May, 2000, to market generic Nortriptyline,

it subsequently withdrew from the market. As of early 2013,the market was shared by

only two manufacturers – Teva with a 55% share, and Actavis with the rest.

      3039. In February, 2013, Taro personnel had come to believe that they should

reclaim a portion of this market, including suggesting that “...Nortriptyline capsules

should be seriously considered for re-launch as soon as possible.”

      3040. By November of that year, Taro was formulating re-launch plans,

including a “Target Market share goal” for Nortriptyline of 25%, leaving Teva with

approximately 42% and Actavis with approximately 31%.

      3041. On November 6, Aprahamian pressed his team to find out who

currently supplied two particular large customers so that Taro could “determine our

course (Cardinal or MCK).”

      3042. Two days later, on November 8, Aprahamian received confirmation that

McKesson was a Teva customer. Several days of conversations ensued among

affected cartel members in an effort to sort out how Teva and Actavis would make

room for Taro in this market.

      3043. For example, Rekenthaler (Teva) and Falkin (Actavis) spoke twice by

phone on November 10, 2013.

      3044. Then, on November 12, Aprahamian (Taro) called Patel at Teva. Their

conversation lasted approximately eleven minutes. The same day, Aprahamian told

his colleagues that Taro would not be pursuing the Nortriptyline account at

                                           758
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 759 of 1082




McKesson (a Teva customer), saying simply: “Will pass on MCK on Nortrip.”

Instead, he told a subordinate to put together an offer for Cardinal.

      3045. The discussions of how to accommodate Taro into the Nortriptyline

market were far from over, however. Falkin at Actavis and Rekenthaler at Teva spoke

on November 14, 15, and 18, 2013. Falkin also exchanged two text messages with

Maureen Cavanaugh at Teva on November 17.

      3046. Immediately following this series of discussions, Aprahamian delivered a

new message to his team: Taro needed to take the rest of its share from Actavis,

because Taro already had enough offers out on Teva customers. And, although

Aprahamian may not have said this part out loud, taking too many Teva customers

and not enough Actavis would have upset the applecart.

      3047. So, when a colleague presented an opportunity to gain business from

Teva customer HD Smith two days later, on November 19, Aprahamian flatly rejected

the idea, saying: “Looking for Actavis.. we have outstanding Teva offers out..”

      3048. The next day, November 20, 2013, another Taro employee succeeded in

finding an Actavis customer that Taro might pursue. Armed with this new

information, Aprahamian wasted no time in discussing this with Actavis; Aprahamian

placed a call to M.D., a senior national account executive at Actavis, less than four

hours later. Meanwhile, Teva employees finalized plans to cede Cardinal to Taro as

discussed in the negotiations with Actavis and Taro.




                                           759
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 760 of 1082




       3049. The day after that, November 21, Teva told its customer that “[w]e are

going to concede the business with Cardinal.” And the following day, November 22,

Aprahamian (Taro) and M.D. (Actavis) spoke for approximately eleven minutes.

       3050. The cartel members continued consulting with each other on

Nortriptyline over the coming months. On December 6, 2013, for example,

Aprahamian called M.D. at Actavis again, and the two spoke for approximately a

quarter-hour and agreed that Taro would take additional Actavis customers, which

Taro, in fact, did.

       3051. For example, early the very next week, on December 10, a Taro

colleague informed Aprahamian that a large customer, HEB, was with Actavis for all

but one of the Nortriptyline SKU’s, and that HEB was interested in moving the

business to Taro.

       3052. Having already cleared the move with Actavis during his December 6

call with M.D., Aprahamian put the wheels in motion the next day for Taro to make

an offer to HEB.

       3053. Taro also continued to co-ordinate with Teva. For example,

Aprahamian called Patel on January 28, 2014, but she did not pick up. But the

dialogue between the two companies continued the following week, when Patel called

Aprahamian back on February 4; they spoke for a little less than a half-hour.

       3054. Two days later, on February 6, a potential customer – Omnicare –

solicited Taro to bid on its Nortriptyline business. When a colleague informed

                                          760
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 761 of 1082




Aprahamian of that fact and asked if Taro wanted to pursue the opportunity,

Aprahamian responded firmly that Teva had already done enough to help Taro with

its re-launch and thus only Actavis accounts should be pursued, writing “No, need

Actavis.”

       3055. Defendants’ communications continued over the first ten days of March,

as executives at Teva, Taro and Actavis called and texted each other frequently in

their continuing efforts to allocate existing customers to accomodate Taro’s re-entry.

These calls include at least those listed below:




       3056. At the end of these communications, Teva documented its intemal game

plan for Nortriptyline. Prior to this time – particularly in early 2014 -Nortriptyline had

been listed by Teva as a potential candidate for a price increase. On March 10, 2014,

however, as Patel was revising that list of price increase candidates (and the same day

she spoke to Aprahamian for more than five minutes), she removed Nortriptyline

from contention in order to accommodate Taro’s entry. The spreadsheet that she

                                           761
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 762 of 1082




sent to a colleague on that date expressly took into account the negotiations over

Taro’s entry that had occurred over the past few weeks.

      3057. With respect to a Nortriptyline price increase, it stated: “Delay – Taro

(new) seeking share.” And Teva did delay increasing its Nortriptyline prices – for

nine months. But on January 28, 2015, in co-ordination with both Taro and Actavis,

Teva implemented its planned Nortriptyline price increases.

      3058. No shortages or other market features can explain Defendants’ price

increases for Nortriptyline capsules during the Relevant Period.

      3059. The elevated prices of generic Nortriptyline capsules resulted from

Defendants’ anticompetitive conduct, have injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market, and will continue

indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

      3060. The unlawful agreements among Defendants Teva, Taro and Actavis,

regarding generic Nortriptyline capsules, were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

      CR. Propranolol

      3061. Propranolol was discovered in 1964 and is the generic version of Inderal.

The FDA approved Inderal, developed by Wyeth Pharmaceuticals, Inc., in 1967.

Propranolol is a beta-blocker. Beta-blockers are medications used by doctors and

                                           762
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 763 of 1082




patients to manage cardiac arrhythmias; they operate by blocking the receptor sites for

epinephrine (adrenaline) and norepinephrine (noradrenaline) on adrenergic beta

receptors. Propranolol is used to treat tremors, angina (chest pain), hypertension (high

blood pressure), heart rhythm disorders, and other heart or circulatory conditions.

Propranolol is also used to treat or prevent heart attack, and to reduce the severity and

frequency of migraine headaches. Propranolol is reportedly the highest-selling beta-

blocker as measured by prescriptions.

       3062. Propranolol is sold throughout the United States and its territories. The

market for generic Propranolol is mature and Defendants that operate in that market

can only gain market share by competing on price.

       3063. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Propranolol capsules & tablets, as follows:

       3064. During the Class Periods, Defendants dominated the Propranolol

market. Defendants Actavis; Breckenridge; and Upsher-Smith; controlled a substantial

part of the Propranolol capsules market as early as November 2013. Additionally,

Actavis; Heritage; Mylan; Teva; and Par dominated the market for Propranolol tablets

as early as January 2015.

       3065. Through their market dominance, Defendants have successfully

foreclosed the market to rival competition, thereby maintaining and enhancing market




                                            763
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 764 of 1082




power and enabling Defendants to charge Plaintiffs supracompetitive prices for

generic Propranolol.

      3066. As the following chart (based on NADAC data) indicates, prices for

generic Propranolol capsules—which are sold by Defendants Actavis, Breckenridge,

and Upsher-Smith (“Capsule Defendants”)—began to rise in approximately March

2013, and thereafter increased significantly. Prices appear to reflect a “one-way

ratchet”: prices never decreased substantially, as one would expect if sudden price

increases reflected temporary supply shortages, costs increases, or other benign

market factors.




                                          764
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 765 of 1082




       3067. Similarly, as the following chart based on NADAC data indicates, prices

for generic Propranolol tablets—which are sold by Defendants Actavis, Heritage,

Mylan, Par, and Teva (“Tablet Defendants”)—rose significantly, beginning in 2015.

These prices, too, reflected a one-way ratchet, and did not decrease substantially as

would be expected if the increases had a benign market explanation.




   A. Extended Release Capsules

       3068. Defendants Actavis, Breckenridge, and Upsher-Smith have been the

primary sellers of Propranolol capsules and increased their prices by similar amounts

at similar times.




                                          765
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 766 of 1082




       3069. For the two and a half years before the capsules conspiracy began,

transaction prices for Propranolol capsules were only 57 cents per capsule on average

and were at times as low as 44 cents per capsule. After Defendants agreed to raise and

fix prices, the average price doubled, regularly reaching more than $1 per capsule, and

often $1.43 per capsule. The average capsule price charged by certain Defendants

reached as high as over $1.70 per capsule, over a 350% increase in price.

       3070. Data showing Medicaid reimbursements—the amounts that Medicaid

has paid to cover its beneficiaries’ prescription drug purchases—provides prices by

manufacturer and confirms that Defendants increased their prices for generic

Propranolol in very similar fashion over time for both Propranolol capsules and

tablets.

       3071. The following charts display the per-unit amounts that Medicaid has

reimbursed for its beneficiaries’ purchases of Defendants’ generic Propranolol capsule

products:




                                          766
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 767 of 1082




                                767
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 768 of 1082




                                768
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 769 of 1082




   B. Tablets

       3072. Defendants Actavis, Heritage, Mylan, Par, and Teva have been the

primary sellers of Propranolol tablets and increased their prices by similar amounts at

similar times.

       3073. In the four years before the tablets conspiracy began, transaction prices

for Propranolol tablets remained under 4 cents per pill on average, sometimes

reaching as low as 3 cents per pill on average. After the conspiracy started, the average

price was regularly over 475% higher, reaching 19 cents per pill and even as high as 26

cents per pill, a 650% increase. During the conspiracy period, some Defendants

charged almost 30 cents per pill on average across all dosage strengths of their tablet

products.

       3074. The following charts display the per-unit amounts that Medicaid has

reimbursed for its beneficiaries’ purchases of Defendants’ generic Propranolol capsule

tablets:




                                          769
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 770 of 1082




                                770
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 771 of 1082




                                771
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 772 of 1082




                                772
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 773 of 1082




                                773
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 774 of 1082




                                774
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 775 of 1082




         3075. The prices for Propranolol tablets had been stable for a substantial

period until December 2014. As alleged below, most of the Tablet Defendants began

their price increases in January and February 2015.

         3076. No shortages or other market features can explain Defendants’ price

increases for generic Propranolol capsules & tablets during the Relevant Period.

         3077. The elevated prices of generic Propranolol capsules & tablets resulted

from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market, and will continue

indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

         3078. The unlawful agreements among Defendants Actavis; Breckenridge;

Heritage; Mylan, Teva; Par; and Upsher-Smith, regarding generic Propranolol capsules

& tablets were part of all Defendants’ overarching conspiracy to restrain trade

unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         CS.   Cefuroxime Axetil

         3079. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Cefuroxime Axetil tablets beginning at least as early as December 2013.

         3080. Cefuroxime Axetil, also known by the brand name Ceftin, is used to

treat a wide variety of bacterial infections.

                                            775
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 776 of 1082




       3081. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Cefuroxime Axetil, as follows:

       3082. During the relevant time frame, Defendants Lupin, Aurobindo and

Citron were the primary manufacturers of Cefuroxime Axetil.

       3083. The market for Cefuroxime Axetil was mature and at all relevant times

had multiple manufacturers.

       3084. For years, the prices for Cefuroxime Axetil tablets were relatively low

and stable. In late 2013, however, Wockhardt exited the market, at which point Lupin

and Aurobindo immediately imposed large price increases, notwithstanding the fact

that each had enough supply to compete for more sales. Instead, they each only took

a Fair Share at much higher prices.

       3085. Almost simultaneously, Lupin and Aurobindo announced identical,

500% list (WAC) price increases.

       3086. Not long after the large price increases imposed by Lupin and

Aurobindo, Citron entered the market. Rather than offer lower prices to compete for

share, in late March 2014, Citron announced list (WAC) prices identical to those of

Lupin and Aurobindo.

       3087. Lupin, Aurobindo and Citron adhered to their Fair Share agreement to

avoid competition and its attendant downward pressure on prices. For example, in the

spring of 2014, a large customer requested that Aurobindo lower its prices

                                            776
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 777 of 1082




significantly for Cefuroxime Axetil. Internally at Aurobindo, T.G., Director of

National Accounts, shot down the idea.

      3088. The NSP price chart and list (WAC) price chart below show the abrupt

and nearly simultaneous price increases by Lupin and Aurobindo, which were later

matched by Citron when it entered the market. Note: the prices of 250 mg and 500

mg tablets followed a very similar pattern.




      3089. Throughout this period, Lupin, Aurobindo and Citron met at trade

conferences and communicated directly with each other in furtherance of their price-

fixing agreement on Cefuroxime Axetil and of their Fair Share agreement.

      3090. For example, Lupin’s David Berthold, VP of Sales, communicated with

K.S., Citron’s EVP of Sales, on January 10, 2014.




                                          777
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 778 of 1082




      3091. Lupin’s Berthold also communicated by phone multiple times in January

and February 2014 with Aurobindo’s P.M., Senior Director of Commercial

Operations, including on the day before and the day immediately after both

companies announced identical list (WAC) price increases.

      3092. No shortages or other market features can explain Defendants’ price

increases for generic Cefuroxime Axetil during the Relevant Period.

      3093. The elevated prices of generic Cefuroxime Axetil resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      3094. The unlawful agreements among Defendants Aurobindo, Lupin, and

Citron, regarding generic Cefuroxime Axetil were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

      CT. Timolol Maleate Ophthalmic Gel Forming Solution

      3095. Timolol Maleate ophthalmic gel forming solution (“Timolol Maleate”),

also known by the brand names Betamol and Timoptic, is used to treat high pressure

inside the eye due to glaucoma (open angle-type) or other eye diseases (e.g., ocular

hypertension).




                                           778
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 779 of 1082




       3096. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Timolol Maleate, as follows:

       3097. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Timolol Maleate ophthalmic gel forming solution beginning at least as early

as December 2013.

       3098. During the relevant time frame, Defendants Bausch Health and Sandoz

were the primary manufacturers of Timolol Maleate.

       3099. The market for Timolol Maleate was mature and at all relevant times had

multiple manufacturers.

       3100. The market for Timolol Maleate was mature and at all relevant times had

multiple manufacturers.

       3101. For years, the prices for Timolol Maleate ophthalmic gel forming

solution were relatively low and stable.

       3102. Not long after an internal Sandoz document analyzing the Timolol

Maleate market was disseminated, Sandoz and Bausch Health almost simultaneously

and out of the blue, imposed very large price increases. In fact, list (WAC) prices

more than tripled. Additionally, Even as prices skyrocketed, market share remained

roughly split between the companies.




                                            779
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 780 of 1082




         3103. The list (WAC) price chart below show the large increases and parallel

pricing by Bausch Health and Sandoz. (Note: the prices of the 0.5% formulation of

Timolol Maleate followed a very similar pattern. Only the 0.25% charts are included

here.)




         3104. Throughout this period, Bausch Health and Sandoz met at trade

conferences and communicated directly with each other in furtherance of their price-

fixing agreement on Timolol Maleate and of their Fair Share agreement.

         3105. For example, both companies sent representatives to the ECRM Retail

Pharmacy Efficient Program Planning Session at the Omni Amelia Island Plantation

Resort in Amelia Island, Florida on February 23-26, 2014. Sandoz had raised its list




                                           780
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 781 of 1082




(WAC) prices shortly before the conference. Bausch announced its own list (WAC)

price increases for Timolol Maleate shortly after the conference, on March 12, 2014.

        3106. No shortages or other market features can explain Defendants’ price

increases for generic Timolol Maleate during the Relevant Period.

        3107. The elevated prices of generic Timolol Maleate resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

        3108. The unlawful agreements among Defendants Bausch Health and

Sandoz, regarding generic Timolol Maleate were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

        CU. Butorphanol Tartrate

        3109. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Butorphanol Tartrate nasal spray beginning at least as early as December

2013.

        3110. Butorphanol Tartrate, also known by the brand name Stadol NS, is used

to treat moderate to severe pain, including pain from surgery, muscle pain, and

migraine headaches.

                                           781
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 782 of 1082




       3111. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Butorphanol Tartrate, as follows:

       3112. During the relevant time frame, Defendants Mylan, West-Ward and

Apotex were the primary manufacturers of Butorphanol Tartrate.

       3113. The market for Butorphanol Tartrate was mature and at all relevant

times had multiple manufacturers.

       3114. For years, the prices for Butorphanol Tartrate nasal spray were relatively

low and stable. West-Ward, Mylan and Apotex were the dominant manufacturers in

the market during the earlier years. West-Ward and Mylan had roughly equal and

larger shares of the market than did Apotex.

       3115. In late 2013, Apotex exited the market, at which point West-Ward and

Mylan immediately raised prices. Rather than compete with Mylan to pick up what

had been Apotex’s share of the market, West-Ward promptly announced a significant

increase in its WAC price to make it identical to Mylan’s.

       3116. In the spring of 2015, Apotex re-joined the market. Rather than offer

better prices to win market share, it announced list prices identical to West-Ward, and

roughly matched NSP prices as well. Even without better pricing, Apotex rapidly

gained share, and the market shifted to roughly equal shares split between Mylan,

West-Ward and Apotex. Even with three manufacturers back in the market, prices did




                                            782
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 783 of 1082




not decline, and have never returned to prior levels. Yet again, the Fair Share

agreement was working exactly as intended.

      3117. The NSP price chart and list (WAC) price chart below show the abrupt

and nearly simultaneous price increases by West-Ward and Mylan, which were later

matched by Apotex when it re-entered the market.

      3118. Throughout this period, Mylan, West-Ward and Apotex met at trade

conferences and communicated directly with each other in furtherance of their price-

fixing agreement on Butorphanol Tartrate and of their Fair Share agreement.

      3119. No shortages or other market features can explain Defendants’ price

increases for generic Butorphanol Tartrate during the Relevant Period.

      3120. The elevated prices of generic Butorphanol Tartrate resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      3121. The unlawful agreements among Defendants Mylan, West-Ward and

Apotex, regarding generic Butorphanol Tartrate were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.




                                           783
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 784 of 1082




         CV. Carisoprodol Tablets

         3122. Carisoprodol is a muscle relaxant and pain reliever. It is available in

Tablet form, including a 350 mg strength and has been available in the United States

for many years in a generic form.

         3123. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Carisoprodol, as follows:

         3124. The market for Carisoprodol is mature. At all relevant times, there have

been multiple manufacturers.

         3125. Defendants Par and Teva dominate sales of Carisoprodol Tablets with

each accounting for roughly 55% and 35% of the market, respectively in the relevant

times.

         3126. The GAO noted that Carisoprodol had "extraordinary price increases"

in the years 2013-2014.

         3127. The ability of Par and Teva to reach agreements on Carisoprodol was

aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person.

         3128. The parallel price increases by Par and Teva are consistent with the Fair

Share Agreement.

         3129. The agreement between Defendants Par and Teva was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise

                                             784
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 785 of 1082




prices, rig bids, and engage in market and customer allocation for generic drugs,

including Carisoprodol Tablets (350 mg).

       3130. No shortages or other market features can explain Defendants’ price

increases for generic Carisoprodol during the Relevant Period.

       3131. The elevated prices of generic Carisoprodol resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       3132. The unlawful agreements among Defendants Par and Teva, regarding

generic Carisoprodol were part of all Defendants’ overarching conspiracy to restrain

trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

at Issue.

       CW. Tolterodine ER

       3133. Tolterodine Extended Release (“Tolterodine ER”), also known by the

brand name Detrol LA®, is used for treating an overactive bladder.

       3134. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Tolterodine ER as follows:

       3135. Pfizer is the branded drug manufacturer for Detrol LA. To resolve

patent claims related to Detrol LA, Teva and Pfizer entered into a settlement

                                           785
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 786 of 1082




agreement under which Teva would distribute an authorized generic of Tolterodine

ER. To resolve similar claims, Mylan entered into its own settlement agreement with

Pfizer, which allowed Mylan to launch its own generic version of Tolterodine ER.

      3136. On October 31, 2013, Mylan’s ANDA for Tolterodine ER was

approved. Under their respective settlement agreements with Pfizer, this triggering

event allowed Teva and Mylan to launch their respective generics on January 2, 2014.

      3137. Teva planned to launch on January 2, 2014. During the first half of

December 2013, Teva was understood (based on conversations with potential

customers) that Mylan would not be in a position to launch until 30 to 60 days after

Teva launched. Nonetheless, Teva was considering how to allocate the market with

Mylan when it did eventually launch.

      3138. On December 3, 2013, J.K., a marketing executive at Teva, sent an e-

mail to Rekenthaler, K.G., and several other Teva colleagues stating “we prepared for

50-60 share… I am looking into the numbers as far as what this means.” To prepare

offers and figure out the allocation of customers that would bring Teva its desired

50% to 60% market share, Teva executives were instructed to gather usage from

potential customers.

      3139. Through the first half of December, 2013, as Teva was soliciting usage

amounts from potential customers, customers were asking Teva to send in pricing

offers before the launch. Teva resisted sending out those offers and instead did not

plan to do so until the launch date of January 2, 2014.

                                          786
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 787 of 1082




      3140. Teva’s delay in putting together pricing for potential customers was part

of a plan to drive up the amount it could charge for Tolterodine ER. Teva expected

that on January 1, 2014, its last day before generic competition entered the market,

Pfizer would raise the price of branded Detrol LA. This would allow Teva to peg its

price to the now inflated price of the branded drug and thereby command a higher

price for Tolterodine ER on the January 2, 2014 generic launch date.

      3141. At the end of the day on Friday December 20, 2013, T.C. of Teva

learned from D.H. at Cardinal that Mylan intended to launch its Tolterodine ER on

January 2. D.H. further provided T.C. with Mylan’s pricing for two dosages, and

conveyed that Mylan is “looking for a 40% market share,” and that Teva “can figure

the rest out,” illustrating the pervasive nature of the conspiracy and the involvement

of third parties, often wholesalers with cost-plus distribution contracts that meant

they also benefitted from the illegal profits of Defendants’ cartel.

      3142. T.C. informed her Teva colleagues of Mylan’s new launch date. K.G. of

Teva then worked over the weekend to turn this information into initial pricing for all

of Teva’s potential customers and then shared it internally. In a telling admission that

Teva had no intention to bid competitively for all accounts, K.G. noted that the next

step was “to pick who should receive” bids. The goal in “pick[ing] who should

receive” bids was to ensure that both Mylan and Teva received their previously stated

market share goals: Teva wanted “50-60 [%] share” while, in accordance with what




                                           787
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 788 of 1082




Defendants’ overarching conspiracy would sometimes euphemistically refer to as the

“rules of the road,” Mylan was only “looking for a 40% market share.”

      3143. On Monday, December 23, 2013, Rekenthaler, Patel, K.G., T.C., and

several others at Teva had a telephone conference scheduled from 8:00am to 9:00am

to discuss the Tolterodine ER launch strategy.

      3144. Just minutes before the meeting was to start, Rekenthaler tried calling

Nesta at Mylan. Nesta returned Rekenthaler’s call at 8:15 am, during the Teva

Tolterodine ER phone conference. Rekenthaler nonetheless answered Nesta’s call on

his cell phone and the pair spoke for a minute and a half. Immediately after the

Tolterodine ER phone conference, Rekenthaler tried calling Nesta two more times.

      3145. Later that same morning, at 10:22 am, Nesta returned Rekenthaler’s calls

and they spoke for an additional 12 minutes. During these calls, Defendants

Rekenthaler and Nesta exchanged the details about their offers to various customers,

including the specific contractual language used in their offers.

      3146. During these calls between Defendants Nesta and Rekenthaler, Teva and

Mylan reached an agreement to allocate the Tolterodine ER market on launch day so

that Teva and Mylan could reach their target share without eroding pricing.

      3147. In addition, at 10:33 am – while Rekenthaler was still on the phone with

Nesta – K.G. sent an e-mail to Rekenthaler and others, asking about the appropriate

contractual language to use in offers about the potential for price increases. Minutes

later, at 10:41 am, Rekenthaler replied to K.G. with the exact language, in quotes, that

                                           788
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 789 of 1082




Mylan was using, in an e-mail titled “Subject: RE: Proposed Price Increase

Language”: “Mylans [sic] language is vague. ‘Pricing subject to change at Mylan’s sole

discretion.’”

       3148. An hour and a half later, at 12:12 pm (still on December 23, 2013), K.G.

circulated a revised version of Teva’s pricing plan for the Tolterodine ER launch.

This new version incorporated Teva and Mylan’s plan to allocate the market,

including the submission of cover bids and abstention from bidding. Notably, the

revised pricing plan included a chart identifying the major customers (and their

associated market share percentage) that Teva would receive to get close to its desired

60% market share: Teva would retain CVS (with 18% of the market), EconDisc

(15%), Cardinal (8%), McKesson (6%), Wal-Mart (5%), Rite Aid (4%), Anda (2%),

and Omnicare (1%). Meanwhile, Mylan would get its 40% share from the remainder

of the market, including Walgreens, Cigna, Humana, Optum Rx (“Optum”), Prime

Therapeutics (“Prime”), and Kaiser.

       3149. In order to facilitate this market division, Teva had to arrange to lose the

accounts. This was easily accomplished, however; Teva simply jacked up its prices on

the major accounts (which Teva sometimes wanted to retain for other products) and

some others, and refused to submit bids to the other customers that Mylan targeted.

       3150. Specifically, after Rekenthaler and Nesta spoke, Teva’s direct invoice

price for 30 capsules of the 2mg and 4mg dose for Walgreens was raised by 30%: by

$24.90, from $83.03 to $107.93 for 30 capsules; by $74.72, from $249.08 to $323.80,

                                           789
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 790 of 1082




for 90 capsules; and Teva raised the price by $415.13, from $1,383.78 to $1,798.91, for

500 capsules.

      3151. For Cigna, Humana, Optum, and Prime, after Rekenthaler and Nesta

spoke, Teva’s somewhat higher (than for Walgreens) direct invoice price was raised by

23%: by $19.95, from $88.05 to essentially the same higher price as Walgreens,

$108.00 for 30 capsules; by $59.85, from $264.15 to $324.00, for 90 capsules; and by

$332.50, from $1,467.50 to 1,800.00, for 500 capsules.

      3152. Finally, for Kaiser (which initially had the worst pricing), after

Rekenthaler and Nesta spoke, Teva’s direct invoice price for 30 capsules of the 2mg

and 4mg dose was raised by only 4.5%: by $4.15, from $91.85 to $ 96.00 for 30

capsules; by $12.45, from $275.15 to $288.00, for 90 capsules; and by $69.17, from

$1,530.83 to 1,600.00, for 500 capsules.

      3153. The fact that Teva did not intend to actually win with these bids is

further illustrated in the discrepancy between how Walgreens, Cigna, Humana,

Optum, Prime, and Kaiser were priced before the Nesta-Rekenthaler conversations

versus how they were priced after: before, there were significant differences in the

direct-invoice pricing. Walgreens had the best price, $83.03 for 30 capsules; Cigna,

Humana, Optum, and prime all had the same middle price of $88.05, and Kaiser got

the worst price, $91.85. After Nesta and Rekenthaler spoke, however, Kaiser now

had the best price ($96.00), while Walgreens now shared the worst pricing with Cigna




                                           790
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 791 of 1082




and the others ($108); there was simply no need to bother with proportionate final

prices because Teva knew (and intended) these bids would not be successful, anyway.

       3154. In addition to submitting inflated bids for Walgreens, Cigna, Humana,

Optum, Prime, and Kaiser, Teva agreed to refrain from bidding for certain customers,

such as Publix, Ahold, Hannaford, and PVA Health.

       3155. The following day, on December 24, 2013, Defendants Rekenthaler and

Nesta had two more calls to confirm and refine Teva and Mylan’s market allocation

agreement. Those calls lasted for nine (9) minutes and eight (8) minutes, respectively.

       3156. No shortages or other market features can explain Defendants’ elevated

prices for Tolterodine ER during the Relevant Period.

       3157. The elevated prices of Tolterodine ER that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market.

       3158. The unlawful agreement between Teva and Mylan regarding Tolterodine

ER was part of all Defendants’ overarching conspiracy to restrain trade unreasonably

and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       CX. Tolterodine Tartrate
       3159. Like Tolterodine ER, Tolterodine Tartrate (“Tolterodine”), also known

by the brand name Detrol®, is used for treating an overactive bladder.




                                           791
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 792 of 1082




      3160. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Tolterodine at least as follows:

      3161. As with the many other examples cited herein, the integrated nature of

Defendants’ cartel is illustrated by the combined examples of Tolterodine and

Tolterodine ER: while Tolterodine ER is more convenient, allowing once-daily

dosing, at some price point, the inflated price in the market for the ER formulation

would drive patients to the market for the regular-release formulation – but whichever

way consumers turned, they ran into Defendants’ overarching conspiracy, because just

as it covered Tolterodine ER, so it covered Tolterodine’s regular-release formulation.

      3162. Teva was already a manufacturer of Tolterodine tablets when Defendant

Greenstone decided to enter the market, planning its entry for late January of 2014.

      3163. So, in accordance with the established practices of Defendants’ cartel, in

the days leading up to Greenstone’s entry, Greenstone’s Senior Director of Sales and

National Accounts, Jill Nailor (“Nailor”) reached out to her counterpart at Teva (Patel

and Rekenthaler) to co-ordinate Greenstone’s entry into the market, in particular to

ensure that their pricing was consistent and to allocate customer accounts to the new

entrant, Greenstone, which Teva ultimately did, including one of its largest accounts,

CVS, which held more than 20% of Teva’s Tolterodine business.

      3164. In addition, Robin Hatosy, one of Nailor’s subordinates, a national

account manager at Greenstone, was part of the conversation, which was conducted

                                           792
       Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 793 of 1082




by voice and text message, but not e-mails, which are more permanent records of

what was said and are more easily recovered in discovery.

         3165. Thus, on the afternoon of January 21, 2014, Nailor reached out to Patel

via telephone, twice, but wasn’t able to speak. Illustrating the broad web of

Defendants’ overarching conspiracy and its institutional, rather than inter-personal,

nature, Patel did not call Nailor back; instead, she texted Hatosy, Nailor’s subordinate,

less than two hours after Nailor’s initial calls.

         3166. Hatosy then telephoned Nailor, and after speaking for a few minutes,

Hatosy then called Patel at Teva back, and they spoke for nearly 20 minutes, at the

conclusion of which call, Hatosy then again telephoned her own boss, Nailor. Nailor,

in turn, then telephoned Rekenthaler, twice, but could not get through to him, and left

a voice-mail, which wrapped up communications among the co-conspirators for the

day.

         3167. The following morning, January 22, Rekenthaler returned Hatosy’s calls

at 9:47 am by calling Nailor, but also wasn’t able to get through, and then at 11:25 am,

someone at Teva (likely Rekenthaler) called Nailor again, and they spoke for about 10

minutes. That afternoon, Patel called Nailor back twice, at 3:33 pm, but wasn’t able

to get through, so she sent two texts to Nailor, also at 3:33 pm. 3:33 pm was a busy

minute for Patel that day.

         3168. At 4:00 pm, Nailor sent two texts to Patel, to which Patel replied the same

minute, followed by another text at 4:01 pm. Upon information and belief, Patel and

                                             793
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 794 of 1082




Nailor deleted these texts from their telephones to hide the existence of, and their

participation in, Defendants’ overarching conspiracy.

      3169. At 4:26 pm, the two bosses (Nailor and Patel) were finally able to speak

directly, for 11 minutes, and confirm their arrangements. During these calls and text

messages, Teva and Greenstone agreed that Teva would concede significant business

to Greenstone in order to avoid price erosion.

      3170. The very next day, on January 23, 2014, Greenstone entered the market

for Tolterodine Tartrate 1mg and 2mg Tablets (“Tolterodine”) with the exact same

WAC prices as Teva for all formulations.

      3171. This was far from Nailor’s only contribution to Defendants’ overarching

conspiracy: in addition to the communications detailed above, Nailor exchanged in

excess of 4,400 phone calls and text messages with her contacts at Defendants Amneal,

Dr. Reddy’s, Actavis, Aurobindo, Mylan, Glenmark, Zydus, Teva, Sandoz, Lupin,

Wockhardt, Lannett, Apotex, Upsher-Smith, Par, and Taro between August, 2010, and

May of 2017.

      3172. The day after Greenstone's entry – January 24, 2014 – in a message to

Teva’s NAM’s about how important it was for them to determine and document which

competitor was challenging Teva for business in a particular situation (because it would

help Teva determine whether to concede or not), Patel stated that “[a]s we’ve heard,

Greenstone is entering the market for Tolterodine. I’m sure we will have to concede

somewhere.”

                                           794
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 795 of 1082




         3173. A few days later, on Tuesday, January 28, Teva was informed by CVS that

it had received a competitive price challenge on Tolterodine. K.G. of Teva immediately

asked:     “do we know who this could be?”          Rekenthaler responded that it was

Greenstone, but did not want to put the details into writing: in a reply e-mail from 4:02

pm, copied to Patel and Maureen Cavanaugh, on the subject “RE: price challenge

delphi 10707 cvs tolterodine,” Rekenthaler wrote “It’s Greenstone, new to market. We

can discuss.” The next day, Wednesday, January 29, Patel and Hatosy tried to reach

each other several times, and were ultimately able to speak for approximately two

minutes.

         3174. A few days later, on Monday, February 3, 2014, Patel instructed a

colleague at Teva to concede the business at CVS by providing a small price reduction

that she knew would not be sufficient to retain the business.

         3175. T.C. of Teva, who had the customer relationship with CVS, challenged

the decision to concede the business. Rekenthaler responded – again refusing to put the

details in writing – at 11:29 am, saying: “I’ll discuss the details of this with you later.

There was a strategy here and you weren’t in the office Thursday or Friday so we

proceeded. Again, it will make sense after I discuss with you.”

         3176. The next day, February 4, 2014, Patel spoke to Hatosy (at Greenstone) for

approximately a quarter of an hour.

         3177. Shortly thereafter, conceded the CVS account to Greenstone.              As

mentioned supra, CVS represented more than 20% of Teva’s Tolterodine business.

                                           795
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 796 of 1082




         3178. No shortages or other market features can explain Defendants’ elevated

prices for Tolterodine during the Relevant Period.

         3179. The elevated prices of Tolterodine that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue at these elevated levels

indefinitely unless Defendants’ conduct in furtherance of their conspiracies is enjoined

by this Court.

         3180. The unlawful agreement between Greenstone and Teva regarding

Tolterodine was part of all Defendants’ overarching conspiracy to restrain trade

unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         CY. Metoprolol Succinate ER

         3181. Harvard voluntarily worked as a go-between to gather agreement from

the manufacturers regarding their pricing intentions on Metoprolol Succinate ER, in

accordance with the fair share conspiracy.

         3182. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Metoprolol Succinate ER, as follows:

         3183. Metoprolol Succinate ER is a beta blocker used to treat high blood

pressure, chest pain, and heart failure. It can also be used to lower the risk of death

after a heart attack.

                                            796
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 797 of 1082




      3184. By January 2014, two Harvard employees had each liaised with Dr.

Reddy’s, Actavis, and Par to secure an agreement to maintain or increase the price of

Metoprolol succinate ER (brand name: Toprol XL), a beta-blocker drug that treats

chest pain and high blood pressure.

      3185. By January 2014, Harvard had confirmed with each of the manufacturers

(Dr. Reddy’s, Actavis, and Par) that each would follow a price increase by its

competitors. Later in 2014, Harvard once again confirmed and then individually

reiterated to Dr. Reddy’s, Actavis, and Par that they would join in any increase.

Harvard’s shuttle diplomacy between the manufacturers as part of the overarching

conspiracy eliminated the possibility of free and fair competition for Metoprolol

succinate ER.

      3186. No shortages or other market features can explain Defendants’ price

increases for generic Metoprolol Succinate ER during the Relevant Period.

      3187. The elevated prices of generic Metoprolol Succinate ER resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      3188. The unlawful agreements among Defendants Howard, Actavis, Dr.

Reddy’s, and Par, regarding generic Metoprolol Succinate ER were part of all




                                          797
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 798 of 1082




Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.

       CZ. Norethindrone/EE
       3189. Norethindrone/ethinyl estradiol (“Norethindrone/EE”), also known by

the brand name Ovcon 35, is a combination of medications used as an oral contra-

ceptive. Teva markets its generic version of this combination medication under the

trade name Balziva.

       3190. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Norethindrone/EE at least as follows.

       3191. On January 23, 2014, a customer informed Teva that a new market

entrant was seeking a share of its business. Teva employees surmised that the entrant

was Lupin, as it had recently obtained approval to begin marketing its own generic of

Ovcon 35.

       3192. Teva employees discussed internally how to make room for this new

player in the market, with one expressing concern that “[w]e would lose our current

market lead if we were to concede this business.” Per Defendants’ overarching

conspiracy agreement, however, discussions about how to share the market with the

recent entrant were not limited to internal communications. So the very next day,

Patel spoke to Berthold at Lupin twice by phone.

       3193. A few days later, on January 29, Patel informed Rekenthaler of her


                                            798
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 799 of 1082




recommendation, based on her communications with Berthold, to take a co-operative

stance towards this competitor, saying: “we should concede part of the business to be

responsible in the market.” By being “responsible,” Patel meant voluntarily

conceding market share to the new entrant so Lupin could achieve its “fair share” of

the Norethindrone/EE the market without any unpleasant competition with its co-

conspirators.

       3194. On February 4, Patel received the profitability analysis she requested in

order to determine how much of the customer’s business to hand over to Lupin.

That same day, she spoke to Berthold two more times to further co-ordinate Lupin’s

seamless entry into the market.

       3195. No shortages or other market features can explain Defendants’ elevated

pricing for Norethindrone/EE during the Relevant Period.

       3196. The elevated prices of Norethindrone/EE that resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue at these

elevated levels indefinitely unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

       3197. The unlawful agreement between Teva and Lupin for Norethindrone/

EE was part of all Defendants’ overarching conspiracy to unreasonably restrain trade

and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.




                                           799
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 800 of 1082




       DA. Capecitabine
       3198. Capecitabine, also known by the brand name Xeloda®, is a

chemotherapy agent used in treating breast and colon cancers.

       3199. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Capecitabine at least as follows:

       3200. As early as January, 2014, Teva and Mylan were planning their eventual

Capecitabine launch. As was standard practice in Defendants’ cartel, part of this

planning process included sharing the market between them so they could allocate

Capecitabine customers between them.

       3201. For example, in a January 31, 2014 e-mail, J.P., a national accounts

executive at Teva, told K.G., Rekenthaler, and others at Teva, that Mylan was

courting a specific customer, Armada Health Care. Teva incorporated this

information from Mylan into its launch plan for Capecitabine.

       3202. On February 26, 2014, Mylan’s Nesta called Rekenthaler at Teva and

they spoke for approximately a quarter of an hour. Nesta told Rekenthaler that Mylan

would not be able to launch Capecitabine on time, which Rekenthaler immediately

passed on to his Teva colleagues; this meant that, as the sole generic supplier of

Capecitabine, Teva would charge a higher price than it could if it faced generic

competition.




                                            800
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 801 of 1082




      3203. A week or two later, in early March, 2014, Teva launched as the sole

generic supplier of Capecitabine, and remained the exclusive generic Capecitabine

manufacturer until August, when Mylan finally entered the market.

      3204. On August 4, Nesta and Rekenthaler spoke three times by telephone,

during which calls they discussed how to divide up the market between them,

including that Teva would concede its Capecitabine business at ABC, Econdisc, and

McKesson/Rite-Aid to Mylan.

      3205. After their 12:46 pm call, Rekenthaler e-mailed Maureen Cavanaugh, his

boss at Teva, regarding this issue, to which Cavanaugh replied that they should

discuss in person when she was back in the office the next day.

      3206. Less than an hour later, Rekenthaler sent another e-mail, with a sole

recipient, requesting Patel to run a customer report and indicating that Mylan will “be

looking at ABC, McKesson, and Econdisc as well as a couple small guys, probably

aiming at 35% share.” Just as Rekenthaler said, Mylan did in fact seek the business

for each of these three companies, and Teva conceded each of them, pursuant to the

agreement Rekenthaler had reached with Nesta.

      3207. A few days later, on August 7, 2014, McKesson told Teva it had received

a bid for Capecitabine and gave Teva the opportunity to bid to retain the business.

Patel then sent an e-mail to K.G., Rekenthaler, and a senior operations executive at

Teva, C.B. C.B. did not want to put their plan in writing. Instead C.B. told Patel she

needed to discuss it. K.G., separately, questioned whether the competitive bid was

                                          801
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 802 of 1082




coming from Mylan, and asked Rekenthaler whether he had any additional

information. Rekenthaler also did not want to put that information in writing.

      3208. The same day that Mylan put in its bid to McKesson – August 7, 2014 –

Nesta and Rekenthaler spoke by phone for nearly thirteen minutes. On that call,

Nesta and Rekenthaler discussed Mylan’s bid to McKesson and reconfirmed their

market allocation scheme, including that the McKesson Capecitabine account would

go to Mylan.

      3209. This market allocation scheme was highlighted in other e-mails as well.

On August 10, 2014, C.B. e-mailed Rekenthaler, Patel, and K.G. about the plan.

Rekenthaler knew Mylan was targeting Econdisc, even though Econdisc had not

contacted Teva, because he and Jim Nesta had previously discussed it.

      3210. The next morning, at 8:30am on August 11, 2014, Rekenthaler alerted

others at Teva that Mylan had received formal approval to market Capecitabine. Five

minutes later, Rekenthaler received a call from Nesta. After exchanging voicemails,

the two spoke at 8:52 am. The call lasted just under six minutes. Shortly after hanging

up the phone, at approximately 9:02 am, Rekenthaler e-mailed K.G., Patel and others

at Teva to confirm Mylan’s participation in the scheme.

      3211. In accordance with their market allocation scheme and in furtherance of

all Defendants’ overarching conspiracy, Mylan targeted the Capecitabine accounts of

ABC, Econdisc, and McKesson/Rite-Aid; and in accordance with their market




                                          802
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 803 of 1082




allocation scheme and in furtherance of all Defendants’ overarching conspiracy

allocation, Teva conceded all three of those accounts.

       3212. In addition, and also pursuant to these agreements, Teva conceded some

smaller customers, as well. For example, on August 14, 2014, Cigna (a smaller

customer) told Teva that Cigna had received a bid for Capecitabine. On August 18,

Rekenthaler called Nesta to discuss the market allocation scheme and Mylan’s bid to

Cigna. The pair talked for thirteen minutes. The next day, K.G. circulated an internal

e-mail confirming that Teva “will be conceding this business” at Cigna. Teva did not

retain Cigna’s Capecitabine business; instead, it went to Mylan.

       3213. No shortages or other market features can explain Defendants’ elevated

pricing for Capecitabine during the Relevant Period.

       3214. The elevated prices of Capecitabine that resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue at these elevated levels

indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       3215. The unlawful agreement between Teva and Mylan for Capecitabine was

part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to

fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       DB. Dexmethylphenidate HCL Extended Release
       3216. Dexmethylphenidate HCL Extended Release (“Dexmeth ER”), also


                                            803
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 804 of 1082




known by the brand name Focalin, is used to treat ADHD.

      3217. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Dexmeth ER at least as follows:

      3218. When Sandoz decided it was going to start marketing the 40mg dose of

Dexmeth ER, it followed what was by then standard procedure: reaching out to

fellow cartel members to co-ordinate entry without decreasing price. Reflecting the

broad understanding among Defendants of the scope of their cartel, these discussions

and customer allocations were not limited to a single product strength.

      3219. So Sandoz’s SW-1 was speaking regularly with Patel about how to divide

the Dexmeth ER market so that Sandoz could obtain its cartel share without eroding

price. Sandoz was also, of course, talking to Par.

      3220. For example, in January, 2014, Par gave up an account to Sandoz in

order to even up market share with the new entrant. As previously alleged,

incumbent supplier Par was already able to – and, in fact, did – charge a supra-

competitive price because it did not need to worry (and, in fact, did not worry) that

Sandoz might undercut Par’s pricing (in order to gain market share) when Sandoz

entered the market.

      3221. Here, notes by a Par sales and marketing executive confirm that Par also

ceded ABC and “let it go because Sandoz needed market share.”




                                           804
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 805 of 1082




      3222. In February, 2014, as Sandoz was seeking share on the 15mg dosage

strength of Dexmeth ER, Par “gave up the business to keep the market share even.”

      3223. Further, on February 10, 2014, for example, SW-1 at Sandoz was

working on internal preparations to pursue the Rite Aid account for Dexmeth ER 40

mg. After discussing marketing this dose at work during the day, SW-1 telephoned

Patel in the evening to discuss Dexmeth ER and they spoke for approximately a

quarter of an hour.

      3224. Two days later, on February 12, SW-1 and Patel spoke by telephone and

Teva agreed to concede the ABC account to Sandoz, in order to avoid price

competition between the two suppliers. Patel then e-mailed her colleagues at Teva to

summarize the details of the deal she had worked out with Sandoz in an e-mail titled

“Re: ABC Dexmethyl-phenidate 40 mg – Challenge,” saying “We have 100% of the

market, so we will have to give someone up. ABC is the smallest wholesaler, so it

makes sense for this class of trade. Sandoz is being responsible with their pricing.

We should be responsible with our share. Plus, between the WBAD members, makes

more sense to hold onto Walgreens than ABC, if we were going to lose one of them.”

      3225. One of the Teva national account managers on the e-mail responded by

confirming that that approach “makes total sense” – which itself makes sense only

because of Defendants’ cartel.

      3226. The same day, Sandoz submitted a bid to ABC for the 40 mg dose of

Dexmeth ER.

                                          805
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 806 of 1082




      3227. Two days after that, on Friday, February 14, 2014, Anda (a large GPO

customer) – in light of Sandoz’s entry into the market – approached Teva and asked

for a price reduction on Dexmeth ER. Rather than lower their price to retain the

account, Teva refused – handing that business to its nominal competitor (and co-

conspirator), Sandoz.

      3228. The following week, on February 18, Patel left a voice-mail for SW-1;

and that same day, Patel’s firm (Teva) ceded the Rite Aid account to SW-1’s company,

Sandoz. The two confirmed their arrangement again two days later, again via

telephone.

      3229. Two days after that, on February 20, 2014, another large retail customer

approached Teva indicating that because a new competitor had launched for

Dexmeth ER, the customer was entitled to certain price protection terms (i.e., a lower

purchase price for the drug). The same day, Patel spoke to SW-l for almost 21

minutes. The next day, February 21, Patel responded internally about the customer’s

request, with additional inside information from Sandoz. Patel and SW-1 spoke again

a few days later, on February 27, to further co-ordinate about Dexmeth ER.

      3230. Teva and Sandoz were not alone in allocating customers for certain

formulations of Dexmeth ER. The agreement was also carried out by other

manufacturers, allowing Sandoz to take share from them. In February of 2014, for

example, as Sandoz was seeking share on the l5mg dosage strength of Dexmeth ER,

Par assisted them.

                                         806
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 807 of 1082




      3231. Simultaneously with Patel’s co-ordination with Sandoz, Teva’s

Rekenthaler Teva was speaking to M.B., a senior national account executive at Par,

including two calls on February 10 (18 and 3 minutes), two calls on February 19 (2

and 22 minutes), and calls on February 24 and 25, in order to effectuate the scheme.

      3232. Throughout this time period, Sandoz, Par, and Teva all abided by the

fair share principles as part of Defendants’ ongoing conspiracy, ceding customer

accounts to Sandoz in order to abide by the “rules of the road” to accommodate the

new market entrant without lowering prices. In accordance with the terms of

Defendants’ cartel, Sandoz’s target market share for varying strengths of Dexmeth ER

varied by how many manufacturers were in the market. Further, the scheme was not

limited to any particular dose of Dexmeth ER.

      3233. On May 6, 2015, for example, Teva declined to submit a bid to

Walgreens for the 5mg dose of Dexmeth ER. Similarly, on June 30, 2015, Sandoz

declined to put in a bid to Managed Health Care Associates, a large GPO, on

Dexmeth ER 20mg, on the basis that Sandoz already had 57% market share – greater

than its sole competitor on this dosage strength, Teva. When a Sandoz national

account representative communicated this decision to the customer, however, he lied

and told the customer that the decision not to bid was based on limited supply.

      3234. No shortages or other market features can explain Defendants’ elevated

prices for Dexmeth ER during the Relevant Period.




                                         807
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 808 of 1082




         3235. The elevated prices of Dexmeth ER that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

         3236. The unlawful agreement between Sandoz, Par, and Teva regarding

Dexmeth ER was part of all Defendants’ overarching conspiracy to restrain trade

unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         DC. Pilocarpine HCL Tablets

         3237. Pilocarpine HCL tablets, also known by the brand name Salagen, is used

to treat dryness of the mouth and throat caused by a decrease in the amount of saliva

that may occur after radiation treatment for cancer.

         3238. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Pilocarpine HCL tablets, as follows:

         3239. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Pilocarpine HCL tablets (5 mg) beginning at least as early as January 2014.

         3240. During the relevant time frame, Defendants Lannett, Actavis and Impax

were the primary manufacturers of Pilocarpine HCL tablets.

                                            808
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 809 of 1082




      3241. The market for Pilocarpine HCL tablets was mature and at all relevant

times had multiple manufacturers.

      3242. For years, the prices for Pilocarpine HCL tablets were relatively low and

stable. In late 2013 and early 2014, Impax experienced supply disruptions, at which

point Actavis and Lannett immediately imposed very large price increases. Rather than

compete for Impax’s old customers on price, Actavis and Lannett relied on the Fair

Share agreement to raise prices instead.

      3243. In the fall of 2015, when Impax was finally ready to re-enter the market,

rather than compete for customers with better pricing, Impax offered higher prices

than either Actavis or Lannett. Even with higher prices, Impax was quickly able to

build market share. Meanwhile, prices for all three manufacturers remained higher

than before the increases had been implemented.

      3244. The NSP price chart below shows the large increases and parallel pricing

by Lannett, Actavis and Impax for Pilocarpine HCL 5 mg tablets.

      3245. Throughout this period, Actavis, Lannett and Impax met at trade

conferences and communicated directly with each other in furtherance of their price-

fixing agreement on Pilocarpine HCL and of their Fair Share agreement.

      3246. For example, in late 2013 and early 2014—the time of the Pilocarpine

price increases—Actavis’s Falkin and Lannett’s K.S. communicated multiple times by

phone. Falkin (Actavis) also communicated by phone on November 15, 2013 with

M.G., Senior National Account Manager at Impax. Lannett’s K.S. also communicated

                                           809
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 810 of 1082




by phone with Impax during this same window of time; on January 15, 2014, he spoke

to D.D., Impax National Accounts Manager.

       3247. No shortages or other market features can explain Defendants’ price

increases for generic Pilocarpine HCL tablets during the Relevant Period.

       3248. The elevated prices of generic Pilocarpine HCL tablets resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       3249. The unlawful agreements among Defendants Lannett, Actavis and

Impax, regarding generic Pilocarpine HCL tablets were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       DD. Piroxicam
       3250. Piroxicam, also known by the brand name Feldene, is another NSAID

used in the treatment of pain and inflammation associated with rheumatoid arthritis,

juvenile rheumatoid arthritis, and other disorders.

       3251. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Piroxicam

at least as follows:

       3252. On March 3, 2014, Defendant Greenstone received FDA approval to


                                           810
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 811 of 1082




market Piroxicam capsules in 10mg and 20mg doses. Greenstone entered the market

with the exact same WAC pricing as the incumbent generic manufacturer, Defendant

Teva, and immediately sought out customers.

       3253. At 10:07 am on March 5, 2014, Teva’s Patel received an e-mail about

Greenstone’s Piroxicam approval and the fact that Greenstone was trying to take

business from Teva.

       3254. Under Defendant’s overarching conspiracy, this was acceptable conduct

because, like Teva, Greenstone was entitled to its “fair share.” Nevertheless, to

ensure the Greenstone would abide by what Defendants referred to as the “rules of

the road,” Patel reached out to her contacts at Greenstone that same day, less than an

hour after receiving the e-mail with the news that Greenstone was entering the

Piroxicam market: Patel called Hatosy at Greenstone at 10:55 am and they spoke

briefly. Shortly thereafter, Patel called Hatosy’s boss, Jill Nailor. At 2:14 that

afternoon, Patel and Nailor spoke briefly, and then Patel replied to the 10:07 am e-

mail, discussing Greenstone’s Piroxicam strategy.

       3255. The following day – March 6, 2014, the day after Greenstone’s

Piroxicam launch – rather than focusing on her customers, Patel had multiple

conversations with Hatosy and Nailor, Pfizer’s employees at Greenstone – Teva’s

fellow cartel member and ostensible competitor. Internally, Patel requested a sales

and profitability analysis of Teva’s Piroxicam customers so she could figure out which

accounts to cede to Greenstone.

                                            811
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 812 of 1082




       3256. The following day, Patel sent an internal e-mail to a marketing manager,

identifying specific customers to concede to Greenstone because under the “rules of

the road” for being a “Quality Competitor” as part of the overarching conspiracy, and

further based on Patel’s several conversations with Greenstone, Greenstone had to

take additional Teva customers to reach its “fair share” of the market.

       3257. However, by the middle of the following week, on March 12, 2014, Patel

learned that Greenstone attempted to get more than its “fair share” by also targeting

Teva’s largest Piroxicam account, CVS, which was responsible for over a quarter of

Teva’s Piroxicam business.

       3258. This challenge was outside of the conduct permitted by the overarching

conspiracy, so – unlike other examples of co-operative inaction detailed elsewhere

herein – Teva fought to keep this particular account for this particular drug. Teva

lowered its price to CVS for Piroxicam by 20% and CVS stayed with Teva.

       3259. Teva and Greenstone continued to co-ordinate their allocation over the

coming days and weeks. On March 17, 2014, Patel called Hatosy at Greenstone;

Hatosy called Patel back at 11:35 pm and they spoke for approximately a quarter-

hour. The fact that cartel members and ostensible “competitors,” Teva and

Pfizer/Greenstone, were speaking in literally the middle of the night illustrates the

strength of the overarching agreement and Defendants’ attempts to hide it from

Plaintiffs and the public.




                                           812
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 813 of 1082




      3260. Immediately after speaking to Patel – also in the middle of the night –

Hatosy called Nailor and they spoke for ten minutes. Teva retained the CVS account

but conceded other customers (representing less market share) to Pfizer/Greenstone

through March and April.

      3261. For example, on March 25, 2014, Teva learned of a challenge from

Greenstone at Anda, a wholesaler distributor. Following an analysis of its market

share, Teva determined that it still had more than its fair share of the market.

Pursuant to the understanding among generic manufacturers alleged herein, Teva

conceded the Anda business to Greenstone on Piroxicam. Patel agreed with the

decision to concede on April 1, 2014.

      3262. No shortages or other market features can explain Defendants’ price

increases for Piroxicam during the Relevant Period.

      3263. The elevated prices of Piroxicam resulted from Defendants’

anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue at these elevated levels

indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      3264. The unlawful agreement between Teva and Pfizer/Greenstone for

Piroxicam capsules was part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

                                           813
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 814 of 1082




       DE. Niacin ER
       3265. Niacin Extended Release (“Niacin ER”), also known by the brand name

Niaspan ER, is used to treat high cholesterol.

       3266. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Niacin

ER at least as follows:

       3267. As would be expected from the large and elaborate overarching

conspiracy alleged herein, Fenofibrate was not the only drug on which Defendants

Teva, Lupin, and Zydus colluded; Niacin ER was another, among many.

       3268. Teva entered the Niacin ER market in late September, 2013, and as a

result of patent litigation under the Hatch-Waxman Act, Teva had been awarded a

180-day Exclusivity Period from that date. As a result, Teva’s exclusivity was set to

expire six months later, on March 20, 2014.

       3269. Teva knew that Lupin planned to enter on March 20, 2014, and that

Lupin would have 100 days of semi-exclusivity (until June 28) before a third generic

manufacturer (Zydus) could enter the Niacin ER market, on June 28, 2014.

       3270. Knowing that Lupin was a “High Quality Competitor,” i.e., one that

would stick to Defendants’ overarching agreement and not compete with Teva on

price, Teva increased price on Niacin ER by 10% on March 7, 2014, in advance of its

co-conspirators’ entry. Teva did this because it knew Lupin would not erode Teva’s




                                           814
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 815 of 1082




price to gain market share beyond the so-called “fair share” that their cartel’s “Rules

of the Road” allowed.

      3271. Thus, on February 28, 2014, Maureen Cavanaugh instructed K.G. and

others at Teva that “We need to do the Niacin ER price increase before Lupin comes

to market and sends offers out.” K.G. immediately forwarded the e-mail to Patel with

the instruction: “Please see comment on Niacin ER. Please make sure you include in

your price increase.” Later that day, Patel called Berthold at Lupin and the two spoke

for approximately seven minutes.

      3272. Within a week, Teva was ready to implement the price increase. On

Wednesday, March 5, Patel sent an e-mail to the Teva pricing group, stating “Please

prepare for a price increase on Niacin ER, to be communicated [to customers] this

Friday for an effective date of Monday.” The next day, Thursday, Teva notified its

customers that it would be implementing a price increase on Niacin ER effective

March 7, 2014, the increase was for 10% across the board, on all formulations

      3273. Once Teva co-ordinated the price increase, it next began taking steps to

divvy up the Niacin ER market with new entrant Lupin so as to avoid competition

that would “erode” Teva’s high prices. (all references to “erosion” in Defendants’

documents cited in this complaint refer to price erosion)

      3274. Patel scheduled a meeting with Rekenthaler for March 6, 2014, to

discuss a “LOE Plan” for Niacin ER. A “LOE Plan,” in Teva parlance, is a plan

detailing which customers Teva would concede and which customers it would retain

                                           815
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 816 of 1082




upon Teva’s “loss of exclusivity” in a particular generic drug market. Teva’s LOE

plans were often secretly negotiated directly with Teva’s co-conspirators as they were

entering the market, consistent with their cartel’s understanding and practices.

      3275. In the days leading up to the price increase, all three co-conspirators

exchanged several calls during which they discussed, among other things, the price

increase on Niacin ER and the allocation of customers to the new entrants, Zydus and

Lupin. The communications among Green (now at Zydus), Patel and Rekenthaler at

Teva, and Berthold at Lupin included, on March 3, two approximately 20-minute

calls, one from Green to Rekenthaler and one from Rekenthaler to Patel, and then the

following day, on March 4, an approximately 13-minute call between Green and

Berthold.

      3276. These calls were in preparation for a March 6 meeting between Patel &

Rekenthaler regarding which customers they would give to their competitors.

      3277. The same day, Patel called Green to discuss the same issue: which

Niacin ER customers would Teva cede to Zydus. They agreed that Teva would cede

40% of the market to Zydus.

      3278. Similarly, in the days leading up to the Lupin launch on March 20, 2014,

all three co-conspirators spoke again to discuss their plans for Niacin ER. The

communications among Teva, Zydus, and Lupin are detailed in the chart below:




                                          816
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 817 of 1082




      3279. When Lupin entered the market for Niacin ER on March 20, it entered

at the same WAC per unit cost as Teva, for every formulation. Although in a

competitive market, a later generic entrant typically charges about 50% less than the

incumbent in order to gain market share, Defendants’ cartel agreement precluded

such damaging competition – so here, Zydus charged only 10% less than Teva’s

already-increased price. The net result was essentially that both Defendants continued

to charge what Teva originally charged during its Exclusivity Period, thereby avoiding

the price erosion that would have occurred in the presence of competition. In other

words, there was little or no price erosion as a result of Lupin’s anticompetitive entry

into the market for Niacin ER.

      3280. Over the next several days, Patel and Berthold continued to co-ordinate

to make sure Lupin obtained the agreed-upon customers. For example, on March 24,

a Teva executive received an e-mail from Cardinal indicating that Cardinal had

received “a competitive offer for the Niacin ER family.” Cardinal was one of the


                                           817
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 818 of 1082




customers that Teva had already agreed to concede to Lupin. The Teva executive

forwarded the e-mail to several people internally at Teva, including Patel, Rekenthaler

and Cavanaugh, confirming the plan, writing “I want to make sure our strategy has

not changed> we are conceding correct ?.”

         3281. That same day, Patel called Berthold, Berthold returned Patel’s call, and

finally, Patel called Berthold again, speaking for a total of approximately 20 minutes

among the three calls.

         3282. Patel responded to the Teva executive, “Yes. The plan is to concede.

This was re-confirmed earlier today, unless something has changed.”

         3283. The next day – March 25, 2014 – K.G. at Teva summarized the status of

Teva’s LOE Plan and the company;s agreement with Lupin on Niacin ER: “With the

four concessions (CVS, Cardinal, Optum and Humana), we would be giving up right

around 40% share as Dave noted (I calculated 39%) . . . . We need to keep everybody

else.”

         3284. Additional calls among the three followed on May 7-9, as Zydus began

readying to enter the Niacin ER market. On May 5, 2014, Zydus bid on the Niacin

ER business at ABC – a Teva customer. The next day, on May 6, Green called

Rekenthaler and they spoke for three minutes. Less than an hour later, Green called

Patel and they spoke for eight minutes. A few minutes later, Green called Patel again

and left a twelve-second voicemail. Later that evening, Patel e-mailed her boss, K.G.,

reporting what Teva had learned on those calls:

                                            818
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 819 of 1082




      3285. K.G. responded that Patel should schedule an internal meeting to

discuss their strategy for Niacin ER, and include Rekenthaler.

      3286. Over the next several days, Patel and Rekenthaler (at Teva) exchanged

several calls with Green at Zydus. Green, in turn, also exchanged several calls with

Berthold at Lupin, such that all three co-conspirators were in constant

communication with each other, including at least the following calls on May 7, 2014:

      Green (Zydus) called Berthold (Lupin) for one minute; then

      Berhold returned Green’s call for eight minutes; then


                                          819
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 820 of 1082




      Green called Patel, but didn’t connect; and then

      Patel returned Green’s call for nine minutes.

      3287. The following day, May 8, Patel called Green, and they spoke for over a

half-hour. The day after that, May 9, 2014, Green called Berthold but didn’t connect,

and then Berthold returned the call and the two spoke for approximately ten minutes.

      3288. . Ultimately, the co-conspirators agreed that Teva would retain its

Niacin ER account with ABC but concede its account with McKesson and Cardinal,

both large wholesalers, to Zydus and Lupin, respectively.

      3289. Later that month, on May 29, C.D., an Associate Director of National

Accounts at Teva, sent an internal e-mail to some Teva employees, including Patel

and Rekenthaler, stating: “A customer is reporting that Zydus is soliciting usage for

Niacin with an anticipated launch of June 24.” After receiving the e-mail, Rekenthaler

called Green at Zydus. The call lasted two minutes. Green returned the call a few

minutes later and they spoke for approximately a half-hour. Later that day, Patel called

Green and they spoke for nearly 21 minutes.

      3290. A few days later, on June 2, J.P., a Director of National Accounts at

Teva, sent an internal email stating “I received a ROFR from McKesson due to Zydus

entering the market. They apparently did not secure ABC. They are launching 6/28,

but are sending offers early due to Sun entering as well.” Patel replied, “Please be

sure to consult with [K.G.] on this one. Thanks.”




                                          820
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 821 of 1082




      3291. Later that morning, Green called Rekenthaler. The call lasted two

minutes. Green then called Patel and they spoke for approximately six minutes.

      3292. On June 5, 2014, a Director of National Accounts at Teva (“J.P.”) sent

an internal e-mail regarding “McKesson Niacin,” stating, “Per Dave [Rekenthaler],

Maureen fCavanaugh] has agreed to concede this item.” J.P. also noted the loss of

the McKesson Niacin ER account in Teva’s internal database – named, appropriately,

Delphi – and noted that the reason for the concession was that it was a “strategic

decision,” which was the conspirator’s code for allowing “fair share” of the relevant

market to their co-conspirators.

      3293. On June 28, 2014, Zydus launched Niacin ER and published WAC pricing

that matched the per-unit cost for both Teva and Lupin.

      3294. The agreement between Zydus, Teva, and Lupin caused prices for

Niacin ER to be higher than they would have been in a competitive market and

prevented price erosion that would have occurred in such a market.

      3295. No shortages or other market features can explain Defendants’ elevated

prices for Niacin ER during the Relevant Period.

      3296. The elevated prices of Niacin ER that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

                                          821
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 822 of 1082




         3297. The unlawful agreement among Zydus, Teva, and Lupin regarding

Niacin ER was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         DF. Baclofen
         3298. Baclofen, also known by brand names Gablofen® and Lioresal®, is a

muscle relaxant and is used in treating muscle spasms caused by certain conditions,

such as multiple sclerosis and spinal cord injury or disease.

         3299. The market for Baclofen is mature. Baclofen is not an innovator drug; it

has been commercially available in the United States since the 1970’s.

         3300. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Baclofen

at least as follows:

         3301. During the Relevant Period, Defendant Teva was a dominant supplier of

generic Baclofen. In early 2014, the primary suppliers in the market for Baclofen were

Teva (62.4%), Qualitest (22.5%), and Upsher-Smith (6.8%).

         3302. Prior to February of 2014, Defendant Upsher-Smith was a bit-player in

the Baclofen market and Baclofen was not a very profitable drug for the firm, but its

collusion with Teva changed all that.




                                            822
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 823 of 1082




      3303. Effective February 21, 2014, Upsher imposed a significant price increase

on its Baclofen customers, more than tripling or quadrupling its WAC price,

depending on the formulation.

      3304. Upsher’s price increase meant Teva was now the lowest-price supplier of

Baclofen: Upsher’s more than tripling/quadrupling of its price meant that Teva

Baclofen now sold at a 66%-75% discount to Upsher. In a competitive market, some

or all of Upsher’s customers would have moved their business to Teva to take

advantage of Teva’s lower pricing on its functionally-indistinguishable product. But

that is not what happened because Teva wouldn’t let them.

      3305. Instead, because of its anticompetitive, conspiratorial agreement with

Upsher and all the other Defendants, Teva did not seek out additional business, even

though it was now the lowest-priced market participant. Not only did Teva not seek

out new business, but refused to accept new business that fell into its lap, instead

deferring those requests to Upsher – and likely falsely explaining to customers that

industry-wide supply issues meant Teva could not service additional, new accounts.

      3306. In fact, this price increase followed the GPHA Annual Meeting in

February, 2014, at which the Baclofen Defendants were present, and at which they

able to, and, upon information and belief, in fact did, co-ordinate joint action to raise

the price of generic Baclofen.

      3307. Upsher-Smith, however, was able to secure new customers as a result of

Qualitest’s exit from the market, at more than triple or quadruple the earlier price. As

                                           823
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 824 of 1082




a result of this implementation of Defendants’ overarching scheme, Baclofen

suddenly (literally, overnight) became highly profitable to Upsher.

       3308. Teva initially considered following the Upsher-Smith price increase as

part of its April 4, 2014 price increases – but decided against doing so because Teva

considered Qualitest a so-called “1ow-quality” competitor – in other words, in Teva’s

mind, Qualitest might take market share if Teva increased its price.

       3309. Events showed that Teva was wrong about Qualitest, but in early April

of that year, Teva learned that Qualitest was exiting the market for at least 3-4

months, if not permanently. This completely changed Teva’s analysis of the Upsher

price increase.

       3310. Upon learning that the only significant remaining competitor in the

market would now be Upsher-Smith (a so-called “responsible,” “high-quality

competitor,” i.e., a fellow cartel member who could be relied upon to collude with

Teva), Teva immediately decided to follow the Upsher price increase. Patel asked

one of her direct reports to start working up price increase scenarios for Baclofen that

same day.

       3311. During her first week on the job at Teva, as she began to identify price

increase candidates and co-operative co-conspirators, Patel spoke to a national

account executive at Upsher, B.L., on April 29, 2013, for nearly 20 minutes.

       3312. During these initial communications, Patel and B.L. solidified the

understanding and agreement between Teva and Upsher that each would follow the

                                           824
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 825 of 1082




other’s price increases, and would not compete for the other’s customers after a price

increase. As alleged in part, supra, their agreement was further cemented in June and

July of 2013, when the two co-conspirattors agreed to substantially raise the price of

Oxybutynin Chloride.

      3313. By April of 2014, a year after those initial discussions and agreement,

there was no need for the two to speak directly because it was already agreed between

them that Teva would follow an Upsher price increase in any market.

      3314. Effective April 15, 2014, Teva raised its WAC and SWP pricing to match

Upsher pricing exactly. Just as Upsher had done in February, now Teva imposed a

significant price increase on its Baclofen customers, more than tripling or quadrupling

its WAC price, depending on the formulation.

      3315. As discussed above, pursuant to the agreement between the companies,

Teva did not seek to take any customers from Upsher-Smith during the time period

after Upsher’s increase and before Teva’s increase. Teva would not have increased its

prices on Baclofen without its agreement in place with Upsher or in the absence of

Defendants’ overarching conspiracy.

      3316. Two months later, in June, 2014, Defendant Lannett entered the market

for Baclofen at the same WAC prices as Defendants Teva and Upsher-Smith. Teva

and Lannett colluded so that Lannett could seamlessly enter the Baclofen market

without eroding the dramatically higher prices that Defendants’ over-arching

conspiracy had already set.

                                          825
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 826 of 1082




      3317. On June 12, 2014, Sullivan (Director of National Accounts at Lannett)

sent a message to her competitor and co-conspirator, Patel (Teva’s Director of

Strategic Customer Marketing) – but in an attempt to hide their communications, she

used Facebook Messenger, rather than e-mail or text. Less than 15 minutes later,

Patel returned Sullivan’s message with a phone call. During the conversation, Sullivan

confided to Patel that Lannett would shortly be entering the Baclofen market – a

message that was confirmed in a follow-up via Facebook Messenger that afternoon.

      3318. After additional phone calls and texting between Sullivan and Patel on

July 1 and 11, on July 22, a customer informed Teva that it had received a lower price

on Baclofen. Even though that price was only slightly below Teva’s price, Teva

decided to concede the business, and noted this in its internal Delphi database.

      3319. Teva had significantly increased its price for Baclofen in April, 2014,

(following the Upsher-Smith price increase), and was able to maintain those prices

even after Lannett entered the market a few months later. In fact, when Lannett

entered the market, it came in at the exact same WAC price as Teva.

      3320. No shortages or other market features can explain Defendants’ price

increases for Baclofen during the Relevant Period.

      3321. The elevated prices of Baclofen that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated




                                          826
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 827 of 1082




levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       3322. The unlawful agreement among Teva, Upsher, and Lannett regarding

Baclofen was part of Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       DG. Fosinopril-HCTZ
       3323. Fosinopril-Hydrochlorothiazide (“Fosinopril-HCTZ”), also known by

the brand name Monopril HCT®, is a medicine used to treat hypertension. The

primary sellers of Fosinopril-HCTZ during the Relevant Period were Aurobindo,

Citron, Glenmark, Heritage and Sandoz.

       3324. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Fosinopril- HCTZ at least as follows:

       3325. In early 2012, the incumbent manufacturers of Fosinopril-HCTZ were

Aurobindo, Glenmark and Sandoz. In the spring of 2012, Heritage entered the

market. Citron did not enter the market until 2014.

       3326. Instead of entering with a lower-priced product in order to gain market

share, Heritage announced a list price identical to Sandoz, slightly higher than

Aurobindo, and slightly lower than Glenmark.




                                            827
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 828 of 1082




      3327. Even though it was not offering better pricing, Heritage quickly captured

market share for Fosinopril-HCTZ, consistent with the “fair share” agreement

between Defendants.

      3328. In this timeframe, all the Fosinopril-HCTZ manufacturers at the time—

Aurobindo, Glenmark, Heritage and Sandoz—met on numerous occasions at trade

events. See Exhibit 1.

      3329. Prices remained stable in the Fosinopril-HCTZ market from 2012 into

2014, at which time Heritage included Fosinopril-HCTZ on its target list for price

increases.

      3330. As discussed supra, during the week of April 14, 2014, Heritage’s Malek

asked two employees to analyze the impact of price increases for numerous generic

drugs, including Fosinopril-HCTZ, and during a Heritage conference call on April 22,

2014, Malek informed the sales team that Fosinopril-HCTZ was targeted for a price

increase.

      3331. As with Heritage’s other targeted price increases, Malek aimed to

“socialize” the idea of price increases with the other Fosinopril-HCTZ manufacturers

by direct outreach and communication about Heritage’s intentions. Both Malek and

Glazer pushed Heritage employees to communicate with their competitors and to

obtain agreement to raise prices.

      3332. Between the time of the sales team call in April and Heritage’s price

increase in July, Heritage communicated by phone call or text with every other

                                         828
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 829 of 1082




manufacturer of Fosinopril-HCTZ, totaling at least 100 contacts. See Table 3. Some

of these communications are detailed below.

      3333. On April 26, 2014, representatives from Aurobindo, Citron, Glenmark,

Heritage and Sandoz met at the NACDS 2014 Annual Meeting in Scottsdale, AZ.

      3334. Two days later, on April 28, Malek e-mailed Lukasiewicz, directing him

to contact Aurobindo about pricing for Fosinopril-HCTZ, Glyburide, and Glyburide-

Metformin. Tellingly, Glazer told Lukasiewicz not to put any of his communications

with Aurobindo in writing. Lukasiewicz exchanged several voicemails with his

contact at Aurobindo on April 28-29, 2014.

      3335. In May, 2014, Heritage’s Lukasiewicz began speaking with employees at

Aurobindo and Glenmark, via phone and LinkedIn, about price increases for

Fosinopril-HCTZ. On May 2, 2014, a Heritage employee—likely Lukasiewicz—

contacted an employee at Glenmark via LinkedIn to discuss pricing for at least

Fosinopril-HCTZ.

      3336. A Heritage employee—likely Lukasiewicz—spoke by phone with his

Aurobindo contact for approximately 16 minutes on May 8, 2014. During this call,

they reached an agreement to raise the price of at least Fosinopril-HCTZ, Glyburide-

Metformin, and Glyburide.

      3337. On May 8, 2014—the same day Lukasiewicz spoke with

Aurobindo— Lukasiewicz called an employee at Glenmark, and they spoke for

approximately 14 minutes.

                                         829
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 830 of 1082




      3338. The next day, on May 9, the Aurobindo employee spoke with an

employee at Glenmark for approximately nine minutes.

      3339. The same day, Heritage had another internal conference call discussing

the list of drugs proposed for increases. Fosinopril-HCTZ, Verapamil, Theophylline,

Paromomycin, Nystatin, Nimodipine, Leflunomide, Glyburide-Metformin, and

Glyburide were all on the price increase list. During the conference call, the Heritage

sales team shared the results of their conversations with competitors in seeking

agreements to raise prices on certain drugs.

      3340. Lukasiewicz was far from the only Heritage employee communicating

with other Defendants, including manufacturers of Fosinopril-HCTZ. On May 14,

2014, Sather attended the MMCAP National Member Conference in Bloomington,

Minnesota. She used this conference as an opportunity to speak in person with a

number of different competitors about pricing. Sather confirmed agreements on

pricing with at least Aurobindo (Fosinopril-HCTZ, Glyburide, and Glyburide-

Metformin), Sandoz (Fosinopril-HCTZ), and Lannett (Doxy Mono). Sather e-mailed

Malek the very next day, on May 15, telling him of the agreements with Aurobindo,

Sandoz, and Lannett.

      3341. Also on May 15, the day after speaking with Heritage’s Sather and while

the MMCAP National Member Conference was still ongoing, the same Aurobindo

and Sandoz employees spoke by phone and texted each other multiple times. A week

later, a competitor— likely an employee from Aurobindo or Heritage—exchanged

                                          830
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 831 of 1082




text messages with the same employee at Sandoz to confirm she had his correct cell

phone number.

      3342. During this time, an employee at Aurobindo also spoke with employees

at Glenmark and Sandoz about price increases for Fosinopril-HCTZ.

      3343. On May 15, 2014, a large pharmacy customer informed Heritage that

Aurobindo had recently provided a lower bid for Fosinopril-HCTZ. Sather

recommended that Heritage not reduce its price to retain business, because she was

confident that Aurobindo would stick to the pricing strategy she and Aurobindo had

reached the previous day.

      3344. Heritage’s Sather continued her pricing discussions on Fosinopril-HCTZ

in person while at the June 2014 HDMA Business and Leadership Conference. On

June 3, Sather had dinner and drinks with a number of Heritage’s competitors at the

Sandbar Restaurant, including a contact at Sandoz.

      3345. Following these trade association meetings, there was a sharp uptick in

discussions among competitors. In the week of June 3-10, 2014, an Aurobindo

employee had three phone calls with a Sandoz employee and five phone calls and

multiple text messages with Glenmark, likely to discuss pricing of at least Fosinopril-

HCTZ.

      3346. On June 16, 2014, a different Glenmark employee called a different

Aurobindo employee and they spoke for approximately 22 minutes. Again, these

discussions were likely about pricing of Drugs at Issue, including Fosinopril-HCTZ.

                                          831
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 832 of 1082




      3347. A week later, on June 23, the Heritage sales team had a meeting where

they discussed the price increases targeted for the identified drugs. The proposed

increase for Fosinopril-HCTZ was 200%.

      3348. Two days later, Heritage’s Lukasiewicz spoke with his Aurobindo

contact for approximately 18 minutes, on June 25, the day before Heritage issued

price increase letters for numerous drugs, including Fosinopril-HCTZ. They spoke

for approximately three minutes again on July 7, 2014.

      3349. Also on June 25, a Heritage employee texted a contact at Citron to

discuss Citron’s entry into the Glyburide market and proposed price increases in that

market. During this text exchange, Heritage learned for the first time that Citron was

also planning to enter the market for Fosinopril-HCTZ. After learning about Citron’s

proposed entry into the Fosinopril- HCTZ market, the Heritage employee disclosed

Heritage’s plan to increase the pricing for Fosinopril-HCTZ. She also informed the

Citron employee that Aurobindo was a competitor for Fosinopril-HCTZ.

      3350. Just as the anticompetitive agreement between Heritage’s Malek and

Teva’s Patel started with one Drug at Issue (Nystatin oral tablets) and evolved into an

agreement about seven Drugs at Issue, this exchange between Heritage and Citron

provides another example of the overarching conspiracy at work. Although Heritage

contacted Citron to discuss pricing on Glyburide, the communications—and

anticompetitive agreement—naturally and inevitably expanded to include an

additional Drug at Issue, in this instance, Fosinopril-HCTZ.

                                          832
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 833 of 1082




      3351. On June 26, 2014, Heritage issued price increase notices for nine drugs,

including Fosinopril-HCTZ.

      3352. On June 27, the day after Heritage began sending out price increase

notices for Fosinopril-HCTZ, an employee of Aurobindo and an employee of

Glenmark spoke twice, with one of their calls lasting almost 18 minutes. Over the

next several months, Glenmark and Aurobindo continued to speak about at least

Fosinopril-HCTZ.

      3353. On July 1, 2014, a Citron employee called an employee at Heritage to

discuss Citron’s agreement to raise prices on certain drugs and to discuss Heritage’s

price increase plan for Fosinopril-HCTZ. They spoke for approximately 13 minutes.

During this conversation, the Citron employee told Heritage that they should not

communicate with Citron through e-mail, but should instead orally convey any

sensitive information about pricing for Fosinopril-HCTZ or any other drugs.

      3354. Employees of Heritage and Citron spoke for approximately 22 minutes

again on July 2, 2014, about Fosinopril-HCTZ and other drugs. These conversations

continued throughout at least July and August of 2014.

      3355. On July 18, 2014, a Heritage employee – likely Lukasiewicz – spoke with

a Glenmark employee for approximately 23 minutes about at least Fosinopril-HCTZ.

On July 30, 2014, they spoke for more than five minutes about the same thing.




                                          833
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 834 of 1082




       3356. By this time, Heritage had double its list (WAC) prices for Fosinopril-

HCTZ. Fosinopril-HCTZ prices remained elevated – and well above the competitive

price – thereafter.

       3357. The “fair share” agreement among Defendants enabled Heritage to

maintain and even increase its market share for Fosinopril-HCTZ, even though it had

raised prices above a competitive level, thereby injuring Plaintiffs.

       3358. During this timeframe, Citron also was communicating directly with

Aurobindo. On July 28, 2014, an employee of Citron called and texted an employee

at Aurobindo several times until the two were finally able to connect by phone. They

spoke later that day for approximately 24 minutes.

       3359. That day, Citron confirmed internally that Heritage had increased its list

prices for Fosinopril-HCTZ, and also had raised prices on two other drugs that

Citron was trying to match on price increases: Glyburide and Glyburide-Metformin.

       3360. A Citron employee spoke with an employee of Glenmark twice on July

14, 2014. The first call lasted for approximately seven minutes. The second call,

which occurred shortly thereafter, was for approximately 13 minutes. The next day,

Citron increased its Fosinopril-HCTZ prices to be in line with the price increases

adopted by Heritage.

       3361. Although Heritage significantly raised its prices for Fosinopril-HCTZ, it

did not lose market share until at least 2016 (when it appears to have begun to exit the




                                           834
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 835 of 1082




market). Maintaining a dominant share of the market was only possible because of the

“fair share” agreement among Heritage, Aurobindo, Citron, Glenmark and Sandoz.

       3362. No shortages or other competitive market features can explain

Defendants’ price increases of Fosinopril-HCTZ.

       3363. The elevated prices of Fosinopril-HCTZ that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       3364. The unlawful agreement between Aurobindo, Citron, Glenmark,

Heritage, and Sandoz regarding Fosinopril-HCTZ was part of all Defendants’

overarching conspiracy to unreasonably restrain trade and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       DH. Glipizide-Metformin
       3365. Glipizide-Metformin HCl, also known by the brand name Metaglip®, is

used to treat high blood sugar levels that are caused by Type 2 Diabetes Mellitus.

       3366. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Glipizide-

Metformin at least as follows:

       3367. Since 2009, numerous Defendants have sold Glipizide-Metformin,

including Mylan, Teva, Sandoz (which had mostly exited the market by 2010), Actavis


                                            835
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 836 of 1082




(which had mostly exited the market by 2014), Heritage (which entered the market in

2010 and mostly exited the market by July 2017), Sun (sold de minimis amounts up

until 2016) and Zydus (entered the market in September 2016).

      3368. By April of 2014, Defendants Heritage, Teva and Mylan controlled

nearly the entire Glipizide-Metformin market.

      3369. As noted above, on April 15, 2014, Heritage’s Malek called Teva’s Patel

and the two spoke for approximately 17 minutes and discussed seven different Drugs

at Issue for which Teva was a competitor of Heritage, including Glipizide-Metformin.

During their conversation, Patel agreed that if Heritage increased prices for the seven

drugs they discussed, including Glipizide-Metformin, Teva would support the price

increases.

      3370. Heritage’s Malek and Teva’s Patel spoke several more times over the

next several months to confirm and finalize their agreements regarding numerous

drugs, including Glipizide-Metformin.

      3371. As discussed above, during an April 22, 2014, Heritage sales team

teleconference, numerous drugs were slated for a price increase, including Glipizide-

Metformin. Concurrent with these discussions, and as outlined throughout, Heritage

sales staff were also speaking with Defendants to formalize pricing agreements. For

Heritage, O’Mara was responsible for communicating with Mylan (either Aigner or

Nesta) about a number of drugs, including Glipizide-Metformin.




                                          836
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 837 of 1082




      3372. On April 23, the day after Malek directed Heritage’s sales team to

contact Defendants about price increases, Mylan and Heritage agreed to raise prices

on at least three different drugs, including Glipizide-Metformin (as well as Doxy

Mono and Verapamil). O’Mara conveyed this agreement with Mylan to Malek via e-

mail the same day.

      3373. Teva and Mylan were also in frequent communication with each other

about pricing. On May 9, 2014, an employee at Mylan and an employee at Teva spoke

with each other multiple times about pricing for at least Glipizide-Metformin. Their

conversations included one call that lasted approximately seven minutes. Their

communications continued throughout 2014.

      3374. Also on May 9, 2014, Heritage held an internal call about price increases.

Glipizide-Metformin was one of the drugs slated for a price increase.

      3375. Heritage had a call on June 25 and discussed an analysis of the proposed

price increases and reviewed inter-competitor communications. The next day,

Heritage began notifying customers of price increases for nine drugs, including

Glipizide-Metformin. Glipizide-Metformin was slated to double in price, effective

July 1, 2014. Price Increase Notices were also mailed on June 26.

      3376. By July 9, 2014, Heritage had increased prices of Glipizide-Metformin

nationwide for at least 27 different customers.

      3377. On August 20, 2014, an unidentified individual – likely a Heritage

employee – updated a Sun employee via text messages on the agreements Heritage

                                          837
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 838 of 1082




had reached with Actavis to increase the prices of Glyburide-Metformin and

Verapamil. These text messages occurred just days before the start of the 2014

NACDS Total Store Expo, which was attended by employees of Heritage, Teva,

Mylan, and Sun who are directly implicated in anticompetitive communications:

Heritage (Glazer, Malek, O’Mara and Sather), Mylan (Aigner and Nesta), and Teva

(Patel). Numerous other Defendants’ employees attended as well. See Exhibit 1.

      3378. Because of their anticompetitive agreement, neither Teva nor Mylan

challenged Heritage on its price increases. By November of 2014, Teva had increased

its bid prices of Glipizide-Metformin to potential customers.

      3379. Throughout the rest of the relevant period, following Heritage, Mylan

and Teva’s price increases, the list (WAC) prices announced for Glipizide-Metformin

by Heritage, Mylan and Teva, as well as by Defendants Actavis, Sandoz and Zydus,

were virtually identical and unchanged, regardless of the number of sellers in the

market and despite multiple entrances and exits from the market. This is because

price competition was absent from this market and is further evidence of Defendants’

“fair share” agreement. Rather than compete in the market, Defendants announced

identical list prices, then, as described above, colluded with each other to elevate the

prices paid by their customers.

      3380. No shortages or other competitive market features can explain the

elevated pricing of Glipizide-Metformin.




                                           838
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 839 of 1082




      3381. The elevated prices of Glipizide-Metformin resulted from Defendants’

anticompetitive conduct and have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      3382. The unlawful agreement between at least Heritage, Mylan and Teva

regarding Glipizide-Metformin was part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

      DI.     Glyburide
      3383. Glyburide tablets (“Glyburide”) are a commonly prescribed oral anti-

diabetic medication used to treat high blood sugar levels caused by Type 2 Diabetes.

Introduced in the mid-1980’s under the brand names Micronase and DiaBeta, generic

Glyburide has been available since the mid-1990’s.

      3384. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Glyburide

as follows:

      3385. As of April of 2014, Defendants Aurobindo, Heritage, and Teva were

the dominant sellers of Glyburide. A few months later, Defendant Citron entered the

Glyburide market, in July of 2014.




                                           839
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 840 of 1082




      3386. As detailed above, on April 15, 2014, Heritage’s Malek called Teva’s

Patel and they discussed seven different Drugs at Issue, including Glyburide. During

their conversation, Heritage and Teva agreed not to compete in the Glyburide market.

Malek and Patel spoke several more times over the next several months to confirm

and finalize their agreements regarding Glyburide and numerous other drugs.

      3387. As discussed above, on April 22, 2014, the Heritage sales team held a

teleconference during which Malek identified a large number of drugs that Heritage

targeted for price increases, including Glyburide. At the time of this call, Aurobindo

and Teva were Heritage’s only competitors in the Glyburide market.

      3388. Malek was responsible for communicating with Teva (among other

Defendants) and Lukasiewicz was assigned to communicate with Aurobindo. Malek

and Glazer directed Heritage employees to communicate with their competitors in

order to reach agreements to raise prices. Malek and Glazer sent several e-mails

directing their sales staff to reach agreements with their competitors in the generic

Glyburide market, among other generic markets, as soon as possible.

      3389. For example, on April 28, 2014, Malek sent an e-mail to one Heritage

employee – likely Lukasiewicz – concerning the status of discussions with Aurobindo.

      3390. Glazer followed up the next day (April 29) with an e-mail to Lukasiewicz

requesting further information, and Malek sent another e-mail the day after that, on

April 30, requesting an update. Lukasiewicz eventually connected with his Aurobindo




                                           840
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 841 of 1082




contact on May 8, 2014, when the two spoke for a quarter of an hour. During this

call, they agreed to raise the price of a number of drugs, including Glyburide.

      3391. Lukasiewicz also spoke with his contact at Glenmark for a quarter-hour

the same day, and the following day, an Aurobindo employee spoke with an employee

of Glenmark, likely about Fosinopril-HCTZ. While co-ordinating price increases for

Glyburide as part of the overarching conspiracy, Aurobindo, Heritage, Glenmark and

Sandoz were also coordinating price increases for Fosinopril-HTCZ.

      3392. On May 9, 2014, Heritage’s sales team had another teleconference to

share the results of their conversations with competitors and further discuss planned

price increases for at least nine generic drugs, including Glyburide. Verapamil,

Theophylline, Paromomycin, Nystatin, Nimodipine, Leflunomide, Glyburide-

Metformin, and Fosinopril-HCTZ were all slotted for price increases.

      3393. The following week, on May 14, Heritage’s Sather met in person and

discussed price increase strategies with several competitors at MMCAP in

Bloomington, Minn. During that meeting, Aurobindo and Heritage’s Sather agreed to

raise the prices of Glyburide. Sather confirmed this agreement in a May 15 e-mail to

Malek. Sather also indicated that she would try to meet with Teva at MMCAP.

      3394. On June 23, 2014, Heritage employees met and discussed the specific

percentage amounts they would seek to increase Glyburide, as well as other generic

drugs, and the strategies for doing so. They reached a consensus that Glyburide

prices would be increased by 200%.

                                          841
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 842 of 1082




      3395. Over the next several weeks, Heritage employees continued reaching out

to numerous generic drug competitors and potential competitors—including in the

Glyburide market – in order to secure agreements to raise prices for Glyburide and

other generic drugs.

      3396. On June 25, 2014, one Heritage employee texted a contact employed at

Defendant Citron, to discuss whether Citron would be selling Glyburide in the near

future. Once it was determined that Citron would be entering the Glyburide market,

Citron and Heritage had extensive phone, text message, and in-person conversations

concerning Citron’s pricing and bidding strategies for Glyburide.

      3397. For example, on July 1, 2014, Citron called an employee at Heritage and

they spoke for approximately 13 minutes, confirming Citron’s agreement to raise

prices on certain drugs, including Glyburide. During this conversation, the Citron

employee told Heritage that they should not communicate with Citron via e-mail, but

should instead orally convey any sensitive information about pricing for Glyburide or

other drugs. This was done to avoid leaving detailed electronic records of their

collusion, especially of the terms of their agreements; the two spoke for approximately

22 minutes the next day.

      3398. As Citron entered the Glyburide market in July, 2014, it frequently

contacted Heritage about Glyburide pricing and bidding strategies. Citron set an

initial target of obtaining less than 10% of the Glyburide market. Citron was careful,




                                          842
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 843 of 1082




however, to co-ordinate with Heritage so that it could acquire additional market share

without eroding the price increases.

      3399. Citron and Heritage’s discussions did not occur in isolation. Concurrent

with these pricing discussions, Heritage’s Malek and his sales team continued to

communicate with Defendants about pricing for Glyburide and other Drugs at Issue.

      3400. By July 9, 2014, Heritage had announced Glyburide price increases for at

least seventeen customers. Teva also had increased pricing on Glyburide. Citron, after

confirming internally that Heritage had increased its list prices for Glyburide, also

increased its Glyburide pricing in line with the price increases on July 15, 2014.

      3401. Because of Defendants’ conspiracy and the principles of “playing fair,”

throughout the summer, Teva, Aurobindo, Citron, and Heritage were in contact with

each other to ensure they were complying with their agreements on pricing for

Glyburide.

      3402. For example, because of Heritage’s price increases, on July 9, 2014, a

large national retail chain asked Teva to bid on both Glyburide and Nystatin. But

instead of quoting a price that would win the business, Teva—following Defendants’

agreement—raised its own prices for Glyburide to a similar level to Heritage’s.

      3403. Similarly, in response to Heritage’s price increase on Glyburide and

other drugs discussed in this complaint, a large wholesaler separately e-mailed Teva

and Aurobindo on July 25, 2014, and asked for bids. Aurobindo and Teva




                                           843
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 844 of 1082




immediately contacted Heritage to co-ordinate their responses and ensure that they

were complying with their pricing agreements.

       3404. Teva’s Patel and Heritage’s Malek spoke for a quarter of an hour on the

day the wholesaler’s request was received. After this conversation, Teva declined to

provide a bid to the wholesaler.

       3405. The same day, Malek sent a text message to an individual, likely at

Aurobindo. Malek and this individual then spoke for almost a quarter of an hour and

agreed Aurobindo would not provide a Glyburide bid to the wholesaler. Ultimately,

neither Teva nor Aurobindo responded to the request for a bid.

       3406. While Teva, Aurobindo, and Heritage were trying to maintain their price

increases for Glyburide, Citron was also communicating directly with Aurobindo,

likely to co-ordinate its entry into at least the Glyburide market.

       3407. On July 28, 2014, a Citron employee called and texted an Aurobindo

employee several times until the two were finally able to connect by phone. They

spoke later that day for approximately 24 minutes, discussing the pricing of Glyburide

and other Drugs at Issue.

       3408. No shortages or other competitive market features can explain

Defendants’ price increases for Glyburide.

       3409. The elevated prices of Glyburide resulted from Defendants’

anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

                                           844
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 845 of 1082




levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       3410. The unlawful agreement between Aurobindo, Citron, Heritage and Teva

regarding Glyburide was part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

       DJ.    Glyburide-Metformin
       3411. Glyburide-Metformin tablets (“Glyburide-Metformin”), also known by

the brand name Glucovance, are used to treat Type 2 diabetes symptoms.

       3412. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Glyburide- Metformin, as follows:

       3413. Glyburide-Metformin has been marketed and sold by a number of

Defendants since 2009, including Actavis, Aurobindo, Citron (which entered the

market in August, 2014), Dr. Reddy’s (which sold only de minimis amounts during the

Relevant Period), Heritage (which entered the market in January, 2013), Par (selling

only de minimis amounts by 2010), Sandoz (which sold only only de minimis amounts by

2013), Teva, and Zydus (which entered the market in September of 2016).

       3414. As of April, 2014, the dominant sellers in the market for Glyburide-

Metformin were Teva, Aurobindo, and Actavis. Heritage had approximately a 5%

market share, but nonetheless wanted to raise prices.


                                            845
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 846 of 1082




      3415. As discussed above, on April 15, 2014, Heritage’s Malek called Teva’s

Patel and the two discussed a number of Drugs at Issue, including Glyburide-

Metformin. Patel and Malek agreed not to compete on these drugs. Over the next

several months, Malek and Patel spoke several more times reconfirming and finalizing

their agreements.

      3416. On April 22, 2014, Heritage held a teleconference during which Malek

identified a large number of drugs that Heritage targeted for price increases, including

Glyburide-Metformin. After the call, Malek assigned Lukasiewicz to contact

Aurobindo about Glyburide-Metformin (and, as discussed above, Fosinopril-HCTZ),

and Sather was assigned to Actavis to discuss Glyburide-Metformin.

      3417. Heritage NAM Sather was assigned to speak with Defendants Actavis,

Sun, and Lannett and, through her discussions, reached pricing agreements on at least

five drugs: Nystatin, Paromomycin, Glyburide-Metformin, Verapamil, and Doxy

Mono. Right after the Heritage sales call and in response to Malek’s direction, Sather

communicated with three different competitors about multiple drugs – including with

Actavis about Glyburide-Metformin. Sather spoke with Actavis for nine minutes the

day of the April 22 pricing call and reached an agreement with Actavis to raise the

price of Glyburide-Metformin (and, as discussed below, Verapamil). Sather updated

Malek on her communications with Actavis on May 8, 2014.




                                          846
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 847 of 1082




      3418. Within Actavis, news of its agreement with Heritage spread quickly. On

April 28, 2014, an e-mail to the Actavis sales and pricing team discussed the

agreement and potential price increases for a number of different drugs.

      3419. A week later, in response to that April 28 e-mail, on May 6, an Actavis

employee called an employee at Mylan, and they spoke for five minutes. They spoke

three more times on May 6, with one call lasting a quarter of an hour. They continued

to communicate over the next several months and likely continued to discuss pricing

for Glyburide-Metformin.

      3420. On April 28, 2014, Heritage CEO Glazer sent an e-mail to Lukasiewicz

directing him to contact Aurobindo about potential price increases on a number of

drugs, including Glyburide-Metformin. Tellingly, Glazer told Lukasiewicz not to put

any of his communications with Aurobindo on pricing in writing. Lukasiewicz

exchanged several voice-mails with his contact at Aurobindo on April 28 and 29.

Glazer requested status updates from Lukasiewicz several times at the end of April.

      3421. Heritage’s Lukasiewicz and his Aurobindo contact spoke for

approximately a quarter hour on May 8, 2014. During this phone call, they reached an

agreement to raise the prices of at least Glyburide, Glyburide-Metformin and

Fosinopril-HCTZ.

      3422. And, as noted above, on May 15, 2014, while attending the MMCAP

National Member Conference, Sather confirmed pricing agreements for five different

drugs with three different Defendants. Among the agreements Sather confirmed was

                                          847
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 848 of 1082




an agreement with Aurobindo on pricing for Glyburide-Metformin and two other

drugs.

         3423. Concurrent with these discussions, on May 12, an employee of Actavis

spoke with Bob Cunard, the CEO of Aurobindo, twice about its Glyburide-

Metformin pricing. Between May 19 and May 22, 2014, that same Actavis employee

also exchanged thirty text messages with a Teva employee about drug pricing.

         3424. On June 25, 2014, a Heritage employee texted an employee at Citron

about Citron’s entrance into the Glyburide market. As part of this discussion, they

also spoke about Glyburide-Metformin, a drug which Citron had approval to sell, but

was not actively selling at the time.

         3425. In July, 2014, both Heritage and Teva increased their WAC prices for

Glyburide-Metformin.

         3426. Citron took note of these actions. On July 9, 2014, in an internal memo,

Citron noted that both Heritage and Teva had increased their prices on three different

drugs, including Glyburide-Metformin. In the same memo, a Citron employee then

reiterated Citron’s intent to abide by the agreement with Heritage and Teva.

         3427. On August 20, 2014, a person – likely a Heritage employee – exchanged

text messages with a Sun employee. The text exchange described the agreements

reached with Actavis to increase the price of Glyburide-Metformin and Verapamil.

This, again, highlights the overarching nature of the conspiracy and the fact that all

Defendants were competitors in all drugs that were not presently subject to an

                                           848
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 849 of 1082




Exclusivity Period; Sun was kept apprised of agreements (in this case, between

Actavis and Heritage) relating to Drugs at Issue that it did not market or sell because

it could have chosen to enter those other markets.

      3428. By September of 2014, Citron was ready to enter the Glyburide-

Metformin market, but instead of undercutting the prices of Actavis, Aurobindo,

Heritage and Teva in an effort to gain market share, Citron announced list (WAC)

prices higher than all of the incumbent suppliers.

      3429. No shortages or other market features can explain Defendants’ price

increases for Glyburide-Metformin.

      3430. The elevated prices of Glyburide-Metformin that resulted from

Defendants’ anticompetitive conduct have injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market, and will continue at these

elevated levels indefinitely unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

      3431. The unlawful agreement between Actavis, Aurobindo, Citron, Heritage

and Teva regarding Glyburide-Metformin was part of all Defendants’ overarching

conspiracy to unreasonably restrain trade and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

      DK. Leflunomide
      3432. Leflunomide, also known by the brand name Arava®, is an

immunosuppressive disease-modifying antirheumatic drug used to treat active,


                                           849
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 850 of 1082




moderate-to-severe rheumatoid arthritis and psoriatic arthritis.

       3433. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Leflunomide as follows:

       3434. As of April of 2014, the main sellers in the market for Leflunomide were

Defendants Apotex, Teva, and Heritage. Heritage was a dominant seller in the

market, with a 60% market share.

       3435. As discussed above, during the week of April 14, 2014, Malek met with

two employees and asked them to analyze the impact of price increases for numerous

generic drugs, including Leflunomide.

       3436. Before introducing the market-wide price increases to the rest of his

sales team, Malek began communicating with Patel at Teva about at least seven Drugs

at Issue, including Leflunomide.

       3437. On April 15, 2014, Malek and Patel spoke on the phone and agreed that

if Heritage increased prices for at least Leflunomide, Acetazolamide, Glipizide-

Metformin, Glyburide, and Glyburide-Metformin, Teva would follow those increases,

and impose identical or nearly-identical prices on its own customers.

       3438. Malek and Patel spoke several more times over the next several months

to co-ordinate and re-confirm their agreements and to keep each other updated on

market developments for Leflunomide and other pharmaceuticals. During this time,

Malek kept Patel updated on the progress of Heritage’s proposed price increases.

                                            850
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 851 of 1082




      3439. While Malek was speaking with Teva’s Patel about increasing prices on

Leflunomide, he and other Heritage employees were also in contact with individuals

from Apotex to discuss price increases for at least Leflunomide.

      3440. During the infamous April 22, 2014 Heritage sales call, Malek identified

Leflunomide as a drug slated for an increase. In the wake of this call, Malek

personally took responsibility for communicating with Teva. Matt Edelson was

assigned communicating with Apotex.

      3441. Defendants had numerous opportunities to meet in person at industry

meetings and conferences to discuss and co-ordinate their pricing of Leflunomide.

For example, on April 26-29, Heritage’s Glazer attended the NACDS Annual Meeting

where he had the opportunity to meet with representatives from Teva and Apotex,

among others. See Exhibit 1.

      3442. On May 2, 2014, Heritage’s Edelson spoke with Apotex’s Beth Hamilton

for thirteen minutes about at least Leflunomide. Four days later, on May 6, after

learning that Teva would be exiting the Leflunomide market, a Heritage employee—

likely Edelson—had two more phone calls with Apotex’s Hamilton.

      3443. After speaking with Hamilton, Edelson e-mailed Malek to report what

they discussed. Malek replied, confirming the strategy with Edelson. That same day

(May 6), either Malek or Edelson called an Apotex employee. They had two calls,

each lasting nine or eight minutes.




                                          851
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 852 of 1082




       3444. The next day – on May 7, 2014 – Edelson and Hamilton had two more

telephone conversations where they agreed to avoid competition and increase prices

on Leflunomide. After seven phone calls in five days, the agreement was finalized.

       3445. The day after that, on May 8, in response to an e-mail from Malek

requesting a status update, Edelson provided an additional update on his discussions

with Apotex.

       3446. The next day, May 9, Heritage had another internal conference call

discussing the list of drugs proposed for increases, including for Leflunomide. During

the conference call, the Heritage sales team shared the results of their conversations

with competitors, including Apotex.

       3447. On May 27, Heritage learned that Apotex had increased its price on

Leflunomide to bring it line with Heritage’s price.

       3448. A month later, on June 26, 2014, Heritage began sending new price

increase notices to its customers for at least nine drugs, including Leflunomide.

       3449. Beginning the month after that, in July of 2014, rather than compete for

Leflunomide sales, Teva ceded the market to Apotex and Heritage and began to exit

the market.

       3450. No shortages or other market features can explain these Leflunomide

price increases.

       3451. The elevated prices of Leflunomide that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

                                          852
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 853 of 1082




they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

         3452. The unlawful agreement between Apotex, Heritage and Teva for

Leflunomide was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         DL. Paromomycin
         3453. Paromomycin, also known by the brand names Humatin®, Catenulin®

and others, is a broad-spectrum antibiotic used to treat amoeba infection in the

intestines and complications of liver disease.

         3454. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Paromomycin as follows:

         3455. Sun and Heritage were the sellers of Paromomycin during the Relevant

Period. Heritage was a dominants seller, with approximately 65% market share.

         3456. As discussed above, starting in at least June of 2012, Heritage and Sun

began discussing price increases and market allocation for at least Paromomycin and

Nimodipine.




                                            853
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 854 of 1082




       3457. At Malek’s direction, Ann Sather contacted Sun—likely Knoblauch.

Throughout the summer of 2012, Heritage’s Sather exchanged numerous text

messages and had multiple phone calls with her Sun contact.

       3458. Heritage and Sun, as well as other Defendants, had the opportunity to

discuss pricing and market share and otherwise further their conspiratorial discussions

at trade meetings throughout this period, including at the October GPhA Fall

Technical Conference. See Exhibit 1.

       3459. As part of Defendants’ overarching conspiracy, by the end of October

2012, Sun had increased its list WAC prices for Paromomycin to be identical with

Heritage’s pricing. Despite their different initial prices, Heritage and Sun kept their

list prices at the same level thereafter.

       3460. After the Heritage teleconference with the sales team of April 22, 2014,

in which Paromomycin was targeted for a price increase, Malek assigned Anne Sather

to communicate with Sun.

       3461. Right after that Heritage sales call, Sather communicated with three

different competitors—Sun, Actavis, and Lannett—and reached a number of pricing

agreements with these Defendants covering at least five different drugs, including

Paromomycin.

       3462. Sather spoke with Susan Knoblauch, her counterpart at Sun, for more

than ¾ of an hour. During this conversation, Sather and Knoblauch discussed




                                            854
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 855 of 1082




pricing and agreed to increase the prices of numerous drugs, including Paromomycin.

Sather thereafter immediately reported her agreement with Sun to Malek.

      3463. In response to a May 8 status request from Malek, Sather e-mailed him

to report the agreement she had reached with a number of competitors, including

with Sun for Paromomycin. Sather also reported agreements she reached with

Actavis for Glyburide-Metformin and Verapamil, with Lannett for Doxy Mono, and

with Sun for Nystatin; during an internal Heritage call the next day, Paromomycin

remained on the list of drugs slated for a price increase.

      3464. Heritage and Sun spoke again for more than twelve minutes on May 20.

During the call, Heritage learned that Sun would be making changes to the production

of Paromomycin. Malek was immediately informed of this development.

      3465. On June 23, Heritage employees discussed the specific percentage

increases they would seek for a variety of drugs. Paromomycin was slated for a 100%

increase.

      3466. Heritage had a final call confirming that Paromomycin would have a

price increase on June 25, 2014, and the next day Heritage began sending out price

increase notices.

      3467. By July 9, 2014, Heritage announced price increases for Paromomycin to

at least thirteen different customers nationwide. Over the ensuing months, pursuant

to their agreement, Heritage and Sun continued to increase their prices for

Paromomycin.

                                           855
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 856 of 1082




         3468. No shortages or other market features can explain Defendants’ price

increases for Paromomycin.

         3469. The elevated prices of Paromomycin that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

         3470. The unlawful agreement between Heritage and Sun regarding

Paromomycin was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         DM. Theophylline Extended Release
         3471. Theophylline Extended Release (“Theophylline or “Theophylline ER”),

also known by the brand name Theodur®, is used to treat asthma and airway

narrowing associated with long-term asthma or other lung problems, such as chronic

bronchitis and emphysema. Theophylline is an extended release medication, which

means that it is released into the body throughout the day.

         3472. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Paromomycin as follows:




                                            856
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 857 of 1082




        3473. Prior to Heritage’s entry into the market for 300mg and 450mg

Theophylline tablets in late 2011, Teva had captured nearly 100% of sales. Teva

marketed and sold Theophylline during the Relevant Period at least in part through its

subsidiary, PLIVA.

        3474. Instead of pricing its Theophylline products below Teva’s, in order to

gain market share, Heritage announced list prices that were identical to, or even

slightly higher than, those of Teva. Even with Heritage’s market entry, Theophylline

prices remained relatively high and stable. Consistent with their “fair share”

agreement, prices did not decline, as would be expected in a competitive market.

        3475. In early 2014, Teva began considering Theophylline for another price

increase. On February 4, 2014, Teva’s Patel contacted Heritage’s Malek for the first

time since she went on maternity leave in August of 2013. Malek returned her call the

next day and the two spoke for more than an hour, discussing price increases for

Theophylline and at least one other drug (Nystatin, as discussed above).

        3476. Three days later, on February 7, a Heritage employee created a

spreadsheet that included Theophylline as a candidate for price increases.

        3477. Throughout February and March of 2014, Malek and Patel had a series

of phone calls discussing price increases for multiple drugs, including Theophylline.

        3478. Shortly thereafter, Teva began implementing across-the-board price

increases for Theophylline. These price increases also had an effective date of April 4,

2014.

                                          857
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 858 of 1082




      3479. By the time Heritage held its April 22, 2014, meeting with its sales team

to discuss a number of price increases, it had already agreed to follow Teva on at least

the Theophylline and Nystatin price increases. As he outlined the proposed price

increases, Malek specifically told his sales team that Heritage would follow Teva’s

price increase on Theophylline.

      3480. On April 24, 2014, Teva received an e-mail from a customer seeking an

adjustment to its price increase. Consistent with its agreement with Heritage, Teva

stuck to its price increase for Theophylline.

      3481. On May 9, 2014, Heritage had an internal sales call regarding the drugs

subject to price increases, including Theophylline. Several weeks later, on June 23,

Heritage employees discussed the specific percentage price increases they would seek.

Theophylline was slated for a 150% increase.

      3482. On June 25, Malek had a nearly 14-minute call with a Teva employee,

likely Patel. Malek reported that Heritage would be sending out price increase notices

on June 26 for Theophylline and several other drugs – drugs for which Heritage and

Teva had agreed to raise prices.

      3483. The next day, June 26, Heritage began telling customers that it would be

increasing prices for nine drugs, including Theophylline. By July 9, 2014, among the

other price increases it implemented, Heritage increased its Theophylline prices to at

least twenty different customers nationwide.




                                           858
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 859 of 1082




         3484. Teva and Heritage imposed list price (WAC) increases of approximately

80% on 300mg tablets and approximately 30% on 450mg tablets.

         3485. No shortages or other market features can explain Defendants’ price

increases for Theophylline.

         3486. The elevated prices of Theophylline that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

         3487. The unlawful agreement between Heritage and Teva regarding

Theophylline was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         DN. Verapamil HCL
         3488. Verapamil HCL (“Verapamil”), also known by various brand names, is a

calcium channel blocker used to treat hypertension, angina, and certain heart rhythm

disorders. It works by relaxing the muscles of the heart and blood vessels.

         3489. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Verapamil

as follows:




                                            859
      Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 860 of 1082




        3490. From 2009 forward, Actavis and Mylan have dominated the market for

Verapamil HCL regular release tablets and for certain dosages of Verapamil HCL

sustained release capsules. Combined, the two companies enjoyed nearly 100% market

share until Heritage began to gain tablet share in 2013.

        3491. Heritage entered the Verapamil tablet market in the second half of 2011,

but its share remained around 5% until 2013. When Heritage entered, it announced

list (WAC) prices identical to Mylan and slightly higher than Actavis for 80mg tablets.

Heritage announced prices slightly higher than both Mylan and Actavis for 120mg

tablets. Heritage did not begin to sell 40mg Verapamil tablets until the second half of

2015, at which point it set list prices identical to Actavis, the only seller of 40mg

tablets at that time.

        3492. Instead of entering the market with lower prices of Verapamil tablets in

order to gain market share—as would have occurred in a competitive market—

Heritage priced its tablets identically or even higher than the incumbent producers,

Actavis and Mylan. While inconsistent with a competitive market, this was entirely

consistent with Defendants’ “fair share” agreement, and in fact was done pursuant to

it.

        3493. Without offering better prices, Heritage was hard pressed to gain market

share, and initially was able to capture only a sliver of the market. In October of

2012, however, Mylan increased its tablet prices by approximately 50%, which

facilitated Heritage rapidly gaining market share. By January of 2013, Heritage had

                                            860
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 861 of 1082




captured more than 25% of the entire tablet market. As devised by their “fair share”

agreement, market shares between Actavis, Heritage and Mylan quickly stabilized and

remained relatively constant thereafter.

       3494. In the months prior to Mylan’s price increases, Actavis, Heritage and

Mylan had numerous opportunities to meet and discuss Verapamil. See Exhibit 1; for

example, all three Defendants attended the HDMA Business Leadership Conference

in San Antonio in early June, 2012. All three also attended the GPhA Fall Technical

Conference in Bethesda, MD, which took place on October 1-3 of the same year.

       3495. Similarly, shortly after the 2013 NACDS Total Store Expo in Las Vegas

attended by (among others) Actavis, Mylan (Nesta and Aigner) and Heritage (Glazer,

Malek, O’Mara, Sather and Edelson), Mylan raised the WAC prices of its Verapamil

capsules to identical levels as Actavis.

       3496. As market shares for Verapamil tablets between Actavis, Heritage and

Mylan stabilized, Heritage aimed to implement a price increase. Verapamil was on the

list of drugs that Heritage’s Malek identified on the April 22, 2014 sales team call.

       3497. As part of those price increase discussions, Heritage’s O’Mara had the

primary responsibility for communicating with Mylan about Verapamil. On April 23,

O’Mara contacted his counterpart at Mylan, likely Aigner. O’Mara and his opposite

number at Mylan agreed to raise prices on at least three different drugs, including

Verapamil and, as discussed supra, at least also Doxy Mono and Glipizide-Metformin.




                                           861
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 862 of 1082




       3498. Immediately after speaking with Mylan’s Aigner, O’Mara e-mailed Malek,

providing an update of his discussions with Mylan.

       3499. Heritage’s Sather was responsible for speaking with Actavis about

Verapamil, among other drugs. On April 22, she and an Actavis employee spoke for

approximately 9 minutes and reached an agreement to raise the price of Verapamil

and other drugs.

       3500. News of the agreement on Verapamil and at least one other drug (as

discussed above, Glyburide) reached the Actavis sales and pricing team no later than

April 28, 2014, including through an internal e-mail discussing possible price increases

for a list of drugs.

       3501. A week after the April 28 e-mail, on May 6, 2014, an Actavis employee

called a Mylan employee and left a message seeking to discuss at least pricing for

Verapamil. The two spoke for three minutes on May 9 and spoke for almost seven

minutes on May 19, likely about pricing of at least Verapamil. They continued to

communicate with each other over the next several months.

       3502. On May 8, 2014, Malek e-mailed the Heritage sales team requesting an

update on competition communications. A Heritage employee responded to Malek’s

e-mail, providing an update on communications with at least Actavis (Verapamil and

Glyburide-Metformin), Lannett (Doxy Mono), and Sun (Nystatin and Paromomycin).




                                          862
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 863 of 1082




      3503. While Heritage did not increase its Verapamil prices market wide in July

as it did for other drugs, it announced a price increase for Verapamil to at least one

customer as the result of Defendants’ price increase efforts.

      3504. On August 20, 2014, a Heritage employee exchanged text messages with

an employee at Sun. The text exchange described the agreement Heritage and Actavis

reached to increase the price of Verapamil among other drugs.

      3505. Throughout this period, Actavis and Mylan co-ordinated increases on

their Verapamil HCL sustained release capsules (120mg, 180mg, 240mg). Throughout

the Relevant Period, price increases by Actavis and Mylan were staggered, but steady

and unexplained by market forces, because they were the result of Defendants’

anticompetitive agreement, including pricing agreement and co-ordination between

Actavis and Mylan.

      3506. From April of 2012 (shortly before Mylan imposed a price increase for

its Verapamil tablets) through April of 2016, Actavis and Mylan attended at least 25

trade events together. See Exhibit 1. Over this period, despite very different starting

places, Mylan’s and Actavis’s Verapamil capsule came to the same, much higher,

place: Mylan’s prices nearly tripled, and Actavis’s prices doubled. By the spring of

2016, Actavis and Mylan had imposed virtually identical list (WAC) prices.

      3507. The higher prices for 120mg, 180mg, and 240mg capsules enabled

Actavis also to raise its prices for 360mg capsules, for which it was the lone seller in

the market, again illustrating one of the many ways in which Defendants’ overarching

                                           863
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 864 of 1082




conspiracy reached to include products that some Defendants were not even selling.

As a result of this conspiracy, Actavis’s prices for 360mg capsules nearly tripled

between April, 2012 and May, 2016.

       3508. No shortages or other market features can explain Defendants’ price

increases for Verapamil during the Relevant Period.

       3509. The elevated prices of Verapamil that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       3510. The unlawful agreement between Actavis, Heritage, and Mylan regarding

Verapamil was part of all Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       DO. Fenofibrate
       3511. Fenofibrate, also known by brand names such as Tricor, is a medication

used to treat cholesterol conditions by lowering blood levels of “bad” cholesterol and

fats (such as LDL and triglycerides) and raising blood levels of high-density, “good”

cholesterol (HDL).

       3512. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Fenofibrate as follows:


                                           864
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 865 of 1082




      3513. As of the end of 2012, Teva and Lupin were the only major suppliers of

generic Fenofibrate 48mg and l45mg tablets, with Teva having approximately 65%

market share and Lupin having approximately 35% market share.

      3514. On February 27, 2013, a senior marketing executive at Teva e-mailed

multiple Teva colleagues, asking them to provide information on Mylan’s potential

entry to the market, including details of the timing of Mylan’s planned launch –

sensitive competitive information that, in the absence of Defendants’ overarching

conspiracy, would have been unavailable to Teva. In advance of this launch, Teva,

Lupin, and Mylan conspired to allocate the market for Fenofibrate.

      3515. In order to get this information, Teva’s then-Director of National

Accounts, Kevin Green, called Mylan’s Vice President of National Accounts, Jim

Nesta. Over the course of that day, Green and Nesta spoke at least four different

times. That same day, Green reported back to his Teva colleagues what he had

learned: that Mylan planned to launch Fenofibrate 48mg and 145mg in November.

      3516. A few months later, however, Teva made a startling discovery: Mylan

was moving its launch date for Fenofibrate dramatically. Rather than being months

away, Mylan’s launch date was actually scheduled for May 17, 2013 – just days away.

      3517. In a competitive market, this information would have been closely held

by Mylan, who would have wanted to surprise their competitors – but instead, the co-

conspirators disseminated this information and acted on it.




                                          865
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 866 of 1082




      3518. In general, because they were aware their conduct was flagrantly illegal,

Defendants tried to keep their communications regarding this conspiracy oral, so

there would be no record of who said what to whom: on May 6, 2013, Lupin

employee David Berthold called Teva employee Nisha Patel regarding this price

increase, and they spoke for approximately 22 minutes.

      3519. The next day, May 7, Mylan employee Jim Nesta called Jim Green at

Teva and Berthold at Lupin on the same subject, speaking to Green for approximately

11 minutes and to Berthold for approximately three minutes; the Nesta-Green call

began at 2:42 pm and was immediately followed – without even time for a bathroom

break in between – at 2:54 pm by the Nesta-Berthold call.

      3520. The day after that, May 8, 2013, Mylan’s Nesta called Berthold at Lupin

again on the same subject, speaking to Berthold for approximately four minutes.

      3521. But despite the co-conspirators’ best efforts to avoid leaving electronic

evidence of their words by communicating orally (including in person), the speed of

business sometimes required the convenience of written electronic communications,

and on that same day, May 8, 2013, Green e-mailed his colleagues at Teva regarding

this impending launch for Teva’s profitability and sales data on fenofibrate, a request

that was repeated the following day by Green’s boss at Teva, who also did so while

mentioning the fact that Mylan’s launch date for fenofibrate was imminent.

      3522. At the time, Green’s and Patel’s boss at Teva was K.G., Senior Director,

Marketing Operations.

                                          866
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 867 of 1082




      3523. On May 10, 2013, K.G. received the Teva sales and profitability

information he had requested. Because Defendants’ conspiracy meant Teva would

not compete for business beyond the agreed division of the market, and before there

was even a formal price challenge by Mylan at any of Teva’s customers, KG decided

that Teva would cede Teva’s Econdisc business to interloper Mylan, even though

Econdisc was a significant source of revenue and profit on fenofibrate; indeed,

Econdisc was Teva’s largest single customer (by volume) for the 48mg dose.

      3524. That same day, May 10, 2013, Green reached out to Nesta, his contact at

Mylan, and told him that Teva was on board with the scheme and Mylan would get

the Econdisc account. They spoke for a little over 10 minutes, whereupon Nesta

reached out to Patel at Teva, who in turn left a message for Berthold at Lupin, who

then called Patel back to discuss the conspiracy, in particular, pricing and allocating

the fenofibrate market. Lupin and Patel spoke twice that day, for a total of

approximately a half hour.

      3525. Teva made good on its agreement to concede Econdisc to Mylan. On

May 15, 2013, Econdisc informed Teva that a new market entrant – which, because of

the conspiracy, Teva already knew about, including the identity of the new bidder –

had submitted a competitive offer for Fenofibrate 48mg and 145mg tablets and asked

Teva for a counteroffer to retain Econdisc’s business.

      3526. Because of Defendants’ conspiracy, it took Green less than an hour after

receiving the notice of the price challenge to recommend to his boss at Teva that

                                           867
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 868 of 1082




Teva concede the Econdisc account to Mylan. In furtherance of the conspiracy and

to Plaintiff’s detriment, Teva did so.

       3527. Following Teva’s internal confirmation of the market allocation scheme,

Teva executives spoke with executives at Mylan and Lupin numerous times over the

next two days – when Mylan actually launched, and the news that Mylan was selling

Fenofibrate was finally made public.

       3528. Patel spoke with Berthold at Mylan on at least three separate calls on

May 16, and an 11-minute call the next day, May 17, the day of Mylan’s Fenofibrate

launch.

       3529. In a competitive market, the sales force of a company launching a

product is speaking to its customers and shippers, not to its competitors; but the

importance to Defendants’ conspiracy of co-ordination and of reassuring each other

of their intent to abide by the agreement meant the Fenofibrate launch was not a

normal launch.

       3530. It was not just Teva and Mylan who were speaking on the day of Mylan’s

Fenofibrate launch; in turn, Nesta at Mylan spoke with Berthold at Lupin for two

minute and with Green at Teva twice for a total of almost a half-hour (on, again,

launch day); Green spoke with Berthold for ten minutes and, completing the circle,

with Patel for approximately the same length of time, all confirming the conspiracy

and the ceding of the Econdisc fenofibrate business from Teva to Mylan. This is not

how non-collusive competitors act.

                                          868
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 869 of 1082




      3531. Teva, Mylan, and Lupin were not the only Defendants involved in the

Fenofibrate part of Defendants’ overarching conspiracy: in February of 2014, Zydus

was preparing to launch into the Fenofibrate market on March 7, 2014.

      3532. By this time, Green was now at Zydus as the Associate Vice President

(“AVP”) of National Accounts, and maintained his collusion with his former Teva

colleagues, Patel and David Rekenthaler (“Rekenthaler”), then Vice President of Sales

for US Generics at Defendant Teva until April, 2015.

      3533. At that time, in another example of the cozy relationships among

ostensible competitors in the market for generic pharmaceuticals, Rekenthaler then

transitioned from Defendant Teva to Defendant Apotex, where – as VP of Sales – he

maintained and cultivated the cross-manufacturer relationships he had begun

developing while at Teva, including at least 1,044 phone calls and text messages with

his contacts at Defendants Actavis, Mylan, Par, Aurobindo, Apotex, Zydus, Sandoz,

Rising, Amneal, Breckenridge, Lupin, Dr. Reddy’s, Glenmark, Greenstone, Taro,

Lannett, and Wockhardt, further including, as discussed in detail below, at least:

          • 433 calls or texts with Defendant Actavis’s Marc Falkin in

             the two years prior to joining Actavis in 2015;

          • 102 calls or texts with Defendant Mylan’s Jim Nesta in the

             three years from April, 2012 – March, 2015;




                                          869
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 870 of 1082




          • 89 calls or texts with G.B. at Defendant Par in the

             approximately four years from January, 2011 – February,

             2015;

          • 75 calls or texts with R.C. at Defendant Aurobindo in the

             approximately four years from October, 2011 – March,

             2015;

          • 65 calls or texts with J.H. at Defendant Apotex in the two

             years from May, 2013 – March, 2015; and with the

             aforementioned Green during his time at Zydus, from

             November, 2013 – March, 2015, 42 calls or texts.

      3534. In addition to doing so with Patel and Rekenthaler, Green maintained

his active collusion with Nesta and Berthold, sharing pricing information and

allocating market share with all four for the benefit of his new employer.

      3535. In the absence of joint participation in a conspiracy, competitors do not

telephone each other right before launching competing products, but between

February 19 and February 24, 2014, Patel and Green spoke by phone at least 17 times

– including two calls on February 20 lasting a combined total of over a half hour, and

another call the next day, lasting almost a half hour.

      3536. On February 21, 2014, Patel at Teva sent a calendar invite to her boss,

KG, and to Rekenthaler for a meeting three days later, on February 24, 2014. One



                                           870
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 871 of 1082




discussion item was Zydus’s planned entry into the Fenofibrate market. Notably,

Defendant Zydus did not enter the Fenofibrate market until two weeks later, on

March 7, 2014.

         3537. Beyond the communications detailed above, in the days leading up to

Zydus’s Fenofibrate launch, Defendants from all four competitors were in regular

contact with each other to discuss pricing and allocating market share to Zydus,

exchanging at least 26 calls or voice mails with each other between March 3 and

March 7, 2014.

         3538. In a competitive market for fungible products, such as generic

pharmaceuticals, new entrants come in at a price below the incumbent suppliers.

They need to do this in order to obtain customers, who otherwise have no incentive

to switch from the incumbents.

         3539. However, that’s not what happened; instead, because of Defendants’

cartel and overarching anticompetitive agreement, Defendant Zydus entered the

Fenofibrate market with WAC pricing that matched Defendants Teva, Mylan, and

Lupin.

         3540. On March 17, 2014, Patel at Teva and her erstwhile co-worker Green

(now working at Teva’s competitor and co-conspirator, Zydus) had two separate

phone conversations, discussing how to divide the markets for multiple products

where Zydus was entering the market, including Fenofibrate. Patel then reported the




                                           871
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 872 of 1082




results of this discussion to her boss (and Green’s former boss), KG, in an e-mail sent

that same day.

      3541. In the months that followed, Teva ceded several customers to Zydus in

accordance with the agreement they had reached.

      3542. For example, on Friday March 21, 2014, J.P., a Director of National

Accounts at Teva, sent an internal e-mail to certain Teva employees, including Patel

and Rekenthaler, notifying them that Zydus had submitted an unsolicited bid to a

Teva customer, OptiSource. That same morning, Patel sent a calendar invite to

Rekenthaler and to K.G. scheduling a meeting to discuss this development.

      3543. The following Monday – March 24, 2014 – Patel sent internal e-mails

directing that Teva “concede” OptiSource and Humana to Zydus. Patel further

directed that Teva should provide a “courtesy reduction” to a third customer, NC

Mutual, but stated that Teva should “concede if additional reduction is requested.”

That same day, Patel also called Green and they spoke for approximately a quarter-

hour. She also spoke with Berthold at Lupin for about twelve minutes.

      3544. In the meantime, Zydus bid at another Teva customer, Ahold. On

March 25, Patel e-mailed Rekenthaler, stating, “Need to discuss. NC pending, and

new request for Ahold. We may not be aligned.” Patel then sent an internal e-mail

directing that Teva “concede” the Ahold business. Later that day, Patel called Green.

He returned the call and they spoke for nearly eight minutes. Patel also called

Berthold at Lupin and they spoke for approximately five minutes.

                                          872
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 873 of 1082




      3545. On May 13, 2014, Zydus bid on Fenofibrate at another Teva customer,

Walgreens. The next day, on May 14, Patel forwarded the bid to her supervisor, K.G.,

and explained that “if we concede, we will still be majority share, but only by a few

share points. On the other hand, if Zydus is seeking share, they’re challenging the

right supplier, but the size of the customer is large. What are you[r] thoughts on

asking them to divide the volume 25% Zydus and75% Teva? This way, we’ve

matched, retained majority and will hopefully have satisfied Zydus, and minimize

them going elsewhere.”

      3546. K.G. agreed with the approach and the next day, May 15, Patel sent an

internal explaining that “we will retain 75% of the award. The remainder will go to

Zydus. Hopefully, this will satisfy their share targets.” Patel also emphasized that we

“need to be responsible so that Zydus doesn’t keep challenging Teva in the market.”

Later that day, Green (Zydus) called Patel (Teva) and they spoke for twenty minutes.

      3547. A little over two weeks later, on June 2, 2014, Green called Patel and

they spoke for approximately 5 minutes. He also called Rekenthaler, and they spoke

for two minutes. Two days after that, on June 4, Zydus submitted an unsolicited bid

for Fenofibrate at Anda, a Teva customer.

      3548. The following week, on June 10, T.S., Senior Analyst, Strategic Support

at Teva, e-mailed J.P., Director of National Accounts at Teva, stating “We are going

to concede this business to Zydus per upper management.” T.S. forwarded the e-mail

to K.G., copying Patel and Rekenthaler, asking to “revisit the decision to concede

                                          873
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 874 of 1082




ANDA” because “[w]e need to send Zydus a message to cease going after all of our

business.” This is yet another example of Defendants using, or considering the use

of, pricing as a means to communicate with other cartel members.

      3549. Rekenthaler responded, “At Anda I would suggest you try to keep our

product on their formulary in a secondary position and we’ll continue to get sales. . . .

Zydus has little market share on Fenofibrate that I can tell and they’ll continue to chip

away at us until they get what they are looking for.” A few hours later, J.P. responded

that Anda would maintain Teva on secondary and award the primary position to

Zydus. Anda was fully aware that Teva was conceding Anda’s business to Zydus

because it was a new entrant.

      3550. The next day, on June 11, 2014, Green (Zydus) called Rekenthaler

(Teva) and they spoke for eight minutes. Later that day, illustrating the institutional

nature of the cartel relationship among Defendants, rather than merely personal

relationships among their employees, Patel (Teva) returned Green’s call. Green then

called Patel back and they spoke for approximately a quarter-hour.

      3551. No product shortages or other market changes can explain Defendants’

price increases. The pricing conduct here is not consistent with competitive behavior.

As multiple sellers enter the market, prices in a competitive market decline. Yet,

Fenofibrate prices remained elevated above the competitive level because of the

anticompetitive agreement among Defendants.




                                           874
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 875 of 1082




         3552. No shortages or other competitive market features can explain the

elevated pricing of Fenofibrate.

         3553. The elevated prices of Fenofibrate resulted from Defendants’

anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

         3554. The unlawful agreement between Teva, Lupin, and Zydus regarding

Fenofibrate was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         DP. Diflunisal and Hydroxyzine Pamoate
         3555. Diflunisal is a salicylic acid-derived NSAID with analgesic properties and

was developed by Merck in 1971 and has been commercially available in the United

States for decades. The market for generic Diflunisal is mature. Generic Diflunisal

has been commercially available in the United for decades.

         3556. Hydroxyzine Pamoate was developed in the 1950’s and has been

commercially available in the United States for decades. The market for generic

Hydroxyzine Pamoate is mature. Generic Hydroxyzine Pamoate has been

commercially available in the United for decades.




                                            875
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 876 of 1082




       3557. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Diflunisal

at least as follows:

       3558. During the Relevant Period, Defendants Teva, Sandoz, Actavis, and

Rising dominated the market for Hydroxyzine Pamoate.

       3559. In 2013, SW-2 left Sandoz to join Rising. At that time, Teva already

manufactured Hydroxyzine Pamoate and Rising was preparing to enter the market.

       3560. During several calls in early October, 2013, SW-2 co-ordinated with

Teva’s Green and Rekenthaler to acquire a large customer and facilitate Rising’s entry

into the Hydroxyzine Pamoate market, with appropriate market share per the cartel

agreement.

       3561. Later, in February and early March of 2014 and illustrating the cross-

product nature of Defendants’ collusion (where a favor in one product market is

repaid in a different, otherwise-unrelated market), SW-2 sought to return the favor.

At that time, Rising experienced supply problems for the drug Diflunisal Tablets – a

two-player market involving only Teva and Rising.

       3562. As set forth in more detail below, as part of “play[ing] nice in the

sandbox” and to further encourage co-operation and understanding between the two

cartel members, SW -2 contacted Rekenthaler at Teva and informed him of Rising’s

supply problems and the fact that Rising may have to leave the market at some point




                                            876
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 877 of 1082




in the future. The purpose for the call was to alert Rekenthaler that Teva would have

the opportunity to take a price increase, as Teva would be the only game in town.

      3563. By February 26, 2014, Patel had a list of “PI [Price Increase]

Candidates,” which she forwarded to a colleague for review. In addition to other

drugs described elsewhere in this complaint, such as Niacin ER and Azithromycin

suspension, the list included Diflunisal and correctly noted in the “Market Notes”

column that the market for the drug was “Shared only with Rising.”

      3564. In a practice that had become routine at Teva, Patel and Rekenthaler

both communicated multiple times with the relevant members of Defendants’ cartel –

in this case Taro, Lupin, Actavis, Greenstone, Zydus, Heritage, and Rising – to co-

ordinate the price increases, calls and text messages.

      3565. Then, on March 17, 2014, having confirmed the co-operation of these

Defendants with the planned price increases, Patel sent a near final version of the “PI

Candidates” spreadsheet to K.G. for approval.

      3566. At that time, Rising had a 21% market share and Teva dominated the

market with the remaining 79%.

      3567. That same day, Rekenthaler spoke with SW-2 twice. During those calls,

SW-2 told Rekenthaler that Rising was having supply problems for Diflunisal and

might be temporarily exiting the market at some point in the future. SW-2 confirmed

that it would be a good opportunity for Teva to take a price increase.




                                           877
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 878 of 1082




      3568. Rekenthaler and SW-2 spoke again on March 31, 2014, shortly before

Teva’s Diflunisal price increases on DiflunisalTablets and Hydroxyzine Pamoate. On

April 4, 2014, Teva increased its WAC pricing on Diflunisal by up to 30%, and its

contract pricing by up to 182%, as well as Hydroxyzine Pamoate by as much as 165%.

      3569. Rising exited the Diflunisal market for a short period of time a few

months later. When Rising decided to exit the market, SW-2 called Rekenthaler to let

him know. Four months later – when Rising’s supply problems were cured – Rising

re-entered the market for Diflunisal. Consistent with the so-called “fair share”

principles of Defendants’ cartel, SW-2 and

Rekenthaler spoke by phone on several occasions in advance of Rising’s re-entry to

identify specific customers whom Rising would obtain and, most importantly, to retain

the high pricing that Teva had established through its price increase on April 4.

      3570. On December 3, 2014, Rising re-entered the market for Diflunisal

Tablets. Its new pricing exactly matched Teva’s WAC price increase from that April.

      3571. No shortages or other competitive market features can explain

Defendants’ price increases for Diflunisal Tablets or Hydroxyzine Pamoate capsules.

      3572. The elevated prices of Diflunisal Tablets and Hydroxyzine Pamoate

capsules that resulted from Defendants’ anticompetitive conduct have injured

Plaintiffs and caused them to pay more than they would have paid in a free and fair

market, and will continue at these elevated levels indefinitely unless Defendants’

conduct in furtherance of their conspiracies is enjoined by this Court.

                                          878
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 879 of 1082




       3573. The unlawful agreement between Teva and Rising regarding Diflunisal

Tablets and Hydroxyzine Pamoate capsules was part of all Defendants’ overarching

conspiracy to unreasonably restrain trade and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       DQ. Ketoconazole
       3574. Ketoconazole is an imidazole antifungal drug and is primarily used to

treat fungal infections. Ketoconazole is sold commercially as a tablet for oral

administration and as a cream for topical administration.

       3575. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Ketoconazole, at least as follows:

       3576. Although they were not listed on the original list that Teva’s Patel sent to

her boss, K.G., on January 14, 2014, Patel identified Ketoconazole Cream and

Ketoconazole Tablets as price increase candidates sometime in January-February of

2014, and included them on the list of price increase targets that she sent to a Teva

colleague on February 26, 2014.

       3577. Taro was a common competitor on both drugs, but there were different

sets of competitors for each formulation. For Ketoconazole Cream, Teva’s nominal

“competitors” (and co-conspirators) were Taro and Sandoz; for the Ketoconazole

Tablets, Teva’s nominal “competitors” (and co-conspirators) were Taro, Mylan and

Apotex.


                                            879
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 880 of 1082




      3578. Teva led the price increases for both drugs, but made sure to co-ordinate

with all of its competitors as it was doing so. Meanwhile, co-conspirators Taro and

Sandoz were also communicating directly with each other. For example, on April 4,

2014 – the day of Teva’s price increase – Patel spoke separately with both

Aprahamian of Taro and SW- I of Sandoz and told each co-conspirator about Teva’s

immediate price increasing on Ketoconazole.

      3579. That same day, Friday, April 4, 2014, Aprahamian then spoke to a senior

sales executive at Sandoz, who will be referred to in this Complaint as SW-3, for

approximately 20 minutes to discuss the Teva increase and co-ordinate their response.

They agreed that at least Taro would follow the increase and raise its prices. SW-3

then sent an internal e-mail, informing his Sandoz colleagues about Teva’s immediate

price increase and Taro’s commitment to follow the price increase, and directing them

not to bid on any new opportunities for Ketoconazole; Aprahamian sent a similar

message to his colleagues at Taro.

      3580. Also that same Friday, Teva’s Rekenthaler spoke to Nesta at Mylan; he

had previously communicated with a senior sales executive at Apotex, J.H., a few

weeks earlier, on March 20 and 25.

      3581. The following Monday, April 7, 2014, Taro received a request for a bid

from the Minnesota Multistate Contracting Alliance for Pharmacy (“MMCAP”), a

group purchasing organization. MMCAP asked for a bid on its Ketoconazole Tablets

account owing to Teva’s price increase from the previous week. Taro refused to bid

                                          880
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 881 of 1082




on the account, but to cover its anticompetitive conspiracy, lied to MMCAP about the

reason for not bidding.

      3582. The next day, Tuesday, April 8, Aprahamian called Patel and the two

spoke for more than a quarter of an hour. Later that same day, he initiated a price

increase for all of Taro’s customers on both Ketoconazole Cream and Tablets.

Aprahamian directed that the notice letters be sent to customers on April 16, 2014,

with an effective date of April 17, 2014.

      3583. Although Sandoz already knew that it would follow the increased prices,

it was not able to implement them until October. The delay was due to the fact that

Sandoz had contracts with certain customers that contained price protection terms

which would pose substantial penalties on Sandoz if it increased its prices at that time.

Those penalties outweighed the profits to be made from the increased prices, so

Sandoz delayed following the price increases until that October.

      3584. This put Sandoz in a bind: its prices were lower than its competitors,

which would normally lead to an increase in business; but increased market share

would mean Sandoz was getting more than the overarching “fair share” conspiratorial

agreement with the other Defendants allowed.

      3585. As with Teva, Upsher, and Baclofen (when Teva was the lowest-priced

supplier in the Baclofen market), to avoid violating Defendants’ overarching

agreement, Sandoz did not seek out additional business, even though it was now the




                                            881
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 882 of 1082




lowest-priced market participant. Likewise, Teva not only chose not to seek out new

business, but refused to accept new business that fell into its lap.

       3586. For example, a month after the price increase, Cardinal approached Teva

to ask for a bid on its Ketoconazole business. The request was forwarded to Patel,

who communicated several times via text and telephone with Aprahamian at Taro,

and then directed that Teva decline to bid for Ketoconazole at Cardinal. The same

day, May 14, 2014, Patel also directed that Teva decline to bid for Ketoconazole at

ABC, thus protecting Taro from price competition.

       3587. The Teva increases on Ketoconazole were significant. For the cream,

Teva, Taro and Sandoz all more than doubled the WAC price. For the tablets, Teva’s

WAC increases were more than triple, but its customer price increases were even

larger, averaging more than 5 times the original price.

       3588. No product shortages or other market features can explain Defendants’

abrupt, simultaneous (or, in Sandoz’s case, delayed by six months), and substantially

identical price increases during the Relevant Period.

       3589. The elevated prices of Ketoconazole resulted from Defendants’

anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.




                                           882
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 883 of 1082




         3590. The unlawful agreement among Teva, Taro, Sandoz, Mylan, and Apotex

on Ketoconazole was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         DR. Calcipotriene Betamethasone Dipropionate Ointment
         3591. Calcipotriene Betamethasone Dipropionate Ointment (“CBD

Ointment” or “Cal Beta”), also known by the brand name Taclonex Ointment, is a

vitamin D analogue and corticosteroid combination product indicated for the topical

treatment of psoriasis vulgaris in adults 18 years of age and older. CBD Ointment is

available in 60 gm and 100 gm dosages.

         3592. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic CBD Ointment, as follows:

         3593. In early 2014, both Sandoz and Perrigo were preparing to launch CBD

Ointment. Sandoz was preparing to launch as the first-to-file generic and Perrigo was

preparing to launch as the authorized generic. (“AG”) Under the agreement that

Perrigo had reached with the brand manufacturer, Perrigo could not launch until

Sandoz, the first filer, entered the market. Typically, a first filer interested in gaining a

competitive advantage would want to keep its launch date a secret from the company

launching the AG, so that the first filer could catch the AG by surprise and maintain

market exclusivity for a longer period of time. But because of Defendants’ cartel


                                             883
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 884 of 1082




agreement, that was not the case with CBD Ointment – instead, they co-ordinated, as

set forth infra:

       3594. T.P., a sales executive at Perrigo, and SW-3, a senior sales executive at

Sandoz, exchanged two calls in late February, 2014. On those calls, T.P. told SW-3

that Perrigo would be launching the AG of CBD Ointment and asked SW-3 when

Sandoz planned to launch its generic version.

       3595. When first approached by T.P. about CBD Ointment, SW-3 was not

aware that Sandoz was planning to launch it. After being approached by T.P., SW-3

reached out to others at Sandoz to find out what Sandoz’s plans were. On March 4,

2014, A.S., a senior Sandoz launch executive, confirmed to SW-3 that Sandoz would

be launching CBD Ointment. Within minutes of receiving A.S.’s confirmation, on the

night of March 4, 2014, SW-3 e-mailed Armando Kellum.

       3596. The next day, on March 5, Sandoz held a teleconference to discuss its

plans. Kellum, A.S., SW-1, a Sandoz senior pricing executive, and other members of

the sales and launch teams attended the call. Additional meetings were held on March

10 and March 13 to co-ordinate the CBD Ointment launch.

       3597. Also on March 13, SW-3 called T.P. – twice – with one of the calls

lasting twelve minutes. That same day, Perrigo scheduled its own teleconference for

the following day to discuss its CBD Ointment launch. T.P., his supervisor

Wesolowski, a senior executive at Perrigo, and over twenty other Perrigo sales and




                                           884
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 885 of 1082




launch team members attended the call. On the call, the Perrigo sales executives were

directed to go after only six select customer accounts, and no others.

      3598. Promptly following the call, J.B., a Perrigo marketing executive,

circulated a document that was discussed on the call. The document was internally

prepared at Perrigo and indicated that Sandoz could launch on March 31 and that

Perrigo’s goal was 50% of the market. Perrigo’s information was accurate. Sandoz

ultimately launched the 100 g size on March 31 and the 60gm size on April 1, 2014.

In accordance with Perrigo’s market share goal of 50%, internal Sandoz e-mail

correspondence circulated prior to launch stated that Sandoz also had a target market

share of 50% for CBD Ointment.

      3599. While Perrigo planned to approach a small, select group of potential

customers, Sandoz was deciding which large customers to go after. Sandoz initially

planned to target Walgreens and ABC. However, Sandoz remained involved in

ongoing business disputes with Walgreens and ABC in the middle of March, 2014.

Sandoz was concerned that Walgreens and ABC would not award Sandoz their CBD

Ointment business if the disputes were not resolved prior to launch.

      3600. On the night of Friday, March 14, A.S. e-mailed P.G., the President of

Sandoz US, concerning the ABC and Walgreens disputes for the CBD Ointment

launch. P.G. responded by directing A.S. to look for CBD Ointment business.

      3601. A.S. forwarded his e-mail correspondence with P.G. to Kellum and

others at Sandoz on the afternoon of March 16. Consistent with P.G.’s direction,

                                          885
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 886 of 1082




A.S., Kellum, SW-3, and SW-1 immediately began to strategize how Sandoz could

reach its market share target of 50% without Walgreens and ABC. A.S. determined

that in order to reach that level, Sandoz would need to have CVS as a customer. At

an in-person meeting in Sandoz’s Princeton campus, Kellum told SW-3 and SW-1 that

he also wanted McKesson and Rite Aid as customers.

      3602. On the next day, March 17, 2014, SW-3 called T.P. at Perrigo to resume

their discussions about customer allocation and to exchange pricing information.

Between March 17 and March 20, SW-3 and T.P. exchanged more than ten phone

calls, with one call lasting eleven minutes and another call lasting 17 minutes. Further,

T.P. reported the substance of these calls to his supervisor, Wesolowski, seeking

direction from him on how to respond to SW-3. T.P. often spoke with Wesolowski

between calls with SW-3, sometimes calling him immediately after hanging up with

SW-3. This call pattern is detailed in the chart below:




                                           886
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 887 of 1082




      3603. Although most of T.P. and SW-3’s calls were just between the two of

them, occasionally other colleagues would join them. For example, SW-3 made a call

early in the week of March 17, 2014, to T.P. (at Perrigo) from A.S.’s office in

Princeton, and Kellum and SW-1 also joined the call.

      3604. As noted above, over the course of these calls, T.P. and SW-3 discussed

market pricing and customer allocation. In a call early that week, T.P. shared Perrigo’s

proposed WAC pricing and AWP pricing for different categories of customers.

      3605. When Perrigo launched CBD Ointment about two weeks later, its WAC

and AWP matched Sandoz’s price points. SW-3 made notes in his Notebook, with

two rows of WAC prices, representing the different pricing for the 60 gm and 100 gm




                                          887
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 888 of 1082




sizes. Sandoz’s WAC prices at launch were close to, but slightly higher than,

Perrigo’s, at $657.45 for the 60 gm size and $968.40 for the 100 gm size.

      3606. T.P. also shared with SW-3 what Perrigo’s non-public, “dead net”

pricing (ie, after discounts and rebates) would be for its customers. Perrigo ranked its

customers into five “tiers.” Customers in the same tier were typically sold a drug at

the same dead net price. T.P. communicated the CBD Ointment pricing tiers to SW-

3 by giving examples of the types of customers in a tier, such as large wholesalers like

ABC and Cardinal or regional wholesalers like HD Smith or Optisource, and what the

corresponding “dead net” pricing would be for that type of customer. The pricing

tiers T.P. gave to SW-3 matched the pricing tiers Perrigo planned to use.

      3607. Moreover, Perrigo’s offers to customers were in step with this “dead

net” pricing. For example, Perrigo made offers to Wal-Mart and Meijer, both so-

called “tier 2” customers, that resulted in Wal-Mart and Meijer having “dead net”

pricing of $426.31 and $627.94 for the 60 gm and 100 gm sizes, respectively, and

offers to Optisource and Morris Dickson (both “tier 3” customers), that resulted in

Morris Dickson and Optisource having dead net pricing of $448.75 and 660.99 for the

60 gm and 100 gm sizes, respectively.

      3608. As noted earlier, T.P. and SW-3 did not just use these calls to share

pricing information in anticipation of their launches. They also used them to allocate

the customers that would be in the market. When SW-3 and T.P. spoke on calls early

in the week of March 17, 2014, each shared his company’s position on how customers

                                           888
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 889 of 1082




should be divided between their employers to achieve a so-called “fair share.” SW-3

told T.P. that Sandoz wanted McKesson, Rite Aid, Econdisc, CVS, Cardinal,

Omnicare and Kaiser. T.P. responded that Perrigo wanted Anda, Walgreens, ABC,

Wal-Mart, Rite Aid and McKesson.

      3609. The purpose of this agreement on the list of customers was for the two

cartel members to avoid competing with each other, as both companies were entering

the market simultaneously.

      3610. As the lists above show, with the exception of Rite Aid and McKesson,

Sandoz and Perrigo were aligned on how significant customers should be allocated.

In March, Rite Aid was purchasing generic drugs through McKesson’s “OneStop

Generics” program, so Perrigo and Sandoz viewed these customers as a package or,

put another way, whoever got McKesson also got Rite Aid as a customer. Both

Sandoz and Perrigo wanted that business.

      3611. As the negotiations continued, Sandoz recognized that the list of

customers it wanted for CBD Ointment was more than its fair share of the market.

However, in keeping with its general strategic preference for selling to a smaller

number of large customers, Sandoz did not want to give up McKesson, Rite Aid,

CVS, or Cardinal. To resolve the issue, Kellum, SW-3 and SW-1 brainstormed a list

of other customers that, when combined, would have about the same market share as

Rite Aid and McKesson and that Sandoz was willing to give up to Perrigo.




                                           889
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 890 of 1082




Ultimately, the list of customers that Sandoz created included Optisource, Publix,

Morris & Dickson (“MD”), PBA Health (“PBA”), Meijer, and Kaiser.

      3612. Thereafter, SW-3 called T.P. and proposed that Sandoz give up these

customers to Perrigo in exchange for McKesson and Rite Aid, and Perrigo agreed,

which SW-3 documented in his Notebook.

      3613. Following the plan, Perrigo submitted offers to the customers listed

above and was awarded the business at Optisource, Publix, Morris & Dickson, Meijer,

and Kaiser. In addition, and as planned, Perrigo bid on and won Anda, Walgreens,

ABC and Wal-Mart, while Sandoz bid on and won McKesson, Rite Aid, CVS,

Cardinal, and Omnicare.

      3614. While Wesolowski encouraged the Perrigo sales team to go after their

assigned customers, he was also careful to make sure they adhered to the agreement

reached with Sandoz. For example, on March 21, Omnicare reached out to Perrigo,

asking for a bid on CBD Ointment. Omnicare was a customer allocated to Sandoz.

P.H., a Perrigo sales executive, forwarded the request to Wesolowski, who replied that

Omnicare was not an option. Following Wesolowski’s direction, P.H. told Omnicare

that it would not be supplying them, even though Perrigo was actively sending offers

to the other potential customers at that time.

      3615. On March 31, 2014, SW-3 called T.P. The call lasted two minutes. That

same day, Sandoz officially launched the 100 g size of CBD Ointment and Perrigo

launched both the 100 gm and 60 gm sizes. The next day, on April 1, Sandoz

                                          890
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 891 of 1082




launched the 60 gm size. Early in the morning of April 1, M.A., a Sandoz marketing

executive, e-mailed Kellum and A.S. to advise that she received an alert that Perrigo

had increased prices on CBD Ointment, which was true.

      3616. At the end of April, 2014, Sandoz and Perrigo had a virtually even split

of the market for that product.

      3617. No shortages or other market features can explain Defendants’ price

increases for generic CBD Ointment during the Relevant Period.

      3618. The elevated prices of generic CBD Ointment resulted from

Defendants’ anticompetitive conduct, injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      3619. The unlawful agreement between Defendants Sandoz and Perrigo

regarding generic CBD Ointment was part of all Defendants’ overarching conspiracy

to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

      DS.    Modafinil

      3620. Modafinil, known by the brand name Provigil, is a generic drug that

treats sleep disorders including narcolepsy and obstructive sleep apnea (halted

breathing during sleep). As of the date of this complaint, the average price for a

200mg tablet of Modafinil is around 60 cents. In early 2014, when ABC had

                                           891
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 892 of 1082




coordinated a fair share market allocation scheme between Teva and other

manufacturers, the average price was over $12.00 per tablet.

       3621. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Modafinil, as follows:

       3622. On May 22, 2014, Teva learned that a new market entrant—a co-

conspirator manufacturer not named as a defendant in this complaint—had

challenged Teva’s share of Modafinil sales at ABC. On a call the next day, two

individuals from ABC spoke with a Teva representative.

       3623. Although Teva initially felt that their then-market share was already too

low in a five-player market, after further discussions about fair share intentions, ABC

convinced Teva to give up the account for the benefit of the market. A few months

later, on September 22, 2014, an individual at Teva could not remember why Teva

had conceded and guessed it was perhaps related to a supply problem. ABC wrote to

remind Teva that it was in fact an arranged concession between manufacturers.

       3624. No shortages or other market features can explain Defendants’ price

increases for generic Modafinil during the Relevant Period.

       3625. The elevated prices of generic Modafinil resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these




                                            892
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 893 of 1082




elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

         3626. The unlawful agreements among Defendants ABC and Teva, regarding

generic Modafinil were part of all Defendants’ overarching conspiracy to restrain trade

unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         DT. Diphenoxylate Atropine HCL Tablets

         3627. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Diphenoxylate Atropine tablets beginning at least as early as March 2014.

         3628. Diphenoxylate Atropine, also known by the brand name Lomotil, is used

to treat acute diarrhea.

         3629. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Diphenoxylate Atropine, as follows:

         3630. During the relevant time frame, Defendants Mylan and Greenstone were

the primary manufacturers of Diphenoxylate Atropine HCL tablets.

         3631. The market for Diphenoxylate Atropine tablets was mature and at all

relevant times had multiple manufacturers.

         3632. For years, the prices for Diphenoxylate Atropine tablets were relatively

low and stable. Then, in the space of about six weeks in the spring of 2014, Mylan and

                                            893
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 894 of 1082




Greenstone imposed large and identical price increases on Diphenoxylate Atropine

tablets. Mylan and Greenstone announced identical list (WAC) prices that were nearly

double the old prices.

      3633. Both manufacturers saw an immediate jump in revenue from sales of

Diphenoxylate Atropine. Prices have never returned to their former levels, and for

years after the price increases, the dollar sales of Mylan and Greenstone remained

remarkably stable.

      3634. The list (WAC) price chart and the NSP price chart below show the

sudden and sustained price increases by Mylan and Greenstone for Diphenoxylate

Atropine tablets.




                                         894
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 895 of 1082




      3635. Throughout this period, Mylan and Greenstone met at trade conferences

and communicated directly with each other in furtherance of their price-fixing

agreement on Diphenoxylate Atropine and of their Fair Share agreement.

      3636. For example, M.A., Mylan’s National Account Director, communicated

by phone with R.H., Greenstone’s Director of National Accounts, on April 3, 4, 22,

28 and 29. Mylan announced its list (WAC) price increases on April 17, 2004.

      3637. When Greenstone followed the increase on June 2, 2004, R.H.

(Greenstone) again spoke to M.A. (Mylan) on June 24.

      3638. No shortages or other market features can explain Defendants’ price

increases for generic Diphenoxylate Atropine during the Relevant Period.

      3639. The elevated prices of generic Diphenoxylate Atropine resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      3640. The unlawful agreements among Defendants Mylan and Greenstone,

regarding generic Diphenoxylate Atropine were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.




                                           895
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 896 of 1082




       DU. Methazolamide Tablets

       3641. Methazolamide Tablets (or “Methazolamide”), also known by the brand

name Neptazane, is used to treat ocular conditions where lowering intraocular

pressure would be beneficial, including several types of glaucoma. Methazolamide

Tablets are available in 25mg and 50mg dosages.

       3642. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Methazolamide Tablets, as follows:

       3643. By the fall of 2013, there were two manufacturers marketing

Methazolamide -- Defendant Sandoz and Fera Pharmaceuticals, Inc. (“Fera”). Both

competitors had posted nearly identical WAC pricing for the 25mg and 50mg dosage

sizes, respectively.

       3644. In early 2014, Sandoz began experiencing issues with its API supplier

and was forced to temporarily withdraw from the market. At that time, Sandoz

expected that its supply problems would be resolved in June 2014 and it would re-

enter then.

       3645. At the same time that Sandoz was experiencing supply problems, Perrigo

acquired Fera’s right to distribute Methazolamide. As a result of Perrigo’s acquisition,

Fera left the Methazolamide market.

       3646. On March 6, 2014, Perrigo formally launched Methazolamide. Perrigo

knew prior to its launch that Sandoz, its only competitor, was out of the market and

                                            896
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 897 of 1082




was not expected to re-enter until the summer of 2014. Perrigo leveraged its

temporary position as the only manufacturer with the ability to supply by

implementing a large price increase. Perrigo’s WAC pricing when it entered was 136%

higher than Sandoz’s. An internal Perrigo document circulated approximately one

month prior to the launch identifying Perrigo’s target share for Methazolamide.

      3647. On June 17, 2014, Perrigo learned from a customer that Sandoz was

back in the Methazolamide market. That same day, T.P. of Perrigo called CW-3, a

Sandoz senior sales executive. The call lasted one (1) minute. After that call, T.P.

called his supervisor, Wesolowski, and they spoke for three (3) minutes. The next day,

on June 18, 2014, T.P. and CW-3 exchanged two more calls, with one call lasting three

(3) minutes. On Monday, June 23, 2014, T.P. e-mailed Wesolowski.

      3648. Indeed, Sandoz had re-entered the market for the 25mg with a WAC

price of $129.84 - which was significantly lower than Perrigo's WAC price of $306.47.

Wesolowski was upset that Sandoz did not reach out to Perrigo before re-entering the

market. Had it done so, Sandoz would have known to raise its price, and to what

level. Wesolowski forwarded T.P.'s e-mail discussed above to Boothe, a senior Perrigo

executive, and others at Perrigo.

      3649. In the meantime, Perrigo would make sure that Sandoz did its due

diligence before re-entering on the 50mg, and that it would co1Tect its prior mistake

on the 25mg.




                                           897
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 898 of 1082




       3650. On October 21, 2014, CW-3 and T.P. spoke for fifteen (15) minutes.

During that call, T.P. provided CW-3 with Perrigo's increased WAC pricing for the

25mg and 50mg package sizes of Methazolamide to ensure that Sandoz would match

those prices when it re-entered the market.

       3651. Shortly after the call, in early November 2014, Sandoz began ramping up

for its re-entry into the Methazolamide market. On November 3, 2014, Sandoz held a

Commercial Operations meeting during which Sandoz discussed its plans for the

Methazolamide re-launch, including implementing significant price increases to align

with Perrigo’s pricing.

       3652. The next day, on November 4, 2014, CW-1, a senior Sandoz pricing

executive, sent an internal e-mail to his colleague P.C. regarding price fluctuations in

responses to Sandoz raising its WAC pricing to match Perrigo. The next day, CW-3

called T.P at Perrigo and the two conspirators spoke for twelve (12) minutes. Also on

that day, CW-1 directed the Sandoz pricing team to remove Methazolamide from any

existing contracts.

       3653. The two competitors continued to coordinate over the next several

weeks as Sandoz made final preparations to re-enter the market and raise prices. On

November 10, 2014, CW-3 called T.P. twice with one call lasting two (2) minutes and

the other call lasting three (3) minutes.




                                            898
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 899 of 1082




      3654. On December 4, 2014, CW-3 e-mailed Kellum, CW-1, and others at

Sandoz regarding Methazolamide, providing them with specific, non-public pricing

information he had learned from his co-conspirator.

      3655. Internal Perrigo documents confirm that its so-called “dead net” pricing

for group purchasing organizations (GPOs) at that time was approximately $250 for

the 25mg and $500 for the 50mg. This pricing information was not publicly available.

      3656. On December 5, 2014, Sandoz re-launched its 50mg dosage with a WAC

price of $612.97, which matched Perrigo’s WAC price. At the same time, Sandoz

increased the WAC price on its 25mg dosage by 136% to match Perrigo’s pricing.

      3657. No shortages or other market features can explain Defendants’ price

increases for generic Methazolamide Tablets during the Relevant Period.

      3658. The elevated prices of generic Methazolamide Tablets resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      3659. The unlawful agreements among Defendants Perrigo, and Sandoz,

regarding generic Methazolamide Tablets were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.




                                           899
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 900 of 1082




       DV. Paricalcitol
       3660. Paricalcitol capsules and tablets (“Paricalcitol”), also known by the brand

Zemplar, is used to treat and prevent high levels of parathyroid hormone in patients

with long-term kidney disease.

       3661. Defendant Teva entered the market for Paricalcitol on September 30,

2013; as the first generic to enter the market, it was entitled to 180 days of exclusivity,

i.e., until March 28, 2014.

       3662. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Paricalcitol, at least as follows:

       3663. In early 2014, with the end of their exclusivity period approaching, Teva

began planning which customers it would concede to its fellow cartel member, Zydus,

when Zydus entered the Paricalcitol market at the end of March. Teva had advance

knowledge that Zydus and another generic manufacturer planned to enter the market

on “day 181,” i.e., March 29, 2014.

       3664. Following their period of exclusivity, Teva’s “goal was to concede

business on day 181” but “to retain CVS, Walgreens and ABC. All others are not an

automatic concede, but we expect to concede.”

       3665. In the period leading up to the Zydus launch, Patel and Rekenthaler at

Teva spoke with Green at Zydus and discussed, among other things, which

Paricalcitol customers Teva would retain and which customers it would allocate to the


                                            900
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 901 of 1082




new market entrant(s).

       3666. On Friday, February 28, 2014, T.S., a Director of National Accounts at

Teva, sent an internal e-mail to certain Teva employees, including Patel and

Rekenthaler, advising that ABC was requesting bids on two Zydus overlap drugs –

Paricalcitol and Niacin ER. After receiving that e-mail, Rekenthaler (at Teva) called

Green at Zydus. The call lasted less than one minute, likely a voicemail.

       3667. The next business day, on Monday, March 3, 2014, Rekenthaler called

Green again and they spoke for twenty minutes. Later that afternoon, Patel also

called Green. The two exchanged four calls that day, including one that lasted nearly

twenty minutes. On March 4, Patel called Green again and left a voicemail.

       3668. A week later, on March 12, T.S. e-mailed Patel and Rekenthaler, stating

that Zydus had bid on Paricalcitol at ABC. That same day, Patel sent an internal e-

mail asking for a loss of exclusivity report for Paricalcitol, listing out Teva’s customers

and the percentage of Teva’s business that they represented. This was typically done

by Teva employees before calling a co-conspirator to discuss how to divvy up

customers in a market.

       3669. The next day, Patel directed that Teva retain ABC and match Zydus’s

pricing. The day after that, on March 14, Patel called Green at Zydus. A few minutes

later, Green returned the call and they spoke for nineteen minutes. Rekenthaler then

called Patel and they spoke for eleven minutes.

       3670. During the morning of March 17, 2014, Patel and Green had two more

                                            901
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 902 of 1082




phone calls, each lasting approximately five minutes. During those calls, they were

discussing how to allocate customers for several products where Zydus was entering

the market, including Paricalcitol. A half an hour after the second call, Patel e-mailed

her boss at Teva, K.G., identifying “LOE [Loss Of Exclusivity] Targets to Keep” for

several products on which Defendant Teva overlapped with Defendant Zydus –

including Paricalcitol. With respect to Paricalcitol, Patel recommended that Teva

“Keep Walgreens, ABC, One Stop, WalMart, Rite Aid, Omnicare.” Later that same

day, Patel called Green again and they spoke for approximately eleven minutes.

       3671. Over the next several weeks, Teva “strategically” conceded several

customers to the new entrant (and Teva’s co-conspirator), Zydus.

       3672. For example, on March 27, Green (at Zydus) called Patel at Teva. Patel

returned the call the same day, and they spoke for approximately nine minutes. The

next day, on Friday, March 28, OptiSource, one of Teva’s GPO customers, notified

J.P., a Director of National Accounts at Teva, that it had received a competing offer

from Zydus for its Paricalcitol account. J.P. forwarded the OptiSource e-mail to

Patel. Within minutes, Patel responded “[w]e should concede.” That same Friday,

Defendant Teva was notified by another customer, Publix, that Zydus had submitted

a proposal for its Paricalcitol business.

       3673. Two business days later, on April 1, 2014, Teva conceded the customer

to Zydus and noted in its “Delphi” database that the reason for the concession was

“Strategic New Market Entrant.”

                                            902
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 903 of 1082




      3674. Also on April 1, Zydus bid for the Parcalcitol business at another Teva

customer, NC Mutual. That same day, Patel at Teva called Green at Zydus and left a

22-second voice-mail. The next day, on April 2, 2014, Patel tried Green twice more;

they connected on the second call and spoke for approximately ten minutes. Later

that evening, L.R., an Associate Manager for Customer Marketing at Teva, sent an

internal e-mail to T.S., the Teva Director of National Accounts assigned to NC

Mutual, copying Patel, asking: “May we please have an extension for this request until

tomorrow?” Patel responded, “I apologize for the delay! We should concede.”

      3675. Two weeks later, on April 15, Walmart received a competitive bid for its

Paricalcitol business and provided Teva with the opportunity to retain. Two days

later, on Aprll 17, K.G. responded that he thought it might be Zydus. Patel replied,

“We have conceded a reasonable amount of business (as planned) to Zydus. I would

be surprised if they were going after a customer this big after they’ve picked up

business recently.”

      3676. Later that day, Green called Patel. She returned his call and they spoke

for nearly twelve minutes. Later that day, after her discussion with Green, Patel sent

an internal e-mail, stating “After further review, I believe this is [another company].”

On April 22, 2014, Patel sent an internal e-mail regarding Walmart, directing, “Need

to retain. Please send an offer. Thanks.”

      3677. By the following month,Dr. Reddy’s started preparing to enter the

Paricalcitol market – so it, too, communicated with its co-conspirators. On May 1,

                                            903
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 904 of 1082




2014, T.W. at Dr. Reddy’s spoke with Rekenthaler at Teva for approximately ten

minutes.

      3678. At a May 20 sales and marketing team meeting, the Dr. Reddy’s sales

force was instructed to find out which customers were currently purchasing

Paricalcitol from which manufacturers, and their prices. As a third market entrant

after a period of exclusivity to the incumbent, Dr. Reddy’s was targeting

approximately a 20% market share, leaving the rest of the market to Teva, Zydus, and

the third supplier. At the time, Teva still dominated the market with a 73% share.

      3679. On June 10, 2014 – as Dr. Reddy’s was starting to approach certain

customers, including a large retail pharmacy customer (“The Pharmacy”) – Patel

spoke several times with V.B., the Vice President of Sales for North American

Generics at Dr. Reddy’s. Specifically, at 8:50 am that day, Patel called V.B. and left a

voicemail. Half an hour later, V.B. returned the call at 9:18 am, and the two spoke for

approximately ten minutes.

      3680. That same day, at 2:46 pm, Dr. Reddy’s provided The Pharmacy with a

report for Paricalcitol, indicating that Teva dominated the market, with at least a 60%

share. A representative of The Pharmacy responded, “Looks like Teva is the right

target.” Shortly after this e-mail exchange, at 3:21 pm, V.B. called Patel back, again,

and the two spoke for approximately 10 minutes, again.

      3681. By June 19, although it had not actually started shipping product, Dr.

Reddy’s had made offers to Omnicare, Cardinal, ABC, and The Pharmacy. Their

                                           904
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 905 of 1082




internal plan was that if The Pharmacy declined, then Dr. Reddy’s would make an

offer to CVS. That same day, Teva agreed to concede its Paricalcitol business at

Omnicare, dropping its market share by 3%.

      3682. Teva also strategically conceded what remained of its Cardinal business.

(it had previously conceded some of that business to Zydus) After receiving Dr.

Reddy’s bid, Cardinal approached Teva and asked whether Teva would bid to retain

the 4 mcg dose portion of the business. Patel recommended to her boss, K.G., that

Teva concede the account: “We have ~70 share and it is ideal to concede here

because of the incomplete family.” K.G. agreed.

      3683. Highlighting the importance of Defendants’ cartel’s so-called “fair

share” agreement, Patel then instructed S.B., a customer analyst at Teva, to concede

“due to [T]eva’s high share” – which would, obviously, not be a reason to concede

share in a competitive market, which, of course, this was not.

      3684. S.B. subsequently e-mailed T.C., Teva’s Senior Director of Sales & Trade

Relations: “Due to the fact that we have high share and already conceded on the

other strenglhs, we are going to concede on this strength as well.” T.C. then relayed

this statement, word-for-word, to Cardinal.

      3685. Dr. Reddy’s formally launched Paricalcitol on June 24, 2014. On or

around that date, it sent offers to, inter alia,Winn-Dixie, Giant Eagle, and Schnucks.

On June 26, 2014, Patel’s boss, K.G., told her that he was “willing to concede 10-15%

share total on Paricalcitol” to Dr. Reddy’s. Dr. Reddy’s also submitted a bid to ABC,

                                           905
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 906 of 1082




one of the customers that Teva had targeted to keep after losing exclusivity. ABC

notified Teva of Dr. Reddy’s competitive bid for Paricalcitol on June 26, 2014.

       3686. After receiving an offer from Dr. Reddy’s, Schnucks also asked Teva for

reduced pricing in order to retain the business. Teva decided internally to concede

Paricalcitol at Schnucks “[d]ue to new entrants and having to give up some share.”

The only reason for Teva to voluntarily give up this market share was Defendants’

cartel and its over-arching and paricalcitol-specific agreements, but in order to create

the appearance of competition for the customer, Teva engaged in “fluff pricing,”

where Teva offered Schnucks an inflated price (cover bid) for Paricalcitol to ensure

that Teva did not win the business, while appearing to compete. Schnucks accepted

Dr. Reddy’s Paricalcitol proposal the same day it received Teva’s fluff pricing on the

drug: June 30, 2014.50

       3687. Meanwhile, in internal e-mails discussing the ABC price challenge, Teva

employees noted that Dr. Reddy’s was “aggressively seeking market share” and

potentially eroding the price of the drug. When asked for his thoughts on this,

Rekenthaler remarked, in a July 1 e-mail, “My thoughts are that Dr. Reddy is really a


50
  Schnucks was “so insulted” by Teva’s price that it moved to Dr. Reddy’s the same day it received
Teva’s offer. When Patel learned of this, she remarked on July 17 to a Teva salesperson, “Sorry!
Had to laugh. In regards to our recent conversation….this is what we see when we provide fluff
pricing. Can’t win!”

Of course, the last sentence was false. Rather than “laugh[ing]” at the outrage the victims of
Defendants’ cartel felt about the outrageous price increases it was imposing, Teva could have “won”
by actually competing for market share – but doing that would have cut into the massive profits
Defendants were making.


                                                906
       Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 907 of 1082




pain in my ass. Have they picked anyone up to date?”

          3688. Despite the challenge, Teva cut its price and retained ABC’s Paricalcitol

business.

          3689. Winn-Dixie also informed Teva that it had received a competing

Paricalcitol offer from Dr. Reddy’s. Patel recommended that Teva concede the

business, which Teva did, and Winn-Dixie informed Dr. Reddy’s that it had won its

Paricalcitol business on July 9, 2014.

          3690. The next day, July 10, Giant Eagle informed Teva that it had received a

competing offer on Paricalcitol. That same day, V.B. at Dr. Reddy’s called Patel at

Teva and the two spoke for approximately twelve minutes. Shortly after getting off

the phone with V.B., Patel responded to a question from a colleague regarding an

RFP to another supermarket chain. One of the potential bid items was Paricalcitrol.

Patel directed her colleague to “bid a little high on Paricalcitol. We should not be

aggressive since we are in the process of conceding share due to additional entrants.”

Her colleague responded: “I will bid higher.”

          3691. The day after that, July 11, Teva conceded the Giant Eagle business to

Dr. Reddy’s. S.B., a Teva Strategic Customer Analyst, wrote in an internal e-mail,

“Due to DRL[51] recent launch and pressure to give up share, we are going to

concede.” Giant Eagle accepted Dr. Reddy’s proposal the next day, July 12.



51
     Dr. Reddy’s.


                                             907
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 908 of 1082




       3692. On July 16, McKesson informed Teva that it had received a competing

bid for Paricalcitol, and that Teva needed to submit its best offer in order to retain the

business. Teva initially decided to concede only the One Stop portion of McKesson’s

business, while retaining the RiteAid portion.

       3693. Patel wrote internally to her team that “[t]his decision is based on the

number of competitors, DRL’s potential share target and our current/conceded share.

(Dr. Reddy’s should be done with challenging our business on this product.)” Patel

further added that Teva had been “looking to give up One Stop to be responsible

with share” and that “[t]he responsible thing to do is concede some share to DRL but

not all.”

       3694. On Friday, July 18, Patel called V.B. at Dr. Reddy’s at 4:20pm and left a

message. V.B. returned the call that Monday morning, July 21, 2014, and the two

spoke then again the next morning, July 22, speaking for approximately five minutes

on each call. During these calls, Patel and V.B. agreed that Dr. Reddy’s would stop

competing for additional market share (and driving prices down) if Teva conceded all

of its McKesson business (One Stop and Rite Aid) to Dr. Reddy’s. Indeed, Dr.

Reddy’s confirmed to McKesson (that same day) that it “would be done after this” –

meaning it would not compete for additional business because it had attained its so-

called “fair share.” McKesson passed this information along to Teva that same day.

       3695. The next day, July 23, Teva decided to concede its entire McKesson

business – both RiteAid and One Stop – to Dr. Reddy’s. In making this decision,

                                           908
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 909 of 1082




Teva noted in its Delphi database, that the McKesson Paricalcitol business had been

conceded to a “Strategic New Market Entrant.” After the fact, former customer

McKesson informed Teva that Dr. Reddy’s had been “so aggressive because [Teva

was] not giving up share.”

         3696. By early August, 2014, Dr. Reddy’s had attained 15-16% of the total

Paricalcitol market, which it decided – pursuant to its understanding with Teva – that

it would “maintain for now.”

         3697. No shortages or other market features can explain Defendants’ price

increases for Paricalcitol during the Relevant Period.

         3698. The elevated prices of Paricalcitol resulted from Defendants’

anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

         3699. The unlawful agreement between Defendants Teva and Zydus, regarding

Paricalcitol, was part of all Defendants’ overarching conspiracy to restrain trade

unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         DW. Phenytoin Sodium Capsules

         3700. Phenytoin Sodium, also known by the brand name Dilantin, is used to

prevent and control seizures.

                                           909
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 910 of 1082




       3701. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Phenytoin Sodium capsules, as follows:

       3702. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Phenytoin Sodium capsules beginning at least as early as March 2014.

       3703. During the relevant time frame, Defendants Mylan, Taro, Sun and

Amneal were the primary manufacturers of Phenytoin Sodium capsules.

       3704. The market for Phenytoin Sodium capsules was mature and at all

relevant times had multiple manufacturers.

       3705. For years, the prices for Phenytoin Sodium capsules were relatively low

and declining. Mylan, which had a dominant share of the market going back to at least

January 2008, but as a result of its higher prices, Mylan saw its market share erode.

Sun, Taro, and Amneal gained market share in Phenytoin Sodium market. But once

shares began to equalize into Fair Shares, the manufacturers were ready to coordinate

a price increase.

       3706. In 2014, Mylan, Taro, Amneal and Sun decided to re-align prices at a

much higher level. Within the space of a few months, Mylan, Taro and Amneal

announced price increases that brought their list (WAC) prices to identical levels. The

increases ranged from a little less than 200% to more than 300%, but all ended up at

the same price.

                                            910
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 911 of 1082




      3707. Sun did not change its list (WAC) price, but it did dramatically increase

the prices it charged its customers.

      3708. Thereafter, Defendants were careful to adhere to the Fair Share

agreement. For example, in July 2014, a large retail customer approached Mylan

seeking a bid. Mylan declined, because it already had sufficient share. Having been

turned down by Mylan, the customer turned to Taro. But Taro, too, abided by the

Fair Share agreement and refused to bid on the business.

      3709. The list (WAC) price chart below shows the sudden and sustained price

increases by Mylan, Taro, Amneal and Sun for Phenytoin Sodium capsules.




                                          911
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 912 of 1082




       3710. Throughout this period, Mylan, Taro, Sun and Amneal met at trade

conferences and communicated directly with each other in furtherance of their price-

fixing agreement on Phenytoin Sodium and of their Fair Share agreement.

       3711. For example, on April 21, 2014, W.F., Sun Senior Manager of National

Accounts, informed a colleague: “No price increase yet on Phenytoin but I have heard

one might be coming.” Earlier that day, G.S., President of Sun, communicated by

phone with Taro’s M.P., Chief Commercial Officer. The two communicated by phone

again later that month, and in May, June, July, August and September 2014. During

this period, Sun’s Phenytoin Sodium pricing rose along with the other manufacturers,

consistent with their price-fixing and Fair Share agreement.

       3712. Taro announced its list (WAC) price increase on June 3, 2014. Taro’s

Aprahamian then communicated by phone with M.A., Mylan National Account

Director, on June 6, 9 and July 2 and 10. Mylan then raised its list (WAC) prices on

July 16.

       3713. Mylan’s Nesta was in touch with A.L., Amneal’s Director of Pricing, in

June, August and September 2014. Amneal announced list price increases on

September 1, 2014.

       3714. Defendants continued to abide by the Fair Share agreement well after

the price increases became effective. For example, in July 2015, Taro chose not to bid

on Phenytoin Sodium Capsules at a particular customer “due to Taro having enough




                                          912
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 913 of 1082




market share.” Again in August 2015, Taro declined an opportunity because “we have

our share.”

       3715. No shortages or other market features can explain Defendants’ price

increases for generic Phenytoin Sodium capsules during the Relevant Period.

       3716. The elevated prices of generic Phenytoin Sodium capsules resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       3717. The unlawful agreements among Defendants Mylan, Taro, Sun and

Amneal, regarding generic Phenytoin Sodium capsules were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       DX. Budesonide DR
       3718. As alleged supra, Budesonide is an anti-inflammatory corticosteroid.

While used to treat asthmatic symptoms when administered through inhalers or

similar devices, it is used to treat Crohn’s Disease and ulcerative colitis when taken in

pill form. Budesonide DR is a delayed-release, capsule formulation of the drug.

       3719. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Budesonide DR, at least as follows:


                                            913
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 914 of 1082




      3720. During the Relevant Period, Defendants Par, Mylan, and Teva

dominated the market for Budesonide DR – but, initially, only Par and Mylan did.

Prior to April, 2014, Par and Mylan controlled the entire market for generic

Budesonide DR – Par had 70% of the market and Mylan had the remaining 30%.

      3721. Shortly before Teva received approval to market Budesonide DR, Par

decided to increase the price of the drug. On Tuesday, April l, 2014, a senior national

account executive at Par, M.B., called Rekenthaler at Teva. The two executives spoke

for approximately a half-hour.

      3722. The next day, April 2 – the same day that Teva received FDA approval

to market Budesonide DR – Par increased its price for Budesonide DR by over 15%.

      3723. That same day, Teva sales employees were told to find out which

customers were buying their Budesonide DR from Par and which were buying their

Budesonide DR from Mylan, so that Teva would know where to get it’s cartel “fair

share” from: “it would be helpful to gather information regarding who is with mylan

and who is with par...they are the two players in the mkt...as well as usage.”

      3724. At the same time Mylan was communicating with Teva, it was, of course,

also communicating with the other cartel member in this market, Par. So, on

Thursday, April 3, 2014 – the day after the Par price increase – a senior account

executive at Par, K.O., spoke to a senior account manager at Mylan, M.A., for

approximately a quarter-hour.




                                           914
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 915 of 1082




      3725. By the end of that week (on Friday, April 4), Rekenthaler told some

members of Teva’s sales team that, although the company had received approval to

market and manufacture Budesonide DR, Teva was not prepared to launch the

product and he did not yet know when it would do so. Nonetheless, Rekenthaler

spoke to both Jim Nesta, Vice President of Sales at Mylan, and M.B., a similarly high-

level executive at Par,that same day.

      3726. Due to other issues, Teva was not able to launch until June, 2016, but

when it did, it was in accordance with the so-called “fair share” principles of

Defendants’ cartel.

      3727. Further, no shortages or other market features can explain Defendants’

price increases for Budesonide DR during the Relevant Period.

      3728. The elevated prices of Budesonide DR resulted from Defendants’

anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      3729. The unlawful agreement among Defendants Par, Mylan, and Teva,

regarding Budesonide DR, was part of all Defendants’ overarching conspiracy to

restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.




                                           915
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 916 of 1082




       DY. Dicloxacillin Sodium

       3730. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Dicloxacillin Sodium capsules beginning at least as early as April 2014.

       3731. Dicloxacillin Sodium, also known by the brand name Dycill, is a

medication used to treat a broad variety of bacterial infections.

       3732. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Dicloxacillin Sodium, as follows:

       3733. During the relevant time frame, Defendants Teva and Sandoz were the

primary manufacturers of Dicloxacillin Sodium.

       3734. Teva increased prices on various drugs on April 4, 2014, including

Dicloxacillin Sodium. As with Bumetanide, the increase on Dicloxacillin Sodium was

coordinated via calls between Patel and the Associate Director of Pricing at Sandoz in

March and April of 2014.

       3735. No shortages or other market features can explain Defendants’ price

increases for generic Dicloxacillin Sodium during the Relevant Period.

       3736. The elevated prices of generic Dicloxacillin Sodium resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at




                                            916
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 917 of 1082




these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       3737. The unlawful agreements among Defendants Teva and Sandoz,

regarding generic Dicloxacillin Sodium were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       DZ. Fluvastatin Sodium Capsules

       3738. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Fluvastatin Sodium capsules beginning at least as early as April 2014.

       3739. Fluvastatin Sodium, also known by the brand name Lescol, among

others, is a medication used to reduce the amount of cholesterol in the blood, and is

among the class of drugs known as statins.

       3740. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Fluvastatin Sodium capsules, as follows:

       3741. During the relevant time frame, Defendants Teva and Mylan were the

primary manufacturers of Fluvastatin Sodium.

       3742. Mylan increased its list (WAC) prices on a number of different drugs in

April 2014. A number of these drugs also were manufactured by Teva, including

Fluvastatin Sodium.

                                            917
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 918 of 1082




      3743. Almost immediately after Mylan announced price increases, Teva

confirmed internally that it intended to follow the increases for Fluvastatin Sodium

consistent with the established Fair Share and price fixing agreements between the

two companies.

      3744. Teva’s Rekenthaler spoke with Mylan’s Nesta on April 24, May 20, and

twice on May 27.

      3745. On August 28, 2014, Teva raised prices on a number of different drugs,

including Fluvastatin Sodium. Leading up to the price increase, Rekenthaler spoke to

Nesta on August 4, 7, 11, 18, and 21.

      3746. As a result of the agreement and anticompetitive coordination between

Teva and Mylan, prices for Fluvastatin Sodium were higher than they would have

been in a competitive market.

      3747. No shortages or other market features can explain Defendants’ price

increases for generic Fluvastatin Sodium capsules during the Relevant Period.

      3748. The elevated prices of generic Fluvastatin Sodium capsules resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      3749. The unlawful agreements among Defendants Teva and Mylan, regarding

generic Fluvastatin Sodium capsules were part of all Defendants’ overarching

                                          918
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 919 of 1082




conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       EA. Phenytoin Sodium ER Capsules

       3750. Phenytoin Sodium Extended Release Capsules ("Phenytoin Sodium"),

also known by the brand name Dilantin, is an antiepileptic drug that is used to prevent

and treat seizures.

       3751. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Phenytoin Sodium ER Capsules, as follows:

       3752. Throughout the spring and summer of 2014, there were four

competitors in the Phenytoin Sodium market: Taro, Mylan, Amneal, and Taro's parent

company, Sun.

       3753. In early April 2014, Taro began formulating its list of products for the

June 2014 Increases. On April 3, 2014, Aprahamian exchanged an e-mail with A.S., a

pricing executive at Taro, concerning Phenytoin Sodium pricing and, by April 7, 2014,

Taro had added the product to its price increase list.

       3754. Three days later, on April 10, 2014, Aprahamian and M.A., a Mylan sales

executive, exchanged two calls lasting two (2) minutes and ten (10) minutes,

respectively. Notably, the competitors would not speak again by phone until June 4,

2014, one day after Taro increased its pricing on Phenytoin Sodium




                                            919
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 920 of 1082




        3755. On April 16, 2014, Walgreens – an Amneal customer – e-mailed Taro

asking for a bid on Phenytoin Sodium. After an internal discussion regarding market

shares, Aprahamian responded on April 20, 2014. Similarly, on April 24, 2014,

Walgreens also e-mailed Mylan, another competitor in the market, asking for a bid on

the product.

        3756. Between April 26 and 29, 2014, NACDS held its annual meeting in

Scottsdale, Arizona. Key representatives from Taro, Mylan, Amneal, and Sun all

attended the conference. The attendees included Aprahamian and Perfetto of Taro,

Jim Nesta, a senior pricing and sales executive at Mylan, S.R., a pricing executive at

Amneal, and G.S., a senior executive at Sun.

        3757. While attending the NACDS annual meeting, the competitors had

numerous opportunities at various programming and social events to discuss

Phenytoin Sodium, along with other products on which they competed. Indeed,

between April 27 and April 29, Nesta of Mylan and S.R. of Amneal exchanged at least

twenty-two (22) phone calls and text messages. Further, on April 29, 2014, while still

at the NACDS meeting, Aprahamian sent an e-mail to S.I., an administrative clerk at

Taro.

        3758. One month later, on May 29, 2014, the Pricing and Contracts (“P&C”)

team at Mylan generated a Daily Report listing the Mylan opportunity at Walgreens on

Phenytoin Sodium. In the report, Mylan noted that it could supply in July 2014.




                                           920
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 921 of 1082




Notably, no generic manufacturer of Phenytoin Sodium had increased pricing yet,

including Amneal.

      3759. In the days leading up to the generation of the P&C Report, Nesta and

M.A., a sales executive at Mylan, both communicated multiple times with S.R. of

Amneal. These communications are detailed in the chart below:




      3760. Ultimately, Mylan declined to bid on the Walgreens business, refusing to

take the business away from its competitor, Amneal.

      3761. As detailed above, on June 2, 2014 Taro notified its customers that it

would be increasing its prices on the June 2014 Increase products, including

Phenytoin Sodium. That same day, S.R. of Amneal called both M.A. and Nesta several

times. Over the next several days, all three competitors would exchange a number of

calls. These are detailed in the chart below:




                                           921
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 922 of 1082




      3762. On July 2, 2014, S.K., a sales executive at Sun, sent an internal e-mail

advising G.S., a senior executive at Sun, and others, that Amneal had raised pricing on

Phenytoin Sodium. However, Amneal would not publish its increased WAC pricing

until several months later – on September 1, 2014.

      3763. In the days leading up to July 2, Taro, Mylan, and Amneal continued to

communicate. These calls are detailed in the chart below:




                                          922
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 923 of 1082




      3764. On July 10, 2014, Wal-Mart e-mailed Mylan requesting a bid on

Phenytoin Sodium because its incumbent supplier had increased its pricing. That same

day, M.A. of Mylan called Aprahamian. The call lasted seven (7) minutes. First thing

the next morning, on July 11, 2014, Aprahamian called S.R. of Amneal. S.R. returned

the call a few minutes later and they spoke for three (3) minutes. Later that day, C.W.,

a pricing executive at Mylan, sent an internal e-mail regarding the Wal-Mart

opportunity.

      3765. On July 14, 2014, Sun followed its competitors and increased pricing on

Phenytoin Sodium. Similarly, Mylan followed suit on July 16, 2014, increasing its

WAC pricing by 210% to match market pricing.

      3766. On July 31, 2014, Wal-Mart was still looking for a supplier for Phenytoin

Sodium and reached out to Taro asking for a bid. E.G., a Taro sales executive,

forwarded the request along internally. Although it was confirmed that Taro could, in




                                          923
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 924 of 1082




fact, supply the customer, A.L., a Taro pricing executive, advised that E.G. respond to

the Wal-Mart. To that, Aprahamian replied to A.L. separately.

      3767. One month later, on September 1, 2014, Amneal followed and matched

its competitors’ WAC pricing.

      3768. No shortages or other market features can explain Defendants’ price

increases for generic Phenytoin Sodium ER Capsules during the Relevant Period.

      3769. The elevated prices of generic Phenytoin Sodium ER Capsules resulted

from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market, and will continue

indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

      3770. The unlawful agreements among Defendants Amneal, Mylan, and Taro,

regarding generic Phenytoin Sodium ER Capsules were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

      EB. Topiramate Sprinkle Capsules

      3771. Topiramate sprinkle capsules (“Topiramate”), also known by the brand

name Topamax, is a medication used to treat seizures in adults or children with

epilepsy, and also to help control the type of pain caused by damaged nerves.




                                           924
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 925 of 1082




       3772. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Topiramate sprinkle capsules, as follows:

       3773. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Topiramate sprinkle capsules beginning at least as early as April 2014.

       3774. During the relevant time frame, Defendants Teva, Actavis, and Zydus

were the primary manufacturers of Topiramate.

       3775. In April 2014, Zydus raised its price for Topiramate sprinkle capsules.

Teva’s Patel was in frequent communication with Green of Zydus at the time of the

Zydus price increase.

       3776. Zydus’s Green coordinated with both Patel and Rekenthaler at Teva,

including conversations on June 2, 11, and 13. In addition, on June 11, Rekenthaler

spoke twice with Falkin of Actavis, the only other company in the market for

Topiramate.

       3777. On June 13—the same day the Zydus price increase on Warfarin became

effective—Patel added Topiramate sprinkle capsules to Teva’s price increase list, with

the notation, “Follow/Urgent - Zydus.”

       3778. Teva followed the Zydus price increase for Topiramate sprinkle capsules

on August 28, 2014. Patel spoke with Zydus’s Green and Actavis’s Rogerson on

August 27; Rekenthaler spoke with Green on August 19 and 20; and Rekenthaler

                                            925
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 926 of 1082




spoke with Falkin on August 18, 24, 26, and 28. The day before the increase became

effective, Patel spent most of the morning discussing price increases with her contacts

at Actavis and Zydus, among other companies.

      3779. No shortages or other market features can explain Defendants’ price

increases for generic Topiramate sprinkle capsules during the Relevant Period.

      3780. The elevated prices of generic Topiramate sprinkle capsules resulted

from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market, and will continue

indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

      3781. The unlawful agreements among Teva, Actavis, and Zydus, regarding

generic Topiramate sprinkle capsules were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

      EC. Fluocinonide
      3782. Fluocinonide, also known by the brand name Lidex®, is a topical

corticosteroid used for the treatment of a variety of skin conditions, including eczema,

dermatitis, psoriasis, and vitiligo. It is one of the most widely prescribed dermatologic

drugs in the United States and is sold in multiple formulations, including 0.05%

cream, 0.05% emollient-based cream, 0.05% gel, and 0.05% ointment. Some of the

more Teva-focused aspects of Defendants’ cartel’s scheming involving these


                                           926
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 927 of 1082




formulations of Fluocinonide have already been described, supra. In addition,

Fluocinonide was also sold in a solution formulation, which, for clarity, was also

discussed separately, supra.

       3783. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the price of

Fluocinonide as follows:

       3784. Throughout the Relevant Period, the market for the Ointment

formulation of Fluocinonide was dominated by Teva, Taro, and Sandoz.

       3785. In early 2013, the Fluocinonide Ointment market was essentially evenly

split between Teva (50% share) and Taro with 42% share.

       3786. On February 12, 2013, Taro increased pricing on several products,

including Fluocinonide Ointment. The increase included a 15% increase to WAC.

       3787. The next week, on the morning of February 21, SW-3 at Sandoz called

H.M. at Taro and they spoke for nine minutes. Immediately after hanging up with

H.M., SW-3 called his supervisor, Kellum, and they spoke for four minutes.

       3788. Later that same morning, M.A., a Sandoz marketing executive, sent an

internal e-mail to Kellum and other Sandoz executives, to advise that Taro had

increased pricing on several products for which Sandoz was re-entering the market,

including Fluocinonide Ointment.

       3789. One week later, on February 28, McKesson e-mailed Taro stating that it

had received an unsolicited bid on Fluocinonide Ointment and asked whether Taro

                                           927
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 928 of 1082




wanted to bid to retain the business. Later that day, SW-3 called H.M. again and the

two competitors spoke for approximately 10 minutes.

       3790. First thing the next morning, on March 1, SW-3 called one of his bosses

at Sandoz, Kellum, and they spoke for five minutes. The next day (on Saturday,

March 2) SW-3 and H.M. exchanged three text messages. That same day, E.G., a

Taro sales executive, forwarded the customer request along internally and attached a

spreadsheet indicating that McKesson was Taro’s largest customer.

       3791. That Monday, March 4, 2013, M.L., a Taro pricing executive, forwarded

the McKesson request to Perfetto and other Taro executives suggesting that Taro

reduce its pricing by 20% and retract the price increase to retain the business.

Perfetto responded that he was okay with this approach, but posed a question about

it. The next day, March 5, M.L. confirmed that Taro supplied all three wholesalers,

and J.J., a senior Taro sales executive, confirmed that Taro was primary on all three.

       3792. Taro would have preferred that Sandoz took ABC or Cardinal instead of

McKession – so Perfetto reached out to his (now-almost-former)52 colleague at

Actavis, Ara Aprahamian, to pass the message on to SW-3 at Sandoz about

Fluocinonide Ointment. The two exchanged calls, and Aprahamian reported back to

Perfetto what they discussed. At least some of these calls are detailed below:




52
 Aprahamian was in the process of leaving Actavis at this point, but would not formally begin
working at Taro until two weeks later – on March 18, 2013.


                                               928
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 929 of 1082




      3793. At the same t ime, SW-3 was reporting back to SW-1, a Sandoz senior

pricing executive, what he had discussed with Aprahamian. Just after that discussion,

SW-1 e-mailed Kellum and F.R., a Sandoz pricing executive, regarding Fluocinonide

Ointment, stating that he had. Less than an hour later, Kellum called SW-3 and they

spoke for approximately 23 minutes. Later that day, SW-3 called Aprahamian.

      3794. Sandoz decided to target ABC instead of Taro’s preferred customer,

McKesson, so SW-1 then asked SW-3 to get price points for ABC. Following this

directive, SW-3 exchanged several calls with Aprahamian, who, in turn, relayed the

request to Perfetto, who provided the Taro’s ABC price points to Aprahamian, who

then finally relayed that information back to SW-3, as detailed in the calls below:




      3795. After speaking with Aprahamian for the third time on March 11, 2013,

SW-3 called SW-1 and left him a voicemail, and, in accordance with the agreement



                                           929
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 930 of 1082




between the cartel members, Sandoz bid on Fluocinonide Ointment at ABC and Taro

promptly conceded the business.

      3796. A few months later, in July of 2013, Teva co-ordinated with Taro and

Sandoz to raise the WAC price of all four formulations of Fluocinonide (cream,

emollient-based cream, gel, and ointment) by between 10-17%, based in part on

discussions between Patel and Taro’s Aprahamian and Taro’s agreement to join

Teva’s pricing.

      3797. As of May of 2014, only Defendants Teva, Taro, and Sandoz were

making any of the four Fluocinonide formulations identified above; Taro had the

dominant market share in several of these formulations.

      3798. On May 14, 2014, Patel and Aprahamian were texting and had a short

telephone call, in which Aprahamian told Patel that Taro wanted to increase prices on

its Fluocinonide formulations – communications for which there was no reason other

than the co-ordination sometimes required by Defendants’ overarching conspiracy.

      3799. Shortly thereafter, Patel ordered another Teva employee to create a

spreadsheet for price increases of products, including the four Fluocinonide

formulations. Two weeks later, knowing that Taro’s price increases were soon to be

implemented – but before they had been revealed to customers or others outside

Taro – Patel received the spreadsheet, including reference to Taro’s upcoming price

increase for the Fluocinonide formulations.




                                         930
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 931 of 1082




       3800. A few weeks later, on Monday, June 2, 2014, Taro notified its customers

that as of the next day, Tuesday, June 3, 2014, Taro was implementing a dramatic

WAC price increase, as follows: the price of the cream at least tripled, and in some

cases, increased more than seven-fold; the emollient-based cream at least doubled, and

in some cases, more than tripled; the gel at least doubled, and in some cases, more

than tripled; and the price of the ointment at least doubled, and in some cases, went

up almost five-fold – all literally overnight.

       3801. Patel knew of these (and other) Taro increases well in advance, and was

prepared so that Teva would be able to quickly follow the price increases. Indeed, it

was Teva’s turn to go next, and Patel was already preparing the next round of price

increases, to be implemented by Teva in August.

       3802. The day the Taro increases on Fluocinonide became effective, on June 3,

2014, CVS reached out to T.C., a senior sales executive at Teva, indicating that it

wanted bids on Fluocinonide 0.05% Cream and Fluocinonide 0.05% Emollient

Cream, offering to move a significant amount of business from Taro to Teva, but did

not give a reason for providing that opportunity to Teva. However, Patel knew the

reason for the offer: because of Taro’s (not-publicly known) price increase. K.G. at

Teva noted that this was a good opportunity to take some share from Taro – the

market share leader on several of the Fluocinonide formulations – but because of

Defendants’ overarching anticompetitive agreement, including the previous




                                            931
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 932 of 1082




communication between Patel and Aprahamian, Teva did not give CVS a bid lower

than Taro’s newly-increased price.

      3803. Similarly, the next day, June 4, Teva received a bid request from another

large customer, Walmart. Shortly after that e-mail was forwarded to her, Patel

responded by making it clear that Teva would play nice in the sandbox with Taro. As

a result, Teva did not submit a bid on the Walmart business at all.

      3804. The following week, on June 13, 2014, Patel sent an internal e-mail to

her group (which included her boss, K.G.) a list of drugs to increase prices on,

including Teva’s Fluocinonide formulations, and gave them instructions which meant

they were not to compete with Defendants Zydus or Taro for Fluocinonide accounts,

even if/when approached by those companies’ customers.

      3805. As Teva was planning to implement its price increase to follow Taro, on

both June 17 and Thursday, June 19, 2014, Patel spoke to Aprahamian for

approximately a quarter of an hour. In addition, she spoke with Kevin Green (now at

Zydus) for a similar length of time.

      3806. These successful calls understate the telephone-tag efforts that Patel,

Aprahamian, and Green made to communicate with each other: there were actually at

least 10 calls between them, beginning with calls from Patel to Aprahamian at 8:38 am

and from Patel to Green, three minutes later, at 8:41 am – but those calls were very

short, of only a few seconds duration, suggesting that neither Aprahamian nor Green

were available to answer.

                                          932
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 933 of 1082




      3807. That afternoon, at 1:56 pm and 2:08 pm, Aprahamian and Green each

called back to Patel – but again, for no more than a few seconds’ duration. Then, in

less than a minute – because both calls were for the same purpose, but with different

competitors – Patel called both Aprahamian and Green back, one after the other, at

2:24 and 2:25 pm, and again, only for a few seconds. Then Aprahamian called Patel

unsuccessfully at 3:40 pm, and finally, at 4:01 pm, they connected, and spoke for

approximately a quarter of an hour. Clearly, this call was important to them. Shortly

thereafter, at 4:23 pm, Patel called Green again, also for only a few seconds, and

finally, at 5:24 pm, Patel and Green connected, and spoke for approximately a quarter

of an hour.

      3808. Their efforts to speak were not in vain: on the Monday following this

flurry of calls, June 23, Patel sent a spreadsheet with Taro pricing information in it to

a Teva colleague. The spreadsheet included prices for the different Fluocinonide

formulations for different types of customers, such as GPO’s, wholesalers, retailers,

etc. These contract prices came from Aprahamian and were not publicly available.

      3809. Aprahamian was also co-ordinating with co-conspirator Sandoz, the only

other Fluocinonide maker. Sandoz made both the gel and ointment formulations, but

actively marketed only the gel because it was leaving the ointment market.

Aprahamian spoke with SW-3 at Sandoz at least once on each of June 17-20,

including three calls (further including a ten-minute call) on June 20, meaning that on

both June 17 and 19, Aprahamian spoke with both Patel and SW-3.

                                           933
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 934 of 1082




         3810. As he had done with Patel, during one of the calls with SW-3 on June 20

(likely the 10-minute call), Aprahamian gave his company’s non-public pricing

information to a nominal “competitor” and co-conspirator, which SW-3 wrote down

for the purpose of having Sandoz follow them, which Sandoz in fact did: three

months later, on October 10, 2014, Sandoz raised the WAC price on its Fluocinonide

gel product almost five-fold.

         3811. No shortages or other market features can explain Defendants’ price

increases for Fluocinonide during the Relevant Period.

         3812. The elevated prices of Fluocinonide that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

         3813. The unlawful agreement among Teva, Taro, and Sandoz regarding

Fluocinonide was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         ED. Desogestrel and Ethinyl Estradiol

         3814. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the




                                            934
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 935 of 1082




prices of Desogestrel and Ethinyl Estradiol tablets beginning at least as early as May

2014.

        3815. Desogestrel and Ethinyl Estradiol, also known by the brand names

Kariva and Mircette, is an oral contraceptive.

        3816. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Desogestrel and Ethinyl Estradiol, as follows:

        3817. During the relevant time frame, Teva, Actavis and Glenmark were the

primary manufacturers of Desogestrel and Ethinyl Estradiol.

        3818. From at least May 2014 forward, Teva, Actavis and Glenmark monitored

their Fair Share agreement on Desogestrel and Ethinyl Estradiol tablets to ensure that

market shares remained relatively equal. They frequently communicated by phone to

facilitate this process.

        3819. For example, during the morning of May 19, 2014, Patel learned that

Glenmark had bid a low price for its own version of Kariva (known as Viorele) at a

large retail pharmacy purchaser. This triggered a flurry of communications between

Patel and at least three different Glenmark representatives, including Jim Brown (VP

of Sales), Jim Grauso (Executive VP of Commercial Operations), and another sales

and marketing executive.




                                            935
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 936 of 1082




       3820. Patel also spoke with Rogerson at Actavis that same day (May 19). In

fact, Patel was regularly in contact with Rogerson throughout May. The two spoke on

at least May 8, 9, 12, 19 and 22.

       3821. After communicating with Glenmark and Actavis, Patel decided that

Teva would not compete on price. Instead, it would bid high, thereby ensuring that

the large retail pharmacy business would be conceded to Glenmark.

       3822. No shortages or other market features can explain Defendants’ price

increases for generic Desogestrel and Ethinyl Estradiol during the Relevant Period.

       3823. The elevated prices of generic Desogestrel and Ethinyl Estradiol resulted

from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market, and will continue

indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

       3824. The unlawful agreements among Defendants Teva, Actavis and

Glenmark, regarding generic Desogestrel and Ethinyl Estradiol were part of all

Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.

       EE. Warfarin, Carbamazepine, and Clotrimazole
       3825. Warfarin, also known by the brand name Coumadin, inter alia, is an

anticoagulant for blood and was discovered in the 1940’s. It was approved by the

FDA in 1954 and has been commercially available in the United States ever since. It


                                          936
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 937 of 1082




was prescribed for then-President Eisenhower, following a heart attack, in 1955. It is

commonly used to help prevent strokes and other cardiac events and to treat blood

clots, such as deep vein thrombosis.

       3826. The market for generic warfarin is mature. Warfarin has been

commercially available in the United States in a generic form for decades.

       3827. Carbamazepine, also known by the brand name Tegretol is, inter alia, an

anticonvulsant medication used primarily in the treatment of epilepsy and neuropathic

pain, and is used in schizophrenia along with other medications and as a second-line

agent in bipolar disorder. It was discovered in 1953 by chemist Walter Schindler at

J.R. Geigy AG (now part of Novartis) in Basel, Switzerland.

       3828. The market for generic carbamazepine is mature. Carbamazepine has

been commercially available in the United States in a generic form for decades.

       3829. Clotrimazole, also known by the brand name Canesten, inter alia, is an

antifungal medication. It is used to treat vaginal yeast infections, oral thrush, and

certain types of ringworm, including those that cause athlete’s foot and jock itch.

       3830. The market for generic clotrimazole is mature. Clotrimazole has been

commercially available in the United States in a generic form for decades.

       3831. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Warfarin, Carbamazepine, and Clotrimazole, as follows:




                                            937
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 938 of 1082




      3832. As of May, 2014, there were three suppliers in the market for Warfarin:

Teva, Taro and Zydus.

      3833. During the relevant period, Taro, Teva, and Sandoz dominated the

market for Carbemazepine, as follows: Taro and Sandoz dominated sales of

Carbamazepine ER tablets; Taro, Teva, and Sandoz dominated sales of regular

Carbamazepine tablets; and Taro and Teva dominated sales of chewable

Carbamazepine tablets.

      3834. The price of Carbamazepine tablets had been low and stable for years.

For example, throughout 2012 and into early 2013, the WAC price for Carbamazepine

ER tablets (sold by Sandoz and Taro) was just under 80 cents per 200 mg tablet.

      3835. But all of that changed in the late spring of 2013. Taro, which marketed

and sold all three types of Carbamazepine tablets—ER, regular and chewable—led

co-ordinated price increases on each of those products. First, it attacked the ER

market, which it shared with Sandoz, as follows:

      3836. On May 16, 2013, a senior sales executive at Taro (who will be referred

to in this Complaint as TW-1) and SW-4 (the previously-described Sandoz senior sales

executive) had a telephone call, and spoke again the following day.

      3837. Upon information and belief, on these calls, TW-1 and SW-4 discussed

increasing the price of Carbamazepine in accordance with the cartel’s overarching

agreement.




                                          938
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 939 of 1082




       3838. Following these calls between TW-1 and SW-4, within the next two

weeks, Taro and Sandoz both increased their prices. They announced increased

identical list (WAC) prices, increased by almost 50%, to $1.10 – and, per Defendants’

overall conspiracy, Taro and Sandoz retained relatively stable market shares.

       3839. In the spring and early summer of 2014, Taro imposed a second price

increase on Carbamazepine ER tablets, which Sandoz, again, quickly followed.

       3840. Next, during the same period, Taro also led price increases on the other

two Carbamazepine products that it sold, regular tablets and chewable tablets.

       3841. On May 14, 2014, Patel and Aprahamian exchanged eight text messages

and had one phone conversation lasting just under five minutes. Thereafter, Patel

directed a colleague at Teva, T.S., to create a list of future price increase candidates,

based on a set of instructions and data she provided.

       3842. On May 28, 2014, T.S. then sent Patel the requested list of “2014 Future

Price Increase Candidate Analysis.” The list included several drugs sold by Taro,

including Carbamazepine, Clotrimazole, and the four formulations of Fluocinonide

just discussed, all with “Follow/Urgent” listed as the reason for the increase, even

though Taro had not yet increased its price on those drugs or notified its

customers that it would be doing so.

       3843. A few days later, on June 3, 2014, Taro increased prices on, inter alia,

Warfarin, Carbamazepine, Clotrimazole, and Fluocinonide – and Patel and

Aprahamian exchanged five text messages. After exchanging those text messages,

                                            939
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 940 of 1082




Patel confirmed to her boss K.G., and another Teva colleague, that Taro had raised its

pricing on these drugs. Patel added: “I'll be looking at shares and intel tomorrow and

will provide commentary.” She also noted that “Taro is a high-quality competitor.

It’s just a matter of who the others are.)”

      3844. By “high-quality competitor,” Patel meant – and K.G. understood – that

Taro was a reliable member of the cartel, who, like Teva, would not cheat on

Defendants’ overarching conspiracy by trying to cadge a little extra market share.

      3845. June 3 was a busy day for Defendants. In addition to declining the

substantial CVS fluocinide business, described supra, Teva still had to co-ordinate its

response with other cartel members. Thus, at 5:08 pm that evening, Patel called

Aprahamian and the two spoke for nearly seven minutes. The next morning, Patel

and Aprahamian exchanged text messages. Then, at 9:56am, the two spoke again for

a little less than a half hour. Shortly after hanging up the phone with Aprahamian,

Patel sent an e-mail to K.G., making it clear that she had obtained additional “intel”

regarding the Taro price increases – and that she did not want to put them into

writing: “I have additional intel (I can discuss with you) that will be useful.”

      3846. In addition, Patel e-mailed that “We should probably discuss how we

want to handle all Taro increase items. Taro is a high quality competitor – I think we

need to be responsible where we have adequate market share.” By the coded phrase

“high quality competitor,” Patel again meant – and K.G. understood – that Taro was

a reliable member of the cartel who would not compete against Teva on price. By the

                                              940
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 941 of 1082




coded phrase, “we need to be responsible where we have adequate market share,”

Patel meant – and K.G. understood – that, per Defendants’ cartel’s usually-unwritten

(but strictly enforced) rules, Teva should not bid below the prices offered by its

nominal competitors (and fellow cartel-members) and should actively decline

additional busines opportunities once it had achieved the cartel’s “fair” per-member

share.

         3847. The following week, on June 11, Aprahamian (Taro), Patel (Teva)

Rekenthaler (Teva), and Green (Zydus) again played telephone tag: under the cover

of darkness, at 4:30 am, Green called Rekenthaler and they spoke for eight minutes;

then, that afternoon, Patel called Green, and a few minutes later, Green returned the

call, and they spoke for a quarter of an hour. The following day, June 12, Patel called

Aprahamian just before 8:00 am and they spoke for just under ten minutes.

         3848. The very next day, June 13, 2014, Green (at Zydus) called Patel (at

Teva), just after 8:15 am, and they spoke until nearly 8:30 am – and Zydus raised its

price on Warfarin tablets.

         3849. Later that same day, a customer gave Teva an offer for a one-time buy

on Warfarin; Patel responded, “We will review, but note that we intend to follow [the]

Taro and Zydus increase price.” Later that same day, Patel sent an internal e-mail

alerting her group, including her boss, K.G., about a list of drugs on which Teva

planned to raise prices. A number of them – including Carbamazepine, Clotrimazole

Topical Solution, Warfarin Tablets, and Fluocinonide Cream, Emollient Cream, Gel

                                            941
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 942 of 1082




and Ointment – included the notation “Follow/Urgent – Taro” as the reason for the

increase.

       3850. For that list of drugs, Patel directed that “we should not provide any

decreases on these products.” This meant Teva would not seek to compete for

market share against Taro or Zydus when approached by customers due to those

cartel members’ price increases.

       3851. On August 28, 2014, Teva followed the Taro price increases on

Carbamazepine Chewable Tablets, Carbamazepine Tablets, Clotrimazole Topical

Solution, and Warfarin Sodium Tablets. As discussed more fully supra, Teva co-

ordinated those increases with Taro and Zydus through direct communications with

those competitors in the days leading up to the increase.

       3852. Between May and July of 2014, Taro’s Aprahamian texted or spoke with

Nisha Patel of Teva multiple times. Shortly after the initial part of that series of calls,

in June, 2014, as with its ER tablets, Taro announced price increases on its other two

Carbamazepine tablet formulations. Over the following three months, Apotex, Teva

and Torrent announced increased list prices that were identical to Taro’s new prices,

so that by mid-2015, the WAC price for a 200 mg tablet of the ER formulation had

soared to almost $1.70 – more than doubling from May, 2013.

       3853. This price that prevailed through at least mid-2019, the last period for

which sales figures were readily available. The NSP prices for this product followed a

largely-identical trajectory.

                                            942
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 943 of 1082




      3854. Similarly, the regular and chewable formulations more than doubled, and

in some cases increased ten-fold.

      3855. For example, from before January, 2010, through January, 2014, regular

200 mg Carbamazapine tablets had a WAC of less than 10 cents. As a result of

Defendants anticompetitive agreements, that price soared to over $1.30 per table – an

exorbitant, more than ten-fold increase in price that, except for Torrent, continues

through July, 2019, the last period for which prices were readily available.

      3856. No shortages or other market features can explain Defendants’ price

increases for Warfarin, Carbamazepine, or Clotrimazole during the Relevant Period.

      3857. The elevated prices of Warfarin, Carbamazepine, and Clotrima-zole that

resulted from Defendants’ anticompetitive conduct have injured Plaintiffs and caused

them to pay more than they would have paid in a free and fair market, and will

continue at these elevated levels indefinitely unless Defendants’ conduct in

furtherance of their conspiracies is enjoined by this Court.

      3858. The unlawful agreements among Teva, Taro, Sandoz, Torrent, and

Zydus regarding Warfarin, Carbamazepine, and/or Clotrimazole were part of all

Defendants’ overarching conspiracy to unreasonably restrain trade and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.




                                           943
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 944 of 1082




       EF. Allopurinol
       3859. Allopurinol, also known by the brand name Zyloprim, inter alia, is used

to prevent gout and kidney stones. It was first synthesized in 1956 and has been

commercially available in the United States since 1966.

       3860. The market for generic allopurinol is mature. Allopurinol has been

commercially available in the United States in a generic form for decades.

       3861. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Allopurinol, as follows:

       3862. During the Relevant Period, Defendants Actavis, Dr. Reddy’s, Mylan

and Par dominated the market for Allopurinol, which was and is sold in 100 mg and

300 mg tablets.

       3863. For years, the prices for Allopurinol were relatively low and stable. Par,

Actavis, Dr. Reddy’s and Mylan all offered prices for Allopurinol tablets for pennies

each. Reflecting the compound’s straightforward chemistry and the mature generic

market – the list (aka WAC or “sticker”) price – from which discounts were

typically offered – for, e.g., a 100 mg table of allopurinol was, for years, including

from January, 2011 through January, 2014, approximately five to six cents.

       3864. In 2012, because of the lack of significant profitability in this pricing

structure, Dr. Reddy’s exited the market, without price disruption.




                                            944
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 945 of 1082




       3865. However, in the Spring of 2014, all of that changed. Par and Actavis

used brief supply disruptions as a reason to impose enormous price increases, which

they did almost simultaneously. Actavis and Par quintupled their list prices – pricing

which remained in effect at least as recently as July of 2019, the last period for which

figures were readily available.

       3866. Approximately six months after Actavis and Par announced their price

increases, Mylan joined them, announcing list prices identical to those of Actavis.

       3867. These price spikes attracted Dr. Reddy’s attention, and it began to assess

whether it should re-enter the Allopurinol market – but just to get its “fair share,” not

to engage in unseemly price competition, which would draw the wrath of its fellow

cartel members.

       3868. Thus, in August, 2014, Dr. Reddy’s assessed possible re-entry into the

Allopurinol market. Since it would be the fourth manufacturer in the market, the

Head of National Accounts at Dr. Reddy’s recognized – in line with the Fair Share

agreement – that cartel rules would cap Dr. Reddy’s market share at 25%, or ¼ of the

market, an even division among the four manufacturers.

       3869. Dr. Reddy’s decided to re-enter the allopurinol market. As it ramped up

for re-entry in January, 2015, Dr. Reddy’s conscientiously followed the cartel’s Fair

Share terms. For example, even though it was now a new entrant without any

incumbent business, rather than offer better prices to win market share, Dr. Reddy’s

announced list prices identical to those of Actavis.

                                           945
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 946 of 1082




      3870. Further, as Dr. Reddy’s internally discussed an Allopurinol opportunity

at a large customer, the Vice President and Head of Prescription Drugs reminded his

team to be careful not to disrupt pricing.

      3871. Dr. Reddy’s was similarly scrupulous in abiding by the cartel’s Fair Share

agreement when, two months later, the opportunity arose to take some Allopurinol

market share from Mylan. The Dr. Reddy’s plant operations team said it could supply

the additional volume. The Director of Prescription Marketing for North America

Generics noted that he was hesitant to take much business from Mylan.

      3872. Dr. Reddy’s Director of National Accounts then left him a voicemail to

the effect that it was a bad idea to upset their relationship with Mylan. Having heard

this message, the Director of Prescription Marketing instructed his team not to pursue

the Mylan customers, after all.

      3873. Further, no product shortages or other market features can explain

Defendants’ elevated pricing of Allopurinol. The pricing conduct here is inconsistent

with competitive behavior. In a competitive market, as multiple sellers enter the

market, prices decline, but that is not what happened here. Instead, because of the

overarching anticompetitive agreement among Defendants, Allopurinol prices

increased despite multiple sellers being in and Dr. Reddy’s re-entering the market, and

will continue indefinitely at these elevated levels unless Defendants’ conduct in

furtherance of their conspiracies is enjoined by this Court.




                                             946
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 947 of 1082




       3874. The elevated prices of Allopurinol that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market.

       3875. The unlawful agreement between Actavis, Dr. Reddy’s, Mylan and Par

regarding Allopurinol was part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

       EG. Eplerenone Tablets

       3876. Eplerenone Tablets (“Eplerenone”), also known by the brand name

Inspra, is an oral medication used alone or in combination with other medicines to

treat high blood pressure by blocking a chemical (aldosterone) in your body which in

turn lowers the amount of sodium and water the body retains.

       3877. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Eplerenone, as follows:

       3878. As of spring 2014, Sandoz and Greenstone were the only generic

manufacturers of Eplerenone Tablets.

       3879. As discussed above, while Greenstone was coordinating with Sandoz in

April 2014 to follow Sandoz’s price increases on various formulations of Clindamycin,

it was also coordinating to lead a price increase on Eplerenone Tablets.




                                            947
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 948 of 1082




       3880. Originally, Greenstone planned its Eplerenone price increase to become

effective on May 1, 2014, but sometime in mid-April that increase was delayed.

Shortly after the decision was made to delay the Eplerenone price increase, on April

22, 2014, Nailor of Greenstone called Kellum and left a message. They traded

voicemails until they were able to speak the next day for nearly fifteen (15) minutes.

       3881. Greenstone planned its increases of Clindamycin and Eplerenone

together, as it was coordinating with Sandoz – and both increases ultimately became

effective on June 2, 2014. Shortly before the increases became effective, on May 29,

2014, Nailor of Greenstone called Kellum of Sandoz, leaving him a twenty-six (26)

second voicemail.

       3882. Sandoz’s intent was always to follow Greenstone’s Eplerenone price

increase, rather than compete for market share. Sandoz began preparing to follow

Greenstone’s Eplerenone price increase in early July 2014. However, because of price

protection terms with several of Sandoz’s customers, the company decided to delay

the roll-out of its Eplerenone price increase (and several others) until it made more

financial sense and Sandoz would be able to limit any contractual penalties that would

arise as a result of the increase.

       3883. Ultimately, Sandoz followed Greenstone’s price increase on Eplerenone

on October 10, 2014. Sandoz increased its pricing by as much as 270% to certain

customers. During the time period after Greenstone’s price increase and before

Sandoz could follow, the two competitors continued to coordinate by phone,

                                          948
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 949 of 1082




including a number of calls between Kellum and Hatosy of Greenstone in August

2014. Shortly after the Sandoz price increase became effective, on October 15, 2014,

Kellum and Nailor of Greenstone also communicated briefly.

      3884. No shortages or other market features can explain Defendants’ price

increases for generic Methazolamide Tablets during the Relevant Period.

      3885. The elevated prices of generic Eplerenone resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      3886. The unlawful agreements among Defendants Sandoz and Greenstone,

regarding generic Eplerenone were part of all Defendants’ overarching conspiracy to

restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

      EH. Atenolol Chlorthalidone
      3887. Atenolol Chlorthalidone, also known by the brand name Tenoretic, is

sold in 50-25 mg and 100-25 mg tablets (“Atenolol Chlorthalidone”), and is a

combination beta-blocker/water pill that is used to treat high blood pressure.

      3888. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Atenolol Chlorthalidone at least as follows:


                                           949
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 950 of 1082




      3889. During the Relevant Period, Actavis and Mylan dominated the market

for Atenolol Chlorthalidone.

      3890. The market for Atenolol Chlorthalidone was mature.

      3891. For years, the price of Atenolol Chlorthalidone was relatively low and

stable. But in the spring of 2014, all that changed dramatically. Mylan more than

doubled the WAC price of Atenolol Chlorthalidone overnight and shortly thereafter,

Actavis followed suit, only for the pattern to repeat itself, to achieve a quadrupling in

price: for Mylan, by early 2015, and for Actavis, by mid-2017 – well after the earliest

cases in this MDL had been filed. These anticompetitively-increased prices were in

effect at least as recently as mid-2019, the last period for which figures were readily

available, and unless enjoined by this Court, will continue indefinitely into the future.

      3892. By the end of 2014, list (WAC) prices for both Actavis and Mylan had

more than doubled, and their contract prices had followed suit. Their WAC prices

converged at 60 cents per unit – whereupon, a few months later, in early 2015, Mylan

increased again – to almost a dollar per unit, and Actavis, in mid-2017, at 80 cents.

      3893. As both manufacturers raised their prices, they divided the market

between them. Whenever market share diverged from a roughly equal split (as

happened in a couple of instances when Mylan experienced supply disruptions), they

afterwards worked back to approximately a 50/50 division of the market – all the

while being careful not to erode pricing.




                                            950
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 951 of 1082




         3894. Throughout this period, Actavis and Mylan met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreement

on Atenolol Chlorthalidone and of Defendants’ cartel agreement.

         3895. For example, Nesta (at Mylan) and Falkin (at Actavis) communicated

extensively throughout the time of the price increases.

         3896. No shortages or other market features can explain Defendants’ price

increases for Atenolol Chlorthalidone during the Relevant Period.

         3897. The elevated prices of Atenolol Chlorthalidone that resulted from

Defendants’ anticompetitive conduct have injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market, and will continue at these

elevated levels indefinitely unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

         3898. The unlawful agreement between Mylan and Actavis regarding Atenolol

Chlorthalidone was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         EI.   Prochlorperazine Tablets

         3899. Prochlorperazine, also known by the brand name Compro, is a

medication used to treat psychotic disorders such as schizophrenia, as well as control

severe nausea.




                                            951
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 952 of 1082




       3900. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Prochlorperazine tablets, as follows:

       3901. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Prochlorperazine tablets beginning at least as early as May 2014.

       3902. During the relevant time frame, Teva, Mylan, Sandoz and Cadista were

the primary manufacturers of Prochlorperazine.

       3903. Prochlorperazine was among the drugs that Teva targeted for price

increases in late August 2014. In order to coordinate prices and Fair Shares for

Prochlorperazine, Patel and Rekenthaler communicated with each of the other

primary manufacturers in the market.

       3904. Teva’s Patel communicated frequently with the Associate Director of

Pricing at Sandoz in July, August and September 2014.

       3905. Rekenthaler spoke to M.D., Vice President of Sales at Cadista, on at least

June 18, 2014. And he spoke to Nesta at Mylan on June 24 and at least four times in

August (on the 7th, 11th, 18th, and 21st).

       3906. Nesta (Mylan) also communicated with M.D. at Cadista, on at least July

2, 30, 31 and August 7, 11, 21, 22 and 23.

       3907. No shortages or other market features can explain Defendants’ price

increases for generic Prochlorperazine tablets during the Relevant Period.

                                             952
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 953 of 1082




       3908. The elevated prices of generic Prochlorperazine tablets resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       3909. The unlawful agreements among Defendants Teva, Mylan, Sandoz and

Cadista, regarding generic Prochlorperazine tablets were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       EJ.    Ursodiol
       3910. Ursodiol, also known by the brand name Actigall, is sold in 300 mg

capsules (“Ursodiol”) and is used to treat gallstones.

       3911. The market for generic Ursodiol is mature. Ursodiol is not an

innovative product and has been commercially available in this country since 1987.

Further, Ursodiol has been commercially available in the United States in a generic

form for decades.

       3912. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Ursodiol at least as follows:

       3913. By 2011, the generic Ursodiol market was dominated by four companies:

Actavis, Epic, Lannett, and Teva. Teva had a 22% market share in 2011 and exited


                                           953
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 954 of 1082




the market in 2012, resulting in that share going to its co-conspirators by 2013, who

continued to dominate the generic Ursodiol market throughout the Relevant Period.

      3914. Market dynamics had caused Ursodiol prices to stabilize and remain

relatively low from at least January, 2011, until Defendants collusively raised their

prices in May, 2014.

      3915. Defendants’ price increases of May, 2014, represented a departure from

the stable pricing of prior years and from ordinary pricing practices, and were the

direct result of Defendants’ collusion.

      3916. Ursodiol sales data from NADAC show the low and stable prices of

Ursodiol characteristic of the market prior to the Defendants’ price hikes, and the

huge spike in price that occurred abruptly in May, 2014. Since that time, Defendants

have continued to charge supracompetitive prices.

      3917. The NADAC data show that the average price of Ursodiol increased

rapidly in a very short period of time. The chart below shows the average price per

unit (capsule) of generic Ursodiol between October, 2012, and December, 2016:




                                           954
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 955 of 1082




      3918. As the chart illustrates, starting in May, 2014, the average price of

Ursodiol shot up by more than 1,600%, from an average price of approximately 29

cents (pennies) per capsule in June, 2014, to almost $5 per capsule, four months later.

      3919. IMS Health NSP data also show that Defendants’ prices soared, when

examining Defendants’ net effective prices in the market.

      3920. As with Verapamil HCL, supra, another drug manufactured by

Defendant Actavis (inter alia) further evidence of Defendants’ collusion is the fact that

not only did their prices suddenly skyrocket simultaneously, but as they did so, their

rather different starting prices converged. For example, in April, 2014, Epic’s WAC

was 45 cents for a 300 mg capsule, while Actavis’s price was significantly higher, over

71% more: 77 cents per 300 mg capsule.


                                           955
       Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 956 of 1082




          3921. Lannet was the first manufacturer to announce the new WAC, $5.11 per

pill, on May 1, 2014. The following week, Epic announced its new WAC: essentially

the same, $5.10 per pill, which is a staggering 1,033% overnight increase. The next

month, it was Actavis’s turn to announce its new price, which was also $5.11 per pill

– but while the conspirators’ final price was the same, it amounted to a relatively

paltry 562% increase.

          3922. As a result of Defendants setting this collusive price, the market went

from having a 42%-71% variation between high and low WAC’s, to having a 0.2%

variation.53

          3923. Defendants’ price increases for Ursodiol resulted in corresponding

increases to the prices paid by Plaintiffs.

          3924. The price increases closely followed Defendants’ participation in the

2014 ECRM-sponsored “Retail Pharmacy Generic Pharmaceuticals Efficient Program

Planning Session (EPPS)”, which was held in Amelia Island, Florida on February 23-

26, 2014 – just over two months before Defendants began to increase their prices for

Ursodiol. According to ECRM records, representatives of Actavis, Epic, and Lannett

attended the meeting.

          3925. No shortages or other market features can explain Defendants’ price

increases for Ursodiol during the Relevant Period.



53
     Prior to the $5.11 per pill price, Lannett did not publish a WAC.


                                                    956
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 957 of 1082




       3926. The elevated prices of Ursodiol that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       3927. The unlawful agreement among Lannet, Epic, and Actavis regarding

Ursodiol was part of all Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       EK. Clobetasol

       3928. Clobetasol is a widely prescribed topical corticosteroid used for the

treatment of a variety of skin conditions. The clobetasol propionate products at issue

in this case are the generic versions of the brand name drug Temovate (or Temovate

E in the case of the emollient version of the cream), which was approved by the U.S.

Food and Drug Administration in 1985 and 1994 (depending on the formulation).

Clobetasol is sold throughout the United States and its territories.

       3929. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Clobetasol, as follows:

       3930. The market for Clobetasol is mature, and Defendants that operate in the

market can only gain market share by competing on price.




                                            957
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 958 of 1082




       3931. Sandoz was the exclusive seller of Temovate, and discontinued the sale

of Temovate cream and ointment on or before June 2015 and March 2016,

respectively.

       3932. Generic versions of clobetasol propionate have been available for

purchase in the United States since the mid 1990’s. Several manufacturers exited the

Clobetasol market before Defendants’ June 2014 price increases. For example,

Renaissance and Teva discontinued their Clobetasol products.

       3933. At all relevant times, Defendants have had substantial market power

with respect to Clobetasol. Defendants exercised this power to maintain

supracompetitive prices for Clobetasol without losing so many sales as to make the

elevated price unprofitable.

       3934. Defendants sold Clobetasol at prices in excess of marginal costs, in

excess of a competitive price, and enjoyed high profit margins.

       3935. Competition for Clobetasol has caused prices to stabilize and remain

relatively low from at least January 2011 until Defendants raised prices in June 2014.

Defendants’ June 2014 price increases represented a departure from the stable pricing

of prior years and from ordinary pricing practices, and are indicative of collusion.

       3936. NADAC data for Clobetasol show the low and stable prices of

Clobetasol that were characteristic of the market prior to the Defendants’ price hikes,

as well as the huge spike in price that occurred abruptly in June 2014. Since that time,

Defendants have continued to charge supracompetitive prices. Starting in June of

                                           958
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 959 of 1082




2014, the average price of Clobetasol increased by approximately 1,144%, with certain

formulations increasing as much as 1,738%.

        3937. The market-wide Clobetasol price increases were the result of

Defendants Sandoz, Taro, and Wockhardt increasing their respective Clobetasol

prices at substantially the same time to substantially similar levels in the summer of

2014.

        3938. While Perrigo modified the price of its Clobetasol gel product, it would

not have been rational for Perrigo to do so unless it had joined the anticompetitive

agreement among the other Defendants.

        3939. And when Actavis entered the Clobetasol cream market it sold both

products at elevated prices and did not compete with the other sellers on price, which

it would not have done had it not also joined the conspiracy.

        3940. Each Defendant raised their WAC prices to essentially the same level at

nearly the same time.

        3941. The following charts—which rely on WAC data from Gold Standard—

similarly show Defendants coordinate WAC pricing:




                                           959
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 960 of 1082




                                960
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 961 of 1082




                                961
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 962 of 1082




      3942. Defendants’ increases in Clobetasol WAC prices were accompanied by

corresponding increases in Defendants’ NSP prices. On average, Hi-Tech, Sandoz,

Taro, and Wockhardt


                                       962
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 963 of 1082




       3943. Defendants’ increases in the overall per-unit prices of Clobetasol

resulted in corresponding price increases for different dosages of each formulation,

e.g., 15mg or 60mg tubes of cream, or 25ml or 50ml bottles of solution.

       3944. Defendants’ price increases for Clobetasol resulted in corresponding

increases to the prices paid by Plaintiffs and members of the proposed Classes

because increased WAC prices translate to increases in the transaction prices paid by

Plaintiffs.

       3945. The price increases cannot be attributed to the need to fund research

and development. Generic pharmaceutical firms do not incur the large research and

development costs that brand firms absorb in developing new drugs. Moreover, the

costs associated with developing and obtaining FDA approval for Clobetasol were

incurred more than 25 years ago when the drug was first introduced to the market.

       3946. Changes in ingredient costs also do not explain Defendants’ price

increase; the prices for five formulations of clobetasol propionate not at issue in this

case (foam, emollient foam, lotion, shampoo, and spray) remained comparatively

stable, even though they have the same active ingredient as the formulations that

experienced dramatic price increases.

       3947. Defendants’ enormous price increases were not due to supply

disruptions. With regard to drug shortages, federal law requires drug manufacturers to

report potential shortages to the FDA, the reasons therefor, and the expected

duration of the shortage.55 Clobetasol is not included on the FDA’s list of Current

                                           963
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 964 of 1082




and Resolved Drug Shortages and Discontinuations Reported to FDA. Clobetasol has

not appeared in the American Society of Health-System Pharmacists Current Shortage

Bulletins since July 3, 2012, and it does also not appear on the list of Resolved

Shortage Bulletins (which includes drug shortages dating back to August 2010).

       3948. There were also no significant decreases in Defendants’ overall sales

volume that might indicate a shortage in the availability of Clobetasol’s active

ingredient or evidence of lack of market-wide capacity. During Hi-Tech’s March 8,

2013 earnings call, for example, its CEO David Seltzer stated that the company

“happen[ed] to be doing a significant amount of topicals than – compared to several

years ago. So we have the Clobetasol items that we pretty much brought all in-house

on the manufacturing side.” He also explained that the company’s addition of new

machinery for “creams and ointments” would give the company “a tremendous

amount of capacity going forward.”

       3949. Defendants’ Clobetasol price increases are also not explained by the

entry or exit of competitors from the marketplace. No significant sellers entered or

left the Clobetasol market between January 2011 and June 2014, and between the end

of 2012 and June 2014 there was no significant shift in Defendants’ relative market

shares. Prior to the price increases, the same group of manufacturers—the

Defendants in this case—had been selling Clobetasol at the same relatively low prices

for at least three years.




                                           964
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 965 of 1082




      3950. Likewise, no unique features or circumstances of the topical

corticosteroid market explain Defendants’ price increases. Prices for many other

comparable topical corticosteroid products (including certain products manufactured

by Defendants) remained stable while Clobetasol prices skyrocketed. The price of

halobetasol cream, for instance—which like Clobetasol is a Class I topical

corticosteroid—has been stable since November 2013, ranging from an average of

$2.97 and $3.38 per unit, and did not increase in June 2014.

      3951. Instead, anticompetitive activity explains the skyrocketing Clobetasol

prices. As Richard Evans at Sector & Sovereign Research recently wrote: “[a] plausible

explanation [for price increases of generic drugs] is that generic manufacturers, having

fallen to near historic low levels of financial performance, are cooperating to raise the

prices of products whose characteristics – low sales due to either very low prices or

very low volumes –accommodate price inflation.”

      3952. No shortages or other market features can explain Defendants’ price

increases for generic Clobetasol during the Relevant Period.

      3953. The elevated prices of generic Clobetasol resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.




                                           965
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 966 of 1082




       3954. The unlawful agreements among Defendants Actavis, Perrigo, Sandoz,

Taro, and Wockhardt regarding generic Clobetasol were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       EL. Fluoxetine HCL Tablets

       3955. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Fluoxetine HCL tablets beginning at least as early as June 2014.

       3956. Fluoxetine HCL, also known by the brand name Prozac, is a medication

used to treat depression, obsessive-compulsive disorder (OCD), and panic disorder,

among other conditions.

       3957. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Fluoxetine HCL tablets, as follows:

       3958. During the relevant time frame, Teva, Mylan, and Par were the primary

manufacturers of Fluoxetine HCL tablets.

       3959. In late June 2014, Mylan imposed large price increases on Fluoxetine

HCL. Around the time of the increases, Mylan, Teva and Par directly communicated

via phone to coordinate.




                                            966
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 967 of 1082




      3960. For example, on June 18, 2014, less than a week before Mylan

announced its Fluoxetine HCL price increases, a National Account Manager at Mylan

spoke to the Vice President of National Accounts at Par.

      3961. On June 24, the day after Mylan announced its price increases, Mylan’s

Nesta spoke to Teva’s Rekenthaler.

      3962. Two days later, on June 26, Teva’s Patel exchanged a series of text

messages with the Chief Commercial Officer at Par.

      3963. In January 2015, Teva followed Mylan’s price increases for Fluoxetine

HCL Tablets. Again, the manufacturers of Fluoxetine were in communication to

coordinate.

      3964. On January 5, 14 and 20, Teva’s Rekenthaler spoke with Mylan’s Nesta.

      3965. On January 26, Rekenthaler spoke with a Vice President of National

Accounts at Par for 14 minutes, and on January 28, he spoke with Par’s Vice

President of Sales.

      3966. Also, in the months leading up to Teva increasing the prices of

Fluoxetine HCL tablets, Teva’s Patel met in-person with many of Teva’s competitors.

See, e.g., Exhibit A (Trade Association Contacts).

      3967. No shortages or other market features can explain Defendants’ price

increases for generic Fluoxetine HCL tablets during the Relevant Period.

      3968. The elevated prices of generic Fluoxetine HCL tablets resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

                                          967
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 968 of 1082




than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       3969. The unlawful agreements among Defendants Teva, Mylan, and Par,

regarding generic Fluoxetine HCL tablets were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       EM. Methadone HCL Tablets

       3970. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Methadone HCL tablets beginning at least as early as June 2014.

       3971. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Methadone HCL tablets, as follows:

       3972. Methadone HCL, also known by the brand name Methadose, is used to

manage moderate to severe pain. It is also used to treat addiction to opioids.

       3973. During the relevant time frame, Defendants West-Ward and

Mallinckrodt were the primary manufacturers of Methadone HCL tablets.

       3974. The market for Methadone HCL tablets was mature and at all relevant

times had multiple manufacturers.




                                            968
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 969 of 1082




       3975. For years, the prices for Methadone HCL tablets were relatively low and

stable. Before the summer of 2014, West-Ward and Mallinckrodt sold Methadone

HCL tablets.

       3976. In the second half of 2014, however, West-Ward and Mallinckrodt

nearly simultaneously imposed large price increases, approximately tripling their list

(WAC) prices

       3977. The list (WAC) price chart and the NSP price chart below show the

large and nearly simultaneous price increases by West-Ward and Mallinckrodt on

Methadone HCL tablets. (Note: Methadone HCL tablets come in 5 mg and 10 mg

dosages. The pricing patterns for each dosage were highly similar. Only the 10 mg

chart is included here.)




                                           969
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 970 of 1082




      3978. Throughout this period, West-Ward and Mallinckrodt met at trade

conferences and communicated directly with each other in furtherance of their price-

fixing agreement on Methadone HCL tablets and of their Fair Share agreement.

      3979. For example, West-Ward’s D.S., Senior Director and Head of Sales, and

Mallinckrodt’s K.K., National Account Director, both attended the ECRM event at

the Omni

      3980. Amelia Island Plantation Resort in Amelia Island, Florida on February

23-26, 2014.

      3981. On May 15, 2014, West-Ward’s D.S. and Mallinckrodt’s K.K

communicated by phone.

      3982. In August, the two sales executives attended the NACDS Total Store

Expo in Boston on August 23 to 26, 2014.

      3983. Approximately one month after the NACDS meeting, West-Ward

announced list (WAC) price increases for Methadone. A few weeks later, Mallickrodt

matched West-Ward’s list (WAC) prices.

      3984. No shortages or other market features can explain Defendants’ price

increases for generic Methadone HCL tablets during the Relevant Period.

      3985. The elevated prices of generic Methadone HCL tablets resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at




                                          970
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 971 of 1082




these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       3986. The unlawful agreements among Defendants West-Ward and

Mallinckrodt, regarding generic Methadone HCL tablets were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       EN. Omega-3 Acid Ethyl Esters

       3987. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Omega-3 Acid Ethyl Esters capsules beginning at least as early as June 2014.

       3988. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Omega-3 Acid Ethyl Esters, as follows:

       3989. Omega-3 Acid Ethyl Esters, also known by the brand name Lovaza, is a

medication used to lower high triglyceride levels in the blood.

       3990. During the relevant time frame, Teva, Par and Apotex were the primary

manufacturers of Omega-3 Acid Ethyl Esters.

       3991. On April 8, 2014, Teva launched Omega-3 Acid Ethyl Esters.

       3992. On the morning of June 26, 2014, Patel emailed a colleague at Teva

relaying that Par had recently received FDA approval for this drug. Patel said that she

would “snoop around” to see if Par had begun shipping product. That morning, Patel

                                            971
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 972 of 1082




sent a message to T.P., Chief Commercial Officer at Par through LinkedIn. Later that

day, they exchanged a number of text messages.

      3993. The next morning, Par’s Chief Commercial Officer called Patel and they

spoke for nearly 30 minutes. That same morning, Patel told colleagues that she now

had “some more color” on Par’s launch of Omega-3 Acid Ethyl Esters. Internally,

Teva documents evidence a clear understanding of Par’s confidential bidding and

pricing plans.

      3994. Par launched Omega-3 Acid Ethyl Esters capsules on June 30, 2014.

Teva proceeded to concede business to Par to ensure Par’s smooth entry into the

market.

      3995. As new competitors entered the market, Teva coordinated with them to

avoid competition and keep prices high, including phone calls between Rekenthaler

and a Senior Vice President and General Manager of U.S. Sales at Apotex on

September 25 and 27, 2014.

      3996. Due to supply limitations, Par was not able to pursue a full Fair Share of

the market until late November 2014. On November 10, 2014, Patel and Par’s Chief

Commercial Officer exchanged 5 text messages.

      3997. By mid-February 2015, Teva had conceded several large customers to

Par. During this time, Rekenthaler was speaking frequently with M.B., a senior

national account executive at Par, to coordinate.




                                          972
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 973 of 1082




      3998. By April 2015, Apotex had officially entered the market, and consistent

with the Fair Share understanding, Teva conceded customers to accommodate the

new entrant. During this period, Rekenthaler spoke multiple times with J.H., Senior

VP at Apotex.

      3999. No shortages or other market features can explain Defendants’ price

increases for generic Omega-3 Acid Ethyl Esters during the Relevant Period.

      4000. The elevated prices of generic Omega-3 Acid Ethyl Esters resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      4001. The unlawful agreements among Defendants Teva, par, and Apotex,

regarding generic Omega-3 Acid Ethyl Esters were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

      EO. Econazole Nitrate Cream
      4002. Econazole Nitrate Cream (“Econazole”), also known by the brand name

Spectazole, is a topical antifungal cream prescribed for the treatment of infections of

the skin caused by fungus, such as athlete’s foot and ringworm.




                                           973
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 974 of 1082




       4003. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Econazole Nitrate Cream, as follows:

       4004. In mid 2014, there were three competitors in the market for Econazole:

Perrigo, Taro, and Teligent.

       4005. In June 2014, Perrigo began planning a price increase. On June 17, 2014,

Boothe of Perrigo called a Taro employee – likely Perfetto – and they spoke for forty-

five (45) minutes.

       4006. One week later, on June 25, 2014, S.B., a sales executive at Taro, sent an

internal e-mail and suggested bidding at Associated Pharmacies. On July 8, 2014, Taro

put together an offer for that customer. Notably, the price of Econazole had not yet

gone up – and would not do so for another several weeks.

       4007. On July 18 and July 19, 2014, Boothe of Perrigo and Perfetto of Taro

exchanged three short calls. The next business day, on July 21, 2014, the two

competitors spoke for twenty-six (26) minutes. On July 22, 2014, T.P. of Perrigo

spoke with S.M., a sales executive at Teligent, for more than five (5) minutes. Three

days later, on July 24, 2014, Boothe called Perfetto again. The call lasted two (2)

minutes. Perfetto returned the call and the two competitors spoke for seven (7)

minutes.

       4008. That same day, on July 24, 2014, Perrigo instituted a dramatic price

increase for Econazole. Customers saw increases ranging from 637% to 735%.

                                            974
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 975 of 1082




       4009. That morning, Aprahamian notified his colleagues at Taro of the

development. He instructed them not to capitalize on any opportunities that might

come Taro’s way as a result of Perrigo’s price increase. Aprahamian further instructed

his team to increase Taro’s Econazole price to GPOs to $0.02 under its WAC price

with just five (5) days’ notice for all such customers.

       4010. The next day, on July 25, 2014, E.G., a Taro sales executive, placed two

calls to S.M. at Teligent. E.G. called S.M. again on August 12, 2014 and they spoke for

nearly five (5) minutes. The next day, on August 13, 2014, Perfetto spoke with Boothe

for eleven (11) minutes.

       4011. The coordination among the competitors bore fruit quickly. Just two

weeks later, on September 1, 2014, Teligent increased its WAC prices for Econazole

to match Perrigo. Taro’s price increases followed two months later, on November 18,

2014. After the Taro increase, a customer forwarded the Taro notification to K.M., a

sales executive at Perrigo.

       4012. By May 2015, Sandoz was making plans to re-enter the Econazole

market, attracted by the fact that the other players had instituted price increases. CW-

3 advocated a relaunch strategy that considered fair share principles as well as

Sandoz’s ongoing understanding with Perrigo.

       4013. On October 1, 2015, W.W., a Sandoz launch executive, e-mailed CW-3

seeking intel on current prices for various customer accounts in anticipation of the




                                            975
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 976 of 1082




upcoming Econazole re-launch. Less than an hour later, CW-3 called T.P. at Perrigo

and they spoke for twenty-seven (27) minutes.

      4014. Later that day, CW-3 responded to his colleague's e-mail with details of

Penigo's pricing at Monis & Dickson. Not wanting to put additional details about his

conversation with T.P. in writing, CW-3 copied CW-1, a senior pricing executive at

Sandoz.

      4015. On November 30, 2015, Sandoz bid on the Econazole business at

Morris & Dickson. Perrigo, however, refused to cede the business to Sandoz because

it had already given up one customer to the new entrant and was not inclined to hand

over another.

      4016. Intent on working out a deal with the market share leader, CW-3 and

T.P. of Perrigo exchanged four calls on December 16, 2015. The next day, on

December 17, 2015, Sandoz contacted Morris & Dickson and convinced the

customer to consider a revised offer from Sandoz. This time, Perrigo ceded the

customer to Sandoz.

      4017. When Sandoz's re-launch of Econazole finally came to fruition in late

2015, it matched its competitors' increased WAC prices.

      4018. No shortages or other market features can explain Defendants’ price

increases for generic Econazole Nitrate Cream during the Relevant Period.

      4019. The elevated prices of generic Econazole Nitrate Cream resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

                                         976
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 977 of 1082




than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       4020. The unlawful agreements among Defendants Perrigo, Taro, and

Teligent, regarding generic Econazole Nitrate Cream were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

       EP. Tobramycin
       4021. Tobramycin, also known by the brand name Tobi, is an eye drop used to

treat bacterial infections.

       4022. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Tobramycin at least as follows:

       4023. Beginning in October of 2013, prior to the first generic launch of

Tobramycin (for which Teva would have 180-day generic exclusivity), Sandoz began

making plans for its entry after Teva’s statutory exclusivity period expired. These

plans included trying to get a so-called “fair share” for Sandoz, but depended on the

incumbent generic manufacturer, Teva, being co-operative – or as Defendants like to

refer to their co-conspirators, it required Teva to act as a “Quality Competitor.”

       4024. As a partner in the conspiracy, Teva was, in fact, co-operative when it

came time to give up share to Sandoz. Nearing Teva’s loss of exclusivity and


                                           977
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 978 of 1082




Sandoz’s entry, on July 1, 2014, Teva and Sandoz began sharing information and co-

ordinating to divide up the market for Tobramycin. Patel exchanged seven (7) calls

with a Sandoz pricing executive on July 1, during which they discussed Sandoz’s

launch plans and how to divide up the market for Tobramycin. Patel conveyed some

of this competitor’s information in an internal Teva e-mail the same day.

      4025. On July 7, 2014, Patel and the Sandoz pricing executive spoke five more

times, including one call lasting approximately 11 minutes. On these calls, Patel and

the Sandoz pricing executive discussed how to divide up the market for Tobramycin,

including specific accounts that each would maintain or concede to the other. Patel

then memorialized the agreement in an e-mail two days later. The agreement: Teva

would take Walgreens, McKesson Corporation (“McKesson”) (a wholesaler),

Econdisc Contracting Solutions (“Econdisc”) (a group purchasing organization

(“GPO”) that includes Express Scripts, Kroger, and Supervalu), ABC, and Omnicare;

while Sandoz would take CVS, Cigna, Prime Therapeutics, Kinney Drugs, and

OptumRx. Teva also planned to concede the Cardinal business to Sandoz.

      4026. Patel told the Sandoz pricing executive specifically that Teva would not

even submit a bid to CVS. This was significant because Tobramycin was a very

expensive product, and Sandoz was able to acquire the CVS business by offering only

a nominal reduction to the extremely high price that Teva was able to set when it was

the only generic manufacturer, and was very close to the branded price that was

charged during the patented and 180-day exclusivity periods.

                                          978
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 979 of 1082




         4027. As planned, Teva conceded the CVS business to Sandoz after CVS

contacted Teva and requested that Teva submit a lower price to retain the business;

Teva also went through with its plan to concede Cardinal to Sandoz.

         4028. The Sandoz pricing executive, in turn, told Patel that Sandoz would not

pursue business from ABC and Walgreens. The Sandoz pricing executive spoke with

Kellum about his conversations with Patel and the agreement to stay away from

Walgreens and ABC, and Kellum agreed with the plan. Pursuant to that agreement,

Sandoz made no effort to contact those two large customers when it entered the

market for Tobramycin.

         4029. The Sandoz pricing executive and Patel also discussed Sandoz’s target

market share. The pricing executive informed Patel that Sandoz was seeking a 50%

share.

         4030. No product shortages or other market featurescan explain Defendants’

elevated pricing of Tobramycin. The pricing conduct here is inconsistent with

competitive behavior. In a competitive market, as multiple sellers enter the market,

prices decline, but that is not what happened here. Instead, because of the

overarching anticompetitive agreement among Defendants, Tobramycin prices

remained unchanged despite multiple sellers entering the market.

         4031. The elevated prices of Tobramycin that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue indefinitely at these

                                           979
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 980 of 1082




elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

         4032. The unlawful agreement between Teva and Sandoz regarding

Tobramycin was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         EQ. Disulfiram Tablets

         4033. Disulfiram is an alcohol antagonist used to treat alcoholism. As part of

the overarching fair share conspiracy, WBAD worked with Breckenridge and Teva to

allocate the market for the drug.

         4034. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Disulfiram Tablets, as follows:

         4035. In July 2014 WBAD reached out to Teri Coward at Teva to inform her

that WBAD had received a competitive offer on Disulfiram tablets from Breckenridge

(at the time, the only other competitor). In the same email, WBAD passed

Breckenridge’s market share intentions to Teva.

         4036. Although the message got through, the rules of fair share do not always

dictate a concession to a competitor. A Teva employee calculated the percentage of

total market share represented by WBAD and expressed to colleagues that

Breckenridge help a little more than its fair share of the market.

                                            980
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 981 of 1082




       4037. Teva subsequently successfully matched the competing bid to maintain

the account and looked for other smaller accounts it could cede to Breckenridge.

       4038. No shortages or other market features can explain Defendants’ price

increases for generic Disulfiram Tablets during the Relevant Period.

       4039. The elevated prices of generic Disulfiram Tablets resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       4040. The unlawful agreements among Defendants Breckenridge, Teva, and

WBAD, regarding generic Disulfiram Tablets were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       ER. Glimepiride
       4041. Glimepiride, also known by the brand name Amaryl, is a medicine used

to treat high blood sugar levels that are caused by Type 2 Diabetes Mellitus.

       4042. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Glimepiride, as follows:




                                            981
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 982 of 1082




      4043. In July of 2014, Dr. Reddy’s wanted to implement a price increase on its

Glimepiride products – so, naturally (in light of Defendants’ conspiracy), its first step

was to make sure that Teva would follow such an increase.

      4044. Accordingly, V.B., a senior sales executive at Dr. Reddy’s, reached out to

Patel, his opposite number at Teva, to co-ordinate. They spoke for approximately 12

minutes on July 10, then again for about five minutes on each of July 21, 22, and 24.

      4045. On August 18, 2014, Dr. Reddy’s significantly increased its pricing on

Glimepiride, approximately quadrupling the price overnight for all dosage strengths.

V.B. continued to communicate with Patel, regarding Glimepiride pricing, after Dr.

Reddy’s price increase, including exchanging at least four text messages on both

August 25 and October 10, 2014.

      4046. Based on the understanding that had been reached between V.B. and

Patel during these conversations, Dr. Reddy’s anticipated that Teva would follow Dr.

Reddy’s price increase – which it did, less than six months later, on January 28, 2015,

when Teva raised its WAC to exactly match Dr. Reddy’s.

      4047. That same January day – illustrating the applicability of Defendants’

overarching conspiracy to all products made by any one of them – Dr. Reddy’s

sought and obtained a complete list of Teva’s price increases, including drugs not

made or sold by Dr. Reddy’s.

      4048. No shortages or other market features can explain Defendants’ price

increases for Glimepiride during the Relevant Period.

                                           982
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 983 of 1082




       4049. The elevated prices of Glimepiride that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       4050. The unlawful agreement between Teva and Dr. Reddy’s on Glimepiride

was part of all Defendants’ overarching conspiracy to unreasonably restrain trade and

to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       ES.    Metronidazole 1% Gel

       4051. Metronidazole 1% Gel (“Metro Gel 1%”), also known by the brand

name Metrogel 1%, is a topical treatment for inflammatory rosacea lesions. Metrol

Gel 1% is used by patients diagnosed with rosacea, a condition affecting 16 million

Americans. In 2013, the annual market for Metro Gel 1% in the United States

exceeded $120 million.

       4052. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Metro Gel 1%, as follows:

       4053. Prior to the summer of 2014, Sandoz was the exclusive generic

manufacturer of Metro Gel 1%. In June 2014, Taro began making plans to enter the

market and, on July 1, 2014, Taro launched the product and matched Sandoz’s WAC

pricing.

                                            983
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 984 of 1082




       4054. In the days leading up to the launch, CW-3 of Sandoz and Aprahamian

of Taro exchanged several calls during which they discussed the launch and Sandoz’s

allocation of customers to the new entrant, Taro. Further, during these calls,

Aprahamian told CW-3 that Taro was targeting 35% market share and identified the

customers that it planned to target. Immediately upon hanging up with Aprahamian,

CW-3 reported this information back to his superiors, CW-1 and Kellum. This call

pattern is detailed in the chart below:




       4055. On June 18, 2014, Aprahamian sent an internal e-mail to AL., a pricing

executive at Taro. WBAD is a GPO that pm-chases generic chugs on behalf of its

members, including ABC and Walgreens. On June 25, 2014, Taro submitted an offer

to Walgreens. A few days later, on June 30, 2014, Taro submitted a separate offer to

ABC.

       4056. On the same day that ABC received the offer from Taro, the customer

notified Sandoz that it had received a competitive bid from Taro and asked whether



                                          984
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 985 of 1082




Sandoz would lower its price to retain the business. S.G., a sales executive at Sandoz,

fo1warded the request along internally, including to CW-1 and Kellum. CW-1

responded to S.G., and Kellum agreed.

      4057. The next day, July 1, 2014, A.H., a sales executive at Sandoz, sent an

internal email regarding a conversation with WBAD concerning Taro. Kellum

responded, and CW-1 replied.

      4058. Walgreens accepted Taro's bid on July 2, 2014 and ABC accepted Taro's

bid on July 7, 2014. WBAD (including ABC and Walgreens) represented

approximately 20% of Sandoz's volume and sales for Metro Gel 1 %.

      4059. On July 8, 2014, Taro also submitted a bid to Wal-Mali for Metro Gel 1

%. That same day, Aprahamian called CW-3 of Sandoz twice. Both calls lasted one (1)

minute. Two days later, on July 10, 2014, Aprahamian e-mailed E.G., a Taro sales

executive, asking her to follow up with Wal-Mart regarding the offer. The next day, on

July 11, 2014, CW-3 and Aprahamian exchanged four (4) calls. After the last call, CW-

3 hung up and immediately called Kellum. These calls are detailed in the chart below:




                                          985
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 986 of 1082




        4060. The following Monday, on July 14, 2014, Wal-Mart notified Sandoz that

it had received a competitive bid on Metro Gel 1 % that was 10% lower than Sandoz's

pricing and asked whether it would bid to retain the business.

        4061. On July 18, 2014, W.G., a pricing executive at Sandoz, forwarded the

request internally, including to CW-1 and Kellum. CW-1 responded by recommending

that Sandoz relinquish Wal-Mart, and Kellum replied.

        4062. Notably, after sending this e-mail, someone at Sandoz changed the

language in the earlier e-mail string. Sandoz made this change to avoid documenting

the fact that the competitively sensitive information came directly from its competitor,

Taro.

        4063. Although Sandoz gave up the business, Wal-Mart was unexpectedly

reluctant to stop ordering Metro Gel 1 % from Sandoz. On August 7, 2014, L.B., a

sales executive at Sandoz, sent an internal e-mail advising that Wal-Mart was still

ordering. B.G. of Sandoz replied.

        4064. On August 4, 2014, McKesson also notified Sandoz that it had received

an unsolicited bid for the Rite Aid po1t ion of its Meu-o Gel 1 % business and gave

Sandoz the oppo1iunity to bid to retain the business. After some internal discussion,

Sandoz decided to cede the Rite Aid portion of the business to Taro. As P.C., a

pricing executive at Sandoz, explained in an internal e-mail on August 8, 2014.




                                           986
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 987 of 1082




      4065. On August 11, 2014, McKesson awarded the Rite Aid portion of its

Metro Gel 1% business to Taro. Two days later, on August 13, 2014, Aprahamian

called CW-3 and they spoke again for seven (7) minutes.

      4066. No shortages or other market features can explain Defendants’ price

increases for generic Metro Cream or Metro Lotion during the Relevant Period.

      4067. The elevated prices of generic Metro Gel 1% resulted from Defendants’

anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      4068. The unlawful agreements among Defendants Sandoz, and Taro,

regarding Metro Gel .1% were part of all Defendants’ overarching conspiracy to

restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.

      ET. Amikacin Injection
      4069. Amikacin, also known by the brand name Amikin, inter alia, is an

aminoglycoside antibiotic derived from kanamycin. It has been commercially

available in the United States since 1976.

      4070. The market for generic Amikacin is mature. Amikacin has been

commercially available in the United States in a generic form for decades.




                                             987
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 988 of 1082




       4071. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Amikacin,

at least as follows:

       4072. During the Relevant Period, Defendants Actavis, Teva and Heritage

dominated the market for Amikacin.

       4073. In the summer of 2014, when a customer requested that Heritage reduce

its price, Heritage said that it was aware that Teva’s price was slightly lower but that it

did not wish to reduce its prices in order to gain market share.

       4074. On October 10, 2014, Heritage’s Neal O’Mara reported that he had had

positive conversations with an individual at McKesson, MW-1.

       4075. Using MW-1 to pass messages, instead of e-mail or text, was intended to

prevent the creation of electronic records of communications among cartel members

– but since O’Mara internally e-mailed the substance of these communications after

they had occurred, it nevertheless left incriminating tracks.

       4076. In turn, MW-1 communicated O’Mara’s position and concerns to Teva.

Teva told MW-1 that Heritage would not face competition via Teva’s right of first

refusal (“ROFR”) right to counterbid, and MW-1 then passed this message back to

O’Mara. If O’Mara had not then e-mailed the substance of these messages internally,

the cartel would have succeeded in avoiding leaving electronic traces of its perfidy.

       4077. Once this message was passed in early October, 2014, Teva and Heritage

were careful not to compete with each other.

                                            988
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 989 of 1082




       4078. By a year later, October 1, 2015, Teva had raised both its list and

contract prices and for the 500mg/2mL and 1g/4mL dosage forms of Amikacin.

       4079. When contacted by customers looking to avoid these high prices,

Heritage supported Teva’s price increase by refusing to lower prices. Both

Defendants did so because they knew that Defendants’ cartel controlled the market

for Amikacin.

       4080. No shortages or other market features can explain Defendants’ price

increases for Amikacin during the Relevant Period.

       4081. The elevated prices of Amikacin that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       4082. The unlawful agreement between Actavis and Teva on Amikacin was

part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to

fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.




                                            989
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 990 of 1082




      EU. Amoxicillin/Clavulanate Chewable Tablets, Amiloride
          HCL/HCTZ Tabs, Carbamazepine Chewable Tabs,
          Cimetidine Tabs, Clemastine Fumarate Tabs,
          Clotrimazole Topical Solution, Desmopressin Acetate
          Tabs, Diclofenac Potassium Tablets, Disopyramide
          Phosphate Caps, Enalapril Maleate Tabs, Epitol Tabs,
          Flurbiprofen Tabs, Flutamide Caps, Fluvastatin
          Sodium Caps, Hydroxyurea Caps, Loperamide HCL
          Caps, Penicillin VK Tablets, Prazosin HCL Caps,
          Prochlorperazine Tabs, Topiramate Sprinkle Caps,
          and Warfarin Sodium Tabletse
      4083. Amoxicillin was developed in the 1960’s; its combination use with

Clavulanate (also known as Cavulonic Acid) was approved by the FDA in 1984 and

developed into Amoxicillin/Clavulanate Chewable Tablets (“Amoxicillin/

Clavulanate”).

      4084. The potassium salt of Diclofenac (“Diclofenac”), sold under the brand

name Voltaren inter alia, is an NSAID used to treat pain and inflammatory diseases

such as gout. Diclofenac was patented in 1965 by Ciba-Geigy and was approved by

the FDA for medical use in the United States in 1988.

      4085. The potassium salt of Penicilin V (“Penicilin VK”) is an antibiotic, useful

for the treatment of a number of bacterial infections and was first developed in 1948.

      4086. Desmopressin acetate (“Desmopressin”) is an antidiuretic that was

approved by the FDA for medical use in the United States in 1978.

      4087. The markets for generic formas of these drugs (Amoxicillin/Clavulanate,

Diclofenac, Penicilin VK, and Desmopressin) are mature. Each has been




                                          990
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 991 of 1082




commercially available in the United States in a generic form for decades, and because

of the maturity of their markets, for years, the prices of each had been low and stable.

       4088. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Amoxicillin/Clavulanate Chewable Tablets, Amiloride HCL/HCTZ Tabs,

Carbamazepine Chewable Tabs, Cimetidine Tabs, Clemastine Fumarate Tabs,

Clotrimazole Topical Solution, Desmopressin Acetate Tabs, Diclofenac Potassium

Tablets, Disopyramide Phosphate Caps, Enalapril Maleate Tabs, Epitol Tabs,

Flurbiprofen Tabs, Flutamide Caps, Fluvastatin Sodium Caps, Hydroxyurea Caps,

Loperamide HCL Caps, Penicillin VK Tablets, Prazosin HCL Caps, Prochlorperazine

Tabs, Topiramate Sprinkle Caps, and Warfarin Sodium Tablets at least as follows:

       4089. During the Relevant Period, Defendants Teva and Sandoz dominated

the markets for Amoxicillin/Clavulanate Defendants Teva and Actavis dominated the

market for Desmopressin.

       4090. The Penicillin VK market was broader, but still dominated by members

of Defendants’ cartel: Teva and Sandoz (again), along with Defendants Aurobindo

and Pfizer’s alter ego, Greenstone.

       4091. The market for Diclofenac was also dominated by Defendants Teva and

Sandoz (also again), this time in conjunction with Defendant Mylan.

       4092. Topiramate Sprinkle Capsules, also known by the brand name Topamax,

is a medication used to treat seizures caused by epilepsy, and also to treat migraine

                                            991
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 992 of 1082




headaches. As of June, 2014, Zydus and Teva had a large majority of the market

share for Topiramate, while Actavis had just 3% of the market.

      4093. In late 2012, Mylan, Teva and Sandoz began a series of co-ordinated

price increases for Diclofenac that resulted in list (WAC) prices nearly double their

prior levels. Diclofenac pricing remained at this elevated level through at least mid-

2019, the latest period for which sales data was readily available.

      4094. As with numerous other drugs, including (but not limited to) exemplars

discussed in this Complaint, and in compliance with established practices of

Defendants’ cartel, Defendants often co-operated before, during, and even after price

increase announcements, to sort out market-share adjustments following price

increases.

      4095. In the case of Diclofenac, Teva communicated and co-operated with

Mylan and Sandoz before announcing the price increase. For example, as alleged

supra, Teva’s Green had telephone calls with Mylan’s Nesta on August 1, 2013 (twice),

August 2, August 6 (three times), and August 8 (three times).

      4096. The day before the price increase went into effect – August 8, 2013 –

Patel called Nesta twice and also called a contact at Sandoz.

      4097. The following year, the pattern repeated itself:

      4098. In April, 2014, Zydus raised its price for Topiramate Sprinkle Capsules.

Nisha Patel at Teva was in frequent communication with Green at Zydus at the time

of the Zydus price increase.

                                           992
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 993 of 1082




      4099. That same month, effective April 17, Mylan increased its WAC pricing

on a number of different drugs, including several that overlapped with Teva. Mylan

also increased its contract prices, but at least some of those price increases did not

become effective until a month later, in mid-May, 2014.

      4100. Pursuant to the established understanding among members of

Defendants’ cartel, Teva immediately decided that it would follow the Mylan

increases. On April 21, 2014, T.S., a national account executive at Teva, forwarded to

Patel two spreadsheets with WAC and AWP pricing information for the price

increases taken by Mylan. The spreadsheets were created by Mylan personnel.

      4101. Patel, in turn, forwarded the e-mail to the Teva sales team, stating: “Our

intention is to follow Mylan on this increase. Below, you will see the list of increase

items where Teva overlaps with Mylan. Please share any pricing intelligence you are

able to obtain. Thank you in advance!” The list that Patel referred to included the

following products, several of which had been the subject of the co-ordinated price

increases in 2013, described supra: Amiloride HCL/HCTZ Tablets; Cimetidine

Tablets; Enalapril Maleate Tablets; Fluvastatin Sodium Capsules; Loperamide HCL

Capsules; Prazosin HCL Capsules; and Sotalol Hydrochloride Tablets.

      4102. Within days, Teva began receiving requests from its customers for bids

due to the Mylan price increases. On April 24, Patel began to formulate a “Mylan

Increase Strategy” in order to respond to those requests, but noted that Teva was




                                           993
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 994 of 1082




“still awaiting intel” about the Mylan customer contract price points, which were, of

course, not publicly available.

       4103. Previously, Teva had used Kevin Green to obtain Mylan customer price

points (often referred to at Defendants as “intel”) through his communications with

Nesta at Mylan, which Teva then used to follow Mylan’s pricing, without disrupting

the market.

       4104. The next day, in a follow-up e-mail about the Mylan strategy, Patel noted

that one of her Mylan increase strategies would not have been appropriate for this

situation, and concluded that “[p]lus, we really need some intel” about the Mylan

contract price points.

       4105. Teva continued to push for specific contract price points from Mylan.

On April 28, Patel sent an e-mail to the Teva sales team, stating: “To date, we have no

intel on Mylan’s recent increases. I realize there is a lot of travel going on, but

whatever you can gather and share would be greatly appreciated.”

       4106. At the end of the following week, at 9:55 am on May 9, Nisha Patel sent

another e-mail to Teva’s National Account Managers (“NAM’s”), copying

Rekenthaler and others, with the subject “Mylan Increase Intel”:

       NAMs,

       Sorry to be so persistent, but we have not received any Mylan price increase
       intelligence yet. Whatever you can gather and provide would be greatly
       appreciated. Our intention is to become better, quicker followers, but without
       intel, we are unable to do so.


                                            994
     Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 995 of 1082




         In fact, I cannot see Teva being able to follow in the next round of price
         changes (without any price points) at this point. Of course we can always
         follow by guessing, but it could cause needless price disruption in the market.

         Please send any intel to me and Tom.

         4107. Shortly after receiving that e-mail – at 11:15am – Rekenthaler called

Nesta at Mylan and left a message. Nesta returned the call eight minutes later, at

11:23 am, and the two spoke for approximately eight minutes.

         4108. Separately, before Rekenthaler was able to convey the information he

had obtained, Patel forwarded a customer request from ABC (relating to the Mylan

increase items) directly to her Teva colleague, T.S., lamenting the absence of Mylan

intel.

         4109. The next day, May 13, 2014, T.S. sent Patel an e-mail with the subject

“FW: Dirt” The text of the message was simply “FYI,” but as with T.S.’s April 21 e-

mail, attached was an Excel spreadsheet listing the Mylan prices for all of the recent

increases – and this time, it wasn’t mere WAC and AWP data, it was contract price

points. The spreadsheet was titled “Mylan-Price List A.xlsx” and had been created by

a Mylan employee.

         4110. The day after that, on Wednesday, May 14, Patel and Aprahamian

exchanged eight text messages and spoke for approximately four minutes by phone,

likely about Carbamazepine Tabs and Clotrimazole Topical Solutions, products that

were made by both Teva and Taro – and that showed up in the Teva “Future Price

Increase Candidate” spreadsheet that T.S. e-mailed to Patel on May 28:

                                            995
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 996 of 1082




       4111. Meanwhile, a week prior, on May 20, Rekenthaler and Nesta spoke

again. Armed with Mylan’s actual dead net prices, Patel was confident that Teva

could follow the Mylan price increases exactly, without disrupting the market. That

same day, as Patel began to create a new list of Teva price increase candidates, she

instructed a colleague to include the Mylan increase drugs - with specific price points -

as its own separate tab in the spreadsheet, called “follow.” Her colleague provided

the list a day later, as requested, on May 21.

       4112. On May 27, 2014, Rekenthaler and Nesta had two telephone calls,

including one lasting approximately four minutes. By the following day, May 28, Teva

had a much more comprehensive list of price increase items. On that list, seven of

the Mylan items were prominently listed with a “Follow Urgent” notation listed next

to each, including various doses of Amiloride HCL/HCTZ Tabs, Cimetidine Tabs,

Enalapril Maleate Tabs, Fluvastatin Sodium Caps, Loperamide HCL Caps, Prazosin

HCL Caps, and Sotalol HCL Tabs:




                                            996
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 997 of 1082




      4113. Also on the list were three additional Mylan drugs for which Teva would

be leading the price increase: Diclofenac Potassium Tablets; Flurbiprofen Tablets;

and Prochlorperazine Tablets.



                                         997
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 998 of 1082




      4114. With the list now squared away atthe end of May, Rekenthaler and Nesta

had no need to speak again until August, when Teva was preparing to implement the

price increase. In the weeks leading up to Teva’s August 28 price increases,

Rekenthaler and Nesta spoke a few times to co-ordinate, including at least these calls:




      4115. As alleged supra, Taro implemented a substantial price increase on

various formulations of Fluocinonide on June 3, 2014. In addition to Fluocinonide,

Taro also significantly raised its prices on the following additional drugs, which Taro

shared with Teva and other cartel members: Carbamazepine Chewable Tablets,

Carbamazepine Tablets, Clotrimazole Solution and Warfarin Sodium Tablets.

      4116. As just discussed, Teva learned of the prices increases for at least some,

and likely all, of these drugs in advance, via Patel’s conversations with Aprahamian. In

accordance with Defendants’ cartel’s usual practice, Teva agreed and made plans to

follow the increased prices even before Taro had put them into effect.

      4117. On June 3, 2014 – the date of the Taro price increases on Fluocinonide,

Carbamazepine, Clotrimazole, Warfarin, and other drugs – Patel and Aprahamian



                                          998
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 999 of 1082




exchanged five text messages. After exchanging those text messages, Patel confirmed

to her supervisor, K.G., and another Teva representative that Taro had in fact raised

its pricing on Fluocinonide. Patel then added: “I expect to provide guidance at some

point in the morning. I’m also hearing Warfarin, Carbamazepine as well. I’ll be

looking at shares and intel tomorow and will provide commentary.” At 5:08pm that

evening, Patel called Aprahamian and the two spoke for approximately 7 minutes.

       4118. First thing the next morning, on June 4, 2014, Patel and Aprahamian

exchanged two text messages. Then, at 9:56 am, the two spoke on the telephone for

approximately a half-hour. Shortly after hanging up the phone with Aprahamian,

Patel sent an e-mail to K.G. making it clear that she had obtained additional

information regarding the Taro price increases that she did not want to put into

writing, stating: “I have additional intel (I can discuss with you) that will be useful.”

       4119. One of the drugs that Taro increased on June 3, 2014, was Warfarin

Sodium Tablets (“Warfarin”), which is also discussed elsewhere in this Complaint.

Also known by the brand name Coumadin, Warfarin is a blood thinner medication

used to treat and prevent blood clots.

       4120. At this time (June, 2014), there were three manufacturers in the market

for Warfarin: Teva, Taro and Zydus. All were members of Defendants’ cartel,

making the market for generic Warfarin/Coumadin vulnerable to a co-ordinated price

increase by the cartel, which is exactly what happened. In addition to their agreement




                                            999
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1000 of 1082




on Warfarin, Teva also agreed with Zydus to raise the price of Topiramate Sprinkle

Capsules.

      4121. In the ten days following the Taro price increase for Warfarin,

Defendants Teva, Taro, and Zydus co-ordinated through various phone

communications with each other (preceded by calls on June 2 from Green at Zydus to

Rekenthaler (for two minutes) and Patel (for five minutes) at Teva), including at least

the following:




      4122. Green was likely speaking to Patel and Rekenthaler about both Warfarin

and Topiramate Sprinkle Capsules during those calls because on June 13 – the same

day the Zydus price increase on Warfarin became effective, and after the

conversations noted above – Patel added Topiramate Sprinkle Capsules to Teva’s

price increase list, with a notation: “Follow/Urgent – Zydus.” Two days before that –

the same day that Green had extensive phone calls with both Rekenthaler and Patel –

Rekenthaler also spoke twice with Falkin of Actavis, a member of Defendants’ cartel

and the only other manufacturer in the market for Topiramate Sprinkle Capsules.




                                          1000
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1001 of 1082




      4123. Teva followed the Zydus price increase for Topiramate Sprinkle

Capsules as part of its increase on August 28, 2014. As noted, Teva co-ordinated that

increase with both Zydus and Actavis in the days and weeks before it.

      4124. Further, during the thicket of communications above, on June 12, Teva

internally discussed future projections regarding Carbamazepine – including the fact

that its API supplier might run out of supply sometime in 2015. One of the options

discussed was a price increase. K.G. – aware that Patel had been in discussions with

Aprahamian and had information regarding the Taro price increase on Carbamazepine

(and other drugs) – stated: “Nisha [Patel] would be able to provide guidance relative

to [the Carbamazepine] price increase for the analysis being put together.” In fact,

Patel had communicated with Aprahamian earlier that same day for approximately

nine minutes.

      4125. On the tenth day after Taro’s price increases, June 13 – in the early

morning of which, Patel at Teva and Green at Zydus spoke for approximately a

quarter hour – Zydus also raised its Warfarin prices. That same day, Teva was

presented with an offer from a customer for a one-time buy on that drug. Patel

responded that “We will review, but note that we intend to follow [the] Taro and

Zydus increase[d] price.”

      4126. Later that same day, June 13, 2014, Patel sent an internal e-mail alerting

her group, including her supervisor, K.G., about the list of drugs on which Teva

planned to raise prices. A number of them – including Carbamazepine Chewable

                                         1001
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1002 of 1082




Tablets , Carbamazepine Tablets, Clotrimazole Topical Solution, Fluocinonide Cream,

Fluocinonide Emollient Cream, Gel and Ointment, and Warfarin Sodium Tablets –

included the notation “Follow/Urgent – Taro” as the reason for the increase. For

that list of drugs, Patel directed that “we should not provide any decreases on these

products.” Patel’s directive meant that Teva would not – and, in fact, did not – seek

to compete for market share against Taro or Zydus when approached by customers

due to their price increases.

       4127. The next week, on Tuesday, June 17, Patel spoke to Aprahamian at

Tarro for approximately a quarter-hour.

       4128. The following day, June 18, Patel sent that same list to the entire sales

team at Teva, informing them of the status of Teva’s next price increase. She noted

that Teva had already been “receiving multiple requests on several items that are

prioritized as increase candidates.” Patel continued: “While we do not have an exact

date of increase, we are taking our increase plans into consideration and are bidding

on new business at the planned increase price where our WAC allows,” and noting

that this was done in view of the information that Teva had been able to gather.

       4129. The next day, Patel continued to gather “intelligence” and made

concerted efforts to simultaneously coordinate with both Aprahamian and Green at

Zydus. The timing and duration of those phone calls is set forth below:




                                          1002
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1003 of 1082




      4130. As set forth infra, on August 27, 2014, Teva followed the Taro price

increases on Carbamazepine Chewable Tablets, Carbamazepine Tablets, Clotrimazole

Topical Solution, and Warfarin Sodium Tablets. As discussed more fully above, Teva

co-ordinated those increases with Taro (and Zydus) through direct communications

with those competitors in the days leading up to the increase.

      4131. Following these discussions among representatives of other cartel

members, Teva raised its prices on August 27, 2014, on at least the following

products: Amoxicillin/Clavulanate Chewable Tablets, Amiloride HCL/HCTZ Tabs,

Carbamazepine Chewable Tabs, Cimetidine Tabs, Clemastine Fumarate Tabs,

Clotrimazole Topical Solution, Desmopressin Acetate Tabs, Diclofenac Potassium

Tablets, Disopyramide Phosphate Caps, Enalapril Maleate Tabs, Epitol Tabs,

Flurbiprofen Tabs, Flutamide Caps, Fluvastatin Sodium Caps, Hydroxyurea Caps,

Loperamide HCL Caps, Penicillin VK Tablets, Prazosin HCL Caps, Prochlorperazine

Tabs, Topiramate Sprinkle Caps, and Warfarin Sodium Tablets.

      4132. Below are illustrations of that list in the files of Defendant Teva:

                                         1003
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1004 of 1082




                                1004
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1005 of 1082




      4133. And leading up to the price increase, Patel and Rekenthaler were

communicating with Mylan, Sandoz, and other relevant co-conspirators, as illustrated

in the following graphic:




                                        1005
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1006 of 1082




      4134. For example, Patel at Teva spoke with Hatosy at Pfizer’s alter ego,

“Greenstone,” on August 25; Rekenthaler spoke to Nesta on August 4, 2014, and

again on August 7, 11 (twice), 18 (also twice), and 21. Similarly, Patel spoke to a

contact at Sandoz on August 11, and again on August 26, 27 (twice), and 28.

      4135. Further, for those few drugs where the graphic does not identify direct

communications between Teva and its co-conspirators, these executives, at a

minimum, communicated through other cartel members.

      4136. For example, with regard to Wockhardt and Enalapril, Patel was

speaking to Aprahamian at Taro, as shown above – and Aprahamian, in turn, spoke to


                                          1006
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1007 of 1082




M.C., the Vice President of Sales and Marketing at Wockhardt, on August 8 for

approximately a quarter-hour, and again on August 14, for at least eight minutes.

      4137. Similarly, with regard to Prochlorperazine, Rekenthaler at Teva

communicated with Jim Nesta at Mylan on August 7 and August 11, as illustrated

above – and Nesta, in turn, communicated with M.D., a senior sales executive at

Cadista Pharmaceuticals, on the same days that he communicated with Rekenthaler.

      4138. In addition to those phone communications noted in the text and

graphic above, representatives from every Defendant met in Boston, Massachusetts,

shortly before the increase, from August 23-26, 2014, for the NACDS annual event,

which was the largest pharmaceutical industry meeting of the year. Cavanaugh,

Rekenthaler and Patel, along with many other Teva executives, as well as executives

from every other corporate Defendant, attended.

      4139. Likewise, the morning before Teva implemented the price increases, one

of its executives, Patel, spent much of her day discussing the price increases with

Teva’s contacts at Sandoz, Actavis, Taro, Zydus and Glenmark:




                                          1007
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1008 of 1082




      4140.

      4141. The co-ordination worked. For example, Sandoz followed Teva’s price

increases on Diclofenac and announced an identical list price approximately 6 weeks

later. Mylan also followed in the Spring of 2015, matching Teva and Sandoz’s list

prices, on March 4, 2015. Rekenthaler co-ordinated with Nesta at Mylan during two

phone calls on February 18 and one call on February 19, 2015.

      4142. In roughly the same period (late summer and early fall of 2014), Teva

and Sandoz were also orchestrating price increases on Amoxicillin/Clavulanate

chewable tablets. Throughout this period, Teva and Sandoz were in regular contact.

Teva’s Patel spoke with the Associate Director of Pricing at Sandoz, SW-1, multiple

times to fix the prices of Amoxicillin/ Clavulanate and other drugs, including at least

Diclofenac and Penicillin VK.




                                          1008
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1009 of 1082




      4143. For example, on October 10, 2014 Sandoz followed Teva’s price

increases on Amoxicillin/ Clavulanate Chewable Tabs, Diclofenac Potassium Tabs,

and Penicillin VK Tabs.

      4144. Following their established pattern, Teva’s Patel spoke to Sandoz’s SW-1

on the day of the Sandoz price increases, for approximately three minutes.

      4145. At the same time, Teva and Actavis were co-ordinating on Desmo-

pressin. Even before Actavis followed the Teva price increase, Teva knew that

Actavis was going to do so. For example, on October 15, 2014 – approximately two

months before Actavis implemented the price increase – Teva received a request from

a customer asking Teva to reduce its Desmopressin price because it was no longer

offering competitive prices.

      4146. While she did not want to admit to the customer that Teva wasn’t going

to come off its price increases because it had an anticompetitive agreement with the

only other manufacturer in the market to move forward jointly on increased prices,

nevertheless, Patel’s response to the customer betrayed her knowledge of the

agreement with Actavis. Rather than offering a competitive price, Teva rebuffed the

advances, saying that “We believe the market is still settling on this product. Can you

please review in a few days and advise of more current pricing intelligence?”

      4147. In a subsequent internal discussion, Patel noted, “I can’t quite recall if

Actavis followed us or we followed them....but they definitely did not change their

WACs recently.”

                                          1009
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1010 of 1082




      4148. Teva’s Rekenthaler and Actavis’s Falkin spoke frequently in the days and

weeks leading up to the Actavis price increase, including calls on November 18,

November 21, and November 25, 2014.

      4149. Then, a few weeks later, Actavis followed the Teva price increase on

Desmopressin on December 19, 2014.

      4150. Similarly, on March 4, 2015, Mylan followed the Teva and Sandoz price

increases on Diclofenac Potassium Tablets. Rekenthaler co-ordinated that price

increase with Nesta at Mylan during two phone calls on February 18 and one call on

February 19, 2015.

      4151. No shortages or other market features can explain Defendants’ price

increases for Amoxicillin/Clavulanate Chewable Tablets, Amiloride HCL/HCTZ

Tabs, Carbamazepine Chewable Tabs, Cimetidine Tabs, Clemastine Fumarate Tabs,

Clotrimazole Topical Solution, Desmopressin Acetate Tabs, Diclofenac Potassium

Tablets, Disopyramide Phosphate Caps, Enalapril Maleate Tabs, Epitol Tabs,

Flurbiprofen Tabs, Flutamide Caps, Fluvastatin Sodium Caps, Hydroxyurea Caps,

Loperamide HCL Caps, Penicillin VK Tablets, Prazosin HCL Caps, Prochlorperazine

Tabs, Topiramate Sprinkle Caps, or Warfarin Sodium Tablets during the Relevant

Period.

      4152. The elevated prices of Amoxicillin/Clavulanate Chewable Tablets,

Amiloride HCL/HCTZ Tabs, Carbamazepine Chewable Tabs, Cimetidine Tabs,

Clemastine Fumarate Tabs, Clotrimazole Topical Solution, Desmopressin Acetate

                                        1010
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1011 of 1082




Tabs, Diclofenac Potassium Tablets, Disopyramide Phosphate Caps, Enalapril

Maleate Tabs, Epitol Tabs, Flurbiprofen Tabs, Flutamide Caps, Fluvastatin Sodium

Caps, Hydroxyurea Caps, Loperamide HCL Caps, Penicillin VK Tablets, Prazosin

HCL Caps, Prochlorperazine Tabs, Topiramate Sprinkle Caps, and Warfarin Sodium

Tablets resulted from Defendants’ anticompetitive conduct and have injured Plaintiffs

and caused them to pay more than they would have paid in a free and fair market, and

will continue at these elevated levels indefinitely unless Defendants’ conduct in

furtherance of their conspiracies is enjoined by this Court.

      4153. The unlawful agreements alleged among Par, Amneal, Apotex, Cadista,

Upsher-Smith, Zydus, Actavis, Aurobindo, Glenmark, Sandoz, Mylan, Teva, Taro,

Torrent, Wockhardt, and Pfizer’s alter ego, “Greenstone,” on Amoxicillin/Clavulanate

Chewable Tablets, Amiloride HCL/HCTZ Tabs, Carbamazepine Chewable Tabs,

Cimetidine Tabs, Clemastine Fumarate Tabs, Clotrimazole Topical Solution,

Desmopressin Acetate Tabs, Diclofenac Potassium Tablets, Disopyramide Phosphate

Caps, Enalapril Maleate Tabs, Epitol Tabs, Flurbiprofen Tabs, Flutamide Caps,

Fluvastatin Sodium Caps, Hydroxyurea Caps, Loperamide HCL Caps, Penicillin VK

Tablets, Prazosin HCL Caps, Prochlorperazine Tabs, Topiramate Sprinkle Caps, and

Warfarin Sodium Tablets were part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.




                                           1011
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1012 of 1082




       EV. January 28, 2015 Price Increases: Bethanechol Chloride Tablets,

       Ciprofloxacin HCL Tablets, Diltiazem HCL Tablets, Estradiol Tablets,

       Fluoxetine HCL Tablets, Glimepiride Tablets, Griseofulvin Suspension,

       Isoniazid, Ketoprofen Capsules, Ketorolac Tromethamine Tablets,

       Nortriptyline HCL Capsules, and Propranolol

       4154. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Bethanechol Chloride Tablets, Ciprofloxacin HCL Tablets, Diltiazem HCL Tablets,

Estradiol Tablets, Fluoxetine HCL Tablets, Glimepiride Tablets, Griseofulvin

Suspension, Isoniazid, Ketoprofen Capsules, Ketorolac Tromethamine Tablets,

Nortriptyline HCL Capsules, and Propranolol at least as follows:

       4155. Shortly after the Teva price increases of August 28, 2014, Patel accepted

a new position at Teva. She left her position in the pricing department to take on the

role of Director of National Accounts at Teva. Her new position meant new

responsibilities, necessitating more frequent travel to customer conferences and trade

shows, giving her a greater opportunity to meet and collude face-to-face with

competitors instead of over the telephone.

       4156. When Patel left the pricing department at Teva her position was not

refilled. K.G., Patel’s former supervisor, assumed her role and became the executive

responsible for identifying price increase candidates and implementing price increases.




                                           1012
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1013 of 1082




       4157. On January 28, 2015, Teva raised prices on a number of different drugs.

Teva’s price increase spreadsheet – now maintained by K.G. at Teva, identified the

following drugs, among others, along with the price increase strategy and reasons for

the increase:




       4158. Consistent with their normal pattern, cartel members communicated

about these drugs in the days and weeks leading up to January 28, 2015, including at

least the following calls:




                                         1013
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1014 of 1082




      4159. Patel likely also spoke in-person with many of Teva’s co-conspirators.

For example, in her new role as a Director of National Accounts, Patel personally

attended the following trade association events and customer conferences in the fall

of 2014 and winter of 2014-15: NACDS, Boston, MA (August 23-26, 2014);

Econdisc Bidders Meeting, St. Louis, MO (September 17-19, 2014); PCMA Annual

Meeting in Rancho Palos Verdes, CA (October 13-14, 2014); Anda Strategy Meeting,

Miami, FL (October 26-29, 2014); and the HDMA Round Table, Washington, DC

(January 8, 2015). These industry events were all well-attended by senior executives of

members of Defendant’s cartel.




                                         1014
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1015 of 1082




      4160. These price increases are also discussed in more detail elsewhere in this

Complaint.

      4161. No shortages or other market features can explain Defendants’ price

increases for Bethanechol Chloride Tablets, Ciprofloxacin HCL Tablets, Diltiazem

HCL Tablets, Estradiol Tablets, Fluoxetine HCL Tablets, Glimepiride Tablets,

Griseofulvin Suspension, Isoniazid, Ketoprofen Capsules, Ketorolac Tromethamine

Tablets, Nortriptyline HCL Capsules, or Propranolol during the Relevant Period.

      4162. The elevated prices of Bethanechol Chloride Tablets, Ciprofloxacin

HCL Tablets, Diltiazem HCL Tablets, Estradiol Tablets, Fluoxetine HCL Tablets,

Glimepiride Tablets, Griseofulvin Suspension, Isoniazid, Ketoprofen Capsules,

Ketorolac Tromethamine Tablets, Nortriptyline HCL Capsules, and Propranolol

resulted from Defendants’ anticompetitive conduct, have injured Plaintiffs and caused

them to pay more than they would have paid in a free and fair market, and will

continue at these elevated levels indefinitely unless Defendants’ conduct in

furtherance of their conspiracies is enjoined by this Court.

      4163. The unlawful agreements among Par, Amneal, Taro, Dr. Reddy’s,

Actaviz, Sandoz, Mylan, and Teva on Bethanechol Chloride Tablets, Ciprofloxacin

HCL Tablets, Diltiazem HCL Tablets, Estradiol Tablets, Fluoxetine HCL Tablets,

Glimepiride Tablets, Griseofulvin Suspension, Isoniazid, Ketoprofen Capsules,

Ketorolac Tromethamine Tablets, Nortriptyline HCL Capsules, and Propranolol were




                                          1015
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1016 of 1082




part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to

fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       EW. Ciprofloxacin HCL Tablets

       4164. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Ciprofloxacin HCL tablets beginning at least as early as August 2014.

       4165. Ciprofloxacin HCL, also known by the brand names Cetraxal, Otiprio,

and Ciloxan, is a medication used to treat a variety of infections, including anthrax

infection after inhalational exposure, urinary tract infections, and pneumonic and

septicemic plague.

       4166. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Ciprofloxacin HCL, as follows:

       4167. During the relevant time frame, Defendants Teva, Actavis, and Dr.

Reddy’s were the primary manufacturers of Ciprofloxacin HCL.

       4168. The market for Ciprofloxacin HCL tablets was mature and at all relevant

times had multiple manufacturers.

       4169. After years of relatively low and stable pricing for Ciprofloxacin HCL

tablets, Dr. Reddy’s, Teva and Actavis orchestrated large price increases in the latter

months of 2014. Within a matter of months, all four manufacturers announced large

list (WAC) price increases and identical list prices.

                                            1016
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1017 of 1082




      4170. The list (WAC) price chart below shows the large and parallel price

increases for Ciprofloxacin HCL tablets.




      4171. Throughout this period, Teva, Dr. Reddy’s and Actavis met at trade

conferences and communicated directly with each other in furtherance of their price-

fixing agreement on Ciprofloxacin HCL tablets and of the Fair Share agreement.

      4172. For example, prior to announcing a five-fold increase to its list (WAC)

prices on August 18, 2014, Dr. Reddy’s communicated with the other manufacturers

to coordinate. A senior sales executive at Dr. Reddy’s spoke frequently with Teva’s

Patel about the planned price increase, and the two also exchanged four text messages

on August 25, 2014.

      4173. Similarly, around the time that Actavis announced its price increases for

Ciprofloxacin HCL (December 19, 2014), Rekenthaler of Teva spoke to Falkin of


                                           1017
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1018 of 1082




Actavis several times to coordinate, including twice on December 17 and once on

December 18. This drug was also referenced in calls between Rekenthaler and Falkin

in a call on January 13, 2014, and two calls on January 14, 2014, and also in a call on

January 16, 2015.

      4174. Falkin (Actavis) also spoke with a Senior Director of National Accounts

at Dr. Reddy’s on January 5, 12, 15, 16 and 21.

      4175. On January 28, 2015, Teva raised its Ciprofloxacin HCL prices, to match

Dr. Reddy’s and Actavis’s list (WAC) prices exactly. The same day as the Teva price

increase, Dr. Reddy’s was able to obtain a full copy of Teva’s price increase list.

      4176. No shortages or other market features can explain Defendants’ price

increases for generic Ciprofloxacin HCL during the Relevant Period.

      4177. The elevated prices of generic Ciprofloxacin HCL resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      4178. The unlawful agreements among Defendants Teva, Actavis, and Dr.

Reddy’s, regarding generic Ciprofloxacin HCL were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.




                                           1018
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1019 of 1082




       EX. Flutamide Capsules

       4179. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Flutamide capsules beginning at least as early as August 2014.

       4180. Flutamide, also known by the brand names Flucinom, Flugerel, and

Niftolide, among others, is a medication used to treat prostate cancer, along with

other conditions.

       4181. During the relevant time frame, Defendants Teva, Par and Actavis were

the primary manufacturers of Flutamide.

       4182. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Flutamide capsules, as follows:

       4183. In late August 2014, Teva aimed to raise prices on a number of different

drugs, including Flutamide. To coordinate prices and Fair Share, Teva (Patel and

Rekenthaler), Actavis (Rogerson and Falkin) and Par (M.B., Vice President of

National Accounts and J.H., Vice President of Sales), communicated directly with

each other via telephone.

       4184. Rekenthaler (Teva) communicated by phone with Falkin (Actavis) on

August 4, 5, 6, 7, 18, 24, 26 and 28.

       4185. Falkin (Actavis) communicated by phone with a Par Vice President of

Sales on August 5 and 26.

                                            1019
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1020 of 1082




       4186. Rekenthaler (Teva) had three phone calls with a Vice President of

National Accounts at Par on August 28.

       4187. No shortages or other market features can explain Defendants’ price

increases for generic Flutamide capsules during the Relevant Period.

       4188. The elevated prices of generic Flutamide capsules resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       4189. The unlawful agreements among Defendants Teva, Par and Actavis,

regarding generic Flutamide capsules were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       EY. Hydralazine HCL Tablets

       4190. Hydralazine HCL is a drug used to treat high blood pressure. It is also

known by the brand names Apresoline and Dralzine.

       4191. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Hydralazine HCL, as follows:

       4192. During the relevant time period, Teva, Par, Heritage, Strides, Camber,

and Glenmark dominated the market for Hydralazine tablets.

                                            1020
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1021 of 1082




      4193. In approximately August 2014, Defendants applied the “fair share”

understanding to the market for Hydralazine in order to prevent any price erosion for

the drug.

      4194. As of August 2014, Defendant Strides was in the process of ramping

back up its domestic operations, following its 2013 sale of its specialty injectable

business to Defendant Mylan. As a result of this ramp up, Strides sought to obtain its

“fair share” of the Hydralazine market, consistent with the principles of Defendants’

fair share agreement. As a company with more share for Hydralazine than the market

allocation scheme allowed, it was up to Heritage to concede business to Strides.

      4195. When Defendant Heritage hired L.S. as the new VP of marketing in

August of 2014, his first acts of business for Heritage was to facilitate an agreement to

allow Defendant Strides to obtain market share for Hydralazine.

      4196. In early August 2014, L.S. spoke to S.R., an executive working with co-

conspirator TruPharma, who relayed the message that Defendant Strides would

submit an unsolicited bid to Morris & Dickson, a wholesaler, for its Hydralazine

business. Through Randazzo, Strides request that Heritage concede the business.

      4197. On August 202, 2014, L.S. informed Malek that Strides wanted Morris &

Dickson’s Hydralazine business. L.S. advised Malek that Heritage should concede this

business to Strides. Malek also looped in A.S., who was responsible for the Morris &

Dickson account.




                                           1021
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1022 of 1082




       4198. On September 5, Morris & Dickson informed A.S. that it had received a

competing bid for its Hydralazine business and asked for Heritage to provide a better

price for Hydralazine.

       4199. Consistent with the fair share understanding, Heritage declined to match

Strides’ bid and instead conceded the Morris & Dickson business to Strides.

       4200. Upon information and belief, Heritage’s decision to concede this

business to Strides was communicated to Teva, Par, Camber, and Glenmark, so that

each of these Defendants would know that Heritage was complying with the fair share

agreement for the benefit of each Defendant.

       4201. As a result of the overarching fair share agreement, Defendants have

been able to maintain the market allocation agreement for Hydralazine tablets since at

least August 2014, which has allowed them to sell Hydralazine at supracompetitive

prices to Plaintiffs and other.

       4202. No shortages or other market features can explain Defendants’ price

increases for generic Hydralazine HCL during the Relevant Period.

       4203. The elevated prices of generic Hydralazine HCL resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.




                                          1022
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1023 of 1082




       4204. The unlawful agreements among Defendants Teva, Par, Heritage,

Strides, Camber, and Glenmark, regarding generic Hydralazine HCL were part of all

Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.

       EZ. Tacrolimus Ointment

       4205. Tacrolimus Ointment (“Tacrolimus”), also known by the brand name

Protopic, is a secondary treatment option for moderate to severe eczema. Tacrolimus

is available in 30gm, 60gm and 100gm dosages. Recent annual sales of Tacrolimus

Ointment in the United States exceeded $100 million.

       4206. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Tacrolimus Ointment, as follows:

       4207. In August 2014, Sandoz and Perrigo were both preparing to launch

Tacrolimus. Sandoz was the first-to-file generic and Perrigo was the authorized

generic (the “AG”).

       4208. On August 13, 2014 at 3:57 p.m., E.D., a Sandoz launch executive, sent

an internal e-mail asking if anyone knew whether there would be an AG for

Tacrolimus or if any other competitors planned to enter the market. At 5:11 p.m. that

same day, CW-3, a Sandoz senior sales executive, called T.P., a Perrigo sales executive,

and they spoke for fifteen (15) minutes. Notably, prior to this call, CW-3 and T.P. had




                                            1023
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1024 of 1082




not spoken since June 18, 2014. Within a half hour of hanging up with T.P., CW-3

sent an e-mail responding to E.D.’s questions.

      4209. On September 8, 2014, Sandoz held a Commercial Operations meeting

during which they discussed the Tacrolimus launch. That same day, CW-3 called T.P.

four times, with one call lasting eleven (11) minutes and another six (6) minutes. On

those calls, CW-3 and T.P. discussed the Tacrolimus launch and decided to model it

after the CBD Ointment launch. As discussed above in the previous Section, in the

spring of 2014 CW-3 and T.P. had colluded on CBD Ointment when Sandoz was

entering as the first-to-file generic and Perrigo as the AG. By using CBD Ointment as

a model, the competitors would not have to spend significant time negotiating the

allocation of customers for Tacrolimus.

      4210. That same day, on September 8, CW-3 sent an e-mail to Sandoz launch

executives, E.D. and A.S., with a copy to CW-1, a Sandoz senior pricing executive.

      4211. Two days later, on September 10, 2014, CW-3 called T.P. and they spoke

for fifteen (15) minutes. During that call, the competitors again talked about the

Tacrolimus launch. Specifically, they discussed the allocation of certain customers to

Sandoz and Perrigo so that each competitor could reach 50% market share. Further,

T.P. provided CW-3 with Perrigo’s WAC and AWP pricing for the three dosage sizes,

and the dead net pricing that Perrigo was contemplating for various classes of

customers.




                                          1024
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1025 of 1082




      4212. In his notes, CW-3 recorded the list of consumers that the cartel

members would allocate amongst each other. Sandoz planned to target the customers

listed in the box in the bottom right hand corner of the note, and Perrigo planned to

target the customers listed above it.

      4213. On November 10, 2014, A.F., a Perrigo sales executive, e-mailed

Wesolowski, a senior Perrigo executive, to advise that a customer told her Sandoz was

launching Tacrolimus that day. In turn, Wesolowski e-mailed T.P. and others at

Perrigo asking them if the launch could be confirmed. That same day, T.P. and CW-3

spoke two times, with one call lasting two (2) minutes and the second lasting three (3)

minutes. During those calls, CW-3 told T.P. that Sandoz had not yet formally

launched the product or started shipping to customers. Later that afternoon, T.P.

reported back to Wesolowski. In order to avoid any written evidence of his illegal

activity, T.P. referred to his source as a “customer” even though it was actually his

competitor, CW-3.

      4214. On November 19, 2014, Sandoz launched Tacrolimus and Perrigo

launched on the following day, November 20, 2014. Consistent with the competitors’

plans, Sandoz was awarded CVS, Cardinal, Omnicare, and Econdisc, among other

customers. As planned, Perrigo won Walgreens, Walmart, ABC (secondary), Anda,

Optisource, and Publix.

      4215. On November 20, 2014, Boothe, a senior Perrigo executive, sent around

a congratulatory e-mail to the Perrigo team that worked on the Tacrolimus launch. He

                                          1025
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1026 of 1082




specifically congratulated C.V., a Perrigo business development executive, and

Wesolowski.

      4216. A few days later, in response to a request from the Tacrolimus brand

manufacturer on how sales were going, and C.V. replied

      4217. No shortages or other market features can explain Defendants’ price

increases for generic Tacrolimus Ointment during the Relevant Period.

      4218. The elevated prices of generic Tacrolimus Ointment resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      4219. The unlawful agreements among Defendants Sandoz/Fougera and

Perrigo, regarding generic Tacrolimus Ointment were part of all Defendants’

overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

and/or stabilize the prices of the Drugs at Issue.

      FA.     Griseofulvin
      4220. Griseofulvin, also known by the brand name Grifulvin V®, is an oral

antifungal medication primarily used to treat ringworm infections that do not respond

to topical medications, such as ointments or creams. Its method of action is to

prevent fungal mitosis.




                                          1026
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1027 of 1082




       4221. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Griseofulvin, as follows:

       4222. In September of 2014, Actavis wanted to implement a price increase on

its Griseofulvin products – so, naturally (in light of Defendants’ conspiracy), just as

Dr. Reddy’s did with Glimepiride, so Actavis’s first step with Griseofulvin was to

make sure that its fellow seller of Griseofulvin, co-conspirator, and nominal

competitor (in this case, also Teva) would follow such an increase.

       4223. Thus, Actavis employees Marc Falkin and Rick Rogerson reached out to

their counterparts Patel and Rekenthaler at Teva – but not by phone. Instead, their

first contact on this particular sub-agreement was likely at the NACDS 2014 Total

Store Expo, held in Boston’s Convention Center over the week-end of August 23-26

through that Tuesday, and attended by, Falkin, Rogers, Rekenthaler, and Patel – and,

in fact, representatives of every Defendant.

       4224. The very next week, on the Wednesday after the Labor Day holiday,

September 3, Rekenthaler followed up with two telephone calls to Falkin, speaking for

a few minutes. The next day, September 4, they called back and forth and eventually

spoke for a quarter of an hour. The next Monday, September 8, they again called

back and forth, speaking once for over 20 minutes – and then calling back for another

5-minute call to confirm their discussion.




                                             1027
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1028 of 1082




       4225. The day after that, September 9, 2014, Rogerson called Patel and they

spoke for a few minutes – and Actavis notified its customers it raised the price of

Griseofulvin Microsize Oral Suspension, effective October 6, 2014.

       4226. Likewise, Teva immediately added Griseofulvin to its own price increase

list. True to its word, on January 28, 2015, Teva raised the WAC on its Griseofulvin

Microsize Oral Suspension to exactly match that of Actavis.

       4227. No shortages or other market features can explain Defendants’ price

increases for Griseofulvin during the Relevant Period.

       4228. The elevated prices of Griseofulvin that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       4229. The unlawful agreement between Actavis and Teva on Griseofulvin was

part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to

fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       FB.    Norethindrone Acetate Tablets

       4230. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Norethindrone Acetate tablets beginning at least as early as September 2014.




                                           1028
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1029 of 1082




       4231. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Norethindrone Acetate tablets, as follows:

       4232. Norethindrone Acetate, also known by the brand name Primolut-Nor, is

a medicine used to treat menstrual cycle disorders, primary and secondary

amenorrhea, premenstrual syndrome, menstrual cycle regulation and endometritis.

       4233. During the relevant time frame, Defendants Teva, Amneal, and

Glenmark were the primary manufacturers of Norethindrone Acetate.

       4234. On September 9, 2014, as Teva was also communicating with

competitors about other drugs, a customer approached Teva seeking lower pricing on

Norethindrone Acetate. One of Teva’s competitors for this drug was Amneal. Also

on September 9, 2014, Teva’s Patel received phone calls from two different Amneal

employees—the Vice President of Sales, and the Senior Director of Sales and Finance.

Also that same day, the Amneal Director of Sales and Finance spoke several times

with Glenmark (Jim Brown), the only other competitor in the market for

Norethindrone Acetate.

       4235. After speaking with the two Amneal executives, Teva offered only a

nominal reduction to the customer, because it did not want to compete for the

business since the market already was allocated according to Fair Shares.

       4236. Patel acknowledged internally that Teva had “bid high” based on its

understanding that “it would be an increase candidate for Amneal.” Thus, by bidding

                                            1029
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1030 of 1082




high and not taking business from Amneal, in anticipation of future price increases,

Teva reinforced the Fair Share understanding among them.

       4237. No shortages or other market features can explain Defendants’ price

increases for generic Norethindrone Acetate tablets during the Relevant Period.

       4238. The elevated prices of generic Norethindrone Acetate tablets resulted

from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market, and will continue

indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.

       4239. The unlawful agreements among Defendants Teva, Amneal, and

Glenmark, regarding generic Norethindrone Acetate tablets were part of all

Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.

       FC.    Raloxifene HCL Tablets

       4240. Raloxifene HCL, also known by the brand name Evista, is a medication

used to combat the effects of osteoporosis in postmenopausal women.

       4241. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Raloxifene HCL tablets, as follows:




                                            1030
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1031 of 1082




        4242. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Raloxifene HCL tablets beginning at least as early as September 2014.

        4243. During the relevant time frame, Defendants Teva and Camber were the

primary manufacturers of Raloxifene HCL.

        4244. In March 2014, Teva began marketing Raloxifene. Actavis had received

approval to begin marketing Raloxifene in 2014 as well, but, by September 2014, had

not entered the market. Camber entered the market in September 2014.

        4245. With anticipated product launches approaching, the market entrants

discussed an allocation scheme in September 2014: On September 9, 2014, Teva’s

Rekenthaler had a twenty-six (26) minute phone call with the Senior Vice President of

U.S. Sales at Actavis, and, over the course of the following week, Rekenthaler spoke

with multiple Actavis employees, including the SVP of U.S. Sales again, on September

16, 2014, for over half an hour.

        4246. On September 17, 2014, Camber sent an offer for Raloxifene to a large

Teva customer. That day, Rekenthaler shared internally the information he had

gathered from other manufacturers, including that Actavis would be “late” to the

market, and that he would learn more about Camber’s plan following an upcoming

trip.

        4247. Rekenthaler and Kon Ostaficiuk, the President of Camber

Pharmaceuticals, spent the next three days playing golf during the day and socializing

                                           1031
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1032 of 1082




at night at an industry outing in Kentucky. On September 21 and 22, 2014, Ostaficiuk

had a series of five phone calls with Rekenthaler. After those calls, Camber sent a

revised offer to a potential customer that same afternoon, containing modified prices

for Raloxifene.

      4248. On September 24, Patel discussed a Raloxifene market strategy with her

Teva colleagues in light of Camber’s offer to the large Teva customer. Later that

morning, Rekenthaler called Ostaficiuk and the two spoke for 2 minutes. They spoke

two more times that day.

      4249. On September 25, after discussing with his colleagues which customers

Teva should concede to give Camber its Fair Share of the Raloxifene market, and

armed with the information Rekenthaler had gathered from Ostaficiuk, Teva decided

to concede certain additional, smaller customers. Rekenthaler and Ostaficiuk spoke

again twice that day.

      4250. On Friday, September 26, 2014, Camber announced that it was

launching Raloxifene. Rekenthaler called Ostaficiuk that day to convey that Teva did

not want Camber taking any more of its Raloxifene customers. Camber agreed, and

on September 29, 2014, Ostaficiuk sent an email to colleagues at Camber warning

them not to “offer anything to any Teva customers...Not even a ‘bad price’! Please

acknowledge....We do not want to upset them more!” The Director of Sales and

Operations at Camber, replied, “We have not made any offers to any Teva Raloxifene




                                          1032
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1033 of 1082




accounts…. Both Sales and Contracts are aware, & requesting incumbent detail for all

offers, if Teva, no offer.”

        4251. About a week later, on October 7, 2014, a large Teva customer informed

a Teva sales representative that Camber had made an unsolicited bid for its Raloxifene

business. A Director of National Accounts at Teva sent an internal email at Teva,

expressing surprise given the agreement that Teva had previously reached with

Camber: “I thought they were done after securing [our large customer]?” Rekenthaler

doubted that Camber made an offer to another Teva customer, stating, “You’re

positive they sent them an offer?” The Teva Director of National Accounts then

“relayed ‘the message’” to the customer that “the market should be stable at this

point” and Teva doubted that Camber intended to make an offer on Raloxifene. After

further discussion with the customer, Teva learned that it was a misunderstanding.

Camber never actually made the offer; it complied with the Fair Share agreement with

Teva.

        4252. No shortages or other market features can explain Defendants’ price

increases for generic Raloxifene HCL tablets during the Relevant Period.

        4253. The elevated prices of generic Raloxifene HCL tablets resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

                                          1033
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1034 of 1082




       4254. The unlawful agreements among Defendants Teva and Camber,

regarding generic Raloxifene HCL tablets were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       FD. Gabapentin
       4255. Gabapentin, also known by the brand name Neurontin, is part of a class

of drugs called anticonvulsants and is used to treat the symptoms of epilepsy and

neuropathic pain. Glenmark entered the market for Gabapentin 800mg and 600mg

tablets on April 1, 2006.

       4256. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Gabapentin at least as follows:

       4257. On October 13 and 14, 2014, Patel attended the Annual Meeting of the

Pharmaceutical Care Management Association (“PCMA”) in Rancho Palos Verdes,

California, along with a number of Teva’s competitors. PCMA describes its Annual

Meetings as a “premier executive conference. The event provides an unmatched

venue for senior executives from PBMs, payer-aligned specialty pharmacies, and

pharma/biotech manufacturers to network, conduct business and learn about

the most current and strategic issues impacting the industry. The high-level

interactions that take place at this conference are ultimately what make the event so

special, and the relationships formed help to promote continued industry


                                           1034
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1035 of 1082




collaboration,” (emphasis added) – and that is exactly what happened with Teva,

Glenmark, and Gabapentin tablets.

      4258. The Glenmark increase had not yet been made public and would not be

effective until November 13, 2014. Nonetheless, shortly after returning from the

PMCA meeting, on October 15, but as with other examples in this complaint, Patel

knew about this in advance and informed her colleagues at Teva that Glenmark would

be increasing its Gabapentin price. Patel also informed her colleagues in an e-mail

that same day that there would be a WAC increase by Glenmark effective November

13, and that she had already been able to obtain certain contract price points that

Glenmark would be charging to distributors.

      4259. Around the time she sent the e-mail, Patel exchanged two text messages

with Brown at Glenmark. Having relatively little market share for Gabapentin, Teva

discussed whether it should use the Glenmark price increase as an opportunity to pick

up some market share, and over the next several weeks, Teva did pick up market

share to be more in line with “fair share” principles.

      4260. No shortages or other market features can explain Defendants’ price

increases for Gabapentin during the Relevant Period.

      4261. The elevated prices of Gabapentin that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market.




                                          1035
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1036 of 1082




         4262. The unlawful agreement between Teva and Glenmark regarding

Gabapentin was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         FE. Celecoxib
         4263. Celecoxib, also known by the brand name Celebrex®, is a Non-Steroidal

Anti-Inflammatory (NSAID) drug, and, like Piroxicam, is used in the treatment of

pain and inflammation associated with rheumatoid arthritis, juvenile rheumatoid

arthritis, and other disorders.

         4264. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the price of

Celecoxib at least as follows:

         4265. Teva received approval to market generic Celecoxib in May, 2014.

         4266. On November 20, 2014, as Teva was preparing to launch its generic

Celecoxib capsules, a customer informed Teva that Actavis was vying for some of that

customer’s Celecoxib business. The customer indicated that Actavis was preparing

for a launch of its own and had advocated its position by pointing out that it was just

trying to “get their share” in light of the fact that Teva had already secured over 30%

of the market.

         4267. This was a clear reference to the so-called “fair share” rules of

Defendants’ cartel.


                                            1036
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1037 of 1082




      4268. Rekenthaler took a co-operative – rather than competitive – stance upon

hearing that news, saying: “That's all pretty accurate and hard to argue with.”

      4269. On Monday morning, December 1, 2014, however, the issue of where

Actavis would obtain its desired market share remained undecided. Another customer,

a large retail pharmacy chain (“the Pharmacy”), became actively involved in trying to

broker an agreement between Teva and Actavis on how much share each company

would take upon launch. Actavis reportedly sought 25% of the Pharmacy’s Celecoxib

business. A representative of the Pharmacy told Teva’s T.C. that “he would not move

this unless we are all on the same page” and that he did not have an issue with

sending Actavis “a message.”

      4270. Following the fair share rules of Defendants’ conspiracy, Rekenthaler

responed, “I don’t want to give up anything . . . . We’re at 32% and I think that’s

reasonable.”

      4271. In addition, in the days leading up to Teva’s December 10 Celecoxib

launch, Teva executives had numerous telephone conversations with their

counterparts at Actavis. Rekenthaler had a six-minute call with Falkin at Actavis on

November 25; the two spoke twice more a week later, on December 3. Patel spoke to

A.B., a senior sales and marketing executive at Actavis, for approximately eight

minutes on December 5, and for over a quarter hour a few days later, on December 8.

Rekenthaler and Falkin resumed their communications the day before the Teva

launch December 9 with a one-minute phone call. On the day of the launch –

                                          1037
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1038 of 1082




December 10 – Rekenthaler and Falkin spoke three times, the longest of which was

for approximately nine minutes.

       4272. No shortages or other market features can explain Defendants’ elevated

pricing for Celecoxib during the Relevant Period.

       4273. The elevated prices of Celecoxib that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       4274. The unlawful agreement between Teva and Actavis regarding Celecoxib

was part of all Defendants’ overarching conspiracy to restrain trade unreasonably and

to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       FF.    Cabergoline
       4275. Cabergoline, a fungal (ergot) derivative, also known by the brand name

Dostinex®, is used in managing certain benign tumors of the pituitary gland, among

other uses. Throughout the relevant period, Defendant Teva was the incumbent

supplier of Cabergoline.

       4276. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the price of

Cabergoline as follows:




                                           1038
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1039 of 1082




      4277. In December, 2014, Pfizer’s alter ego, Greenstone, was preparing to enter

the market for Cabergoline. Under the “rules of the road,” “Greenstone” would

therefore be entitled to its “fair share” of Teva customers. Thus, “Greenstone”

wanted to communicate this to Teva – but, in light of the illegal nature of the

overarching conspiracy among Defendants, wanted to do so discreetly.

      4278. Accordingly, Greenstone passed this message via an intermediary, viz. its

customer’s employee F.H., a senior executive responsible for generic products at a

large joint venture between a retail pharmacy and a large wholesaler, which purchased

over $800,000 of Cabergoline annually, or approximately 1/7th of Teva’s Cabergoline

business. Because the wholesalers typically had “cost-plus” distribution contracts,

such that they also profited from Defendants’ scheme – not just for Cabergoline, but

for all of Defendants’ generic products – such that this joint venture, and its

wholesaler corporate parent, were very likely profiting handsomely from the illegal

actions of Defendants’ cartel, such that they were incentivized to assist its operation,

including likely being the conduit just described for the anticompetitive discussions

and agreement regarding Celecoxib.

      4279. For example, McKesson’s 10-K filing for 2014 admitted:

      A significant portion of our distribution arrangements with the manu-
      facturers provides us compensation based on a percentage of our
      purchases. In addition, we have certain distribution arrangements with
      pharmaceutical manufacturers that include an inflation-based compensation
      component whereby we benefit when the manufacturers increase their
      prices as we sell our existing inventory at the new higher prices. For
      these manufacturers, a reduction in the frequency and magnitude of price

                                          1039
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1040 of 1082




      increases, as well as restrictions in the amount of inventory available to us,
      could have a material adverse impact on our gross profit margin.

(emphasis added). In other words, the higher and more often that Defendants’ cartel

hiked up prices, the more profit McKesson made.

      4280. In that same filing, McKesson also reported that “The business’[s]

practice is to pass on to customers published price changes from suppliers.” In other

words, rather than absorbing any increases, McKesson explicitly admitted to passing

them on to its customers as a matter of fact.

      4281. Similarly, in Cardinal’s 10-K filing for 2014, the company reported:

      Gross margin in our Pharmaceutical segment is impacted by generic and
      branded pharmaceutical price appreciation and the number and value of
      generic pharmaceutical launches. In past years, these items have been
      substantial drivers of Pharmaceutical segment profit. Prices for generic
      pharmaceuticals generally decline over time. But at times, some generic
      products experience price appreciation, which positively impacts our
      margins.

(emphasis added). In other words, as with McKesson, the higher and more often that

Defendants’ cartel hiked up prices, the more profit Cardinal made.

      4282. ABC’s Annual Summary 2014 and Annual Report 2014 make very

similar admissions: “Our results of operations continue to be subject to the risks

and uncertainties of inflation in branded and generic pharmaceutical prices and

deflation in generic pharmaceutical prices.” (emphasis added).

      Certain distribution service agreements that we have entered into with
      branded and generic pharmaceutical manufacturers continue to have an
      inflation-based compensation component to them. Arrangements with a
      small number of branded manufacturers continue to be solely inflation-

                                         1040
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1041 of 1082




      based. As a result, our gross profit from brand-name and generic manu-
      facturers continues to be subject to fluctuation based upon the timing
      and extent of manufacturer price increases. If the frequency or rate of
      branded and generic pharmaceutical price increases slows, our results
      of operations could be adversely affected. In addition, generic pharma-
      ceuticals are also subject to price deflation. If the frequency or rate of

      generic pharmaceutical price deflation accelerates, our results of
      operations could be adversely affected.

The fact that slowing and lesser rates of price increases and lowering in generic prices

is a risk for ABC emphasizes that, as with McKesson and Cardinal, the higher and

more often that Defendants’ cartel hiked up prices, the more profit ABC made.

      4283. Other large retail customers have similar contractual provisions in their

contracts with generic manufacturers that allow for greater compensation when prices

are higher.

      4284. Defendants are keenly aware that some of their customers benefit from

their price increases. In fact, many of the Defendants regularly touted these price

increases in their discussions with customers.

      4285. F.H. told Teva that Greenstone was entering the market for Cabergoline

and was seeking to target specific customers, specifically requesting that Teva give up

a large wholesaler to the new entrant, telling Teva that “Greenstone has promised to

play nice[ly] in the sandbox.” It is unclear why Defendants generally ignored the

standard written English adverbal form of “nice” (i.e., “nicely,” when modifying the

verb “play,”) but Defendants repeatedly referred to “playing nice [sic] in the sandbox”




                                          1041
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1042 of 1082




as part of their conspiracy, perhaps attempting to mimic the language of children who

might play in an actual sandbox.

      4286. After discussing the matter internally, T.C. of Teva representative

responded – again, via the same intermediary, thus minimizing the number of its

communications directly with co-conspirators – that Teva would give the business

with the requested wholesaler to Teva’s competitor: “[t]ell Greenstone we are playing

nice in the sandbox and we will let them have [the wholesaler].”

      4287. Pursuant to this agreement, Greenstone was able to acquire the

wholesaler as a customer for Cabergoline without fear that Teva would compete to

retain the business. In exchange, Greenstone agreed to “play nice in the sandbox” –

i.e., not to compete with Teva for other customers and drive prices down. As

Defendants all knew, that sort of “race to the bottom” in pricing wouldn’t benefit

anyone in the market – except, of course, for the victims of the scheme: Defendants’

customers, including Plaintiffs.

      4288. No shortages or other market features can explain Defendants’

elevated pricing for Cabergoline during the Relevant Period.

      4289. The elevated prices of Cabergoline resulted from Defendants’

anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

                                          1042
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1043 of 1082




         4290. The unlawful agreement between Teva and Greenstone regarding

Cabergoline was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         FG. Bethanechol HCL
         4291. Bethanechol HCL or Bethanechol Hydrochloride (“Bethanechol”), also

known by the brand name Urecholine, is used to treat urination issues following

pregnancy and other conditions.

         4292. During the Relevant Period, Defendants Amneal, Teva and Upsher-

Smith dominated the market for Bethanechol tablets.

         4293. The market for generic Bethanechol is mature; generic Bethanechol has

been commercially available in the United States for many years and there have always

been multiple manufacturers throughout the Relevant Period.

         4294. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

Bethanechol, at least as follows:

         4295. In the fall of 2014, Amneal, Teva and Upsher-Smith met at trade

conferences and communicated directly in furtherance of their price-fixing agreement

on Bethanechol Chloride in particular and Defendants’ cartel agreement in general.

         4296. Amneal announced a WAC price increase in early November.




                                           1043
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1044 of 1082




      4297. On January 6, 2015, Patel had a fifty-minute call with Amneal’s S.R.,

during which she agreed to support Amneal’s higher prices. Under the header

“Reason for Increase,” Teva’s spreadsheet noted “Follow Competitor – Amneal.”

      4298. In accordance with the cartel’s established practices, Teva did not use

Amneal’s price increase as an opportunity to take share even though Amneal had a

65% share in a four-player market.

      4299. On January 28, Teva raised its prices to follow Amneal.

      4300. No shortages or other market features can explain Defendants’

elevated pricing for Bethanechol during the Relevant Period.

      4301. The elevated prices of Bethanechol that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      4302. The unlawful agreement among Teva, Amneal, and Upsher-Smith

regarding Bethanechol, was part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.




                                           1044
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1045 of 1082




       FH. Valganciclovir
       4303. Valganciclovir, also known by the brand name Valcyte, is an antiviral

drug that is used to treat cytomegalovirus infections in people with HIV/AIDS or

patients having received an organ transplant.

       4304. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Acyclovir

at least as follows:

       4305. Acyclovir was not the only drug where Defendant H.D. Smith facilitated

communication between cartel members: H.D. Smith also acted as an active

intermediary with, for example, Valganciclovir.

       4306. On September 21, 2015, distributor H.D. Smith asked manufacturer Dr.

Reddy’s for a new price for Valganciclovir due to a competing bid from another

manufacturer, Defendant Camber. Dr. Reddy’s decided to concede the H.D. Smith

account to the new entrant. Conceding accounts to new entrants is one of the key

principles of the Defendants’ overarching fair share agreement. Dr. Reddy’s Director

of Marketing, Christine Walton, wrote an e-mail on this.

       4307. Dr. Reddy’s Senior Director & Head of National Accounts, Victor

Borelli, replied to the e-mail. H.D. Smith had told the Dr. Reddy’s team about the bid

from Camber. They then learned from H.D. Smith that the price being offered by

Camber was twice as high as they had expected. This was a win for all concerned –

except, of course, for Plaintiffs, who were paying the costs of this high price.


                                           1045
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1046 of 1082




      4308. The next day, September 22, Kate Neely (Dr. Reddy’s Senior Director of

National Accounts) e-mailed Dena Mando (H.D. Smith) to make clear that the reason

for the concession was to avoid competition between manufacturers.

      4309. But, the next day, September 23, 2015, Neely asked her Reddy’s

colleagues to reconsider their decision.

      4310. The Dr. Reddy’s team changed its mind and decided to keep the H.D.

Smith business, but as with the Heritage team in the Acyclovir example discussed

supra, the Dr. Reddy’s team here worried that refusing to concede to the new entrant

(Camber) would be seen as defecting from the cartel, thereby exposing Dr. Reddy’s to

price competition on any product – which would be a disatrous outcome.

      4311. Neely had a solution: the same one that Heritage had implemented with

Acyclovir, a year prior. Neely asked Dena Mando at H.D. Smith to tell Camber

directly that Dr. Reddy’s liked the pricing. Neely knew that both H.D. Smith and

Camber would understand, and that Camber would thus know to keep prices around

$1200 rather than lowering them to $600 to obtain share.

      4312. Dena Mando agreed to pass the price-fixing message to Camber. Neely

replied and then wrote to her team at Dr. Reddy’s, confirming that H.D. Smith would

send the message to the Camber that the pricing was good.

      4313. However, because the consequences of miscommunication were so

severely negative – viz., a bout of open competition between cartel members on an

unknown number of products, thus severely eroding pricing for all concerned – Dr.

                                           1046
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1047 of 1082




Reddy’s Senior Director & Head of National Accounts, Victor Borelli, needed to

reconfirm that the message had gotten through. Accordingly, he directed Neely to

reconfirm.

      4314. As alleged supra, the geographical concentration of many Defendants

along a short stretch of the Acela Corridor, roughly between Philadelphia and

Manhattan, was an important part of the scheme because it enabled cartel members to

communicate in person, such that – much like other conspiracies, such as the Cosa

Nostra – there would be no electronic record of what was communicated, and the

Valganciclovir conspiracy was no exception.

      4315. That evening, Dena Mando and Kate Neely dined together at a

restaurant at the W Hotel in Hoboken, meeting at Neely’s home beforehand. Neely

confirmed once again that the new entrant was Camber, and that H.D. Smith would

be willing to serve as price-fixing liaison. Neely replied to Borelli at 6:13 pm, passing

on the substance of the message.

      4316. H.D. Smith remained in contact a few days later as manufacturer

Defendant Aurobindo entered the market. As a result of the H.D Smith’s

participation in this conspiracy, Camber, Dr. Reddy’s and Aurobindo were able to

keep prices high for Valganciclovir.

      4317. No shortages or other market features can explain Defendants’

elevated pricing for Valganciclovir during the Relevant Period.




                                           1047
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1048 of 1082




       4318. The elevated prices of Valganciclovir that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market, and will continue at these elevated

levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       4319. The unlawful agreement among H.D Smith, Camber, Dr. Reddy’s, and

Aurobindo, regarding Valganciclovir, was part of all Defendants’ overarching

conspiracy to unreasonably restrain trade and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       FI.    Clotrimazole 1% Cream

       4320. Clotrimazole Cream, also known by the brand name Lotrimin AF

Cream, is an antifungal medication used to treat vaginal yeast infections, oral thrush,

diaper rash, pityriasis versicolor, and various types of ringworm including athlete's

foot and jock itch.

       4321. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Clotrimazole 1% Cream, as follows:

       4322. In early January 2015, Sandoz was readying to re-launch into the

Clotrimazole Cream market. At that time, there were three (3) other competitors in

the market – Taro, Glenmark, and Major Pharmaceuticals. Sandoz had some supply




                                            1048
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1049 of 1082




constraints and was only targeting between 15% and 20% market share as the fourth

entrant.

        4323. On the evening of January 7, A.G., a senior Sandoz launch executive,

sent an internal e-mail to the Sandoz launch team, stating that the Pricing Department

was preparing pre-launch offers for Clotrimazole Cream to be sent the following

week.

        4324. First thing the next morning, on January 8, 2015, CW-3 of Sandoz called

Aprahamian of Taro. Aprahamian called him back shortly thereafter. Both calls lasted

one (1) minute. That same day, E.D., a Sandoz launch executive, told his colleague

CW- 1, a Sandoz senior pricing executive, that CW-3 was getting an additional price

point for the Clotrimazole Cream launch. The next day, on January 9, 2015,

Aprahamian called CW-3. CW- 3 called him back and they spoke for four (4) minutes.

        4325. First thing the next business day, Monday January 12, 2015, E.D.

followed up with an e-mail to CW-3

        4326. That same day, CW-3 called Aprahamian. Aprahamian returned the call

and they spoke for seven (7) minutes. On that call, Aprahamian provided CW-3 with

Taro’s non-public pricing for two different categories of customer – wholesalers and

retailers. CW-3 told Aprahamian that Sandoz had limited supply of Clotrimazole

Cream and that it planned to target Wal-Mart and Walgreens only.

        4327. Immediately after his call with Aprahamian, CW-3 called CW-1. The call

lasted one (1) minute. Also, later that day CW-3 sent an e-mail to E.D. at Sandoz,

                                         1049
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1050 of 1082




with a copy to CW-1, conveying the competitively sensitive information he had

learned from Aprahamian. The prices matched exactly the prices that CW-3 had

written down in his Notebook.

       4328. The next day, on January 13, 2015, CW-3 spoke with CW-1 for sixteen

(16) minutes. Later that afternoon, Aprahamian called CW-3. CW-3 returned the call

and they spoke for eight (8) minutes.

       4329. On January 29, 2015, Sandoz bid on Clotrimazole Cream at Wal-Mart, a

Taro customer. Wal-Mart e-mailed Aprahamian to inform him of the bid and asked if

Taro wanted to bid to retain the business. That save day, Aprahamian called CW-3

and they spoke for nine (9) minutes.

       4330. The following Monday, February 2, 2015, Aprahamian e-mailed Wal-

Mart and declined the opportunity. Aprahamian then forwarded his response along

internally.

       4331. On February 9, 2015, Wal-Mart e-mailed Sandoz to notify the company

that it had won the Clotrimazole Cream business.

       4332. In March 2015, and consistent with its plans, Sandoz also bid on

Clotrimazole Cream at Walgreens, a Glenmark customer. On March 27, 2015,

Walgreens awarded the business to Sandoz.

       4333. No shortages or other market features can explain Defendants’ price

increases for generic Clotrimazole 1% Cream during the Relevant Period.




                                        1050
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1051 of 1082




       4334. The elevated prices of generic Clotrimazole 1% Cream resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       4335. The unlawful agreements among Defendants Taro, Glenmark, Major,

and Sandoz/Fougera, regarding generic Clotrimazole 1% Cream were part of all

Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

maintain, and/or stabilize the prices of the Drugs at Issue.

       FJ.    Naproxen Sodium Tablets

       4336. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Naproxen Sodium tablets beginning at least as early as January 2015.

       4337. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Naproxen Sodium tablets, as follows:

       4338. Naproxen Sodium, also known by the brand name Naprosyn, is a

nonsteroidal anti-inflammatory drug (NSAID) used to treat pain, menstrual cramps,

inflammatory diseases such as rheumatoid arthritis, and fever.

       4339. During the relevant timeframe, Defendants Glenmark and Amneal were

the primary manufacturers of Naproxen Sodium tablets.

                                            1051
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1052 of 1082




      4340. The market for Naproxen Sodium tablets was mature and at all relevant

times had multiple manufacturers.

      4341. For years, the prices for Naproxen Sodium tablets were relatively low

and stable. In 2015, Teva prepared to and eventually did exit the market, leaving

Glenmark and Amneal as the dominant suppliers. Rather than compete against each

other to pick up Teva’s market share, Glenmark and Amneal imposed very large and

nearly simultaneous price increases.

      4342. In close succession, Glenmark and Amneal increased list (WAC) prices

more than ten-fold. The NSP price chart and the list (WAC) price chart below show

the large and parallel price increases by Glenmark and Amneal on Naproxen

      4343. Sodium tablets. (Note: Naproxen Sodium tablets come in 275 mg and

550 mg dosages. The pricing patterns for each dosage are highly similar. Only the

charts for the 550 mg dosage is included here.).




                                         1052
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1053 of 1082




        4344. Throughout this period, Glenmark and Amneal met at trade conferences

and communicated directly with each other in furtherance of their price-fixing

agreement on generic Naproxen Sodium and of their Fair Share agreement.

        4345. For example, Jim Brown, VP of Sales at Glenmark, and S.R., Senior

Director of Sales at Amneal, frequently communicated during the period when

Glenmark and Amneal raised and maintained the prices of Naproxen Sodium. The

two executives communicated by phone multiple times per month in every month of

2015.

        4346. No shortages or other market features can explain Defendants’ price

increases for generic Naproxen Sodium tablets during the Relevant Period.

        4347. The elevated prices of generic Naproxen Sodium tablets resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more



                                         1053
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1054 of 1082




than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

       4348. The unlawful agreements among Defendants Glenmark and Amneal,

regarding generic Naproxen Sodium tablets were part of all Defendants’ overarching

conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       FK.    Metformin ER (F)

       4349. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

prices of Metformin ER (F) tablets beginning at least as early as June 2015.

       4350. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Metformin ER (F), as follows:

       4351. Metformin ER (F), also known by the brand name Fortamet, is a

medication used to improve blood sugar control in adults with type 2 diabetes

mellitus.

       4352. During the relevant period, Actavis and Lupin were the primary

manufacturers of Metformin ER (F).

       4353. The market for Metformin ER (F) was mature and at all relevant times

had multiple manufacturers.

                                            1054
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1055 of 1082




      4354. For years, the prices for generic Fortamet were relatively low, stable and

declining. In the summer of 2015, Lupin and Actavis began to impose large price

increases. Lupin increased prices more than 300% and Actavis prices shot up

approximately 250%.

      4355. Throughout this period, Actavis and Lupin met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreements

on Metformin ER (F) and their Fair Share agreement.

      4356. For example, Lupin’s David Berthold, VP of Sales, communicated by

phone with Actavis’s T.G., Director of National Accounts, throughout the period in

which Lupin and Actavis raised and maintained high prices for Metformin ER (F).

They communicated by phone in June, July and October 2015, and again in May, June

and July of 2016.

      4357. No shortages or other market features can explain Defendants’ price

increases for generic Metformin ER (F)during the Relevant Period.

      4358. The elevated prices of generic Metformin ER (F)resulted from

Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

than they would have paid in a free and fair market, and will continue indefinitely at

these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      4359. The unlawful agreements among Defendants Actavis and Lupin,

regarding generic Metformin ER (F) were part of all Defendants’ overarching

                                          1055
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1056 of 1082




conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

the prices of the Drugs at Issue.

       FL.    Buprenophine Tablets

       4360. Buprenorphine, also known by the brand name Subutex, is used to treat

a wide variety of pain, as well as addiction to narcotic pain relievers.

       4361. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

formulations of generic Buprenorphine, as follows:

       4362. In March 2016, ABC communicated with Teva and Sun to coordinate

Sun’s entry into the Buprenorphine market. Buprenorphine is a tablet that dissolves

under the tongue and helps wean people away from dependence on opioids.

       4363. On March 15, 2016, Teva’s Senior Director of National Sales emailed

ABC’s Director of Global Generic Sourcing with a request that ABC help broker the

market allocation

       4364. By March 22, 2016, ABC had communicated with Sun on behalf of Teva

so that the manufacturers could jointly calibrate their share targets. An ABC executive

wrote to Teva that she received a response from Sun. The details included Sun’s then-

target launch data, and the percentage of the market sought. Sun then avoided bidding

on Teva accounts but where it did do so, Teva knew that Sun’s goal were limited and

Teva could concede the account without fear of further loss of business. Sun knew it




                                            1056
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1057 of 1082




could bid at a higher price and still win or retain the business because Teva would not

defend every account.

      4365. No shortages or other market features can explain Defendants’ price

increases for generic Buprenorphine during the Relevant Period.

      4366. The elevated prices of generic Buprenorphine resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market, and will continue indefinitely at these

elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

enjoined by this Court.

      4367. The unlawful agreements among Defendants ABC, Teva, and Sun

regarding generic Buprenorphine were part of all Defendants’ overarching conspiracy

to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

the Drugs at Issue.


      XI.    GENERIC PHARMACEUTICAL MARKETS’ HIGH
             SUSCEPTIBILITY TO COLLUSION AND
             DEFENDANTS’ CARTEL

      4368. The markets for generic drugs in the United States are highly susceptible

to cartelization, including by Defendants. Some of the factors that make a market or

set of markets susceptible to collusion include: a standardized product with a high

degree of interchangeability between the products of cartel participants and inter-

competitor contacts and communication.


                                           1057
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1058 of 1082




      4369. In addition, demand for generic drugs is highly inelastic. Each generic drug

described above is medically necessary to the health and well-being of the patient for

whom it is prescribed. Despite the substantial price increases alleged in this Complaint,

demand for each of the generic drugs remained largely the same, even in the presence

of price increases and/or elevated pricing above the competitive level.

      A.     Fungible Products
      4370. By approving an ANDA, the FDA confirms that a generic drug product

is bioequivalent to the branded version of the drug because its active pharmaceutical

ingredient (“API”) is identical. This allows pharmacists to substitute that generic for

the branded counterpart, as well as for any other generic that is bioequivalent to the

branded product. As a result, one generic equivalent to a particular branded drug is

highly substitutable for another generic equivalent to that same branded drug, even if

made by a different manufacturer.

      4371. A commodity product is one that is standardized across suppliers, which

allows for a high degree of substitutability among different suppliers in the market.

When products offered by different suppliers are easily interchangeable, it is easier for

the suppliers to agree on prices for the goods in question and to monitor those prices

effectively – and in particular, to monitor whether cartel members are sticking to the

cartel’s price for a given product, including Defendants here.

      4372. Another example is the Organization of Petroleum-Exporting Countries

(“OPEC”), a well-known cartel operating in a market with a highly interchangeable or


                                          1058
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1059 of 1082




“fungible” product: the global petroleum market, where one barrel of crude oil is

indistinguishable from another.

      4373. Generic drugs are also commodity products because every generic drug

– including all of the ones identified by this Complaint – is an interchangeable

bioequivalent to the branded counterpart: for any particular branded product, the

generic equivalent is required, by law and enforced by FDA, to be bioequivalent to,

and therefore highly substitutable with, that branded product. In addition, and

crucially for the functioning of Defendants’ overarching conspiracy, this means that

for any particular branded product, the generic equivalent is bioequivalent to, and

therefore highly substitutable with, every other generic equivalent to that same

branded product.

      4374. As a result of the high interchangeability of every one of these products

for their other generic equivalents, the primary mechanism through which their

manufacturers compete is price.

      B.     Inter-Competitor Contacts and Communications
      4375. As discussed in detail supra, especially in Sections IX-X, Defendants’

representatives communicated privately, extensively, and frequently. They met at

conferences convened by customers and trade associations of customers (such as the

ECRM and NACDS), private industry dinners, and similar events. Moreover,

Defendants are members of and/or participants of the GPhA; thus, in addition to the

numerous calls, text-messages, e-mails, and other communications identified above –


                                          1059
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1060 of 1082




and the countless others not specifically identified herein – Defendants’

representatives have many opportunities to, and in fact repeatedly did, in part as

detailed herein, meet and conspire at industry meetings.

       4376. Defendants routinely co-ordinated their schemes through direct

interaction with one another at industry trade shows, customer conferences, and other

events such as industry dinners, girls nights out, lunches, parties, and frequent

telephone calls, e-mails, and text messages. For example, Heritage’s Glazer and Malek

admitted at their guilty plea hearings to engaging in discussions and attending

meetings with competitors, during which they reached agreements to allocate

customers, rig bids and fix prices of Doxycycline Hyclate and Glyburide.

       4377. DOJ’s and the Connecticut AG’s investigations, and the grand jury

subpoenas and investigative demands that have issued in conjunction with them, have

uncovered numerous inter-competitor communications. These types of

communications are not unique or isolated, but instead are rampant; as noted above,

generic drug manufacturers promote routine and direct interaction with and among

their competitors. Further, the sheer number of Defendants implicated in these

government investigations (including many of the Defendants here) highlights the

prevalence in the generic drug industry of the types of contacts and communications

that facilitate collusion.




                                          1060
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1061 of 1082




         XII. FACTS RELATING TO STATUTES OF LIMITATION

       4378. Because of the ongoing nature of Defendants’ overarching conspiracy,

for as long as Defendants’ products are priced above the competitive level because of

Defendants’ cartel, Plaintiffs continue to incur new damages every day that they

purchase generic pharmaceuticals made or sold by Defendants, including when

Plaintiffs incur an obligation to reimburse a purchase of generic pharmaceuticals made

or sold by Defendants, further including through and beyond the filing of this

Complaint. As such, the applicable statutes of limitation do not bar this case.

       4379. In addition, even for purchases earlier in the Relevant Period, Plaintiffs

had no knowledge of the combination or conspiracy alleged herein, or of facts

sufficient to place them on inquiry notice of the claims set forth herein, until (at the

earliest) the State Attorneys General disclosed of the substance of their Complaint in

May of this year. Prior to that time, no information in the public domain or available

to Plaintiffs revealed, or even suggested, that Defendants’ extensive cartel and

conspiracy to fix prices for all generic drugs.

       4380. Further, Defendants repeatedly and expressly misled the public,

including Plaintiffs, by openly and falsely stating, including on their public Internet

websites, that they prohibited the type of collusion alleged in this Complaint.

       4381. In addition, Plaintiffs had no knowledge of the combination or

conspiracy alleged in this Complaint, or of facts sufficient to place them on inquiry

notice of their claims. Indeed, were it not for the lawsuit filed by the State Attorneys

                                           1061
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1062 of 1082




General on May 10, 2019, even today Plaintiffs might be unaware of the violations

alleged herein.

      4382. Indeed, Plaintiffs had no notice of any kind of Defendants’ misconduct

and could not have discovered Defendants’ misconduct through the exercise of

reasonable diligence, and also Defendants actively concealed their misconduct and

misled the public, including Plaintiffs, as to what Defendants’ cartel had done.

      4383. For further examples:

(a) Allergan’s (predecessor to Actavis) Code of Conduct states: “We support a free and

open market, which is why we comply with competition laws everywhere we do

business and strive to always compete fairly”;

(b) Apotex’s Code of Conduct directs employees: “Do not communicate with

competitors about competitive business matters such as prices, costs discounts,

customer suppliers, marketing plans, production capacities or any terms or conditions

of sale that could create the appearance of improper agreements or understandings. Do

not make agreements or reach understandings with competitors regarding allocation of

customers, territories or market share. Do not conspire with other bidders when

competing for contracts”;

(c) Dr. Reddy’s’ Code of Conduct states: “We believe in free and open competition

and never engage in improper practices that may hamper fair competition. We never

look to gain competitive advantages through unethical or unlawful business practices. .

. . [W]e must never enter into agreements with competitors to engage in any anti-

                                          1062
      Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1063 of 1082




competitive behavior, including colluding or cartelization, fixing prices, dividing up

customers, suppliers or markets.”

(d) Glenmark’s Code of Conduct states: “We must engage in fair competition and must

ensure that our business dealings comply with all applicable local antitrust and

competition laws, such as monopoly, unfair trade, or price discrimination laws. We must

not make agreements or engage in concerted actions with a competitor with the intent

of improperly dividing markets by allocating territories, customers, goods, or services,

or price-fixing or collusion”;

(e) Hikma’s (the parent of West-Ward) Code of Conduct provides: “Hikma will engage

in free and fair competition and not seek competitive advantage through unlawful

means. Hikma will not collude with competitors on prices, bids or market allocations,

nor exchange information with third parties in a way that could improperly influence

business outcomes”;

(f) Mayne’s Business Code of Conduct provides: “Do not agree, even informally, with

competitors on price (or any elements of price including discounts or rebates),

production, customers or markets without a lawful reason”;

(g)     Mylan’s Code of Conduct and Business Ethics states: “Mylan is committed to

complying with applicable antitrust and fair competition laws”;

(h)     Novartis’s (Parent of Sandoz) Code of Conduct states: “We are committed to

fair competition and will not breach competition laws and regulations”;




                                         1063
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1064 of 1082




(i) Par’s Code of Conduct provides: “It is Company policy to comply with the antitrust

and competition laws of each country in which the Company does business”;

(j) Perrigo’s Code of Conduct provides: “We will succeed based on the quality and

value of our products and not by illegal or otherwise improper business practices.

Competition laws, also known as ‘antitrust’ laws, generally prohibit agreements with

competitors, suppliers or customers that could unfairly limit free and open

competition”;

(k) Sun Pharmaceutical Industries, Ltd. (parent of Sun and Taro) has a Global Code

of Conduct that provides: “We seek to outperform our competition fairly and

honestly. We seek competitive advantages through superior performance, never

through unethical or illegal business practices.” It goes on to direct its employees

that: “Sun Pharma shall compete only in an ethical and legitimate manner and

prohibits all actions that are anti-competitive or otherwise contrary to applicable

competition or anti-trust laws”;

(l) Taro’s Code of Conduct provides: “we do not discuss any of the following

topics with our competitors: prices or price-fixing, customer or market allocation, bids

or bid-rigging, any topic that seems to be about restricting competition. If a

competitor attempts to engage you in a discussion on any of these topics, make it

clear that you do not wish to participate. Leave the conversation immediately, and

report the matter to Corporate Compliance”;

(m) Teva’s Code of Conduct provides: “We believe that customers and society

                                          1064
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1065 of 1082




as a whole benefit from fair, free and open markets. Therefore, we compete on the

merits of our products and services and conduct business with integrity. We recognize

that the potential harm to Teva’s reputation and the penalties for breaching competition

laws are severe, and can subject Teva, members of the Board of Directors and

employees to severe civil fines and criminal penalties.”

       4384. It was reasonable for Plaintiffs to believe these false assertions and to

believe that Defendants were following these spurious orders and policies that

prohibited violating, inter alia, the antitrust laws of the United States and the State of

New York.

       4385. For these reasons, the statutes of limitations as to Plaintiffs’ claims under

the federal and state common law identified herein did not begin to run, and have

been tolled with respect to the claims that Plaintiffs have alleged in this Complaint.

       4386. Through their misleading, deceptive, false and fraudulent statements,

Defendants effectively concealed their conspiracy, thereby causing economic harm to

Plaintiffs. Defendants’ misrepresentations regarding their price changes were

intended to lull Plaintiffs into accepting the price hikes as a normal result of

competitive and economic market trends rather than the consequences of

Defendants’ collusive acts. The public statements made by Defendants were designed

to mislead Plaintiffs into paying unjustifiably higher prices for generic drugs.

       4387. For further example, Heritage executives took overt steps to conceal

their illegal activity, and destroy evidence of any wrongdoing, going back to at least

                                            1065
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1066 of 1082




2012. This conduct included a concerted and conscious effort to destroy documents,

instructions not to put incriminating evidence in writing, directives not to use e-mail,

and the deletion of incriminating text messages.

      4388. Further specific examples of these acts of fraudulent concealment with

respect to Heritage’s President Malek and CEO Glazer include: (a) Glazer reminding

Malek on June 26, 2014, not to put evidence of his illegal conduct in writing; (b)

Heritage being instructed by a competitor not to communicate through e-mail but to

instead communicate by telephone; (c) Malek sending a text message about how to

avoid detection by regulators, a text message that was not produced by Heritage in

response to a subpoena by the Connecticut AG; (d) deletion of e-mails and text

messages by Glazer, Malek, and other employees of Heritage regarding illegal

communications with competitors; and (e) one of Mayne’s key executives who

participated in the conspiracy deleting several of the most incriminating text messages

from her cellular telephone before the information on that telephone was imaged and

produced to the Connecticut AG’s office.

      4389. Defendants also gave pretextual reasons for price increases in an effort

to hide their misconduct and the existence of their cartel. For example, during an

earnings call on August 11, 2015, Dilip Shanghvi, the Managing Director at Sun

Pharmaceutical Industries Ltd., misleadingly discussed “competitive pressure on some

of the products…where competitive intensity has increased,” when in fact, Sun was

engaged in a conspiracy to lessen competitive forces and inflate prices.

                                          1066
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1067 of 1082




      4390. These false statements and others made by Defendants actively

concealed the illegal conspiracy entered into by Defendants to fix, stabilize, maintain

and raise the price of generic drugs to inflated, supracompetitive levels.

      4391. Through their misleading, deceptive, false and fraudulent statements,

Defendants effectively concealed their conspiracy, thereby causing economic harm to

Plaintiffs. Defendants’ misrepresentations regarding their price changes were intended

to lull Plaintiffs into accepting the price hikes as a normal result of competitive and

economic market trends rather than as the consequence of Defendants’ collusive acts.

The public statements made by Defendants were designed to mislead Plaintiffs into

paying unjustifiably higher prices for generic drugs.

      4392. In addition, and as also discussed supra, Defendants frequent and

repeated face-to-face meetings among cartel members were a deliberate attempt to

avoid discovery of their cartel, and even if the cartel was discovered, to minimize

creating a record of their illegal conduct. There were numerous collusive

communications at trade shows, customer events, and smaller, more intimate dinners

and meetings, which Defendants deliberately did to avoid leaving even an electronic

reference to the fact of their communications (such as a record that a telephone

conversation occurred) and completely avoid any record of the content and substance

of these communications. When emergent business circumstances forced

Defendants’ employees to put their communications in writing in an e-mail or text




                                           1067
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1068 of 1082




message, Defendants often took overt and calculated steps to destroy those

communications and evidence that any communications had occurred.

      4393. Because of the deceptive practices and techniques of secrecy employed

by Defendants and their co-conspirators to conceal their illicit conduct, Plaintiffs

could not have discovered the conspiracy at an earlier date by the exercise of

reasonable diligence.

      4394. Therefore, the running of any statutes of limitations has been tolled for

all claims alleged by Plaintiffs as a result of Defendants’ anticompetitive and unlawful

conduct. Despite the exercise of reasonable diligence, Plaintiffs were unaware of

Defendants’ unlawful conduct, and did not know that they were paying supra-

competitive prices during the Relevant period.


                        XIII. CONTINUING VIOLATION

      4395. This Complaint alleges a continuing course of conduct (including

conduct within the limitations period) and defendants’ unlawful conduct has inflicted

continuing and accumulating harm within the applicable statutes of limitations.

Defendants’ conspiracy is ongoing through the present day and and will continue

indefinitely into the future unless Defendants’ conduct in furtherance of their

conspiracies is enjoined by this Court.




                                          1068
      Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1069 of 1082




               XIV. DEFENDANTS’ ANTITRUST VIOLATIONS

        4396. During the period relevant to this Complaint, set forth below,

Defendants engaged in a continuing agreement, understanding, and conspiracy in

restraint of trade to allocate customers, rig bids, and fix, raise, maintain, and/or

stabilize prices for Drugs at Issue sold throughout the United States, including within

each of the Plaintiff Counties.

        4397. In formulating and effectuating the contract, combination or

conspiracy, Defendants and their co-conspirators engaged in anticompetitive

activities, the purpose and effect of which were to allocate customers, rig bids and

artificially fix, raise, maintain, and/or stabilize the price of Drugs at Issue sold

throughout the United States, including within each of the Plaintiff Counties. These

activities included the following:

(a)      Defendants participated in meetings and/or conversations regarding the price

of Drugs at Issue;

(b)      Defendants agreed during those meetings and conversations to charge prices at

specified levels and otherwise to increase and/or maintain prices of Drugs at Issue sold

throughout the United States, including within each of Plaintiff Counties;

(c)     Defendants agreed during those meetings and conversations to allocate

customers, rig bids, and fix the price of Drugs at Issue; and

(d)     Defendants issued price announcements and price quotations in accordance with

their agreements.

                                            1069
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1070 of 1082




       4398. Defendants and their co-conspirators engaged in the activities described

above for the purpose of effectuating the unlawful agreements described herein.

       4399. During and throughout the Relevant Period, Plaintiffs directly and

indirectly purchased and reimbursed purchases of the Drugs at Issue at inflated,

supracompetitive prices.

       4400. Defendants’ cartel, contract, combination and conspiracy constitutes an

unreasonable restraint of trade and commerce in violation of Sections 1 and 3 of the

Sherman Act (15 U.S.C. §§ 1, 3) and the laws of the State of New York, as

enumerated below.

       4401. As a result of Defendants’ unlawful conduct, Plaintiffs have suffered

financial damages in that they have paid more for Drugs at Issue than they would

have paid in a competitive market.

       4402. General economic principles recognize that any overcharge at a higher

level of distribution generally results in higher prices at lower level(s). Moreover, the

structure of pricing and regulation in the pharmaceutical drug industry assures that

overcharges at the higher level of distribution are passed on to end-payers such as

Plaintiffs. Whereas, in a normal market wholesalers may have an incentive to cut

costs, the structure of the pharmaceutical distribution industry is such that

wholesalers’ “cost-plus” distribution contracts with Defendants meant that far from

absorbing the cost of the conspiracy, the wholesalers profited from it and passed the

entire cost on to end-purchasers (including Plaintiffs) and their reimbursers (also

                                           1070
      Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1071 of 1082




including Plaintiffs). Wholesalers and retailers passed on the inflated prices to

Plaintiffs. The impairment of generic competition at the direct purchaser level

similarly injured Plaintiffs who were equally denied the opportunity to purchase less

expensive generic versions of the drugs.

         4403. The unlawful contract, combination and conspiracy has had the

following effects, among others:

(a)      price competition in the market for Drugs at Issue has been artificially

restrained;

(b)      prices for Drugs at Issue sold by Defendants have been raised, fixed, maintained,

or stabilized at artificially high and non-competitive levels; and

(c)      end-payer purchasers of Drugs at Issue sold by Defendants have been deprived

of the benefit of free and open competition in the market for Drugs at Issue.


                              XV.   CAUSES OF ACTION

         4404. As to the overarching conspiracy in which all Defendants participated,

and as to each drug-specific conspiracy in which certain Defendants participated as

alleged above, Plaintiffs seek relief under the laws specified in Counts 1 through 3

below.




                                            1071
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1072 of 1082




                                     FIRST COUNT

  Violation of Sections 1 and 3 of the Sherman Act & Sections 4 and 16 of the
                                   Clayton Act
         4405. Plaintiffs incorporate by reference the allegations set forth above as if

fully set forth in paragraphs 1-4403.

         4406. This count is brought against all Defendants for their participation in an

overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

Issue.

         4407. This count is also brought against Defendant-participants in each of the

drug- specific conspiracies alleged above.

         4408. Defendants and their unnamed co-conspirators entered into and

engaged in a contract, combination, or conspiracy in unreasonable restraint of trade in

violation of Sections 1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3).

         4409. Throughout the period relevant to this Complaint, Defendants and their

co-conspirators entered into a continuing agreement, understanding and conspiracy in

restraint of trade to artificially allocate customers, rig bids and raise, maintain and fix

prices for Drugs at Issue, thereby creating anticompetitive effects.

         4410. The conspiratorial acts and combinations have caused unreasonable

restraints in the market for Drugs at Issue.

         4411. As a result of Defendants’ unlawful conduct, Plaintiffs have been

harmed by being forced to pay inflated, supracompetitive prices for Drugs at Issue.



                                             1072
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1073 of 1082




       4412. In formulating and carrying out the alleged agreement, understanding

and conspiracy, Defendants and their co-conspirators did those things that they

combined and conspired to do, including, but not limited to, the acts, practices and

course of conduct set forth herein.

       4413. Defendants’ conspiracy had the following effects, among others:

(a) Price competition in the market for Drugs at Issue has been restrained, suppressed,

and/or eliminated throughout the United States, including within every Plaintiff

County;

(b) Prices for Drugs at Issue provided by Defendants and their co-conspirators have

been fixed, raised, maintained, and stabilized at artificially high, non-competitive levels

throughout the United States, including within every Plaintiff County; and

(c) Plaintiffs purchased or reimbursed purchases of the Drugs at Issue indirectly from

Defendants and their co-conspirators, and have been deprived of the benefits of free

and open competition.

       4414. Plaintiffs also seek recovery of their attorneys’ fees and costs pursuant to

Sections 4 and 16 of the Clayton Act, 15 U.S.C. § 26, as a remedy for the costs they

have incurred as a result of Defendants’ conduct.

       4415. Plaintiffs have been injured and will continue to be injured by paying

more for the Drugs at Issue purchased or reimbursed indirectly from Defendants and

the co-conspirators than they would have paid and will pay in the absence of the

conspiracy.

                                           1073
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1074 of 1082




         4416. Defendants’ contract, combination, or conspiracy is a per se violation of

the federal antitrust laws.

         4417. Plaintiffs are entitled to an injunction against Defendants, preventing

and restraining the continuing violations alleged herein.

                                   SECOND COUNT

                       Violation of New York Antitrust Statutes
         4418. Plaintiffs incorporate by reference the allegations set forth above as if

fully set forth in paragraphs 1-4403.

         4419. This count is brought against all Defendants for their participation in an

overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

Issue.

         4420. This count is also brought against Defendant-participants in each of the

drug-specific conspiracies alleged above.

         4421. Throughout the period relevant to this Complaint, Defendants’

continuing contract, combination or conspiracy with respect to the sale of Drugs at

Issue in unreasonable restraint of trade and commerce and in violation of the

Donnelly Act, New York General Business Law § 340, et seq.

         4422. The contract, combination, or conspiracy consisted of an agreement

among Defendants and their co-conspirators to fix, raise, stabilize, and/or maintain

the prices of Drugs at Issue and to allocate customers for Drugs at Issue throughout

the United States, including within every Plaintiff County.


                                            1074
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1075 of 1082




       4423. In formulating and effectuating this conspiracy, Defendants and their

co-conspirators performed acts in furtherance of the combination and conspiracy,

including: (a) participating in meetings and conversations among themselves in

the United States and elsewhere during which they agreed to price Drugs at Issue at

certain levels, and otherwise to fix, increase, inflate, maintain, or stabilize prices paid

by Plaintiffs with respect to Drugs at Issue; and (b) participating in meetings and

trade association conversations among themselves in the United States and elsewhere

to implement, adhere to, and police the unlawful agreements they reached.

       4424. Defendants and their co-conspirators engaged in the actions described

above for the purpose of carrying out their unlawful agreement to allocate customers,

rig bids, and fix prices for Drugs at Issue.

       4425. Defendants have entered into an unlawful agreement in restraint of trade

in violation of the Donnelly Act, New York General Business Law § 340, et seq.

Defendants’ combination or conspiracy had the following effects: (1) Drugs at Issue

price competition was restrained, suppressed, and eliminated throughout New York;

(2) Drugs at Issue prices were raised, fixed, maintained and stabilized at artificially

high levels throughout New York; (3) Plaintiffs were deprived of free and open

competition; and (4) Plaintiffs paid and reimbursed supracompetitive, artificially

inflated prices for Drugs at Issue that were higher than they would have been absent

Defendants’ illegal acts. Defendants’ illegal conduct substantially affected New York

commerce in each of the Plaintiff Counties.

                                            1075
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1076 of 1082




         4426. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs have been injured and are threatened with further injury. The conduct set

forth above is a per se violation of the Act. Accordingly, Plaintiffs seek all relief

available under New York Gen. Bus. Law § 340, et seq. This injury is of the type the

antitrust laws of the above states were designed to prevent and flows from that which

makes Defendants’ conduct unlawful.

         4427. In addition, Defendants have profited significantly from the aforesaid

conspiracy. Defendants’ profits derived from their anticompetitive conduct at the

expense, and to the detriment of, Plaintiffs.

         4428. Accordingly, Plaintiffs seek damages, to be trebled or otherwise

increased as permitted by a particular jurisdiction’s antitrust law, and costs of suit,

including reasonable attorneys’ fees, to the extent permitted by the above state laws.

                                    THIRD COUNT

                                   Unjust Enrichment
         4429. Plaintiffs incorporate by reference the allegations set forth above as if

fully set forth in paragraphs 1-4403 herein.

         4430. This count is brought against all Defendants for their participation in an

overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

Issue.

         4431. This count is also brought against Defendant-participants in each of the

drug-specific conspiracies alleged above.


                                            1076
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1077 of 1082




       4432. Defendants have unlawfully benefited from their sales of Drugs at Issue

because of the unlawful and inequitable acts alleged in this Complaint. Defendants

unlawfully over-charged Plaintiffs, who made purchases of or reimbursements for

Drugs at Issue at prices that were more than they would have been but for

Defendants’ unlawful actions.

       4433. Defendants’ financial benefits resulting from their unlawful and

inequitable acts are traceable to overpayments by Plaintiffs.

       4434. Plaintiffs have conferred upon Defendants an economic benefit, in the

nature of profits resulting from unlawful overcharges, to the economic detriment of

Plaintiffs.

       4435. Defendants have been enriched by revenue resulting from unlawful

overcharges for Drugs at Issue while Plaintiffs have been impoverished by the

overcharges they paid for Drugs at Issue imposed through Defendants’ unlawful

conduct. Defendants’ enrichment and Plaintiffs’ impoverishment are connected.

       4436. There is no justification for Defendants’ retention of, and enrichment

from, the benefits they received, which caused impoverishment to Plaintiffs because

Plaintiffs paid supracompetitive prices that inured to Defendants’ benefit, and it

would be inequitable for Defendants to retain any revenue gained from their unlawful

overcharges.

       4437. Plaintiffs did not interfere with Defendants’ affairs in any manner that

conferred these benefits upon Defendants.

                                          1077
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1078 of 1082




       4438. The benefits conferred upon Defendants were not gratuitous, in that

they constituted revenue created by unlawful overcharges arising from Defendants’

illegal and unfair actions to inflate the prices of Drugs at Issue.

       4439. The benefits conferred upon Defendants are measurable, in that the

revenue Defendants have earned due to their unlawful overcharges of Drugs at Issue

are ascertainable by review of sales records.

       4440. It would be futile for Plaintiffs to seek a remedy from any party with

whom they have privity of contract. Defendants have paid no consideration to any

other person for any of the unlawful benefits they received indirectly from Plaintiffs

with respect to Defendants’ sales of Drugs at Issue.

       4441. It would be futile for Plaintiffs to seek to exhaust any remedy against the

immediate intermediary in the chain of distribution from which they indirectly

purchased Drugs at Issue, as the intermediaries cannot reasonably be expected to

compensate Plaintiffs for Defendants’ unlawful conduct.

       4442. The economic benefit of overcharges and monopoly profits derived by

Defendants through charging supracompetitive and artificially inflated prices for

Drugs at Issue is a direct and proximate result of Defendants’ unlawful practices.

       4443. The financial benefits derived by Defendants rightfully belong to

Plaintiffs because Plaintiffs paid supracompetitive prices, inuring to the benefit of

Defendants.




                                            1078
    Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1079 of 1082




       4444. It would be inequitable under unjust enrichment principles under the law

of New York for Defendants to be permitted to retain any of the overcharges for

Drugs at Issue derived from Defendants’ unlawful, unfair and unconscionable

methods, acts, and trade practices alleged in this Complaint.

       4445. Defendants are aware of and appreciate the benefits bestowed upon them

by Plaintiffs. Defendants consciously accepted the benefits and continue to do so as

of the date of this filing.

       4446. Defendants should be compelled to disgorge to Plaintiffs all unlawful or

inequitable proceeds they received from their sales of Drugs at Issue.

       4447. Plaintiffs have no adequate remedy at law.

       4448. By engaging in the foregoing unlawful or inequitable conduct depriving

Plaintiffs of the opportunity to purchase lower-priced generic versions of Drugs at Issue

and forcing them to pay higher prices for Drugs at Issue, Defendants have been unjustly

enriched in violation of the common law of New York.

       4449. Defendants unlawfully overcharged Plaintiffs, who made purchases of or

reimbursements for Drugs at Issue in New York at prices that were more than they

would have been but for Defendants’ actions. Defendants have been enriched by

revenue resulting from unlawful overcharges for Drugs at Issue, which revenue resulted

from anticompetitive prices paid by Plaintiffs, which inured to Defendants’ benefit.

Defendants’ enrichment has occurred at the expense of Plaintiffs. It is against equity




                                          1079
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1080 of 1082




and good conscience for Defendants to be permitted to retain the revenue resulting

from their unlawful overcharges.


                           XVI. PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment for the following relief:

      1.      That the unlawful conduct, contract, conspiracy, or combination alleged

herein be adjudged and decreed: (a) an unreasonable restraint of trade or commerce in

violation of Sections 1 and 3 of the Sherman Act; (b) a per se violation of Sections 1

and 3 of the Sherman Act; (c) violation of Sections 4 and 16 of the Clayton act, (d) an

unlawful combination, trust, agreement, understanding and/or concert of action in

violation of the New York State antitrust and unfair competition laws as set forth

herein; and/or (e) acts of unjust enrichment by Defendants as set forth herein.

      2.      Plaintiffs recover damages, to the maximum extent allowed under such

law and that a judgment in favor of Plaintiffs be entered against Defendants jointly

and severally in an amount to be trebled to the extent the law permits;

      3.      Plaintiffs recover damages, to the maximum extent allowed by law, in

the form of restitution and/or disgorgement of profits unlawfully obtained;

      4.      Plaintiffs be awarded restitution, including disgorgement of profits

Defendants obtained as a result of their acts of unfair competition and acts of unjust

enrichment;




                                          1080
   Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1081 of 1082




      5.      Defendants, their affiliates, successors, transferees, assignees and other

officers, directors, partners, agents and employees thereof, and all other persons

acting or claiming to act on their behalf or in concert with them, be permanently

enjoined and restrained from in any manner continuing, maintaining or renewing the

conduct, contract, conspiracy, or combination alleged herein, or from entering into

any other contract, conspiracy, or combination having a similar purpose or effect, and

from adopting or following any practice, plan, program, or device having a similar

purpose or effect;

      6.      Plaintiffs be awarded pre- and post-judgment interest as provided by

law, and that such interest be awarded at the highest legal rate;

      7.      Plaintiffs recover their costs of suit, including reasonable attorneys’ fees,

as provided by law; and

      8.      Plaintiffs have such other and further relief as the Court may deem just

and proper.


                               XVII. JURY DEMAND

      Plaintiffs respectfully demand trial by jury of all issues so triable.


Dated:        December 15, 2020

                                          Respectfully submitted,

                                          NAPOLI SHKOLNIK PLLC

                                          /s/ Salvatore C. Badala


                                           1081
Case 2:20-cv-00065-CMR Document 57-2 Filed 12/15/20 Page 1082 of 1082




                               Salvatore C. Badala (SB2053)
                               Alastair J.M. Findeis
                               360 Lexington Ave., 11th Floor
                               New York, NY, 10017
                               Tel: (212) 397-1000
                               Fax: (646) 843-7603
                               sbadala@napolilaw.com
                               afindeis@napolilaw.com

                               /s/ W. Steven Berman
                               W. Steven Berman (Pa. Bar 45927)
                               Napoli Shkolnick PLLC
                               One Greentree Center, Suite 201
                               10,000 Lincoln Drive, East
                               Marlton, NJ 08053
                               Tele: (856) 988-5574
                               Fax: (646) 843-7603
                               wsberman@napolilaw.com

                               Attorneys for the Plaintiff Counties




                                1082
